CONFIDENTIAL AND PROPRIETARY




Exhibit 10(c)8


Georgia Power Company has requested confidential treatment for certain portions
of this document pursuant to an application for confidential treatment sent to
the Securities and Exchange Commission. Georgia Power Company has omitted such
portions from this filing and filed them separately with the Securities and
Exchange Commission. Such omissions are designated as “[***].”




CONSTRUCTION COMPLETION AGREEMENT
BETWEEN
GEORGIA POWER COMPANY, FOR ITSELF AND AS AGENT FOR OGLETHORPE POWER CORPORATION
(AN ELECTRIC MEMBERSHIP CORPORATION), MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA,
MEAG POWER SPVJ, LLC, MEAG POWER SPVM, LLC, MEAG POWER SPVP, LLC, AND THE CITY
OF DALTON, GEORGIA, ACTING BY AND THROUGH ITS BOARD OF WATER, LIGHT AND SINKING
FUND COMMISSIONERS, AS OWNERS


AND


BECHTEL POWER CORPORATION








DATED AS OF OCTOBER 23, 2017





--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY




TABLE OF CONTENTS
RECITALS
 
 
1


ARTICLE 1
 
DEFINITIONS AND INTERPRETATION; DOE CONSENT / APPROVAL
1


1.1
 
Defined Terms.
1


1.2
 
Interpretation
18


1.3
 
DOE Consent/Approval
20


ARTICLE 2
 
CONTRACTOR RESPONSIBILITIES
20


2.1
 
Description of Work; Qualifications
20


2.2
 
Transition of Responsibilities to Contractor.
20


2.3
 
Monthly Status Reports; Access to Information
20


2.4
 
Status Meetings
21


2.5
 
Embedded Owner Oversight Personnel
21


2.6
 
Performance Standards
22


2.7
 
Key Personnel and Labor
22


2.8
 
Independent Contractor
22


2.9
 
Inspection
23


2.10
 
Testing, Start-Up and Initial Operation
24


2.11
 
Clean-Up and Waste Disposal
25


2.12
 
Plant Equipment and Materials Storage
25


2.13
 
Hazardous Materials
25


2.14
 
Turnover Packages
26


2.15
 
Safety Program
26


2.16
 
Compliance of Issued For Construction Documents with Laws; Modifications
28


2.17
 
Subcontracting
29


2.18
 
Contractor’s Government Approvals
31


2.19
 
ITAACs
31


2.20
 
Support for Government Approvals and Requests
31


2.21
 
Control Program
31


2.22
 
No Waiver of Access Rights
32


ARTICLE 3
 
CONTRACTOR-MANAGED AND OWNER-MANAGED SUBCONTRACTS
33


3.1
 
Owner-Managed Subcontracts
33


3.2
 
Contractor-Managed Subcontract Scope
33


 
 
 
 



i

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




3.3
 
Contractor Authority and Responsibilities with respect to Contractor-Managed
Subcontractors
34


ARTICLE 4
 
OWNERS’ RESPONSIBILITIES AND RIGHTS
36


4.1
 
Owners’ Responsibilities
36


4.2
 
Owners’ Right to Inspect, Stop and Re-Perform Work
38


ARTICLE 5
 
QUALITY ASSURANCE
39


5.1
 
Quality Assurance Programs
39


5.2
 
Transition to Contractor’s Quality Assurance Program.
40


5.3
 
Owners Access
40


ARTICLE 6
 
SECONDMENT OF EMPLOYEES
41


ARTICLE 7
 
COMPENSATION
41


7.1
 
Reimbursable Costs
41


7.2
 
Base Fee and Earned Fee
44


7.3
 
Modification of Schedule Earned Fee
44


7.4
 
Modification of Cost Earned Fee
46


7.5
 
Adjustments of Reduction and Increase Amounts and Percentages
47


7.6
 
Determination of Final Earned Fee
48


7.7
 
Sole Liability
48


ARTICLE 8
 
BILLING AND PAYMENTS
48


8.1
 
Respective Payment Responsibility
48


8.2
 
Monthly Payment for Estimated Reimbursable Costs
49


8.3
 
Monthly Invoices
50


8.4
 
Payment of Base Fee
50


8.5
 
Provisional Payments of Schedule Earned Fee and Cost Earned Fee
50


8.6
 
Late Payment
51


8.7
 
Reconciliation of Schedule Earned Fee and Cost Earned Fee
51


8.8
 
Final Payment
53


8.9
 
Payment Disputes
53


8.10
 
Supporting Documentation
54


8.11
 
Conditions of Payments
54


ARTICLE 9
 
PROJECT SCHEDULE
56


9.1
 
Baseline Schedule
56


9.2
 
Baseline Schedule Revision
56





ii

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




9.3
 
Requirements and Process for Revised Baseline Schedule Adjustments
57


9.4
 
Adjustment of Target Construction Cost
58


9.5
 
Adjustment Events
59


9.6
 
Project Schedule Management
59


9.7
 
Revisions to Baseline Schedule
59


9.8
 
Schedule Recovery Plans
60


ARTICLE 10
 
ARTICLE 10 TARGET COMPLETION DATES AND GROUNDS FOR ADJUSTMENTS
61


10.1
 
Target Completion Dates
61


10.2
 
Adjustments to Target Completion Dates
61


10.3
 
Adjustment Events
61


10.4
 
Requirements and Process for Target Completion Date Adjustments
61


ARTICLE 11
 
TARGET CONSTRUCTION COST AND ADJUSTMENTS
62


11.1
 
Target Construction Cost
62


11.2
 
Adjustments to Target Construction Cost
62


11.3
 
Adjustment Events
63


11.4
 
Requirements and Process for Target Construction Cost Adjustments
63


ARTICLE 12
 
OWNER DIRECTED CHANGES
64


12.1
 
Right to Direct Changes
64


12.2
 
Limitation Respecting Core Scope
65


12.3
 
Adjustment to Target Construction Cost and/or Target Completion Date(s)
65


12.4
 
Fee Adjustment
66


12.5
 
Proposed Changes.
66


12.6
 
Change Orders Final
66


12.7
 
NRC Submittals Requested by Contractor
66


ARTICLE 13
 
FORCE MAJEURE EVENTS
67


13.1
 
Force Majeure Event
67


13.2
 
Burden of Proof
68


13.3
 
Excused Performance
68


13.4
 
Payment
68


ARTICLE 14
 
MECHANICAL COMPLETION AND FINAL COMPLETION
68


14.1
 
Mechanical Completion
68


14.2
 
Unit Mechanical Completion Requirements
68





iii

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




14.3
 
Punch List
69


14.4
 
Final Completion
69


ARTICLE 15
 
 WARRANTY
69


15.1
 
Warranty Provided
69


15.2
 
Remedy
69


15.3
 
Warranty Period
70


15.4
 
Warranty Period Extension
71


15.5
 
Significant Construction Defects Prior to Warranty Period
71


15.6
 
Liability Limitations Relating to Warranties and Defects
71


ARTICLE 16
 
INDEMNITY
72


16.1
 
Third Party Claims
72


16.2
 
Limitation of Liability for Damage to Property
74


16.3
 
Intellectual Property Indemnity
74


16.4
 
Nuclear Indemnity and Insurance
74


16.5
 
Indemnity Procedures
75


16.6
 
Survival of Indemnity Obligations
75


ARTICLE 17
 
INSURANCE
76


17.1
 
Owners Insurance Obligations
76


17.2
 
Contractor’s Insurance Obligations
76


17.3
 
Mutual Coverage Obligations
79


ARTICLE 18
 
LIMITATIONS OF LIABILITY
79


18.1
 
No Consequential Damages
79


18.2
 
Maximum Total Liability
79


18.3
 
Dalton
80


ARTICLE 19
 
PERFORMANCE SECURITY
81


19.1
 
Contractor Parent Guarantee
81


19.2
 
Owner Performance Security
81


ARTICLE 20
 
LIENS
82


20.1
 
Liens
82


20.2
 
Discharge or Bond
83


ARTICLE 21
 
SUSPENSION AND TERMINATION
83


21.1
 
Suspension by the Owners for Convenience
83


21.2
 
Contractor Event of Default
83





iv

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




21.3
 
Termination by Owners for Convenience
86


21.4
 
Termination Because of Extended Force Majeure Event
87


21.5
 
Owners Event of Default
88


21.6
 
Further Obligations Upon Termination
89


ARTICLE 22
 
PROTECTED INFORMATION
90


22.1
 
Definition of Protected Information
90


22.2
 
Use and Protection of Protected Information
91


22.3
 
Westinghouse Protected Information
92


22.4
 
Export Control
93


ARTICLE 23
 
REPRESENTATIONS AND WARRANTIES
94


23.1
 
Representations and Warranties of Contractor
94


23.2
 
Representations and Warranties of Owners
95


23.3
 
Representations and Warranties of GPC
96


ARTICLE 24
 
TITLE; RISK OF LOSS
96


24.1
 
Transfer of Title; Intellectual Property
96


24.2
 
Risk of Loss
97


ARTICLE 25
 
APPLICABLE LAWS AND REGULATIONS
97


25.1
 
Compliance with Applicable Laws
97


25.2
 
Specific Applicable Law Requirements
97


25.3
 
Conflict Minerals
97


25.4
 
OFAC
97


25.5
 
Government Submittals
97


25.6
 
Federal Acquisition Regulations
98


25.7
 
Subcontracting Plan
98


25.8
 
Debarment
98


25.9
 
BAA
99


25.10
 
Lobbying
99


25.11
 
Davis-Bacon Act Required Contract Clauses
99


ARTICLE 26
 
EQUAL EMPLOYMENT OPPORTUNITY
99


26.1
 
Owners’ Equal Employment Opportunity Compliance
100


26.2
 
Contractor’s Equal Employment Opportunity Compliance
100


26.3
 
VEVRAA
100


26.4
 
Rehabilitation Act
101





v

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




ARTICLE 27
 
CYBER SECURITY PROGRAM REQUIREMENTS
101


27.1
 
Protection of Digital Computer and Communication Systems and Networks
101


27.2
 
Contractor Worker Network Access Compliance
101


27.3
 
Procurement of Services
103


27.4
 
Construction
104


ARTICLE 28
 
SITE AND SECURITY RULES AND POLICIES
104


28.1
 
Site Rules
104


28.2
 
Asbestos Responsibility
104


28.3
 
Lifetime Exposure Records
105


28.4
 
Required Instruction
105


28.5
 
Zero Tolerance Policy on Firearms
105


28.6
 
Safety
105


28.7
 
Reporting of Accidents and Noncompliance with Safety Requirements
105


28.8
 
Medical/Injuries Reporting
106


28.9
 
Drug Screening
106


28.10
 
OSHA 300 Log
106


28.11
 
Injury Reporting
106


28.12
 
Reporting Applicability
106


ARTICLE 29
 
UNESCORTED ACCESS REQUIREMENTS
106


29.1
 
Unescorted Access Requirements
106


29.2
 
Procedures for Obtaining Access
107


29.3
 
Procedures for Terminating Access/Legal Action Reporting
108


29.4
 
Representatives’ Access.
109


ARTICLE 30
 
FITNESS FOR DUTY
109


30.1
 
Southern Nuclear Fitness for Duty Program.
109


30.2
 
FFD Access Requirements
110


30.3
 
Scheduling of Work
110


30.4
 
Work Hour Controls/Limitations per 10 C.F.R.
110


30.5
 
Personnel Denied Access to Nuclear Facility
111


ARTICLE 31
 
FREE FLOW OF INFORMATION
111


31.1
 
Free Flow of Information Compliance
111


31.2
 
Work Environment.
112


31.3
 
Project ECP and CAP
112





vi

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




31.4
 
Free Flow of Information Training
112


31.5
 
Contractor’s Employment Decisions
112


31.6
 
Notification of Harassment or Intimidation Allegation
113


31.7
 
Adjudicatory Documents
113


31.8
 
Nuclear Safety or Quality Concern
113


31.9
 
Auditing of Whistleblower Policies and Investigations
113


31.10
 
Termination for Free Flow of Information Violation
113


31.11
 
Indemnification for Free Flow of Information Claims
113


31.12
 
Communication with NRC
113


ARTICLE 32
 
NO TOLERATION OF UNACCEPTABLE BEHAVIORS BY CONTRACTOR
114


32.1
 
Behavior Standards
114


32.2
 
Compliance with Required Behavior Standards
115


ARTICLE 33
 
NON-ENGLISH SPEAKING CONTRACTOR WORKERS
115


33.1
 
Provision of English Speaking Personnel
115


33.2
 
Translations
116


33.3
 
Notice
116


33.4
 
Limitations for Certain Access and Screening Requirements
116


ARTICLE 34
 
BENEFITED PARTIES
116


ARTICLE 35
 
QUALIFICATIONS AND PROTECTION OF ASSIGNED PERSONNEL
117


35.1
 
Contractor’s Personnel
117


35.2
 
Respirator Protection
117


ARTICLE 36
 
RECORDS AND AUDIT
117


36.1
 
Technical Documentation
118


36.2
 
Accounting Records
118


36.3
 
Maintenance of Records Generally
118


36.4
 
Right to Audit
118


36.5
 
NRC
118


36.6
 
Sales Tax Records
118


36.7
 
Acknowledgement of Owners’ Co-ownership Agreements
119


ARTICLE 37
 
TAXES
119


37.1
 
Sales Tax
119


37.2
 
Property Tax
119





vii

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




37.3
 
Cooperation and Audit
119


ARTICLE 38
 
DISPUTE RESOLUTION
120


38.1
 
Definition of Claim
120


38.2
 
Pre-DRB Process
121


38.3
 
Submittal to DRB
121


38.4
 
Commencing Dispute Resolution
121


38.5
 
Initial DRB Conference
121


38.6
 
DRB Hearing Location
121


38.7
 
Effect of DRB Determination
121


38.8
 
Arbitration
122


38.9
 
Court Proceedings
123


ARTICLE 39
 
NOTICES
123


ARTICLE 40
 
MISCELLANEOUS
124


40.1
 
Assignment
124


40.2
 
Non Waiver
124


40.3
 
No Implied Waiver
124


40.4
 
Amendments
124


40.5
 
Survival
124


40.6
 
Governing Law
125


40.7
 
Waiver of Jury Trial
125


40.8
 
Independent Contractor
125


40.9
 
Third Party Beneficiaries
125


40.10
 
Rights Exclusive
125


40.11
 
Severability
125


40.12
 
Entire Agreement
125


40.13
 
Counterparts
126


40.14
 
Further Assurances
126


40.15
 
External Communications
126


ARTICLE 41
 
EXECUTIVE OVERSIGHT
126


41.1
 
Establishment of Committee
126


41.2
 
Appointment of Executive Sponsors
126


41.3
 
Meetings
126







viii

--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY




EXHIBITS


Exhibit A
 
Scope of Work / Division of Responsibilities
Exhibit B
 
Target Assumptions
Exhibit C
 
Baseline Schedule
Exhibit D
 
Construction Site
Exhibit E
 
Subcontract Alignment Process and Managed Subcontracts
Exhibit F
 
Form of Letters of Credit
Exhibit G
 
Mechanical Completion
Exhibit H
 
Form of Monthly Status Report
Exhibit I
 
Key Personnel / Lead Personnel
Exhibit J
 
Davis-Bacon Act Provisions
Exhibit K
 
Flow Down Clauses
Exhibit L
 
Trend Program
Exhibit M
 
Target Construction Cost and List of Excluded Costs
Exhibit M-1
 
Field Non-Manual Resource Curve
Exhibit N
 
Commercial Rates
Exhibit O
 
Form of Monthly Funding Request
Exhibit P
 
Form of Invoice
Exhibit Q
 
Lien Waivers
Exhibit R
 
Parent Company Guarantee
Exhibit S
 
Form of Confidentiality Agreement
Exhibit T
 
Lobbying Certificate
Exhibit U
 
Dispute Resolution Procedures
Exhibit V
 
Legacy, WIP, and Completed Work Packages





ix

--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY




CONSTRUCTION COMPLETION AGREEMENT


This CONSTRUCTION COMPLETION AGREEMENT (“Agreement”) is entered into as of the
23rd day of October, 2017 (“Effective Date”), by and between GEORGIA POWER
COMPANY, a Georgia corporation (“GPC”), acting for itself and as agent for
OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION), an electric
membership corporation formed under the laws of the State of Georgia, MUNICIPAL
ELECTRIC AUTHORITY OF GEORGIA, a public body corporate and politic and an
instrumentality of the State of Georgia, MEAG POWER SPVJ, LLC, MEAG POWER SPVM,
LLC, MEAG POWER SPVP, LLC, each a Georgia limited liability company, and THE
CITY OF DALTON, GEORGIA, an incorporated municipality in the State of Georgia
acting by and through its Board of Water, Light and Sinking Fund Commissioners
(collectively, the “Owners”); and BECHTEL POWER CORPORATION, a Nevada
corporation (“Contractor”). Owners and Contractor may be referred to
individually as a “Party” and collectively as the “Parties”.


RECITALS


WHEREAS, Owners are presently developing and constructing two new nuclear plant
units and related facilities, structures and improvements at the Vogtle plant
site in Georgia, which units are designated as Vogtle Units 3 and 4;


WHEREAS, Contractor is engaged in the business of providing services for the
construction of power generation facilities;


WHEREAS, Owners and Contractor desire to enter into this Agreement in order for
Contractor to provide certain services in order for Owners to complete the
construction of the Vogtle Units 3 and 4, pursuant to the terms and conditions
set forth herein.


NOW, THEREFORE, in consideration of the recitals, the mutual promises herein and
other good and valuable consideration, the receipt and sufficiency of which the
Parties acknowledge, the Parties, intending to be legally bound, stipulate and
agree as follows:


1.1Defined Terms. For purposes of this Agreement, the following words and
expressions shall have the meanings hereby assigned to them, except where the
context clearly indicates a different meaning is intended.


“Abandon” or “Abandonment” means conduct by Contractor inconsistent with
continued performance of Contractor’s obligations under this Agreement from
which it would be reasonable to conclude that Contractor has decided to
discontinue indefinitely performance of the Work, provided that Abandon shall
not include stopping or suspending performance of the Work where: (i) continued
performance of the Work is prevented by a Force Majeure Event, or (ii)
Contractor is otherwise entitled to suspend performance of the Work under this
Agreement.


1

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






“Adjustment Event” means each of the following, but (except with respect to
subpart (xiv) below) only to the extent not attributable to the acts or
omissions of Contractor, any of its Subcontractors, any Contractor-Managed
Subcontractor or their respective Personnel, or breach of this Agreement by
Contractor or any Subcontractor, and only to the extent material:


(i)
An Owner Directed Change



(ii)
Provision of an Issued for Construction Document to Contractor or a
Contractor-Managed Subcontractor later than the later of: (a) the date (if any)
indicated in the Baseline Schedule for provision of such Issued for Construction
Document and (b) the time required to support Contractor’s performance of the
Work or the Contractor-Managed Subcontractor’s performance of its work, in
accordance with the Baseline Schedule;



(iii)
Provision of an Issued for Construction Document to Contractor or a
Contractor-Managed Subcontractor (or a change, modification or revision thereto)
which necessitates (x) change(s) to Contractor’s planned sequence of
construction activities as shown in the Baseline Schedule or (y) change(s) to
Contractor’s planned construction methodology as documented by previous Monthly
Status Reports or similar reports previously provided by Contractor to Owners
(e.g., required use of additional large crane) or (z) rework of construction
work previously performed;



(iv)
The provision of Plant Equipment and Materials to Contractor or a
Contractor-Managed Subcontractor later than the later of: (a) the date (if any)
indicated in the Baseline Schedule for provision of such Plant Equipment and
Materials, and (b) the date required to support Contractor’s performance of the
Work or the Contractor-Managed Subcontractor’s performance of its work, in
accordance with the Baseline Schedule;



(v)
Delay or failure by Owners to perform their obligations under this Agreement by
the later of: (a) the dates indicated in the Baseline Schedule, and (b) the date
required to support Contractor’s performance of the Work or a Contractor-Managed
Subcontractor’ performance of its work, in accordance with the Baseline
Schedule;



(vi)
Delay by Owner-Managed Subcontractors (but not delays by Contractor-Managed
Subcontractors) or delay by other contractors or suppliers for which Owners are
responsible (but not delays by Contractor-Managed Subcontractors), in each case
beyond the applicable date(s) required to support the Baseline Schedule;



(vii)
A change in Site Rules, policies, procedures or other Site-related requirements
that materially impact or affect the Work, which are issued by or on behalf of
Owners after the Effective Date;



(viii)
A Force Majeure Event;



2

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




(ix)
Subject to Section 12.1.1, a Change in Law to the extent that Contractor or a
Contractor-Managed Subcontractor is legally obliged to comply with such change;



(x)
A deviation from a Target Assumption set forth in Exhibit B;



(xi)
Suspension of performance of the Work pursuant to Section 2.13.5, Section 8.6 or
Section 21.1;



(xii)
Defects in work performed by others prior to the Effective Date that are
discovered following the Effective Date; provided that such an Adjustment Event
shall not result in an adjustment to the Target Construction Cost and the costs
resulting from such an Adjustment Event shall be treated as Excluded Costs;



(xiii)
The denial by Owners of a requested deviation requiring the use of Contingency
funds under Section 2.21.2(iii), unless Contractor proceeds with implementation
of the deviation notwithstanding Owners’ denial; and



(xiv)
The incurrence of costs by Contractor pursuant to Section 10.4.2 or Section
11.4.2 in order to mitigate the effects of an Adjustment Event set forth in
subparts (i) through (xiii) above).



“AEA” means the Atomic Energy Act of 1954, 42 U.S.C. § 2011 et seq.


“Affected Party” has the meaning set forth in Section 13.1.


“Affiliate” means, with respect to any Party, any other Person that, as of the
Effective Date or at any time thereafter, (a) owns or controls, directly or
indirectly, the Party, (b) is owned or controlled by the Party, or (c) is under
common ownership or control with the Party, where “own” means ownership of fifty
percent (50%) or more of the equity interests or rights to distributions on
account of equity of the Party and “control” means the power to direct the
management or policies of the Party, whether through the ownership of voting
securities, by contract, or otherwise.


“Affiliate Subcontractor” means a Subcontractor that is an Affiliate of
Contractor, including Richmond, BEO and Custom Arc Services, Inc.


“Affiliate Subcontractor Claim” means a Claim made by an Affiliate Subcontractor
and all damages, liabilities, losses, penalties, costs and expenses (including
attorneys’ fees) related thereto.


“Agreement” has the meaning set forth in the first paragraph above and shall
include all Exhibits and amendments hereto, including Change Orders.


“Agency Agreements” means: (i) the Ownership Agreement, (ii) that certain letter
dated July 28, 2006 entitled “Designation of Southern Nuclear Operating Company,
Inc. as Agent for Georgia Power Company Under the Vogtle Additional Units
Development Agreement,” as amended by any amendments that are provided to
Contractor; and (iii) that certain July 30, 2008 letter entitled


3

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




“Designation of Southern Nuclear Operating Company, Inc. (“Southern Nuclear” or
“SNC”), as Agent for Georgia Power Company (“Georgia Power” or “GPC”) under the
Vogtle Additional Units Ownership Agreement for Contract Management and
Construction Services,” as amended by any amendments that are provided to
Contractor.


“Amended and Restated Staff Augmentation Agreement” means the staff augmentation
agreement signed by the Parties as of the Effective Date.


“Applicable Law Compliant” has the meaning set forth in Section 12.1.2.


“ASME” means the American Society of Mechanical Engineers.


“Base Fee” has the meaning set forth in Section 7.2.


“Baseline Schedule” means the Primavera P6 file set forth in Exhibit C, as it
may be modified pursuant to this Agreement.


“BEO” has the meaning set forth in Section 2.17.2.


“Branch Technical Position” means a final report prepared by NRC staff setting
forth recommendations or a method the staff considers acceptable for performing
analyses, calculations, or other technical evaluations that are used to satisfy
or to evaluate or demonstrate compliance with NRC regulatory requirements. Each
Branch Technical Position purports to be a Branch Technical Position on its face
or is identified by a number that includes the designator BTP (e.g., BTP 8-n).


“Bulletin” means a final document produced by the NRC that (i) requests licensee
actions and/or information to address significant issues regarding matters of
safety, security, safeguards, or environmental significance that have great
urgency, and (ii) requires a written response. Each Bulletin is identified by a
number that includes the designator BL and a reference to the year of issuance
(e.g., BL-15-nn).


“Business Day” means every Day other than Saturday, Sunday or a legal holiday
recognized by the State of Georgia.


“CAS” means Custom Arc Services, Inc.


“Cash Security” means cash security, free and clear of any adverse Lien or
interest, provided pursuant to a pledge agreement and a control agreement, each
in a form and substance acceptable to the Party to whom such security is being
provided.


“Change Order” means a change to the scope of Work or the terms of this
Agreement (including an adjustment to the Target Construction Cost or Target
Completion Dates) agreed upon and executed in writing by the Parties.


“Change in Law” means (a) the adoption or change, after the Effective Date, of
or in the judicial or administrative interpretation of any Laws (excluding any
Laws relating to net income Taxes),


4

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




which is inconsistent or at variance with any Laws in effect prior to the
Effective Date, (b) the imposition after the Effective Date of any requirement
for a new Government Approval, or (c) the imposition by a Government Authority
after the Effective Date of any condition or requirement (except to the extent
that any conditions or requirements result from the acts or omissions of
Contractor or a Subcontractor) not required as of the Effective Date on or with
respect to the issuance, renewal or extension of a Government Approval.
Notwithstanding the foregoing definition of “Change in Law,” (i) where the NRC
is the involved Government Authority, only (A) statutes that are duly enacted
and (B) final and official versions of NRC Regulations, Regulatory Guides,
NUREGs, Branch Technical Positions, Standard Review Plans, Interim Staff
Guidance, Bulletins, Orders, and written directives, and revisions thereto, in
which NRC acknowledges a new regulatory requirement or a change in an existing
requirement, and that are officially promulgated or issued subsequent to the
Effective Date, shall be considered a “Change in Law” under this Agreement and
shall be specifically referred to herein as an “NRC Change in Law”; and (ii) any
change in Law that occurs before the Effective Date but which goes into force
and effect after the Effective Date will not be a Change in Law.


“Claim” means a claim, demand, cause of action of any kind and character, and
all damages, liabilities, losses, penalties, costs and expenses (including
attorneys’ fees) related thereto.


“Combined Construction Costs” means the sum of:
(i)
all Reimbursable Costs paid by Owners on or after the Effective Date until Final
Completion, except for: (a) costs relating to Commissioning and Startup Support,
(b) Excluded Costs as identified on Exhibit M, and (c) costs disputed by Owners
that are refunded by Contractor or which are withheld by Owners; plus

(ii)
all amounts paid to Contractor-Managed Subcontractors with respect to work
accomplished following the Effective Date until Final Completion, excluding (a)
Excluded Costs as identified on Exhibit M, and (b) amounts recovered by Owners
from Contractor-Managed Subcontractors.

“Commercial Operation Date” means, with respect to a given Unit, the Day on
which Owners’ testing and commissioning of such Unit are complete and Owners
have declared that such Unit is ready for commercial operations.


“Commissioning and Startup Support” has the meaning set forth in Section 2.10.


“Contingency” means the amount included within the Target Construction Cost set
forth in Exhibit M and which is indicated as contingency.


“Construction Equipment” means equipment, machinery, temporary facilities and/or
test equipment used in the performance of the Work and which will not become a
permanent part of the Facility.


“Construction Materials” means construction materials, tools and consumable
items used in the performance of the Work and which will not become a permanent
part of the Facility.




5

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




“Construction Site” means the areas where the Work will be performed at the
Vogtle Electric Generation Plant and construction laydown areas, all as
described in Exhibit D. The term “Construction Site” shall not include those
areas dedicated solely to VEGP Units 1 and 2, except to the extent such portions
are needed for access, ingress, egress, or will otherwise be impacted by the
construction or operation of the Facility.


“Contract Claim” has the meaning set forth in Section 38.1.


“Contractor” has the meaning set forth in the opening paragraph of this
Agreement.


“Contractor Event of Default” has the meaning set forth in Section 21.2.1.


“Contractor Guarantor” shall have the meaning set forth in Section 19.1.1.


“Contractor Interests” means Contractor and its Affiliates (including Richmond)
and their respective directors, officers, employees, agents, shareholders and
members (provided with respect to Williams Plant Services, LLC, the term
“member” refers to and is limited to its ownership interest in Richmond).


“Contractor-Managed Subcontract” means those subcontracts entered into by Owners
(or assigned to and accepted by Owners) that correspond to Contractor-Managed
Subcontract Scope as identified in Exhibit E and which are to be managed and
administered by Contractor as described in Section 3.3.


“Contractor-Managed Subcontractor” means a subcontractor under a
Contractor-Managed Subcontract.


“Contractor-Managed Subcontract Scope” means the construction-related scope
(including scopes of supply) as identified in Exhibit E, to be performed under
Contractor-Managed Subcontracts, subject to a Contractor determination, in
consultation with Owners as part of the Subcontract Scope Alignment Process, to
perform such scope in another manner.


“Contractor’s Authorized Representative” means the Person whom Contractor
designates in writing to act on behalf of Contractor under this Agreement.


“Contractor’s Government Approvals” means the construction license(s) and any
other Government Approval required to be obtained by Contractor to perform the
Work.


“Contractor’s Quality Assurance Program” has the meaning set forth in Section
5.1.1.


“Contractor Trend Program” has the meaning set forth in Section 2.21.1.


“Core Scope” has the meaning set forth in Exhibit A.


“Cost Earned Fee” has the meaning set forth in Section 7.2(iv).


“Cumulative Final Completion Percentage” means, as of a given date, the combined
cumulative construction completion percentage of the Work and Contractor-Managed
Subcontractor work tied


6

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




to achievement of Final Completion that has been completed under this Agreement
as of such date, as determined by reference to the percentage completion
methodology agreed by the Parties.


“Cumulative Mechanical Completion Percentage” means, as of a given date with
respect to a given Unit, the combined cumulative construction completion
percentage of the Work and Contractor-Managed Subcontract work tied to
achievement of Mechanical Completion for such Unit that has been completed under
this Agreement as of such date, as determined by reference to the percentage
completion methodology agreed by the Parties.


“Dalton Utilities” has the meaning set forth in Section 18.3.1.


“Dalton Utilities Assets” has the meaning set forth in Section 18.3.1.


“Day” means a calendar day.


“Days Away From Work Rate” has the meaning set forth in Section 2.17.4.


“Deadband Amount” has the meaning set forth in Section 7.4.1.


“Defects Subcap” has the meaning set forth in Section 15.6.


“Design Authority” means the organization having responsibility for maintaining
the Design Basis and ensuring that design output documents accurately reflect
the Design Basis. Unless Owners otherwise notify Contractor in writing, Design
Authority as used herein refers to Westinghouse.


“Design Basis” shall have the meaning ascribed to it in 10 C.F.R. § 50.2.


“Designated Persons” has the meaning set forth in Section 4.2.1.


“Development Agreement” means that certain Plant Vogtle Owners Agreement between
the Owners dated May 31, 2008 authorizing development, construction, licensing
and operation of additional generating units.


“DOE” means the U.S. Department of Energy.


“DOR” means the division of responsibilities between Owners and Contractor as
set forth in Exhibit A.


“DRB” has the meaning set forth in Section 38.2.


“DRB Procedures” means the procedures set forth in Exhibit U.


“Early Completion Targets” has the meaning set forth in Section 9.1.


“Earned Fee” has the meaning set forth in Section 7.2.


“Effective Date” has the meaning set forth in the first paragraph of this
Agreement.




7

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




“Eligible Letter of Credit” means one or more irrevocable standby letters of
credit in substantially the form of Exhibit F (for the Repayment Letter of
Credit) or Exhibit F (for an Owner Letter of Credit) (or such other form of
irrevocable standby letter of credit as may reasonably acceptable to the Party
to whom such letter of credit is required to be provided under this Agreement),
issued by: (i) a U.S. commercial bank or U.S. branch of a major foreign bank, in
each case who has and maintains bank assets of at least Ten Billion Dollars
($10,000,000,000) and at all times having a senior unsecured rating of A minus
or higher by Moody’s and A minus or higher by S&P; or (ii) in the case of OPC as
the Party providing an Eligible Letter of Credit, CoBank, ACB, in each case in
an amount required by the terms of this Agreement.


“Environmental Laws” means any and all statutes, laws, treaties, decrees,
executive orders, rules, regulatory orders, directives, judgments, writs,
approvals, ordinances, policies, regulations, interpretations and permits or
other similar legal requirements as in effect, and as may be amended during the
term of this Agreement, of a court, arbitrator, or governmental or political
agency, body, or instrumentality with jurisdiction over a Party, the Facility or
any Hazardous Materials connected with the Work, relating or applicable to
pollution, protection of the environment, and health and safety issues, and
including Releases or threatened Releases of Hazardous Materials, Remediation
due to Hazardous Materials, the manufacturing, generation, use, processing,
treatment, recycling, storage, handling and disposal of Hazardous Materials,
human or natural exposure to Hazardous Materials, and interference with the use
of property caused by or resulting from Hazardous Materials. Environmental Laws
include without limitation the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. Section 9601 et seq.; the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. Section 136 et seq.; the
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq.; the
Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.; the Clean Air Act,
42 U.S.C. Section 7401 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. Section 1251 et seq.; the Oil Pollution Act, 33 U.S.C. Section 2701 et
seq.; the Endangered Species Act, 16 U.S.C. Section 1531 et seq.; the National
Environmental Policy Act, 42 U.S.C. Section 4321, et seq.; the Occupational
Safety and Health Act, 29 U.S.C. Section 651 et seq. (to the extent relating to
human exposure to Hazardous Materials); the Homeland Security Appropriations Act
of 2007, 109 P.L. 295; 120 Stat. 1355 (to the extent relating to the security of
Hazardous Materials); the Hazardous Materials Transportation Act, 49 U.S.C.
Section 1801, et seq., the Safe Drinking Water Act, 42 U.S.C. Section 300f et
seq.; Emergency Planning and Community Right- to-Know Act, 42 U.S.C. Section
11001 et seq.; Atomic Energy Act, 42 U.S.C. Section 2014 et seq.; Nuclear Waste
Policy Act, 42 U.S.C. Section 10101 et seq.; and their state, tribal and local
counterparts or equivalents and regulations issued pursuant to any of those
statutes.


“EPA Identification Number” means the identification number from the U.S.
Environmental Protection Agency after notification to EPA from a hazardous waste
generator by EPA Form 8700-12.


“Excluded Costs” has the meaning set forth in Exhibit M.


“Exhibit” means each one of the documents Exhibits A through V annexed to this
Agreement, which are hereby incorporated into and made a part of this Agreement.




8

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




“Experience Modification Ratio” has the meaning set forth in Section 2.17.4.


“FFD” has the meaning set forth in Section 30.1.


“Facility” means Unit 3, Unit 4 and the Shared Facilities.


“Fee” means Two Hundred Forty Million Dollars ($240,000,000), subject to
adjustment as provided in Section 3.2.3 and otherwise as provided in this
Agreement.


“Final Completion” means both Units have achieved Mechanical Completion and all
of the Work (other than Commissioning and Startup Support) is otherwise
complete.


“Final Payment Invoice” has the meaning set forth in Section 8.8.1.


“Financing Parties” means the lenders and financing institutions providing
construction, interim and/or long-term financing for the Facility or any portion
thereof, including any financing in the form of a synthetic lease or leveraged
lease, and their assigns and a trustee or agent acting on behalf of the lenders
or financing institutions. DOE, in its capacity as a guarantor of any
indebtedness issued by any Owner, and any trustee or agent acting on behalf of
the DOE, shall be deemed “Financing Parties.”


“Fitch Ratings” means Fitch Ratings Ltd.


“Force Majeure Event” has the meaning set forth in Article 13.


“Georgia PSC” means the Georgia Public Service Commission.


“GPC” has the meaning set forth in the opening paragraph of this Agreement.


“Government Approval” means an authorization, consent, approval, clearance,
license, ruling, permit, tariff, certification, exemption, filing, variance,
order, judgment, no-action or no- objection certificate, certificate, decree,
decision, declaration or publication of, notices to, confirmation or exemption
from, or registration by or with a Government Authority relating to the design,
engineering, procurement, installation, construction, testing, start-up,
financing, completion, ownership, operation or maintenance of the Facility.


“Government Authority” means a federal, state, county, city, local, municipal,
foreign or other government or quasi-government authority or a department,
agency, subdivision, court or other tribunal of any of the foregoing that has
jurisdiction over Owners, Contractor, the Facility or the activities that are
the subject of this Agreement.


“Hazardous Materials” means any and all chemicals, constituents, contaminants,
pollutants, materials (including but not limited to petroleum or petroleum
products), and wastes and any other carcinogenic, corrosive, ignitable,
radioactive, reactive, toxic or otherwise hazardous substances, mixtures
(whether solids, liquids, gases), daughter or degradation products or any
similar substances now or at any time subject to regulation, control,
remediation or otherwise addressed under Environmental Laws or considered to be
hazardous or otherwise harmful to human health or the environment under such
Environmental Laws and shall include those substances defined as


9

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




a “source”, “special nuclear” or “by-product” material pursuant to Section 10 of
the AEA (42 U.S.C. § 2014 et seq.) and those substances defined as “residual
radioactive material” in Section 101 of the Uranium Mill Tailings Radiation
Control Act of 1978 (42 U.S.C. §§ 7901 et seq.).


“Increase Trigger Amount” has the meaning set forth in Section 7.4.2.


“Independent Engineer” means, if required by the Georgia PSC, Financing Parties
or otherwise, a nationally recognized independent engineering firm(s), that is
not an Affiliate of Owners or Contractor or a competitor of Owners or Contractor
in the nuclear power plant market. As of the Effective Date, an Independent
Engineer has been designated by the Georgia PSC. Any other Independent Engineer
designated by the Financing Parties or otherwise, as applicable, shall be
reasonably acceptable to Owners and Contractor.


“Initial Funding Request” has the meaning set forth in Section 8.2.1.


“Insolvent” means, with respect to a Person, that such Person shall have
commenced a voluntary bankruptcy proceeding, or an involuntary bankruptcy
proceeding shall have been commenced against such Person and an order for relief
shall have been entered as to such involuntary bankruptcy, or there shall have
been appointed a trustee or receiver for such Person or for all or a substantial
part of its property, or a case or proceeding shall have been commenced by or on
behalf of such Person seeking reorganization, liquidation, dissolution,
winding-up or other such relief in respect of such Person under a bankruptcy,
insolvency or other similar act or law of any jurisdiction.


“Interest Rate” means the Prime Rate plus two percent (2%).


“Interim Staff Guidance” means a document issued by the NRC to clarify or to
address issues not discussed in a Standard Review Plan. Each Interim Staff
Guidance is identified by a number including the designator ISG (e.g.,
DC/COL-ISG-nn).


“Invitees” means, with respect to a Person, such Personnel or other Persons as
have been permitted entry onto the Construction Site by such Person.


“Issued for Construction Documents” means the detailed drawings and
specifications setting forth in detail the requirements for the construction of
the Facility.


“ITAAC” means the NRC inspections, tests and analyses and their associated
acceptance criteria which are approved and issued for the Facility as contained
in Appendix C of the COL.


“Key Personnel” has the meaning set forth in Section 2.7.1.


“Law” means (a) a constitution, statute, law, rule, regulation, code, treaty,
ordinance, judgment, decree, writ, order, concession, grant, franchise, license,
agreement, directive, guideline, policy, requirement, including without
limitation Environmental Laws, or other governmental restriction or any similar
form of decision of or determination by, or any binding interpretation or
administration of any of the foregoing by, a Government Authority, whether now
or hereafter in effect, (b) requirements or conditions on or with respect to the
issuance, maintenance or renewal


10

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




of a Government Approval or applications therefor, whether now or hereafter in
effect, to the extent relevant to the Work, and (c) the Licensing Basis.


“Licensed Operator” has the meaning set forth in Section 4.1.1.


“Licensing Basis” means the ITAAC, combined licenses for each of Unit 3 and Unit
4 (NRC License Nos. NPF-91 and NPF-92, collectively referred to as “COL”), and
other NRC rules, regulations, and requirements applicable to the Facility,
including without limitation the current version of the Updated Final Safety
Analysis Report as maintained by Owners pursuant to 10 C.F.R. § 50.71 and other
Law (“UFSAR”), licensee’s written commitments for ensuring compliance with and
operation within applicable NRC requirements and the Facility-specific Design
Bases (including without limitation all modifications and additions to such
commitments that are docketed and in effect over the term of the COL).


“Lien” means a lien, mortgage, pledge, encumbrance, charge, security interest,
option, right of first refusal, other defect in title or other restriction of
any kind or nature.


“Loan Guaranty Agreements” means the respective Loan Guarantee Agreements
between the U.S. Department of Energy, as guarantor, and MEAG, OPC, and GPC,
respecting the Facility.
“Material Safety Data Sheets” are those sheets described in Section 2.13.1.


“MEAG” means the Municipal Electric Authority of Georgia.


“Mechanical Completion” has the meaning set forth in Exhibit G.


“Mechanical Completion Date” means, with respect to a given Unit, the Day on
which such Unit achieves Mechanical Completion.


“Monthly Funding Period” has the meaning set forth in Section 8.2.1.


“Monthly Funding Request” has the meaning set forth in Section 8.2.1.


“Monthly Status Report” has the meaning set forth in Section 2.3.1.


“Moody’s” means Moody’s Investor Services, Inc.


“Non-Core Scope” means all portions of the Work that are not Core Scope.


“Non-Reimbursable Costs” has the meaning set forth in Section 7.1.2.


“NRC” means the U.S. Nuclear Regulatory Commission and its staff.


“NRC Change in Law” shall have the meaning set forth in the definition of
“Change in Law.”


“NRC Regulations” means those regulations promulgated by the NRC appearing in
Title 10 of the Code of Federal Regulations.




11

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




“Nuclear Incident” means any occurrence that causes bodily injury, sickness,
disease or death, or loss of or damage to property, or loss of use of property,
arising out of or resulting from the radioactive, toxic, explosive, or other
hazardous properties of source material, special nuclear material, or by-product
material which is used in connection with the operation of the Facility. “Source
material”, “special nuclear material”, and “by-product material”, as applicable
to this Agreement shall have those meanings assigned by the AEA.


“NUREG” means reports or brochures, produced by the NRC, on regulatory
decisions, results of research, results of incident investigations, and other
technical and administrative information. Each NUREG is identified by a number
including the designator NUREG (e.g., NUREG-nnnn).


“OPC” means Oglethorpe Power Corporation (An Electric Membership Corporation).


“Order” means a document issued by the NRC, which is styled as or purports to be
an “Order” on its face and satisfies one or more of the following: (i) is
published or noticed in the Federal Register; (ii) is issued by the NRC
Commission, including identification by a number with the designator CLI (e.g.,
CLI-15-nn); (iii) is issued by an NRC Atomic Safety and Licensing Board,
including identification by a number with the designator LBP (e.g., LBP-15-nn),
as part of an adjudicatory proceeding; or (iii) is issued pursuant to the NRC’s
enforcement authority, including identification by a number with the designator
EA (e.g., EA-15-nnn).


“OSHA” means the Occupation Safety and Health Administration.


“Other Lead Personnel” has the meaning set forth in Section 2.7.2.


“Owner Controlled Insurance Program” or “OCIP” has the meaning set forth in
Section 17.1.3.


“Owner Directed Change” has the meaning set forth in Section 12.1.


“Owner-Managed Subcontracts” has the meaning set forth in Section 3.1.


“Owner-Managed Subcontractors” has the meaning set forth in Section 3.1.


“Owners” means all of GPC, Oglethorpe Power Corporation (An Electric Membership
Corporation), the Municipal Electric Authority of Georgia, MEAG Power SPVJ, LLC,
MEAG Power SPVM, LLC, MEAG Power SPVP, LLC, and Dalton Utilities; provided that
GPC has been appointed as agent for Oglethorpe Power Corporation (An Electric
Membership Corporation), the Municipal Electric Authority of Georgia, MEAG Power
SPVJ, LLC, MEAG Power SPVM, LLC, MEAG Power SPVP, LLC, and Dalton Utilities as
set forth in Section 18.3.1.


“Owner” means any one of the Owners individually.


“Owner Security” has the meaning set forth in Section 19.2.1.


“Owner Security Amount” means [***].


“Owners’ Authorized Representative” has the meaning set forth in Section 4.1.2.




12

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




“Owners Event of Default” has the meaning set forth in Section 21.5.1.


“Owners’ Government Approvals” means the Government Approvals required to be
obtained by Owners with respect to the Facility.


“Owners’ Interests” means Owners and their respective members and Affiliates,
and their respective directors, officers, shareholders, employees, agents and
lenders.


“Ownership Agreement” means that certain Plant Alvin W. Vogtle Additional Units
Ownership Participation Agreement among the Owners, dated as of April 21, 2006,
as amended by that certain Amendment No. 1 and Amendment No. 2 to such
agreement, and any subsequent amendments that are provided to Contractor.


“Ownership Interest” means the respective percentage ownership interest of an
Owner in the Facility as determined from time to time pursuant to the Ownership
Agreement, provided that any changes to such ownership interests after the
Effective Date will have no effect for the purposes of this Agreement until
notice of such change is given to Contractor.


“Parent Company Guarantee” has the meaning set forth in Section 19.1.1.


“Party” and “Parties” has the meaning set forth in the opening paragraph of this
Agreement.


“Performance Standards” has the meaning set forth in Section 2.6.


“Permitted Purpose” has the meaning set forth in Section 22.2.2.


“Person” means an individual, corporation, company, partnership, joint venture,
association, trust, unincorporated organization or Government Authority.


“Personnel” means, with respect to a Person, such Person’s employees, officers,
directors, agents, personnel, and representatives, excluding personnel seconded
by a Party to a Party.


“Plant Equipment and Materials” means all materials, supplies, apparatus,
devices, machinery, vehicles, equipment, parts, components, instruments,
appliances, computer hardware and associated software and appurtenances thereto
and items of any kind that are or will be permanently incorporated into the
Facility.


“Power Revenue Bond Resolution” means the Power Revenue Bond Resolution adopted
by the Municipal Electric Authority of Georgia on August 30, 1976 that, as
amended, restated and supplemented, authorizes the issuance of both senior lien
bonds and subordinated lien bonds for the purpose of financing the Municipal
Electric Authority of Georgia’s “Project One” facilities.


“Prime Rate” means, as of a particular date, the prime rate of interest as
published on that date in The Wall Street Journal, and generally defined therein
as “the base rate on corporate loans posted by at least 75% of the nation’s 30
largest banks.” If The Wall Street Journal is not published on a date for which
the interest rate must be determined, the prime interest rate shall be the prime
rate published in The Wall Street Journal on the nearest-preceding date on which
The Wall Street Journal was published. If The Wall Street Journal discontinues
publishing a prime rate, the prime


13

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




interest rate shall be the prime rate announced publicly from time to time by
Bank of America, N.A. or its successor.


“Project Corrective Action Program” or “Project CAP” means measures established
by Owners to assure that conditions adverse to quality, including, failures,
malfunctions, deficiencies, deviations, defective Plant Equipment and Materials,
and non-conformances are promptly identified and corrected. The measures shall
assure that the cause of the condition is determined and corrective action taken
to preclude repetition.


“Project Cost Forecast” means, at any given time, the then-current projection of
total Combined Construction Costs provided by Contractor, which has been
evaluated and reported by Owners’ project control program.


“Project Employee Concerns Program” or “Project ECP” has the meaning set forth
in Section 31.3.


“Project Schedule” means the working schedule utilized by the Parties for the
performance of the Work and for the Owner activities required to support
performance of the Work, as described in Article 9. The version of the Project
Schedule in effect as of the Effective Date is the Baseline Schedule.


“Promptly” has the meaning set forth in Section 15.2.3.


“Property Tax” has the meaning set forth in Section 37.2.1.


“Protected Information” has the meaning set forth in Section 22.1.


“Prudent Practices” means the standards, practices and methods conforming to Law
and that degree of skill and diligence that would reasonably be expected from a
skilled and experienced contractor, as the case may be, engaged in the
construction of nuclear power plants, and other large industrial construction
projects in the United States. Prudent Practices are not limited to optimum
practices or methods to the exclusion of others, but rather refer to a
reasonable range of commonly used and reasonable practices and methods.


“Punch List” has the meaning set forth in Section 14.3.


“Ready for Fuel Load Date” means, with respect to a Unit, the date on which
Owners have received all Government Approvals required, and have determined that
all regulatory, safety and technical requirements have been satisfied, in order
to commence the loading of nuclear fuel into such Unit.


“Recordable Case Incidence Rate” has the meaning set forth in Section 2.17.4.


“Reduction Trigger Amount” has the meaning set forth in Section 7.4.1.


“Regulatory Guide” means a document produced by the NRC that provides guidance
to licensees and applicants on implementing specific parts of the NRC’s
regulations, techniques used by the NRC staff in evaluating specific problems or
postulated accidents, and data needed by the NRC staff in its review of
applications for permits or licenses. Each Regulatory Guide is identified by


14

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




a number composed of the regulatory guide designator (RG), followed by a
division number, a period, and a sequential guide number (e.g., RG 1.25).


“Release” means spilling, leaking, pumping, pouring, emitting, discharging,
injecting, escaping, leaching, dumping, exacerbating, aggravating, abandoning or
disposing into or migration within the environment.


“Reimbursable Costs” has the meaning set forth in Section 7.1.1.


“Remediation” means the investigation, removal, remediation and cleanup of, and
other corrective action for, Hazardous Materials and/or damage to the
environment caused by Hazardous Materials, including a Release thereof.


“Repayment Letter of Credit” has the meaning set forth in Section 8.7.5.


“Richmond” has the meaning set forth in Section 2.17.1.


“Safety Manual” has the meaning set forth in Section 2.15.2.


“S&P” means Standard and Poor’s Rating Group.


“Sales Tax” means sales, use or similar transactional tax imposed by any Taxing
Authority on Contractor, a Subcontractor, or Owners with respect to the transfer
of tangible personal property or the provision of services pursuant to the Work.


“SCWE” has the meaning set forth in Section 31.2.


“Schedule Contingency” has the meaning set forth in Section 9.1.


“Schedule Earned Fee” has the meaning set forth in Section 7.2(iii).


“Section 12.1.2 Notice” has the meaning set forth in Section 12.1.2.


“Security Posting Condition” means a condition whereby the credit rating of (A)
the senior unsecured debt (or issuer rating in the absence of a senior unsecured
debt rating) of GPC, (B) the senior unenhanced debt of Dalton Utilities, (C) the
senior unenhanced secured debt of Oglethorpe Power Corporation or (D) the senior
unenhanced global scale rating to municipal obligations or equivalent rating
scale of the Municipal Electric Authority of Georgia issued with respect to the
Power Revenue Bond Resolution falls below any two of the following (or, if only
rated by two of the following, falls below either, or, if only rated by one of
the following, falls below such rating) or in the event that such Owner no
longer has a credit rating from any of the following: (x) Baa3 by Moody’s (if
rated by Moody’s), (y) BBB minus by S&P (if rated by S&P) or (z) BBB minus by
Fitch Ratings (if rated by Fitch Ratings).


“Shared Facilities” means those systems, structures and components that will be
utilized by both Units.




15

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




“Significant Construction Defect” means a construction defect meeting each of
the following requirements:


(a)
a defect in Work performed by Contractor or its Subcontractors, including
Richmond, but not a defect in work performed by Contractor-Managed
Subcontractors;



(b)
the defect involves a situation where the physical construction deviates from
the Performance Standards;



(c)
the defect resulted from a programmatic failure by Contractor or its
Subcontractor to comply with project processes and procedures in the performance
of the Work. The foregoing is not intended to include a one-time or an isolated
non-compliance or consequence, such as an instance of human error, which may
result in a requirement for Contractor or its Subcontractor to remedy a defect.
The foregoing is intended to include instances where multiple barriers or
controls are not properly implemented or followed by Contractor or its
Subcontractor, resulting in a defect which is required to be remedied; and



(d)
the cumulative aggregate of costs to remedy the defect exceeds [***] .



“Site” means the premises on which the Vogtle Nuclear Generating Plant is
located, including Unit Nos. 1 and 2, Unit 3 and Unit 4, including the
Construction Site.


“Site Rules” has the meaning set forth in Section 28.1.


“Southern Nuclear” or “SNC” means Southern Nuclear Operating Company; provided,
however, that the term “Southern Nuclear” shall also refer to any entity that is
appointed by the Owners by written notice to Contractor to succeed Southern
Nuclear in the performance of its functions under this Agreement.


“SNC Quality Assurance Program” has the meaning set forth in Section 5.1.3.


“Specifications” means the design and procurement specifications and drawings,
and changes thereto for the design, engineering, procurement, installation and
construction of the Facility.


“Standard Review Plan” means a document produced by the NRC that provides
guidance to the NRC staff for reviewing an application to obtain an NRC license
to construct or operate a nuclear facility or to possess or use nuclear
materials.


“Subcontract” means a contract, purchase order or other writing between
Contractor (or one of its Subcontractors) and a Subcontractor under which the
Subcontractor performs or provides a portion of the Work.


“Subcontractor” means a Person other than Contractor performing or providing any
portion of the Work on the Construction Site, hired either directly by
Contractor or by a Person hired by Contractor and including every tier of
subcontractors, sub-subcontractors and so forth.




16

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




“Subcontract Scope Alignment Process” means the process described in Section
3.2.2, Section 3.2.3 and Exhibit E.


“Supporting Documentation” shall have the meaning set forth in Section 8.10.


“Target Completion Date” means: (i) with respect to Unit 3, May 31, 2020; and
(ii) with respect to Unit 4, May 31, 2021, in each case as such dates may be
adjusted pursuant to this Agreement.


“Target Construction Cost” has the meaning set forth in Exhibit M, subject to
modification as provided in this Agreement.


“Tax” or “Taxes” means all federal, state, provincial, territorial, municipal,
local or foreign income, profits, franchise, gross receipts, environmental,
customs, duties, net worth, sales, use, goods and services, withholding, value
added, ad valorem, employment, social security, disability, occupation, pension,
real property, personal property (tangible and intangible), stamp, transfer,
conveyance, severance, production, excise and other taxes, withholdings, duties,
levies, imposts and other similar charges and assessments (including without
limitation fines, penalties and additions attributable to or otherwise imposed
on or with respect to any such taxes, charges, fees, levies or other
assessments, and interest thereon) imposed by or on behalf of a Taxing
Authority.


“Taxing Authority” means a Government Authority exercising authority to impose,
regulate, levy, assess or administer the imposition of a Tax.


“Third Party” means a Person other than Owners, Contractor and their respective
Affiliates; Third Parties shall include Owners’, Contractor’s, and their
Affiliates’ respective employees, agents and personnel as well as Owners’,
Contractor’s and their Affiliates’ subcontractors and vendors of any tier.


“Third Party Claim” means a Claim made by a Third Party and all damages,
liabilities, losses, penalties, costs and expenses (including attorneys’ fees)
related thereto.


“Trigger Date” means the Unit 3 Trigger Date or the Unit 4 Trigger Date, as
determined in Section 7.3.1 and Section 7.3.3.


“Turnover Packages” means the complete work and quality control documentation in
content reasonably acceptable to Owners, submitted by Contractor to Owners
pursuant to Section 2.14, which demonstrates that specified Work has been
sufficiently completed in accordance with this Agreement to allow turnover over
to Owners and closure of related ITAACs, subject to Punch List items that Owners
agree may be completed following such turnover.


“Undisputed Amount” means, with respect to a Party, either (i) an amount in
respect of which such Party has not given notice to the other Party that such
amount is disputed; or (ii) an amount which was so disputed by such Party but
which is determined in accordance with Article 38 to be an amount that is owed
to the other Party.


“Unit” means each of the nuclear plant units being constructed on the
Construction Site as of the Effective Date, designated as Vogtle Electric
Generating Plant Unit Nos. 3 and 4. “Unit 3” refers


17

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




to the first such Unit to achieve Mechanical Completion and “Unit 4” refers to
the second such Unit to achieve Mechanical Completion regardless of whether such
Units have different numerical designations.


“Units” means both Unit 3 and Unit 4.


“Unit 3” has the meaning set forth in the definition of “Unit” in this Article
1.


“Unit 3 Trigger Date” has the meaning set forth in Section 7.3.1.


“Unit 4” has the meaning set forth in the definition of “Unit” in this Article
1.


“Unit 4 Trigger Date” has the meaning set forth in Section 7.3.3.


“VEGP Units 1 and 2” means the existing Vogtle Electric Generating Plant located
in Waynesboro, Georgia, designated as Units 1 and 2 as described in Nuclear
Regulatory Commission License Nos. NPF-68 and NPF-81, respectively.


“Warranties” has the meaning set forth in Section 15.1.2.


“Warranty Issue” has the meaning set forth in Section 15.2.1


“Warranty Period” has the meaning set forth in Section 15.3.


“Westinghouse” means Westinghouse Electric Company, LLC.


“Westinghouse Protected Information” has the meaning set forth in Section 22.3.


“Work” has the meaning set forth in Section 2.1.1.


“Work Package” means an assembly of documentation which describes a specific
scope of construction work to be performed.


“Work Schedule” means the schedule of working hours approved by Owners of fifty
(50) hours per week per shift, and sixty (60) hours per week per shift for the
nine (9) months leading up to cold hydrostatic testing for each Unit.


1.2Interpretation.


1.2.1    Titles, headings, and subheadings of the various articles and sections
of this Agreement are used for convenience only and shall not be deemed to be a
part thereof or be taken into consideration in the interpretation or
construction of this Agreement.


1.2.2    Words importing the singular only shall also include the plural and
vice versa where the context requires. Words in the masculine gender shall be
deemed to include the feminine gender and vice versa. Words closely related to a
defined term herein shall be interpreted consistent with the defined term (e.g.,
“Defect” and “Defective,” “Notify” and “Notified”).


18

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






1.2.3    Unless the context otherwise requires, any reference to a document
shall mean such document as amended, supplemented or otherwise modified and in
effect from time to time.


1.2.4    Unless otherwise stated, any reference to a Party shall include its
successors and permitted assigns, and any reference to a Government Authority
shall include an entity succeeding to its functions.


1.2.5    Wherever a provision is made in this Agreement for the giving of
notice, recommendation, consent or approval by a person, such notice,
recommendation, consent or approval shall be in writing, and the word “notify”
shall be construed accordingly.


1.2.6    This Agreement and the documentation to be supplied hereunder shall be
in the English language.


1.2.7    All monetary amounts contained in this Agreement refer to the currency
of the United States unless otherwise specifically provided.


1.2.8    A reference contained herein to this Agreement or another agreement
shall mean this Agreement or such other agreement, as they may be amended or
supplemented, unless otherwise stated.


1.2.9    Words and abbreviations not otherwise defined in this Agreement which
have well-known nuclear industry meanings in the United States are used in this
Agreement in accordance with those recognized meanings.


1.2.10     Neither Contractor nor Owners shall assert or claim a presumption
disfavoring the other by virtue of the fact that this Agreement was drafted
primarily by the other, and this Agreement shall be construed as if drafted
jointly by Owners and Contractor. No presumption or burden of proof will arise
favoring or disfavoring a Party by virtue of the authorship of any of the
provisions of this Agreement.


1.2.11     The words “hereby,” “herein,” “hereunder” or any other word of
similar meaning refers to the entire document in which it is contained.


1.2.12 A reference to an Article includes all Sections and Subsections contained
in such Article, and a reference to a Section or Subsection includes all
subsections of such Section or Subsection.


1.2.13 The words “include,” “includes,” and “including” when used in this
Agreement shall be deemed to be followed by the words “without limitation,”
unless otherwise specified.


1.2.14 All exhibits referred to in, and attached to, this Agreement are hereby
incorporated herein in full by this reference.


19

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY








1.3DOE Consent/Approval. The Contractor acknowledges that the Owners (other than
Dalton Utilities) (together, the “DOE Borrowers”) are required to obtain
approval of this Agreement from DOE in order to satisfy certain conditions in
the Loan Guaranty Agreements of each DOE Borrower.  Owners and the Contractor
shall use commercially reasonable efforts to cooperate with the efforts of the
DOE Borrowers in obtaining such approval and in facilitating DOE’s review of
this Agreement, including the consideration of changes to this Agreement that
may be requested by DOE.  In the event that DOE does not provide such approval,
then Owners reserve the right to terminate this Agreement under Section 21.3.


ARTICLE 2
CONTRACTOR RESPONSIBILITIES
2.1    Description of Work; Qualifications.


2.1.1    Except as otherwise expressly set forth in this Agreement as being the
responsibility of the Owners, Contractor shall perform or provide or cause to be
performed or provided: (i) the services, work, obligations and other activities
as set forth in Exhibit A; provided that Contractor understands and agrees that
the Work must conform to every detail reasonably inferable from Exhibit A as
being necessary to produce the intended results as specified in this Agreement
applying Prudent Practices, notwithstanding the fact that every detail is not
specifically referenced in Exhibit A; (ii) all of Contractor’s other obligations
set forth in the provisions of this Agreement, in each case in accordance with
the requirements of this Agreement (all of the foregoing obligations of the
Contractor, including all of such obligations performed or to be performed by
Subcontractors, being collectively referred to as the “Work”). Notwithstanding
the foregoing, the provision of secondees by Bechtel Power Corporation pursuant
to the Amended and Restated Staff Augmentation Agreement shall not be considered
part of the Work.


2.1.2     All Contractor and Subcontractor Personnel shall have the necessary
experience, qualifications and be properly trained and equipped to perform the
Work in accordance with this Agreement. Contractor and Subcontractors shall be
properly licensed to perform the Work and authorized and qualified to do
business in all governmental jurisdictions in which the Work is to be performed,
and will maintain such licenses and qualifications throughout the performance of
Work under this Agreement. Upon reasonable advance written request of Owners,
Contractor shall furnish to Owners such evidence as Owners may reasonably
require relating to the qualifications and ability of Personnel of Contractor
and Subcontractor to perform fully in accordance with this Agreement. Owners
shall have the right to require the removal from the Site of any Personnel of
Contractor or Subcontractor that Owners deem unacceptable.


2.2    Transition of Responsibilities to Contractor. Immediately following the
Effective Date, the transitioning of responsibilities for the Work to Contractor
and its Subcontractors shall commence and be completed as expeditiously as
practicable, in accordance with Exhibit A.


2.3    Monthly Status Reports; Access to Information.


2.3.1    On or before the fifteenth (15th) Day of each month (unless some other
frequency is agreed upon by the Parties), Contractor shall submit to Owners, for
Owners’ review


20

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




and comment, a written status report covering the prior month (a “Monthly Status
Report”). The report shall be prepared in an electronic format reasonably
acceptable to Owners and substantially in the form of Exhibit H.


2.3.2    In addition to Monthly Status Reports under Section 2.3.1, promptly
upon request by Owners, Contractor shall provide Owners the following
information (or reasonable access to such information):


(i)    Then-current information of the type that is required to be contained in
the form of Monthly Status Report, regardless of whether such information has
been or will be later contained within a Monthly Status Report;


(ii)    All information that will assist Owners in monitoring the activities
comprising the Work and the progress of Work, including all schedule
information;


(iii)     All information that will assist Owners in monitoring and forecasting
costs and expenses in connection with the Work, including Reimbursable Costs and
Combined Construction Costs paid and expended.


(iv)    All information of a technical nature that pertains to the Work; and


(v)    All other information requested by Owners that pertains to Contractor’s
and its Subcontractors’ performance of Work under this Agreement.


2.3.3    Contractor shall, and shall cause its Subcontractors to, participate in
the Owners’ project information management system for the Facility and the
Construction Site, as designed and implemented by the Owners. Contractor and its
Subcontractors shall timely provide all information required by this Agreement
in a manner required by such project information system.


2.4    Status Meetings. Contractor shall attend and participate in regular
meetings with Owners which shall occur monthly (or upon such other interval as
the Parties agree) for the purpose of discussing the relevant Monthly Status
Report (if applicable) and anticipating and resolving problems. Such meetings
may be held by conference call or video conference. Contractor shall prepare and
promptly deliver to Owners written minutes of each meeting, to which Owners may
respond should they have comments. In addition, Contractor shall attend and
participate in weekly (or upon such other interval as the Parties agree)
meetings with Owners for the purpose of discussing the status and progress of
the Work.


2.5    Embedded Owner Oversight Personnel.


2.5.1    To the extent determined by Owners, Owners may assign Southern Nuclear
personnel to specific Contractor functional areas (e.g., project controls,
quality control) who will be co-located with Contractor personnel, given full
access to Contractor offices at the Construction Site and on-site facilities and
IT infrastructure, and who may participate in functional area meetings.


21

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






2.5.2    Such Southern Nuclear personnel are provided for Owners oversight and
consultation purposes only, are not authorized to give direction to Contractor
employees, Subcontractors, or Contractor-Managed Subcontractors, and are not
authorized to provide any consents or approvals on behalf of Owners. Contractor
will include appropriate provisions in its Subcontracts in order to facilitate
similar access by Southern Nuclear personnel consistent with this Section 2.5.


2.6    Performance Standards. All Work performed under this Agreement shall be
performed: (i) in a professional, prudent, workmanlike manner by qualified
persons using competent, professional knowledge and judgment at the degree of
skill and care customary to the nuclear power industry in the United States;
(ii) in accordance with applicable Law; (iii) in accordance with the most
recently issued Issued for Construction Documents; (iv) in accordance with the
requirements of this Agreement; and (v) in accordance with Prudent Practices
(collectively, the “Performance Standards”), provided that, notwithstanding
anything to the contrary in this Agreement, Contractor shall not be found to
have failed to comply with the Licensing Basis if such failure to comply with
the Licensing Basis is due to the failure of the most recently Issued for
Construction Documents to comply with the Licensing Basis.


2.7    Key Personnel and Labor.


2.7.1     Exhibit I identifies those positions that are designated as “key”
management positions (the “Key Personnel”). Individuals so designated as Key
Personnel shall be subject to approval by Owners. Contractor shall not remove or
replace such individual from such position for at least two (2) years without
Owners’ prior written consent. If at any time during the performance of the Work
any of the Key Personnel should no longer be available to perform services in
connection with the Work notwithstanding the commercially reasonable efforts of
Contractor, then Contractor will replace such individual with an individual
acceptable to Owners. With respect to any replacement of Key Personnel proposed
by Contractor, Contractor shall provide the resume of the proposed replacement
to Owners for prior approval. Owners will review the resume of such proposed
replacement and provide Contractor with comments, approval and/or disapproval
within thirty (30) Days from the date of submission of such resume to Owners. If
Owner disapproves any individual(s) for a Key Personnel position, then
Contractor shall not fill such position with such individual(s). Replacement Key
Personnel shall not be removed or replaced from such position until at least the
earlier of (i) Mechanical Completion of both Units; or (ii) two (2) years,
without Owners’ prior written consent.


2.7.2    Exhibit I identifies other lead personnel positions for the performance
of the Work (“Other Lead Personnel”). Contractor shall not assign any person to
such a position, or remove or replace any person from such a position, without
giving notification to Owners of the person to be assigned, removed and/or
replaced.


2.7.3    If at any time during the performance of the Work, any of Contractor’s
or Affiliated Subcontractor’s Personnel becomes, for any reason, unacceptable to
Owners, then, upon notice from Owners, Contractor will ensure the removal of
such unacceptable individual from the Site.


2.8    Independent Contractor.


22

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






2.8.1    In its performance under this Agreement, Contractor is and will at all
times act as an independent contractor. Subject to the terms and conditions of
this Agreement, Contractor will be free to perform the obligations of this
Agreement by such methods and in such manner as Contractor may choose,
furnishing all labor, tools, Construction Equipment and Construction Materials
(in each case to the extent required to be provided in this Agreement), and
doing everything else necessary to perform the Work properly and safely, having
supervision over and responsibility for the safety and health of Personnel of
Contractor, its Subcontractors, and Contractor-Managed Subcontractors while on
the Construction Site, and Contractor shall employ all reasonable measures to
ensure the safety and health of all such Personnel while on the Construction
Site. Unless otherwise specifically directed by Owners, Contractor shall
maintain control over and responsibility for its tools, Construction Equipment
and Construction Materials. No partnership, joint venture, agency or employment
relationship is created by this Agreement or any activity hereunder, and
Contractor is not and will not act as an agent or employee of Owners except that
Contractor will be permitted to act as Owners’ authorized representative with
respect to Contractor-Managed Subcontractors in accordance with Section 3.3.1.


2.8.2    Contractor Personnel have no right to participate in any of Owners’
employee benefit plans, including the provision of health insurance under the
Patient Protection and Affordable Care Act of 2010 (“ACA”), as a result of
providing the Work. Contractor shall be solely responsible for (i) payment of
all compensation to its employees, (ii) the withholding of federal, state, and
local Taxes from such compensation and the payment of all such withheld amounts
to the appropriate agencies or authorities, (iii) payment to the appropriate
agencies or authorities of state unemployment insurance, federal unemployment
insurance, FICA and state disability insurance, and (iv) providing its employees
with all necessary and appropriate benefits including any health and welfare
coverage required under applicable Law, including, without limitation, the
Health Insurance Portability and Accountability Act of 1996, as amended or
revised (“HIPAA”) or the Patient Protection and Affordable Care Act of 2010
(“ACA”) or other applicable Federal and State health care requirements.


2.8.3    Owners have the right to have its Personnel or other authorized
representatives inspect the Work pursuant to the applicable provisions of this
Agreement, not for the purpose of controlling the methods and manner of the
performance of the Work by Contractor under the Agreement, but in order to
review whether the Work complies with the requirements of the Agreement and also
to review the rate of performance of the Work.


2.9    Inspection.


2.9.1    Inspection Responsibilities. Contractor will perform all inspections
appropriate for the performance of the Work as set forth in Exhibit A and the
Performance Standards, and such other inspections of the Work as reasonably
requested by Owners. Contractor’s responsibilities under this Section shall
include inspecting the Work in progress at intervals appropriate to the stage of
construction as necessary to ensure that such Work is proceeding in accordance
with this Agreement and the Baseline Schedule and to protect Owners against
defects and deficiencies in such Work.


2.9.2    Owners’ Right to be Present. Contractor will keep the Owners fully


23

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




informed at all times of planned dates, changes to planned dates, proposed test
or inspection procedures, and test and inspection results for any testing to or
inspections of the Work by or on behalf of Contractor or its Subcontractors or
Contractor-Managed Subcontractors. Owners, its designees, and the Independent
Engineer shall each have the option of being present at all such scheduled tests
and inspections. In the event that the quality of the Work is not in accordance
with this Agreement, in addition to any other remedies available under this
Agreement, Owners shall be entitled to make recommendations to Contractor for
the purpose of remedying such deficiencies. No inspection nor observance of any
inspection or testing performed or failed to be performed by Owners, its
designees or the Independent Engineer, or any of their respective
representatives, shall reduce or waive any of Contractor’s obligations under
this Agreement or be construed as an approval or acceptance of any Work.


2.10    Testing, Start-Up and Initial Operation. The Work shall include
providing craft labor and craft labor supervision (collectively “CSS Personnel”)
in support of Owners for construction and installation testing by Owners during
and after construction, for hot functional testing, for other preoperational
testing, and for start-up and performance testing of each Unit and its systems
and components (collectively “Commissioning and Startup Support”). Such
Commissioning and Startup Support shall be provided in the quantities of CSS
Personnel requested in writing by Owners, and such CSS Personnel shall work
under the direction of Owners for such periods up through completion of
performance testing of both Units as Owners may require. Owners shall indemnify,
defend and hold harmless Contractor and Contractor Interests from and against
any and all liability, damage, cost, expense and loss arising out of any act or
omission of CSS Personnel while acting under and pursuant to the direction of
Owners. Costs associated with Commissioning and Startup Support is not part of
Combined Construction Costs or the Target Construction Cost, and may be required
both before and after Mechanical Completion.


2.11    Clean-Up and Waste Disposal. During the performance of the Work,
Contractor shall keep the Construction Site and any other area utilized by
Contractor, Subcontractors or Contractor-Managed Subcontractors during
construction clean and free from accumulations of waste materials, (other than
Hazardous Materials, which are addressed in Section 2.13) rubbish, surplus
materials and other debris resulting from the Work. As part of the Work, in
accordance with Owners’ Site Rules, Contractor will remove such rubbish, surplus
materials, waste materials and other debris on a regular basis, or as may
otherwise reasonably be required by Owners, and dispose of the same in
accordance with this Agreement and applicable Laws.


2.12    Plant Equipment and Materials Storage. Until Final Completion,
Contractor shall receive, unload, warehouse or otherwise store appropriately on
the Construction Site, in accordance with manufacturers’ recommendations, the
Plant Equipment and Materials delivered by Owners to Contractor for
installation. Contractor shall be responsible for compliance with the receipt,
and storage provisions specified in the quality assurance program as described
in NQA-1, including NQA-1 Section 13S-1 and other applicable requirements of
Owners with respect to storage facilities, for all Plant Equipment and Materials
delivered after the Effective Date or on the Construction Site as of the
Effective Date. Such appropriate storage shall include implementation of
applicable portions of Owners’ preventative maintenance program.


2.13    Hazardous Materials.


2.13.1    Material Safety Data Sheets. To the extent required by applicable Law,


24

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




Contractor shall provide to Owners the “Material Safety Data Sheets” covering
Hazardous Materials to be furnished, used, applied or stored by Contractor, its
Subcontractors, or Contractor-Managed Subcontractors at the Construction Site in
connection with the Work. Contractor shall coordinate with Owners’ Authorized
Representative to provide a listing of such Hazardous Materials and their
quantities at the Construction Site for purposes of chemical inventory reporting
pursuant to 40 C.F.R. Part 370 and similar state regulations. Unless authorized
in writing by Owners in advance, neither Contractor, its Subcontractors, nor
Contractor-Managed Subcontractors shall bring to or use asbestos in the
Facility.


2.13.2    Preventative Measures. Contractor shall take measures necessary to
prevent the Release by Contractor, its Subcontractors, Contractor-Managed
Subcontractors, or by the Personnel or Invitees of any of them, of Hazardous
Materials at the Facility or adjacent areas. When the use or storage of
explosives or other Hazardous Materials or equipment is necessary for the
performance of the Work, Contractor shall exercise the utmost care and shall
carry on its activities under the supervision of properly qualified personnel in
accordance with applicable Laws. Under no circumstances shall Contractor allow
explosives or blasting on the Construction Site without the specific written
consent in each instance of Owners. Contractor shall provide not less than three
(3) Business Days’ notice of each proposed use of explosives or blasting, and
each such use shall require a separate specific written acceptance by the
Owners. In addition, Contractor shall, no less than one hour prior to each
blasting or explosive event, notify the Site Operations Control Center as
designated by Owners and confirm that Southern Nuclear has communicated with
VEGP Units 1 and 2 prior to commencing blasting or an explosive event. Before
Mechanical Completion of Unit 4, Contractor shall remove from the Construction
Site and surrounding area in accordance with applicable Laws explosives and
other Hazardous Materials supplied or generated by Contractor, Subcontractors or
their respective Personnel, unless the same have been permanently incorporated
into the Facility; provided that, if any such explosives and other Hazardous
Materials are necessary for completion of the Work, Contractor shall be
permitted to retain such explosives and other Hazardous Materials at the
Construction Site but only if, and to the extent, in compliance with applicable
Laws and only until completion of the Work.


2.13.3    Notice Requirements. Contractor shall immediately notify Owners of:
(A) any Releases of Hazardous Materials in violation of Law by Contractor,
Subcontractors, Contractor-Managed Subcontractors, or by the Personnel or
Invitees of any of them, that occur in connection with the performance of the
Work; (B) material violations and investigations, actions, Claims, suits,
notices of violation, fines, penalties, orders, and other proceedings related to
material violations or alleged material violations of Environmental Laws,
including, but not limited to, Government Approvals issued thereunder, which are
asserted against Contractor, its Subcontractors, Contractor-Managed
Subcontractors, or the Personnel or Invitees of any of them, in connection with
the Work or their activities on or in connection with the Facility and/or
Construction Site; (C) Contractor’s discovery of any Hazardous Materials at the
Construction Site or adjacent areas; and (D) material developments with respect
to Sections 2.13.3(A), 2.13.3(B) or 2.13.3(C). Contractor shall also notify the
applicable Government Authorities as required by applicable Law following a
Release by Contractor, its Subcontractors, a Contractor-Managed Subcontractor,
or the Personnel or Invitees of any of them, of Hazardous Materials in
connection with the Work, and shall promptly provide Owners with a copy of such
notification(s).


25

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






2.13.4    Contractor Releases; Removal Obligations. Prior to Mechanical
Completion of a Unit, Contractor will be responsible for the proper handling,
collection, containerizing, storage, removing from such Unit and areas adjacent
thereto, transportation and for properly disposing of, at treatment, storage and
disposal facilities approved by Owners and otherwise in a manner acceptable to
Owners and in compliance with this Agreement and applicable Law, all Hazardous
Materials generated or Released by Contractor or any Subcontractor or
Contractor-Managed Subcontractor, or the Personnel or Invitees of any of them,
in the course of performing the Work on such Unit on or after the Effective
Date. Except as provided under Section 2.13.5, Contractor shall be the generator
of record for such Hazardous Materials and shall obtain a site-specific EPA
Identification Number which will be used to identify itself as such on all
manifests, hazardous waste reports, and other relevant documents.


2.13.5    Pre-Existing Hazardous Materials. In the event Contractor encounters
on the Construction Site material reasonably believed to be Hazardous Material
that existed on the Construction Site prior to the Effective Date, then
Contractor will immediately suspend performance of Work in the area affected and
report the condition to Owners in writing. As between Contractor and Owners, but
without affecting any rights or remedies Owners may have against any Third
Party, Owners shall be responsible for the remediation of the area affected.
Contractor will not thereafter resume performance of the Work in the affected
area except with the prior written permission of Owners after the remediation
has been completed.


2.14    Turnover Packages. Contractor shall create, maintain, update and compile
Turnover Packages during the course of the Work and will deliver to Owners such
Turnover Packages prior to, and as a condition of, Mechanical Completion or
Final Completion as applicable.


2.15    Safety Program.


2.15.1    Contractor Responsibility. Contractor shall be responsible for the
safety of Contractor, its Subcontractors, Contractor-Managed Subcontractors, and
the Personnel and Invitees of any of them, Owners’ Interests, and the public, in
each case to the extent affected by the performance of the Work.


2.15.2    Safety Manual. Contractor shall develop a comprehensive safety program
that governs all of Contractor’s, Subcontractors’ and Contractor-Managed
Subcontractors’ activities at the Construction Site in connection with its
performance of the Work. The safety program shall be reflected in writing in the
form of a written project safety manual and provided to Owners no later than
thirty (30) Days after the Effective Date (the “Safety Manual”). Contractor’s
Safety Manual shall, at a minimum, (a) meet the standards and requirements
contained in Contractor’s generic project safety manual that has been provided
to Owners; (b) incorporate and comply with the safety requirements for VEGP Unit
1 and 2 as identified pursuant to that certain Potential Impact Determination on
Operating Plans Due to Construction Activities (ND-CS-VNP-005, version 7.0, and
any revisions thereto that may be provided by Owners), (c) meet the standard of
care for such programs as established by nationally recognized firms which
provide goods and services in connection with nuclear construction projects or
other large industrial construction projects in the United States, (d) comply
with the applicable requirements in the VEGP Units 1 and 2 license, as notified
by the Owners, and applicable Laws, and (e) provide other reasonable protection
to prevent harm, damage, injury or loss (including ecological harm or


26

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




nuisance resulting from contamination, noise or other causes arising from the
performance of the Work). If Owners reasonably believe that the Safety Manual
does not meet the foregoing standards, they shall notify Contractor of such
deficiencies in writing and Contractor shall promptly correct such deficiencies
in the Safety Manual and implement the corrections into the performance of the
Work. Subject to Section 2.13.5, Contractor and its Personnel shall take
reasonable precautions for the safety of, and shall provide reasonable
protection to prevent damage, injury or loss to Persons and property resulting
from the Work, including:


(i)    Contractor or any Subcontractor or Contractor-Managed Subcontractor
employees and other Persons performing the Work and Persons who may be affected
by the performance of the Work;


(ii)    any Plant Equipment and Materials to be incorporated into the Facility,
whether in storage on or off the Construction Site, under the care, custody or
control of Contractor or its Personnel; and


(iii)    all materials and equipment and other real and personal property at or
adjacent to the Construction Site or in the vicinity thereof, including without
limitation VEGP Units 1 and 2 and structures, equipment, facilities, trees,
shrubs, lawns, walks, pavements, roadways and utilities.


2.15.3    Safety Measures. Contractor and its Personnel shall erect, maintain or
undertake, as required by existing conditions and the performance of this
Agreement, reasonable safeguards for the safety and protection of Persons and
property who or which may be affected by the Work, including posting danger
signs and other warnings against hazards, promulgating safety regulations, and
notifying Owners and users of adjacent sites and utilities. Owners shall provide
security services as described in NEI 09-01, include providing security guards.


2.15.4    Failure to Take Sufficient Precautions. Whenever, in the reasonable
opinion of Owners, Contractor or any Subcontractor or Contractor-Managed
Subcontractor have failed to take sufficient precautions for the safety of
Contractor, Subcontractors, Contractor-Managed Subcontractors, or the Personnel
and Invitees of any of them, Owners’ Interests, or the public or the protection
of the Construction Site or of structures or property on or adjacent to the
Construction Site or on the VEGP Units 1 and 2 site, creating, in the reasonable
opinion of Owners, a situation requiring immediate action, then Owners shall be
entitled to require that the Work cease immediately, and Owners may cause such
sufficient precautions to be taken or provide such protection. The taking of
such precautions or protection by Owners or its agents or representatives will
not relieve Contractor of any obligations under this Agreement or applicable
Laws.


2.15.5    Protection of Units 1 and 2. No activity of Contractor shall interfere
with the operation of VEGP Units 1 and 2. Accordingly, Contractor shall comply
with the site restrictions respecting operation of VEGP Units 1 and 2 as
identified pursuant to that certain Potential Impact Determination on Operating
Plans Due to Construction Activities (ND-CS-VNP-005, version 7.0, and any
revisions thereto that may be provided by Owners). For example, offsite power
feeds to VEGP Units 1 and 2 shall not be interrupted without the written consent
of Owners.


2.15.6    Emergencies. Contractor, Subcontractors, Contractor-Managed
Subcontractors and all of their Personnel shall comply with all Site emergency
procedures of


27

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




Owners, including ensuring capability to respond to a radiological event at VEGP
Units 1 and 2. In the event of an emergency endangering or potentially
endangering life or property, Contractor shall take such actions as may be
reasonable and necessary to prevent, avoid or mitigate injury, damage or loss
and shall promptly report each such emergency, and Contractor’s responses
thereto, to Owners. Contractor agrees to provide to Owners the name, title and
phone number of its emergency contact person prior to the commencement of the
Work.


2.16    Compliance of Issued For Construction Documents with Laws;
Modifications.


2.16.1     As between the Parties, Owners are responsible for the compliance of
Issued for Construction Documents with all applicable Laws and Contractor shall
not have any obligation to check the Issued for Construction Documents for such
compliance. However, in the event Contractor discovers any discrepancy or
conflict between any Issued for Construction Documents and applicable Laws,
Contractor shall promptly report the same in writing to Owner’s Authorized
Representative.


2.16.2    In the event that Contractor seeks any modification, change or
revision to an Issued for Construction Document, or determines that Work already
performed by Contractor does not strictly comply with the Issued for
Construction Documents, Contractor is responsible for assessing such
modification, change, revision, or Work and determining whether resolution from
the Design Authority and/or Owners, as applicable, is required.


2.17    Subcontracting.


2.17.1    Richmond County Constructors LLC. Owners have approved Contractor’s
use of Richmond County Constructors, LLC (“Richmond”) as the principal
construction execution Subcontractor for the Facility, subject to the conditions
and requirements herein. As of the Effective Date, Contractor represents that
Bechtel Power Corporation holds a 75% ownership interest in Richmond, and
Williams Plant Services, LLC holds a 25% ownership interest in Richmond.
Contractor covenants that:


(i)     Bechtel Power Corporation will continue to hold an ownership interest in
Richmond of at least 75% through Final Completion;


(ii)     no additional Persons shall hold an ownership interest in Richmond or
contribute labor or supervision resources to Richmond absent the advance written
consent of Owners; and


(iii)     no costs asserted as Reimbursable Costs under this Agreement shall
include any fee payable to Richmond.


2.17.2    Other Affiliate Subcontractors.


2.17.2.1    Owners additionally approve Bechtel Equipment Operations, Inc.
(“BEO”) as a Subcontractor for performance of the Work, at BEO’s current rental
rates at the time of subcontracting to BEO, provided that such rental rates are
consistent with prevailing market rates and no markup shall be applied to such
rates.


28

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






2.17.2.2    Owners additionally approve CAS as a Subcontractor for performance
of the Work, at a compensation determined pursuant to Section 7.1.1 and without
fee or markup.


2.17.3    Failure to Satisfy Covenants. If the covenants and conditions
applicable to any approved Affiliate Subcontractor are not satisfied at any
time, such Subcontractor shall no longer be approved to perform Work.


2.17.4    Additional Subcontractors. In the event that Contractor desires to use
any additional Subcontractor for Work, Contractor shall notify Owners and,
within ten (10) Business Days of such notice, Owners shall notify Contractor if
such proposed Subcontractor is not acceptable to Owners. Owners shall have the
right to require removal from the Construction Site of any Subcontractor or
Subcontractor Personnel deemed unacceptable to Owners. Unless otherwise agreed
to by Owners in writing, Contractor shall not use any Subcontractor that has (w)
an Experience Modification Ratio (as calculated in accordance with the
definition of the National Council on Compensation Insurance, Inc.) of 1.0 or
greater within the previous three years; (x) a Recordable Case Incidence Rate
(as calculated in accordance with 29 C.F.R. Section 1904.4) of 3.0 or greater
within the previous three years; (y) a Days Away From Work Rate (previously
known as the Lost Time Incidence Rate, and as calculated in accordance with 29
C.F.R. § 1904.7) of 1.5 or greater within the previous three years; or (z) one
or more fatalities during the last three years.


2.17.5    Owners Not Responsible. Notwithstanding any agreement with
Subcontractors, Contractor shall be solely responsible for the Work. Unless and
until a Subcontract is assigned to the Owners pursuant to this Agreement, Owners
shall not be deemed to have any contractual obligation or relationship with any
Subcontractor. Contractor shall be as fully responsible for the acts,
performance, and omissions of its Subcontractors and of the Personnel either
directly or indirectly employed by its Subcontractors as Contractor is for its
own acts, performance and omissions. Contractor shall be solely responsible for
timely paying each Subcontractor for services, Construction Materials and
Construction Equipment, provided in connection with the Work.


2.17.6    Flow-Down Clauses. Contractor shall include in its Subcontracts
provisions which impose obligations on Subcontractors that are consistent with
the obligations imposed on Contractor in the provisions of this Agreement listed
in Exhibit K as those terms are applicable to the Work being performed by the
Subcontractor.


2.17.7    Termination for Convenience. Subcontracts must be terminable for
convenience, and related termination expenses thereunder must be commercially
reasonable in light of the value of the services and other items provided at the
time when the termination occurs. In no event shall any termination fees include
payment for any types of costs, losses, damages, injuries or claims that would
not be payable to Contractor in the event of termination of this Agreement for
convenience.


2.17.8    Subcontractor Warranties. Contractor shall cause all warranties and
related rights under all Subcontracts to be assignable to Owners without any
additional consent or


29

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




approval from the applicable Subcontractor or other conditions to such
assignment. Contractor shall provide Owners a full and complete copy of all such
warranties and related rights, and duly executed copies of all contracts with
Subcontractors containing such warranties and related rights promptly upon
execution thereof. In the event of termination of this Agreement, Contractor
shall assign such warranties and related rights to Owners. In addition, as a
condition of Mechanical Completion, Contractor shall assign to Owners its rights
under such Subcontractor warranties that continue past the end of the Warranty
Period, with such assignment to be effective as of the end of the Warranty
Period. Contractor shall execute such additional documents as may be reasonably
requested by Owner to effect any assignment under this Section 2.17.8.
Contractor shall not be relieved of responsibility for any of its obligations,
warranties or related rights set forth in this Agreement by reason of any such
assignment. Contractor shall not, and Contractor shall take commercially
reasonable actions to ensure that Contractor’s Subcontractors do not, take any
action which could release, void, impair or waive any Subcontractor warranties.


2.17.9    Assignment of Subcontracts. Except with respect to Subcontracts with
Affiliates of Contractor, Contractor shall obtain the agreement of all
Subcontractors in the terms of each Subcontract that Contractor’s rights under
the Subcontract may be, at Owners’ option, and without requiring the further
consent of the relevant Subcontractor, in whole or in part, assigned and
delegated by Contractor to Owners. Each such Subcontract shall provide that,
upon notification to the Subcontractor (and Contractor) from Owners that (A)
this Agreement has been terminated, (B) Contractor’s right to proceed with the
Work has been terminated pursuant to this Agreement, and (C) Owners will
thereafter be assuming Contractor’s obligations under such Subcontract related
to the Work, such Subcontractor shall continue to perform the portion of its
responsibilities under such Subcontract related to the Work for the benefit of
Owners and shall recognize Owners as being vested with all the rights and
responsibilities of Contractor under such portion of such Subcontract related to
the Work. Notwithstanding the foregoing, it is specifically understood and
agreed (and each Subcontract shall clarify) that no Subcontractor shall have any
right to look to Owners for the performance of any portion of Contractor’s
obligations under any Subcontract related to the Work, and Owners are not a
party to any Subcontract, unless and until Owners have assumed such performance
obligations in writing.


2.17.10    Copies of Subcontracts. Contractor shall provide Owners with complete
and accurate copies of all Subcontracts, including all amendments,
modifications, supplements, and purchase orders thereunder, promptly after the
same are in the possession of Contractor.


2.17.11        Transparency of Subcontract Matters. It is the understanding and
intent of the Parties that Contractor shall keep Owners informed regarding all
significant matters pertaining to its Subcontractors and all Contractor-Managed
Subcontractors. Without limiting the generality of the foregoing, after the
Effective Date, Contractor shall:


(i)    provide the Owners prior notice and reasonable opportunity to attend and
participate in all negotiations with Subcontractors and Contractor-Managed
Subcontractors, including those relating to amendments and change orders;


(ii)    provide Owners the opportunity to attend all regular and special
meetings with Subcontractors and Contractor-Managed Subcontractors, with prior
notification to Owners of the subject matter of such meetings (to the extent
known);


30

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






(iii)    provide Owners reasonable opportunity to review and provide comments on
all Subcontracts, including amendments and change orders thereto, prior to
execution of the same;


(iv)    keep Owners informed, and provide Owners the opportunity to participate
in discussions with Subcontractors and Contractor-Managed Subcontractors
regarding actual or potential disputes; and


(v)    promptly upon request by Owners, provide Owners information regarding
actual and projected costs under the Subcontracts and Contractor-Managed
Subcontracts, including for purposes of Owner’s budgeting and forecast of
Reimbursable Costs and Combined Construction Costs under this Agreement.


2.18    Contractor’s Government Approvals. Contractor shall be responsible for
obtaining, maintaining and paying for Contractor’s Government Approvals as
necessary to support the performance of the Work in accordance with the Baseline
Schedule. Owners shall provide Contractor reasonable cooperation and assistance
in obtaining and maintaining Contractor’s Government Approvals.


2.19    ITAACs. Work Packages for Work which has been completed, as delivered by
Contractor to Owners, shall include completed documentation of all tests,
inspections and analyses associated with any ITAACs applicable to the Work
Package. Without assuming any responsibility for correcting any omissions or
deficiencies identified, Owners shall be responsible for review of Contractor’s
Work Packages and for closure of ITAACs. The Parties shall coordinate with each
other with respect to those ITAACs associated with the Work. For some or all
ITAACs associated with the Work, Owners may specify the methodology to be used
in the completion of the tests, inspections and analyses, and Owners shall
ensure that such methodology is compliant with Law and adequate for the closure
of the ITAAC. Contractor shall perform the Work required by the DOR in
accordance with the methodology specified by Owners.


2.20    Support for Government Approvals and Requests. Contractor shall provide
support to Owners in connection with Owners’ Government Approvals and any
requests from Government Authorities, including to the extent appropriate making
Personnel available to testify as factual witnesses at formal and informal
government proceedings, and providing the documents and information requested by
Owners in order to comply with requests of Government Authorities (including to
address formal NRC licensing questions and requests of the Georgia PSC),
including review and comment to sections prepared by others, and amendments
thereto, all on a schedule that supports the Project Schedule in accordance with
Owners’ reasonable request.


2.21    Control Program.


2.21.1    Contractor shall implement a process for identifying trends in the
schedule and costs associated with the Work, in accordance with Exhibit L and
Section 2.21.2 (“Contractor Trend Program”). The Contractor Trend Program shall
interface with the Owners’ overall change control program for the construction
of the Facility as described below. All trends identified by the Contractor
Trend Program shall be jointly reviewed by the Parties on a weekly basis, and


31

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




presented to the Owners’ change control board for the Facility on a monthly
basis.


2.21.2    The Contractor Trend Program shall be implemented to incorporate the
following:


(i)    Each Monthly Status Report submitted by Contractor shall include: (a) the
amount of Contingency that has been used in the performance of the Work and for
each trend resolved in accordance with Contractor’s Trend Program, both on a
cumulative basis and for the previous month; and (b) a forecast of the amount of
Contingency needed through Final Completion.


(ii)    Upon the expenditure of twenty five percent (25%), fifty percent (50%),
seventy five percent (75%), and one hundred percent (100%) of Contingency,
Contractor shall notify Owners, and within five (5) Business Days after such
notice is provided, the Parties shall attend a meeting for the specific purpose
of: (a) reviewing the details of the cumulative expenditure of Contingency; and
(b) reviewing the current forecast of Contingency needed through Final
Completion.


(iii)    Resource curves for labor headcount of Contractor and Richmond
Personnel (which curves for field non-manual personnel are set forth in Exhibit
M-1, and which curves for craft and indirect craft will be developed during the
Baseline Schedule process set forth in Article 9) (which resource curves may be
adjusted by mutual agreement of the Parties based on the results of the
Subcontract Scope Alignment Process). In the event that the performance of the
Work will result in a deviation from any of such resource curves by more than
five percent (5%), Contractor shall notify Owners of such deviation.
Furthermore, if such deviation will require use of Contingency funds, the
deviation will not be permitted without Owners’ prior approval. In the event
that Contractor proceeds with implementation of the deviation without Owners’
prior approval where required, the associated costs of the additional resources
related to implementation of the deviation shall be Non-Reimbursable Costs.


(iv)    In the event that any trend indicates that the performance of the Work
will result in Combined Construction Costs that exceed [***] of the Target
Construction Cost, Contractor shall notify Owners of the trend and request
Owner’s approval of the exceedance before proceeding with implementation of such
trend.


(v)    The Contractor Trend Program shall incorporate the requirements in
Section 3.3 with respect to Contractor-Managed Subcontracts.


2.22     No Waiver of Access Rights. No provision in this Agreement shall be
construed as a waiver by Owners of any rights to Contractor’s technical,
financial or other information that Owners would otherwise have pursuant to
legal process in any judicial or administrative proceeding.


32

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






ARTICLE 3
CONTRACTOR-MANAGED AND OWNER-MANAGED SUBCONTRACTS


3.1    Owner-Managed Subcontracts. “Owner-Managed Subcontracts” refers to
subcontracts entered into by Owners (or assigned to and accepted by Owners) with
subcontractor entities (“Owner-Managed Subcontractors”) to perform construction
work and/or services at the Facility, where the responsibilities for
administering and managing such subcontractors remain with the Owners. The
Owner-Managed Subcontractors and Owner-Managed Subcontracts include those
subcontractors and subcontracts designated in Exhibit E as Owner-Managed
Subcontractors and Owner-Managed Subcontracts. As between the Parties, Owners
are responsible for Owner-Managed Subcontractors’ compliance with the Safety
Manual. Contractor shall cooperate with Owner-Managed Subcontractors to provide
reasonable access to the Construction Site and the opportunity to conduct
scheduled work in their respective work areas without interference, and
Contractor acknowledges that Owner-Managed Subcontractors will in many cases be
conducting such ongoing work in close proximity to Contractor’s Work. Owners and
Contractor shall coordinate the needs of ongoing work of Owner-Managed
Subcontractors with the Work of Contractor as may be required, consistent with
their scheduled activities as contained in the Project Schedule.


3.2    Contractor-Managed Subcontract Scope.


3.2.1     The items of scope which are Contractor-Managed Subcontract Scope, and
the corresponding Contractor-Managed Subcontracts (as of the Effective Date),
are listed in Exhibit E. Unless otherwise agreed by the Parties, the
Contractor-Managed Subcontract Scope will be: (i) implemented through
Contractor-Managed Subcontracts; (ii) performed directly by Contractor; or (iii)
performed via an additional Subcontract (including a Subcontract with Richmond),
as determined in the Subcontract Scope Alignment Process in consultation with
the Owners.


3.2.2    In the Subcontract Scope Alignment Process, Contractor, in consultation
with Owners, will complete its due diligence (including commercial evaluation)
related to the Contractor-Managed Subcontract Scope and the related existing
subcontractors and subcontracts. The Subcontract Scope Alignment Process is
further described in Exhibit E. During the Subcontract Scope Alignment Process,
Contractor may, in consultation with Owners:


(i)    determine to continue an existing subcontract as a Contractor-Managed
Subcontract;


(ii)    determine that an existing subcontract needs to be revised, replaced or
renegotiated, which as so altered will become a Contractor-Managed Subcontract;
and/or


(iii)    determine to execute certain Contractor-Managed Subcontract Scope as
part of the Work, other than through a Contractor-Managed Subcontract, such as
self-performance or performance through Richmond or another Subcontractor.


33

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






3.2.3    The Subcontract Scope Alignment Process will be completed in stages on
a progressive basis. Completion of each stage will be confirmed by agreement of
the Parties in a Change Order, including the appropriate adjustments to the
Target Construction Cost, to the Earned Fee, and if needed, to the Target
Completion Dates, based upon the results of such stage. Specifically:


(i)    The Target Construction Cost shall be increased in accordance with the
methodology set forth in Exhibit M, based upon the value of the
Contractor-Managed Subcontract Scope that was evaluated in such stage;


(ii)    The Earned Fee shall be increased by the amount of [***] of the increase
in Target Construction Cost determined in accordance with (i) above;


(iii)    If the Contractor-Managed Subcontract Scope evaluated in the
Subcontract Scope Alignment Process reveals a material adverse impact on the
critical path to achievement of the Baseline Schedule (a “Subcontract Scope
Schedule Impact”), then the Baseline Schedule and/or the Target Completion Dates
shall be adjusted in accordance with the process described in Section 9.3.


3.2.4    The Subcontract Scope Alignment Process, including all related
adjustments to the Target Construction Cost and Earned Fee and identification of
Subcontract Scope Schedule Impacts, is to be completed by February 28, 2018. In
the event that any such adjustments and identification of Subcontract Scope
Schedule Impacts (provided that adjustment to the Baseline Schedule as a result
of such impacts shall be made under the process in Section 9.3) are not agreed
upon by the Parties by such dates, then, with respect to any Contractor-Managed
Subcontract Scope that is a source of disagreement between the Parties regarding
an adjustment to the Earned Fee or Target Construction Cost or identification of
Subcontract Scope Schedule Impacts, Owners may elect to remove such scope from
Contractor-Managed Subcontract Scope by notice in writing to Contractor. If
Owners so elect, then: (i) such removed scope shall not be within the
Contractor-Managed Subcontract Scope under this Agreement; (ii) Owners shall be
responsible for managing and administering such scope either directly or through
an Owner-Managed Subcontract(s); (iii) neither the Target Construction Cost nor
the Earned Fee shall be adjusted as a result of such removed scope; and (iv) the
previously identified Subcontract Scope Schedule Impact with respect to such
removed scope shall not be considered under Section 9.3. In the event that the
Parties disagree with respect to any proposed adjustments to Target Construction
Cost or Earned Fee or identification of a Subcontract Scope Schedule Impact as a
result of Contractor-Managed Subcontract Scope that is not so removed by the
Owners, then the disagreement may be referred by either Party to the dispute
resolution provisions in Article 38 of this Agreement. Any such dispute shall be
subject the expedited hearing procedure referenced in the DRB Procedures.


3.3    Contractor Authority and Responsibilities with respect to
Contractor-Managed Subcontractors.


3.3.1    Commencing on the Effective Date, Contractor (but not its
Subcontractors)


34

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




shall administer and manage the Contracted-Managed Subcontracts in accordance
with the terms and conditions of this Agreement; provided that any schedule or
cost impacts identified during the Subcontract Scope Alignment Process will be
addressed as part of the Subcontract Scope Alignment Process and in the
adjustments to be made pursuant to Section 3.2.3 and Section 9.3. Contractor
(but none of its Subcontractors) shall be granted full authority to exercise the
rights of, and act as the authorized representative of, the Owners under
Contractor-Managed Subcontracts, provided that Contractor shall obtain Owners’
written approval prior to taking the following actions under Contractor-Managed
Subcontracts:


(i)    agreement to an amendment to a Contractor-Managed Subcontract (other than
an administrative amendment that does not have any cost or schedule impacts, or
violate any of the requirements in subparts (ii) through (vi) below);


(ii)    agreement to a change order under a Contractor-Managed Subcontract
directing the performance of additional work having a value of over [***] of the
baseline value (less applicable contingency) of such Contractor-Managed
Subcontract included in the Target Construction Cost (as agreed pursuant to
Section 3.2.3) or otherwise creating an obligation of Owners under such
Contractor-Managed Subcontract in excess of such [***] threshold amount. Change
orders may not be subdivided to avoid this requirement; amounts relating to a
single change will be aggregated to determine applicability of this requirement.


(iii)    agree upon any modification to or waiver of any provisions of the
Contractor-Managed Subcontract relating to warranty, indemnity, limitations of
liability or costs to terminate a Contractor-Managed Subcontract;


(iv)    agreeing to waive any right that Owners may have under any
Contractor-Managed Subcontract, or settling or compromising any dispute or
liability under a Contractor-Managed Subcontract;


(v)    terminating or suspending any Contractor-Managed Subcontract, other than
suspension in an emergency situation; or


(vi)    agreeing or committing to do any of the foregoing.


3.3.2    Contractor’s management and administration of the Contractor-Managed
Subcontracts will be in compliance with Owners’ obligations thereunder,
including by giving all notices required by each Contractor-Managed Subcontract
in order for the Owners to be in compliance with such subcontracts and to
protect and preserve the rights of Owners under such subcontract.


3.3.3    Contractor shall be responsible for advising and making a specific
action recommendation in writing to Owners, at least 20 Days in advance of: (i)
any date when action by Owners is required to be taken under Section 3.3.1 with
respect to a Contractor-Managed Subcontract; and (ii) the date that payment is
due to be made with respect to a Contractor-Managed Subcontract, including
Contractor’s recommendation for any withholding of any


35

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




payments to such subcontractor.


3.3.4    Contractor shall directly perform its obligation to manage
Contractor-Managed Subcontracts pursuant to this Agreement. In no event shall
Contractor perform such management obligations by or through any of its
Subcontractors (including Richmond).


3.3.5    Owners shall retain responsibility for making all payments required
under Contractor-Managed Subcontracts; provided, however, that Contractor shall
use commercially reasonable efforts to obtain and provide to Owners, all Lien
waivers and releases under Contractor-Managed Subcontracts with respect to all
work and activities completed under such subcontracts, in a manner consistent
with Section 8.11.1(i) and (ii).


ARTICLE 4
OWNERS’ RESPONSIBILITIES AND RIGHTS
4.1    Owners’ Responsibilities. Owners shall perform the responsibilities set
forth in this Article and elsewhere in this Agreement at its own expense.


4.1.1    Appointment of Agents. Owners have appointed GPC as their agent in
order to execute this Agreement on their behalf and for all purposes under this
Agreement pursuant to the Ownership Agreement, with the power and authority to
bind Owners to their obligations herein. Except as provided in Sections 8.1 and
19.2, all obligations required under this Agreement to be fulfilled by the
Owners will be performed by or at the direction of GPC, as agent for the Owners.
Upon notice to Contractor, the Owners may designate another agent to replace GPC
to act as their agent under this Agreement. GPC, acting for itself and as agent
for the other Owners, has appointed Southern Nuclear as agent for the
implementation and administration of this Agreement (provided that upon notice
to Contractor, GPC may designate another agent to replace Southern Nuclear as
agent for the implementation and administration of this Agreement). Southern
Nuclear is the exclusive licensed operator of VEGP Units 1 and 2 and will be the
licensed operator (“Licensed Operator”) of the Facility having exclusive control
over licensed activities at the Facility. GPC represents that: (i) to the extent
provided in the Agency Agreements, Southern Nuclear is empowered to exercise
Owners’ rights under this Agreement; (ii) communications, including notices,
decisions and approvals, issued by Southern Nuclear in connection with this
Agreement shall be treated as issued by the Owners; and (iii) communications,
including notices, sent to Southern Nuclear under this Agreement shall treated
as received by the Owners.


4.1.2    Owners’ Authorized Representative. By notice to Contractor on or before
the Effective Date, Owners shall appoint one or more Persons who shall be
entitled to act as an authorized representative of Owner (and shall have the
right to appoint a successor or replacement of such authorized representative by
notice to Contractor) with whom Contractor may consult at all reasonable times
and whose written instructions, requests and decisions shall be binding upon
Owners as to all matters pertaining to this Agreement (“Owners’ Authorized
Representative”). Contractor shall have the right to rely upon a communication
from Owners’ Authorized Representative as a communication on behalf of all of
the Owners, and shall not rely upon or be obliged to comply with any instruction
or direction issued by any other representatives of Owners.


36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




Owners’ Authorized Representative shall not have any authority to amend this
Agreement except in compliance with the provisions of Article 40.4.


4.1.3    Access. Owners shall provide Contractor rights of access to the
Construction Site and to other portions of the Site as Contractor may reasonably
require for the Work. Owners shall cooperate with Contractor so as to minimize
disruption by Owners of Contractor’s performance of the Work, and Contractor
shall cooperate with Owners so as to avoid disruption by Contractor,
Subcontractors, Contractor-Managed Subcontractors or the Personnel of any them
of operation of the existing VEGP Units 1 and 2.


4.1.4    Job Site Rules. Subject to the requirements of the operating licenses
for VEGP Units 1 and 2, to the extent applicable, Owners shall and shall require
Owner-Managed Subcontractors, and their respective representatives and agents,
to abide by the Safety Manual.


4.1.5    Owners’ Government Approvals. Owners shall be responsible for
obtaining, maintaining and paying for Owners’ Government Approvals and for the
communications with any Government Authorities regarding such Government
Approvals. Owners shall provide as much advance notice as practical of the need
for the testimony of Contractor’s Personnel at proceedings before Government
Authorities.


4.1.6    Issued for Construction Documents. As between the Parties, Owners shall
be responsible for providing Issued for Construction Documents to Contractor and
(as applicable) Contractor-Managed Subcontractors, and for ensuring that such
Issued for Construction Documents contain the necessary amount of information to
allow Contractor to perform the Work with respect to such Issued for
Construction Documents in accordance with this Agreement and to allow the
Contractor-Managed Subcontractors to perform their work with respect to such
Issued for Construction Documents in accordance with their subcontracts.
 
4.1.7    Design Authority. By a separate agreement, Owners have contracted with
Westinghouse to act as the Design Authority for Units 3 and 4. Pursuant to that
agreement, Westinghouse is authorized by Owners to perform the following Owners
responsibilities: provide Issued for Construction Documents to Contractor and
Contractor-Managed Subcontractors; approve, reject, or make changes,
modifications, and revisions to Issued for Construction Documents; and provide
interpretations of the design or Issued for Construction Documents. Owners will
promptly provide notice to Contractor of the Westinghouse personnel authorized
to provide Issued for Construction Documents and communicate design information
and shall promptly notify Contractor of any changes in such authorized
personnel.


4.1.8    Plant Equipment and Materials. Owners shall be responsible for
providing Plant Equipment and Materials to Contractor and to Contractor-Managed
Subcontractors and for the quality of such Plant Equipment and Materials,
including conformance of such Plant Equipment and Materials with the Issued for
Construction Documents.


4.1.9    Construction Equipment. Owners shall be responsible for providing the
Construction Equipment located on the Construction Site as of the Effective Date
to support the performance of the Work and Contractor-Managed Subcontractor
work, and such Construction Equipment shall be provided and maintained by Owners
in good working condition. As the Work progresses, the Parties will coordinate a
transition such that Contractor, its Subcontractors and/or


37

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




Contractor-Managed Subcontractors will provide Construction Equipment for the
performance of the Work.


4.2    Owners’ Right to Inspect, Stop and Re-Perform Work.


4.2.1    Owners’ Right to Inspect. Each Owner shall have the right to have its
inspectors, engineers or other designees and representatives of such Owner
authorized to do so (the “Designated Persons”) or the Independent Engineer
inspect the Work at any time and from time to time in order to assure that the
Work complies with the requirements of this Agreement, including Contractor’s
Quality Assurance Program, and to review the rate at which Work is being
prosecuted.


(i)The Designated Persons shall be permitted to: (A) follow the progress of the
Work and identify defective or nonconforming materials or equipment at source of
supply, in process of manufacture, or at point of delivery and (B) monitor
actions taken in accordance with Section 4.2.2. The Owners’ Authorized
Representative shall have the right to stop Work in accordance with Section
4.2.3. Inspection by the Designated Persons shall not be deemed to (A) be
supervision by Owners of Contractor and (B) shall not relieve Contractor of any
responsibility for performing the Work in accordance with this Agreement.
Designated Persons shall not have authority to give direction to Contractor or
any Subcontractor or any Contractor-Managed Subcontractor or any of the
Personnel of the foregoing. Any acceptance or approval by the Designated Persons
shall in no event be deemed to constitute acceptance of same by Owners, but
shall be only for the purpose of confirming that the Work appears to comply with
this Agreement. Owners may report to Contractor any unsafe or improper
conditions or practices observed for action by Contractor in correction or
enforcement.


(ii)Without limiting Owners’ rights under Article 5, the Designated Persons and
the Independent Engineer shall have access to the Work and to applicable parts
of Contractor’s (or its Subcontractors’) work areas on the Construction Site at
reasonable times and subject to the reasonable requirements of Contractor or its
Subcontractors. Contractor shall not require the Designated Persons or the
Independent Engineer to execute documents, releases or waivers purporting to
release Contractor from liability for any bodily injury and Contractor shall
obtain agreement from its Subcontractors that they will not require such
releases from the Designated Persons or Independent Engineer when at the
Subcontractors’ work areas. Contractor (or its Subcontractors) shall afford the
Designated Persons and/or the Independent Engineer such reasonable and safe
facilities at Contractor’s work areas (or those of its Subcontractors) as are
appropriate to conveniently observe and inspect the Work in progress and have
such other conveniences as would normally accompany such inspection.


4.2.2    Defective Work. If Owners’, the Designated Persons’ or the Independent
Engineer’s inspection reveals any non-compliance or any other defects in any
portion of Work, then Contractor shall, promptly upon its receipt of notice from
Owners, evaluate such defect or non-compliance in accordance with the Project
Corrective Action Program and shall promptly take such actions as are required
to correct such defect or non-compliance, as well as its cause, in


38

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




accordance with the Project Corrective Action Program. Contractor shall not
receive any adjustment to the Target Completion Dates or Target Construction
Cost or Baseline Schedule for such correction. Contractor shall comply with the
requirements of 10 C.F.R. Part 21 and 10 C.F.R. § 50.55(e), as appropriate. A
copy of Contractor and Subcontractor notifications relative to this Agreement to
the Nuclear Regulatory Commission (NRC) pursuant to 10 C.F.R. Part 21 or
§ 50.55(e), if any, shall be transmitted to the Owners. Contractor will notify
the Owners of any nonconformance reportable to the NRC as well as
nonconformances judged not reportable to the NRC but which are considered
significant enough to warrant Contractor management action.


4.2.3    Right to Stop Work. Without limiting the right of Owners to suspend
performance of the Work under other provisions of this Agreement, if Contractor
fails to perform the evaluation required under Section 4.2.2 or fails to
promptly take corrective action for any defect or non-compliance in Work as
required under Section 4.2.2 or if Contractor fails to identify the root cause
of such defect or non-compliance (if root cause is applicable to such
non-compliance) within a reasonable period of time consistent with the Project
Corrective Action Program, then Owners, by a written order signed by Owners’
Authorized Representative, may order Contractor to stop performance of the
portion of the Work affected thereby, until the cause of such order has been
eliminated; provided, however, that this right of Owners to stop Contractor’s
performance will not give rise to a duty on the part of Owners to exercise this
right for the benefit of Contractor or any other person or entity. In addition,
Owners, by written order signed by Owners’ Authorized Representative, may order
Contractor to stop performance if the activities or past practices of Contractor
or its Personnel or Invitees at the Site reasonably appear to Owners to cause or
threaten to cause personal injuries or damage to property. In the event of a
stop Work order issued by Owners in accordance with this Section 4.2.3,
Contractor shall not be entitled to an adjustment to the Target Completion Dates
or the Target Construction Cost or the Baseline Schedule. Owners’ right to stop
Work under this Section 4.2.3 will be without prejudice to any other right or
remedy Owners may have hereunder.


ARTICLE 5
QUALITY ASSURANCE
5.1    Quality Assurance Programs.


5.1.1     Contractor Quality Assurance Program. Contractor currently has a
quality assurance program(s), which will be used in the performance of Work
under this Agreement where (a) Contractor is performing the Work itself, (b) a
Subcontractor of Contractor is performing Work and Subcontractor does not have
an approved quality assurance program, and (c) the Work is performed pursuant to
a Contractor-Managed Subcontract and the Contractor-Managed Subcontract includes
provisions requiring compliance with Contractor’s Quality Assurance Program.
Contractor’s quality assurance program has been accepted by the NRC
(“Contractor’s Quality Assurance Program”). Contractor will maintain the
Contractor’s Quality Assurance Program and any changes thereto shall meet the
requirements of 10 C.F.R. Part 50, Appendix B and ASME NQA-1 - 1994. Any changes
to Contractor’s Quality Assurance Program shall be submitted to and, if
necessary, accepted by the NRC consistent with 10 C.F.R. § 50.54(a) and accepted
by Owners.


39

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






5.1.2    Control of Sub-tier Subcontracting. Contractor shall be responsible for
assuring that all its sub-tier Subcontractors that are performing Work are
working to Contractor’s Quality Assurance Program or to the sub-tier’s own
quality assurance program that has been approved by Contractor. Contractor shall
provide appropriate verification of quality for all sub-tier subcontractors. A
sub-tier subcontractor quality assurance program and any changes thereto shall
meet the requirements of 10 C.F.R. Part 50, Appendix B and ASME NQA-1 - 1994;
provided however that compliance with ASME NQA-1 - 2008, including NQA-1a-2009
Addenda will be considered to be compliant with ASME NQA-1 - 1994.


5.1.3    SNC Quality Assurance Program. For certain Contractor-Managed
Subcontracts, subcontractors may perform Work pursuant to the applicable SNC
quality assurance program. SNC’s quality assurance program has been accepted by
the NRC (“SNC Quality Assurance Program”). As delegated through the SNC Quality
Assurance Program, Contractor may perform certain Work associated with Quality
Assurance for those Contractor-Managed Subcontracts. After completion of the
Subcontract Scope Alignment Process, Contractor and Owners will meet and
determine which Contractor-Managed Subcontracts shall retain such requirements
for compliance with the SNC Quality Assurance Program.


5.2    Transition to Contractor’s Quality Assurance Program.


5.2.1     Contractor and Contractor’s sub-tier Subcontractors that are working
to Contractor’s Quality Assurance Program as identified in 5.1.2 will perform
Work in accordance with the existing quality assurance programs of Westinghouse
Electric Co. LLC and WECTEC Global Project Services Inc., as applicable, until
Owners notify Contractor to transition to the Contractor’s Quality Assurance
Program. The Parties acknowledge that an interface document describing the
interface between SNC and Contractor Quality Assurance programs is a
prerequisite for the transition to the Contractor’s Quality Assurance Program,
and, to the extent such interface document is not in force as of the Effective
Date, Contractor will provide any support requested by Owners to complete the
interface document.


5.2.2    By virtue of a separate services agreement between Owners and
Westinghouse Electric Co. LLC and WECTEC Global Project Services Inc.,
Westinghouse and WECTEC have provided Owners with the documentation regarding
their existing ASME QA programs and ASME N-stamp certificates as referenced in
NDAQAM, in accordance with ASME requirements. Westinghouse and WECTEC further
agreed that they will maintain those programs and certificates. Pursuant to ASME
requirements, certain Work performed by Contractor will be governed by such
Westinghouse and/or WECTEC ASME QA programs unless and until Owners notify
Contractor to transition to the Contractor’s ASME Quality Assurance Program.


5.3    Owners Access. Owners shall be given free access to Contractor's
facilities and records for inspection and audit of the Contractor’s Quality
Assurance Program. Provisions will also be made by Contractor, in all
Subcontracts, for access by Owners or their representative(s) to Subcontractors’
and vendors’ facilities and records for similar inspection and audit.




40

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




ARTICLE 6
SECONDMENT OF EMPLOYEES
The secondment of personnel from Bechtel Power Corporation to Owners and/or
Southern Nuclear and from Owners and/or Southern Nuclear to Bechtel Power
Corporation will be governed solely by the terms and conditions of the Amended
and Restated Staff Augmentation Agreement.


ARTICLE 7
COMPENSATION
7.1    Reimbursable Costs.


7.1.1    Except for Non-Reimbursable Costs, costs and expenses incurred by
Contractor in performing the Work (including, to the extent provided herein,
services that are required in support of the Work) (“Reimbursable Costs”) will
be payable to Contractor as follows:


(i)    Costs actually incurred by Contractor and Contractor’s Affiliates
Richmond, BEO and CAS, for salaries, wages and standard payroll additives of
their non-manual personnel engaged in the performance of the Work, for all the
hours of such personnel spent in the performance of the Work in accordance with
the Work Schedule as well as any overtime beyond the Work Schedule pursuant to
(ii) below; provided that such salaries and wages shall be within the ranges for
the applicable grades in accordance with Contractor’s then current employment
salary and wage policies; provided further that Contractor will provide prior
notice to Owners and obtain Owners’ prior approval (not to be unreasonably
withheld) of any changes to such policies before including requests for
compensation of costs based on such changed policies. The rates to be applied
for such standard payroll additives as of the Effective Date are set forth in
Exhibit N. The rates to be applied for such standard payroll additives will be
verified annually by independent audit and subject to adjustment as of the first
Day of each calendar year in accordance with any revised legal requirements,
insurance rates or changes in Contractor corporate policies.


(ii)    Hours worked in excess of 40 hours per week shall be considered overtime
hours and such overtime hours shall be compensated in accordance with
Contractor’s and the applicable Affiliate’s overtime policy. For overtime beyond
the Work Schedule, Contractor will provide written notification of anticipated
additional overtime to Owners in advance, including reasonable details on
whether and how any such additional overtime will impact schedule, as well as a
proposed breakdown of such anticipated overtime costs; provided further, that
Owners shall have the right to instruct Contractor not to incur such additional
overtime costs and, in such event, if Owner’s denial of or delay in approving of
such additional overtime labor impacts achievement of the Baseline Schedule, the
Parties will work together in good faith to mitigate such schedule impacts.


41

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






(iii)    A multiplier for indirect costs in the following percentages: (a) [***]
of the non-manual personnel costs described in Section 7.1.1(i) above as they
apply to such non-personnel personnel who are assigned to Contractor’s home
office (e.g., non-manual personnel engaged in required support services); and
(b) [***] of the non-manual personnel costs described in Section 7.1.1(i) above
as they apply to such non-personnel who are assigned to the Construction Site,
in each case of (a) and (b) excluding any premium portion of overtime costs;
provided that the foregoing rates of this Section 7.1.1(iii) are intended to
cover the indirect costs to Contractor associated with maintaining and
establishing offices and field offices, respectively, and such costs shall not
be charged as direct costs for the Work and shall not duplicate such direct
costs.


(iv)    Actual costs of travel, relocation, and personnel assignment to the
extent directly related to the performance of the Work, without markup, all of
which shall be in accordance with Contractor’s then current policies; provided
that Contractor will provide prior notice to Owners and obtain Owners’ prior
approval (not to be unreasonably withheld) of any changes to such policies
before including requests for compensation of costs based on such changed
policies.


(v)    Actual costs of craft labor directly engaged in the performance of the
Work, including wages, fringe benefits/taxes, per diems, incentives, pension
costs and/or liabilities and other actual craft costs without markup; provided,
however, that Contractor will review with Owners any proposals to pay per diems
or other incentives to craft labor and will secure Owners’ approval for payment
of any such amounts in advance of implementing such payments, except that
Owners’ approval will not be required for the payment of per diems or other
incentives to welders so long as the aggregate amount of such per diems or other
incentives to welders under this Agreement does not exceed [***] ; provided
that, for the avoidance of doubt, all per diems and other incentives for craft
labor (except for per diems and other incentives payable to welders) have been
excluded from the Target Construction Cost and will be excluded from the
calculation of Combined Construction Costs.


(vi)    Actual costs relating to craft labor payroll processing and craft labor
administration for craft labor directly engaged in the performance of Work.


(vii)    Actual costs of Contractor IT support and use of Contractor standard
applications determined by utilizing unit rates set forth in Exhibit N.


(viii)     Actual costs of construction incurred in the performance of the Work
such as costs of Construction Equipment, IT and communications hardware, and
Construction Materials.


(ix)    Actual amounts paid under Subcontracts entered into by Contractor in
order to perform the Work, without markup, subject to the Owner’s approval of
the applicable Subcontractor as required pursuant to Section 2.17.4.


42

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






(x)    Actual costs incurred by Contractor in providing support to the Owners
related to DOE loan guarantees and providing support to the Owners in connection
with dealing with Government Authorities, including as provided in Section 2.20.


(xi)    Actual costs of financial securities (including any sales tax bond
required by the State of Georgia but excluding the Repayment Letter of Credit as
described below), insurances (including DIC insurance relating to the OCIP and
other insurances required in the performance of the Work).


(xii)    Actual costs of Taxes, licenses and permits directly incurred in the
performance of the Work by Contractor or its Subcontractors except for (a) Taxes
levied directly on or measured by Contractor’s, Subcontractors’ and their
respective Personnel’s income, (b) licenses and permits (other than any sales
tax bond required by the State of Georgia) required by Government Authorities in
order for Contractor and its Subcontractors to carry on business in the
jurisdiction where the Work is performed, and (c) all Taxes covered under any
other provision of this Section 7.1.1 as Reimbursable Costs; provided that as
between Contractor and Owners, Contractor will be responsible for the payment of
all income taxes imposed on it, Contractor’s Subcontractors or Contractor
Personnel.
 
(xiii)     Other actual costs incurred for the performance of the Work at the
Construction Site, without markup.


(xiv)    Reimbursable Costs on behalf of Richmond or BEO shall not include any
costs that would not be Reimbursable Costs if incurred by Contractor.
        
Reimbursable Costs previously paid by Owners shall be subject to retroactive
adjustment based on the results of audits under Article 36, and any amounts owed
by Contractor to Owners pursuant to such audits may be offset by Owners from any
amounts otherwise payable to Contractor at any time.


With respect to Excluded Costs that are also Reimbursable Costs, Contractor
shall implement a system to track and record such Excluded Costs distinct from
other Reimbursable Costs.


7.1.2    Non-Reimbursable Costs means the following:


(i)    Salaries and other compensation of Contractor’s and Contractor’s
Affiliates’ Personnel not assigned to the Construction Site, except to the
extent such Personnel are engaged in performing services in support of the Work,
or as expressly approved by Owners.


(ii)    Costs and expenses of Contractor’s home or branch offices or other
offices not at the Construction Site, other than the amounts payable as
Reimbursable Costs under Section 7.1.1(iii).


(iii)    Any portion of Contractor’s or any Person’s capital costs or expenses,
including interest on capital employed for the Work, subject to Section 8.6
regarding payment of interest in case of late payment.


43

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






(iv)    Overhead and general costs or expenses of any kind, except as payable as
a Reimbursable Cost under Section 7.1.1.


(v)    Costs and fees of attorneys, accountants or other consultants, except as
expressly authorized by Owners in writing.


(vi)    Costs and expenses associated with the Repayment Letter of Credit.


(vii)    Other costs or expenses identified as Non-Reimbursable Costs in this
Agreement.


7.2    Base Fee and Earned Fee. In addition to Reimbursable Costs, Owners shall
pay the Fee to Contractor as and to the extent provided herein. The Fee is
comprised of the “Base Fee” and the “Earned Fee,” as follows:


(i)    The Base Fee shall be equal to One Hundred Twenty Million Dollars
($120,000,000) and shall be paid in installments as set forth in Section 8.4 and
the other provisions of this Agreement pertaining to the payment of Base Fee,
subject to Section 21.2.2.


(ii)    The Earned Fee shall be equal to the aggregate of (i) One Hundred Twenty
Million Dollars ($120,000,000) and (ii) the adjustments in Earned Fee set forth
in Change Orders pursuant to the Subcontract Scope Alignment Process in Section
3.2.3. The Earned Fee is comprised of: (a) the “Schedule Earned Fee” for each
Unit; and (b) the “Cost Earned Fee.”


(iii)    The Schedule Earned Fee for each Unit is equal to twenty-five percent
(25%) of the Earned Fee; provided, however, that the Schedule Earned Fee for
each Unit shall be subject to increase or reduction as set forth in Section 7.3.
Provisional payments of the Schedule Earned Fee shall be made as set forth in
Section 8.5, subject to repayment as provided herein.


(iv)    The Cost Earned Fee is equal to fifty percent (50%) of the Earned Fee;
provided, however, that the Cost Earned Fee shall be subject to increase or
reduction as set forth in Section 7.4. Provisional payments of the Cost Earned
Fee shall be made as set forth in Section 8.5, subject to repayment as provided
herein.


7.3    Modification of Schedule Earned Fee. The Schedule Earned Fee for each
Unit shall be subject to either a reduction or increase as follows:


7.3.1    In the event that Mechanical Completion of Unit 3 is not achieved by
the date that is ninety (90) Days after the Target Completion Date for such Unit
(such date being the “Unit 3 Trigger Date”), then the Schedule Earned Fee for
such Unit shall be decreased as follows:


44

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






(i)    For each of the first thirty (30) Days after the Unit 3 Trigger Date that
Unit 3 has not achieved Mechanical Completion, the Schedule Earned Fee for such
Unit shall be reduced by [***] per Day;


(ii)    After such thirty (30) Day period under Section 7.3.1(i), for each of
the next thirty (30) Days that Unit 3 has not achieved Mechanical Completion,
the Schedule Earned Fee for such Unit shall be reduced by [***] per Day; and


(iii)    After such thirty (30) Day period under Section 7.3.1(ii), for each
additional Day that Unit 3 has not achieved Mechanical Completion, the Schedule
Earned Fee for such Unit shall be reduced by [***] per Day until the Schedule
Earned Fee for such Unit is reduced to Zero Dollars ($0.00).


7.3.2    In the event that Mechanical Completion of Unit 3 is achieved prior to
the Target Completion Date for such Unit, then the Schedule Earned Fee for such
Unit shall be increased as follows:


(i)    For each of the first (30) Days prior to the Target Completion Date for
Unit 3 that Unit 3 has achieved Mechanical Completion, the Schedule Earned Fee
for such Unit shall be increased by [***] per Day; and


(ii)    If Unit 3 has achieved Mechanical Completion more than thirty (30) Days
prior to the Target Completion Date for Unit 3, for each additional Day prior to
such Target Completion Date that such Unit has achieved Mechanical Completion,
the Schedule Earned Fee for such Unit shall be increased by [***] per Day;
provided, however, that the total increase of the Schedule Earned Fee for Unit 3
shall be subject to a cap in an amount equal to twenty five percent (25%) of the
Earned Fee, as calculated prior to any adjustment under this Section 7.3.2.


7.3.3    In the event that Mechanical Completion of Unit 4 is not achieved by
the date that is sixty (60) Days after the Target Completion Date for such Unit
(such date being the “Unit 4 Trigger Date”), then the Schedule Earned Fee for
such Unit shall be decreased as follows:


(i)    For each of the first thirty (30) Days after the Unit 4 Trigger Date that
Unit 4 has not achieved Mechanical Completion, the Schedule Earned Fee for such
Unit shall be reduced by [***] per Day;


(ii)    After such thirty (30) Day period under Section 7.3.3(i), for each of
the next forty-five (45) Days that Unit 4 has not achieved Mechanical
Completion, the Schedule Earned Fee for such Unit shall be reduced by [***] per
Day; and


45

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






(iii)    After such forty-five (45) Day period under Section 7.3.3(ii), for each
additional Day that Unit 4 has not achieved Mechanical Completion, the Schedule
Earned Fee for such Unit shall be reduced by [***] per Day until the Schedule
Earned Fee for such Unit is reduced to Zero Dollars ($0.00).


7.3.4    In the event that Mechanical Completion of Unit 4 is achieved prior to
the Target Completion Date for such Unit, then the Schedule Earned Fee for such
Unit shall be increased as follows:


(i)    For each of the first thirty (30) Days prior to the Target Completion
Date for Unit 4 that such Unit has achieved Mechanical Completion, the Schedule
Earned Fee for such Unit shall be increased by [***] per Day;


(ii)    If Unit 4 has achieved Mechanical Completion more than thirty (30) Days
prior to the Target Completion Date for Unit 4, for each of the next forty (45)
Days prior to such Target Completion Date that Unit 4 has achieved Mechanical
Completion, the Schedule Earned Fee for such Unit shall be increased by [***]
per Day; and


(iii)    If Unit 4 has achieved Mechanical Completion more than seventy-five
(75) Days prior to the Target Completion Date for Unit 4, for each additional
Day prior to such Target Completion Date that such Unit has achieved Mechanical
Completion, the Schedule Earned Fee for such Unit shall be increased by [***]
per Day; provided, however, that the total increase of the Schedule Earned Fee
for Unit 4 shall be subject to a cap in an amount equal to twenty five percent
(25%) of the Earned Fee, as calculated prior to any adjustment under this
Section 7.3.4.


7.4    Modification of Cost Earned Fee. The Cost Earned Fee shall be subject to
either a reduction or increase as follows:


7.4.1    If the Combined Construction Costs are greater than the sum of: (i) the
Target Construction Cost; plus (ii) [***] of the Target Construction Cost
(“Deadband Amount”) (such sum of the Target Construction Cost and the Deadband
Amount being the “Reduction Trigger Amount;” i.e., [***] of the Target
Construction Cost), then and in such event the Cost Earned Fee shall be reduced
as follows:


(i)    For the first [***] of Combined Construction Costs that exceed the
Reduction Trigger Amount, the Cost Earned Fee shall be reduced by [***] of such
excess/overrun;


(ii)    If the Combined Construction Costs exceed the Reduction Trigger Amount
by more than [***] , the Cost Earned Fee shall be reduced by [***] of the


46

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




excess/overrun for the next [***] of such excess/overrun; and


(iii)    If the Combined Construction Costs exceed the Reduction Trigger Amount
by more than [***] , the Cost Earned Fee shall be reduced by [***] of the
excess/overrun for any additional excess/overrun until the Cost Earned Fee is
reduced to Zero Dollars ($0.00).


7.4.2    If the Combined Construction Costs are less than the Target
Construction Cost reduced by the Deadband Amount (such amount being the
“Increase Trigger Amount;” i.e., [***] of the Target Construction Cost), then
and in such event the Cost Earned Fee shall be increased as follows:


(i)    For the first [***] by which the Combined Construction Costs are less
than the Increase Trigger Amount, the Cost Earned Fee shall be increased by
[***] of such underrun;


(ii)    If the Combined Construction Costs are less than the Increase Trigger
Amount by more than [***] , then the Cost Earned Fee shall be increased by [***]
of the underrun for the next [***] of such underrun; and


(iii)    If the Combined Construction Costs are less than the Increase Trigger
Amount by more than [***] , then the Cost Earned Fee shall be increased by [***]
of such additional underrun amount; provided, however, that the total of any
such increase of the Cost Earned Fee shall be subject to a cap in an amount
equal to fifty percent (50%) of the Earned Fee as calculated prior to any
adjustment under this Section 7.4.2.


7.5    Adjustments of Reduction and Increase Amounts and Percentages. After the
adjustments to the Earned Fee for all stages of the Subcontract Scope Alignment
Process have been made pursuant to Section 3.2.3, a one-time adjustment will be
made as necessary to the rates of reduction of Schedule Earned Fee stated in
Section 7.3.1 and Section 7.3.3 and to the rates of reduction of Cost Earned Fee
stated in Section 7.4 so as to preserve the following (provided that
corresponding modifications to the rates of increase shall also be made):


(a)    for the Schedule Earned Fee for Unit 3, a three (3) month period beyond
the Unit 3 Trigger Date over which the Schedule Earned Fee for Unit 3 is reduced
to zero at rates that are proportionate to the rates set forth in Section 7.3.1;


(b)    for the Schedule Earned Fee for Unit 4, a four (4) month period beyond
the Unit 4 Trigger Date over which the Schedule Earned Fee for Unit 4 is reduced
to zero at rates that are proportionate to the rates set forth in Section 7.3.3;
and


47

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






(c)    reduction of the Cost Earned Fee to zero when the Combined Construction
Costs exceed thirteen percent (13%) of the Target Construction Cost, and such
reduction shall be made at rates that are proportionate to the rates set forth
in Section 7.4.


7.6    Determination of Final Earned Fee.


7.6.1    The Parties shall cooperate in good faith to seek to agree upon the
final amount of Schedule Earned Fee for each Unit within 30 Days of the
Mechanical Completion Date of such Unit.


7.6.2    Within 30 Days of Final Completion, Contractor shall submit a proposed
final statement of Combined Construction Costs to Owners. Owners shall promptly
review such statement and may conduct an audit thereof in accordance with
Section 36.4. The Parties agree to utilize their best efforts to agree upon the
final amount of Cost Earned Fee within 60 Days following Contractor’s
submission.


7.6.3    To the extent that the Parties disagree on the amount of the Scheduled
Earned Fee and/or the Cost Earned Fee, Contractor shall be entitled to invoice
Owners for and Owners shall pay within thirty (30) Days after such invoice any
applicable Undisputed Amount pending resulting of the disagreement.
   
7.7    Sole Liability. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, CONTRACTOR’S SOLE LIABILITY FOR SCHEDULE DELAYS AND COST OVERRUNS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL BE THE REDUCTION OF
EACH SCHEDULE EARNED FEE IN ACCORDANCE WITH SECTION 7.3 AND THE REDUCTION OF THE
COST EARNED FEE IN ACCORDANCE WITH SECTION 7.4; PROVIDED, HOWEVER, THAT THE
FOREGOING SHALL NOT BE CONSTRUED TO LIMIT: (I) ANY OF CONTRACTOR’S OBLIGATIONS
UNDER THIS AGREEMENT THAT REQUIRE CONTRACTOR TO OBTAIN OWNERS’ APPROVAL FOR
CERTAIN COSTS OR THAT REQUIRE CONTRACTOR TO PERFORM AN OBLIGATION IN A SPECIFIC
TIME PERIOD; (II) CONTRACTOR’S OBLIGATIONS UNDER SECTION 2.21 AND SECTION 3.3.1;
(III) THE PROVISIONS THAT PERTAIN TO REIMBURSABLE COSTS UNDER SECTION 7.1.1; AND
(IV) OWNERS’ RIGHTS TO TERMINATE THIS AGREEMENT AND THE RIGHTS AND REMEDIES OF
OWNERS AS A RESULT OF SUCH TERMINATION AS PROVIDED IN ARTICLE 21.


ARTICLE 8
BILLING AND PAYMENTS
8.1    Respective Payment Responsibility. Owners shall be severally, not
jointly, liable for the payments due hereunder; provided, however, that GPC
shall act on behalf of all Owners for purposes of the receipt of invoices and
aggregating the payments received from the Owners prior to making payment in
accordance with the provisions of this Agreement. Each individual Owner is
responsible for that percentage of the amounts payable to Contractor hereunder
that is equivalent to such individual Owner’s respective Ownership Interest at
the time such payment obligation accrues. In the event that an Owner does not
pay in full the amount that is due from


48

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




such Owner, and another Owner does not make such payment on behalf of such
non-paying Owner, GPC shall notify Contractor no later than the due date for the
payment of the identity of the Owner(s) that did not pay in full and the amount
of such shortfall in payment from such Owner(s).


8.2    Monthly Payment for Estimated Reimbursable Costs.


8.2.1    Prior to the Effective Date, Contractor has provided Owners with a
funding request for the estimated Reimbursable Costs for the balance of October
2017 and for the entire calendar month of November 2017 (the “Initial Funding
Request”). Owners will make payment of the funds requested in the Initial
Funding Request no later than two (2) Days after the Effective Date. Thereafter
and beginning with the calendar month following the Effective Date, on or before
the tenth (10th) Day of each calendar month, Contractor shall provide Owners
with a monthly funding request in the format set forth in Exhibit O (“Monthly
Funding Request”) that sets forth Contractor’s good faith estimate of
Reimbursable Costs expected to be incurred during the immediately following
calendar month (each such period being referred to as a “Monthly Funding
Period”). Each Monthly Funding Request shall include a statement certifying that
the request includes only Reimbursable Costs that are estimated to be incurred
during the next Monthly Funding Period. An example of the process for Monthly
Funding Requests, the payment thereof, and the reconciliation and invoicing
under Section 8.3, is included in Exhibit O.


8.2.2    Subject to the right of Owners to dispute a Monthly Funding Request to
the extent that the funds requested materially differ from the amounts
previously indicated by Contractor pursuant to Section 8.2.3 below or do not
comply with the terms and conditions of this Agreement, the amount of
Reimbursable Costs set forth in each Monthly Funding Request shall be due from
Owners within fifteen (15) Days following receipt of the request.


8.2.3    With each Monthly Funding Request issued pursuant to Section 8.2.1,
Contractor shall also provide to Owners a good faith estimate of expected
Reimbursable Costs for each of the three (3) Monthly Funding Periods following
the Monthly Funding Period for which such Monthly Funding Request applies, in
the same format as the Monthly Funding Request.


8.2.4    An expected funding profile for the funding of estimated Reimbursable
Costs and Fee payments for each year, through the Target Completion Date for
each Unit (as of the Effective Date) will be provided by Contractor within
thirty (30) Days after the Effective Date. Such expected funding profile will be
jointly reviewed by the Parties on an annual basis and adjustments to such
funding profile shall be made accordingly based on progress made in performance
of the Work and projected Reimbursable Costs and Fee payments.


8.2.5    Contractor will be responsible for making timely recommendations to
Owner as to the amounts that should be paid to (or as appropriate withheld from)
Contractor-Managed Subcontractors at least twenty (20) Days in advance of
payment due dates under the relevant Contractor-Managed Subcontracts, so as to
permit Owners to arrange timely payment. Owners will be responsible for making
payment to Contractor-Managed Subcontractors by way of direct payment to such
subcontractors.
 


49

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






8.3    Monthly Invoices.


8.3.1    With each Monthly Funding Request under Section 8.2.1, commencing with
the second Monthly Funding Request, Contractor shall submit the following to
Owners:


(i)    a statement of Reimbursable Costs incurred for the preceding calendar
month (or, in the case of the Initial Funding Request, for the period covered by
the Initial Funding Request), including: (a) a reconciliation of such statement
of Reimbursable Costs against the funds previously provided by the Owners for
such period; and (b) identification of the amount to be paid by the Owners or
credited to the Owners based on such reconciliation; and


(ii)    an invoice for the monthly installment of the Base Fee to be paid as set
forth in Section 8.4 below;


(iii)    a separate invoice for:


    (a)    as applicable, the quarterly amount of each Schedule Earned Fee to be
paid as set forth in Section 8.5 below; and


    (b)    as applicable, the quarterly amount of the Cost Earned Fee to be paid
as set forth in Section 8.5 below.


8.3.2    Except for amounts that are disputed by Owners under Section 8.9, the
amounts set forth in each invoice under this Section 8.3 shall be due from
Owners within fifteen (15) Days following receipt of the invoice.


8.4    Payment of Base Fee. The Base Fee shall be paid to Contractor by Owners
each month until the month following achievement of Final Completion in monthly
installments. Each monthly installment of the Base Fee shall be equal to a
portion of the Base Fee such that, after such installment is paid, Owners shall
have paid to Contractor a total portion of Base Fee that is equal to the product
of: (i) the Cumulative Final Completion Percentage as of end of the month prior
to the invoice date; multiplied by (ii) the total Base Fee.


8.5    Provisional Payments of Schedule Earned Fee and Cost Earned Fee. Owners
shall pay to Contractor the Schedule Earned Fee for each Unit and the Cost
Earned Fee on a provisional basis, in quarterly installments as provided below.
The fourth (4th) calendar quarter of 2017 shall be the first quarter for which
such provisional installment shall be paid, which shall be invoiced by
Contractor with the Monthly Funding Request issued in January of 2018. Each
quarterly installment shall be invoiced by Contractor to Owners with the first
Monthly Funding Request in each calendar quarter under Section 8.3.1. Each such
quarterly installment shall be determined as follows:


(i)    Each quarterly installment of the Schedule Earned Fee for each Unit shall
be equal to a portion of the Schedule Earned Fee for such Unit such that, after
such installment is paid, Owners shall have paid to Contractor a total portion
of Schedule Earned Fee for such Unit that is equal to the product of: (i) the
Cumulative Mechanical Completion


50

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




Percentage for such Unit as of the end of the previous calendar quarter;
multiplied by (ii) the total amount of the Schedule Earned Fee for such Unit
(excluding any adjustments to the Schedule Earned Fee under Section 7.3). If the
Project Schedule shows that Mechanical Completion of a Unit will not be achieved
by the Trigger Date for that Unit, then the amount of the quarterly payment of
Schedule Earned Fee for that Unit will be reduced to an amount consistent with
the reduced Schedule Earned Fee expected to be earned by Contractor, and future
quarterly payments of Schedule Earned Fee for that Unit will similarly be
reduced, provided that if a later forecast shows that Mechanical Completion of
such Unit will be achieved by the Trigger Date then (i) Contractor will be paid
an amount corresponding to the reduced portions of prior quarterly payments of
Schedule Earned Fee for that Unit and (ii) future quarterly payments of Schedule
Earned Fee for that Unit will be paid without such reduction, unless a future
forecast shows that Mechanical Completion of a Unit will not be achieved by the
Trigger Date for that Unit.


(ii)    Each quarterly installment of the Cost Earned Fee shall be equal to a
portion of the Cost Earned Fee such that, after such installment is paid, Owners
shall have paid to Contractor a total portion of Cost Earned Fee that is equal
to the product of: (i) the Cumulative Final Completion Percentage as of the end
of the previous calendar quarter; multiplied by (ii) the total amount of the
Cost Earned Fee (excluding any adjustments to the Cost Earned Fee under Section
7.4). If the Project Cost Forecast shows that the Combined Construction Costs
will exceed the Reduction Trigger Amount, then the amount of the quarterly
payment of Cost Earned Fee will be reduced to an amount consistent with the
reduced Cost Earned Fee expected to be earned by Contractor based on the Project
Cost Forecast, and future quarterly payments of Cost Earned Fee will similarly
be reduced, provided that if a later Project Cost Forecast shows that the
Combined Construction Costs will not exceed the Reduction Trigger Amount then
(i) Contractor will be paid an amount corresponding to the reduced portions of
prior quarterly payments and (ii) future quarterly payments of Cost Earned Fee
will be paid without reduction, unless a future forecast shows that the Combined
Construction Costs will exceed the Reduction Trigger Amount.


8.6    Late Payment. If for any reason Owners fail to pay Contractor for any
sums due and owing by the due date, Contractor will be entitled to interest
thereon at the Interest Rate, calculated from the date payment was due. If
Owners fail to make payment of an Undisputed Amount on the due date and
thereafter such amount continues to be unpaid for fourteen (14) Days after
Contractor provides notice to Owners, Contractor shall have the right to suspend
performance of the Work until such time as such payment is made. For the
avoidance of doubt, if any Owner fails to make payment of its portion of an
Undisputed Amount within such fourteen (14) Day period, and another Owner does
not make payment of such amount not paid within such fourteen (14) Day period,
Contractor shall be entitled to exercise the foregoing rights even if the other
Owner(s) make payment of the amounts for which they are responsible.


8.7    Reconciliation of Schedule Earned Fee and Cost Earned Fee.


8.7.1    After the amount of the Schedule Earned Fee for a Unit is finally
determined per Section 7.6, to the extent that the aggregate of the installments
of the Schedule Earned Fee for such Unit provisionally paid by the Owners under
Section 8.5 is more than the amount of the Schedule Earned Fee for such Unit so
determined to have been earned by Contractor pursuant to


51

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




Section 7.3, then Contractor shall within 30 Days thereafter refund the
difference to Owners, with interest at the Interest Rate. Owners may
alternatively withhold such difference from any amount payable to Contractor.


8.7.2    After the amount of the Schedule Earned Fee for a Unit is finally
determined per Section 7.6, to the extent that the aggregate of the installments
of the Schedule Earned Fee for such Unit provisionally paid by the Owners under
Section 8.5 is less than the amount of the Schedule Earned Fee for such Unit so
determined to have been earned by Contractor pursuant to Section 7.3, then
within thirty (30) Days thereafter, Owners shall make payment of the difference
to Contractor (including any increased amount of Schedule Earned Fee to which
Contractor is entitled under Section 7.3).


8.7.3    After the amount of the Cost Earned Fee is finally determined after
Final Completion per Section 7.6, to the extent that the aggregate of the
installments of the Cost Earned Fee provisionally paid by the Owners under
Section 8.5 is more than the amount of the Cost Earned Fee so determined to have
been earned by Contractor pursuant to Section 7.4, then Contractor shall within
30 Days thereafter refund the difference to Owners, with interest determined in
accordance with Section 8.6. Owners may alternatively withhold such difference
from any amount payable to Contractor.


8.7.4    After the amount of the Cost Earned Fee is finally determined after
Final Completion per Section 7.6, to the extent that the aggregate of the
installments of the Cost Earned Fee provisionally paid by the Owners under
Section 8.5 is less than the amount of the Cost Earned Fee so determined to have
been earned by Contractor pursuant to Section 7.4, then within thirty (30) Days
thereafter, Owners shall make payment of the difference to Contractor (including
any increased amount of Cost Earned Fee to which Contractor is entitled under
Section 7.4).


8.7.5    In order to secure the potential repayment under this Section 8.7 of
the Schedule Earned Fee for each Unit and/or the Cost Earned Fee, Contractor
shall provide an Eligible Letter of Credit to Owners and maintain such Eligible
Letter of Credit to secure such potential repayment (the “Repayment Letter of
Credit”) until the amount of the Cost Earned Fee and the amount of the Schedule
Earned Fee for each Unit are finally determined and such repayment (if required)
is made. The Repayment Letter of Credit shall initially be in the amount of the
aggregate of the Schedule Earned Fee payments and the Cost Earned Fee payments
expected to be paid to Contractor in the first twelve (12) months after the
Effective Date. The amount of the Repayment Letter of Credit shall thereafter be
adjusted annually, such that the adjusted value reflects the aggregate of the
amounts of the Earned Fee theretofore paid to Contractor and thereafter expected
to be paid to Contractor in the following twelve (12) months.


8.7.6    Owners shall only be permitted to draw upon the Repayment Letter of
Credit as follows:
 
(i)    Should Contractor fail to pay the refund amount(s) and applicable
interest as determined in accordance with Section 8.7.1 and/or Section 8.7.3,
Owners will be entitled to draw on the Repayment Letter of Credit for the amount
of the repayment owed by Contractor pursuant to Section 8.7.1 and/or Section
8.7.3.


52

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






(ii)     If at any time the Repayment Letter of Credit is within sixty (60) Days
of expiry, expiration or termination (such sixtieth (60th) Day being the
“Renewal Date”) and a Repayment Letter of Credit is still required to be
maintained under Section 8.7.5, and a substitute or replacement Repayment Letter
of Credit that satisfies the requirements of this Agreement as to form, issuer
and amount has not been provided by the Day that is fourteen (14) Days after the
Renewal Date, Owners shall be entitled to draw upon the full amount of the
Repayment Letter of Credit.


8.7.7    Owners may draw upon the Repayment Letter of Credit as provided in
Section 8.7.6 regardless of whether a Contractor Event of Default has been
declared.


8.8    Final Payment.


8.8.1    Following the later of (i) the conclusion of Commissioning and Startup
Support as confirmed by Owners in writing, and (ii) achievement of Final
Completion, Contractor shall submit to Owners an invoice for the final payments
due under this Agreement (the “Final Payment Invoice”), which shall set forth
the remaining amounts due to it pursuant to this Agreement.


8.8.2    When submitting the Final Payment Invoice, Contractor shall: (i) submit
a written discharge, in form and substance reasonably satisfactory to both
Parties, confirming that the total of such invoice represents full and final
settlement of the monies due to Contractor for the applicable Work under this
Agreement, except with respect to amounts in dispute that are identified in such
discharge, and (ii) include the lien waivers, releases and Contractor’s
affidavit required by Section 8.11(ii) conditioned on Contractor receiving
payment pursuant to such invoice.


8.8.3    Payment of the Undisputed Amount portions of the Final Payment Invoice
shall be due from Owners within thirty (30) Days following receipt of the
invoice. Contractor’s acceptance of payment of such invoice will constitute a
waiver of all Claims by Contractor for payment for the applicable Work against
Owners (both existing at time of acceptance and arising thereafter), except
those previously made in writing and identified by Contactor as unsettled at the
time of final payment.


8.9    Payment Disputes.


8.9.1    In the event that Owners dispute any Monthly Funding Request submitted
by Contractor under this Agreement, or contend that such Monthly Funding Request
is otherwise not in accordance with this Agreement, Owners shall provide notice
to Contractor within ten (10) Days after submission to Owners that provides an
explanation of the basis for such dispute or contention; provided, however, that
the failure of Owners to provide such notice within such time period shall not
waive Owners’ right to later dispute the amounts set forth in such Monthly
Funding Request, and shall in no way limit Owners’ rights under this Agreement
to later audit any Reimbursable Costs and require adjustments to such
Reimbursable Costs or amounts paid based on the results and findings of such
audit.


8.9.2    Owners may withhold payment of any disputed amount until the dispute is
resolved by agreement of the Parties or pursuant to the dispute resolution
provisions contained in


53

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




Article 38 of this Agreement; provided, however, that payment shall not waive
Owners’ right to dispute the payment of Reimbursable Costs or invoiced amounts
for any reason in accordance with this Agreement. In the event that Owners
dispute only a portion of any Monthly Funding Request or invoice submitted by
Contractor under this Agreement, Owners shall make payment of the undisputed
portion by the payment due date. Notwithstanding Owners’ dispute of a Monthly
Funding Request or invoice (or any portion thereof) pursuant to this Section
8.9, Contractor shall continue the performance of the Work pursuant to this
Agreement. Within ten (10) Business Days after: (i) an agreement of the Parties
resolving a dispute is reached; or (ii) resolution of such dispute under Article
38, Contractor shall refund any amount by which it was overpaid (or Owners may
elect to offset or recoup such amount against any amounts owed to Contractor) or
Owners shall pay any additional amounts due Contractor, as applicable, to the
extent provided for in such agreement or dispute resolution determination. All
such payments, offset or recoupment shall include the payment of interest at the
Interest Rate. For refunds owed by Contractor to Owners, interest shall accrue
from the date Owners made the underlying payment to Contractor to the date
Contractor refunds such amount to Owners (or such amount is offset or recouped
by Owners). For all other amounts owed, interest shall accrue from the date the
payment was originally due until the date the payment is made.


8.10    Supporting Documentation. Contractor shall submit statements and
invoices under Section 8.3 in the format set forth in Exhibit P. With each such
statement and invoice, Contractor shall provide to Owners copies of all
Supporting Documentation, as defined herein, in Excel format and all source
documentation in a PDF format, and such additional documentation and materials
as Owners may reasonably require to substantiate such statement and invoice.
“Supporting Documentation” means, with respect to any statement and invoice, all
information in detail sufficient to substantiate and justify the amounts set
forth in such statement and invoice, including:


(i)    employee time sheets, including employee name, employee ID number,
employee title, actual salaries and wages as applicable, appropriate WBS cost
code indicating work area and hours worked;


(ii)    detail for Contractor-supplied Construction Equipment charges, including
equipment type, equipment ID number and applicable cost or rental rate; and


(iii)    vendor invoices for material purchases, including material description
per item, quantities per item, freight, and sales taxes.


8.11    Conditions of Payments.


8.11.1    Required Submittals. Owners shall not be required to make any payment
to Contractor pursuant to this Article 8 if Contractor has not provided the
submittals described in this Section:


(i)Interim Lien Waivers and Releases. In order to be valid, each invoice
submitted by Contractor must be accompanied by interim lien waivers and
releases, in the form and substance as set forth in Exhibit Q, executed by
Contractor and Subcontractors having subcontracts exceeding [***],


54

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




with respect to the Work completed prior to the date of such invoice;


(ii)Final Lien Release; Contractor’s Affidavit. In order to be valid,
Contractor’s invoice for any final payment from Owners under the Agreement must
be accompanied by (A) lien releases and waivers executed by Contractor, and all
Subcontractors having subcontracts exceeding [***] in the form and substance as
set forth in Exhibit Q and (B) Contractor’s affidavit in the form and substance
as set forth in Exhibit Q executed by Contractor.


8.11.2    Withholding to Protect Owners from Loss. Owners may, without prejudice
to any other rights Owners may have, withhold all or any portion of any payment
to such extent as may be necessary in Owners’ reasonable opinion to protect
Owners from loss due to Liens filed by Contractor, any of its Subcontractors, or
any of their Personnel against either the Facility, the Site, Construction Site
or any other property of Owners other than Liens filed as a result of Owners’
breach of their obligations to make payments to Contractor hereunder. When
Contractor has remedied the cause for withholding any payment and has furnished
evidence of such remedy that is satisfactory to Owners, Owners will make the
payment so withheld to Contractor within thirty (30) Days following Owners’
receipt of such evidence. If Contractor, after receipt of notice from Owners,
fails or refuses to remedy the cause for withholding such payment within the
time specified in the notice, then Owners may, without prejudice to any other
rights Owners may have, remedy it and charge Contractor for the cost of such
remedy including Owners’ expenses, such as attorneys’ fees and other legal fees
and disbursements. Such action by Owners will not be or be considered to be a
waiver of any default by Contractor under this Agreement.


8.11.3    Lien Bonds. Owners shall release any payments withheld due to any Lien
if Contractor provides to Owners at Contractor’s sole expense (i) a lien bond
which is (A) issued by a surety company reasonably acceptable to Owners, (B) in
form and substance satisfactory to Owners, and (C) in an amount not less than
[***] of such Lien Claim or (ii) cash or a letter of credit or other security in
form and substance satisfactory to Owners in an amount not less than [***] of
such Lien Claim. By posting a lien bond, however, Contractor shall not be
relieved of any obligations (including its indemnity obligations) under this
Agreement.


8.11.4    Set Off. Owners may set off any sums due and payable by Contractor to
Owners under this Agreement against any payments due to Contractor under this
Agreement.


8.11.5    Effect of Payment. Owner’s payment of an invoice, Monthly Funding
Request or any portion thereof shall not constitute an acceptance of any of the
Work furnished by Contractor, shall not constitute approval or acceptance of any
item or cost in such invoice or Monthly Funding Request, nor shall it shall
relieve Contractor of any of its obligations or liabilities under this
Agreement. No such payment will constitute a waiver of any Claim which Owners
may have against Contractor, including a Claim for defective or non-conforming
Work (whether existing at the time of the payment or arising thereafter),
regardless of whether the facts of such Claim were known to Owners at the time
payment was made.




55

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




ARTICLE 9
PROJECT SCHEDULE
9.1    Baseline Schedule. Notwithstanding the Unit 3 and Unit 4 Target
Completion Dates, the Parties agree to utilize an “early target” as the Baseline
Schedule, which as of the Effective Date is premised upon Mechanical Completion
for each of Unit 3 and Unit 4 being achieved two (2) months earlier than the
respective Target Completion Date for each of Unit 3 and Unit 4 (“Early
Completion Targets”) (each such two month period is referred to herein as
“Schedule Contingency”). For purposes of this Agreement, Schedule Contingency is
considered to be for the exclusive use and benefit of Contractor.


9.2    Baseline Schedule Revision.
 
9.2.1    Contractor acknowledges and agrees that it has reviewed the Baseline
Schedule as of the Effective Date, and:


(a)     represents and warrants that as of the Effective Date, such Baseline
Schedule (including the schedule, sequence and duration of all testing, start-up
and commissioning activities) supports the Contractor’s performance of Work on a
schedule for each Unit to achieve Mechanical Completion by the Early Completion
Targets, provided that all of the engineering deliverables and procurement
activities (which excludes testing, start-up and commissioning activities)
(“Owner E&P Activities”) are provided in a timeframe that supports such
schedule.


(b)     acknowledges and agrees that certain Owner E&P Activities either have
not been incorporated into the Baseline Schedule as of the Effective Date or, as
currently scheduled, may not support the Contractor’s performance of Work on a
schedule for each Unit to achieve Mechanical Completion by the Early Completion
Targets.


Accordingly, during a period of no more than one hundred eighty (180) Days after
the Effective Date, in consultation with Contractor, Owners agree to use
commercially reasonable efforts to add and/or revise Owner E&P Activities within
the Baseline Schedule in a manner that supports Contractor’s performance of the
Work on a schedule for each Unit to achieve Mechanical Completion by the Early
Completion Targets. Contractor shall cooperate in this process and reasonably
accommodate related adjustments in Contractor activities in the Baseline
Schedule to support achieving this objective. Owners shall notify Contractor
when the above process under this Section 9.2.1 is completed and provide
Contractor the proposed revised Baseline Schedule that includes the Owner E&P
Activities as added and/or revised under this Section 9.2.1.


9.2.2    For purposes hereof, the “Baseline Schedule Revision Period” shall mean
the period of time from the Effective Date until the later of: (i) the Day on
which Contractor notifies Owners under Section 9.3.2 that the proposed revised
Baseline Schedule provided by Owners under Section 9.2.1 is acceptable, or (ii)
if Contractor notifies Owners under Section 9.3.2 that the proposed revised
Baseline Schedule is not acceptable, the conclusion of the process set forth in
Section 9.3 and establishment of a revised Baseline Schedule pursuant to such
provisions.


56

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






9.2.3    Without prejudice to Contractor’s right to claim an Adjustment Event
under Section 9.5 following the Baseline Schedule Revision Period, Contractor
agrees that during the Baseline Schedule Revision Period, it shall not assert
that any Adjustment Event occurring during the Baseline Schedule Revision Period
should adjust the Target Completion Dates, the Target Construction Cost or the
Baseline Schedule; provided that during the Baseline Schedule Revision Period,
Contractor shall provide notice to Owners of any circumstances or events that
Contractor believes may constitute Adjustment Events to be considered under
Section 10.4 or 11.4 (except that Contractor shall not be required to provide
the information required under Section 10.4.3 or Section 11.4.3 until after the
Baseline Schedule Revision Period).


9.3    Requirements and Process for Revised Baseline Schedule Adjustments.
9.3.1    Contractor shall be entitled to an equitable adjustment of the proposed
revised Baseline Schedule to the extent that Contractor is able to demonstrate
that the aggregate effect of the Owner E&P Activities within the revised
Baseline Schedule provided by Owners under Section 9.2.1 and/or any Subcontract
Scope Schedule Impacts under Section 3.2.3 and Section 3.2.4:


(a)     will have a material adverse impact on Contractor’s ability to perform
the Work, or any Contractor-Managed Subcontractor’s ability to perform its work,
on a schedule for a Unit to achieve Mechanical Completion by its Early
Completion Target, and
 
(b)     results in a delay to the critical path for a Unit to achieve Mechanical
Completion by its Early Completion Target (a “Revised Baseline Schedule
Impact”).
 
For the avoidance of doubt, Contractor shall not be entitled to any such
adjustment of the proposed revised Baseline Schedule, and no Revised Baseline
Schedule Impact shall occur, to the extent that (i) Contractor’s representation
set forth in Section 9.2.1(a) is found to be incorrect or (ii) Contractor
requests changes in writing to the proposed revised Baseline Schedule during the
process described in Section 9.2.1.
 
9.3.2    Within twenty-one (21) Days after Owners provide notice and the
proposed revised Baseline Schedule under Section 9.2.1, Contractor shall provide
written notice to Owners that either: (i) Contractor accepts such proposed
revised Baseline Schedule, in which case such proposed revised Baseline Schedule
shall become the Baseline Schedule under this Agreement, or (ii) Contractor does
not accept such proposed revised Baseline Schedule, in which event the remainder
of this Section 9.3 shall apply, and the revised Baseline Schedule that results
from the application of Section 9.3.4 or Section 9.3.5 shall become the Baseline
Schedule under this Agreement. If Contractor does not accept the proposed
revised Baseline Schedule, then concurrently with such notice, Contractor shall
provide Owners a detailed description of: (i) each asserted Revised Baseline
Schedule Impact and the resulting asserted adjustment required to the proposed
revised Baseline Schedule; (ii) the specific reasons why each asserted Revised
Baseline Schedule Impact has or will impact Contractor’s ability to perform Work
in accordance with a schedule to achieve Mechanical Completion of the Units by
the Early Completion Targets, with


57

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




particular focus on the specific activities on the critical path adversely
affected; and (iii) other information reasonably requested by Owners.
9.3.3    As promptly as possible following notice (if any) under Section 9.3.2
that Contractor does not accept the proposed revised Baseline Schedule provided
by Owners under Section 9.2.1, Contractor and Owners shall confer with respect
to potential measures to mitigate or avoid adverse effects from the asserted
Revised Baseline Schedule Impacts, including added cost and delay tradeoffs to
minimize the effects on Contractor’s ongoing and planned activities. Contractor
shall implement reasonable measures for mitigating the effects of any Revised
Baseline Schedule Impacts, including (in consultation with Owners) mitigation
measures that may involve significant added expenditures in order to avoid or
minimize critical path delays. To the extent that Contractor demonstrates that
such mitigation measures will result in a material increase to the Combined
Construction Costs, Contractor shall be entitled to an equitable increase of the
Target Construction Cost pursuant to Section 9.4.
9.3.4    Owners and Contractor agree to cooperate in good faith to resolve any
disagreement regarding adjustments to the proposed revised Baseline Schedule as
a result of asserted Revised Baseline Schedule Impacts as promptly as
practicable, considering the complexity of the events involved. If there has
been no resolution of such disagreement within thirty (30) Days after
Contractor’s notice under Section 9.3.2, then either Party may at any point
thereafter initiate the expedited hearing procedure under the DRB Procedures
with respect to the disagreement. During the pendency of such disagreement until
final resolution, Contractor shall not suspend or slow performance of any Work,
or the work of any Contractor-Managed Subcontractor, on account of the
disagreement unless directed to do so by Owners pursuant to Section 21.1.
9.3.5    With respect to any asserted Revised Baseline Schedule Impacts that are
the subject of an agreed resolution, a DRB determination, or an arbitration
award, such resolution, determination or award shall have effect as of the date
agreed or rendered. All adjustments to the Baseline Schedule as a result of such
resolution shall be set forth in a Change Order signed by the Parties, but
noting, to the extent that adjustments are the result of DRB determination(s),
that the adjustments remain subject to arbitration as provided in Article 38.
9.3.6    In the event that the Baseline Schedule is revised pursuant to this
Section 9.3 as a result of an asserted Revised Baseline Schedule Impact, and as
a result the schedule for Mechanical Completion of a Unit under such revised
Baseline Schedule is delayed until after the Early Completion Target for such
Unit, then the Target Completion Date for such Unit shall be extended for a
period equal to such delay, provided that no extension shall be due to the
extent that (i) the Project Schedule as of the date of Contractor’s notice under
Section 9.3.2 projects Mechanical Completion of such Unit being delayed to a
date after the Early Completion Target for such Unit and (ii) such delay is
attributable to a delay in performance of the Work which is not attributable to
an Adjustment Event.
9.4    Adjustment of Target Construction Cost. To the extent that Contractor
demonstrates that: (i) the revised Baseline Schedule under this Agreement (as
determined pursuant to the first sentence of Section 9.3.2) will result in a
material increase to the Combined Construction Costs, (ii) Contractor’s
accommodation of adjustments in Contractor activities pursuant to Section 9.2.1,
or (iii) Contractor’s implementation of measures for mitigating the


58

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




effects of any Applicable Baseline Schedule Impacts under Section 9.3.3 will
result in a material increase to the Combined Construction Costs, then
Contractor shall be entitled to an equitable increase of the Target Construction
Cost. In such event, an Adjustment Event shall be deemed to have occurred and
Contractor may proceed under Section 11.4.
9.5    Adjustment Events. Upon the conclusion of the Baseline Schedule Revision
Period (including, if applicable, adjustments made per Section 9.3), to the
extent that Contractor believes that any Adjustment Events occurred during the
Baseline Schedule Revision Period (other than an Adjustment Event under Section
9.4, which shall be dealt with under Section 9.4), Contractor may proceed under
Sections 10.3 and 10.4 and/or Sections 11.3 and 11.4, as applicable.


9.6    Project Schedule Management.


9.6.1    Following the Effective Date, the Project Schedule shall be updated at
least monthly to reflect progress. The Level 3 versions of the Project Schedule
shall be consistent with the Level 2 version at all times. Owners shall be
responsible for management and maintenance of the Level 1 and Level 2 versions
of the Project Schedule, including data inputs and schedule modifications, and
at Owners’ election may utilize a separate contractor to provide such services.
 
9.6.2    Contractor shall be responsible for management and maintenance of the
Level 3 version of the Project Schedule with respect to the Work, and any more
detailed working-level schedules. Contractor may revise activities, activity
durations and sequences in the Level 3 version as such activities pertain to the
Work, as needed to reflect its current construction plans and expectations
without the consent of Owners, so long as such revisions do not affect the Level
2 Project Schedule. Owners shall have responsibility for the management and
maintenance of the Level 3 Project Schedule as it pertains to Owner E&P
Activities, and Contractor shall not revise any activity, activity durations or
sequences in the Level 3 schedule that are outside of its scope of Work.


9.7    Revisions to Baseline Schedule. The Baseline Schedule shall be modified
in order to reflect:
(i)    adjustments to the Baseline Schedule as a result of Adjustment Events
pursuant to Article 10, and
(ii)    adjustments to the Baseline Schedule made pursuant to Section 9.3.
No other revisions to the Baseline Schedule may be made except as mutually
agreed by the Parties or made pursuant to Article 38.
Additionally, to the extent that an adjustment of the Baseline Schedule is made
by agreement (and not due to the application of Section 9.7(i) or (ii) or as a
result of Article 38), no adjustment to either Target Completion Date will be
made except as mutually agreed by the Parties. An adjustment to the Baseline
Schedule made in accordance with this Section shall not imply or require an
adjustment to either Target Completion Date, except to the extent that the
standard for adjustment of a Target Completion Date as set forth in Section 9.3
or 10.3 is met.
Baseline Schedule adjustments as determined by the DRB or modified in
arbitration per


59

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




Article 38, shall be promptly reflected in the Baseline Schedule following such
agreement or determination.
9.8    Schedule Recovery Plans.


9.8.1    If, during the performance of the Work, Contractor is delayed such that
Mechanical Completion of a Unit is projected to be achieved after the Target
Completion Date for such Unit (as indicated in the current Project Schedule)
Owners may require Contractor to prepare a proposed plan that feasibly explains
how Contractor will improve schedule progress to achieve Mechanical Completion
for such Unit by its Target Completion Date (each such plan a “Recovery Plan”),
and Contractor will participate in such meetings as Owners may reasonably
require in connection with the preparation and implementation of such Recovery
Plan.


9.8.2    Contractor will submit its proposed Recovery Plan to Owners within a
reasonable period of time (considering the complexity of the issues involved)
after Owners provide notice to Contractor’s Authorized Representative, but not
more than thirty (30) Days after notification by Owners of such request for a
Recovery Plan; provided that in the event Contractor does not submit a Recovery
Plan within thirty (30) Days of Owners’ request, Owners shall be entitled to
withhold future provisional payments of the portion of the Schedule Earned Fee
with respect to the Unit in question until a Recovery Plan is approved (approval
not to be unreasonably withheld). Upon receipt of such proposed Recovery Plan,
Owners will review and comment upon the same within ten (10) Days. Contractor
will accept and incorporate Owners’ reasonable comments and resubmit, within ten
(10) Days of receiving such comments, the proposed Recovery Plan to Owners.
Contractor will implement the approved Recovery Plan, and will use commercially
reasonable efforts to adhere to such Recovery Plan in order to achieve
Mechanical Completion of such Unit by the Target Completion Date for such Unit.
Owners’ approval of the Recovery Plan will not relieve Contractor of any of its
obligations under this Agreement. Additional costs associated with implementing
an approved Recovery Plan shall be Reimbursable Costs, and any schedule
revisions set forth in an approved Recovery Plan shall be promptly incorporated
into the Project Schedule.


9.8.3    Owners may request that Contractor accelerate any aspect of the Work.
Contractor shall use commercially reasonable efforts to meet Owners’ request.




60

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




ARTICLE 10
TARGET COMPLETION DATES AND GROUNDS FOR ADJUSTMENTS
10.1    Target Completion Dates. Subject to adjustment as provided in this
Article, the Target Completion Date for Unit 3 shall be May 31, 2020, and the
Target Completion Date for Unit 4 shall be May 31, 2021.
10.2    Adjustments to Target Completion Dates. The Target Completion Dates
shall be subject to adjustment only as follows:
(i)    adjustments made in accordance with Section 9.3; and


(ii)    adjustments made for Adjustment Events in accordance with the procedure
and applicable standards set forth in Section 10.4.


10.3    Adjustment Events. In the event of occurrence of an Adjustment Event,
that Contractor demonstrates: (i) has a material adverse impact on Contractor’s
ability to perform the Work or on a Contractor-Managed Subcontractor’s ability
to perform its work in accordance with the Project Schedule in effect as of the
Adjustment Event; and (ii) causes a delay to the critical path in the Project
Schedule for achievement of either or both Unit Mechanical Completion Dates,
Contractor shall be entitled to equitable adjustment of the Target Completion
Dates and the Baseline Schedule to the extent of such critical path impact.
Provided, however, to the extent a delay due to an Adjustment Event runs
concurrently with a delay not due to an Adjustment Event, Contractor shall not
be entitled to such an adjustment or time-related cost adjustment for the period
of such concurrent delay. In addition, for the avoidance of doubt, in the event
of a concurrent delay resulting from two or more Adjustment Events, Contractor
is only entitled to such an adjustment to the extent of the impact to the
critical path, without duplication.
10.4    Requirements and Process for Target Completion Date Adjustments.
10.4.1    Notice. Contractor shall provide written notice to Owners of the
occurrence of an event that Contractor considers an Adjustment Event as promptly
following such event as practicable, but in any case within twenty-one (21) Days
of when Contractor became aware of such event and that it was likely to have a
material impact.
10.4.2    Consultation and Mitigation. As promptly as possible following any
such notice, Contractor and Owners shall confer with respect to potential
measures to mitigate or avoid adverse effects from the asserted Adjustment
Event, including added cost and delay tradeoffs to minimize the effects on
Contractor’s ongoing and planned activities. Contractor is responsible for
implementing all reasonable measures for mitigating the effects of any
Adjustment Event, including (in consultation with Owners) mitigation measures
that may involve significant added expenditures in order to avoid or minimize
critical path delays.
10.4.3    Request Submission. As promptly as practicable following such notice,
but in any case within thirty (30) days after such notice unless otherwise
agreed by Owners, Contractor shall provide Owners its request for adjustment
with respect to any asserted Adjustment Event, to include: (i) a detailed
description of the asserted Adjustment Event, (ii) the specific reasons why


61

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




the asserted Adjustment Event has or will impact Contractor’s performance, with
particular focus on the specific activities on the critical path adversely
affected; (iii) a schedule analysis based on the Project Schedule identifying
the specific critical path activity impact(s) asserted and their extent; (iv)
the asserted adjustment required to the Baseline Schedule and the Target
Completion Date(s); (v) an explanation of Contractor’s mitigation efforts and
strategy to minimize the impact of the asserted Adjustment Event; and (vi)
relevant documentation supporting Contractor’s factual assertions.
10.4.4    Review by Owners. Owners shall promptly review Contractor’s submission
in accordance with Section 10.4.3, and may request additional information or
conduct its own independent review or analysis of the asserted Adjustment Event
and its impact. Any adjustment to which the Contractor may be entitled for an
Adjustment Event shall not include a time extension to the extent Contractor
failed to implement reasonable mitigation measures to mitigate the effects of
the Adjustment Event.
10.4.5    Prompt Resolution. Owners and Contractor agree to cooperate in good
faith to reach agreed resolution of any adjustment(s) for asserted Adjustment
Events as promptly as practicable, considering the complexity of the events
involved. If there has been no resolution of such adjustments 60 days after
submission of the information required by Section 10.4.3, Contractor may at any
point thereafter initiate the expedited hearing procedure under the DRB
Procedure with respect to the asserted adjustment. During the pendency of any
asserted adjustment until final resolution, Contractor shall not suspend or slow
performance of any Work on account of the dispute related to the asserted
Adjustment Event unless directed to do so by Owners pursuant to Section 21.1.
10.4.6    Effective Date of Adjustments. With respect to any asserted Adjustment
Event that is the subject of an agreed resolution, a DRB determination (pursuant
to either the expedited or regular hearing procedures under the DRB Procedure),
or an arbitration award, which affects the Target Completion Date(s), or the
Baseline Schedule, such resolution, determination or award shall have effect as
of the date agreed or rendered. All adjustments shall be set forth in a Change
Order signed by the Parties, but noting, to the extent that adjustments are the
result of DRB determination(s), that the adjustments remain subject to
arbitration as provided in Article 38.
ARTICLE 11
TARGET CONSTRUCTION COST AND ADJUSTMENTS
11.1    Target Construction Cost. Exhibit M sets forth: (i) the amounts that
comprise each category of Target Construction Cost; and (ii) Excluded Costs.
11.2    Adjustments to Target Construction Cost. The Target Construction Cost
shall be subject to adjustment only as follows:
(i)adjustments made in accordance with the Subcontract Scope Alignment Process
set forth in Section 3.2.3;


62

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






(ii)adjustments made for Adjustment Events in accordance with the procedure and
applicable standards set forth in Section 11.4 (including as a result of the
application of Section 9.4); and


(iii)    the Target Construction Cost shall be decreased or increased (as
applicable) to reflect the addition or reduction of personnel after the
Effective Date that are seconded to Contractor under the Amended and Restated
Staff Augmentation Agreement, in an amount determined consistent with the basis
used to determine the costs included in the initial Target Construction Cost set
forth in Exhibit M. In the case of Fluor personnel who are seconded to Southern
Nuclear under a separate agreement and in turn seconded to Contractor pursuant
to the Amended and Restated Staff Augmentation Agreement, the Target
Construction Cost will only be adjusted to account for Fluor personnel who are
seconded to Contractor beyond November 7, 2017.
11.3    Adjustment Events. In the event of occurrence of an Adjustment Event
that Contractor demonstrates will result in a material increase to the Combined
Construction Costs, Contractor shall be entitled to an equitable increase of the
Target Construction Cost to that extent. In the event of occurrence of an
Adjustment Event that Owners demonstrate will result in a material decrease in
the Combined Construction Costs, Owners shall be entitled to an equitable
decrease of the Target Construction Cost to that extent; provided that
Adjustment Events that may result in a decrease in the Combined Construction
Costs are limited to those set forth in subparts (i), (ix) and (x) of the
definition of Adjustment Event in Article 1. For the purposes of this Agreement,
Contingency is considered to be for the exclusive use and benefit of Contractor.
11.4    Requirements and Process for Target Construction Cost Adjustments.
11.4.1    Notice. Contractor shall provide written notice to Owners of the
occurrence of an event that Contractor considers an Adjustment Event as promptly
following such event as practicable, but in any case within twenty-one (21) Days
of when Contractor became aware of such event and that it was likely to have a
material impact. Owners shall provide written notice to Contractor of the
occurrence of an event that Owners consider an Adjustment Event as promptly
following such event as practicable, but in any case within twenty-one (21) Days
of when Owner became aware of such event and that it was likely to have a
material impact.
11.4.2    Consultation and Mitigation. As promptly as possible following any
such notice, Contractor and Owners shall confer with respect to potential
measures to mitigate or avoid adverse effects from the asserted Adjustment
Event, including added cost and delay tradeoffs to minimize the effects on
Contractor’s ongoing and planned activities. Contractor is responsible for
implementing all reasonable measures for mitigating the adverse effects of any
Adjustment Event.
11.4.3    Request Submission. As promptly as practicable following such notice,
but in any case within thirty (30) days after such notice unless otherwise
agreed by the other Party, Contractor shall provide Owners, or Owners shall
provide Contractor, its request for adjustment with respect to any asserted
Adjustment Event, to include: (i) a detailed description of the asserted
Adjustment Event, (ii) the specific reasons why the asserted Adjustment Event
has or will impact Contractor’s performance, with particular focus on the cost
elements affected; (iii) the projected impact on Combined Construction Costs
associated with the Adjustment Event, with specific cost breakdown; (iv) the
proposed adjustment in the Target Construction Cost, after incorporating any


63

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




related savings; (v) an explanation of Contractor’s mitigation efforts and
strategy to minimize the impact of the asserted Adjustment Event; and (vi)
relevant documentation supporting Contractor’s or Owners’ factual assertions.
The other Party shall promptly review such submission made in accordance with
Section 11.4.3, and may request additional information or conduct its own
independent review or analysis of the asserted Adjustment Event and its impact.
Any adjustment to which the Contractor may be entitled for an Adjustment Event
shall not include additional costs to the extent Contractor failed to implement
reasonable mitigation measures to mitigate the adverse effects of the Adjustment
Event.
11.4.4    Prompt Resolution. Owners and Contractor agree to cooperate in good
faith to reach agreed resolution of any adjustment(s) for asserted Adjustment
Events as promptly as practicable, considering the complexity of the events
involved. If there has been no resolution of such adjustments 60 days after
submission of the information required by Section 10.4.3, the Party claiming an
adjustment may at any point thereafter initiate the expedited hearing procedure
under the DRB Procedure with respect to the asserted adjustment. During the
pendency of any asserted adjustment until final resolution, Contractor shall not
suspend or slow performance of any Work on account of the dispute related to the
asserted Adjustment Event unless directed to do so by Owners pursuant to Section
21.1.
11.4.5    Effective Date of Adjustments. With respect to any asserted Adjustment
Event that is the subject of an agreed resolution, a DRB determination (pursuant
to either the expedited or regular hearing process), or an arbitration award,
which affects the Target Construction Cost such resolution, determination or
award shall have effect as of the date agreed or rendered. All adjustments shall
be set forth in a Change Order signed by the Parties, but noting, to the extent
that adjustments are the result of DRB determination(s), that the adjustments
remain subject to arbitration as provided in Article 38.
ARTICLE 12
OWNER DIRECTED CHANGES
12.1    Right to Direct Changes. Subject to the limitation in Section 12.2,
Owners may at any time direct an addition to or deletion from or other change in
the general scope of Work to be performed by Contractor hereunder (an “Owner
Directed Change”), provided that any change to the DOR is subject to the written
agreement of both Parties. Additional costs associated with the Work as changed
shall be Reimbursable Costs to the extent consistent with Section 7.1.1.
Contractor shall proceed with the Work as changed without interruption or
slowdown, except that where Contractor notifies Owners within five (5) Business
Days of its receipt of the change direction that such change would adversely
impact safety or materially impair Contractor’s compliance with applicable Laws,
Contractor shall not be obliged to proceed with the change. In no event shall
Contractor be obligated to proceed with any change that requires Contractor to
violate an obligation imposed by Law, provided that any disputes regarding the
applicability and requirements of Law in such situations shall be resolved by
the expedited hearing procedure in the DRB Procedures.
12.1.1    NRC Change in Law. If either Party becomes aware of an NRC Change in
Law impacting the Work performed under this Agreement, it will give notice to
the other Party within thirty (30) Days of becoming aware. Owners may decide to
take any of the following actions


64

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




in order to address such NRC Change in Law: (a) Owners may issue an Owner
Directed Change directing changes to the impacted Work, (b) Owners may issue a
request for proposal to Contractor with respect to the impacted Work pursuant to
Section 12.5 which Owners may accept at their sole discretion, or (c) Owners may
notify Contractor that the work required by the NRC Change in Law will not be
included in the scope of the Work; provided that a notification under (c) will
be treated as an Owner Directed Change if it results in an addition to or
deletion from or other change in the general scope of Work to be performed by
Contractor per Section 12.1.
12.1.2    Compliance with Law. In the event that there is a disagreement between
Owners and Contractor regarding whether Work that has been, is in the process of
being, or will be performed is compliant with applicable Law (“Applicable Law
Compliant”), Owners may issue a notice to Contractor under this Section (a
“Section 12.1.2 Notice”) to communicate a determination that, in Owners’
opinion, the Work is not or will not be Applicable Law Compliant and to notify
Contractor to proceed with such Work (or re-Work) in accordance with Owners’
determination so as to ensure, in Owners’ opinion, that such Work will be
Applicable Law Compliant. Contractor shall continue with such Work (or re-Work)
in accordance with the Section 12.1.2 Notice, but without prejudice to any
contention by Contractor that the Section 12.1.2 Notice constitutes an
Owner-Directed Change. In no event shall Contractor be entitled to discontinue,
suspend or interrupt Work due to a Section 12.1.2 Notice. Contractor shall be
entitled to make a claim pursuant to Article 38 that its Work absent Owners’
determination was or would have been Applicable Law Compliant and, if it is
determined in accordance with Article 38 or otherwise agreed that the Work in
question was or would have been Applicable Law Compliant, Owners’ Section 12.1.2
Notice pursuant to this Section 12.1.2 shall be treated as an Owner-Directed
Change. To the extent that the issue as to whether or not Contractor’s Work was
or would have been Applicable Law Compliant is incapable of determination under
Article 38, Owners’ Section 12.1.2 Notice shall not be treated as an
Owner-Directed Change.


12.2    Limitation Respecting Core Scope. An Owner Directed Change that deletes
an item of Work that is within the Core Scope may be made only in circumstances
where: (a) Contractor has materially failed to perform such item of Work in
accordance with the requirements of this Agreement, and has failed to correct
such failure within the timeframe provided in Section 21.2.1(i) following notice
of such failure; or (b) there is no longer a need for such item of Work (e.g.,
in the case of a decision by the Owners to discontinue the completion of a
Unit). The limitation of this Section does not affect Owner Directed Changes
that delete Non-Core Scope, which are not limited.
12.3    Adjustment to Target Construction Cost and/or Target Completion Date(s).
Should Contractor or Owners consider that any Owner Directed Change will require
an adjustment to the Target Construction Costs and/or the Target Completion
Date(s), such Party shall give the other Party written notice to that effect as
provided in Section 10.4.1 or Section 11.4.1, and shall proceed in accordance
with Sections 10.4 and 11.4, as applicable, to determine such adjustment.


65

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




12.4    Fee Adjustment.
12.4.1    In the event of an Owner Directed Change that either reduces or
increases the Work, no adjustment will be made to the Fee except as follows:
(a)     where the value of the increase in Work (calculated on the basis of the
value of such increased scope including escalation and contingency) exceeds a
threshold of [***] , the Fee will be increased in an amount equal to [***] of
such scope increase value. Changes will be evaluated against this threshold
individually, and unrelated changes will not be considered as a group in order
to affect meeting this threshold; and
(b)     where the value of the reduction in Work (calculated on the basis of the
value of such reduced scope remaining to be performed, using the estimate which
formed the basis for the Target Construction Cost as of the Effective Date)
exceeds a threshold of [***] , the Fee will be reduced in an amount equal to
[***] of such scope reduction value. Changes will be evaluated against this
threshold individually, and unrelated changes will not be considered as a group
in order to affect meeting this threshold.
12.4.2    Where an adjustment to the Fee is made pursuant to Section 12.4.1,
such adjustment value shall be allocated to the Base Fee and Earned Fee in the
same proportion as the split between Base Fee and Earned Fee determined after
the adjustments to the Earned Fee for all stages of the Subcontract Scope
Alignment Process have been made pursuant to Section 3.2.3.
12.5    Proposed Changes. At any time, Owner may request that Contractor provide
a proposal, to include a detailed breakdown of estimated added cost or savings
and any impact on the Baseline Schedule, Target Completion Date(s) or Target
Construction Costs, with respect to a contemplated Owner Directed Change. Such
proposals shall be provided within 14 days following Owners request or such
other period as the Parties may agree. Such a proposal request does not
constitute an Owner Directed Change and does not authorize Contractor to
commence performance of the contemplated change, until such time as separately
directed by the Owners in writing in accordance with Section 12.1. Owners shall
pay to Contractor the Reimbursable Costs associated with compliance with this
Section 12.5.
12.6    Change Orders Final. Each Owner Directed Change shall be set forth in a
Change Order signed by the Parties that memorializes the nature of the change
and any adjustments to the Target Completion Date(s) and/or Target Construction
Cost agreed, or that confirm no such adjustments are required. Executed Change
Orders are the final agreement of the Parties on the subject and may not be
reopened for any reason, unless the Change Order states that it is based on a
determination of the DRB that is subject to later arbitration per Article 38.
12.7     NRC Submittals Requested by Contractor.  In the event that Contractor’s
failure to comply with the Performance Standards or any other provision of this
Agreement causes the Work or planned Work to be noncompliant, or where
Contractor desires to modify the Work for its own convenience, Owners and
Contractor may agree that Owners should process an NRC submittal to address the
noncompliance or allow for Contractor’s desired modification.  In the event that
Owners and Contractor agree that Owners will process such a submittal, Owners
shall be entitled


66

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




to a set-off against amounts due pursuant to this Agreement for Owners’ costs
associated with such submittal.  Owners shall have no liability for, and there
shall be no Owner-directed Change, Change in Law, or NRC Change in Law, to the
extent arising from delay in or an unfavorable result from any such submittal
agreed upon by the Parties.  Nothing in this Section 12.7 shall obligate Owners
to process an NRC submittal.


ARTICLE 13
FORCE MAJEURE EVENTS
13.1    Force Majeure Event. As used in this Agreement, a “Force Majeure Event”
means any event or circumstance to the extent that it: (a) prevents or
materially delays the affected Party (the “Affected Party”) in performing its
obligations under this Agreement; and (b) is beyond the reasonable control of
and not the result of the fault or negligence of the Affected Party or such
Affected Party’s Personnel; and (c) could not have been prevented by the
Affected Party’s or its Personnel’s exercise of reasonable diligence. To the
extent that the preceding conditions are satisfied, Force Majeure Events include
the following events or circumstances:


(i)war, civil insurrection, riots, sabotage or acts of terrorism;


(ii)acts of God, including flash floods, hurricanes, tornadoes, typhoons,
lightning strikes, earthquakes and the like;


(iii)epidemics, quarantines, embargoes or blockades;


(iv)delay by a Government Authority that amounts to a refusal to act or delay
that is substantially more significant than the period that would be reasonably
expected for the applicable Governmental Authority action, except to the extent
attributable to any act or omission of Contractor, Subcontractor or any
Contractor-Managed Subcontractor; and


(v)delay experienced by a Subcontractor or Contractor-Managed Subcontractor to
the extent such delay is caused by an event that would constitute a Force
Majeure Event if such event were experienced directly by Contractor.


Notwithstanding anything in this Section 13.1 to the contrary, in no instance
will the following constitute a Force Majeure Event: (a) equipment failure,
except when such failure is caused by a separate Force Majeure Event; (b) an act
or omission of a Subcontractor or Contractor-Managed Subcontractor, except to
the extent such act or omission is caused by an event that would constitute an
Force Majeure Event if such event were experienced directly by Contractor; (c)
changes in market conditions, including price fluctuations with respect to
materials, labor, supplies or components of equipment; (d) economic hardship;
(e) labor strikes or other labor actions that are directed at Contractor, a
Subcontractor or Contractor-Managed Subcontractor; (f) normal climatic
conditions (based upon a fifteen (15) year average) at the Construction Site;
(g) changes in Laws; (h) delay by a Government Authority that does not amount to
a refusal to act or is not substantially more significant than the period that
would be reasonably expected for the applicable Governmental Authority action.




67

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




13.2    Burden of Proof. The burden of proof as to whether an Force Majeure
Event has occurred shall be upon the Party claiming an Force Majeure Event.


13.3    Excused Performance. To the extent that the Affected Party is rendered
wholly or partly unable to perform its obligations under this Agreement because
of a Force Majeure Event:


(i)the Affected Party’s performance of such obligations (except for its payment
obligations) shall be excused;


(ii)the Affected Party shall give written notice to the other Party describing
the particulars of the occurrence as soon as reasonably practicable under the
circumstances after the Affected Party becomes aware of the Force Majeure Event;


(iii)the suspension of performance resulting from such Force Majeure Event shall
be of no greater scope and of no longer duration than is reasonably required by
the Force Majeure Event;


(iv)no obligations of either Party which arose before the occurrence causing the
suspension of performance are excused as a result of the occurrence, except to
the extent the occurrence prevents their completion;


(v)the Affected Party must continue to perform its obligations under this
Agreement to the extent commercially reasonable, and the Affected Party must use
commercially reasonable efforts to overcome, cure, remove, otherwise correct,
minimize and contain costs and expenses and mitigate and remedy the damages,
delays and effects of the Force Majeure Event and its inability to perform its
obligations under this Agreement as a result thereof; and


(vi)when the Affected Party is able to resume performance of its obligations
hereunder, that Party shall give the other Party written notice to that effect
and shall promptly resume such performance.


13.4    Payment. Contractor will continue to receive payment of Reimbursable
Costs incurred, notwithstanding the occurrence of a Force Majeure Event.
 
ARTICLE 14
MECHANICAL COMPLETION AND FINAL COMPLETION
14.1    Mechanical Completion. For all Work performed or provided by Contractor,
Contractor will notify Owners’ Authorized Representative in writing when it
believes Mechanical Completion of a Unit has been achieved. Within thirty (30)
Days after such notification, Owners will inspect the Work and either (i)
confirm that Mechanical Completion has been achieved or (ii) set forth to
Contractor the reasons that preclude acknowledgement of Mechanical Completion
(which may take the form of a list of items of Work that Owners believe remain
to be completed in order for Mechanical Completion to be achieved). This process
will be repeated as may be required until Owners confirm that Mechanical
Completion has been achieved.




68

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




14.2    Unit Mechanical Completion Requirements. The requirements for achieving
Mechanical Completion for each Unit are set forth in Exhibit G. For purposes of
determining both Mechanical Completion and Punch List items, Shared Facilities
shall be considered part of Unit 3.
14.3    Punch List. Prior to Mechanical Completion of a Unit, Contractor shall
submit to Owners for their review and approval a comprehensive list of remaining
Work, limited to items of a minor nature, that Contractor proposes will not
prevent the Unit from achieving Mechanical Completion (the “Punch List”). Owners
will review the Punch List and provide Contractor with comments and additions
thereto within thirty (30) Days from the date of submission of the Punch List to
Owners, provided that Punch List items may continue to be added through the date
of confirmation of Mechanical Completion per Section 14.2, and after Mechanical
Completion for both Units with respect to Work Packages not required for
Mechanical Completion and not complete as of Mechanical Completion.


14.4    Final Completion. Contractor shall diligently complete all remaining
Work (including all Work Packages not required to attain Mechanical Completion)
and the Punch List items to the reasonable satisfaction of Owners, provided that
Contractor will coordinate its remaining Work and work on Punch List items so as
not to interfere with Owners commissioning and startup activities. Final
Completion will be achieved after the Punch List items have been fully completed
and all other remaining Work (other than Commissioning and Startup Support per
Section 2.10) has been completed.


ARTICLE 15
WARRANTY
15.1    Warranty Provided.
15.1.1    Contractor warrants during the Warranty Period for a Unit that the
Work performed by Contractor and its Subcontractors with respect to such Unit
shall:
(i)    comply with the Issued For Construction Documents;
(ii)    conform to the requirements of this Agreement, including the Performance
Standards; and
(iii)    comply with applicable Laws.
15.1.2    The warranties set forth in this Section 15.1 are collectively
referred to as the “Warranties.”
15.2    Remedy.


15.2.1    Upon being notified during the Warranty Period for a Unit that any
portion of the Work performed by Contractor and its Subcontractors for such Unit
fails to comply with the


69

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




Warranties (a “Warranty Issue”), Contractor shall remedy such Warranty Issue at
its sole cost and expense, as follows:
(i)    Contractor shall Promptly either re-perform, repair or replace the
non-complying Work;


(ii)    Such remedy shall include all disassembly and reassembly of components
and systems of the Facility, and the removal and reinstallation of Facility
components, that may be required in order to re-perform, repair or replace the
non-complying Work; and


(iii)    Such remedy shall include performing such tests as are reasonably
necessary to demonstrate the adequacy and effectiveness of the remedy.


15.2.2    If Contractor, after receiving notice from Owners of a Warranty Issue
during the Warranty Period, fails to Promptly remedy any noncomplying Work in
accordance with this Article, then Owners may remedy such Warranty Issue, or
have such Warranty Issue remedied by others, and Contractor agrees to promptly
reimburse Owners for all reasonable expenses incurred to remedy such Warranty
Issue.


15.2.3    For purposes of this Article, “Promptly” means, when the applicable
Unit is not in an outage state, the commencement of reperformance, repair or
replacement within thirty (30) Days after receiving notice of the non-compliance
from Owners, and diligent pursuit to full completion thereafter; provided that:


(i)    a Warranty Issue resulting in a Unit outage shall be corrected on an
emergency, as soon as physically feasible basis;
 
(ii)    Contractor shall use reasonable efforts to remedy Warranty Issues at a
time responsive to and consistent with the Owners’ requirements for the safe,
reliable and efficient operation of the Facility in accordance with Owners’
operational requirements and needs; and


(iii)    at Owners’ option, the remedy of a Warranty Issue may be deferred until
the time of the Unit’s next regularly scheduled refueling outage,
notwithstanding that such outage occurs after the end of the Warranty Period;
provided that the opportunity to remedy the Warranty Issue during the next
outage is provided no later than twenty-one (21) months following the end of the
Warranty Period.


15.3    Warranty Period. The “Warranty Period” with respect to each Unit will
commence upon the Ready for Fuel Load Date of such Unit and will expire on the
later of: (i) the date that is twenty-four (24) months after such Ready for Fuel
Load Date; or (ii) twelve (12) months after the Commercial Operation Date of
such Unit; provided, however, that the Warranty Period with respect to a Unit
shall in any event expire on the date that is thirty-six (36) months after the
Ready for Fuel Load Date for such Unit.


    


70

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




15.4    Warranty Period Extension. Any Work re-performed, repaired or replaced
in satisfaction of Contractor’s obligations in connection with the Warranty will
be re-warranted by Contractor pursuant to the same Warranties set forth in
Section 15.1, and Contractor will have the same obligations in relation thereto
as set forth in Section 15.2.1, for a period equal to the longer of: (i) one (1)
year from the date such re-performance, rework, repair or replacement is
completed; and (ii) the remaining period under the original Warranty Period;
provided that such re-warranty shall not in any event extend beyond thirty-six
(36) months after the Ready for Fuel Load Date of the applicable Unit.


15.5    Significant Construction Defects Prior to Warranty Period. Costs
incurred for the correction of defects or deficiencies in the Work prior to the
commencement of the Warranty Period for either Unit shall be Reimbursable Costs,
except that costs incurred by Contractor and/or its Subcontractors for the
correction of Significant Construction Defects prior to the commencement of the
Warranty Period for either Unit shall be Non-Reimbursable Costs, subject to the
limitations herein:


(i)    Owners will notify Contractor promptly after becoming aware of a
construction defect that Owners consider is or is likely to be a Significant
Construction Defect; and


(ii)    The Non-Reimbursable Costs to be borne by Contractor and Affiliate
Subcontractors on account of the correction of a Significant Construction Defect
will be limited to an amount of [***] per Significant Construction Defect; and


(iii)    The Non-Reimbursable Costs to be borne by Contractor and Affiliate
Subcontractors on account of the correction of Significant Construction Defects
will be subject to the Defects Subcap limitation set forth in Section 15.6.1.


15.6    Liability Limitations Relating to Warranties and Defects.


15.6.1    CONTRACTOR’S CUMULATIVE AGGREGATE LIABILITY FOR THE FAILURE OF THE
WORK TO COMPLY WITH THE WARRANTIES SET FORTH IN SECTION 15.1 AND FOR THE COST OF
CORRECTION OF SIGNIFICANT CONSTRUCTION DEFECTS PURSUANT TO SECTION 15.5 SHALL
NOT EXCEED [***] (the “DEFECTS SUBCAP”). To the extent that Contractor incurs
(or is charged by Owners per Section 15.2.2) costs in excess of the Defects
Subcap in performing its remedy obligations under Section 15.2, such costs shall
be treated as Reimbursable Costs, but shall not entitle Contractor to any
adjustment in the Fee.


15.6.2    For purposes of determining whether the Defects Subcap has been
reached, the following amounts shall be excluded:


(i)     amounts received by Contractor from any Third Party in the form of
damages paid or otherwise in connection with any Warranty Issue;


71

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






(ii)     proceeds received by Contractor or any Subcontractor from any insurance
coverage required by this Agreement with respect to any Warranty Issue;


(iii)     costs to remedy any Warranty Issue or Significant Construction Defects
that were borne by Subcontractors, other than Affiliate Subcontractors; and


(iv)    costs to remedy any Warranty Issue to the extent such Warranty Issue
results from the Willful Misconduct of Contractor, provided that Contractor’s
liability for such costs shall in any event be subject to Section 18.2 and the
other liability protections set forth in this Agreement. For the purpose hereof,
“Willful Misconduct” means an act or failure to act on the part of Contractor
which evidences either an intent to cause the loss or damage resulting therefrom
or such conscious recklessness as to the harmful consequences of such act or
failure to act that such conduct amounts to intentional misconduct.


15.6.3    THE WARRANTIES SET FORTH IN THIS AGREEMENT ARE EXCLUSIVE AND IN LIEU
OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, FOR PERFORMANCE, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR OTHERWISE. THERE ARE NO OTHER WARRANTIES,
AGREEMENTS, ORAL OR WRITTEN, OR UNDERSTANDINGS WHICH EXTEND BEYOND THOSE SET
FORTH IN THIS AGREEMENT.


15.6.4    CONTRACTOR SHALL NOT HAVE ANY LIABILITY FOR ANY DEFECT THAT PERTAINS
TO ANY ASPECT OF THE FACILITY THAT IS OUTSIDE THE CONTRACTOR’S SCOPE OF WORK
REQUIRED TO BE PERFORMED UNDER THIS AGREEMENT. SPECIFICALLY, CONTRACTOR SHALL
NOT HAVE ANY LIABILITY RELATED TO THE DESIGN OR THE ENGINEERING OF THE FACILITY,
PLANT EQUIPMENT OR MATERIALS SUPPLIED BY OR ON BEHALF OF OWNERS, WORK PERFORMED
BY OTHER CONTRACTORS (OTHER THAN CONTRACTOR OR ITS SUBCONTRACTORS), OR WORK
COMPLETED PRIOR TO THE EFFECTIVE DATE.


15.6.5    WITHOUT LIMITING ANY OTHER CONTRACTOR LIABILITIES UNDER THIS
AGREEMENT, CONTRACTOR’S SOLE LIABILITY RELATED TO DEFECTS IN THE WORK SHALL BE
LIMITED TO CONTRACTOR’S LIABILITIES PURSUANT TO SECTIONS 15.2, 15.4 AND 15.5.


ARTICLE 16
INDEMNITY
16.1    Third Party Claims.


16.1.1     Except with respect to a Nuclear Incident, and without regard to any
insurance proceeds actually received, Contractor shall indemnify, defend and
hold harmless Owners and Owners’ Interests from and against any and all Third
Party Claims and Affiliate Subcontractor Claims arising or resulting from:


72

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






(i)    any injury of or death to natural persons or damage to or destruction of
Third Party or Affiliate Subcontractor property to the extent arising or
resulting from the fault, negligent acts or negligent omissions or willful
misconduct of Contractor or its Subcontractors or any Personnel of the
foregoing;


(ii)     fines, penalties or other similar amounts required to be paid to
Government Authorities to the extent resulting from any violation of Law by
Contractor or its Subcontractors, whether caused by the acts or omissions of
Contractor, any of its Subcontractors, or their respective Personnel; or


(iii)     (a) the Release on or from the Site or any other location of any
Hazardous Materials brought onto the Site by Contractor or its Subcontractors to
the extent caused by the fault or the negligent acts or negligent omissions or
willful misconduct of Contractor, its Subcontractors, or any Personnel of the
foregoing, (b) the Release on or from the Site of any Hazardous Materials
brought onto the Site by Owners for the Work to the extent such Release is
caused by the fault or the negligent acts or omissions or willful misconduct of
Contractor, its Subcontractors, or any Personnel of the foregoing or (c)
contamination of the environment or injury to natural resources resulting from
Hazardous Materials brought onto the Site by Contractor or its Subcontractors or
brought onto the Site by Owners for the Work to the extent caused by the
negligent acts or negligent omissions or willful misconduct of Contractor, its
Subcontractors, or any Personnel of the foregoing.


16.1.2    Except with respect to a Nuclear Incident, Owners shall indemnify,
defend and hold harmless Contractor and Contractor Interests from and against
any and all Third Party Claims associated with any injury of or death to natural
persons or damage to or destruction of Third Party property, other than
Contractor-provided Construction Equipment and any other property belonging to
or leased by Contractor, its Subcontractors or the Personnel or Invitees of any
of them, to the extent arising or resulting from the fault or the negligent acts
or negligent omissions or willful misconduct of Owners or its Personnel (other
than Contractor or its Personnel) or the employees or agents of the foregoing.


16.1.3    Owners shall indemnify, defend and hold harmless Contractor and
Contractor Interests from and against any and all liability, damage, cost,
expense and loss (including reasonable attorneys' fees, expenses and court
costs), attributable or relating to any employment-related claim that arose or
accrued at the Site prior to the Effective Date. “Employment related claims” for
purposes of this provision include any and all breach of contract claims, tort
claims, constitutional claims, equitable claims, harassment, discrimination, or
retaliation claims, grievances under any collective bargaining agreement or
national labor agreement, claims of wrongful or constructive discharge, claims
for breach of an express or implied employment contract, defamation claims
(including libel and slander), wage claims, claims under Title VII of the Civil
Rights Act, 42 U.S.C. § 1981, the Equal Pay Act, the Energy Reorganization Act,
the Davis-Bacon Act, the False Claims Act, the Rehabilitation Act, the Americans
with Disabilities Act, the Family and Medical Leave Act, the Age Discrimination
in Employment Act, the Occupational Safety and Health Act, the Employee
Retirement Income Security Act, the Fair Labor Standards Act, the Sarbanes Oxley
Act, Consolidated Omnibus Budget Reconciliation Act, Immigration Reform and
Control Act, any state’s human rights Law,


73

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




any state’s labor Law, the non-discrimination and/or retaliation provisions of
any state workers’ compensation Law and any and all other applicable local,
state, and federal common law claim, statute, regulation or public policy
relating to employment.


16.2    Limitation of Liability for Damage to Property. OWNERS HEREBY RELEASE
AND SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS CONTRACTOR AND CONTRACTOR
INTERESTS FROM AND AGAINST ANY CLAIMS, DAMAGES AND LIABILITIES ASSOCIATED WITH
DAMAGE TO OR AND DESTRUCTION OF THE FACILITY OR PLANT EQUIPMENT AND MATERIALS
INTENDED FOR INCORPORATION IN THE FACILITY OR VEGP UNITS 1 AND 2, EXCEPT THAT TO
THE EXTENT THAT CONTRACTOR, ITS SUBCONTRACTORS, OR THEIR RESPECTIVE PERSONNEL,
AS A RESULT OF THEIR FAULT, NEGLIGENCE, OR WILLFUL MISCONDUCT, CAUSE ANY DAMAGE
TO ANY PROPERTY OF THE OWNERS (INCLUDING VEGP UNITS 1 AND 2 AND THE UNITS) THAT
DOES NOT ARISE OUT OF OR RESULT FROM A NUCLEAR INCIDENT, CONTRACTOR SHALL BE
SOLELY RESPONSIBLE FOR AND SHALL PAY FOR SUCH LOSS OR DAMAGE UP TO [***] PER
OCCURRENCE. THE PARTIES DO NOT INTEND SUCH PROVISIONS TO BE FOR THE BENEFIT OF
ANY THIRD PARTY, INCLUDING ANY INSURER.


16.3    Intellectual Property Indemnity. Contractor shall indemnify, defend and
hold harmless Owners and Owners’ Interests and any of their respective Personnel
against any Third Party Claim and Affiliate Subcontractor Claim to the extent
based on a Claim that any Work constitutes an infringement or misappropriation
of any intellectual property rights of any Third Party or any Affiliate
Subcontractor including, any U.S. patents, copyrights, trade secrets, trademark
rights, confidentiality rights or other intellectual property rights and, if
timely notified in writing and given authority and reasonable assistance for the
defense of same, Contractor shall pay the damages, liabilities, costs, losses
and expenses (including attorneys’ fees) awarded therein against Owners. If a
Claim of infringement is made, Contractor may, or if the use of the item is
enjoined, Contractor shall, at its expense and option, (a) procure for Owners
the right to continue using such item, (b) replace such item with a
non-infringing item that meets the requirements of this Agreement, or (c) modify
such item such that it becomes non-infringing while still meeting the
requirements of this Agreement. These provisions do not apply to the extent the
infringement or misappropriation is the result of items (including engineering
deliverables and Plant Equipment and Materials) furnished to Contractor
hereunder or to the extent that the infringement or misappropriation is the
result of any Work performed hereunder being modified or combined with items not
furnished by Contractor or its Subcontractors. If a suit or proceeding is
brought against Contractor or any of its Subcontractors in respect of any
alleged infringement or misappropriation described in the preceding sentence,
Owners shall protect Contractor and its Subcontractors to the same extent that
Contractor has agreed to protect Owners in this Section 16.3.


16.4    Nuclear Indemnity and Insurance. Owners shall obtain and maintain
“financial protection” and an “indemnification agreement” for protection against
liability for Nuclear Incidents (including master worker coverage), both in such
form and amount as shall satisfy the requirements of Section 170 of the Atomic
Energy Act of 1954, as amended. In the event that the nuclear liability
protection contemplated by Section 170 of the Atomic Energy Act of 1954, as
amended, is repealed, changed, or is not renewed, Owners shall maintain in
effect liability


74

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




protections through governmental indemnity, limitation of liability and/or
insurance of comparable coverage which shall not result in a material impairment
of the protection afforded to Contractor by such nuclear liability protection
which is in effect as of the Effective Date. Other than the foregoing, in no
event shall Owners have any liability or obligation to Contractor or Contractor
Interests with respect to off-site liability resulting from a Nuclear Incident.


16.5    Indemnity Procedures.


16.5.1    The indemnifying Party under this Article 16 or any other indemnity
provision of this Agreement shall have the right to conduct and control, through
counsel of its own choosing, reasonably acceptable to the indemnified Party, the
defense of any Claim for which it has an indemnity obligation hereunder. The
indemnifying Party shall keep the indemnified Party fully informed in the
conduct of the proceeding.


16.5.2    The indemnified Party may, at its election, participate in the defense
thereof at its sole cost and expense; provided, however, that if (i) the
indemnifying Party shall fail to defend any Claim for which it has an indemnity
obligation hereunder, (ii) the Parties mutually agree in writing to allow the
indemnified Party to assume the defense of such Claim and forego any indemnity
claimed under this Article, (iii) in the reasonable opinion of legal counsel for
the indemnified Party, such Claim involves the potential imposition of a
criminal liability on the indemnified Party, its directors, officers, employees
or agents, or (iv) in the reasonable opinion of legal counsel for the
indemnified Party, an actual or potential conflict of interest exists where it
is advisable for such indemnified Party to be represented by separate counsel,
then the indemnified Party shall be entitled to control and assume
responsibility for the defense of such Claim, at the cost and expense of the
indemnifying Party. The indemnifying Party may, in any event, participate in
such proceedings at its own cost and expense. The indemnified Party shall not
have the right to settle without the written consent of the indemnifying Party
(which consent shall not be unreasonably withheld).


16.5.3    The indemnifying Party, in the defense of any such litigation, other
proceeding or other Claim, shall have the right in its sole discretion to settle
a Claim for which it has an indemnity obligation hereunder only if (i)
settlement involves only the payment of money and execution of appropriate
releases of the indemnified Party, (ii) there is no finding or admission of any
violation of Law or violation of the rights of the indemnified Party, and (iii)
the indemnified Party will have no liability with respect to such compromise or
settlement. Otherwise, no such Claim shall be settled or agreed to without the
prior written consent of the indemnified Party, which shall not be unreasonably
withheld.


16.5.4    The indemnified Party and the indemnifying Party (i) shall fully
cooperate in good faith in connection with such defense and shall cause their
legal counsel and accountants to do the same, (ii) shall make available to the
other Party the relevant books, records, and information (in such Party’s
control) during normal business hours, and (iii) shall furnish to each other, at
the indemnifying Party’s expense, such other assistance as the other Party may
reasonably require in connection with such defense, including making employees
of the indemnified Party available to testify and assist others in testifying in
any such proceedings.


16.6    Survival of Indemnity Obligations. This Article 16 and the indemnity
obligations set forth in the other provisions of this Agreement shall survive
the completion of the Work and


75

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




the termination of this Agreement. For purposes of clarification hereunder,
without limiting the other rights granted hereunder to either Party, a Party may
enforce the indemnity provisions hereunder without having to declare a
Contractor Event of Default or an Owner Event of Default (as applicable).


ARTICLE 17
INSURANCE
17.1    Owners Insurance Obligations.


17.1.1The Owners will procure and maintain the following insurances:


(i)Builder’s Risk Insurance with total limits of [***], subject to applicable
sublimits, including coverage for resultant damage due to any defects in
equipment and/or material and/or faulty workmanship, and maintenance coverage
for duration of the Warranty Period unless otherwise insured by Owners’
Operating Property coverages; subject to customary or industry standard
exceptions and exclusions;


(ii)Commercial General Liability with combined single limit of [***] each
occurrence, [***] aggregate including broad form contractual liability,
independent contractors, personal injury, incidental medical malpractice, and
products and completed operations for at least eight (8) years following final
acceptance of the Work;


(iii)Contractors Pollution Liability Insurance with limits of [***] each
occurrence, and [***] aggregate on a project basis, and occurrence form, that
provides appropriate coverage, including coverage for the following: (i) bodily
injury, sickness, disease, mental anguish or shock sustained by any person,
including death; (ii) property damage including physical injury to or
destruction of tangible property including the resulting loss of use thereof,
clean-up costs, and the loss of use of tangible property that has not been
physically injured or destroyed; (iii) defense costs including costs, charges
and expenses incurred in the investigation, adjustment or defense of claims for
such compensatory damages, and (iv) contractual liability third-party coverage
for bodily injury, property damage, defense, and cleanup, whether
sudden/accidental and/or gradual arising from activities performed by
Contractor, and/or Contractor Interests. Such coverage shall continue for a
period to be agreed by Owner and Contractor after the termination of this
Agreement.


(iv)Workers’ Compensation Insurance with limits and coverage as required by any
applicable law or regulation both State and/or Federal including U.S.L. & H.W.
Compensation Act.


(v)Employer’s Liability Insurance, including “all States” endorsement and when
required Marine Employer’s Liability and Jones Act coverage, of not less


76

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




than [***] each accident for bodily injury by accident; [***] each employee for
bodily injury by disease; and [***] bodily injury by disease policy limit.


(vi)Excess Liability on a follow form basis including products and completed
operations with a coverage limit of [***];


(vii)Nuclear and Non-Nuclear Property Insurance;


(viii)Open Cargo Insurance protecting materials and equipment during transit and
while stored away or on the project site; and


(ix)Commercial Automobile Liability Insurance shall be obtained, including
owned, hired, and non-owned automotive equipment in connection with the insureds
operation with an insured combined single limit for bodily injury and property
damage of [***] each occurrence.


17.1.2The insurances 17.1.1 (i) through 17.1.1 (viii) shall include Contractor,
Contractor Interests and Subcontractors as additional insureds, be primary and
non-contributory and include an insurer’s waiver of subrogation.


17.1.3It is understood that Owners sponsor an Owner Controlled Insurance Program
(“OCIP”), as the mechanism for providing Commercial General Liability, Statutory
Workers Compensation including Employers Liability insurance covering activities
of Contractor and Contractor Interests and Subcontractors in performance of the
Work including Site, declared off-site locations, incidental off-site
activities, including travel between covered sites and/or travel in conjunction
to Work activities, and/or conducted in fulfillment of the Work by Contractor
and Contractor Interests and Subcontractors. The OCIP insurances are provided at
no cost to Contractor and/or Contractor Interests and Subcontractors, including
deductibles and/or contribution to self-insured retentions. If, and for any
reason, Owners’ are unable to furnish any of the OCIP coverages, and or coverage
17.1.1(iii), (vi) and or (viii), or elects to discontinue the aforementioned
insurances, modifies the limits of liability provided, or coverage limits are
found inadequate due to claim erosion, or Owner and or Insurers request that
Contractor or any of Contractor Interests or Subcontractors withdraw from the
insurances, Contractor or any of its enrolled Subcontractors will obtain at
Owners’ expense and thereafter maintain, at Owners’ expense such insurances.


17.1.4With respect to insurances 17.1.1 (i), (ii), (iii), (iv), (v), (vi) and
(viii) Contractor will be allowed to participate in the claims reporting,
management and claim cost analysis, including the provision of regular detailed
loss information and will take part in insurer claim reviews, and will be
consulted regarding the selection of counsel with respect to claims and
litigation.


77

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






17.2
Contractor’s Insurance Obligations.



17.2.1.Contractor will provide the following insurance coverages:


(i)Commercial General Liability with minimum combined single limit of [***] each
occurrence, [***] aggregate including broad form contractual liability,
independent contractors, personal injury, arising from activities unrelated to
the Work;


(ii)Workers’ Compensation Insurance with limits and coverage as required by any
applicable law or regulation both State and/or Federal including U.S.L. & H.W.
Compensation arising from activities unrelated to the Work;


(iii)Employer’s Liability Insurance, including “all States” endorsement and when
required Marine Employer’s Liability and Jones Act coverage, of not less than
[***] each accident for bodily injury by accident; [***] each employee for
bodily injury by disease; and [***] bodily injury by disease policy limit.,
arising from activities unrelated to the Work;


(iv)Commercial Automobile Liability Insurance shall be obtained, including
owned, hired, and non-owned automotive equipment in connection with the insureds
operation with an insured combined single limit for bodily injury and property
damage of [***] each occurrence;


(v)Excess Liability with a limit of [***] per occurrence and in the aggregate,
arising from activities unrelated to the Work, in the excess of the limits of
the underlying Commercial General Liability, Commercial Automobile Liability,
and Employer’s Liability insurance policies. The required limits may be
satisfied by a combination of a primary policy and an excess or umbrella policy;


(vi)Contractor’s Equipment Coverage in the amount of the value of the equipment
through insurance or self-insurance; and


(vii)Employment Practices Liability with a coverage limit of [***] per
occurrence and in the aggregate on a project basis.


17.2.2.Contractor shall name Owners, as additional insureds (except for Workers’
Compensation and Employment Practices Liability) but only for their vicarious
liability arising from Contractor’s negligent operations, and provide a waiver
of subrogation on all policies.


17.2.3.Contractor will enroll, and will support enrollment of Contractor
Interests and Subcontractors in the OCIP and observe to extent possible
requirements outlined in the OCIP manual, including monthly payroll reporting.


17.2.4.In addition to OCIP enrollment obligation, Contractor will require
Subcontractors to maintain the insurances listed in this Section 17.2 as
applicable.


78

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






a.Mutual Coverage Obligations.


17.3.1.Within ten (10) Days after the Effective Date and prior to the
commencement of any Work, each Party shall have on file with the other Party the
applicable insurance certificate(s). The Parties shall provide thirty (30) days
written notice to the other Party prior to any material change or cancellation
of the insurance.


17.3.2.All insurance shall be placed with insurers rated by A.M. Best Company no
less than A-VII and authorized to do business in the state where the Work is to
be performed, unless Owner and Contractor mutually agreed otherwise.


ARTICLE 18
LIMITATIONS OF LIABILITY
18.1    No Consequential Damages. IN NO EVENT SHALL CONTRACTOR OR CONTRACTOR
INTERESTS OR OWNERS OR OWNERS’ INTERESTS BE LIABLE, WHETHER BASED ON CONTRACT
(INCLUDING BREACH, WARRANTY, INDEMNITY, ETC.) OR TORT (INCLUDING FAULT,
NEGLIGENCE AND STRICT LIABILITY), OR OTHERWISE, UNDER ANY WARRANTY OR OTHERWISE,
RELATING TO OR ARISING OUT OF THE WORK OR THIS AGREEMENT, FOR ANY CONSEQUENTIAL,
INDIRECT, SPECIAL, PUNITIVE, OR INCIDENTAL LOSS, DAMAGE OR INJURY, INCLUDING ANY
SUCH DAMAGES WHICH RESULT FROM LOSS OF USE OF PROPERTY, EQUIPMENT OR SYSTEMS,
LOSS BY REASON OF FACILITY SHUTDOWN OR SERVICE INTERRUPTION, COSTS OF CAPITAL OR
EXPENSES THEREOF, LOSS OF PROFITS OR REVENUES OR THE LOSS OF USE THEREOF, LOST
BUSINESS OPPORTUNITY, OR COST OF PURCHASED OR REPLACEMENT POWER (INCLUDING
ADDITIONAL EXPENSES INCURRED IN USING EXISTING POWER FACILITIES) OR FROM CLAIMS
OF CUSTOMERS. The limitation of liability under this Section 18.1 shall not
apply to: (i) amounts Claimed by Third Parties or Affiliate Subcontractors which
are subject to the indemnification obligations under this Agreement; or (ii) any
loss or damages to the extent insurance proceeds are received from the insurance
required under this Agreement, it being the Parties specific intent that the
limitations of liability hereunder shall not relieve the insurers’ obligations
for such insured risks; or (iii) amounts expressly payable to Contractor under
Article 7, Article 8, or Article 21 of this Agreement; and (iv) amounts
expressly payable by Contractor under Article 8, Section 15.2.2, Article 20, or
Article 21 of this Agreement.


18.2    Maximum Total Liability. NOTWITHSTANDING ANY OTHER PROVISION TO THE
CONTRARY, CONTRACTOR’S AND CONTRACTOR INTERESTS’ CUMULATIVE AGGREGATE LIABILITY,
ARISING OUT OF OR IN CONNECTION WITH THE WORK OR THIS AGREEMENT, WHETHER BASED
ON CONTRACT (INCLUDING BREACH, WARRANTY, INDEMNITY, ETC.), TORT (INCLUDING
FAULT, NEGLIGENCE OR STRICT LIABILITY) OR OTHERWISE TO OWNERS SHALL NOT EXCEED
AN AMOUNT EQUAL TO [***]. The limitation of liability under this Section 18.2
shall not apply to: (i) amounts Claimed by Third


79

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




Parties or Affiliate Subcontractors which are subject to Contractor’s
indemnification obligations under this Agreement; or (ii) any loss or damages to
the extent insurance proceeds are received from the insurance required to be
obtained by Contractor or its Subcontractors under this Agreement, it being the
Parties specific intent that the limitations of liability hereunder shall not
relieve the insurers’ obligations for such insured risks.


18.3    Dalton.


18.3.1    For all purposes of this Agreement:


(i)the term “Dalton Utilities” shall mean only the utility company, property and
assets operated by the Board of Water, Light and Sinking Fund Commissioners of
the City of Dalton, Georgia d/b/a Dalton Utilities, its successors,
successors-in-title or assigns, including without limitation any successors to
the business of Dalton Utilities; and


(ii)the term “Dalton Utilities Assets” shall mean collectively (A) all property
or assets of Dalton Utilities, including without limitation all electric power
generation, transmission and distribution assets owned or operated by the City
of Dalton and contract rights and receivables related thereto, which now or at
any time in the future are owned, used or operated by Dalton Utilities, and such
property and assets shall include without limitation any sale, insurance,
condemnation or other proceeds with respect to such property and assets; and (B)
all accounts receivable, debts, income or other amounts owed to Dalton
Utilities.


18.3.2    Notwithstanding any other term or provision of this Agreement to the
contrary, the Parties hereby agree that:


(i)if any Party obtains any money judgment against Dalton Utilities because of
Dalton Utilities’ default under this Agreement or breach by Dalton Utilities of
any representation or warranty under this Agreement, such Party’s sole remedy to
satisfy the judgment shall be to levy against and sell, and/or garnish or
otherwise realize upon, any and all of the Dalton Utilities Assets;


(ii)payments of all amounts of any kind or nature whatsoever that may at any
time be due and owing by Dalton Utilities pursuant to the terms of, or resulting
from, this Agreement shall be payable solely out of the Dalton Utilities Assets
and shall not be payable from any other source, including without limitation the
“General Fund” of the City of Dalton;


(iii)no such payments shall be, or be deemed to be, a debt of the City of Dalton
under any circumstance or for any purpose whatsoever, nor shall this Agreement
constitute a pledge of the full faith and credit of the City of Dalton, nor
shall the City of Dalton appropriate or be required to appropriate funds to pay
for any amounts due under this Agreement;


80

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






(iv)no Party will ever have the right to compel the exercise of any taxing power
of the City of Dalton to pay any amount due from Dalton Utilities under this
Agreement, nor to enforce payment thereof against any property of the City of
Dalton other than the Dalton Utilities Assets;


(v)no Party shall have any recourse for payment hereunder against any source of
funds of the City of Dalton other than the Dalton Utilities Assets, and each
Party hereby irrevocably and unconditionally waives any recourse or claim it may
or could otherwise have or allege to have against any payment source of the City
of Dalton other than the Dalton Utilities Assets; and


(vi)no provision of this Agreement is intended to, nor shall any such provision
in any way (A) grant, convey or otherwise extend to any Party any lien,
encumbrance or other charge against the Dalton Utilities Assets, or (B) modify,
impair, subordinate or otherwise affect the rights, obligations and privileges
of Dalton Utilities arising under the City of Dalton, Georgia Combined Utilities
Revenue Bonds, Series 2017, or any other obligation of Dalton Utilities, it
being understood and agreed that the revenues of Dalton Utilities and all funds
created and maintained pursuant to any ordinance enacted for the purpose of
issuance of any such bonds are subject to a prior and superior lien to secure
such bonds, and shall not be subject to levy, seizure or other adverse action as
may constitute a default with respect to such bonds.


ARTICLE 19
PERFORMANCE SECURITY
19.1    Contractor Parent Guarantee.


19.1.1    Simultaneously with the execution of this Agreement, Contractor shall
furnish (and thereafter maintain) a parent company guarantee substantially in
the form attached as Exhibit R, whereby Bechtel Nuclear, Security &
Environmental, Inc. (“Contractor Guarantor”) guarantees the payment obligations
of Contractor under this Agreement, as the same may be amended, supplemented or
otherwise changed in accordance with the provisions of this Agreement (“Parent
Company Guarantee”).


19.1.2    Owners shall be entitled to make a demand against the security
provided by Contractor under Section 19.1.1 in the event that Contractor has
failed to make a payment when due pursuant to the provisions of this Agreement
or in order to recover any damages to which Owners are otherwise entitled under
this Agreement as a result of Contractor’s failure to satisfy any of its
obligations under this Agreement, whether or not a Contractor Event of Default
has been declared.


19.2    Owner Performance Security.


19.2.1    In the event that an Owner experiences a Security Posting Condition,
the Owner experiencing such Security Posting Condition shall, within ten (10)
Business Days


81

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




thereafter, provide to Contractor and maintain an Eligible Letter of Credit or
Cash Security in an amount equal to the product of: (i) such Owner’s Ownership
Interest; and (ii) the Owner Security Amount (“Owner Security”). The Owner
providing the security shall have the right to select whether it will post Cash
Security or an Eligible Letter of Credit.  If at any time Owner Security held by
Contractor exceeds the amount required hereunder, Contractor shall refund the
excess Cash Security held or permit the applicable Owner to replace or amend the
Eligible Letter of Credit so that the amount of the Owner Security held by
Contractor is equal to the amount required by the provisions of this Section
19.2.1


19.2.2    Within three (3) Business Days after the cessation of a Security
Posting Condition with respect to an Owner and Owner’s notification to
Contractor thereof, or upon such Owner’s satisfaction of all of its payment
obligations under this Agreement, Contractor shall return to such Owner Security
previously provided to Contractor.


19.2.3    Contractor shall only be permitted to draw upon or utilize Owner
Security as follows:


(i)    Contractor may draw upon or utilize Owner Security provided by an Owner
in the event that such Owner has failed to make a payment when due pursuant to
the provisions of this Agreement.



(ii)    If at any time an Eligible Letter of Credit provided by an Owner is
within sixty (60) Days of expiration or termination (such sixtieth (60th) Day
being the “Renewal Date”) and such Owner is still required to provide Owner
Security under Section 19.2.1, and a substitute or replacement Owner Security
that satisfies the requirements of this Agreement has not been provided by the
Day that is fourteen (14) Days after the Renewal Date, Contractor shall be
entitled to draw upon the full amount of the Eligible Letter of Credit.



19.2.4    Contractor may draw upon Owner Security as provided in Section 19.2.3
regardless of whether Owner Event of Default has been declared.


ARTICLE 20
LIENS
20.1    Liens.     Contractor shall keep the Facility, the Plant Equipment and
Materials and the Site free from Liens of Contractor, its Subcontractors and any
of their Personnel (other than Liens arising from acts of Owners or Owners’
breach of its obligation hereunder to make payments to Contractor), and shall
promptly notify Owners of any such Liens against the Facility, the Plant
Equipment and Materials or the Site and any structures comprising the Facility
or located on the Site filed by Contractor or a Subcontractor or any of their
respective Personnel. Contractor shall indemnify, defend and hold harmless
Owners from any Lien placed against Owners’ property by any Subcontractor or
their Personnel including those arising from nonpayment to any Subcontractor or
their Personnel in connection with the Work; provided that such Lien is not the
result of Owners’ breach of their payment obligations under this Agreement.


82

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






20.2    Discharge or Bond. Contractor shall take prompt steps to discharge or
bond any Lien filed against the Facility, the Plant Equipment and Materials, the
Site and any structures comprising the Facility or located on the Site by any
Subcontractor or its Personnel (other than Liens arising from acts of Owners or
Owners’ breach of its obligation hereunder to make payments to Contractor). If
Contractor fails to discharge or promptly bond any Lien, in addition to any
other rights of Owners under this Agreement, Owners shall have the right, upon
notifying Contractor in writing and providing Contractor reasonable time to
indemnify, discharge or bond the Lien, to take reasonable actions and steps to
satisfy, defend, settle or otherwise remove the Lien at Contractor’s expense,
including reasonable attorneys’ fees, costs and expenses. Owners shall have the
right to recover these expenses from Contractor. Contractor shall have the right
to contest any Lien, provided it first provides to the lien holder, a court or
other third Person, as applicable, a bond or other assurances of payment
necessary to remove the Lien related to the Work from the Site and the Facility
in accordance with the Laws of the State of Georgia.


ARTICLE 21
SUSPENSION AND TERMINATION
21.1    Suspension by the Owners for Convenience.


21.1.1    On giving reasonable prior notice, Owners may, without cause and for
any reason, order Contractor in writing to suspend (including delay or
interrupt) the Work in whole or in part without terminating the Agreement and
for such period of time as the Owners may determine (“Suspension Order”). Upon
receipt of a Suspension Order, Contractor shall promptly suspend its performance
of the Work as directed by Owner but shall take reasonable precautions to
protect, store and secure the Plant Equipment and Materials on the Construction
Site against deterioration, loss or damage. Contractor shall resume promptly any
suspended Work following receipt of a written notice from Owners to do so.


21.1.2    During any period of suspension, delay or interruption ordered by
Owners under Section 21.1.1, Contractor will use commercially reasonable efforts
to mitigate Reimbursable Costs to the extent that performance of Work is
suspended, delayed or interrupted; provided that Contractor will continue to
receive payment of Reimbursable Costs incurred during such period.


21.1.3    In the event that (i) any period of suspension, delay or interruption
of the Work ordered by Owners under Section 21.1.1 continues for a consecutive
period of one hundred eighty (180) Days; or (ii) any period of suspension, delay
or interruption under Section 21.1.1 when combined with other period(s) of
suspension, delay or interruption under Section 21.1.1 exceeds a cumulative
aggregate of one two hundred seventy (270) Days, then Contractor shall
thereafter be entitled to terminate this Agreement by providing notice to the
Owners for so long as such suspension, delay or interruption is continuing. Such
termination shall be treated as a termination for convenience by Owners under
Section 21.3.


21.2    Contractor Event of Default.


21.2.1    Owners may declare a Contractor Event of Default upon notice to
Contractor of the occurrence of any of the following (each a “Contractor Event
of Default”):


83

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






(i)Contractor is in breach of a material provision of this Agreement (other than
the matters addressed in the other subsections of this Section 21.2.1) and fails
to cure the breach within thirty (30) Days following notice of such breach or,
if such breach is not capable of being cured within such thirty (30) Day period,
such longer period as is reasonably necessary but in no event longer than ninety
(90) Days following notice of such breach so long as Contractor has commenced
the cure within such thirty (30) Day period and thereafter diligently pursues
the cure;


(ii)Contractor has Abandoned the Work and Owners have provided Contractor notice
that Contractor has Abandoned the Work;


(iii)Contractor or Contractor Guarantor is Insolvent;


(iv)Contractor fails to comply with the requirements of Section 19.1 or
Contractor Guarantor breaches any of its obligations under the Parent Company
Guarantee or if any representation or warranty made by Contractor Guarantor in
the Parent Company Guarantee shall prove to be incorrect in any material respect
when made, unless any of the foregoing is cured by the end of the second
Business Day following receipt of a written notice from Owners of a failure
under this Section 21.2.1(iv);


(v)Contractor fails to provide a Repayment Letter of Credit as required under
this Agreement unless such failure is cured by the end of the seventh (7th)
Business Day following receipt of a written notice from owners of a failure
under this Section 21.2.1(v); or


(vi)Any representation or warranty made by Contractor in Section 23.1 proves to
be incorrect in any material respect when made and such breach of representation
or warranty has a material adverse effect on Owners, unless Contractor promptly
commences and diligently pursues action to cause such representation or warranty
to become true in all material respects and does so within thirty (30) Days
after written notice thereof has been given to Contractor by Owners (unless such
cure is not capable of being effected within such thirty (30) Day period in
which case Contractor shall have such longer period as is reasonably necessary
to effect the cure but in no event longer than ninety (90) Days following
Owners’ notice and so long as Contractor has commenced the cure within such
thirty (30) Day period and thereafter diligently pursues the cure) and such cure
removes any material adverse effect on Owners of such representation or warranty
having been incorrect.


21.2.2    Upon a Contractor Event of Default pursuant to this Section 21.2, in
addition to any remedy available at Law, which is subject to the provisions of
this Agreement limiting Contractor’s liability, Owners may at their option elect
to immediately terminate this Agreement by providing notice to Contractor. In
the event of such termination:


84

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






(i)    Contractor shall be liable to Owners and shall pay to Owners all costs
and expenses incurred by Owners in transitioning the Work either to another
contractor(s) and/or to Owners if Owners will perform any of the Work;


(ii)     Contractor shall assist and cooperate in such transition as reasonably
requested by Owners for a period of up to one hundred and eighty (180) Days, and
the costs incurred by Contractor in providing such assistance and cooperation
shall be treated as Non-Reimbursable Costs (such assistance and cooperation to
include Contractor maintaining a number of field non-manual personnel at the
Construction Site as necessary to support an orderly transition of the Work,
taking such actions that are necessary or directed by the Owners for the
protection and preservation of the Work, providing all records with respect to
the Work performed, bearing all costs associated with Contractor’s compliance
with the WARN Act, and at Owners’ direction actively supporting Owners’
transition of the Work);


(iii)     In the event: (i) such termination results in Owners permanently
discontinuing the construction of the Facility; or (ii) such termination results
from Contractor’s Abandonment of the Work, then in either case of (i) or (ii),
Contractor shall be liable to Owners and shall pay to Owners an amount equal to
[***] of the Base Fee payments previously paid to Contractor by Owners prior to
such termination;


(iv)    Contractor shall be liable to Owners and shall pay to Owners an amount
equal to [***] of the Earned Fee payments provisionally paid to Contractor by
Owners, except to the extent that the Schedule Earned Fee for a Unit(s) and/or
the Cost Earned Fee have previously been earned and determined to be due to
Contractor pursuant to Section 8.7;


(v)     Contractor shall be liable to Owners and shall pay to Owners all amounts
then owed by Contractor to Owners under this Agreement but not paid pursuant to
the terms of this Agreement;


(vi)     Contractor shall be liable to Owners and shall pay to Owners all
amounts paid by Owners for Reimbursable Costs pursuant to Monthly Funding
Requests for Work which has not been performed as of the termination of this
Agreement; and
    
(vii)     Owners shall make payment to Contractor of all Reimbursable Costs for
Work performed under this Agreement prior to termination of this Agreement and,
subject to (iii) above, Owner shall make payment to Contractor of Base Fee
payments related to the period prior to termination of this Agreement, which
amounts may be offset by the amounts required to be paid by Contractor to Owners
under subparts (i) through (v) above or any other provisions of this Agreement.


In the event of termination pursuant to this Section 21.2, Owners may, at their
option, finish the Work by whatever method Owners may deem appropriate or
expedient.


85

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




Owners shall use commercially reasonable efforts to mitigate costs required to
be paid by Contractor under Section 21.2.2.


21.3    Termination by Owners for Convenience.


21.3.1    Owners may, at any time, terminate the Agreement for Owners’
convenience and without cause and for any reason by providing at least ten (10)
Days’ notice to Contractor.


21.3.2    In the event of termination for Owners’ convenience, Owners shall be
liable for and shall pay to Contractor, to the extent not previously paid, the
following:


(i)all Reimbursable Costs for the Work performed prior to the effective date of
termination of this Agreement under Section 21.3.1;


(ii)all Base Fee payments related to the period prior to the effective date of
termination of this Agreement;


(iii)costs of cancellation of Subcontracts and purchase orders to the extent
that such Subcontracts and/or purchase orders are not assigned to and assumed by
Owners;


(iv)costs incurred by Contractor during a period of no more than ninety (90)
Days following the effective date of termination to bring Work on the
Construction Site to an orderly conclusion including costs to demobilize
Personnel and equipment, provided that such costs are substantiated by
documentation reasonably satisfactory to Owners and subject to audit and
verification pursuant to Section 36.4;


(v)costs incurred pursuant to the WARN Act, provided that Contractor provides
prompt notice under the WARN Act after termination;


(vi)other costs incurred by Contractor and its Subcontractors in complying with
Section 21.6; and


(vii)all amounts then owed by Owners to Contractor under this Agreement but not
paid pursuant to the terms of this Agreement.


21.3.3    In the event of termination for Owners’ convenience, Earned Fee
payments received by Contractor prior to the effective date of termination will
be deemed to have been earned by Contractor and will not be subject to repayment
to Owners. Owners shall promptly return and release the Repayment Letter of
Credit following notice of termination pursuant to Section 21.3.1.


21.3.4     In addition to the other payments to be made to Contractor pursuant
to this Section 21.3:


86

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






21.3.4.1    if (i) the Cumulative Mechanical Completion Percentage for a Unit at
the time of the notice of termination under this Section 21.3 (or, as
applicable, the notice of termination under Section 21.1, 21.4 or 21.5) is [***]
or greater; and (ii) the Project Schedule at such time indicates that Mechanical
Completion of such Unit will be achieved on or before the Target Completion Date
for such Unit, Owners shall be liable for and shall pay to Contractor the
Schedule Earned Fee amounts expected to be earned by Contractor pursuant to
Section 7.3 based on such projected Mechanical Completion date, to the extent
such amounts have not been provisionally paid to Contractor (including any
increased amount of Schedule Earned Fee expected to be earned pursuant to
Section 7.3); and


21.3.4.2    if (i) the Cumulative Final Completion Percentage at the time of the
notice of termination under this Section 21.3 (or, as applicable, the notice of
termination under Section 21.1, 21.4 or 21.5) is [***] or greater; and (ii) the
Project Cost Forecast at such time indicates that the Combined Construction
Costs will be equal to or less than the Target Construction Cost, Owners shall
be liable for and shall pay to Contractor the Cost Earned Fee amounts expected
to be earned by Contractor pursuant to Section 7.4 based on such projected
Combined Construction Costs, to the extent such amounts have not been
provisionally paid to Contractor (including any increased amount of Cost Earned
Fee expected to be earned pursuant to Section 7.4).


21.3.5    In the event of a termination for convenience under this Section 21.3,
Contractor shall be liable to Owners and shall pay to Owners: (i) all amounts
paid by Owners for Reimbursable Costs pursuant to Monthly Funding Requests for
Work which has not been performed as of the termination of this Agreement; and
(ii) all amounts then owed by Contractor to Owners under this Agreement but not
paid pursuant to the terms of this Agreement.


21.3.6    In the event of a termination for convenience under this Section 21.3,
Contractor shall use commercially reasonable efforts to mitigate Reimbursable
Costs and other costs required to be paid by Owners under Section 21.3.2.


21.3.7    Upon such termination and after all payments required by this Section
21.3 have been paid, the Parties shall have no further liability to one another
other than any liability that arose prior to the termination of this Agreement
pursuant to this Section 21.3 or those which survive termination.


21.4    Termination Because of Extended Force Majeure Event.


21.4.1    Either Party may terminate this Agreement in the event that (i) a
Force Majeure Event or a combination of Force Majeure Events is continuing to
prevent the performance of the other Party under this Agreement for a
consecutive period of more than one hundred eighty (180) Days; or (ii) a Force
Majeure Event or a combination of Force Majeure Events is continuing to prevent
the performance of the other Party under this Agreement and the period of the
prevention of performance as a result of such Force Majeure Event(s), when
combined with other period(s) of prevention resulting from other previous Force
Majeure Event(s), exceeds a cumulative aggregate of two hundred seventy (270)
Days.


87

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






21.4.2    In the event that a Party provides notice of termination under this
Section 21.4, such termination shall be treated as a termination for convenience
by Owners under Section 21.3; provided, however, that Section 21.3.4 shall not
apply if Contractor is the Party that provides such notice of termination under
this Section 21.4.


21.5    Owners Event of Default.


21.5.1    Contractor may declare an Owners Event of Default upon notice to
Owners of the occurrence of any of the following (each an “Owners Event of
Default”):


(i)Owners are in breach of a material provision of this Agreement (other than
the matters addressed in the other subsections of this Section 21.5.1) and fail
to cure the breach within thirty (30) Days following notice of such breach or,
if such breach is not capable of being cured within such thirty (30) Day period,
such longer period as is reasonably necessary but in no event longer than ninety
(90) Days following written notice of such breach so long as Owners have
commenced the cure within such thirty (30) Day period and thereafter diligently
pursue the cure;


(ii)One or more of the Owners is Insolvent unless the other Owners have provided
security for payments that would be due from such Insolvent Owner(s) that is
reasonably acceptable to Contractor, and no other changes to this Agreement have
resulted from proceedings involving the Insolvent Owner;


(iii)One or more Owners fail to comply with the requirements of Section 19.2
unless cured by the end of the seventh (7th) Business Day following receipt of a
written notice from Contractor of a failure under this Section 21.5.1(iii),
which cure may include one or more of the other Owners providing collateral
security that satisfies the requirements of Section 19.2 on behalf of one or
more Owners who fail to provide the required security.


(iv)Owners fail to make payment of any Undisputed Amount required to be made
under this Agreement and Owners shall have failed to cure such failure within
thirty (30) Days after notice from Contractor; for the avoidance of doubt,
Contractor shall be entitled to declare an Owners Event of Default pursuant to
this Section 21.5.1(iv) if any Owner fails to make payment of its portion of any
such Undisputed Amount within such thirty (30) Day period and no other Owner(s)
makes payment of such amount to Contractor on behalf of the non-paying Owner
within such thirty (30) Day period, even if the other Owner(s) make payment of
the amounts for which they are responsible; or


(v)Any representation or warranty made by Owners in Section 23.2 proves to be
incorrect in any material respect when made and such breach of representation or
warranty has a material adverse effect on Contractor, unless Owners promptly
commence and diligently pursue action to cause such representation or warranty
to become true in all material respects and does so within thirty (30) Days
after written notice thereof has been given to Owners by Contractor (unless such
cure is not capable of being effected within such thirty (30) Day period


88

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




in which case Owners shall have such longer period as is reasonably necessary to
effect the cure but in no event longer than ninety (90) Days following
Contractor’s notice and so long as Owners have commenced the cure within such
thirty (30) Day period and thereafter diligently pursue the cure) and such cure
removes any material adverse effect on Contractor of such representation or
warranty having been incorrect.


21.5.2    Upon an Owners Event of Default, in addition to any remedy available
at Law, which is subject to the provisions of this Agreement limiting Owners’
liability, Contractor may at its option elect to immediately terminate this
Agreement by providing notice to Owners. In the event that Contractor provides
notice of termination under this Section 21.5, such termination shall be treated
as a termination for convenience by Owners under Section 21.3. Upon such
termination and after all payments required by Section 21.3 have been paid, the
Parties shall have no further liability to one another other than any liability
that arose prior to the termination of this Agreement pursuant to this Section
21.5 or which survive such termination as provided in this Agreement.


21.6    Further Obligations Upon Termination.


21.6.1    In the event that this Agreement is terminated under this Article 21,
Contractor shall:


(i)    in an orderly manner and consistent with safety considerations, cease the
Work and leave the Construction Site as directed by Owners;


(ii)    take such actions necessary, or that Owners may otherwise direct, for
the protection and preservation of the Work (wherever located);


(iii)    except for Work directed to be performed in connection with such
termination as stated in the notice, enter into no further contracts, purchase
orders or change orders;


(iv)    remove all the Contractor-provided Construction Equipment, the waste and
rubbish generated by Contractor’s activities on Construction Site and the
Hazardous Materials brought onto the Construction Site by Contractor;


(v)    promptly assign to Owners or its designee any contract rights (including
warranties, licenses, patents and copyrights) that it has to any or all the
Work, including contracts with Subcontractors pursuant to Section 2.17 except
with respect to Subcontracts with Affiliates of Contractor, and Contractor shall
execute such documents as may be reasonably requested by Owner to evidence such
assignment;


(vi)    promptly provide to Owners all records of the Work performed by
Contractor in connection with this Agreement and the Work; and


89

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






(vii)    take such other actions as may be reasonably required hereunder in
order for Owners or their designee to continue and transition the performance of
the Work upon termination of this Agreement.


21.6.2    All amounts required to be paid by a Party under Sections 21.2, 21.3,
21.4 and 21.5 (as applicable) shall be paid by the Party required to pay such
amounts within thirty (30) Days after receipt of an invoice(s) from the other
Party.


21.6.3    Notwithstanding the termination of this Agreement under this Article
21 and the payment of amounts required to be paid under this Article 21, upon
any such termination, neither Party shall be relieved of, and no part of the
payments required to be paid under this Article 21 shall constitute compensation
for the following (and all of which obligations shall survive the termination of
this Agreement):


(i)    liabilities and obligations of each Party resulting, arising or accruing
prior to such termination;


(ii)    each Party’s indemnification obligations under this Agreement (including
under Article 16); or


(iii)    any loss or damages to the extent insurance proceeds are received from
the insurance required under this Agreement (it being the Parties specific
intent that insurers’ obligations shall not be relieved for insured risks).


ARTICLE 22
PROTECTED INFORMATION
22.1    Definition of Protected Information. “Protected Information” means the
terms of this Agreement and any and all information, data, software, matter or
thing of a secret, confidential or private nature identified as “confidential”,
“proprietary” or the like by the Party which claims the information to be
proprietary, relating to the business of the disclosing Party or its Affiliates,
including matters of a technical nature (such as know-how, processes, data and
techniques), matters of a business nature (such as information about schedules,
costs, profits, markets, sales, customers, suppliers, the Parties’ contractual
dealings with each other and the projects that are the subject-matter thereof),
matters of a proprietary nature (such as information about patents, patent
applications, copyrights, trade secrets and trademarks), other information of a
similar nature, and any other information which has been derived from the
foregoing information by the receiving Party; provided, however, that Protected
Information shall not include information which: (a) is legally in possession of
a receiving Party prior to receipt thereof from the other Party; (b) a receiving
Party can show by reasonable evidence to have been independently developed by
the receiving Party or its employees, consultants, Affiliates or agents; (c)
enters the public domain through no fault of a receiving Party or others within
its control; or (d) is disclosed to a receiving Party by a third party, without
restriction or breach of an obligation of confidentiality to the disclosing
Party.


90

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




22.2    Use and Protection of Protected Information.
22.2.1    Each party acknowledges that, during the term of the Agreement, it may
have access to Protected Information of the other Party and its Affiliates,
including Protected Information of a third party, which Protected Information
represents a substantial investment. Unless the disclosing Party agrees
otherwise in advance and in writing, and subject to the requirements specified
in Section 22.3 below, the receiving Party agrees that it will limit access to
such Protected Information to its Personnel, Affiliates, and members and their
respective subcontractors and other representatives and bulk power purchasers,
who require the information in connection with activities under this Agreement;
provided that such Personnel, Affiliates, subcontractors and other
representatives and bulk power purchasers shall be required to keep Protected
Information confidential. 
22.2.2    Each Party agrees that any Protected Information that is disclosed to
it or its Personnel, Affiliates, and members and their respective subcontractors
and other representatives and bulk power purchasers will be used solely for the
purpose of performing its obligations and exercising its rights under this
Agreement or otherwise in connection with the Facility, including for purposes
of construction, testing, completion and defense of ITAACs, startup,
trouble-shooting, response to plant events, inspection, evaluation of system or
component performance, scheduling, investigations, operation, maintenance,
training, repair, licensing, modification, decommissioning and compliance with
Laws or the requirements of governmental authorities (“Permitted Purpose”). Each
Party agrees that any Protected Information that is disclosed to it will be used
solely for the purpose such information is intended. 
22.2.3    Each receiving Party agrees to exercise efforts consistent with the
efforts that its exercises to protect information of its own that it regards as
confidential, but no less than reasonable efforts, to keep such Protected
Information in confidence and not to copy (except in connection with the
Permitted Purpose) or permit others to copy or access the information or
disclose, redistribute, or publish the same to unauthorized persons, or use or
modify for use, directly or indirectly in any way for anyone any item of such
Protected Information at any time during the term of the Agreement or after its
expiration for any purpose other than the Permitted Purpose. 
22.2.4    To the extent required to ensure compliance with applicable Laws, each
receiving Party agrees that disclosing Party’s Protected Information will
exclusively be stored, processed accessed and/or viewed in or from United States
data centers and receiving Party will not export any such Protected Information
nor allow access by any foreign national contrary to the Laws of the United
States or otherwise perform any such processing or access outside of the United
States without prior written approval from the disclosing Party.
22.2.5    Each receiving Party acknowledges and agrees that any disclosure or
use of the disclosing Party’s Protected Information, except as otherwise
authorized herein or by disclosing Party in writing, would be wrongful and cause
immediate and irreparable injury to disclosing Party or to any third party owner
whose Protected Information is under disclosing Party’s care and custody and
agrees to cooperate with disclosing Party in obtaining an injunction if
necessary to prevent further disclosure thereof.
22.2.6    In the event that receiving Party is mandated by applicable Law,
including


91

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




any subpoena or other similar form of process, to disclose any of disclosing
Party’s Protected Information, receiving Party, to the extent legally
permissible, must provide disclosing Party with written notice before making any
such disclosure so as to afford disclosing Party with an adequate opportunity
either (i) to seek a protective order or other appropriate relief and/or (ii) to
waive the requirement that receiving Party not disclose the Protected
Information. In the event that any disclosure is required, receiving Party may
disclose such information but must furnish only that portion of the Protected
Information that is legally required and must exercise its reasonable efforts to
obtain a reliable assurance that confidential treatment will be accorded the
Protected Information that is disclosed. Contractor agrees that Owners may
disclose, without further approval, this Agreement and any amendments hereto in
any filing made with the Securities Exchange Commission, Department of Energy,
and Georgia Public Service Commission for purposes of satisfying Owners’
regulatory disclosure obligations. Prior to any such disclosure, Owners shall
give written notice to Contractor. In connection with any such filing of this
Agreement and any amendments hereto, Owners will seek to obtain confidential
treatment with respect to such portions of the Agreement as the Owners shall
reasonably determine may be permitted by law, after consultation in good faith
with Contractor.


22.2.7    Disclosing Party is not obligated under this Article to reveal
proprietary information to receiving Party. Receiving Party shall indemnify and
hold the Owners’ Interests or Contractors’ Interests, as the case may be,
harmless from any and all Third Party Claims, actions, suits, judgments, and
expenses (including attorney’s fees) resulting from receiving Party’s breach of
its obligations in this Article concerning the proprietary information of the
disclosing Party.
22.2.8    Each receiving Party agrees to cooperate with disclosing Party’s
reasonable confidentiality requirements that may be established from time to
time, including the signing of a separate confidentiality or non-disclosure
agreement, and immediately notify disclosing Party of any unauthorized
disclosure or use or any such Protected Information of which receiving Party
becomes aware.
22.3    Westinghouse Protected Information.
22.3.1    Contractor acknowledges that Owners will provide Contractor with
certain AP1000 design information and other Protected Information that is owned
by Westinghouse or its affiliates and that Owners are obligated to maintain the
confidentiality of such Protected Information in connection with Contractor’s
use thereof (“Westinghouse Protected Information”). Notwithstanding anything to
the contrary herein, Contractor shall not disclose Westinghouse Protected
Information received from Owners to any Third Party, including its
subcontractors, consultants, or other agents, until such recipient has executed
a confidentiality agreement substantially in the form attached hereto as Exhibit
S; provided, however, that any recipient that previously executed a
confidentiality agreement or acknowledgement in a form attached to the
Engineering Procurement and Construction Agreement between Westinghouse and
Owners, dated April 8, 2008, shall not be required to execute a new
confidentiality agreement in the form of Exhibit S, it being agreed by the
Parties that the confidentiality agreement signed by such recipient, while it
remains in effect, shall satisfy the requirements of this Article 22. Contractor
may only disclose Westinghouse Protected Information to an Affiliate if such
Affiliate is subject to a confidentiality obligation consistent with the
protections provided in Exhibit S. Prior to disclosing Westinghouse Protected
Information to any Third Party or any Affiliate other than the Affiliate
Subcontractors listed herein, Contractor shall obtain Owners’ approval and shall
cooperate with


92

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




any efforts undertaken by Owners to determine whether Westinghouse approval is
required for such disclosure and, if necessary, to obtain Westinghouse’s
approval. Should either Party discover a breach of the terms and conditions of
any such confidentiality agreement by counterparty thereto, such Party will
promptly notify the other Party of such breach and provide to such other Party
necessary information and support pertaining to any suit or proceeding
contemplated or brought by the original disclosing Party against such
counterparty for such breach.
22.3.2    Nothing herein grants the right to a receiving Party (or implies a
license under any patent) to sell, license, lease, or cause to have sold any
Protected Information supplied by the disclosing Party under this Agreement.
Neither Party shall, at any time file, cause or authorize the filing of any
patent application in any country in respect of any invention derived from the
Protected Information supplied hereunder. As between Owners and Contractor,
title to Protected Information provided by one Party to the other Party and all
copies made by or for the receiving Party in whole or in part from such
Protected Information remains with the disclosing Party.
22.3.3     Except where necessary in connection with the Permitted Purpose, the
receiving Party shall not make any copy or in any way reproduce or excerpt
Protected Information. Any such copies or excerpts shall include all
confidential or proprietary notices and designations. Upon the written request
of the disclosing Party, the Protected Information provided hereunder and any
such copies or excerpts thereof shall be returned to the disclosing Party, or,
at the sole option and request of the disclosing Party, the receiving Party
shall destroy such information and any such copies and/or excerpts and certify
in writing to the disclosing Party that such information has in fact been
destroyed.
22.3.4    Disclosing Party shall not be responsible to receiving Party for the
consequence of the use of Protected Information by receiving Party for any
purpose other than the Permitted Purpose.
22.3.5    Disclosing Party must not arbitrarily mark documents as proprietary or
confidential and will limit such designations to what disclosing Party believes
has a sufficient factual and/or legal basis to be genuinely protectable
proprietary information. Receiving Party’s acceptance of transmittal of
documents marked as disclosing Party’s Protected Information will not constitute
any acquiescence or admission by receiving Party that such documents are indeed
genuinely protectable proprietary information so long as receiving Party timely
raise any objections to disclosing Party’s marking of information as Protected
Information.
22.3.7    Receiving Party acknowledges and agrees that disclosing Party shall
not be liable to any third party to whom receiving Party provides any Protected
Information based on its use or reliance on such deliverables, such liability,
if any, being assumed by receiving Party and addressed in receiving Party’s
contracts with such third party.
22.4    Export Control.
22.4.1    Each Party agrees not to disclose, directly or indirectly transfer,
export, or re-export any Protected Information, or any direct or indirect
products or technical data resulting therefrom to any country, natural person or
entity, except in accordance with applicable export control Law.


93

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




22.4.2    To assure compliance with the export control Laws and regulations of
the United States government, specifically the U. S. Department of Energy export
regulations of nuclear technology under 10 C.F.R. Part 810, the U.S. Nuclear
Regulatory Commission export and import regulations related to nuclear equipment
and material under 10 C.F.R. Part 110, and the U.S. Department of Commerce
export regulations of commercial or dual-use technology under 15 C.F.R. Part 730
et seq. concerning the export of technical data or similar information to
specific countries, locations, or entities, a Party shall not disclose or permit
the disclosure, transfer or re-export, directly or indirectly, of any Protected
Information it receives hereunder that a receiving Party considers to be
potentially subject to U.S. export control, or any product or technical data
derived from such Protected Information, except in compliance with such export
control Laws, which may be contingent on additional United States Governmental
Approvals.
22.4.3    Each Party shall cooperate in good faith with the reasonable requests
of the other Party made for purposes of either Party’s compliance with such Laws
and regulations. Contractor acknowledges that Protected Information which is
subject to U.S. export control is contained within databases and/or servers
located at the Site. Contractor shall ensure that all Contractor personnel
granted access to the Site shall (a) not be included in any published lists
maintained by the U.S. government of persons and entities whose export or import
privileges have been denied or restricted and (b) either be a U.S. Person
(defined as a U.S. citizen, lawful permanent resident, or protected individual
under the Immigration and Naturalization Act of 8 U.S.C. § 1324b(a)(3)), person
from a “generally authorized” country, the recipient of a “deemed export”
authorization, or a person acting under continuance activities per the savings
clause provision of 10 C.F.R. § 810.16(b), and Contractor shall be required to
maintain with Owner or obtain such authorizations as needed and comply with any
and all corresponding reporting obligations. Nothing in this Section 22.4.3
shall limit Owners’ right to deny access to the Site to any Contractor personnel
where Owners determine that granting access would not comply with applicable
Law.
22.4.4    Notwithstanding any other provisions in this Agreement, the
obligations set forth in this Section 22.4 shall be binding on the Parties so
long as the relevant United States export control Laws and regulations are in
effect.
ARTICLE 23
REPRESENTATIONS AND WARRANTIES
23.1    Representations and Warranties of Contractor. Contractor hereby
represents and warrants to Owners as of the Effective Date as follows:


(i)    Due Organization Contractor. Contractor is duly organized, validly
existing and in good standing under the Laws of the State of Nevada. Contractor
has the requisite power and authority to own and operate its business and
properties and to carry on its business as such business is now being conducted
and is duly qualified to do business in the State of Georgia and in any other
jurisdiction in which the transaction of its business makes such qualification
necessary.


(ii)    Due Authorization; Binding Obligation. Contractor has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder,


94

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




and the execution, delivery and performance of this Agreement by Contractor has
been duly authorized by the necessary action on the part of Contractor; this
Agreement has been duly executed and delivered by Contractor and is the valid
and binding obligation of Contractor enforceable in accordance with its terms
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other Laws affecting the rights of creditors generally and by
general principles of equity.


(iii)    Non-Contravention. The execution, delivery and performance of this
Agreement by Contractor and the consummation of the transactions contemplated
hereby do not and will not contravene the organizational documents of Contractor
and do not and will not conflict with or result in a breach of or default under
any indenture, mortgage, lease, agreement, instrument, judgment, decree, order
or ruling to which Contractor is a party or by which it or any of its properties
is bound or affected.


(iv)    Approvals. There are no approvals or consents of Governmental
Authorities or other Persons not yet obtained, the absence of which would
materially impair Contractor’s ability to execute, deliver and perform its
obligations under this Agreement.


23.2    Representations and Warranties of Owners. Each Owner hereby represents,
warrants and covenants to Contractor as of the Effective Date as follows (it
being acknowledged that, in light of the provisions of Sections 18.3.1 and
18.3.2 with respect to Dalton Utilities, the representations, warranties and
covenants of Dalton Utilities pertain only to that separate and distinct part of
the City of Dalton that constitutes Dalton Utilities):


(i)    Due Organization of Owner. Owner is duly organized, validly existing and
in good standing under the Laws of the State of Georgia and has the requisite
power and authority to own and operate its business and properties and to carry
on its business as such business is now being conducted and is duly qualified to
do business in State of Georgia and in any other jurisdiction in which the
transaction of its business makes such qualification necessary.


(ii)    Due Authorization of Owner; Binding Obligation. The execution, delivery
and performance of this Agreement by Owner have been duly and effectively
authorized by the requisite action on the part of such Owner’s governing board.
This Agreement constitutes the legal, valid and binding obligations of such
Owner, enforceable against such Owner in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other Laws affecting the rights of creditors generally and by general principles
of equity.


(iii)    Non-Contravention. The execution, delivery and performance of this
Agreement by Owner and the consummation of the transactions contemplated hereby
do not and will not contravene the organizational documents of such Owner and do
not and will not conflict with or result in a breach of or default under any
indenture, mortgage, lease, agreement, instrument, judgment, decree, order or
ruling to which such Owner is a party or by which it or any of its properties is
bound or affected.


(iv)    Approvals. There are no approvals or consents of Governmental
Authorities or other Persons not yet obtained, the absence of which would
materially impair


95

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




such Owner’s ability to execute, deliver and perform its obligations under this
Agreement. Contractor acknowledges and agrees that, as of the Effective Date,
Owners have not obtained approval of the Georgia PSC or other required approval
to continue with the construction of the Facility, and although the failure to
obtain such approval would not impair Owner’s ability to execute, deliver or
perform its obligations under this Agreement, such failure would impact Owners’
decision of whether to continue with the construction of the Facility.


(v)    VEGP Units 1 and 2. The Owners are the owners of VEGP Units 1 and 2.


    23.3    Representations and Warranties of GPC. GPC hereby represents,
warrants and covenants to Contractor that it has all full power and authority to
execute and deliver this Agreement on behalf of itself and the other Owners and
that all actions taken and decisions made by GPC (or by Southern Nuclear on
GPC’s behalf) under and in connection with this Agreement are binding on itself
and the other Owners.


ARTICLE 24
TITLE; RISK OF LOSS
24.1    Transfer of Title; Intellectual Property.


24.1.1    Except as otherwise expressly provided in this Agreement, title to any
materials and supplies used in connection with the Work and which become a part
of the Facility or which are otherwise provided to Owners shall vest in Owners
upon Owners’ payment therefore.


24.1.2    Subject to the license granted herein, Contractor shall retain
ownership of all intellectual property rights in any items provided by
Contractor or its Subcontractors for use in performing the Work and in any
discoveries and inventions (patentable or unpatentable) and copyrightable
material that Contractor or any of its Subcontractors makes, creates, develops,
discovers or produces in connection with the performance of the Work; provided,
however, that Contractor hereby grants to Owners and their Affiliates a
royalty-free, fully paid up, irrevocable, worldwide, fully sublicensable,
nonexclusive license to use the deliverables required to be delivered by
Contractor as part of the Work in connection with the operation, modification
and maintenance of the Facility. Notwithstanding the foregoing, nothing in this
Section 24.1.2 is intended to provide or transfer to Contractor ownership of any
intellectual property rights in any Issued for Construction Documents,
Specifications, or any of Westinghouse’s, Owners’, or their Affiliates’
intellectual property or proprietary information (including revisions or
derivative works thereto, even where such revisions or derivative works may be
the product of or include Contractor’s Work).


24.1.3    Both Parties shall ensure that the other Party and its subcontractors
are, to the extent required in connection with the Work or the Project, granted
appropriate rights to use documents previously prepared or used by third
parties, including Westinghouse Electric Company LLC and its Affiliates and the
subcontractors of the foregoing in the construction of the Facility.


96

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






24.2    Risk of Loss. Contractor shall be responsible for the care, custody, and
control of, and shall bear the complete risk of loss, destruction, or damage of,
the materials, supplies, Construction Materials, Construction Equipment and
other equipment, machines and structures that will not become a permanent part
of the Facility and which in each case are provided by Contractor, its
Subcontractors, or the Personnel or Invitees of any of them to perform the Work.


ARTICLE 25
APPLICABLE LAWS AND REGULATIONS
25.1    Compliance with Applicable Laws. Contractor represents that in
performing the obligations of this Agreement, all applicable Laws have been and
will be complied with by Contractor and its Personnel and Subcontractors.


25.2    Specific Applicable Law Requirements. Contractor will adhere to
applicable Laws including for example: (i) all labor laws and regulations
including the use of U.S. citizens or properly documented alien workers under
the Immigration Act of 1990 and the Immigration and Nationality Act of 1952, as
amended; (ii) all applicable safety and health standards required by the Nuclear
Regulatory Commission as well as all applicable safety and health standards
promulgated under the Occupational Safety and Health Act of 1970, as amended,
including but not limited to OSHA General Industry Regulations 1910.269 and 1926
Subpart V and all applicable state or local health or safety authority with
jurisdiction over the work or services performed or to be performed under this
Contract; (iii) the Department of Homeland Security’s E-Verify requirements as
well as applicable State immigration laws; (iv) the Foreign Corrupt Practices
Act, 15 U.S.C. §§ 78dd-1, et seq. (as that Act may be amended from time to
time); (v) the requirements and prohibitions of 10 C.F.R. Part 810, as well as
all applicable laws and regulations identified in this Agreement.


25.3    Conflict Minerals. In accordance with the provisions of § 1502 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act involving disclosures
relating to “Conflict Minerals” originating in the Democratic Republic of the
Congo or an adjoining country, Contractor represents that it has not recommended
or included in any drawings, designs or specifications any products or materials
which contain any “Conflict Minerals” which originate from the Democratic
Republic of the Congo or neighboring countries.


25.4    OFAC. Contractor hereby represents and warrants as follows at all times
during the term of this Contract: (i) neither it, nor any of its employees,
authorized agents, subcontractors, principals or beneficial owners, is a
Specially Designated National (“SDN”) as defined by U.S. Department of the
Treasury Office of Foreign Asset Control (“OFAC”); (ii) neither it, nor any of
its employees, authorized agents, subcontractors, principals or beneficial
owners, is a citizen of a country subject to an OFAC Country Sanction; (iii) it,
and all of its employees, authorized agents, subcontractors, principals or
beneficial owners, are in compliance with any and all applicable Laws and
regulations relating to the prevention of money laundering and the financing of
terrorism to which they are expressly subject.


25.5    Government Submittals. When applicable and appropriate, Contractor will
promptly furnish Owners with a copy of all evaluations or notifications
concerning the Work submitted to Governmental authorities (including the NRC) by
Contractor or its Subcontractors.


97

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






25.6    Federal Acquisition Regulations. Certain Owners are government
contractors under an Area Wide Public Utilities Contract with the General
Services Administration of the United States Government or pursuant to one or
more other agreements. Contractor agrees that each of the Clauses contained in
the Federal Acquisition Regulations referred to below, shall, as if set forth
herein in full text, be incorporated into and form a part of the Agreement, and
Contractor shall comply therewith, if and to the extent applicable:


(1)
52.203-3
Gratuities (APR 1984);
(2)
52.203-6
Restrictions on Subcontractor Sales to the Government (SEP 2006);
(3)
52.203-7
Anti-Kickback Procedures (MAY 2014);
(4)
52.219-8
Utilization of Small Business Concerns (OCT 2014);
(5)
52.219-9
Small Business Subcontracting Plan (OCT 2014);
(6)
52.222-21
Prohibition of Segregated Facilities (FEB 1999);
(7)
52.222-26
Equal Opportunity (MAR 2007);
(8)
52.222-37
Employment Reports on Veterans (JUL 2014)
(9)
52.222-40
Notification of Employee Rights under the National Labor Relations Act (DEC
2010)
(10)
52.222-50
Combating Trafficking in Persons (FEB 2009)
(11)
52.222-54
Employment Eligibility Verification (AUG 2013)
(12)
52.225-13
Restrictions on Certain Foreign Purchases (JUN 2008)



Upon written request, Owner will provide the full text of any of the above
clauses incorporated herein by reference.


25.7    Subcontracting Plan. If Contractor is subject to the requirements set
forth in Federal Acquisition Regulations 52.219-9, Contractor will (i) adopt a
subcontracting plan (“Plan”) that complies with the requirements of 52.219-9;
(ii) provide a written copy of the Plan to Owners, and (iii) upon written
request, provide timely periodic reports to the Owners that reflect the amounts
paid to subcontractors who are a small business concern, veteran owned small
business concern, service-disabled veteran-owned small business concern, HUBZone
small business concern, small disadvantaged business concern, or women-owned
small business concern.


25.8    Debarment. Debarment and Suspension (see 31 U.S.C. § 6101, Executive
Orders 12549 and 12689, 7 C.F.R. 1726.16) - the federal law which prohibits
Owner from knowingly purchasing goods or services from persons who are debarred,
suspended, proposed for debarment, declared ineligible or voluntarily excluded
from participating in transactions with the Federal Government or transactions
with participants in programs funded in whole or in part by Federal grants,
loans or loan guarantees. Contractor certifies at all times while Contractor is
performing services under this Contract that neither it nor its principals is
debarred, suspended, proposed for debarment, declared ineligible, or voluntarily
excluded from participation in this transaction by any federal department or
agency of the government of the United States of America. Contractor shall
provide immediate written notice to Owner if Contractor learns that its
certification was erroneous when submitted or has become erroneous by reason of
changed circumstances. Contractor agrees it shall not knowingly enter into any
lower tier covered transaction with a person who is proposed for debarment,
debarred, suspended, declared ineligible, or voluntarily excluded from
participation in this covered transaction, unless authorized by the department
or agency with


98

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




which this transaction originated, and shall obtain a certification that the
counterparty if any lower tier covered transaction for services under this
Contract is not debarred, suspended, proposed for debarment, declared
ineligible, or voluntarily excluded from participation in this transaction by
any federal department or agency of the government of the United States of
America.


25.9    BAA. Buy-American (see 7 U.S.C. § 903, 7 C.F.R. 1726.15) - the federal
law which requires the use of only such unmanufactured materials as have been
mined or produced in the United States of America or any “eligible” (as defined
in the statute) country and only such manufactured materials as have been
manufactured in the United States or any eligible country substantially all (50%
or more) from items mined, produced or manufactured in the United States or
America or any eligible country, subject to certain exemptions. Contractor shall
provide to Owner such information, documents, and certificates as may be
requested by Owner or the Administrator of the Rural Utilities Service from time
to time with respect to any articles, materials or supplies provided by
Contractor in connection with this Contract.


25.10    Lobbying. Lobbying (see 7 C.F.R. 418) - the federal law which prohibits
funds appropriated by the government of the United States of America from being
used to pay any person for influencing or attempting to influence certain
federal officers or agents in connection with the making of a federal loan.
Contractor has delivered a signed certification in the form shown attached and
incorporated herein as Exhibit T. Contractor has read and understood Exhibit T,
will sign and deliver additional counterparts of such certification whenever
requested by Owner, and will perform all of the requirements set forth in the
certification.


25.11    Davis-Bacon Act Required Contract Clauses.


(i)    The contract clauses contained under the heading “Davis-Bacon Act
Required Provisions” in Exhibit J (Davis-Bacon Act Required Provisions) to this
Agreement shall, as if set forth herein in full text, be incorporated into and
form a part of this Agreement, and Contractor shall comply therewith where
applicable.


(a)    The Parties will cooperate in seeking appropriate exemptions from
disclosure under the Freedom of Information Act, 5 U.S.C. § 552, and associated
regulations for certified payroll data provided to federal agencies in the
course of compliance with the Davis-Bacon Act and the Davis-Bacon Act
regulations.


(b)     Where necessary and required by law, Contractor will support Owners with
the maintenance of the DAVIS-BACON AND RELATED ACTS COMPLIANCE PROGRAM FOR
VOGTLE UNITS 3&4 PROJECT.


(ii)    The wage determinations set forth in Exhibit J are applicable to Work
provided under this Agreement.


ARTICLE 26


99

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




EQUAL EMPLOYMENT OPPORTUNITY
26.1    Owners’ Equal Employment Opportunity Compliance. Owners comply with all
applicable federal and state fair employment laws, including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act of 1990, all
provisions of Executive Order 11246 as amended, 41 C.F.R. § 60-1, and all of the
rules, regulations and relevant orders of the Secretary of Labor. Owners
prohibit any acts of discrimination, or harassment including offensive words or
conduct, on the basis of race, color, religion, age, disability, veteran status,
gender, sex, sexual orientation, gender identity, national origin or any other
basis prohibited by law. Owners’ work environment must remain free from
distractions caused by negative words or actions. Owners are committed to taking
affirmative action as required by law and to ensure that applicants are
employed, and that employees are treated during employment, without regard to
their race, gender, color, religion, age, national origin, disability, veteran
status, or any classification protected by federal, state or local law. Such
action includes but is not limited to, the following: employment, upgrading,
demotion or transfer; recruitment or recruitment advertising; layoff or
termination; rates of pay or other forms of compensation; and selection for
training, including apprenticeship. Owners post in conspicuous places, available
to employees and applicants for employment, notices to which state that all
qualified applicants will receive consideration for employment without regard to
race, gender, color, religion, age, national origin, sexual orientation,
physical handicap, or veteran status.


26.2    Contractor’s Equal Employment Opportunity Compliance. Contractor will
comply with all applicable federal and state fair employment laws, including,
without limitation, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967 and the Americans with Disabilities Act
of 1990, and all provisions of Executive Order 11246 as amended, 41 C.F.R. §
60-1, and all of the rules, regulations and relevant orders of the Secretary of
Labor. Contractor will not discriminate against any employee or applicant for
employment because of race, color, religion, age, disability, veteran status,
genetic information, gender, sex, sexual orientation, gender identity, national
origin, or any classification protected by federal, state or local law.
Contractor shall take affirmative action as required by law and to ensure that
applicants are employed, and that employees are treated during employment,
without regard to their race, gender, color, religion, age, national origin,
disability, veteran status, or any classification protected by federal, state or
local law. Such action will include, but not be limited to, the following:
employment, upgrading, demotion or transfer; recruitment or recruitment
advertising; layoff or termination; rates of pay or other forms of compensation;
and selection for training, including apprenticeship. Contractor agrees to post
in conspicuous places, available to employees and applicants for employment,
notices which state that all qualified applicants will receive consideration for
employment without regard to race, gender, color, religion, age, national
origin, disability, or veteran status.


26.3    VEVRAA. In accordance with the U.S. Department of Labor’s regulations
implementing the Vietnam Era Veterans Readjustment Assistance Act (VEVRAA, as
amended) at 41 C.F.R. Part 60-300, Owners and Contractor shall abide by the
requirements of 41 C.F.R. § 60-300.5(a). This regulation prohibits
discrimination against qualified protected veterans, and requires affirmative
action by covered prime contractors and subcontractors to employ and advance in
employment qualified protected veterans.


100

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






26.4    Rehabilitation Act. In accordance with the U.S. Department of Labor’s
regulations implementing Section 503 of the Rehabilitation Act of 1973, as
amended (Section 503) at 41 C.F.R. Part 60-741, Owners and Contractor shall
abide by the requirements of 41 C.F.R. § 60-741.5(a). This regulation prohibits
discrimination against qualified individuals on the basis of disability, and
requires affirmative action by covered prime contractors and subcontractors to
employ and advance in employment qualified individuals with disabilities.


ARTICLE 27
CYBER SECURITY PROGRAM REQUIREMENTS
27.1    Protection of Digital Computer and Communication Systems and Networks.
Contractor understands that Owners are required under 10 C.F.R. § 73.54 to
assure all Work performed related to digital computer and communication systems
and networks are adequately protected against cyber-attacks, including the
design basis threat described in 10 U.S.C. § 73.1, or Work associated with (i)
safety-related and important-to-safety functions, (ii) security functions, (iii)
emergency preparedness functions, (iv) and support systems and equipment which
if compromised, would adversely impact safety, security, or emergency
preparedness functions. Contractor agrees that all related Work performed by
Contractor will be performed in compliance with Owners’ cyber security plan. As
part of Contractors obligations under this provision, Contractor agrees to the
following:
(i)    Right of Access. Owners, its agents or assignees, shall have the right to
evaluate applicable areas of Contractor or sub-tier provider facilities and
activities at a mutually agreed time during the procurement process to ensure
compliance with agreed cyber security protocols. Such evaluation performed by
Owners or its agents shall in no way relieve Contractor or its sub-tiers of any
responsibilities under this Agreement.
(ii)    Control of Sub-tier Subcontracting. Subject to Article 5, Contractor
shall be responsible for assuring that all Subcontractors are working to
Contractor’s Quality Assurance Program or to the Subcontractors’ own quality
assurance program that has been approved by Contractor. Contractor shall provide
appropriate verification of quality for all Subcontractors.
(iii)    Records Retention. Contractor will retain records pertaining to the
Work consistent with Contractor’s corporate record retention policies.
27.2    Contractor Worker Network Access Compliance.


27.2.1    Owners are committed to maintaining a drug-free and alcohol-free
workplace and requires that anyone having access to Owners’ electronic systems
and network and/or performing services that directly impact Owners’ personnel,
systems, networks, facilities, equipment, or operations: (i) is free from the
effects of drugs or alcohol that may impair work performance; and (ii) meets
trustworthiness and behavioral standards. Contractor must maintain and enforce a
drug-free and alcohol-free workplace policy which is applicable to those of its
employees working under this Agreement throughout this Agreement’s term. These
requirements apply to Contractor and all its representatives, including its
Subcontractors of any tier, which have access to Owners’ electronic systems and
network. Contractor will require that all of its


101

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




representatives who have access to Owners’ electronic systems and network will
abide by Contractor’s Code of Conduct and Business Ethics and will have the
legal right to work in the United States.


27.2.2    All Contractor and Subcontractor Personnel representatives who will
have access to Owners’ electronic systems and network will be subject to a
background investigation, at Owners’ expense, conducted by Employment Screening
Services (“ESS” or “Provider”), or other vendor identified by Owners to provide
background screenings for contract workers (provided that, in each case,
Contractor is reasonably satisfied that such Provider or such other company will
maintain the confidentiality of such information). Contractor will obtain from
Owners a Southern Company Consent form entitled Consent to Release Information
for Background Investigation. Contractor will complete the form and contact the
Provider at 1-866-859-0143 and request a Southern Company background
investigation for each such Contractor representative. Any of Contractor’s
representatives who do not meet the investigation requirements will not be
granted system access, will be dismissed from the Construction Site, and will be
barred from other Owners’ sites. In the future, an on-line request option will
become available, and either Employment Screening Services or Owners will notify
Contractor of the availability of the on-line request option and provide the
link to the website, which Contractor may then use in lieu of the telephone
option above.


27.2.3    Before each background investigation is conducted, each Contractor
representative who will have access to Owners’ electronic systems and network
must sign a consent form authorizing the background check (to the extent
consistent with applicable federal, state or and local laws) and releasing all
background investigation results to his/her employer and, if necessary, to
Owners.  Failure to provide such consent will result in the individual not
having access Owners’ electronic systems and network. Based on the investigation
results, Provider will judge the background investigation results and notify
Owners as to whether each of the screened employees is “Compliant” or
“Non-Compliant.”  An individual is “Non-Compliant” and disqualified if the
background investigation reveals any of the following:
•
Felony conviction;

•
Conviction for certain misdemeanors;

•
DUI/DWI convictions (two in past five years);

•
Pending charges that, if resulting in a conviction, would disqualify for one of
the preceding reasons;

•
Currently on probation for charges related to one of the preceding reasons;

•
Pattern of behavior in the past that may not have resulted in a conviction, but
that indicates involvement in criminal activity;

•
Incident of workplace violence;

•
Willful omission, misrepresentation, or falsification of personal data provided
for background investigation purposes;

•
Not authorized to work in the United States;

•
Currently prohibited from performing work for, or for any contractor on behalf
of, any affiliate of SNC; or

•
Suspended or revoked driver’s license (for any position that requires driving).



102

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






27.2.4    Owners may conduct audits during this Agreement’s term to verify
compliance with this Section. Neither reservation, nor exercise, of these rights
relieves Contractor from compliance nor constitutes exercise of control over
manner or means of implementing this Section. No act or omission of SNC waives
SNC’s right to enforce, or Contractor’s duty to comply with, the requirements of
this Article. SNC also may change the foregoing network access requirements at
any time, with the revisions becoming effective upon notice to Contractor;
provided that Contractor is given a reasonable opportunity to comply with and
implement any such changes. In addition to this Agreement’s general indemnity
provisions, Contractor must indemnify Owners’ Interests against a Third Party
Claim arising out of or resulting from Contractor’s non-compliance with this
Article. This indemnity obligation will survive Agreement termination,
cancellation, expiration, or completion.
27.2.5    A Background Investigation Toolkit is available upon request from
Southern Nuclear. Contractor may contact the Provider of the Background
Investigation at the following website: www.es2.com.
27.3    Procurement of Services. If and to the extent that Contractor provides
cyber security related Work or any Work on critical digital assets (hardware,
firmware, operating systems, or application software) at Owners’ facilities,
such Work will be subject to the controls of SNC’s Quality Assurance Program,
and Contractor agrees to abide by SNC’s Quality Assurance Program, including as
follows (provided that in the event of a conflict, SNC’s Quality Assurance
Program requirements will control):
(i)    Contractor, before beginning permitted access to SNC’s network, will be
made aware of SNC’s Quality Assurance Program and must agree to abide by the
relevant policies; and Contractor will at all times remain responsible for the
compliance of its authorized Personnel and sub-tier contractors.
(ii)    Contractor will participate in SNC’s cyber security training programs or
equivalent qualification from Contractor, subject to SNC’s approval of such
qualification.
(iii)    Contractor will require:
(a)    Configuration management of the Contractor’s computers, hardware or other
equipment to include virus protection, patch management, authentication
requirements and secure internet connections.
(b)    The maintenance and secure transfer and storage of information and code
while off-site to include appropriate encryption, security and deletion
protocols.
(c)    A duty to protect confidentiality.
(d)    Software quality assurance (“SQA”) procedures.
(e)    Approved and disapproved software requirements tabulation.
(f)    Processes and procedures for background investigations.


103

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




(g)    SNC’s right to audit or access to Contractor’s cyber security program and
quality assurance program. Contractor shall have no responsibility to update any
deliverables or work products delivered as part of any cyber security services
in light of future events or circumstances, unless Contractor specifically
agrees to do so. Contractor shall be entitled to state in its deliverables and
work products disclaimers and liability limitations consistent with the
foregoing.
27.4     Construction. This Section contains numerous references to statutes,
regulations, SNC and Contractor programs, policies and procedures (“Source
Documents”); in each instance, such references and all definitions used in this
Section derived from the Source Documents are intended to (and shall be deemed
to) include all future revisions, amendments and modifications implemented from
time to time to the Source Documents and the definitions derived from the Source
Documents. Furthermore, to the extent any statute, regulation, SNC or Contractor
program, policy or procedure is enacted in the future and reasonably would be
expected to relate to the subject matter hereof, the parties shall negotiate in
good faith to revise this Section to address such items as deemed reasonably
appropriate by the parties.


ARTICLE 28
SITE AND SECURITY RULES AND POLICIES
28.1    Site Rules. Contractor represents and warrants that it will ensure that
its Personnel shall comply with, all applicable rules, regulations, policies,
programs, procedures and other requirements of the Owners or Southern Nuclear,
including, but not limited to, the subparts below as well as those applicable
requirements relating to site, security, fitness for duty quality concerns,
quality control, quality assurance, safety, radiation protection and control,
environmental compliance and regulatory compliance, and electronic
communications (collectively, “Site Rules”), provided that in each case copies
of such Site Rules have previously been provided to Contractor’s Authorized
Representative. If at any time during the term of this Agreement, Contractor or
its Personnel fail to comply with the Site Rules, Owners reserve the right to
exercise all its legal remedies under this Agreement including the right to
refuse site entry to or have removed from the site Contractor or its Personnel.
It is Owners’ expectation that these site requirements be communicated by
Contractor to its Personnel before they arrive at any of Owners’ locations.


28.2    Asbestos Responsibility. Certain areas and components of the nuclear
plant for which Contractor has contracted to perform work may contain asbestos.
As used in this Section, the term “asbestos” includes “asbestos-containing
material” and “presumed asbestos-containing material”, as these terms are
defined in 29 C.F.R. § 1926.1101 and 29 C.F.R. § 1910.1001. Areas within the
plant which are known by SNC to contain asbestos are posted. Material Safety
Data Sheets which set forth the quantity in each of the types of asbestos known
to be present at the plant are available from the SNC’s employee responsible for
coordinating the performance of the task that Contractor has been contracted to
perform (“SNC’s cognizant individual”) for inspection. However, it is
Contractor’s responsibility as a Contractor to exercise caution while at the
Site in light of the potential that the area in which Contractor is working may
contain asbestos. Contractor shall take the following precautions, unless
advised otherwise in writing by SNC’s cognizant individual: (1) Contractor must
check for postings in the area and contact SNC’s cognizant


104

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




individual to determine whether SNC is aware of any asbestos in the area or
components in which Contractor will be working, and (2) even if SNC’s cognizant
individual is not aware of asbestos in the area or component, Contractor must be
sensitive to the potential that asbestos might exist. If Contractor determines
that there is a potential that asbestos exists in the work area or component,
Contractor shall stop work and notify SNC to investigate the potential
asbestos-containing material to determine if in fact the material contains
asbestos. If the material is found to be asbestos, Contractor must coordinate
any related Work with SNC. Under no circumstances shall work continue when
asbestos is discovered without the specific approval of SNC.
28.3    Lifetime Exposure Records. Southern Nuclear policy (applicable after
fuel received on Site) administratively limits annual radiation exposure to 2000
millirem, and lifetime radiation exposure to less than the worker’s age in rem
or 50 rem (whichever is more restrictive), without obtaining special approvals.
In order to maintain exposures below these limits, the Contractor is requested
to contact the on-call site health physics managers prior to furnishing any
worker on site with an exposure level which exceeds, or is projected to exceed,
these limits.
28.4    Required Instruction. Contractor acknowledges that its Personnel may be
required to complete successfully indoctrination classes and similar
instructional classes concerning the Site Rules before admission to, or the
performance of Work on, the Site. Owners will not be liable for and will not be
required to compensate or reimburse Contractor for any demobilization costs
associated with any Personnel who fails to comply with the Site Rules or who
terminates employment or has employment terminated in connection with the Site
Rules, regardless of the length of employment of or amount of services performed
by such Personnel.
28.5    Zero Tolerance Policy on Firearms. Owners have a zero tolerance policy
on firearms being brought onto Owners’ property. Under no circumstance is a
Contractor’s employee, agent, or representative to bring firearms, explosives,
or any other incendiary devices onto any property owned or operated by Owners.
This prohibition includes leaving such items in a vehicle that is parked in
Owners’ parking lot. Violation of this policy could result in Contractor or its
Personnel being barred from all property owned or operated by Owners or its
Affiliates.
28.6    Safety. Contractor will be solely responsible for conforming to safety
practices dictated by the nature and condition of the Work while at the Site
including compliance with OSHA.
28.7    Reporting of Accidents and Noncompliance with Safety Requirements.
Contractor will promptly report to Owners, on such form and in such detail
prescribed below, all accidents causing personal injury or property damage, and
other unsafe acts or conditions, arising from or otherwise connected with
performance of the Work. In the event Owners provide written notification to
Contractor of any noncompliance with the provisions of this Section, and
Contractor fails or refuses to take corrective action promptly in a manner
acceptable to Owners, in Owners’ sole discretion, such failure or refusal will
constitute a material breach of the Agreement. Owners will not be obligated to
identify, and notify Contractor of, noncompliance with Section, and any failure
by Owners to identify, and notify Contractor of, such noncompliance (including,
without limitation, patent noncompliance) will not relieve Contractor of any
obligation or liability under the Agreement.


105

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




28.8    Medical/Injuries Reporting. First aid will be provided at an on-site
medical facility to be staffed and managed by a Contractor-Managed
Subcontractor. Injuries that require treatment beyond first aid will follow Site
specific emergency response procedures. Contractor shall immediately notify the
Owners’ Authorized Representative of any recordable injury, serious incident,
occupational illness or potential serious hazard to personnel on the
Construction Site. Contractor shall submit a detailed, written report to
Southern Nuclear within 48 hours of the recordable injury, serious incident, or
occupational illness. The injury report will contain the following information:
•
Name of injured person and employee identification number

•
Date/Time of injury

•
Names of any witnesses and employee identification numbers

•
Accident description

•
Cause of accident

•
Action taken to prevent re-occurrence

•
Nature/Extent of injury

•
Name of Doctor contacted



28.9    Drug Screening. All Contractor Personnel requiring medical attention on
Site or as a result of or relating to the Work performed on Site may be drug
screened by Owners in accordance with applicable Law and Owners’ Fitness for
Duty Program.
28.10    OSHA 300 Log. Contractor shall post and keep current their OSHA 300 Log
at its on-site office while Contractor is performing Work for Owners. A copy of
this OSHA 300 Log will be provided to Owners’ representatives upon request.
28.11    Injury Reporting. Contractor’s Authorized Representative is responsible
for reporting all serious incidents, injuries, and occupational illnesses per
Section 28.8. Contractor shall perform an investigation, and an Owner
representative may participate in the investigation as determined by Owners and
Contractor. The investigation results and corrective actions must be provided to
Owners and Owners reserve the right to require additional corrective measures.
28.12    Reporting Applicability. For clarity, the above reporting obligation
and other requirements in this Article 28 shall only arise in connection with
the performance of Work at or on Owners’ property.
ARTICLE 29
UNESCORTED ACCESS REQUIREMENTS
29.1    Unescorted Access Requirements. The provisions in this Article 29 shall
apply only to personnel who are applying for or have been granted unescorted
access to VEGP Units 1 and 2, to Unit 3 after Owners have notified Contractor
that the requirements of 10 C.F.R. § 73.56 apply to Unit 3, or to Unit 4 after
Owners have notified Contractor that the requirements of 10 C.F.R. § 73.56 apply
to Unit 4. All personnel granted unescorted access must be screened in
accordance with the requirements of 10 C.F.R. § 73.56, 10 C.F.R. § 73.57, 10
C.F.R. § 26, and guidance of NEI 03.01 latest revision, Nuclear Energy Institute
Nuclear Power Plant Access


106

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




Authorization Program. Suitability for unescorted access will be based on the
results of this screening and must show that the individual is trustworthy and
reliable and will not pose a risk to the health and safety of other workers or
the public. Contractor is responsible for providing a list of its Personnel that
will be visiting the Site at least twenty-four (24) hours prior to its Personnel
reporting to the jobsite. The list shall include the last four digits of the
employees’ social security numbers and shall be submitted to Southern Nuclear’s
service administrator / cognizant individual named in the applicable blanket
order release.


29.2    Procedures for Obtaining Access.


29.2.1    Contractor must have its Personnel screened by Southern Nuclear before
unescorted access can be granted. To initiate the screening process, access
application forms for the Contractor and its Personnel must be completed and
mailed to the address listed below as soon as possible before access is
required. Allow a minimum of two (2) weeks for processing applications requiring
for background investigations. Application forms and additional information may
be obtained by writing or calling:


Southern Nuclear Operating Company, Inc.
Attn: Nuclear Fleet Security Department Bin B017
P.O. Box 1295
Birmingham, AL 35201
Telephone: 800-273-8158


29.2.2    The access screening and qualification process for unescorted access
authorization includes: (a) verified identity of individual, (b) employment
history with suitable inquiry (includes education in lieu of employment and
military service as employment), (c) a credit history review, (d) character and
reputation determination, (e) a psychological assessment, (f) FBI criminal
history review, (g) pre-access drug/alcohol testing and (h) plant training. The
individual shall be subject to SNC’s approved behavior observation program
immediately following authorizing Unescorted Access Authorization/Unescorted
Access (UAA/UA). Background investigations will be processed by the SNC’s
Nuclear Fleet Security Department in Birmingham, Alabama and will be initiated
upon receipt of properly completed application forms from Contractor. The
remainder of the access process will normally be conducted at the nuclear plant
and should be coordinated through Contractor’s contact point at the Plant or the
Plant Security Access Coordinator.


29.2.3    Contractor is responsible for assuring that its Personnel arrive at
the time and location scheduled for access processing at the Plant.


29.2.4    Contractor and its Personnel that have successfully completed all of
the required access elements which were reviewed by a reviewing official who
then made an access determination relative to the individual’s trustworthiness,
reliability and fitness for duty, will be issued a badge for unescorted access.
Contractor and its Personnel that do not successfully complete all requirements
will be informed of the reasons for denial of access and be given the
opportunity to request a review of those access denial decisions that are based
on background investigation, criminal history, psychological assessment or
fitness for duty.


107

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






29.3    Procedures for Terminating Access/Legal Action Reporting.


29.3.1    Contractor is responsible for ensuring that its Personnel report all
legal actions to which they are subject and that occur after they are granted
access to the Plant. A report of legal action must be made immediately on
arrival for work on the first day or first shift following the legal action. The
report must be made before the worker enters a nuclear site Protected Area. If
the worker’s immediate supervisor is not available, the report should be made to
the next level of supervision in the work group.


(i)    The term “legal action” is defined as a formal action taken by a law
enforcement authority or court of law, including being held, detained, take into
custody, charged, arrested, indicted, fined, forfeited bond, cited, or convicted
for a violation of any law, regulation, or ordinance. It includes felony,
misdemeanor, serious traffic offenses, serious civil charges, or military
charges.


(ii)    A serious civil charge includes, but is not limited to, the following: a
civil judgment, tax lien, civil restraining order, breach of peace, fraud,
malicious conduct or gross negligence.


(iii)        Legal action reporting does not include minor misdemeanors such as
parking tickets or minor traffic violations such as moving violations when the
individual was not physically taken into custody. It does not include minor
civil actions such as zoning violations.


(iv)        Any additional legal action occurring while the individual is in the
judicial process - and until the matter is fully dispositioned - must be
reported to supervision. For example, if an individual’s case is continued or
postponed until a future court date that status must be reported to supervision.
Personnel are also required to report the final disposition to supervision.


(v)    Legal action reporting also includes the mandated implementation of a
plan for treatment or mitigation in order to avoid a permanent record of an
arrest or conviction in response to the following activities:


(a)    The use, sale or possession of illegal drugs;


(b)    The abuse of legal drugs or alcohol; or


(c)
The refusal to take a drug or alcohol test (administered by a law enforcement
authority or under direction of a court of law).



29.3.2    Contractor is responsible for notifying plant security to terminate
its employee’s badge and access authorization within 24 hours following the last
shift that the individual is scheduled to work at the Site, or in the event an
individual is terminated for cause, the notification to Southern Nuclear
security representatives will be made simultaneous of such termination.


108

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






29.4    Representatives’ Access. All Personnel who require access to the vital
areas of the Site are required to pass the general employee training (G.E.T.),
fitness for duty and background screening before being granted unescorted
access. Southern Nuclear will not reimburse to Contractor any cost incurred by
Contractor (e.g., wages, per diem, travel expense) for Personnel who fail to
report to work after completion of all test requirements, choose not to
complete, or fail to pass the above prequalification.


ARTICLE 30
FITNESS FOR DUTY
30.1    Southern Nuclear Fitness for Duty Program. The Nuclear Regulatory
Commission’s (“NRC”) Fitness For Duty (“FFD”) regulatory requirements, codified
in 10 C.F.R. § 26, and effective on April 30, 2008, require licensees authorized
to construct and operate nuclear power reactors to implement an FFD program that
includes contract personnel such as Contractor and its Personnel. Contractor
Personnel will be evaluated and tested under Southern Nuclear’s program, and
Southern Nuclear will cover Contractor Personnel under Southern Nuclear’s
program including, as applicable, a behavioral observation program. Contractor
agrees that Contractor accepts and shall strictly adhere to the following
requirements:


(i)That Contractor will adhere to Southern Nuclear’s Fitness for Duty policy.


(ii)That Contractor supervisory representatives, to the extent that they are
covered by 10 C.F.R. Part 26, will be trained in techniques and procedures for
initiating appropriate corrective action.


(iii)That Southern Nuclear is responsible to the NRC for maintaining an
effective FFD program and that duly authorized representatives of the NRC may
inspect, copy or take away copies of reports related to the implementation of
Southern Nuclear’s FFD program under scope of contracted activities.


(iv)That Contractor shall ensure Contractor Personnel reporting to work at
Southern Nuclear’s facilities are fit for duty within the scope of 10 C.F.R.
Part 26 and able to fully perform the assigned work activities.


(v)Contractor shall ensure that all its Personnel comply with Owners’ behavioral
observation requirements including, but not limited to, reporting any
observation of impairment or unfitness regardless of cause.


(vi)That all Contractor Personnel report to work physically fit to perform all
their job duties and that the Contractor shall consider the scope of work
required for each contract employee and the physical and mental requirements for
each job (e.g., ladder climbing; work at elevations; working in extreme
temperatures; heavy lifting, prolonged walking/standing, cognitive ability).
Prior to an assignment under this Agreement, the Contractor shall exercise due
diligence to ensure that its Personnel who have pre-existing medical conditions
that might contraindicate their work in these environments are


109

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




appropriately evaluated prior to assignment at Owners’ nuclear facilities.


(vii)When Owners notify Contractor when the requirements of 10 C.F.R. § 73.56
are expected to apply to Unit 3 and/or Unit 4, Owners will also notify
Contractor that the requirements of this Section 30.1(vii) apply. Contractor
shall comply with 10 C.F.R. § 26, subpart I, managing fatigue, effective as
March 31, 2008 and implemented by Southern Nuclear as of September 30, 2009.
Contractor shall ensure that its Personnel performing covered work on-Site shall
comply with the work hour rules and effectively manage fatigue per the
requirements of subpart I. Compliance with the work hour controls include, but
are not limited to, ensuring that Contractor Personnel report to work free of
fatigue and have had a minimum 34-hour break in the 9-day calendar period prior
to assignment to perform covered work. That the Contractor shall also track work
hours of all Contractor Personnel performing covered work on-site to ensure
compliance with the subpart I work hour controls and provide annual work hour
reports to Southern Nuclear Safety & Health Department, FFD program manager by
February 1 of the current year for the prior year.


(viii)To the extent required by 10 C.F.R. § 26.35, Contractor will have or cause
its Subcontractors to have, a compliant Employee Assistance Program.


30.2    FFD Access Requirements. The provisions of this Section 30.2 only apply
to those individuals not covered by the unescorted access provisions in Article
29. When Owners notify Contractor when the requirements of 10 C.F.R. § 73.56 are
expected to apply to Unit 3 and/or Unit 4, Owners will also notify Contractor of
the date when FFD access per this Section 30.2 is no longer applicable. All
personnel granted FFD access must be screened in accordance with the
requirements of 10 C.F.R. Part 26, 10 C.F.R. § 73.56 and NEI 06-06. Suitability
for FFD access will be based on the results of this screening and must show that
the individual is trustworthy and reliable and will not pose a risk to the
health and safety of other workers or the public.


30.3    Scheduling of Work. This Section 30.3 only applies to Personnel who have
been granted unescorted access pursuant to Article 29. Contractor shall provide
work schedules of Personnel with unescorted nuclear access pursuant to Article
29 who are performing risk significant (covered) work to Owners’ designated FFD
representative a minimum of 24 hours in advance of arrival to designated work
site for review and approval by Southern Nuclear to ensure the work schedules
for such Personnel are in compliance with 10 C.F.R. § 26, subpart I, “Managing
Fatigue.” Risk significant (covered) work will be determined by Southern
Nuclear. Contractor shall obtain written approval from Southern Nuclear of such
proposed work schedule. At a minimum, such proposed schedule shall include names
of all Contractor Personnel, number of shifts per day, hours per shift, and
number of days per week and meet the minimum days off per subpart I. Contractor
shall strictly adhere to such approved work schedules and work scope. A
representative of SNC shall be on site while Contractor is performing work at
SNC’s nuclear facilities. Contractor shall obtain approval from SNC prior to any
work being performed outside of such approved work schedule, out-of-shift, on
holidays, or weekends.


30.4    Work Hour Controls/Limitations per 10 C.F.R. § 26, subpart I, “Managing
Fatigue”. This Section 30.4 only applies to Personnel who have been granted
unescorted access pursuant to Article 29. Contractor shall ensure that all of
its Personnel with unescorted nuclear access comply with 10 C.F.R. § 26, subpart
I work hour controls and limits; while performing


110

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




covered work inside the Owner controlled and protected areas of the licensee
facility. 10 C.F.R. § 26 subpart I and applicable Southern Nuclear procedures
limit work hours and requires minimum days off for Personnel with unescorted
access; while inside the Owner controlled area performing risk significant
(covered) work. Risk significant (covered) work will be determined by Southern
Nuclear. Without prior documented approval of SNC, no individual shall work more
than 16 hours in any 24-hour period, more than hours in any 48-hour period, more
than 72 hours in any 7-day period, including within shift breaks, and are
required 34 hours off in any 9-day period. Contractor shall:


(i)Monitor the work hours of Contractor’s Personnel,
 
(ii)Provide documented actual work hours, including start and stop times,


(iii)Obtain appropriate approval from SNC prior to any worker exceeding the
limitations set forth in 10 C.F.R. § 26, subpart I; and


(iv)Ensure fatigue assessments are conducted on Contractor’s Personnel under the
following conditions:    


(a)For Cause - if an observed condition of impaired individual alertness
creating a reasonable suspicion that an individual is not fit to safely and
competently perform his or her duties;    


(b)Self-Declaration - Conducted in response to an individual’s self-declaration
to his or her supervisor that he or she is not fit to safely and competently
perform his or her duties;    


(c)Post-Event - Conducted in response to events requiring post-event drug and
alcohol testing as specified in 10 C.F.R. § 26.31(c); and,


(d)Follow-Up - If a fatigue assessment was conducted after for cause or in
response to a self-declaration, and the Contractor returns the individual to
duty following a break of less than ten (v) hours in duration, Contractor shall
reassess the individual for fatigue as well as the need to implement controls
and conditions before permitting the individual to resume performing any duties.


30.5    Personnel Denied Access to Nuclear Facility. Contractor is responsible
for assuring that any of its Personnel who have been denied access at a nuclear
plant or removed from activities covered under the scope of 10 C.F.R. § 73.56,
10 C.F.R. § 73.57, NEI 03-01 latest revision, or 10 C.F.R. § 26 at any other
nuclear plant are not assigned to SNC’s nuclear plant and do not perform any
Work covered by this Agreement without the knowledge and consent of SNC.


ARTICLE 31
FREE FLOW OF INFORMATION
31.1    Free Flow of Information Compliance. Contractor agrees to conduct its
activities, and to ensure that its Personnel conduct activities, in full
compliance with the requirements of


111

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




Section 211 of the Energy Reorganization Act of 1974, as amended (the “ERA”) and
10 C.F.R. § 50.7.


31.2    Work Environment. Contractor will foster a safety conscious work
environment (“SCWE”) in which its employees feel free to raise concerns without
fear of harassment, intimidation, retaliation or discrimination.


31.3    Project ECP and CAP. Contractor and its Subcontractors and their
respective Personnel will be subject to SNC’s project-specific employee concerns
and corrective action programs and procedures at all locations where Work under
this Agreement is being performed and will advise their personnel that they are
entitled and encouraged to raise safety concerns to the Contractor’s management,
to Owners, and to the NRC without fear of discharge or other discrimination.
SNC’s programs to which Contractor and its subcontractors and their respective
employees, agents, and personnel are subject will include a Project Employee
Concerns Program (Project ECP) and a Project Corrective Action Program (Project
CAP). The Project ECP and Project CAP will be reflected in written policies and
procedures, to be provided by Owners to Contractor, that employees may use to
raise their concerns, and availability of the Project ECP and Project CAP will
be broadly communicated by the Owners to the Contractor and its Subcontractors,
and their respective Personnel. To the extent allowed by law and by Owners’
obligations to protect and maintain confidentiality of Project ECP information,
Owners will make a good faith effort to: (i) promptly notify Contractor of any
ECP-related concern, allegation of harassment or intimidation, or nuclear safety
or quality concern it receives related to Contractor’s or any of its
Subcontractors’ performance of the Work or to any work performed by any of the
Contractor-Managed Subcontractors; (ii) on a periodic basis, but no less than
monthly, provide Contractor with an update on the status of any investigation
being conducted pursuant to the Project ECP related to Contractor’s or any of
its Subcontractors’ performance of the Work or to any work performed by any of
the Contractor-Managed Subcontractors; (iii) within one month after completion
of any investigation being conducted pursuant to the Project ECP related to
Contractor’s or any of its Subcontractors’ performance of the Work or to any
work performed by any of the Contractor-Managed Subcontractors, provide
Contractor with an executive summary of such investigation; and (iv) as such
reports are finalized by Project ECP personnel and shared with Owners, but no
less than Quarterly, provide Contractor with trends and metrics of Project ECP
issues related to Contractor’s and its Subcontractors’ performance of the Work
and to any work performed by the Contractor-Managed Subcontractors.


31.4    Free Flow of Information Training. As part of applicable employee
training programs, Contractor will familiarize its employees and require each
Subcontractor to familiarize its employees with the requirements of Section 211
of the ERA, 10 C.F.R. § 50.7, and NRC’s Form 3. Employee training must also
include information on Nuclear Safety Culture and SCWE.


31.5    Contractor’s Employment Decisions. All employment decisions for
Contractor’s employees will be made by Contractor and all employment decisions
for a Subcontractor’s employees will be made by such Subcontractor. Owners are
not a joint employer with Contractor or its Subcontractors and shall not direct
or control Contractor’s employees or a Subcontractor’s employees. Contractor
will conduct a SCWE review of any adverse employment action in coordination with
Owners. Contractor will ensure its activities are in full compliance with the
ERA and 10 C.F.R. § 50.7.


112

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






31.6    Notification of Harassment or Intimidation Allegation. Contractor will
promptly notify Owners of any allegation or complaint of harassment or
intimidation in connection with the Work under Section 211 of the ERA and 10
C.F.R. § 50.7. Contractor will inform Owners of any proceeding relating to such
allegation or complaint, and will inform Owners promptly of any enforcement
action or adverse employment action which it plans to take with respect to an
employee who has made such an allegation or complaint to the extent it arises
out of performance of the Work. For allegations or complaints of harassment or
intimidation against Contractor received by Owners, Owners will provide notice
to Contractor in accordance with Section 31.3.


31.7    Adjudicatory Documents. Contractor will promptly furnish Owners’ Project
ECP representative at the Site with copies of all adjudicatory documents
relating to a proceeding involving allegations of harassment or intimidation
under Section 211 of the ERA or 10 C.F.R. § 50.7 to the extent these proceedings
arise out of performance of the Work. These documents include complaints,
hearing requests, notices, pleadings, discovery requests, briefs, orders,
decisions and appeals.


31.8    Nuclear Safety or Quality Concern. Within two Business Days of
Contractor’s receipt of a nuclear safety or quality concern relating to the
Work, Contractor will provide notice of such concern to Owners’ Project ECP
representative at the Site. Contractor will also ensure associated records and
reports are maintained in accordance with applicable retention policies as
specified by NRC regulations, and provide a copy of such records at the request
of Owners’ Project ECP representative. Upon Owners’ receipt of a nuclear safety
or quality concern relating to Contractor arising out of performance of the
Work, Owners will provide notice to Contractor in accordance with Section 31.3.
 
31.9    Auditing of Whistleblower Policies and Investigations. Owners reserve
the right to review and audit the effectiveness of Contractor’s policies and
procedures, to review any investigation performed by Contractor of an allegation
of harassment or intimidation related to the Work, to conduct its own
investigation into any such allegation, and to request remedial action.
Contractor agrees to cooperate with such investigations.


31.10    Termination for Free Flow of Information Violation. Contractor agrees
that (i) any actions it takes with respect to its employees in connection with
the Work, which Owners, the NRC or the Department of Labor determines is in
violation of Section 211 of the ERA or 10 C.F.R. § 50.7, or (ii) any material
breach of this Section will constitute a breach of a material provision of this
Agreement for the purposes of Section 21.2.


31.11    Indemnification for Free Flow of Information Claims. Contractor agrees
to indemnify and hold harmless Owners from any Claims by Contractor’s employees
and associated costs (including costs of defense, attorney’s fees and court
costs), expenses, fines, penalties or other liability to the extent such arises
from conduct of Contractor which violates Section 211 of the ERA or 10 C.F.R. §
50.7.


31.12    Communication with NRC. In accordance with 10 C.F.R. § 50.7, this
Agreement does not in any way prohibit or restrict or otherwise discourage the
free flow of information from Contractor to the NRC. Further, any associated
subcontract affecting the terms, compensation,


113

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




conditions and privileges of employment will not contain any provision which
prohibits, restricts or otherwise discourages the free flow of information to
the NRC.


ARTICLE 32
NO TOLERATION OF UNACCEPTABLE BEHAVIORS BY CONTRACTOR


32.1    Behavior Standards. Contractor and its Personnel shall at all times
conduct their business activities pursuant to this Agreement in a highly ethical
manner and in compliance with all applicable laws and regulations. Personnel
shall not, at any time, exhibit the following behaviors:


•
Harassment or unlawful discrimination of any kind or character, including but
not limited to conduct or language derogatory to any individual, race, color,
religion, age, disability, veteran status, genetic information, gender, sex,
sexual orientation, gender identity, national origin, or any classification
protected by federal, state or local law, that creates an intimidating, hostile,
or offensive working environment. Specific examples include, but are not limited
to jokes, pranks, epithets, written or graphic material, or hostility or
aversion toward an individual or group on the basis of a legally protected
status.



•
Any conduct or acts such as threats or violence that creates a hostile, abusive,
or intimidating work environment. Examples of such inappropriate behaviors
include, but are not limited to fighting, abusive language, inappropriate
signage, use or possession of firearms on Owners’ property, and destruction of
Owners or Owners’ employee property at the worksite or the threat of any of the
foregoing.



•
Work practices that are unsafe or harmful to the natural environment.



•
Use of Owners’ computers, email, telephone or voice-mail system that in any way
involves material that is obscene, pornographic, sexually oriented, threatening,
or otherwise derogatory or offensive to any individual, race, color, religion,
age, disability, veteran status, genetic information, gender, sex, sexual
orientation, gender identity, national origin, or any classification protected
by federal, state or local law.



•
The use of, being under the influence of, or possession of alcoholic beverages
or unlawful drugs on Owners’ property.



•
Engagement in any activity that creates a conflict of interest or appearance of
the same, or that jeopardizes the integrity of Owners or Contractor (including
but not limited to providing gifts and gratuities to Owners’ employees).



114

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






•
Posting in any social media forum (Facebook, Twitter, blogs, etc.) or
communicating in any other public setting in a manner that does not constitute
protected speech and violates any of the provisions of this Agreement,
regardless of whether those postings or communication are made using Owners
resources, Contractor resources, or any Personnel’s resources, during or outside
of work hours. Examples include, but are not limited to, divulging Protected
Information or making harassing or discriminating statements about, or directed
at, employees or customers of Owners or its Affiliates. No Personnel will imply
or in any way indicate that he/she speaks on behalf of Owners or its Affiliates
in any social media forum or any other public setting. Owners reserve the right
to monitor all communication made by Contractor’s Personnel on Owners’
equipment, including laptops, cellular telephones, and portable computing
devices (e.g., Blackberry, Smart Phones) and Contractor’s Personnel have no
reasonable expectation of privacy in such communications. Owners’ right to
monitor includes, but is not limited to, the right to archive, store, and
forensically recover electronic communications on Owners’ equipment.

    
32.2    Compliance with Required Behavior Standards. Contractor shall
communicate these required behavior standards to its Personnel and
Subcontractors and their Personnel and shall promptly dismiss, or cause its
Subcontractors to dismiss, any individual who has violated these standards.
Contractor and its Subcontractors shall inform their Personnel that they will
maintain a “no tolerance” policy for violation of the required behavior
standards. In the event that a Subcontractor or its Personnel violates these
behavior standards, Contractor shall require such Subcontractor to promptly
institute an educational program designed to raise awareness of and conformity
to these behavior standards. In the event that a Subcontractor fails to
institute the educational program within thirty (30) Days of notice from
Contractor, or there are repeated violations of these standards by such
Subcontractor or its Personnel, at Owners’ request, Contractor will take prompt
action to terminate the applicable Subcontract. If Contractor or any of its
Personnel observes an employee of Owners or any of their Affiliates doing, or is
ever asked by such an employee to do, something considered to be unethical,
illegal, or in violation of these behavior standards, Contractor shall notify
Owners’ management immediately or call Workplace Ethics at (1-800-754-9452) or
such other number as directed by Owners.


ARTICLE 33
NON-ENGLISH SPEAKING CONTRACTOR WORKERS
33.1    Provision of English Speaking Personnel. Contractor shall at all times
assure that an English speaking representative of Contractor is provided for
non-English speaking Personnel and Subcontractors. The English speaking
representative must have the ability to communicate with and translate the
foreign language of all non-English speaking Personnel and Subcontractors to
assure that the ability to communicate vital information is readily available.
If the non-English speaking Personnel or Subcontractors are divided into work
groups, it shall remain the responsibility of the Contractor that an English
speaking representative of Contractor is provided so as to assure that the
ability to communicate vital information is still readily available to all
non-English speaking Personnel and Subcontractors.


115

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






33.2    Translations. Contractor represents and warrants that it has
communicated and translated to its non-English speaking Personnel and
Subcontractors including all information and training required by applicable Law
and all other safety and health requirements, in addition to all job related
duties. These requirements include but are not limited to OSHA, the Contractor’s
safety program, the contract documents including contract safety requirements,
any relevant manufacturer’s information such as Material Safety Data Sheets, and
the specific project safety plan for the work to be performed for Owners, in
addition to any relevant hazards and special site conditions that Owners have
notified Contractor may be encountered by Contractor and or its Personnel or
Subcontractors.


33.3    Notice. In the event that Contractor or a Subcontractor will cause
Non-English Speaking Personnel or Subcontractors to be engaged in Work at the
Site subject to Owners’ Part 26 Fitness for Duty program, Contractor shall
provide written notice to Owners at least thirty (30) days prior to the arrival
of the Non-English Speaking Personnel or Subcontractors at the Site.


33.4    Limitations for Certain Access and Screening Requirements. This Section
33.4 applies only to personnel for whom Contractor requests screening pursuant
to Article 29 or to whom 10 C.F.R. Part 26 Subparts A through H, N, and O would
apply in the performance of their duties. Certain aspects of the screening
process required by applicable Law are only available in English as of the
Effective Date. Nothing in this Article 33 limits Owners’ rights pursuant to
Articles 29 and 30 with respect to any access or fitness for duty determination.


ARTICLE 34
BENEFITED PARTIES
Contractor understands and agrees that GPC is entering into this Agreement not
only for its own benefit but also and equally for the direct benefit of Owners.
By agreement, SNC has the right and obligation to construct, operate and
maintain generating plants, which are owned jointly by GPC and the other Owners,
and SNC has the right to enter into agreements for exercising said rights and
performing said obligations.  As their interests appear, it is further agreed
that each and every right, benefit and remedy accruing to GPC likewise accrues
to the Owners including but not limited to the right to enforce this Agreement
in their own name or names. Notwithstanding the foregoing, as between GPC,
Owners, and Contractor, GPC shall remit (on behalf of Owners) all payments to
Contractor hereunder, and Contractor shall submit all invoices to GPC for
payment. Owners represent that Owners are the sole present owners (subject to
mortgage indentures) of the Facility to which the Work relates and that GPC is
authorized to bind, and does bind, all present Owners to the terms of this
Agreement including the limitations of liability set forth in this Agreement. In
the event that any other entity obtains any ownership interest in a facility for
which the Work is performed, then Owners agree to bind such entity to such
limitations of liability.


116

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY






ARTICLE 35
QUALIFICATIONS AND PROTECTION OF ASSIGNED PERSONNEL
35.1    Contractor’s Personnel. Contractor shall comply with applicable labor
and immigration Laws that may impact Contractor’s Work under this Agreement,
including the Immigration Reform and Control Act of 1986 and Form I-9
requirements, by performing the required employment eligibility and verification
checks and maintaining the required employment records as included therein. By
providing an employee of Contractor or a Subcontractor to engage in any portion
of the Work under this Agreement, Contractor warrants and represents that it has
completed the screening measures described in this Section 35.1 with respect to
such employee, if applicable, and that such screening measures did not reveal
any information that could adversely affect such employee’s suitability for
employment or engagement by Contractor or Subcontractor or competence or ability
to perform duties under this Agreement. If in doubt as to whether a suitability,
competence or ability concern exists, Contractor shall discuss with Owners the
relevant facts of such situation and Owners will determine, in their sole
discretion, whether such Person should be allowed to perform any of the Work.
Owners, in their sole discretion, shall have the option of barring from the Site
any Person whom Owners determine does not meet the qualification requirements
set forth above. In all circumstances, Contractor shall ensure that the
substance and manner of any and all screening measures performed by Contractor
pursuant to this Section conform to applicable Law. Owners shall have the right
to bar from the Site any Person employed or engaged by Contractor, its Personnel
or an Invitee who engages in misconduct or is incompetent or negligent in the
Owners’ sole judgment while on the Site or while performing Work, or whom Owners
have previously terminated for cause or otherwise dismissed or barred from the
Site. Upon request of Owners, Contractor shall immediately remove those Persons
to whom Owners object from the Site and shall not allow the further performance
of Work by those Persons. In addition, in the event that Contractor learns of
any such misconduct, incompetence or negligence independent of Owners’
objection, Contractor shall remove such Persons from the Site, shall not allow
any further performance of Work by such Persons and shall promptly notify Owners
of such misconduct, incompetence or negligence and the actions taken by
Contractor as a result thereof. Any cost for replacement of such Persons removed
by Contractor pursuant to the preceding sentence shall be at Contractor’s
expense.


35.2    Respirator Protection. For any Work at the Site that may expose any of
Contractor’s Personnel or Invitees to sources of radiation or require them to
wear respiratory protection, Contractor shall require each of these Persons,
prior to entering any radiation area or wearing respiratory protection, to
undergo a physical examination to determine if occupational radiation exposure
or the wearing of respiratory protection should be avoided because of any
medical condition or other circumstance, and in addition, to undergo such
physical examination as may be required by applicable Law or by a Government
Authority having jurisdiction. Contractor shall keep a record of such physical
examinations available for inspection by Owners as permitted under applicable
Law. Owners will assist Contractor in defining the applicable requirements, if
requested.
ARTICLE 36
RECORDS AND AUDIT


117

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




36.1    Technical Documentation. Except to the extent applicable Laws require a
longer retention, Contractor shall maintain and shall cause its Subcontractors
to maintain Work records for a period of three (3) years after Final Completion
or such longer period as required by applicable Laws.


36.2    Accounting Records. Except to the extent applicable Laws require a
longer retention, Contractor shall maintain and shall cause its Subcontractors
to maintain complete accounting records relating to the Work performed or
provided under this Agreement including all Reimbursable Costs in accordance
with generally accepted accounting principles in the United States, as set forth
in pronouncements of the Financial Accounting Standards Board (and its
predecessors) and the American Institute of Certified Public Accountants, for a
period of seven (7) years after Final Completion or such longer period as
required by Law, except that records relating to Sales Taxes for such items must
be retained for seven (7) years as specified in Section 36.5.


36.3    Maintenance of Records Generally. Notwithstanding anything in Section
36.1 or 36.2 to the contrary, Contractor shall ensure to the extent required
that its maintenance of records complies with the applicable provisions of 10
C.F.R. § 50.71 and other applicable Laws, including, but not limited to, NRC
regulations, until such time Contractor delivers such records to Owners in
accordance with this Agreement.


36.4    Right to Audit. If Owners request verification of Reimbursable Costs or
any other amounts payable or invoiced under this Agreement, Owners or Owners’
independent auditor shall be entitled to examine and audit Contractor’s records
and books related to such amounts and provide a report to Owners. Such audit
will be conducted during business hours and provide each Owner with a reasonable
opportunity to verify that all costs and charges have been properly invoiced and
requested in accordance with the terms of this Agreement. Notwithstanding
anything in this Agreement to the contrary, Owners shall not be entitled to
audit any information that would enable Owners to determine the make-up of any
lump sum, or any fixed or established amounts, rates or multipliers permitted
under this Agreement (other than escalation indices). If an audit by the auditor
demonstrates that amounts paid by Owners to Contractor were incorrectly charged,
then Owners shall be entitled upon demand to a refund from Contractor of such
over-charges plus interest since the date of payment of the over-charges at a
rate equal to the Prime Rate plus two percent (2%). Any such refunds owed by
Contractor to the Owners may be offset by the Owners from any amounts otherwise
payable to Contractor at any time.


36.5    NRC. Notwithstanding anything in this Agreement to the contrary, Owners
shall not be restricted from any audit rights that they are required to have in
order to comply with applicable Laws, including without limitation the
requirements of the NRC.


36.6    Sales Tax Records. Contractor shall fully cooperate with Owners in
connection with the reporting of (a) any Sales Taxes payable with respect to the
Work and (b) any assessment, refund, Claim or proceeding relating to Sales Taxes
payable with respect to the Work. Contractor shall use commercially reasonable
efforts to require its Subcontractors to provide to Contractor the information
and data Contractor may reasonably request for purposes of complying with this
Section and otherwise fully cooperate with Owners. Contractor shall retain, and
shall require its Subcontractors to retain, copies of such documentation and the
documentation concerning purchases relating to the Work or the payment of Sales
Taxes, if any, for a period of not less than seven (7) years. Contractor shall
use commercially reasonable efforts to ensure that its contracts


118

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




with Subcontractors effectuate the provisions of this Section. Contractor’s
obligations under this Section shall survive the termination, cancellation or
expiration of this Agreement for any reason and shall last so long as is
necessary to resolve matters regarding Taxes attributable to the Work. The costs
incurred in complying with this Section shall be Reimbursable Costs.


36.7    Acknowledgement of Owners’ Co-ownership Agreements. Contractor
acknowledges that pursuant to the Ownership Agreement and the Development
Agreement, each of the Owners has informational and audit rights relating to the
development, planning, design, licensing, acquisition, construction, completion,
startup and commissioning of the Units and the associated costs to be shared
among the Owners. Those rights include audits of the performance of Georgia
Power Company, as agent for the other Owners, the provision of relevant
information to the Owners relating to the development, planning, design,
licensing, acquisition, construction, completion, startup and commissioning of
the Units, and audits of Georgia Power Company or Southern Nuclear of the costs
associated with the Units which are charged to or paid by the Owners. Contractor
shall cooperate with Southern Nuclear, Georgia Power Company and the other
Owners and their representatives in connection with these informational and
audit rights, and will upon request by Georgia Power Company or Southern Nuclear
provide information relating to this Agreement and Contractor’s performance
hereunder, to the extent that Owners are entitled to such information pursuant
to the other provisions of this Agreement.


ARTICLE 37
TAXES
37.1    Sales Tax.


37.1.1    Contractor and Subcontractor expenses to comply with nonresident
contractor sales tax bond and nonresident subcontractor bonds prescribed by Ga.
Code Ann. § 48-13-31 and Ga. Code Ann. § 48-8-63 shall be reimbursed by Owners.
Expenses include, but are not limited to application fees, annual surety bond
costs, and bond termination fees.
    37.1.2    For the avoidance of doubt, Taxes, including Sales Tax on Plant
Equipment and Materials procured by Owners and provided to Contractor and its
Subcontractors for incorporation into the Facility are for the account of
Owners. Taxes, including Sales Tax, on Contractor (and its subcontractors)
Construction Equipment, Construction Materials and indirect materials are
payable by Contractor (and its subcontractors), and shall be reimbursed by
Owners pursuant to Section 7.1.1(vi).
37.2    Property Tax.


37.2.1Property Tax shall mean ad valorem taxes imposed on real and business
personal property, and construction work in process.


37.2.2Property Tax assessments of Contractor and its Subcontractors as they
pertain to the Work shall be reimbursed by Owners to Contractor.


37.3     Cooperation and Audit.


    


119

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




37.3.1    Owners and Contractor shall, and Contractor shall cause each
Subcontractor to cooperate in good faith with each other, and use their
commercially reasonably efforts to minimize sales or use relating to this
Agreement and the Work, including taking advantage of applicable exemptions and
consulting and cooperating in good faith with each other in order to effectively
handle and contest any audit, examination, investigation, or administrative,
court or other proceeding. In connection therewith, Contractor shall, and shall
cause its Subcontractors to, assign to Owners its rights to any refund of Sales
Tax, Property Tax, or other Taxes which have been paid or reimbursed by Owners
in order to enable Owners to contest the determination of taxability and recover
any overpayment of such Taxes. Contractor shall grant or cause to be granted to,
and shall cause its Affiliates and Subcontractors to grant to, Owners or Owners’
representatives (subject to appropriate non-disclosure agreements being signed)
access at all reasonable times during the course of the Work and thereafter
until the later of thirty days following the expiration of the applicable
statute of limitations or the resolution of any Claim in respect of Sales Tax
and Property Tax to all of the information, books, and records relating to Sales
Tax and Property Tax matters pertaining to the Work within their respective
possession or control, and shall make their respective employees and agents
available on a mutually convenient basis in order to answer questions regarding
such books and records. Contractor shall also furnish or cause to be furnished
to Owners or Owners’ representatives the assistance and cooperation of personnel
of Contractor, its Affiliates, and Subcontractors, as Owners may reasonably
request in connection with such Tax matters.
    37.3.2    Provided that Owners have timely performed their obligations under
this Article, Contractor shall defend, indemnify and hold harmless the Owners
and Owners’ Interests from and against any liabilities arising or resulting from
Contractor’s or any Subcontractor's failure to (a) make any payment of Sales
Tax, Property Tax, or other Taxes, interest or penalties when due, (b) comply
with reporting or return filing obligations, and/or (c) provide or obtain the
necessary information or exemption forms to or from its or their respective
Subcontractors, or otherwise comply with the requirements of any applicable
exemption from Taxes.
    37.3.3     Owners shall be responsible for and shall indemnify, defend and
hold harmless Contractor and Contractor Interests from and against any Taxes,
interest or penalties imposed on any of the foregoing and that arise as a result
of inaccuracies or omissions from executing Owners’ tax minimization strategy.
    37.3.4     Owners shall reimburse Contractor with respect to the defense of
any Claim or assessment related to Sales Tax, Property Tax, or other Taxes for
which Owner is liable hereunder in respect of the Work. Consistent with other
notice provisions in this Agreement, Contractor shall notify Owner in writing of
any audit or assessment of Contractor by a Taxing Authority covering Sales Tax,
Property Tax, or other Taxes where Contractor has the right to be indemnified.
ARTICLE 38
DISPUTE RESOLUTION
38.1    Definition of Claim. A “Contract Claim” is a written demand or assertion
by one of the Parties submitted to the other Party seeking, as a matter of
right, adjustment or interpretation


120

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




of Agreement terms, payment of money, adjustment to the Target Completion
Date(s), adjustment to the Target Construction Cost, or other relief with
respect to the terms of this Agreement. The term “Contract Claim” also includes
other disputes and matters in question between Owners and Contractor arising out
of or relating to this Agreement (including the breach, termination or validity
thereof, and whether arising out of tort or contract).
38.2    Pre-DRB Process. Prior to submitting any Contract Claim for dispute
resolution, the Parties will exchange written positions regarding the dispute
and senior officers shall meet in person or telephonically to attempt to resolve
the dispute. Upon mutual agreement, the Parties will submit disputes to
non-binding mediation prior to initiating the dispute resolution board (“DRB”)
process set forth in this Article. Pending a determination from the DRB as
provided below, Contractor shall proceed diligently with the performance or
provision of the work that is the subject of the Contract Claim and all of its
other duties and obligations under this Agreement.
38.3    Submittal to DRB. All Contract Claims not resolved by the Parties per
Section 38.2 shall be submitted to and decided by the three-member DRB
established pursuant to the DRB procedures set forth in Exhibit U. The DRB
members shall each be mutually agreeable to the Parties. Upon any vacancy on the
DRB, the Parties shall endeavor to agree on a replacement member promptly in
accordance with the DRB procedures, notwithstanding whether any Contract Claim
then is pending.
38.4    Commencing Dispute Resolution. Either Party may commence the DRB hearing
process by providing written notice of the dispute to the other and to the
members of the DRB, as provided in the DRB procedures. The initiating Party
shall indicate whether the Regular Hearing or Expedited Hearing process is
requested. The other Party shall note any objection to the requested process in
writing within 5 Business Days of receiving such notice. Any disagreement as to
whether the Regular or Expedited Hearing process is applicable to the dispute
shall then be determined within 10 Days by the DRB Chair, in accordance with the
terms of this Agreement.
38.5    Initial DRB Conference. Within the applicable period set forth in the
DRB procedures, the DRB shall hold a telephone conference with the Parties to
discuss the Contract Claim and to agree on the hearing date, duration, and the
applicable pre-hearing deadlines. The DRB may establish additional procedures
and otherwise conduct the dispute resolution process in such manner as it deems
appropriate to assure an expeditious and fair resolution of the Contract Claim.
38.6    DRB Hearing Location. Unless otherwise agreed by the Parties, the DRB
shall convene all hearings either at the Site or in Atlanta, Georgia.
38.7    Effect of DRB Determination. The written determination of the DRB is
binding on the Parties to the extent provided herein, and any remedy contained
in such determination shall be implemented and paid within 45 Days of such
determination, without prejudice to subsequent arbitration as provided herein.
An arbitration solely to compel a Party to comply with the determination of the
DRB may be commenced any time after such 45 Day period. The DRB determination
itself is subject to further challenge via arbitration which may be initiated by
either Party following a determination of the DRB, but only in accordance with
the requirements set forth below.


121

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




38.7.1    Where either (a) the Contract Claim(s) relate to the withholding or
non-payment of Reimbursable Costs (whether such Contract Claim(s) are related or
not) and the cumulative value of Reimbursable Costs in dispute exceeds [***], or
(b) one or more Contract Claims relating to a single or closely-related series
of events or contractual interpretation disagreement involve an aggregate amount
in dispute exceeding [***], the Parties may initiate arbitration seeking to
overturn the DRB’s determination within 45 Days from the date of such
determination.
38.7.2    In all other cases (including a dispute within Section 38.7.1 as to
which no arbitration is initiated per that Section), the Parties may only
initiate arbitration to challenge the DRB’s determination within the 60 Day
period following achievement of Mechanical Completion of Unit 4. For DRB
determinations rendered after such Mechanical Completion date, any arbitration
to challenge the DRB’s determination must be initiated within 60 Days following
such determination.
38.7.3    If no arbitration has been initiated with respect to a Contract Claim
within the applicable time periods set forth above, the DRB’s determination
shall be final and binding in all respects. Judgment thereon may be entered by
any court having jurisdiction thereof, and such DRB determination shall be
entitled to treatment as a final award rendered in a duly constituted and
conducted arbitration in accordance with the provisions of the U.S. Arbitration
Act, 9 U.S.C. Section 1, et seq.
38.7.4    For purposes of determining the aggregate amount in dispute as
specified in Section 38.7.1(b), the amount associated with all Contract Claims
stemming from a single or closely-related series of events or contractual
interpretation disagreement shall be added together, but unrelated Contract
Claims may not be added together so as to exceed the threshold amount set forth
in Section 38.7.1(b). As a special case, it is agreed that all Contract Claims
relating to the Subcontract Scope Alignment Process will be considered as
stemming from a single or closely-related series of events. If the Parties do
not agree on the aggregate amount in dispute for these purposes, the
determination of the DRB regarding the aggregate amount in dispute will be final
and binding on the Parties.
38.7.5    Pending a final arbitration award overturning or modifying a DRB
determination, all DRB determinations will be binding on the Parties and
implemented in all respects in good faith.
38.8    Arbitration. Subject to the provisions and time limits of Section 38.7,
any dispute arising out of or relating to this Agreement, including the breach,
termination or validity thereof, shall be finally resolved by arbitration in
accordance with the International Institute for Conflict Prevention and
Resolution Rules for Non-Administered Arbitration by three arbitrators, of whom
each Party shall designate one in accordance with Rule 5.1. The arbitration
shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., and
judgment upon the award rendered by the arbitrator(s) may be entered by any
court having jurisdiction thereof. The place of the arbitration shall be
Atlanta, Georgia. The arbitration shall consider the Contract Claim(s) involved
de novo, provided that the applicable DRB Determination(s) respecting such
Contract Claim(s) shall be admissible in evidence and given such weight as the
arbitrators may determine.


122

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




38.9    Court Proceedings. Notwithstanding anything in this Article to the
contrary, a Party may file a complaint, exclusively, in the U.S. District Court
for the Southern District of Georgia for the limited purpose of seeking
enforcement of the agreement to arbitrate set forth in this Article, or
non-exclusively, for the purpose of seeking a judgment upon or enforcement of an
arbitration award.
ARTICLE 39
NOTICES
All notices specifically related to the terms and conditions of this Agreement
or otherwise required under this Agreement shall be sent by nationally
recognized overnight courier service or certified mail with return receipt
requested to the addresses shown below, with notice to be effective only at the
time of receipt thereof.


If to Owners:


Georgia Power Company
Attn: David L. McKinney, Vice President-Nuclear Development
241 Ralph McGill Blvd., NE
BIN 102321
Atlanta, GA 30308


Southern Nuclear Operating Company, Inc.
Attn: Mark D. Rauckhorst
Executive Vice President-Vogtle 3/4 Construction
7825 River Road
BIN 63031
Waynesboro, GA 30830


Balch & Bingham LLP
Attn: M. Stanford Blanton
1710 Sixth Avenue North
Birmingham, AL 35203


If to Contractor:


Bechtel Power Corporation
Attn. T. Troutman, Project Manager
Plant Vogtle 3&4
7825 River Rd.
Building 302 Executive Office
Waynesboro GA, 30830
    
Bechtel Power Corporation
Attn: C. E. Harris, General Counsel
12011 Sunset Hills Road


123

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




Suite 110
Reston, Virginia 20190


Bechtel Power Corporation
Attn: Nuclear Power Business Line Manager
12011 Sunset Hills Road
Suite 110
Reston, Virginia 20190
ARTICLE 40
MISCELLANEOUS
40.1    Assignment. Contractor shall not assign this Agreement in whole or in
part without the prior written consent of Owners, which consent shall not be
unreasonably withheld. Owners shall not assign this Agreement in whole or in
part without the prior written consent of Contractor, which consent shall not be
unreasonably withheld; provided, however, that (i) this Agreement may, upon
prior written notice to Contractor, be assigned in whole by the Owners to the
DOE without the prior consent of Contractor; and (ii) this Agreement may, upon
prior written notice to Contractor, be assigned by the Owners to the Financing
Parties for collateral purposes without the prior consent of Contractor. Except
as set forth in this Section 40.1, any assignment of this Agreement by either
Party, either by operation of law, order of any court, or pursuant to any plan
of merger, consolidation or liquidation, shall be deemed an assignment by such
Party for which prior consent is required, and any assignment made without any
such consent shall be void and of no effect as between the Parties.


40.2    Non Waiver. The failure of either Party to enforce at any time any of
the provisions of this Agreement shall neither be construed as a waiver of such
provision nor in any way affect the validity of this Agreement or the right of
either Party to enforce each and every provision.


40.3    No Implied Waiver. Unless otherwise expressly provided herein, no waiver
by either Party of any provision hereof shall be deemed to have been made unless
expressed in writing and signed by such Party.


40.4    Amendments. No waiver, modification, or amendment of any of the
provisions of this Agreement shall be binding unless it is in writing and signed
by duly authorized officer of each Party.


40.5    Survival. All provisions of this Agreement that expressly or by
implication come into or continue in force and effect following expiration or
termination of this Agreement shall remain in effect and be enforceable
following such expiration or termination, including all provisions of this
Agreement that much survive in order to give force and effect to the rights and
obligations of the Parties under this Agreement.




124

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




40.6    Governing Law. The validity, construction, and performance of this
Agreement shall be governed by and interpreted in accordance with the Laws of
the State of Georgia, without giving effect to the principles thereof relating
to conflicts of Laws.


40.7    Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT.


40.8    Independent Contractor. Contractor is an independent contractor and
nothing contained herein shall be construed as creating (a) any relationship
between Owners and Contractor other than that of owners and independent
contractor, (b) any relationship whatsoever between Owners and Contractor’s
Personnel or (c) a fiduciary relationship between Contractor and Owners. Neither
Contractor, nor any of its Personnel, are or shall be deemed to be employees of
Owners.


40.9    Third Party Beneficiaries. Except as expressly set forth in this
Agreement, the provisions of this Agreement are intended for the sole benefit of
Owners and Contractor, and the Parties do not intend to create any other third
party beneficiaries or otherwise create privity of contract with any other
Person.


40.10    Rights Exclusive. The rights and remedies of Owners or Contractor as
set forth in this Agreement shall be the exclusive rights or remedies of the
Parties. The limitations of liability, indemnities, extension of insurance
coverages and other liability protection provided herein for the benefit of
Contractor and Owners shall also apply for the benefit of Contractor Interests
and Owner Interests and shall apply to the maximum extent permitted by Law,
irrespective of the basis of such claim, whether arising at contract (including
breach warranty, indemnity, etc.), tort or otherwise, and regardless of the
fault, negligence or strict liability.


40.11    Severability. If any provision of this Agreement or the application of
this Agreement to any Person or circumstance shall to any extent be held invalid
or unenforceable by a court of competent jurisdiction or arbitrators under
Article 38, then (i) the remainder of this Agreement and the application of that
provision to Persons or circumstances other than those as to which it is
specifically held invalid or unenforceable shall not be affected, and every
remaining provision of this Agreement shall be valid and binding to the fullest
extent permitted by Laws, and (ii) a suitable and equitable provision shall be
substituted for such invalid or unenforceable provision in order to carry out,
so far as may be valid and enforceable, the intent and purpose of such invalid
or unenforceable provision.


40.12    Entire Agreement. This Agreement contains the entire agreement and
understanding between the Parties as to the subject matter hereof, and merges
and supersedes all prior agreements, commitments, representations, writings and
discussions between them with respect to the subject matter hereof. Except as
provided in this Section 40.12, neither of the Parties will be bound by any
prior obligations, conditions, warranties, or representations with respect to
the subject matter hereof.




125

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY




40.13    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


40.14    Further Assurances. The Parties will execute and deliver such other
instruments and documents, and take such other actions, as either Party
reasonably requests to evidence or effect the transactions contemplated by this
Agreement.


40.15    External Communications. Prior to issuing any external communications
regarding the Facility, Contractor shall obtain Owners’ prior written approval
(approval not to be unreasonably withheld or delayed).  Prior to issuing any
external communications regarding the Facility which mention Contractor or any
of its Subcontractors, Owners shall obtain Contractor’s prior written approval
(approval not to be unreasonably withheld or delayed).  


ARTICLE 41
EXECUTIVE OVERSIGHT
41.1    Establishment of Committee. Within thirty (30) Days of the Effective
Date, Owners and Contractor shall establish an executive oversight committee
(the “Executive Oversight Committee”). The Executive Oversight Committee is not
intended to be an approval body or a decision-making body but is intended to
facilitate executive-level oversight of the performance of the Work and to
provide a forum for discussion of significant issues and/or concerns which may
arise in connection with the construction and completion of the Facility.


41.2    Appointment of Executive Sponsors.


41.2.1    The Executive Oversight Committee will be comprised of four (4)
members (“Executive Sponsors”), two (2) of whom shall be appointed by Owners and
two (2) of whom shall be appointed by Contractor. Each Party shall appoint its
Executive Sponsors within fourteen (14) Days of the Effective Date, by giving
written notice to the other Party. Each Party may replace either or both of its
Executive Sponsors at any time by giving written notice to the other Party.


41.2.2    Unless otherwise agreed by Contractor, the Executive Sponsors
appointed by Owners shall occupy board-level positions in GPC’s organization.
Unless otherwise agreed by Owners, the Executive Sponsors appointed by
Contractor shall occupy board level positions in the organization of Contractor
or Guarantor. No person shall be appointed as an Executive Sponsor if such
person is involved in the day-to-day management of the Vogtle Units 3 and 4
project or any part thereof.
41.3    Meetings. The Executive Oversight Committee shall meet (either in person
or by telephone) on a regular basis (no less frequently than quarterly),
provided that any Executive Sponsor may request a meeting of the Executive
Oversight Committee at any time to discuss a matter requiring urgent attention
and the other Executive Sponsors shall make good faith efforts to participate in
such meetings as requested.
[The next page is the signature page.]




126

--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY






IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.




GEORGIA POWER COMPANY, as an Owner
and as agent for the other Owners
 
 
 
 
By:
/s/Chris Cummiskey
Name:
Chris Cummiskey
Title:
EVP External Affairs & Nuclear Development
 
 
 
 
BECHTEL POWER CORPORATION
 
 
 
 
By:
/s/Tyrone P. Troutman, Jr.
Name:
Tyrone P. Troutman, Jr.
Title:
President
 
 





[Signature Page to Construction Completion Agreement]



--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


Table of Contents
1.
 
DEFINITIONS
 
3


2.
 
SCOPE OF WORK
 
3


3.
 
TRANSITION ACTIVITIES
 
5


4.
 
CONSTRUCTION
 
6


 
4.1
Work Packages
 
6


 
4.2
Construction Management and Building/Area Management
 
6


 
4.3
Craft and Craft Supervision
 
8


 
4.4
Quality Control
 
9


 
4.5
Construction Material, Tools, Equipment, and Consumables
 
10


 
4.6
Construction Support and Fabrication
 
12


 
4.7
Construction Training
 
13


 
4.8
Construction Completion
 
13


 
4.9
Other Construction Work Activities
 
14


5.
 
QUALITY
 
14


 
5.1
Contractor’s Responsibilities
 
14


 
5.2
Owners’ Responsibilities
 
15


6.
 
ENVIRONMENTAL, SAFETY, & HEALTH
 
15


 
6.1
Contractor’s Responsibilities
 
15


 
6.2
Owners’ Responsibilities
 
17


7.
 
PROJECT CONTROLS
 
17


 
7.1
Contractor’s Responsibilities
 
17


 
7.2
Owners’ Responsibilities
 
19


8.
 
FIELD PROCUREMENT AND SUBCONTRACTS
 
20


 
8.1
Contractor’s Responsibilities
 
20


 
8.2
Owners’ Responsibilities
 
21


9.
 
ENGINEERING
 
21


 
9.1
Contractor’s Responsibilities
 
21


 
9.2
Owners’ Responsibilities
 
22


10.
 
PROJECT ADMINISTRATION
 
22


 
10.1
Contractor’s Responsibilities
 
22


 
10.2
Owners’ Responsibilities
 
22


 
 
 
 
 









10/18/17                                Page 1 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


11.
 
HUMAN RESOURCES
 
22


 
11.1
Contractor’s Responsibilities
 
22


 
11.2
Owners’ Responsibilities
 
23


12.
 
INFORMATION, SYSTEMS, & TECHNOLOGY
 
24


 
12.1
Contractor’s Responsibilities
 
24


 
12.2
Owners’ Responsibilities
 
24


13.
 
CONTRACT ADMINISTRATION AND SUPPORT SERVICES
 
24


 
13.1
Contractor’s Responsibilities
 
24


 
13.2
Owners’ Responsibilities
 
24







10/18/17                                Page 2 of 36

--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


1.    DEFINITIONS
“Core Scope” means each of the following scope items for each Unit:
(a)
Containment building, shield building, auxiliary building, annex building, and
turbine building;

(b)
Each item of Contractor-Managed Subcontract Scope associated with the buildings
listed in (a); and

(c)
The provision of distributable services to support construction activities
associated with the buildings listed in (a).

“Non-Core Scope” – means scope items not falling within the definition of Core
Scope.
“Work Package” – means an assembly of documentation which describes a specific
scope of Work and provides Construction Supervision with a concise package of
information to accomplish that scope.
2.    SCOPE OF WORK
2.1    Contractor’s Scope of Work
Except as otherwise provided in the Agreement, Contractor’s overall scope of
Work is to complete the construction of Vogtle Units 3 and 4 which are two
electric generating plants using the Westinghouse AP1000 design as described in
the Owners’ Updated Final Safety Analysis Report (UFSAR) as of September 30,
2017. Each Unit includes the following buildings and equipment:
•
Containment building

•
Shield building

•
Auxiliary building

•
Annex building

•
Turbine building

•
Diesel generator building

•
Radwaste building

•
Major equipment including the steam generators, reactor vessel, reactor vessel
head, control rod drive mechanisms, main turbine, main turbine generator,
turbine deaerator, reactor coolant pumps, containment vessel, cooling towers,
main turbine condenser, reactor internals, main step-up transformers,
pressurizer, diesel generators, feedwater pumps, circulating water pumps, polar
crane, core makeup tanks, moisture separator reheaters, and other equipment and
components

•
Other balance of plant and yard buildings, equipment, and components



10/18/17                                Page 3 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


The scope of Work to be performed by Contractor and/or its Subcontractors will
comprise the following activities:
a.
All management of construction on the site and supporting offsite locations
(e.g., warehouses), including Contractor’s Project Manager, Site Manager,
Construction Managers, Area/Building Managers, and Superintendents.

b.    Engagement and management of all craft workers on the site.
c.
Management of the Contractor-Managed Subcontract Scope.

d.
Support of Work Package planning and scoping, preparation of Work Packages, and
closeout of Work Packages as described in Section 4.1 below.

e.    Field Procurement management for construction materials and equipment.
f.
Management of Plant Equipment and Materials at the site including receipt and
inspection, warehouse management (onsite and offsite facilities), material
coordination/issuance, preventive maintenance, and asset preservation.

g.
Management of the use of Owner-provided Construction Equipment and provision of
new Construction Equipment as required by Section 4.1.8 of the Agreement.

h.
Management of the use of construction utilities (power, water, etc.) provided by
the Owners.

i.    Quality Control for construction activities for which Contractor is
responsible.
j.
Construction Testing for which Contractor is responsible, as identified as
Contractor’s responsibility in Table 2 of Exhibit G, “Mechanical Completion.”

k.
Quality Assurance (QA) for Contractor’s work activities including implementation
of the Contractor’s Quality Assurance Program which will use and take credit for
the Owners’ existing quality programs to the extent possible.

l.
Develop program and plan for ASME NA and NPT certifications for performing
activities governed by ASME Section III which will be integrated with the
existing site ASME approach and implement the plan as directed by Owners.

m.
Construction training for Contractor and Subcontractor personnel.

n.
Site-wide construction safety program.

o.
Management of facilities in support of construction as identified in Exhibit D,
“Construction Site”.

p.
Document Control in support of Contractor’s construction activities using the
existing site systems.



10/18/17                                Page 4 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


q.
Project Controls related to Contractor’s Construction and other work activities,
including planning and prioritization of Work activities.

r.    Contract administration and support services as described in Section 13
below.
s.
Transition activities as described in Section 3 below.

2.2    Not Included in Contractor’s Scope of Work
The following construction-related scope does not form part of the Work:
a.
Any Work performed under (1) “Legacy Work Packages” as of the Effective Date (as
identified in Table 1 of Exhibit V, “Work Packages”) or, (2) “Completed and
Voided Work Packages” as of the Effective Date (as identified in Table 2 of
Exhibit V);

b.
Any Work performed before the Effective Date as part of work pursuant to
“In-Progress Work Packages” (as identified in Table 3 of Exhibit V), or;

c.
Any work performed or to be performed under Owner-Managed Subcontracts or the
management or administration of such Owner-Managed Subcontracts.

3.    TRANSITION ACTIVITIES
3.1    Contractor’s Responsibilities
Contractor’s responsibilities include:
a.
Complete the transition of craft personnel with a target completion date of
[***] Business Days after the Effective Date.

b.
Complete the transition of field non-manual personnel with a target completion
date of [***] Business Days after the Effective Date.

c.
Complete the preparation and transition to interim programs, plans, manuals, and
procedures for Construction; Quality Assurance; Quality Control; Welding;
Environmental, Safety, & Health; Procurement & Subcontracts; Project Controls;
Project Administration; and Information Technology with a target completion date
of [***] Business Days after the Effective Date.

d.
Complete the preparation and transition to full programs, plans, manuals, and
procedures for Construction; Quality Assurance; Quality Control; Welding;
Environmental, Safety, & Health; Procurement & Subcontracts; Project Controls;
Project Administration; and Information Technology with a target completion date
of [***] Business Days after the Effective Date.

e.
Complete the preparation and transition of construction software tools with a
target completion date of [***]Business Days after the Effective Date.



10/18/17                                Page 5 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


f.
Complete the preparation of the program and plan for ASME NA and NPT
certifications with a target completion date of [***] Business Days after the
Effective Date.

3.2    Owners’ Responsibilities
Owners’ responsibilities include:
a.
Ensure all necessary arrangements are in place to allow Contractor to operate
under existing programs, plans, manuals, and procedures until completion of
Contractor’s transition activities identified above.

b.
Support Contractor’s transition activities identified above.

c.
Review Contractor’s programs, plans, and procedures, as applicable.

4.    CONSTRUCTION
4.1    Work Packages
The division of responsibility between Owners and Contractor for Work Packages
is provided in Table 1 (located on page 7).
4.2    Construction Management and Building/Area Management
4.2.1    Contractor’s Responsibilities
Contractor’s responsibilities include:
a.
Manage site-wide construction for the completion of Units 3 and 4, including the
containment buildings, shield buildings, auxiliary buildings, annex buildings,
diesel generator buildings, radwaste buildings, turbine buildings, balance of
plant, and construction support.

b.
Manage (and overall authority for) the development and execution of the field
non-manual staffing plan, subcontracting plan for Contractor-Managed
Subcontracts, labor strategy, construction execution plan, and jobsite work
rules.

c.
Implement and manage the Contractor’s Environmental, Safety, & Health program as
described in Section 6 below.

d.
Lead interfaces with the building trades including jobsite labor relations and
coordination with appropriate business agents.

e.
Control jobsite expenditures for labor, construction, materials, and
construction services.





10/18/17                                Page 6 of 36

--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


Table 1. Work Package Division of Responsibility
Responsibility
Description
1. Work Package Scoping and Planning
Owners
•    Perform Work Package scoping and planning to support the Construction
schedule, with support from Contractor, including:
-    Define scope
-    Identify design requirements and ITAAC
-    Assemble Owners’ Issued for Construction Documents (drawings, installation
specifications, weld data sheets, etc.), Verification/Inspection Data Sheets,
etc.
-    Evaluate status of Plant Equipment and Materials, prepare material
take-offs/material requests for Plant Equipment and Materials, clear material
holds, and prepare Material Requisitions to ensure availability of material for
Work Package execution.
•    Prepare Work Package Scoping Document, issue for Contractor review, resolve
Contractor’s comments, issue final Work Package Scoping Document.
Contractor
•    Support Work Package scoping and planning performed by Owners.
•    Review Issued for Construction Documents focusing on constructability,
perform constructability walkdowns, resolve comments with Owners.
•    Review material take-offs, material requests, and Material Requisitions
prepared by Owners for Plant Equipment and Materials and provide feedback on
missing items, material holds, etc.
•    Review Work Package Scoping Document prepared by Owners.
•    Evaluate status of non-permanent plant materials and, as appropriate,
prepare Material Requisitions to ensure availability of material for Work
Package execution.
2. Work Package Preparation
Contractor
•    Based on the Work Package Scoping Document, prepare Work Package including
construction work steps and sequencing, issue for Owners review, resolve Owners’
comments, issue final Work Package.
Owners
•    Review Work Package prepared by Contractor.
3. Work Package Execution
Contractor
•    Manage/control Work Package during installation.
•    Perform inspections and signoffs in accordance with the requirements in the
Work Package (i.e., Field Engineering inspections).
•    Confirm that all work steps are completed and signed-off in the Work
Package.
Owners
•    Perform any inspections and signoffs identified for Owners in the Work
Package.
•    Provide support to Contractor as requested including review and approval of
changes requested to Owners’ Issued for Construction Documents.
4. Work Package Closure
Contractor
•    Close Work Package and enter into Owners’ records management system.
5. Owners’ Oversight and Staffing
Owners
•    Perform Owners’ oversight of Contractor’s Work Package activities.
Owners and Contractor
•    Perform joint resource review on a quarterly basis and adjust planning
resources based on the mutually agreeable results of the review.





10/18/17                                Page 7 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


f.    Establish and implement construction policies and procedures as
appropriate.
g.    Develop craft skills training and any testing as required (Section 4.7
below).
h.
Coordinate jobsite activities in support of construction including actions of
Contractor’s personnel, subcontractors, suppliers, clients, and their
representatives.

i.
Establish and implement construction schedules, methods, manning charts, and
construction material and equipment requirements.

j.
Develop plans and establish procedures to support meeting engineering designs
and specifications set forth in Owners’ Issued for Construction Documents.

k.
Establish project field procedures and objectives within policies and procedures
as necessitated by site conditions.

4.2.2    Owners’ Responsibilities
Owners’ responsibilities include:
a.
Manage (and overall authority for) procurement of Plant Equipment and Materials,
modules, and equipment in support of Construction.

b.
Commercial administration of Contractor-Managed Subcontracts.

4.3    Craft and Craft Supervision
4.3.1    Contractor’s Responsibilities
Contractor’s responsibilities include:
a.
Engage craft personnel in the appropriate discipline/trades to execute the
planned work.

b.
Implement screening to support the hiring of qualified individuals; check
qualifications currently held; and provide the appropriate
qualification/indoctrination/training to prepare each new employee for work
assignment.

c.
Review as part of the selection process qualifications and required leadership
skills for the assignment of General Foreman/Foreman.

d.
Provide craft supervision (superintendents) to lead the craft during field
execution of the work with the following responsibilities:

–
Coordinate and interface with Field Engineering, Quality Control, Quality
Assurance, Construction Area Managers, and others (as required) to support
proper interface for activities that could affect construction.





10/18/17                                Page 8 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


–
Provide leadership and day-to-day direction to support the completion of work
activities in accordance with approved Work Packages, procedures, budgets, and
schedules.

–
Provide resource loading needs by discipline, plan field work based on scheduled
activities (manpower, materials, equipment, tools, etc.).

–
Communicate applicable plan-of-the day and schedule information to General
Foreman.

–
Perform constructability reviews.

–
Review Work Packages to check required sign offs are up to date with status of
work.

–
Manage productivity and performance in assigned area, communicate issues
preventing/hampering work progress to the Area Manager, and mentor General
Foreman and Foreman on the correct manner of work execution and leadership in
the field.

4.3.2    Owners’ Responsibilities
Owners’ responsibilities include:
a.
Engage craft labor and craft supervision for any work performed under
Owner-Managed Subcontracts.

4.4    Quality Control
4.4.1    Contractor’s Responsibilities
Contractor’s responsibilities include:
a.
Provide leadership and direction of the Quality Control organization consistent
with Construction provided schedules and priorities.

b.
Implement and maintain the Contractor’s Quality Control program providing
independent verification of safety-related and augmented quality structures,
systems, and components (SSCs).

c.
Administer the nonconforming item control system.

d.
Perform inspections, witness testing activities, and provide surveillance of
onsite installations and fabrications.

e.
Perform surveillance and inspections of housekeeping and material storage and
handling.

f.
Perform independent first line inspection of Contractor’s work and surveillance
of work performed by Subcontractors with an approved Quality Assurance (QA)
program.



10/18/17                                Page 9 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


g.
Perform material receiving inspection of safety-related and augmented quality
SSCs.

h.
Administer the program for control and issue of Measuring & Testing Equipment.

i.
Review and approve Work Packages prior to implementation for compliance with the
Quality Control program, identification of witness and hold points, and
inclusion of proper quality documentation.

j.
Perform closure reviews of Work Packages for completion of all required quality
verifications.

l.
Coordinate daily with Construction Management, Field Supervision, Field
Engineering, and Procurement and Subcontracts to provide Quality Control support
where needed.

m.
Initiate stop work orders for activities not properly controlled in accordance
with Contractor’s QA Program. Escalate unresolved quality issues to Contractor’s
Quality Assurance group.

4.4.2
Owners’ Responsibilities

Owners’ responsibilities include:
a.
Identify Owners’ witness/hold points and required inspections (see Section 4.1
above for Field Engineering-Work Packages).

b.
Overall project Quality Assurance responsibility including oversight, audits,
surveillances, etc.

c.
Perform Owners’ oversight of Contractor’s Quality Control activities.

4.5    Construction Material, Tools, Equipment, and Consumables
4.5.1    Contractor’s Responsibilities
Contractor’s responsibilities include:
a.
Generate material requests (for Plant Equipment and Materials) and field
procurement requests (for non-permanent plant material, consumables) in support
of the construction execution schedule as appropriate.

b.
Prepare material requisitions (Store Room Requests) to initiate material
issuance to Construction.

c.
Obtain materials from the warehouse and/or arrange for delivery to designated
staging locations.

d.
Coordinate and control construction material laydown and/or temporary storage
locations.



10/18/17                                Page 10 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


e.
Plan, coordinate, withdraw, control/maintain tools (including measurement & test
equipment) and equipment required for construction execution.

f.
Manage and operate all large common use Construction Equipment (e.g., cranes,
heavy haul equipment, large trucks, etc.) to facilitate construction evolutions
(to be managed by the Construction Support Group, see Section 4.6 below).

g.
Implement and maintain a preventive maintenance program and asset preservation
program, in conjunction with the Owners, and in accordance with Contractor’s
Quality Assurance Program and the site ASME Certificate Holder’s Quality
Assurance Program for all Plant Equipment and Materials stored onsite and in
offsite warehouses until care, custody, and control has been turned over to the
Owners. For ASME Section III items, turnover to the Owners is accomplished upon
transition from ASME Section III to ASME Section XI programs.

h.
Provide craft supervision and craft personnel to support the preventive
maintenance program and asset preservation program until care, custody, and
control has been turned over to the Owners.

4.5.2    Owners’ Responsibilities
Owners’ responsibilities include:
a.    Generate requisitions for Plant Equipment and Materials.
b.
Commercially administer all Owner-Managed Subcontracts for subcontractor
supplied material, tools and equipment.

c.
Commercially administer all Owner-Managed purchase orders for leased material,
tools, and equipment.

d.
Payment under all Contractor-Managed Subcontracts.

e.
Provide the processes, tools, and personnel to implement the preventive
maintenance program and asset preservation program in accordance with
Contractor’s Quality Assurance Program and the site ASME Certificate Holder’s
Quality Assurance Program for all Plant Equipment and Materials stored onsite
and in offsite warehouses until care, custody, and control has been turned over
to the Owners.

f.
Establish, implement, and maintain the preventive maintenance program and asset
preservation program for all Plant Equipment and Materials after care, custody,
and control has been turned over to the Owners.

g.
Provide Construction Equipment in good working condition.



10/18/17                                Page 11 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


4.6    Construction Support and Fabrication
4.6.1    Contractor’s Responsibilities
Contractor’s responsibilities include:
a.
Manage all construction support resources and facilities including cranes and
other common use Construction equipment, survey services, scaffold, construction
support facilities, and the batch plant.

b.
Except for Owner-Managed Subcontractors, manage all fabrication facilities
(fabrication shops, module assembly building, satellite fabrication areas);
provide craft and supervision and/or manage Contractor-Managed fabrication
subcontractors, as applicable.

c.
Determine and manage priorities associated with the deployment of construction
support resources.

d.
Implement and maintain a preventive maintenance program and asset preservation
program, in conjunction with the Owners, and in accordance with Contractor’s
Quality Assurance Program and the site ASME Certificate Holder’s Quality
Assurance Program for all Plant Equipment and Materials stored onsite and in
offsite warehouses until care, custody, and control has been turned over to the
Owners. For ASME Section III items, turnover to the Owners is accomplished upon
transition from ASME Section III to ASME Section XI programs.

e.
Provide craft supervision and craft personnel to support the preventive
maintenance program and asset preservation program until care, custody, and
control has been turned over to the Owners.

4.6.2
Owners’ Responsibilities

Owners’ responsibilities include:
a.
All work performed under Owner-Managed Subcontracts.

b.
Provide the processes, tools, and personnel to implement the preventive
maintenance program and asset preservation program in accordance with
Contractor’s Quality Assurance Program and the site ASME Certificate Holder’s
Quality Assurance Program for all Plant Equipment and Materials stored onsite
and in offsite warehouses until care, custody, and control has been turned over
to the Owners.

c.
Establish, implement, and maintain the preventive maintenance program and asset
preservation program for all Plant Equipment and Materials after care, custody,
and control has been turned over to the Owners.

d.
Manage facilities identified as Owners’ scope in Exhibit D, “Construction Site”.

e.
Provision of construction utilities (power, water, etc.).



10/18/17                                Page 12 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


4.7    Construction Training
4.7.1    Contractor’s Responsibilities
Contractor’s responsibilities include:
a.
Perform all craft indoctrination training on Contractor’s Environmental, Safety,
and Health processes.

b.
Perform all craft skill/proficiency training.

c.    Coordinate in-processing needs and timing with Owner.
4.7.2    Owners’ Responsibilities
Owners’ responsibilities include:
a.    Perform all in-processing and site security, including fitness for duty.
b.    Perform all Owner required training for access to the Vogtle site.
4.8    Construction Completion
4.8.1    Contractor’s Responsibilities
Contractor’s responsibilities include:
a.
Establish and manage a Construction Completion Group which will facilitate and
coordinate completion of physical construction and construction testing required
for turnover from Construction to Owner Startup/Commissioning. Contractor’s
Construction Contractor’s construction testing responsibilities are identified
in Table 2 of Exhibit G, “Mechanical Completion.”

b.
Oversee turnover of systems/subsystems/components from Construction to Owners’
Startup/Commissioning.

c.
Serve as the interface between Scheduling, Design Engineering, Construction,
Planning, Closeout, and other organizations.

4.8.2
Owners’ Responsibilities

Owners’ responsibilities include:
a.
Coordinate with Contractor’s Construction Completion Group to support turnover
of systems/subsystems/components from Construction to Owners’
Startup/Commissioning.

b.
Review and closeout of “Legacy Work Packages.”



10/18/17                                Page 13 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


c.
Perform Construction Testing identified as Owners’ responsibility in Table 2 of
Exhibit G, “Mechanical Completion.”

4.9    Other Construction Work Activities
4.9.1    Contractor’s Responsibilities
Contractor’s responsibilities include:
a.
Manage the construction scope of Contractor-Managed Subcontracts using
Contractor Subcontract Technical Representatives as described in Section 8
below.

4.9.2    Owners’ Responsibilities
5.    QUALITY
None.
5.1    Contractor’s Responsibilities
Contractor’s responsibilities include:
a.
Implement Contractor’s Nuclear QA program to cover Contractor’s Construction
activities integrated with Owners’ overall QA program to the extent possible.

b.
Develop and maintain a Contractor project quality oversight plan to facilitate
QA oversight.

c.
Plan and conduct QA audits and surveillances of Contractor’s Construction
activities to review effectiveness and implementation of Contractor’s QA
Program. Participate in joint Owner-Contractor audits where possible.

d.
Identify quality problems, initiate documented action leading to solutions, and
review implementation of solutions.

e.
Qualify and certify Contractor’s QA lead auditors, auditors, and technical
specialists participating in Contractor’s QA audit and surveillance program.

f.
Upon approval to proceed, acquire and maintain Vogtle Units 3 & 4 site
extensions of Contractor’s corporate ASME NA and NPT-Certificates of
Authorization.

g.
Upon approval to proceed, obtain Authorized Inspection Agency services for ASME
Section III-related activities.

h.
Qualify and certify Contractor’s Supplier Quality lead auditors, auditors, and
inspection personnel participating in Contractor’s supplier qualification
activities.



10/18/17                                Page 14 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


i.
Implement Owners’ Corrective Action Program (CAP) for Contractor’s Construction
activities and incorporate Owners’ CAP into the Contractor’s Quality program.

j.
Implement Contractor’s People-Based Quality Program.

k.
Assist Owners’ QA with regulatory interface, as required.

l.
Take stop work action when warranted.

m.
Incorporate Owners’ processes and procedures into Contractor’s QA program as
directed by Owners for common site-wide project work processes (e.g., CAP, as
noted above; control of site-wide procedures; records retention using Owners’
document management system; and others at Owners’ discretion).

5.2    Owners’ Responsibilities
Owners’ responsibilities include:
a.
Overall project QA responsibility including oversight, audits, surveillances,
etc.

b.
Qualification of Contractor as an approved supplier to Owners.

c.
Regulatory interface.

d.
Overall project CAP for site issue management.

e.
Notify Contractor of quality issues identified by Owners related to Contractor’s
Construction activities.

f.
Delegation of work to Contractor for performance under Contractor’s QA program.

g.
Identification of other common, site-wide Owner processes and procedures for
incorporation into Contractor’s QA program.

6.    ENVIRONMENTAL, SAFETY, & HEALTH
6.1    Contractor’s Responsibilities
Contractor’s responsibilities include:
a.
Implement an Environmental, Safety, & Health (ES&H) program, including a
site-wide Safety program, which will include plans/procedures for safe, healthy,
and environmentally sound work execution.

b.
Manage ES&H rewards and recognition program.

c.
Manage medical services subcontractor and medical facilities (onsite and
offsite).



10/18/17                                Page 15 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


d.
Manage work related illness/injuries of Contractor personnel, craft personnel,
and Contractor-Managed Subcontractor personnel.

e.
Manage Emergency Response Team (full-time subcontractor and/or volunteer craft
supervision/nonmanual/craft team) including training and equipment purchase and
upkeep.

f.
Monitor and audit safety and health vendors and subcontractors.

g.
Perform assessments and audits.

h.
Perform ES&H related regulatory, leadership, and orientation training.

i.
Perform Industrial Hygiene services, subcontract specialty services as
appropriate, and monitor subcontractor adherence to industrial hygiene
scope-specific procedure(s).

j.
Coordinate with the Owners’ Environmental program for the performance of
delegated environmental field compliance inspections, maintenance of
environmental compliance logs (e.g., waste, spill/release, combustion
equipment), sampling efforts (air, water, waste), safety data sheet (SDS) review
and control, management of waste generated by the Contractor and Contractor
subcontractors, and coordinate data and reports necessary for regulatory
reporting by the Owners per Table 2 (located on page 25).

k.
Collaborate with the Owners concerning revisions to the Environmental plans and
procedures.

l.
Prepare weekly and monthly ES&H statistical reports.

m.
Manage aspects of the work permit process (e.g., confined space) and audit
permits managed by Construction.

n.
Facilitate and manage the ES&H incident investigation process.

o.
Facilitate safety committees, including the People Based Safety team.

p.
Facilitate Construction/ES&H activity planning meetings.

q.
Facilitate and manage open ES&H action reports/logs (input to closure).

r.
Coordinate daily with Construction and Procurement and Subcontracts to provide
ES&H support where needed.

s.
Perform ES&H in-processing and any additional ES&H training as appropriate.



10/18/17                                Page 16 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


6.2    Owners’ Responsibilities
Owners’ responsibilities include:
a.
Manage the Owner Controlled Insurance Program (OCIP).

b.
Manage Environmental permitting, compliance, and related activities and perform
Owners’ environmental compliance activities identified in Table 2.

c.
Manage work related injury/illnesses of Owners and Owner-Managed Subcontractors.

d.
Support Occupational Health Plan implementation including coordination with
OCIP, providing wellness resources, and providing lessons learned.

e.
Review safety weekly and monthly statistical reports.

f.
Monitor and audit Owner-Managed Subcontractors for compliance.

g.
Participate, as appropriate, in Emergency Response team (e.g., office wardens,
member of Incident Management Team, etc.).

h.
Participate in ES&H activity planning meetings.

i.
Participate, as appropriate, in safety committees, incident investigations, and
rewards and recognition program.

j.
Manage environmental permits and matrix, monitor and inspect environmental
controls as appropriate.

k.
Implement an ES&H program for areas and facilities controlled by the Owners and
Owner-Managed Subcontractors as identified in Exhibit D, “Construction Site”.

l.
Perform Owners’ oversight of Contractor’s ES&H activities.

7.    PROJECT CONTROLS
7.1    Contractor’s Responsibilities
Contractor’s responsibilities include:
a.
Develop and manage Level 3 construction cost, schedule, and performance
baselines which is part of the Project Integrated Level 3 Schedule.

b.
Resource load the Level 3 Construction activities with craft resources
(jobhours) to establish the Construction earnings plan.

c.
Develop staffing plans for craft and field non-manual personnel based on
schedule and performance baselines for Owner approval.



10/18/17                                Page 17 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


d.
Develop commodity installation curves based on Level 2 schedule requirements and
density restrictions for Owner approval.

e.
Provide input to the Owners to establish performance measurement tools including
rules of credit.

f.
Input actual installation progress into EcoSys Quantity Unit Rate Report (QURR)
performance measurement tools.

g.
Audit timesheets for accuracy and make corrections where necessary.

h.
Develop, manage, and maintain the Level 3 Project Schedule for construction
activities in accordance with mutually-agreed Owners’ construction scheduling
guidelines.

i.
Develop, manage, and maintain lower level schedules for construction activities
as needed.

j.
Incorporate schedules for Contractor-Managed Subcontracts into the Level 3
construction Project Schedule.

k.
Identify construction need dates in the Level 3 construction Project Schedule
for Owners’ scope items including engineering, licensing, supply of Plant
Equipment and Materials, etc.

l.
Work with Owners to identify Work Package schedule information in the Level 3
construction Project Schedule as needed to support Work Package development and
system turnover.

m.
Resolve impacts in Level 3 construction critical paths and update Level 3
schedule.

n.
Produce weekly and monthly reports and metrics for progress and performance
including:

—
Scorecard reflecting weekly production, productivity, and schedule performance
at the unit/building/commodity level of detail.

—
QURR reflecting detailed production and productivity at the cost account level.

—
Provide input to Owners’ bulk commodity curves installed versus plan.

—
Provide input to Owners’ schedule variance reporting.

—
Provide input to Owners’ schedule adherence reporting.

—
Absenteeism and attrition.

o.
Produce metrics for indirect craft versus budgeted staffing plans.

p.
Produce metrics for non-manual actual versus budgeted plan.



10/18/17                                Page 18 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


q.
Provide cost tracking for Construction Work including direct and indirect craft
and field non-manual personnel.

r.
Maintain a cost & commitment report for procurements and Contractor-Managed
Subcontracts.

s.
Forecast monthly expenditures.

t.
Perform material/commodity quantification.

u.
Recommend reporting requirements for Contractor-Managed Subcontracts for Owners’
approval.

v.
Assist in establishing scope, manhour, and cost estimates for Contractor-Managed
Subcontracts.

w.
Propose criteria for calculating construction percent complete for Owners’
approval.

x.
Identify construction trends and change management issues, and participate in
the Owners’ change control program.

y.
Provide input to the Owner-maintained construction risk register.

z.
Provide information to assist Owners in responding to requests from the Public
Service Commission.

7.2    Owners’ Responsibilities
Owners’ responsibilities include:
a.
Oversee overall project cost and schedule reporting.

b.
Work with Contractor to develop mutually-agreeable construction scheduling
guidelines.

c.
Develop and maintain scheduling guidelines for other functions (e.g.,
engineering, licensing, etc.).

d.
Review overall project controls guidelines for effectiveness and completeness.

e.
Ownership of the integration of the Level 1, 2, and 3 Project Schedule.

f.
Develop, manage, and maintain the Level 1 and Level 2 Project Schedule.

g.
Develop, manage, and maintain the Level 3 Project Schedule for non-construction
activities (e.g., engineering, licensing, ITAAC, startup, etc.).

h.
Develop and issue 8-week lookahead Project Schedule with input from Contractor
for the construction schedule.



10/18/17                                Page 19 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


i.
Analyze impacts to Project Schedule from construction Level 3.

j.
Review changes to the overall project cost and schedule.

k.
Audit performance measurement reporting for accuracy.

l.
Review risk and change process and register.

m.
Prepare reports and respond to requests for information from the Public Service
Commission.

n.
Produce project reports and cost and schedule metrics including variance
analysis, risk analysis, float management, schedule fidelity, earned value, and
critical path.

o.
Establish performance measurement tools with input from the Contractor and other
functions on rules of credit.

p.
Develop and maintain performance measurement reporting (cost and schedule).

8.    FIELD PROCUREMENT AND SUBCONTRACTS
8.1    Contractor’s Responsibilities
Contractor’s responsibilities include:
a.
Provide leadership and direction of the Field Procurement and Subcontracts
organization consistent with Construction provided schedules and priorities.

b. Support the Subcontract Scope Alignment Process as a joint Contractor and
Owner effort (see Article 3.2 and Exhibit E, “Subcontract Alignment Process and
Managed Subcontracts”).
c.
Manage Contractor-Managed Subcontracts using Owners’ procedures, processes, and
tools and as appropriate obtain Owners’ approval at pre-agreed levels for change
orders.

d.
For agreed to subcontracts, provide invoice review of Contractor-Managed
Subcontracts or payment of Contractor issued Field Procurements.

e.
Manage Plant Equipment and Materials both onsite and offsite, including receipt
and inspection, warehouse/laydown yard management, material
coordination/issuance; identify and segregate startup and operational spares and
notify Owners for transfer.

f. Implement and maintain the Material Coordination Management/Process including
setting priorities for purchases and field deliveries, coordinating with
warehouse and Construction personnel to resolve material delay/issues, using the
project schedule to identify material requirements and potential restraints,
elevating critical issues to Construction and Project Management, and overseeing
material staging areas within the construction area(s).


10/18/17                                Page 20 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


g.
Implement and maintain a preventive maintenance program and asset preservation
program, in conjunction with the Owners, and in accordance with Contractor’s
Quality Assurance Program and the site ASME Certificate Holder’s Quality
Assurance Program for all Plant Equipment and Materials stored onsite and in
offsite warehouses until care, custody, and control has been turned over to the
Owners. For ASME Section III items, turnover to the Owners is accomplished upon
transition from ASME Section III to ASME Section XI programs.

h.
Provide craft supervision and craft personnel to support the preventive
maintenance program and asset preservation program until care, custody, and
control has been turned over to the Owners.

8.2    Owners’ Responsibilities
Owners’ responsibilities include:
a.
Procure all Plant Equipment and Materials.

b.
Manage all Owner-Managed Subcontracts.

c. Support the Subcontract Scope Alignment Process as a joint Contractor and
Owner effort (see Article 3.2 and Exhibit E, “Subcontract Alignment Process and
Managed Subcontracts”).
d.
Payment under all Contractor-Managed Subcontracts.

e.
Provide the processes, tools, and personnel to implement the preventive
maintenance program and asset preservation program in accordance with
Contractor’s Quality Assurance Program and the site ASME Certificate Holder’s
Quality Assurance Program for all Plant Equipment and Materials stored onsite
and in offsite warehouses until care, custody, and control has been turned over
to the Owners.

f.
Establish, implement, and maintain the preventive maintenance program and asset
preservation program for all Plant Equipment and Materials after care, custody,
and control has been turned over to the Owners.

g.
Perform Owners’ oversight of Contractor’s Procurement and Subcontracts
activities.

9.    ENGINEERING
9.1    Contractor’s Responsibilities
a.
Review Issued for Construction documents received from Owners for
constructability; seek to resolve constructability issues with Owners.



10/18/17                                Page 21 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


9.2    Owners’ Responsibilities
Owners’ responsibilities include:
a.    Perform all Design Engineering and Resident Engineering.
b.    Provide Issued for Construction Documents to Contractor.
10.    PROJECT ADMINISTRATION
10.1    Contractor’s Responsibilities
Contractor’s responsibilities include:
a.
Provide leadership and manage Work Package configuration including daily
maintenance through final closeout to Owners consistent with the requirements of
the Contractor’s quality program.

b.
Capture and manage records for Contractor’s work activities through turnover to
Owners using Owners’ document management system, and related Owner processes and
procedures incorporated into Contractor’s QA program.

c.
Coordinate and issue training records for all Contractor field non-manual
personnel, manage completed training records and turnover to Owners.

10.2    Owners’ Responsibilities
Owners’ responsibilities include:
a.
Maintain overall records management software to be used by the project.

b.
Manage all records for Owners’ work activities.

c.
Perform Owners’ oversight of Contractor’s Document Control activities.

11.    HUMAN RESOURCES
11.1    Contractor’s Responsibilities
Contractor’s responsibilities include:
a.
Manage the Human Resources function.

b.
Develop and maintain the Human Resources program and implementing policies and
procedures.



10/18/17                                Page 22 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


c.
Produce weekly and monthly metrics on standard Human Resources performance and
measures such as retention, involuntary terminations, headcount, and
time-to-fill positions.

d.
Develop and manage a recruitment plan.

e.
Provide on-boarding support including relocation, E-verify, and project security
requirements.

f.
Facilitate employee relations including the investigation and resolution of
employee relations issues.

g.
As requested by Owners, support Owners’ investigations of employee concerns that
are raised through the Owners’ Employee Concerns program and fall within
Contractor’s scope of work.

h.
Develop a discipline/termination policy for manual and non-manual employees to
review the consistency of disciplinary actions which aligns with the policies
and regulatory requirements of the Owners’ program.

i.
Identify programs and tools to develop, attract, and retain project talent.

j.
Respond to regulatory agency requests and audits.

k.
Develop a project Affirmative Action Plan and meet annual reporting
requirements.

l.
Provide new hire orientation to new project hires and transfers.

m.
Coordinate a performance management program that includes goal setting,
performance feedback, and compensation planning.

11.2    Owners’ Responsibilities
Owners’ responsibilities include:
a.
Establish and maintain an Employee Concerns program.

b.
Collaborate on the joint resolution of Human Resources issues that cut across
company lines.

c.
Notify Contractor of issues raised through the Employee Concerns program
associated with Contractor’s scope of work.

d.
Perform Owners’ oversight of Contractor’s Human Resources activities.



10/18/17                                Page 23 of 36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


12.    INFORMATION, SYSTEMS, & TECHNOLOGY
12.1    Contractor’s Responsibilities
Contractor’s responsibilities include:
a.    Implement and maintain Contractor’s software tools used in support of the
project.
b.    Install and maintain Contractor’s computers and related hardware at the
site.
12.2    Owners’ Responsibilities
Owners’ responsibilities include:
a.
Provide computers to Contractor personnel and continued access to the site
software tools.

b.
Provide Internet access for Contractor personnel to access Contractor’s software
tools.

c.
Provide desk phones.

d.
Provide printing and plotting hardware.

13.    CONTRACT ADMINISTRATION AND SUPPORT SERVICES
13.1    Contractor’s Responsibilities
Contractor’s responsibilities include:
a.
Provide Contractor’s point of contact for Agreement administration and support
Owners’ project leadership.

b.
Administer the Agreement with Owners.

c.
Prepare and submit reports to Owners as required by the Agreement.

d.
Prepare and submit invoices to Owners.

13.2    Owners’ Responsibilities
Owners’ responsibilities include:
a.    Provide Owners’ point of contact for Agreement administration.
b.    Administer the Agreement with Contractor.








10/18/17                                Page 24 of 36

--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


Table 2. Environmental Compliance Division of Responsibility (Notes 1, 2)
Title
Purpose
Owners
Responsibility
Contractor
Responsibility
Agency/Frequency/Dates
 
 
 
 
 
 
 
 
 
 
1. ENVIRONMENTAL PROGRAM MANAGEMENT
Environmental Management Plan
The environmental management plan describes the environmental program
implementation strategy.
Primary
Support
Initial update upon contract execution and as needed thereafter
ND-EV-VNP-012 (Environmental Governance and Oversight of Construction
Activities)
This document outlines the governance related to the Owners’ oversight process
to ensure the environmental program is implemented in compliance with the
existing permits, rules and regulations.
Primary
None
 
Program Specific Governance
Procedures and/or work instructions providing clear, concise instructions to the
construction organization. Currently procedures are in place which may not be
available for project use.
Primary
Support
Initial update upon contract execution and as needed thereafter
 
 
 
 
 
1.1 Title V Air Permit # 4911-33-0030-V-03-1
Emission Source Installation Notification
EPD Notification for startup of each piece of permanent equipment regulated by
Owners’ Title V Air Permit # 4911-33-0030-V-03-1.7. Submitted within 120 days of
startup.
Support
Primary
Upon installation of permitted source
Ultra‐Low Sulfur Fuel Certifications from fuel suppliers for Owners Title V Air
Permit # 4911-33-0030-V-03-1 Permit
Report provided by the fuel supplier(s) on company letterhead certifying fuel
provided to the project contains less than 15ppm sulfur content. Certification
is a permit condition requirement. Send report to Owners.
Support
Primary
Semi‐Annual (Jan10 & Jul 10)
Equipment Preservation Check Record (EPCR) for Owners’ Title V Air Permit #
4911-33-0030-V-03-1 [Preventative Maintenance activities on permanent plant
equipment]
Inspection and Test of permanent emission sources. For certified engines,
startup performance testing is not required. The Permittee shall not discharge
or cause the discharge into the atmosphere from any gases which exhibit opacity
equal to or greater than 40 percent. The PM Group maintains the engine & records
the run time hours in log books. As each piece of equipment is added,
coordination will be required to ensure compliance.
Support
Primary
Upon request



10/16/17                                                            Page 25 of
36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


Table 2. Environmental Compliance Division of Responsibility (Notes 1, 2)
Title
Purpose
Owners
Responsibility
Contractor
Responsibility
Agency/Frequency/Dates
 
 
 
 
 
Title V Emissions Inventory for Owners Title V Air Permit # 4911-33-0030-V-03-1
Log for every piece of permanent equipment regulated by Owners’ Title V Air
Permit # 4911-33-0030-V-03-1. The PM Group maintains the engine & records the
run time hours in log books. As each piece of equipment is added, coordination
will be required to ensure compliance. Submit monthly to VEGP 1&2 Environmental
Specialist.
Support
Primary
Upon Install / Performance Testing
Fuel Burning Equipment
The Permittee shall not cause, let, suffer, permit, or allow the emission from
any fuel burning emissions the opacity of which is equal to or greater than
twenty (20) percent except for one six-minute period per hour of not more than
twenty-seven (27) percent opacity. [391-31-.02(2) (d)]
Support
Primary
Upon Install / Performance Testing
Visible Emissions
The Permittee shall not cause, let, suffer, permit or allow emissions from any
source the opacity of which is equal to or greater than forty (40) percent
opacity (6-minute average). [391-3-1-.02(2)(b )1]
Support
Primary
As Needed
 
 
 
 
 
 
 
 
 
 
1.2 SIP Air Permit # 1629-033-0039-S-02-0
Visible Emissions
The Permittee shall not cause, let, suffer, permit or allow emissions from any
source the opacity of which is equal to or greater than forty (40) percent
opacity (6-minute average). [391-3-1-.02(2)(b )1]
Support
Primary
As Need/Upon Install
Concrete Crusher Daily Operations Log Checklist Inspection if on-site for
Daily operations checklist inspection of concrete crushers in accordance with
Permit Conditions (as needed – during concrete crushing activities)
Support
Primary
Daily Log
Construction Air Quality Permit Emissions Calculations
Tracking permit conditions and limitations (see Equipment run hour report and
the NOx emissions calculation spreadsheet). Monthly NOx emission limit is 8.33
tons.
Support
Primary
Monthly, Permit Record & Georgia EPD (upon request)
Concrete Batch Plant Compliance Record Keeping
Ensure regulatory obligations related to the Concrete Batch Plant records are
being maintained in accordance with Permit Sections 4.2 and 5.4 These are
records are prepared and maintained by the Concrete Batch Plant.
Support
Primary
Monthly, Permit Record & Georgia EPD (upon request)



10/16/17                                                            Page 26 of
36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


Table 2. Environmental Compliance Division of Responsibility (Notes 1, 2)
Title
Purpose
Owners
Responsibility
Contractor
Responsibility
Agency/Frequency/Dates
 
 
 
 
 
Concrete Batch Plant Operations Report (this report is a normal monthly
production report & is not a separate report for environmental reporting
purposes)
Tracking of Batch Plant Operations (Batch Plant Manager emails this report
monthly).
Support
Primary
Monthly
Construction Air Quality Permit Quarterly Report
Permit Condition 7.2 requires a quarterly report summarizing engine runtimes,
concrete throughput and NOx emissions.
Support
Primary
Quarterly (30th)
Ultra‐Low Sulfur Fuel Certifications from fuel suppliers
Report provided by the fuel supplier(s) on company letterhead certifying fuel
provided to the project contains less than 15ppm sulfur content. Certification
is a permit condition requirement. Send report to Owners.
Support
Primary
Semi‐Annual (Jan10 & Jul 10)
Annual Air Emissions Fee
Air emission fees required for the operation of stationary construction
equipment. Owners pay the required fees.
Support
Primary
Annual (Sept 1st)
Concrete Crusher Performance Test for SIP
Permit Condition 6.1 requires a performance test conducted in accordance with
USEPA Method 9 for concrete crushing equipment. (test and submit to EPD if using
different crusher)
Support
Primary
Upon Install / Performance Testing
 
 
 
 
 
 
 
 
 
 
1.3 General Air Regulatory Obligations
Greenhouse Gas Report
Greenhouse gas reporting required when threshold of 25,000 tons of GHG is
exceeded annually. Send the project’s estimated GHG emissions to Owners. (Owners
have .xls)
Support
Primary
Annual (Jan 10)
CFC Equipment Registrations and Inventory (40 CFR 82 – Protection of
Stratospheric Ozone)
Document CFC equipment registrations, employee certifications, equipment
inventories, and maintenance and handling records, provide Owners with list of
equipment during building turnover.
Support
Primary
Each
SF6 Reporting
SF6 is a HAP ->Track -> used for fire suppression in instrument panels in
turbine bldg. Provide annual inventory for Owners.
Support
Primary
Annual



10/16/17                                                            Page 27 of
36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


Table 2. Environmental Compliance Division of Responsibility (Notes 1, 2)
Title
Purpose
Owners
Responsibility
Contractor
Responsibility
Agency/Frequency/Dates
 
 
 
 
 
2. WATER QUALITY COMPLIANCE
2.1 General Permit No. GAR 100001 - Stormwater Discharges Associated with
Construction Activity (19 Active Owners’ NOIs)
Construction Stormwater General Permit Notices of Intent/Notices of Termination
Prepare, maintain and submit the per the Construction Storm Water General
Permit.
Primary
Support
As needed. Next major submittal will be the renewal of open NOIs upon issuance
of the new general permit.
Erosion, Sediment Pollution Control and Prevention Plans
Prepare, maintain and revise the ES&PC Plan per the Construction Storm Water
General Permit. This includes preparation of redline plans and periodic design
professional review for changes to hydraulic components.
Primary
Support
(prepare redlines)
Maintain Redlines following inspections. Submit ES&PC Plan as required by the
permit.
Turbidity Sampling
Collect storm water samples per the permit requirements if a qualifying rain
event occurs. Rainfall shall exceed 0.5 inches between the hours of 8 am to 5 pm
for the event to be considered a qualifying event. Owners’ Site Personnel
perform Turbidity analysis.


Primary
(shared)
Primary
(shared)
Collect samples as required during each qualifying rain event.
Erosion & Sediment Control Inspections
Inspections per the Construction Storm Water General Permit. (CSI 3-20 and HB
Sequence Inspection Program)
Support
Primary
Daily, Weekly, Monthly, and End-of-Storm Events
Daily Rainfall Measurements
Record & document daily rainfall per construction storm water permit
requirements. (Weather Station & Software)
Support
Primary
Daily
Consolidated (includes active NOIs only) Monthly Construction Storm Water
Monitoring Report
Prepare and submit the required monthly report if a qualifying rain event
occurred during the month. If a qualifying event did not occur, documentation
shall be placed in the administrative record.
Support
Primary
Monthly (per event)
 
 
 
 
 
 
 
 
 
 
2.2 Owners’ Permit to Operate Potable Water System PG 0330056
Vogtle Units 3 & 4 Potable Water System (Temporary and Permanent)
Potable Water System tracking summary for water usage and free chlorine in
accordance with Permit.
Primary
None
Daily
Lead and Copper Sampling and VOC
Lead and Copper sampling per Georgia Rule for Safe
Primary
None
Annual



10/16/17                                                            Page 28 of
36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


Table 2. Environmental Compliance Division of Responsibility (Notes 1, 2)
Title
Purpose
Owners
Responsibility
Contractor
Responsibility
Agency/Frequency/Dates
 
 
 
 
 
Sampling.
Drinking Water.
 
 
 
Total Coliform Sampling.
Coliform sampling per Georgia Rule for Safe Drinking Water.
Primary
None
Monthly
TTHM / HAA5 Sampling
TTHM / HAA5 sampling per Georgia Rule for Safe Drinking Water.
Primary
None
Annual
Nitrate and Nitrite Sampling
Nitrate and Nitrite sampling per Georgia Rule for Safe Drinking Water.
Primary
None
Annual
Potable Waterline Disinfection
Water Line Repairs/New potable water line installations require disinfection and
recording in accordance with AWWA standards. Owners will operate and maintain
lines within the Auxiliary Pump house. Lines outside the Auxiliary Pump house
are the responsibility of Contractor.
Support
Primary
Each
Back Flow Preventer Testing
Annual requirement to test back flow preventers on an annual basis. Currently
there are 16 backflow preventers that were tested in 2016. Additional backflow
preventers that require testing are present at facilities operated by Owners and
will be tested under separate contract by the Owners’ Maintenance organization.
Primary
Support
Annual
 
 
 
 
 
 
 
 
 
 
2.3 Owners’ Permit to Withdraw Groundwater # 017-003 (MU3 and MU4)
Groundwater Withdrawal from Multiple Aquifers
Support Owners' Ops Readiness collection of data for Permit# -017-003.
Primary
None
Daily & Monthly
Measure Water Levels
Vogtle 1&2 Environmental Specialist coordinates with Vogtle 3&4 Chemistry during
the performance of drawdown tests, and the collection of raw water samples under
Permit # 017-003. Measure the static and pumping levels in each aquifer utilized
and the date the water levels were measured. (391-3-2-.08)
Primary
None
Semi-Annual
Temperature and Specific Conductance Monitoring Owners’ Permit to
Vogtle 1&2 Environmental Specialist coordinates with Vogtle 3&4 Chemistry during
the performance of
Primary
None
Annual



10/16/17                                                            Page 29 of
36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


Table 2. Environmental Compliance Division of Responsibility (Notes 1, 2)
Title
Purpose
Owners
Responsibility
Contractor
Responsibility
Agency/Frequency/Dates
 
 
 
 
 
Groundwater Withdrawal Permit Makeup Wells (MU 3 and MU 4)
drawdown tests, and the collection of raw water samples under Permit # 017-003.
 
 
 
 
 
 
 
 
2.4 Dewatering Wells – Owners’ Permit to Withdraw Groundwater # 017-006
Groundwater Withdrawal from Multiple Aquifers
Provide groundwater withdrawal totals
Support
Primary
Daily & Monthly
Dewatering Permit - Temperature and Conductivity Sampling
Annually sample and analyze one raw water sample for Temperature and Specific
Conductance Conductivity sample for every five
permitted wells.
Support
Primary
Annual
 
 
 
 
 
 
 
 
 
 
2.5 Concrete Batch Plant Permit NPDES #GA0039276
NPDES Discharge Monitoring Report
Provide a summary of waste water discharges under the NPDES Wastewater Discharge
Permit for the Batch Plant Facility. The facility has never had a discharge.
Water is used for dust suppression by Morgan. Contingency frac tanks are in
place for water storage.
Support
Primary
Monthly
Approved Water Containers for Beneficial Reuse
Beneficial reuse of wastewater is authorized by Georgia EPD. This Form provides
a list of containers that are authorized to distribute wastewater for beneficial
reuse.
Support
Primary
Each
Beneficial Reuse Water Log
Provides a log of beneficially reused wastewater.
Support
Primary
Each
 
 
 
 
 
 
 
 
 
 
2.6 Vogtle 3 & 4 Industrial Permit NPDES #GA0039420
NPDES Discharge Monitoring Report
Provide a summary of waste water discharges under the NPDES Wastewater Discharge
Permit.
Support
Primary
Monthly
Requirements Applicable to Cooling Water Intake Structures for New Facilities
Under 316(b)
There permitee will demonstrate compliance with 316(b) through monitoring and
reporting in accordance with Parts 125.87 and 125.88 of the rule.
Support
Primary
As required with annual reporting



10/16/17                                                            Page 30 of
36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


Table 2. Environmental Compliance Division of Responsibility (Notes 1, 2)
Title
Purpose
Owners
Responsibility
Contractor
Responsibility
Agency/Frequency/Dates
 
 
 
 
 
CORMIX Mixing Zone Model (Part III A. Special Requirements 13)
The permittee shall perform an instream temperature study in the vicinity of
outfall number 001 to demonstrate the results of the CORMIX mixing zone model
with the first two years of operation of Vogtle Unit 4 and while all four units
(Vogtle 1-4) are operational.
Primary
None
One Event
Support Chemistry and ITP during start-up to ensure compliance samples are
collected as required.
Provide peer review support and coordinate start up sampling in accordance with
Procedure B-ADM-PLMC-012.
Primary
None
As Needed Per System
 
 
 
 
 
2.7 Vogtle 3 & 4 Surface Water Withdrawal Permit #017-0191-11
Monitoring Report
Provide a summary of water withdrawals under the Permit.
Primary
None
Monthly
Dissolved Oxygen Conditions
The permittee agrees to cause the construction and installation of an oxygen
injection system, such as a Speece Cone, capable of
injecting up 4,000 pounds of oxygen per day.
Primary
None
System Operational by Unit 3 COD, injection performed between April 15 and
November 15
 
 
 
 
 
 
 
 
 
 
2.8 General Water Quality Data Collection
Storm Water No Exposure Exclusion Certification (NEE). Storm Water No Exposure
Exclusion Certification - Waynesboro, GA Warehouse
Ensure materials and activities are not exposed to storm water run-off according
to the NEE.
Support
Primary
Quarterly
Oil Water Separator Waste Samples (Oil and Grease)
Collect sample from discharge line connected to the Sanitary Sewer to ensure
compliance with Vogtle 1&2 NDPES Permit Requirements.
Support
Primary
Semiannual
Sanitary Sewer Flow Rates
Measure flow at the 500A outfall to facilitate notification to the Vogtle 3&4
Chemistry Team when flow exceeds 20,000 gallons per day.
Support
Primary
Daily



10/16/17                                                            Page 31 of
36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


Table 2. Environmental Compliance Division of Responsibility (Notes 1, 2)
Title
Purpose
Owners
Responsibility
Contractor
Responsibility
Agency/Frequency/Dates
 
 
 
 
 
 
 
 
 
 
3. SPILL PREVENTION CONTROL & COUNTERMEASURES (SPCC)
SPCC Plan (Revisions / Updates)
Site wide plan for the implementation of 40 CFR 112.
Primary
(shared)
Primary
(shared)
Initial Revision following transition will be prepared by Owners.
Revise and Certify SPCC Plan within 6 months of first technical change.
Spill Response/Chemical Spill / Release Reports
Clean up and Report all chemical spills / releases per SPCC plan requirements.


Support
Primary
Each Spill / Release
Agency Notification Spill Report Form
Report chemical spills / releases that exceed reportable quantities requiring
regulatory agency notification per the SPCC Plan / 40 CFR 112 regulations.


Support
Primary
Each
Weekly SPCC Facility Inspection
Utilized during routine SPCC facility inspections per SPCC Plan requirements.
Support
Primary
Weekly
Annual SPCC Facility Inspection
Utilized during annual SPCC facility inspections per SPCC Plan requirements.
Support
Primary
Annual
Spill Response Equipment Inventory
Utilized to ensure that the minimum required spill equipment and spill kits are
maintained in‐stock on the project site per SPCC Plan requirements.
Support
Primary
Weekly
Secondary Containment or Diked Area Drainage Form
Completed anytime a secondary containment or diked area is drained to an area
that has access to an open watercourse.
Support
Primary
Each Event
SPCC Training
Train Oil Handling Personnel at least once per year per the SPCC Plan and
OPA/SPCC regulations in 40 CFR 112
Support
Primary
Annual
 
 
 
 
 
4. WASTE MANAGEMENT COMPLIANCE
Weekly Universal Waste Inspections.
Provide record of Universal Waste collection area inspections.
Support
Primary
Weekly



10/16/17                                                            Page 32 of
36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


Table 2. Environmental Compliance Division of Responsibility (Notes 1, 2)
Title
Purpose
Owners
Responsibility
Contractor
Responsibility
Agency/Frequency/Dates
 
 
 
 
 
Weekly Satellite Accumulation Area Inspections. Owners’ USEPA Hazardous Waste
Generator ID# GAR000075085.
Provide record of Satellite Accumulation Area inspections.
Support
Primary
Weekly
Weekly 90/270 Day Area Hazardous Waste Inspections. Owners’ USEPA Hazardous
Waste Generator ID# GAR000075085.
Provide record of Hazardous Waste collection area inspections.
Support
Primary
Weekly
Hazardous Waste Generation Summary. Owners’ USEPA Hazardous Waste Generator ID#
GAR000075085.
Provides a summary of hazardous waste generated on the project on a monthly
basis.
Support
Primary
Monthly
Hazardous Waste Determination. Owners’ USEPA Hazardous Waste Generator ID#
GAR000075085.
Waste profiles are performed per 40 CFR 261 for each waste stream.
Support
Primary
Each Waste Stream
Waste Manifests. Owners’ USEPA Hazardous Waste Generator ID# GAR000075085
Provide waste manifest, chain-of-custody, bill of laden, recycle certifications,
etc. to demonstrate cradle to grave for each waste stream.
Support
Primary
Each Item
Hazardous Waste Reduction Plan. Owners’ USEPA Hazardous Waste Generator ID#
GAR000075085.
Documents Owners’ plan to minimize the generation of hazardous waste. Document
was prepared due to being a LQG in 2016.
Primary
Support
As Needed
Hazardous Waste Contingency Plan. Owners’ USEPA Hazardous Waste Generator ID#
GAR000075085.
Owners' plan to protect the safety and welfare of employees and to comply with
federal and state laws pertaining to hazardous waste generators with respect to
preparedness and prevention for emergency events.
Primary
Support
As Needed
Solid Waste Management
 
 
 
 
   Excess Concrete Management
Perform oversight of and support disposal. Costs by others.
Primary
Support
As Needed
   Scrap Metal Recycling
Perform oversight of and support disposal. Costs by others.
Primary
Support
As Needed
   Solid Waste
Perform oversight of and support disposal. Costs by others.
Primary
Support
As Needed
   Hazardous Secondary Materials Management
Support profile development, oversight, and recycling of HSM.
Support
Primary
As Needed



10/16/17                                                            Page 33 of
36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


Table 2. Environmental Compliance Division of Responsibility (Notes 1, 2)
Title
Purpose
Owners
Responsibility
Contractor
Responsibility
Agency/Frequency/Dates
 
 
 
 
 
   Universal Waste
Provide oversight of, perform records management, and disposal of Universal
Waste.
Support
Primary
As Needed
   Used Oil
Provide oversight of, perform records management, and disposal of Used Oil.
Support
Primary
As Needed
   Oily Debris
Provide oversight of, perform records management, and disposal of Oily Debris.
Support
Primary
As Needed
Manage Impacted Water (SPCC Containments, etc.)
Collect impacted water (from containments, etc.) provide oversight of, perform
records management, and disposal of impacted water.
Support
Primary
As Needed
 
 
 
 
 
 
 
 
 
 
5. HAZCOM/HAZMAT / SARA / EPCRA
Chemical Control
All chemical products must be approved prior to purchase and require an
“Approved Use Sticker” unless
otherwise exempted.
Support
Primary
As Needed
Chemical Database Management/SDS Compliance
Support Safety and Health as needed.
Support
Primary
As Needed
Haz Com Plan Maintenance
Support Safety and Health as needed.


Support
Primary
As Needed
Chemical Cabinet Compliance
Ensure compliance with site procedure requirements to chemical cabinets
(Currently ~400 cabinets.
Support
Primary
Weekly
Chemical Inventory Data for Owners’ EPCRA / SARA Tier II Report
Used to identify and track Tier II and TRI reportable chemicals and quantities
(CMS requirement and used to support Tier II Report).
Support
Primary
Monthly
Welding Rod Usage Log for Owners’ TRI Report.
Track welding rod usage for Toxic Release Inventory Reporting To demonstrate
that NESHAP is not applicable.
Support
Primary
Monthly
 
 
 
 
 
6. ECOLOGICAL / WILDLIFE
Migratory Bird Treaty Act MBTA – Georgia Power’s USFWS Permit
Provide protection of nesting birds and their eggs during construction
activities. Provide records of related
Support
Primary
As Required



10/16/17                                                            Page 34 of
36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


Table 2. Environmental Compliance Division of Responsibility (Notes 1, 2)
Title
Purpose
Owners
Responsibility
Contractor
Responsibility
Agency/Frequency/Dates
 
 
 
 
 
MB745135-1
activities.
 
 
 
Feral Hog Management
Support USDA during activities to capture and remove feral hogs. Coordination
required with site Safety and Security.
Primary
Support
As Required
Endangered Species / Nuisance Wildlife and Domestic Animal Protection /
Relocation
Protect wildlife, site personnel and relocate animals. Provide records of
related activities.
Support
Primary
As Required
 
 
 
 
 
7. OTHER REGULATORY OBLIGATIONS
Noise
Perform monitoring to document compliance with the FEIS and SFEIS.
Primary
None
As Required
Environmental Protection Plan (COL Appendix B) - EIE for non-evaluated
environmental impacts or changes to evaluated impacts
Perform notifications and prepare environmental impact evaluations to support
compliance.
Primary
Support
As Required
Department of Army Permit SAS-2007-01837
Support compliance with permit obligations.
Support
Primary
As Required
PaTON
Observe and support required signs. Sign replacement as required.
Support
Primary
 
NHPA
Ensure compliance with NHPA requirements prior to any new land disturbing
activities and support new discovery (if applicable)]
Primary
Support
As Required
Bulk Gas Impact
Perform Periodic Monitoring of Bulk Gas Shipments, storage locations, and
management to comply with obligations for Vogtle 1&2.
Primary
Support
As Required
Federal Aviation Administration (FAA) Determinations. Various contractors and
Owners make notifications.
Ensure applicable structures have determinations and are lit accordingly. Report
lighting outages to the FAA as required.
Support
Primary
As Required




 
 
 
 



10/16/17                                                            Page 35 of
36

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit A – Scope of Work / Division of Responsibilities


Table 2. Environmental Compliance Division of Responsibility (Notes 1, 2)
Title
Purpose
Owners
Responsibility
Contractor
Responsibility
Agency/Frequency/Dates
 
 
 
 
 
Notes
1. Owners are responsible for Governance and Oversight for all items.
2. Definitions:
•
Governance – Is the accountability to establish the standards, methods, and
expectations for a Functional Area. These standards include management controls
(policies, programs, processes, and implementing tools) and performance
standards (definition of best practices and development of goals) that drive
excellence in the function.
•    Oversight – Is the accountability to critically monitor, assess, and
evaluate the performance of the Functional Area throughout the fleet to provide
assurance that standards are being met. Oversight includes the responsibility to
recommend appropriate intervention and elevation/escalation of management
attention as necessary when standards are NOT being met.
•    Support – The accountability to arrange for supplemental resources or
specialized skills to the performing organization on an as-needed basis. Support
resources may provide technical guidance or specific work products; however, the
performing organization retains ultimate accountability for the results and
delivering on the work product.
•    Primary – Is the accountability to deliver expected results/work products
in accordance with the agreed upon fleet standards, methods, and expectations.
The performing organization/Individual has the primary accountability for
behaviors and execution.







10/16/17                                                            Page 36 of
36

--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY


Exhibit B - Target Assumptions


1.
It is assumed that the bulk quantities to be installed as part of the Work are
as stated in Tables 1 through 11 (“To-Go Quantities”).

2.
It is assumed that the number of mechanical and electrical components to be
installed as part of the Work is as set forth in the document titled “Vogtle ETC
Summary Working File Appendices provided to Bechtel Team.pdf.” as uploaded on
May 19, 2017 by Terry Takats to the SNC SharePoint site - “Vogtle 3&4 Project
Controls”.

3.
It is assumed that, except for adjustment for escalation, the craft wages and/or
benefits to be paid to craft labor engaged in performance of the Work are as
stated in the Project Labor Agreement and wage bulletins provided in the
following documents:

•
Document titled “Construction Labor Agreement.pdf.” as uploaded on May 19, 2017
by Terry Takats to the SNC SharePoint site – “Vogtle 3&4 Project Controls.”

•
Document titled “Craft Current Wages and Benefits.pdf.” uploaded on May 25, 2017
by Terry Takats to the SNC SharePoint site – “Vogtle 3&4 Project Controls.”

•
Document titled “BL0033 Effective 05.22.17.pdf” uploaded on May 26, 2017 by
Terry Takats to the SNC SharePoint site – “Vogtle 3&4 Project Controls.”

4.
It is assumed that qualified craft labor will be available to support the
performance of the Work in accordance with the resource curves for direct craft
labor and indirect craft labor as set forth in Exhibit M-1.

With respect to this Target Assumption:
(a)
Craft labor unavailability must be demonstrated by providing evidence for a
defined craft labor group that issued craft requisitions have remained unfilled
for 30 or more days for the lesser of a) [***] positions or b) [***] of the
planned resource level for that craft labor group.

(b)
In the event that craft labor unavailability is demonstrated as provided in (a)
above, the Parties will engage in consultation with the applicable craft labor
union representatives, and, after such consultation, Contractor will make
recommendations to the Owners as to proposed mitigation measures to address the
craft labor unavailability. Such mitigation measures may include the proposed
payment of per diems or provision of other incentives or benefits to the craft
labor. As a part of any such recommendation, Contractor will provide data to
support its recommendation, including, to the extent available, craft labor
survey(s) or other data which indicate that the proposed mitigation measures
would positively address the craft labor unavailability issue.



10/15/17        Page 1 of 13

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit B - Target Assumptions




(c)
If Owners do not agree to implementation of a recommendation made by Contractor
as provided in (b) above within 15 days of receipt of Contractor’s
recommendation, then Contractor may give notice of an Adjustment Event under the
Agreement.

5.
It is assumed that Contractor and its Subcontractors will be permitted to work
on the Construction Site in accordance with the Work Schedule.

6.
It is assumed that escalation on each cost category forming part of the Target
Construction Cost, including craft labor costs, non-manual personnel costs, and
construction material costs, will not exceed an annual average of [***] per
year.





10/15/17        Page 2 of 13

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit B - Target Assumptions




Table 1. To-Go Cast in Place Concrete Quantities (cubic yards)
Building
7/28/17
Assessment
Quantities
(Note 1)
Quantities
Installed
From
Jun – Sep 2017
Remaining
To-Go
Quantities
UNIT 3
Containment
2,100
150
1,950
Auxiliary Building
7,600
302
7,298
Annex Building
5,200
1,044
4,156
Shield Building
2,900
228
2,673
Turbine Building
--
0
0
Turbine Building – 1st Bay
1,500
841
659
Diesel Generator Building
740
--
740
Radwaste Building
1,530
--
1,530
Total Unit 3
21,570
2,564
19,006
UNIT 4
Containment
4,350
1,501
2,849
Auxiliary Building
10,100
445
9,655
Annex Building
7,400
634
6,766
Shield Building
2,900
0
2,900
Turbine Building
6,000
32
5,968
Turbine Building – 1st Bay
2,100
Included above
2,100
Diesel Generator Building
737
0
737
Radwaste Building
1,530
0
1,530
Total Unit 4
35,120
2,613
32,504
SITE
Total Site
45,140
4,766
40,374
Notes
1. From Table 5-1 of Bechtel’s July 28, 2017, “Cost and Schedule Assessment for
the Completion of Construction for Southern Nuclear Operating Company’s Vogtle
Units 3 & 4”. (Note: The Diesel Generator Building and Radwaste Building
quantities for Unit 3 were inadvertently switched in Bechtel’s July 28, 2017
assessment report and have been corrected in this table.)





10/15/17        Page 3 of 13

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit B - Target Assumptions




Table 2. To-Go Modular Concrete Quantities (cubic yards)
Building
7/28/17
Assessment
Quantities
(Note 1)
Quantities
Installed
From
Jun – Sep 2017
Remaining
To-Go
Quantities
UNIT 3
Containment
1,900
0
1,900
Auxiliary Building
500
0
500
Annex Building
816
0
816
Shield Building
6,400
0
6,400
Turbine Building
--
0
0
Turbine Building – 1st Bay
--
0
0
Diesel Generator Building
--
0
0
Radwaste Building
--
0
0
Total Unit 3
9,616
0
9,616
UNIT 4
Containment
2,900
0
2,900
Auxiliary Building
1,950
0
1,950
Annex Building
--
0
0
Shield Building
7,200
547
6,653
Turbine Building
--
0
0
Turbine Building – 1st Bay
--
0
0
Diesel Generator Building
--
0
0
Radwaste Building
--
0
0
Total Unit 4
12,050
547
11,503
SITE
Total Site
0
0
0
Notes
1. From Table 5-1 of Bechtel’s July 28, 2017, “Cost and Schedule Assessment for
the Completion of Construction for Southern Nuclear Operating Company’s Vogtle
Units 3 & 4”. 





10/15/17        Page 4 of 13

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit B - Target Assumptions






Table 3. To-Go Structural Steel Quantities (tons)
Building
7/28/17
Assessment
Quantities
(Note 1)
Quantities
Installed
From
Jun – Sep 2017
Remaining
To-Go
Quantities
UNIT 3
Containment
830
73
757
Auxiliary Building
490
36
454
Annex Building
1,035
290
745
Shield Building
920
0
920
Turbine Building
50
261
0
Turbine Building – 1st Bay
--
0
0
Diesel Generator Building
--
0
0
Radwaste Building
--
0
0
Total Unit 3
3,325
660
2,876
UNIT 4
Containment
830
3
827
Auxiliary Building
490
64
426
Annex Building
1,380
444
936
Shield Building
920
0
920
Turbine Building
5,050
1,771
3,279
Turbine Building – 1st Bay
--
0
0
Diesel Generator Building
--
0
0
Radwaste Building
--
0
0
Total Unit 4
8,670
2,283
6,387
SITE
Total Site
100
236
0
Notes
1. From Table 5-1 of Bechtel’s July 28, 2017, “Cost and Schedule Assessment for
the Completion of Construction for Southern Nuclear Operating Company’s Vogtle
Units 3 & 4”. 





10/15/17        Page 5 of 13

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit B - Target Assumptions






Table 4. To-Go Large Bore Pipe Quantities (linear feet)
Building
7/28/17
Assessment
Quantities
(Note 1)
Quantities
Installed
From
Jun – Sep 2017
Remaining
To-Go
Quantities
UNIT 3
Containment
7,600
1,183
6,417
Auxiliary Building
14,600
3,732
10,868
Annex Building
10,000
607
9,393
Shield Building
--
0
0
Turbine Building
62,000
5,090
56,910
Turbine Building – 1st Bay
Included above
Included above
Included above
Diesel Generator Building
2,400
0
2,400
Radwaste Building
2,100
0
2,100
Total Unit 3
98,700
10,612
88,088
UNIT 4
Containment
8,000
290
7,710
Auxiliary Building
15,500
1,337
14,163
Annex Building
11,580
385
11,195
Shield Building
--
0
0
Turbine Building
67,330
1,903
65,427
Turbine Building – 1st Bay
Included above
Included above
Included above
Diesel Generator Building
2,400
0
2,400
Radwaste Building
2,100
0
2,100
Total Unit 4
106,910
3,916
102,994
SITE
Total Site
48,000
8,272
39,728
Notes
1. From Table 5-2 of Bechtel’s July 28, 2017, “Cost and Schedule Assessment for
the Completion of Construction for Southern Nuclear Operating Company’s Vogtle
Units 3 & 4”. (Note: The Diesel Generator Building and Radwaste Building
quantities for Unit 3 and Unit 4 were inadvertently switched in Bechtel’s July
28, 2017 assessment report and have been corrected in this table.)





10/15/17        Page 6 of 13

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit B - Target Assumptions










Table 5. To-Go Large Bore Pipe Hangers (each)
Building
7/28/17
Assessment
Quantities
(Note 1)
Quantities
Installed
From
Jun – Sep 2017
Remaining
To-Go
Quantities
UNIT 3
Containment
740
36
704
Auxiliary Building
950
85
865
Annex Building
1,040
105
935
Shield Building
--
0
0
Turbine Building
4,150
444
3,706
Turbine Building – 1st Bay
Included above
Included above
Included above
Diesel Generator Building
190
0
190
Radwaste Building
150
0
150
Total Unit 3
7,220
670
6,550
UNIT 4
Containment
740
0
740
Auxiliary Building
950
17
933
Annex Building
1,040
0
1,040
Shield Building
--
0
0
Turbine Building
4,150
549
3,601
Turbine Building – 1st Bay
Included above
Included above
Included above
Diesel Generator Building
190
0
190
Radwaste Building
150
0
150
Total Unit 4
7,220
566
6,654
SITE
Total Site
850
(Note 2)
0
850
Notes
1. From Table 5-2 of Bechtel’s July 28, 2017, “Cost and Schedule Assessment for
the Completion of Construction for Southern Nuclear Operating Company’s Vogtle
Units 3 & 4”. (Note: The Diesel Generator Building and Radwaste Building
quantities for Unit 3 and Unit 4 were inadvertently switched in Bechtel’s July
28, 2017 assessment report and have been corrected in this table.)
2. The large bore pipe hangers for the site were inadvertently not included in
Bechtel’s July 28, 2017 assessment report and have been corrected in this table.





10/15/17        Page 7 of 13

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit B - Target Assumptions






Table 6. To-Go Small Bore Pipe Quantities (linear feet)
Building
7/28/17
Assessment
Quantities
(Note 1)
Quantities
Installed
From
Jun – Sep 2017
Remaining
To-Go
Quantities
UNIT 3
Containment
14,500
2,436
12,064
Auxiliary Building
14,800
4,099
10,701
Annex Building
11,000
796
10,204
Shield Building
--
0
0
Turbine Building
57,000
770
56,230
Turbine Building – 1st Bay
Included above
Included above
Included above
Diesel Generator Building
1,500
0
1,500
Radwaste Building
2,200
0
2,200
Total Unit 3
101,000
8,101
92,899
UNIT 4
Containment
15,455
1,773
13,682
Auxiliary Building
15,320
387
14,933
Annex Building
11,830
148
11,682
Shield Building
--
0
0
Turbine Building
57,800
216
57,584
Turbine Building – 1st Bay
Included above
Included above
Included above
Diesel Generator Building
1,500
0
1,500
Radwaste Building
2,200
0
2,200
Total Unit 4
104,100
2,524
101,581
SITE
Total Site
18,500
0
18,500
Notes
1. From Table 5-2 of Bechtel’s July 28, 2017, “Cost and Schedule Assessment for
the Completion of Construction for Southern Nuclear Operating Company’s Vogtle
Units 3 & 4”. (Note: The Diesel Generator Building and Radwaste Building
quantities for Unit 3 and Unit 4 were inadvertently switched in Bechtel’s July
28, 2017 assessment report and have been corrected in this table.)







10/15/17        Page 8 of 13

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit B - Target Assumptions






Table 7. To-Go Small Bore Pipe Hangers (each)
Building
7/28/17
Assessment
Quantities
(Note 1)
Quantities
Installed
From
Jun – Sep 2017
Remaining
To-Go
Quantities
UNIT 3
Containment
2,280
24
2,256
Auxiliary Building
1,650
295
1,355
Annex Building
2,100
52
2,048
Shield Building
--
0
0
Turbine Building
6,800
111
6,689
Turbine Building – 1st Bay
Included above
Included above
Included above
Diesel Generator Building
200
0
200
Radwaste Building
300
0
300
Total Unit 3
13,330
482
12,848
UNIT 4
Containment
2,280
0
2,280
Auxiliary Building
1,650
38
1,612
Annex Building
2,100
0
2,100
Shield Building
--
0
-
Turbine Building
6,800
6
6,794
Turbine Building – 1st Bay
Included above
Included above
Included above
Diesel Generator Building
200
0
200
Radwaste Building
300
0
300
Total Unit 4
13,330
44
13,286
SITE
Total Site
Not specified
0
0
Notes
1. From Table 5-2 of Bechtel’s July 28, 2017, “Cost and Schedule Assessment for
the Completion of Construction for Southern Nuclear Operating Company’s Vogtle
Units 3 & 4”. (Note: The Diesel Generator Building and Radwaste Building
quantities for Unit 3 and Unit 4 were inadvertently switched in Bechtel’s July
28, 2017 assessment report and have been corrected in this table.)





10/15/17        Page 9 of 13

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit B - Target Assumptions






Table 8. To-Go Scheduled Cable Quantities (linear feet)
Building
7/28/17
Assessment
Quantities
(Note 1)
Quantities
Installed
From
Jun – Sep 2017
Remaining
To-Go
Quantities
UNIT 3
Containment
350,000
105
349,895
Auxiliary Building
1,150,000
1,300
1,148,700
Annex Building
720,000
9,534
710,466
Shield Building
--
100
0
Turbine Building
1,680,000
3,000
1,677,000
Turbine Building – 1st Bay
Included above
Included above
Included above
Diesel Generator Building
90,000
0
90,000
Radwaste Building
92,000
0
92,000
Total Unit 3
4,082,000
14,039
4,068,061
UNIT 4
Containment
350,000
425
349,575
Auxiliary Building
1,150,000
2,007
1,147,993
Annex Building
720,000
2,949
717,051
Shield Building
--
0
0
Turbine Building
1,680,000
1,704
1,678,296
Turbine Building – 1st Bay
Included above
Included above
Included above
Diesel Generator Building
90,000
0
90,000
Radwaste Building
92,000
0
92,000
Total Unit 4
4,082,000
7,085
4,074,915
SITE
Standard Plant Scope
330,060
10,588
319,472
Site Specific
1,284,800
Included above
1,284,800
Total Site
1,614,860
10,588
1,604,272
Notes
1. From Table 5-3 of Bechtel’s July 28, 2017, “Cost and Schedule Assessment for
the Completion of Construction for Southern Nuclear Operating Company’s Vogtle
Units 3 & 4”. (Note: The Diesel Generator Building and Radwaste Building
quantities for Unit 3 and Unit 4 were inadvertently switched in Bechtel’s July
28, 2017 assessment report and have been corrected in this table.)





10/15/17        Page 10 of 13

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit B - Target Assumptions










Table 9. To-Go Scheduled Conduit Quantities (linear feet)
Building
7/28/17
Assessment
Quantities
(Note 1)
Quantities
Installed
From
Jun – Sep 2017
Remaining
To-Go
Quantities
UNIT 3
Containment
19,000
28
18,972
Auxiliary Building
21,000
559
20,441
Annex Building
43,000
7,706
35,294
Shield Building
--
0
0
Turbine Building
91,000
317
90,683
Turbine Building – 1st Bay
Included above
Included above
Included above
Diesel Generator Building
6,400
0
6,400
Radwaste Building
5,200
0
5,200
Total Unit 3
185,600
8,610
176,990
UNIT 4
Containment
19,000
316
18,684
Auxiliary Building
21,000
362
20,638
Annex Building
43,000
0
43,000
Shield Building
--
0
0
Turbine Building
91,000
2,442
88,558
Turbine Building – 1st Bay
Included above
Included above
Included above
Diesel Generator Building
6,400
0
6,400
Radwaste Building
5,200
0
5,200
Total Unit 4
185,600
3,120
182,480
SITE
Standard Plant Scope
2,460
9,763
0
Site Specific
Included above
Included above
0
Total Site
2,460
9,763
0
Notes
1. From Table 5-3 of Bechtel’s July 28, 2017, “Cost and Schedule Assessment for
the Completion of Construction for Southern Nuclear Operating Company’s Vogtle
Units 3 & 4”. (Note: The Diesel Generator Building and Radwaste Building
quantities for Unit 3 and Unit 4 were inadvertently switched in Bechtel’s July
28, 2017 assessment report and have been corrected in this table.)





10/15/17        Page 11 of 13

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit B - Target Assumptions










Table 10. To-Go Cable Tray Quantities (linear feet)
Building
7/28/17
Assessment
Quantities
(Note 1)
Quantities
Installed
From
Jun – Sep 2017
Remaining
To-Go
Quantities
UNIT 3
Containment
7,000
0
7,000
Auxiliary Building
13,500
94
13,406
Annex Building
11,400
385
11,015
Shield Building
--
0
0
Turbine Building
19,000
2,847
16,153
Turbine Building – 1st Bay
Included above
Included above
Included above
Diesel Generator Building
500
0
500
Radwaste Building
1,000
0
1,000
Total Unit 3
52,400
3,326
49,074
UNIT 4
Containment
7,000
0
7,000
Auxiliary Building
13,500
216
13,284
Annex Building
11,400
394
11,006
Shield Building
--
0
0
Turbine Building
19,000
115
18,885
Turbine Building – 1st Bay
Included above
Included above
Included above
Diesel Generator Building
500
0
500
Radwaste Building
1,000
0
1,000
Total Unit 4
52,400
725
51,675
SITE
Standard Plant Scope
7,200
4,916
2,284
Site Specific
Included above
Included above
Included above
Total Site
7,200
4,916
2,284
Notes
1. From Table 5-3 of Bechtel’s July 28, 2017, “Cost and Schedule Assessment for
the Completion of Construction for Southern Nuclear Operating Company’s Vogtle
Units 3 & 4”. (Note: The Diesel Generator Building and Radwaste Building
quantities for Unit 3 and Unit 4 were inadvertently switched in Bechtel’s July
28, 2017 assessment report and have been corrected in this table.)





10/15/17        Page 12 of 13

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit B - Target Assumptions










Table 11. To-Go Cable Terminations Quantities (each)
Building
7/28/17
Assessment
Quantities
(Note 1)
Quantities
Installed
From
Jun – Sep 2017
Remaining
To-Go
Quantities
UNIT 3
Containment
29,560
0
29,560
Auxiliary Building
54,670
0
54,670
Annex Building
34,670
0
34,670
Shield Building
--
0
0
Turbine Building
43,480
0
43,480
Turbine Building – 1st Bay
Included above
Included above
Included above
Diesel Generator Building
4,565
0
4,565
Radwaste Building
3,690
0
3,690
Total Unit 3
170,640
0
170,640
UNIT 4
Containment
29,560
0
29,560
Auxiliary Building
54,670
0
54,670
Annex Building
34,670
0
34,670
Shield Building
--
0
0
Turbine Building
43,480
0
43,480
Turbine Building – 1st Bay
Included above
Included above
Included above
Diesel Generator Building
4,565
0
4,565
Radwaste Building
3,690
0
3,690
Total Unit 4
170,640
0
170,640
SITE
Standard Plant Scope
29,850
282
29,568
Site Specific
Included above
Included above
Included above
Total Site
29,850
282
29,568
Notes
1. From Table 5-3 of Bechtel’s July 28, 2017, “Cost and Schedule Assessment for
the Completion of Construction for Southern Nuclear Operating Company’s Vogtle
Units 3 & 4”. (Note: The Diesel Generator Building and Radwaste Building
quantities for Unit 3 and Unit 4 were inadvertently switched in Bechtel’s July
28, 2017 assessment report and have been corrected in this table.)







10/15/17        Page 13 of 13

--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY


Exhibit C – Baseline Schedule


[***]





--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY


Exhibit D – Construction Site


Building Number
Building Description
Non-Construction Site
Areas
 Construction Site
Areas
 
 
 
 
101
Batch Plant Office #1
 
X
102
SSM (HVAC) Subcontractor
 
X
103
Non-Manual Time Alley (turnstiles) Security Post 2
X
 
104
Construction Warehouse
 
X
104a
Construction Warehouse Offices (Trailer #4)
 
X
104b
Warehouse Storage
 
X
104c
WH Annex Offices (including trailer 104c1)
 
X
104d
WH Storage
 
X
104e
WH Storage
 
X
104f
WH Storage
 
X
105
WH Laydown Yard
 
X
106
Non-Manual Parking lot
 
X
107
Batch Plant Area
 
X
108
Containment Vessel Module Assembly Pad
 
X
109
NRC Office
X
 
109A
NRC Office
X
 
109B
NRC Office
X
 
109C
NRC Office
X
 
110
Weld Material Storage Building for CBIS
 
X
111
Turbine Building Module Assembly Area
 
X
112
Test Lab
X
(Note 1)
X
(Note 1) 
112A
WECTEC IT
X
 
113
Ameco Tool Issue Trailer #1
 
X
114
Craft/Subcontractor Parking Lot #1
 
X
115
Batch Plant Office #2
 
X
116
Time Alley (Turnstiles) Security Post 3
X
 
117
Time Office Building
X
(Note 1)
X
(Note 1) 
117A
Time Office Building Annex
X
(Note 1)
X
(Note 1) 
118
New Hire & In-Processing Building
X
 
119
Craft Toilet Trailer #1
 
X
120
Construction Management Building
X
 
120A
FE Annex Offices
X
(Note 1)
X
(Note 1) 
 
 
 
 



10/18/17        Page 1 of 6

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit D – Construction Site


Building Number
Building Description
Non-Construction Site
Areas
 Construction Site
Areas
 
 
 
 
121
Project Services Office Building
X
(Note 1)
X
(Note 1) 
121A
Procurement
X
(Note 1)
X
(Note 1) 
121B
Procurement Engineering
X
 
121C
Construction Services (COS) Building
X
(Note 1)
X
(Note 1) 
122
Amec/Materials Warehouse
X
(Note 2)
X
(Note 2)
123
Nuclear Island & Turbine Island Unit 4 Area (Includes Craft Break Tents)
 
X
124
Construction Management Offices
X
(Note 1)
X
(Note 1) 
124A
Construction Office Annex
X
(Note 1)
X
(Note 1) 
124B
Construction QC/Welding office Annex
X
(Note 1)
X
(Note 1) 
124C
Construction Office Annex
X
(Note 1)
X
(Note 1) 
125
Craft Toilet Trailer #2
 
X
126
Craft Toilet Trailer #3
 
X
127
Craft Toilet Trailer #4
 
X
128
Craft Toilet Trailer #5
 
X
129
Craft Toilet Trailer #6
 
X
130
Construction /Craft Change Building #2 (including 130A)
 
X
131
Pipefitters Shop
 
X
132
Electrical Shop
 
X
133
Carpenter Shop
 
X
134
Weld Testing Building
 
X
135
Bottle Gas Storage
 
X
136
Vehicle Repair Shop
 
X
137
Motor Pool Yard
 
X
138
Laydown Area #1
 
X
139
Rebar Module Pad U3
 
X
140
Owners Executives Office
X
 
141
Air Compressor Building #2
 
X
142
HSE Facility
X


X





10/18/17        Page 2 of 6

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit D – Construction Site


Building Number
Building Description
Non-Construction Site
Areas
 Construction Site
Areas
 
 
 
 
 
 
(Note 1)
(Note 1)
142A
HSE Office Annex
X
(Note 1)
X
(Note 1) 
142B
HSE Office Annex - First Aid Facility
X
(Note 1)
X
(Note 1) 
143
Tool Room & Rigging Loft
 
X
145
Security Field Office
X
 
145A
Security Access Post 1
X
 
146
HSE HazMat Facility
 
 
147
Fiber Optics Building
X
 
148
Owners Auditorium Building
X
 
149
Module Assembly Area
 
X
150
(MAB) Module Assembly Building
(including conex units a,b,c,d)
 
X
151
Chemical Storage Building #2
 
X
152
Fuel Station
 
X
153
Security Main Guard House - SEC Post 1
X
 
154
Warehouse Offices and Level "A" Storage
 
X
155
Security Secondary Guard House - Post 8A
X
 
156
Craft Shelter Outer Module Fab Area
 
X
157
Temp. Construction Office Trailers
X
(Note 1)
X
(Note 1) 
158
Carpenter Form Pad
 
X
159
Module Assembly Building Document Control
 
X
160
Office Trailer #1
X
(Note 1)
X
(Note 1) 
161
Office Trailer #2
X
(Note 1)
X
(Note 1) 
162
Training Office Annex (including 162A)
X
(Note 1)
X
(Note 1) 
163
EH&S Training Facility
 
X
164
Survey Support Facility
 
X
165
Owners Office Building (West)
X
 
166
CBIS Laydown Area
 
X
167
Turbine Building (TB) Field Office Area
 
X
168
Turbine Building Toilet Trailer
 
X
169
NI/TI Doc Control
 
X
 
 
 
 



10/18/17        Page 3 of 6

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit D – Construction Site


Building Number
Building Description
Non-Construction Site
Areas
 Construction Site
Areas
 
 
 
 
170
EH&S Training Facility
 
X
171
NI-3 Field Offices & Craft Change Area
 
X
171A
NI-4 Field Engineering Offices
X
(Note 1)
X
(Note 1) 
171B
Office Trailers
X
(Note 1)
X
(Note 1) 
172
NI-3 Toilet Trailer
 
X
173
NI Rigger Containers
 
X
174
Batch Plant QC Field Office
 
X
175
Electrical Laydown Yard
 
X
176
Site Cylinder Filling Station
 
X
177
Ameco Tool Issue Trailer #1
 
X
178
Vehicle Repair Shop (Temporary)
 
X
179
AMECO Tool Storage
 
X
180
AMECO Tool Storage
 
X
181
Coating & Painting Shop
 
X
182
Cooling Tower Contractor Offices
 
X
183
Cooling Tower HSE Field Office
 
X
184
Valve and I&C Shop
 X
(Note 3)
X
(Note 3)
185
Owners ITAAC/Licensing Building
X
 
186
Owners Co-Owners Offices
X
 
187
Shield Building Offices
X
 
188
CQC Annex Offices
X
 
189
Chemical Storage Building #1
 
X
190
Engineering Building
X
 
191
LR/HR Office
X
(Note 1)
X
(Note 1) 
192
Mistras NDE Field Office
 
X
194
Pipe Shop Laydown
 
X
195
NI Rebar Mockup Area
 
X
196
Office Trailer #3
X
(Note 1)
X
(Note 1) 
197
Office Trailer #4
X
(Note 1)
X
(Note 1) 
198
Office Trailer #5
X
(Note 1)
X
(Note 1) 
 
 
 
 
 
 
 
 



10/18/17        Page 4 of 6

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit D – Construction Site


Building Number
Building Description
Non-Construction Site
Areas
 Construction Site
Areas
 
 
 
 
199
Access Authorization / Badging Building
X
 
200
Pre Hire Welding Test Facility A&B
 
X
201
(ASB) Admin Support Building
X
(Note 1)
X
(Note 1) 
202
NDE / RT Film Trailer
 
X
203
Field QC
 
X
203 B
Mistras
 
X
204
HSE Training Lab (including 204 A&B)
X
(Note 1)
X
(Note 1) 
205
Office Trailer #7
X
(Note 1)
X
(Note 1) 
206
Not Used
 
 
207
Startup Field Offices
X
 
208
Craft Toilet Trailer #8
 
X
209
Construction Control Facility (OCC)
X
 
210
Conex Field Office
 
X
211
CBIS Shield Building Offices A&B
 
X
212
Shield Building Prefab Field Offices
(and 212A)
 
X
301
Office Building
X
 
302
Engineering Administration Building
X
 
303
Maintenance Support Building
X
 
304
Personnel Access Point
X
 
305
Communication Support Center
X
 
306
Receiving Warehouse
(used as construction warehouse)
 
X
307
Warehouse
X
(Note 1)
X
(Note 1) 
308
ISFSI
X
 
309
Vogtle Training Center Expansion Area
X
 
311
Fire Training Facilities
X
 
312
New Visitor Center
X
 
313
Blowdown Sump
X
 
314
Switch Yard Control House
X
 
315
Pumphouse Switchgear Area
X
 
316
Bulk Gas Storage Facility
X
 
317
CWS Chemical Treatment Skids
X
 
 
 
 
 
 
 
 
 



10/18/17        Page 5 of 6

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit D – Construction Site


Building Number
Building Description
Non-Construction Site
Areas
 Construction Site
Areas
 
 
 
 
318
Security Towers
X
 
319
Not Used
 
 
320
Not Used
 
 
321
Diesel Fuel Offloading Station
X
 
322
Radioactive Material and Equipment Storage Building
X
 
323
Not Used
 
 
324
Rotor & Cable Storage Building
(Currently used as a warehouse)
 
X
325
Waste Water Discharge Structure
X
 
326
River Water Intake Structure
X
 
327
Cooling Tower Basin and Pump Station
X
 
328
Primary VAP
X
 
329
Secondary VAP
X
 
Notes


1. Owners will maintain Building/Facilities. Contractor controls office layout
and personnel movement.
2. Shared asset with Facilities for storage and distribution of facilities
materials. Owners will maintain the building.
3. Contractor will control facility maintenance. Owners Controls South End
Offices.





10/18/17        Page 6 of 6

--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY


Exhibit E – Subcontract Alignment Process and Managed Subcontracts


The Subcontract Scope Alignment Process means the process for the Contractor’s
evaluation of Contractor-Managed Subcontract Scope as described in this Exhibit.


Table 1 (located on page 4) provides a list of subcontract scope items for the
Facility identified as either “Managed by Owner” or “Managed by Contractor”
(i.e., Contractor-Managed Subcontract Scope).


The Subcontract Scope Alignment Process will be performed by Contractor, in
consultation with Owners. The following items will be evaluated for each element
of Contractor-Managed Subcontract Scope:


•
Scope of work/technical services remaining to be performed to support Final
Completion including identification of potential scope gaps and unidentified
scope

•
Schedule to complete

•
Cost estimate to complete (for scope remaining to be completed as of the
Effective Date)

•
Allowance for growth in scope, if applicable

•
Appropriate contingency

•
Resources and capabilities of incumbent subcontractor

•
Safety requirements and provisions

•
Risk assessment

•
Existing commercial arrangement with incumbent subcontractor (both with respect
to the identity of the subcontractor and the terms of the subcontract) including
general and special conditions, reporting requirements, financial capabilities,
etc.



For each scope item, access to the following information will be provided by the
Owners on a timely basis to perform the evaluation:


•
Current subcontract for the scope including terms and conditions (general
conditions, special conditions) and referenced attachments

•
Scope of work/technical services (if separate from the existing subcontract)

•
Estimate to complete data with supporting details to enable review/validation of
values

•
Payment status (paid to date, outstanding, Owners and/or subcontractor
assessment of percent complete)

•
Technical documents (e.g., Technical Documents List, Schedule of Required Vendor
Data, etc.).



Discussions with each subcontractor are anticipated as part of the evaluation as
well as participation in subcontract renegotiations. Owners assistance will be
needed to facilitate these discussions.


The evaluation of each item of Contractor-Managed Subcontract Scope will be
performed in three phases:




10/18/17

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit E – Subcontract Alignment Process and Managed Subcontracts


•
Phase 1 – Review Existing Subcontract/Scope to Assess Current Estimate to
Complete



In Phase 1, each element of Contractor-Managed Subcontract Scope and related
subcontract (if any) will be reviewed to enable an assessment of Owners’ current
estimate to complete. A Review Package will be prepared for each element of
Contractor-Managed Subcontract Scope that will include the following
information:


1.    Executive Summary


2.    Scope of Work/Technical Services Remaining


2.1    Scope Definition
2.2    Work Included
2.3    Work Not Included
2.4    Potential Gaps
2.5    Alternative Execution Approaches


3.    Resources and Capabilities


4.    Safety Requirements and Provisions


5.    Risk Assessment


5.1    Cost Risk
5.2    Schedule Risk


6.    Existing Commercial Arrangement/Proposal Evaluation


6.1    General Conditions
6.2    Special Conditions
6.3    Reporting Requirements
6.4    Financial Terms and Financial Condition of Incumbent Subcontractor
6.5    Potential Gaps in Terms and Conditions
6.6    Schedule Review


7.    Schedule to Complete Defined Scope


7.1    Impact to Baseline Schedule and Target Completion Date(s)


The potential that items of Contractor-Managed Subcontract Scope could impact
the Baseline Schedule will be evaluated.




10/18/17

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit E – Subcontract Alignment Process and Managed Subcontracts




7.2 Contingency Assessment


All items of Contractor-Managed Subcontract Scope will be scheduled as necessary
to support the Baseline Schedule.


7.3
Adjustment to Baseline Schedule and Target Completion Dates:



An adjustment to the Baseline Schedule and Target Completion Dates will be
identified if the scope item will not support the current Baseline Schedule.


8.    Cost Estimate to Complete


8.1    Cost Assessment


Contractor will assess the estimated cost to complete the scope item in question
for scope remaining to be completed as of the Effective Date.
    
8.2    Allowance for Growth in Scope


The cost estimate will include an allowance for growth in scope, if applicable,
based on Contractor’s standard estimating processes.


8.3
Contingency Assessment

    
An appropriate amount for contingency will be included in the cost estimate to
complete to achieve a confidence level of no less than 80% (using @Risk or
similar software using Monte Carlo risk simulation).


8.4 Allowance for Escalation


An appropriate allowance for escalation, if applicable, will be included in the
cost estimate to complete based on Contractor’s assessment of escalation for the
scope item in question.


8.5
Adjustment to Target Construction Cost that include items 8.1 through 8.4



An adjustment to the Target Construction Cost will be identified based on the
results of the evaluation, including items 8.1 through 8.4.




10/18/17

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit E – Subcontract Alignment Process and Managed Subcontracts




•
Phase 2 – Review Re-Bid/Negotiation of Subcontract Scope to Assess Current
Estimate to Complete



In Phase 2, the information received as part of the re-bid/negotiation of each
subcontract will be reviewed to complete or identify any adjustments. The Phase
1 Review Package will be updated with the results of Phase 2.


•
Phase 3 – Agreement with Owners on Adjustment Needed to Target Construction Cost
and Target Completion Date(s) (if any)



Multiple elements of Contractor-Managed Subcontract Scope may be reasonably
considered as a group for these purposes, where mutually agreed.


10/18/17

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit E – Subcontract Alignment Process and Managed Subcontracts




Table 1. Construction Subcontracts (Note 1)
Number
Title/Scope Description
Current Subcontractor
Managed by Owner
(Owner-Managed Subcontract)
Managed by Contractor (Contractor-Managed Subcontract)
1270
Non-union general facilities maintenance
David Smith Construction
X
 
1278
Data and Cabling
Heath
X
 
1399
Excavation NI, Misc earthwork
Morgan Corporation
 
X
1421
Concrete and Soil Testing
AMEC
 
X
1422
Backfill for Nuclear Islands
Morgan Corp
 
X
1430
RWI Structure Site Development (dewatering of area to support RWI construction)
Remedial Construction Services
 
X
1452
Underground HDPE Pipe Installation
C.A. Murren
 
X
1456
River Water Intake Structure (civil only) Phase II
Garney
 
X
1464
Durawall
TBD
 
X
1466
NDE Testing
Mistras
 
X
1468
High Voltage Electrical Work
Georgia Power
X
 
1477
Productivity Survey Consultant
Productivity Enhancement
X
 
1600
Landscaping
TBD
X
 
1608
Electric Heat Tracing and Insulation
TBD
 
X
1612
Specialized Field Machining
PCI
 
X
1613
ISO Phase & Non-Seg Bus Duct
AZZ/Calvert
 
X
1614
Transformer Dress-out
ABB
 
X
1615
Lightning Protection
TBD
 
X
1618
Coatings
Williams Specialty Services
 
X
1620
Trash Hauling / Disposal
Waste Management
X
 
1622
Formwork
HSG
 
X
1625
HVAC Fab & Installation (U3 & U4)
SSMI
 
X
1626
Building 307
Thompson Turner Construction
X
 
1627
Field Erected Tanks
CB&I
X
(Note 2)
X
(Note 2)
 
 
 
 
 



10/18/17

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit E – Subcontract Alignment Process and Managed Subcontracts


Table 1. Construction Subcontracts (Note 1)
Number
Title/Scope Description
Current Subcontractor
Managed by Owner
(Owner-Managed Subcontract)
Managed by Contractor (Contractor-Managed Subcontract)
1631
Vac Truck Services
August Industrial
 
X
1632
Shield Building Construction
CB&I
X
(Note 2)
X
(Note 2)
1633
Potable Water System Maintenance
Nalco
X
 
1636
Cooling Tower Construction
Research Cottrell Cooling (RCC)
 
X
1637
Small Tools and Consumables
TBD
 
X
1802
Concrete Pump Trucks
Ashmore
 
X
1803
Post Weld Heat Treatment
Superheat FGH Services
 
X
1804
Vac Truck Services
Thompson Industrial
 
X
1805
Vac Truck Services
EnviroVac
 
X
1806
Concrete and Soil Testing
S&ME
 
X
1807
Special High Value Tools
TBD
 
X
1808
Heavy Haul
TBD
 
X
1809
Raw Water Pump Replacement
TBD
X
 
1811
Traction Elevators
Thyssen Krupp
 
X
1812
Fire Protection / Detection
F.E. Moran
 
X
1813
Permanent Plant Communications
TBD
X
 
1814
SWS Chemical Treatment Building
TBD
 
X
1815
Insulation (conventional)
TBD
 
X
1817
Metal Siding
Commercial Siding
 
X
1818
Membrane Roofing
TBD
 
X
1819
Penetration Seals (Block outs/barriers)
TBD
 
X
1822
Annulus Seal – Waterproof Sealants
TBD
 
X
1824
Permanent Plant Security System
TBD
X
 
1837
Bulk Gas Storage Facility
TBD
X
 
1874
Yard Area Pools/Lining
Yard Area Pools
X
 
1875
HVAC Fab & Installation
TBD
 
X



10/18/17

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit E – Subcontract Alignment Process and Managed Subcontracts


Table 1. Construction Subcontracts (Note 1)
Number
Title/Scope Description
Current Subcontractor
Managed by Owner
(Owner-Managed Subcontract)
Managed by Contractor (Contractor-Managed Subcontract)
1876
HVAC Testing and Balance
TBD
 
X
1878
Craft Support for MAB
CB&I Services Inc.
X
(Note 2)
X
(Note 2)
1885
Union - General Services
Stratton
X
 
1886
Construction Air Services
NexAir
 
X
1888
Heavy Civil
Williams Plant Services
X
 
1889
Building 305 Excavation
C.A. Murren
X
 
1893
Security Consulting
Ultimate Access
X
 
2092
Diesel Generator Building U3&4
TBD
 
X
2096
Rack and Pinion Elevators
TBD
 
X
2097
US Security - Unarmed Security Guards
US Security
X
 
2100
Ring HVAC Duct Work Installation
CB&I
X
(Note 2)
X
(Note 2)
2104
Annual Fire Protection
Wolverine
X
 
2108
Turbine Assembly
TurbinePro
 
X
2109
Concrete Spoils Crushing
TBD
X
 
2113
Building 304
Thompson Construction Group
X
 
2114
Metrology & Survey Services
API
 
X
2116
New BRE for Building 304
Safariland
X
 
2120
Site Construction
Fluor Enterprises, Inc.
X
 
2376
NSSS Machining and Welding Services
PCI
 
X
2380
Building 305
Thompson Construction Group
X
 
2551
Transformer Pads
TBD
 
X
2565
Above Ground Electrical Installation
TBD
 
X
2566
Architectural Finishes
TBD
 
X
2567
RWI Structure Work - Phase III
TBD
 
X
2588
Permanent Plant Security System
Williams Specialty
X
 
 
 
 
 
 



10/18/17

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit E – Subcontract Alignment Process and Managed Subcontracts


Table 1. Construction Subcontracts (Note 1)
Number
Title/Scope Description
Current Subcontractor
Managed by Owner
(Owner-Managed Subcontract)
Managed by Contractor (Contractor-Managed Subcontract)
2603
Cathodic Protection
TBD
 
X
2604
Computer Flooring
TBD
 
X
2605
Service Water System Cooling Tower
TBD
 
X
2600
Annulus Grouting
TBD
 
X
2601
Gas & Communication Duct Bank
TBD
 
X
2602
CWS Pipe Interior Grout PCCP Joint
TBD
 
X
TBD
Mirror Reflective Insulation
Transco
 
X
TBD
Toshiba TAS
Toshiba
X
 
TBD
Site Medical Management Services
Core Medical
 
X
TBD
Potential Scope (both Units): RV Internals, Refueling Machine, PZRHR Install
TBD
 
X
TBD
CVAP Installation
TBD
 
X
TBD
U3/U4 RV Head Vent & IHP
TBD
 
X
TBD
Final Paving
TBD
X
 
TBD
Battery Testing
TBD
X
 
TBD
Earth Work & Erosion Control
TBD
 
X
TBD
Shield Building Tensions Ring
TBD
 
X
TBD
Shield Building Tank
TBD
 
X
TBD
Demo (No Mans Land) Work
TBD
X
 
TBD
Surveying
TBD
 
X
TBD
NI 3&4 Fire Detection & Suppression
TBD
 
X
TBD
Equipment - Crane Operate & Maintain Contracts
TBD
 
X
TBD
Equipment - Crane Rental Agreements
TBD
 
X
TBD
Equipment - General Construction Equipment Rental Agreements
TBD
 
X
TBD
HLD Disassembly
TBD
 
X
Notes
1. This table will be updated to include all relevant purchase orders for
Construction Materials required in the performance of the Work.
2. Contractor’s responsibility is limited to managing the onsite construction
activities related to the CB&I subcontracts. Owners will remain responsible to
manage all offsite fabrication, engineering, and other activities as may be
specified and, for the foregoing purposes, the CB&I subcontracts will be treated
as “Owner-Managed Subcontracts”.





10/18/17

--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY
Exhibit F - Form of Letters of Credit


Form of Repayment Letter of Credit




BANK


                                                                                   Date:
                
                                                                                   Letter
of Credit Number:     


Beneficiary:
Georgia Power Company, acting for itself and as agent for Oglethorpe Power
Corporation (An Electric Membership Corporation), Municipal Electric Authority
of Georgia, MEAG Power SPVJ, LLC, MEAG Power SPVM, LLC, MEAG Power SPVP, LLC,
and The City of Dalton, Georgia, acting by and through its Board of Water, Light
and Sinking Fund Commissioners
(address)
(Attn:)




Applicant:
Bechtel Power Corporation
(address)
        




We, Bank Name, hereby establish in favor of Georgia Power Company, acting for
itself and as agent for Oglethorpe Power Corporation (An Electric Membership
Corporation), Municipal Electric Authority of Georgia, MEAG Power SPVJ, LLC,
MEAG Power SPVM, LLC, MEAG Power SPVP, LLC, and The City of Dalton, Georgia,
acting by and through its Board of Water, Light and Sinking Fund Commissioners
(“Beneficiary” or “you” or “your”), at the request of and for the account of
Bechtel Power Corporation (“Applicant”) our Irrevocable Standby Letter of Credit
No. ______ (“Letter of Credit”) in the amount of [USD $                 ]
(Insert Amount in Words) (the “Available Amount”).


We are advised that this Letter of Credit is issued with respect to that certain
Construction Completion Agreement dated as of ____________, 2017 between
Beneficiary and Applicant, including without limitation the Exhibits attached
thereto (as amended, extended, supplemented, or restated from time to time, the
“Agreement”).


The Available Amount of this Letter of Credit is available to you against your
executed written Drawing Certificate/Demand(s) in the form attached as Annex I
hereto, with appropriate insertions (including relevant wiring instructions),
presented to us. Multiple, partial demands may be made hereunder. The Available
Amount of this Letter of Credit will be reduced if and as partial demands are
honored; however, payments shall not in the aggregate exceed the original
Available Amount (as may be increased by amendment as referenced herein).


Presentation of any such Drawing Certificate/Demand may be made on any day on or
before the Expiration Date (defined below) on which we are open for business at
our office located at _____________________________ (“Business Day”), Attn:
_______________. Drawing Certificates/Demands under this Letter of Credit may be
presented by telecopy


Page 1/7

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit F - Form of Letters of Credit


(“fax”) to fax number (__) ________ (after notifying us in advance by telephone
at _______________) followed by the original of such Drawing Certificate/Demand,
along with a copy of this Letter of Credit, dispatched by certified or
registered mail, hand delivery or overnight courier service to our address
above; provided it is understood that any such fax presentation shall be
considered the operative presentation.


This Letter of Credit expires at the close of business at our office on
___________ (as may be extended as set forth below, the “Expiration Date”). It
is a condition of this Letter of Credit that it and the Expiration Date will be
deemed automatically extended without amendment for successive periods of one
year each from the present or any future Expiration Date, unless we send notice
to you, in writing, by certified or registered mail or courier service at your
address above not less than sixty (60) days prior to any such Expiration Date,
that we have elected not to extend such Expiration Date for such additional
period. This Letter of Credit will be considered as null and void after the
Expiration Date even if the original Letter of Credit is not returned to us, or
upon return to us by Beneficiary of this Letter of Credit for cancellation prior
to the Expiration Date.


This Letter of Credit sets forth in full the terms of our undertaking, and such
undertaking shall not be modified, annulled or amplified by reference to the
Agreement or any other agreement referred to herein or in which this Letter of
Credit is referred or to which this Letter of Credit relates, and any such
reference shall not be deemed to incorporate herein by reference the Agreement
or any other agreement. Our obligations hereunder are primary obligations that
shall not be affected by the performance or non-performance by Applicant or you
of any obligations under the Agreement or under any other agreement between
Applicant and Beneficiary or between Applicant and us or between Applicant and
its agents.


Our obligation under this Letter of Credit is our individual obligation and is
in no way contingent upon reimbursement with respect thereto.


The Available Amount under this Letter of Credit may be increased by means of an
amendment only or decreased by means of (i) an amendment or (ii) payment demands
honored hereunder.


All fees associated with this Letter of Credit (other than transfer charges and
fees as described below) are for Applicant’s account.


We will honor in our own funds each Drawing Certificate/Demand presented to us
in compliance with the terms of this Letter of Credit within three (3) Business
Days after presentation.


This Letter of Credit is transferrable, but only in its entirety, and may be
successively transferred.  Transfer of this Letter of Credit shall be effected
by us upon your submission of this original Letter of Credit, including all
amendments, if any, accompanied by a duly completed and signed Transfer Request
Form in the form of Annex II, with the signature thereon authenticated by your
bank. In any event, this Letter of Credit may not be transferred to any person
or entity listed in or otherwise subject to, any sanction or embargo under any
applicable restrictions. Charges and fees related to such transfer will be for
the account of the Beneficiary.


We are subject to various laws, regulations and executive and judicial orders
(including economic sanctions, embargoes, anti-boycott, anti-money laundering,
anti-terrorism, and


Page 2/7

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit F - Form of Letters of Credit


anti-drug trafficking laws and regulations) of the U.S. and other countries that
are enforceable under applicable law. We will not be liable for our failure to
make, or our delay in making, payment under this Letter of Credit or for any
other action we take or do not take, or any disclosure we make, under or in
connection with this Letter of Credit (including, without limitation, any
refusal to transfer this Letter of Credit) that is required by such laws,
regulations, or orders.


To the extent not contrary to the express terms hereof, this Letter of Credit is
subject to the International Standby Practices (ISP98), International Chamber of
Commerce Publication No. 590, and, as to matters not governed by ISP98, this
Letter of Credit shall be governed by, and construed in accordance with, the
laws of the State of New York, without regard to principles of conflict of laws.


[Bank Seal, Insert day, month, year]


Page 3/7

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit F - Form of Letters of Credit


ANNEX I


DRAWING CERTIFICATE/DEMAND




To: [BANK NAME AND ADDRESS]




RE: Irrevocable Standby Letter of Credit No. ________________ dated ________
____, _____


Reference is made to that certain Irrevocable Standby Letter of Credit No.
_______________ (“Letter of Credit”) issued by [Issuing Bank] (the “Bank”) in
favor of Georgia Power Company, acting for itself and as agent for Oglethorpe
Power Corporation (An Electric Membership Corporation), Municipal Electric
Authority of Georgia, MEAG Power SPVJ, LLC, MEAG Power SPVM, LLC, MEAG Power
SPVP, LLC, and The City of Dalton, Georgia, acting by and through its Board of
Water, Light and Sinking Fund Commissioners (“Beneficiary”).


Reference also is made to the Construction Completion Agreement dated
_______________ __, 2017 by and between Beneficiary and Bechtel Power
Corporation (“Applicant”), including without limitation the Exhibits attached
thereto (as amended, extended, supplemented, or restated from time to time, the
“Agreement”). The Beneficiary hereby certifies to Bank that [insert one of the
following sentences]:


Applicant has failed to make payment of amount(s) and applicable interest
totaling not less than the Demanded Amount (defined below) as and when required
under the Agreement.


or


Applicant is required to maintain a letter of credit under the Agreement and the
Expiration Date of the Letter of Credit is forty-six (46) or fewer days from the
date hereof and a substitute or replacement letter of credit that satisfies the
requirements of the Agreement as to form, issuer and amount has not been
provided to Beneficiary.


Beneficiary demands payment of $_________ (the “Demanded Amount”) under the
Letter of Credit in immediately available funds by wire transfer to the
following account:


[Account Information]




Page 4/7

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit F - Form of Letters of Credit




In witness whereof, the Beneficiary has executed and delivered this Drawing
Certificate/Demand as of this ____ day of __________, 20__.


BENEFICIARY


Georgia Power Company, acting for itself and as agent for
Oglethorpe Power Corporation (An Electric Membership
Corporation), Municipal Electric Authority of Georgia,
MEAG Power SPVJ, LLC, MEAG Power SPVM, LLC,
MEAG Power SPVP, LLC, and The City of Dalton,
Georgia, acting by and through its Board of Water,
Light and Sinking Fund Commissioners


By:                         
Name:     ___________________________
Title:    ___________________________








Page 5/7

--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY
Exhibit F - Form of Letters of Credit


ANNEX II


TRANSFER REQUEST FORM


(COMPANY LETTERHEAD)


TO: [Bank Name and Address]


DATE: _________________




RE: Your Irrevocable Standby Letter of Credit No. ____________issued on
_______________ in favor of the undersigned.


Gentlemen:


For value received, the undersigned Beneficiary hereby irrevocably transfers, in
its entirety, all rights to draw under the above referenced Irrevocable Standby
Letter of Credit to:


______________________________
The “Transferee”


______________________________
Address
______________________________
______________________________


All rights of the Beneficiary in the Irrevocable Standby Letter of Credit, are
transferred to the above Transferee, who shall hereafter be the Beneficiary for
all purposes and the Beneficiary shall have no further rights thereunder,
including rights relating to any amendments of the stated amount of the
Irrevocable Standby Letter of Credit or to the expiry date or other amendments,
and whether now existing or hereafter made. All amendments are to be advised
directly to the Transferee without necessity of any consent of or notice to the
Beneficiary.


The original Irrevocable Standby Letter of Credit is returned herewith, and the
Beneficiary hereby requests the authorized Bank to endorse the transfer on the
reverse thereof and forward it directly to the Transferee with the Issuing
Bank’s customary notice of transfer.


(together with your request for transfer, please enclose your check for $700.00,
unless otherwise arranged)


Very Truly Yours


(COMPANY NAME)


BY: __________________________
AUTHORIZED SIGNATURE
(NAME PRINTED)
AS ITS: _______________________


Page 6/7

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit F - Form of Letters of Credit


         
TITLE


THE PERSON WHOSE NAME AND SIGNATURE APPEARS HEREWITH IS A DULY AUTHORIZED
SIGNATURE OF THE BENEFICIARY:


NAME OF BANK (WITH BANK STAMP OR SEAL)
                               


_____________________________
SIGNATURE OF BANK OFFICER
                     


TITLE:_______________________






















Page 7/7

--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY


Exhibit F - Form of Letters of Credit


Form of Owner Letter of Credit




BANK


Date:                 
Letter of Credit Number:     


Beneficiary:
Bechtel Power Corporation
(address)
        
Applicant:
[Owner]
[Address]


We, Bank Name, hereby establish in favor of Bechtel Power Corporation
(“Beneficiary” or “you” or “your”), at the request of and for the account of
[Owner] (“Applicant”) our Irrevocable Standby Letter of Credit No. ______
(“Letter of Credit”) in the amount of [USD $ ] (Insert Amount in Words) (the
“Available Amount”).


We are advised that this Letter of Credit is issued with respect to that certain
Construction Completion Agreement dated as of ____________, 2017 between Georgia
Power Company, acting for itself and as agent for Oglethorpe Power Corporation
(An Electric Membership Corporation), Municipal Electric Authority of Georgia,
MEAG Power SPVJ, LLC, MEAG Power SPVM, LLC, MEAG Power SPVP, LLC, and The City
of Dalton, Georgia, acting by and through its Board of Water, Light and Sinking
Fund Commissioners, and Beneficiary, including without limitation the Exhibits
attached thereto (as amended, extended, supplemented, or restated from time to
time, the “Agreement”).


The Available Amount of this Letter of Credit is available to you against your
executed written Drawing Certificate/Demand(s) in the form attached as Annex I
hereto, with appropriate insertions (including relevant wiring instructions),
presented to us. Multiple, partial demands may be made hereunder. The Available
Amount of this Letter of Credit will be reduced if and as partial demands are
honored; however, payments shall not in the aggregate exceed the original
Available Amount (as may be increased by amendment as referenced herein).


Presentation of any such Drawing Certificate/Demand may be made on any day on or
before the Expiration Date (defined below) on which we are open for business at
our office located at _____________________________ (“Business Day”), Attn:
_______________. Drawing Certificates/Demands under this Letter of Credit may be
presented by telecopy (“fax”) to fax number (__) ________ (after notifying us in
advance by telephone at _______________) followed by the original of such
Drawing Certificate/Demand, along with a copy of this Letter of Credit,
dispatched by certified or registered mail, hand delivery or overnight courier
service to our address above; provided it is understood that any such fax
presentation shall be considered the operative presentation.


This Letter of Credit expires at the close of business at our office on
___________ (as may be extended as set forth below, the “Expiration Date”). It
is a condition of this Letter of


Page 1/5

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit F - Form of Letters of Credit


Credit that it and the Expiration Date will be deemed automatically extended
without amendment for successive periods of one year each from the present or
any future Expiration Date, unless we send notice to you, in writing, by
certified or registered mail or courier service, at your address above not less
than sixty (60) days prior to any such Expiration Date, that we have elected not
to extend such Expiration Date for such additional period. This Letter of Credit
will be considered as null and void after the Expiration Date even if the
original Letter of Credit is not returned to us, or upon return to us by
Beneficiary of this Letter of Credit for cancellation prior to the Expiration
Date.


This Letter of Credit sets forth in full the terms of our undertaking, and such
undertaking shall not be modified, annulled or amplified by reference to the
Agreement or any other agreement referred to herein or in which this Letter of
Credit is referred or to which this Letter of Credit relates, and any such
reference shall not be deemed to incorporate herein by reference the Agreement
or any other agreement. Our obligations hereunder are primary obligations that
shall not be affected by the performance or non-performance by Applicant or you
of any obligations under the Agreement or under any other agreement between
Applicant and you or between Applicant and us or between Applicant and its
agents.


Our obligation under this Letter of Credit is our individual obligation and is
in no way contingent upon reimbursement with respect thereto.


The Available Amount under this Letter of Credit may be increased by means of an
amendment only or decreased by means of (i) an amendment or (ii) payment demands
honored hereunder.


All fees associated with this Letter of Credit (other than transfer charges and
fees as described below) are for Applicant’s account.


We will honor in our own funds each Drawing Certificate/Demand presented to us
in compliance with the terms of this Letter of Credit within three (3) Business
Days after presentation.


This Letter of Credit is transferrable, but only in its entirety, and may be
successively transferred.  Transfer of this Letter of Credit shall be effected
by us upon your submission of this original Letter of Credit, including all
amendments, if any, accompanied by a duly completed and signed Transfer Request
Form in the form reasonably requested by us, with the signature thereon
authenticated by your bank. In any event, this Letter of Credit may not be
transferred to any person or entity listed in or otherwise subject to, any
sanction or embargo under any applicable restrictions. Charges and fees related
to such transfer will be for the account of the Beneficiary.


We are subject to various laws, regulations and executive and judicial orders
(including economic sanctions, embargoes, anti-boycott, anti-money laundering,
anti-terrorism, and anti-drug trafficking laws and regulations) of the U.S. and
other countries that are enforceable under applicable law. We will not be liable
for our failure to make, or our delay in making, payment under this Letter of
Credit or for any other action we take or do not take, or any disclosure we
make, under or in connection with this Letter of Credit (including, without
limitation, any refusal to transfer this Letter of Credit) that is required by
such laws, regulations, or orders.




Page 2/5

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit F - Form of Letters of Credit


To the extent not contrary to the express terms hereof, this Letter of Credit is
subject to the International Standby Practices (ISP98), International Chamber of
Commerce Publication No. 590, and, as to matters not governed by ISP98, this
Letter of Credit shall be governed by, and construed in accordance with, the
laws of the State of New York, without regard to principles of conflict of laws.


[Bank Seal, Insert day, month, year]


Page 3/5

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit F - Form of Letters of Credit


ANNEX I


DRAWING CERTIFICATE/DEMAND




To: [BANK NAME AND ADDRESS]




RE: Irrevocable Standby Letter of Credit No. ________________ dated ________
____, _____


Reference is made to that certain Irrevocable Standby Letter of Credit No.
_______________ (“Letter of Credit”) issued by [Issuing Bank] (the “Bank”) in
favor of Bechtel Power Corporation (“Beneficiary”) upon the application of
[Owner] (“Applicant”).


Reference also is made to the Construction Completion Agreement dated
_______________ __, 2017 by and between Georgia Power Company, acting for itself
and as agent for Oglethorpe Power Corporation (An Electric Membership
Corporation), Municipal Electric Authority of Georgia, MEAG Power SPVJ, LLC,
MEAG Power SPVM, LLC, MEAG Power SPVP, LLC, and The City of Dalton, Georgia,
acting by and through its Board of Water, Light and Sinking Fund Commissioners,
and Beneficiary, including without limitation the Exhibits attached thereto (as
amended, extended, supplemented, or restated from time to time, the
“Agreement”). The Beneficiary hereby certifies to Bank that [insert one of the
following sentences]:


Applicant has failed to make payment of amount(s) totaling not less than the
Demanded Amount (defined below) as and when due pursuant to the Agreement.


or


The Expiration Date of the Letter of Credit is forty-six (46) or fewer days from
the date hereof, Applicant is required to maintain a letter of credit under the
Agreement, and Beneficiary has received neither cash security nor a substitute
or replacement letter of credit that satisfies the requirements of the Agreement
as to form, issuer and amount.


Beneficiary demands payment of $_________ (the “Demanded Amount”) under the
Letter of Credit in immediately available funds by wire transfer to the
following account:


[Account Information]




Page 4/5

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit F - Form of Letters of Credit




In witness whereof, the Beneficiary has executed and delivered this Drawing
Certificate/Demand as of this ____ day of __________, 20__.


BENEFICIARY


Bechtel Power Corporation




By:                         
Name:     ___________________________
Title:    ___________________________








Page 5/5

--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY


Exhibit G – Mechanical Completion


Mechanical Completion is defined as the state of construction completion of a
Unit such that the Unit is ready for Hot Functional Testing (HFT). Specifically,
subject to Punch List items, Mechanical Completion shall be achieved upon
completion of Contractor’s physical construction and/or installation activities
and Contractor’s construction testing activities (to the extent identified as
Contractor’s responsibility in Table 2 below) for those systems, sub-systems,
equipment, and components of a Unit that are within the boundaries of those
Boundary Identification Packages (BIPs) needed to support HFT of the Unit.


Table 1 identifies those BIPs that are needed to support HFT such that the Unit
is ready for HFT and those that are not. Table 2 identifies the division of
responsibility for construction testing activities.


Table 1. Boundary Identification Packages as of September 2017
(Unit 3 and Unit 4 Identical)
System
Designator
System
BIPs Needed to
Support
Hot Functional Testing
BIPs Not Needed to Support
Hot Functional Testing
ASS
Auxiliary Steam Supply System
ASS-01, ASS-02
None
BDS
Steam Generator Blowdown System
BDS-01, BDS-02, BDS-03, BDS-04
None
BIS
Business Infrastructure System
(Note 2)
BIS-01, BIS-02, BIS-03, BIS-04, BIS-05
CAS
Compressed and Instrument Air Systems
CAS-01, CAS-02, CAS-03, CAS-04, CAS-05, CAS-06, CAS-07, CAS-08, CAS-09, CAS-10,
CAS-11, CAS-12, CAS-13, CAS-14, CAS-15, CAS-16
None
CCS
Component Cooling Water System
CCS-01, CCS-02, CCS-03
None
CDS
Condensate System
CDS-01, CDS-02, CDS-03, CDS-04
None
CES
Condenser Tube Cleaning System
CES-01
None
CFS
Turbine Island Chemical Feed System
CFS-01, CFS-02, CFS-03, CFS-04, CFS-05, CFS-06, CFS-07, CFS-08, CFS-09
None
CMS
Condenser Air Removal System
CMS-01
None
CNS
Containment System
None required for HFT.
CNS-01
CPS
Condensate Polishing System
CPS-01
None
CVS
Chemical and Volume Control System
CVS-01, CVS-02, CVS-03, CVS-04
None
CWS
Circulating Water System
CWS-01, CWS-02, CWS-03
None
CYS
Cyber Security System
(Note 2)
(Note 2)
 
 
 
 



10/18/17
Page 1 of 7

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit G – Mechanical Completion


Table 1. Boundary Identification Packages as of September 2017
(Unit 3 and Unit 4 Identical)
System
Designator
System
BIPs Needed to
Support
Hot Functional Testing
BIPs Not Needed to Support
Hot Functional Testing
DAS
Diverse Actuation System
DAS-01
None
DDS
Data Display and Processing System
DDS-01, DDS-02, DDS-03, DDS-04, DDS-05, DDS-06, DDS-07, DDS-08, DDS-09, DDS-10,
DDS-11, DDS-12
None
DOS
Standby Diesel Fuel Oil System
DOS-01, DOS-02, DOS-03
None
DRS
Storm Drain System
None required for HFT.
DRS-01
DTS
Demineralized Water Treatment System
DTS-01
None
DWS
Demineralized Water Transfer and Storage System
DWS-01, DWS-02, DWS-03, DWS-04, DWS-05
None
ECS
Main ac Power System
ECS-01, ECS-02, ECS-03, ECS-04, ECS-05, ECS-06, ECS-07, ECS-08, ECS-09, ECS-10,
ECS-11, ECS-12, ECS-13, ECS-14, ECS-15, ECS-16, ECS-17, ECS-18, ECS-19, ECS-20
None
EDS
Non Class 1E dc and UPS System
EDS-01, EDS-02, EDS-03, EDS-04, EDS-05, EDS-06, EDS-07, EDS-08, EDS-09, EDS-11
SV0-EDS-11 (Note 1)
EFS
Communication Systems
(Note 2)
EFS-01, EFS-02, EFS-03, EFS-04, EFS-05, EFS-06, EFS-07
EGS
Grounding and Lightning Protection System
EGS-01
None
EHS
Special Process Heat Tracing System
None required for HFT.
EHS-01, EHS-02, EHS-03, EHS-04, EHS-05, SV0-EHS-06 (Note 1)
ELS
Plant Lighting System
ELS-01, ELS-02, ELS-03, ELS-04, ELS-05, ELS-06, ELS-07
None
EQS
Cathodic Protection System
None required for HFT.
EQS-01
FHS
Fuel Handling and Refueling System
None required for HFT.
FHS-01, FHS-02
FPS
Fire Protection System
FPS-01, FPS-02, FPS-03, FPS-04, FPS-05, FPS-06, FPS-07, FPS-08, FPS-16,
None



10/18/17
Page 2 of 7

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit G – Mechanical Completion


Table 1. Boundary Identification Packages as of September 2017
(Unit 3 and Unit 4 Identical)
System
Designator
System
BIPs Needed to
Support
Hot Functional Testing
BIPs Not Needed to Support
Hot Functional Testing
 
 
FPS-17, FPS-18, FPS-19, FPS-20, FPS-21, FPS-22, FPS-28, FPS-29
 
FWS
Main and Startup Feedwater System
FWS-01, FWS-02
None
GSS
Gland Seal System
GSS-01
None
HCS
Generator Hydrogen and CO2 Systems
HCS-01
None
HDS
Heater Drain System
HDS-01
None
HSS
Hydrogen Seal Oil System
HSS-01
None
IDS
Class 1E dc and UPS System
IDS-01, IDS-02, IDS-03, IDS-04, IDS-05, IDS-06, IDS-07, IDS-08, IDS-09, IDS-10
None
IIS
In-core Instrumentation System
IIS-01
None
LOS
Main Turbine and Generator Lube Oil System
LOS-01, LOS-02
None
MES
Meteorological and Environmental Monitoring System
None required for HFT.
MES-01
MHS
Mechanical Handling System
None required for HFT.
MHS-01, MHS-02, MHS-03, MHS-04, MHS-05, MHS-06, MHS-07, MHS-08, MHS-09
MSS
Main Steam System
MSS-01, MSS-02
None
MTS
Main Turbine System
MTS-01
None
NCS
Network Connection System
(Note 2)
NCS-01, NCS-02, NCS-03, NCS-04, NCS-05, NCS-06, NCS-07, NCS-08
OCS
Operation and Control Centers System
OCS-01, OCS-02
None
PCS
Passive Containment Cooling System
None required for HFT.
PCS-01, PCS-02
PGS
Plant Gas Systems
PGS-01, PGS-02, PGS-03, PGS-04, PGS-05
None
PLS
Plant Control System
PLS-01, PLS-02, PLS-03, PLS-04, PLS-05, PLS-06, PLS-07, PLS-08, PLS-09, PLS-10,
PLS-11, PLS-12, PLS-13, PLS-14, PLS-15, PLS-16, PLS-17, PLS-18, PLS-19, PLS-20,
PLS-21, PLS-22, PLS-23, PLS-24, PLS-25, PLS-26, PLS-27
None



10/18/17
Page 3 of 7

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit G – Mechanical Completion


Table 1. Boundary Identification Packages as of September 2017
(Unit 3 and Unit 4 Identical)
System
Designator
System
BIPs Needed to
Support
Hot Functional Testing
BIPs Not Needed to Support
Hot Functional Testing
 
 
PLS-10, PLS-11, PLS-12, PLS-13, PLS-14, PLS-15, PLS-16, PLS-17, PLS-18, PLS-19,
PLS-20, PLS-21, PLS-22, PLS-23, PLS-24, PLS-25, PLS-26, PLS-27


 
PMS
Protection and Safety Monitoring System
PMS-01, PMS-02, PMS-03, PMS-04, PMS-05
None
PSS
Primary Sampling System
PSS-01
None
PWS
Potable Water System
PWS-02, PWS-03, PWS-04, PWS-05, PWS-06, PWS-07, PWS-08
SV0-PWS-01 (Note 1)
PXS
Passive Core Cooling System
PXS-01, PXS-02, PXS-03
None
RCS
Reactor Coolant System
RCS-01, RCS-02, RCS-03, RCS-04, RCS-05, RCS-06, RCS-07
None
RDS




Gravity and Roof Drain Collection System
None required for HFT.
RDS-01
RMS
Radiation Monitoring System
RMS-01, RMS-02, RMS-03, RMS-04, RMS-05
None
RNS
Normal Residual Heat Removal System
RNS-01
None
RWS
Raw Water System
RWS-02, RWS-03
SV0-RWS-01 (Note 1)
RXS
Reactor System
RXS-01, RXS-02, RXS-03
None
SDS
Sanitary Drainage System
None required for HFT.
SDS-01
SES
Plant Security System
None required for HFT.
SES-01
SFS
Spent Fuel Pit Cooling System
SFS-01, SFS-02, SFS-03
None
SGS
Steam Generator System
SGS-01, SGS-02
None
SJS
Seismic Monitoring System
None required for HFT.
SJS-01
SMS
Special Monitoring System
SMS-01
None
SSS
Secondary Sampling System
SSS-01
None
SWS
Service Water System
SWS-01
None
TCS
Turbine Building Closed Cooling Water System
TCS-01, TCS-02
None
TDS
Turbine Island Vents, Drains and Relief System
(Note 2)
None



10/18/17
Page 4 of 7

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit G – Mechanical Completion


Table 1. Boundary Identification Packages as of September 2017
(Unit 3 and Unit 4 Identical)
System
Designator
System
BIPs Needed to
Support
Hot Functional Testing
BIPs Not Needed to Support
Hot Functional Testing
TOS
Main Turbine Control and Diagnostics System
TOS-01
None
TVS
Closed Circuit TV System
None required for HFT.
TVS-01
VAS
Radiologically Controlled Area Ventilation System
VAS-01, VAS-02, VAS-03
None
VBS
Nuclear Island Nonradioactive Ventilation System
VBS-01, VBS-02, VBS-03, VBS-04
VBS-05
VCS
Containment Recirculation Cooling System
VCS-01
None
VES
Main Control Room Emergency Habitability System
VES-01
None
VFS
Containment Air Filtration System
VFS-01 (Note 2)
None
VHS
Health Physics and Hot Machine Shop HVAC System
None required for HFT.
VHS-01
VLS
Containment Hydrogen Control System
None required for HFT.
VLS-01
VRS
Radwaste Building HVAC System
None required for HFT.
VRS-01
VTS
Turbine Building Ventilation System
VTS-01, VTS-02, VTS-03, VTS-04, VTS-05, VTS-06, VTS-07, VTS-08, VTS-09, VTS-10
None
VUS
Containment Leak Rate Test System
None required for HFT.
VUS-01
VWS
Central Chilled Water System
VWS-01, VWS-02, VWS-03, VWS-04, VWS-05, VWS-06, VWS-07
None
VXS
Annex/Auxiliary Non-Radioactive Ventilation System
VXS-01, VXS-02, VXS-03, VXS-04, VXS-05
None
VYS
Hot Water Heating System
VYS-01, VYS-02, VYS-03
None
VZS
Diesel Generator Building Ventilation System
VZS-01
None
WGS
Gaseous Radwaste System
WGS-01
None
WLS
Liquid Radwaste System
WLS-01, WLS-02, WLS-04, WLS-05, WLS-06, WLS-07, WLS-08, WLS-09, WLS-10, WLS-11
WLS-03



10/18/17
Page 5 of 7

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit G – Mechanical Completion


Table 1. Boundary Identification Packages as of September 2017
(Unit 3 and Unit 4 Identical)
System
Designator
System
BIPs Needed to
Support
Hot Functional Testing
BIPs Not Needed to Support
Hot Functional Testing
WRS
Radioactive Waste Drain System
WRS-01, WRS-02, WRS-03
None
WSS
Solid Radwaste System
WSS-01
None
WWS
Waste Water System
WWS-01, WWS-02, WWS-03, WWS-04, WWS-05, WWS-06, WWS-07, WWS-08, WWS-09
None
YFS
Yard Fire Water System
(Note 2)
SV0-YFS-01 (Note 1)
ZAS
Main Generation System
ZAS-01, ZAS-02
None
ZBS
Transmission Switchyard and Offsite Power System
None required for HFT (Notes 2 and 3)
None
ZFS
Offsite Communication System
None required for HFT.
ZFS-01
ZOS
Onsite Standby Power System
ZOS-01, ZOS-02
None
ZRS
Offsite Retail Power System
ZRS-03
SV0-ZRS-01 (Note 1), SV0-ZRS-02 (Note 1), SV0-ZRS-04 (Note 1)
ZVS
Excitation and Voltage Regulation System
ZVS-01 (Note 2)
None
Notes


1. Turnover for this BIP has already been completed as part of the Building 315
turnover and is not Contractor scope.
2. The portions of this system needed for HFT have not yet been determined.
3. This system is Owners’ scope.





10/18/17
Page 6 of 7

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit G – Mechanical Completion




Table 2. Construction Testing Division of Responsibility
Item
Test Description
Contractor
Responsibility
Owner
Responsibility
1
Perform non-destructive testing (e.g., RT, UT, PT)
(via Contractor-Managed Subcontract)
X
 
2
Remove construction blinds
X
 
3
Clean and inspect piping and equipment
X
 
4
Perform pipe line specification flushing and cleanliness verification
X
 
5
Perform pipe line pressure testing
X
 
6
Inspect and stroke manual valves
X
 
7
Release piping hangers and heat exchanger expansion bolts
X
 
8
Perform initial set of spring type pipe hangers
X
 
9
Perform ASME code pressure tests
X
 
10
Perform process fluid system flushing (e.g., turbine lube oil flushes, chemical
and volume control system flushing, reactor coolant system flushing)
 
X
11
Perform reactor coolant system and steam generator system hydrostatic testing
 
X
12
Inspect and close-up vessels
X
 
13
Perform rotating equipment alignment
X
 
14
Service, adjust, lubricate, maintain equipment
(prior to Contractor turnover to Owner)
X
 
15
Inspect wiring, cable runs, and accessories
X
 
16
Perform high potential, megger, and cable continuity testing of cables and
equipment
X
 
17
Inspect switchgear and mechanical interlocks
X
 
18
Install and service batteries
X
 
19
Calibrate instruments and sensors
 
X
20
Service and fill transformers
 
X
21
Perform electrical checks and calibrations
 
X
22
Perform energized component, loop, and system tests
 
X







10/18/17
Page 7 of 7

--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY


Exhibit H – Form of Monthly Status Report


The table of contents for Contractor’s Monthly Status Report is provided below.
Changes to the table of contents will be mutually agreed by the Parties.


1.
Executive Summary



•
Progress Summary

•
Critical Issues Summary

•
Overall Staffing Summary



2.    Safety Status


3. Quality Status


4.    Construction Progress (Overall and By Area)


•
Overall Construction Summary

•
Key Milestones Achieved/Work in Progress

•
Key Work Planned to Start Next Month

•
Construction Equipment Summary (Needs/Concerns)

•
System Turnover (Future)



5.    Schedule Performance (Overall and By Area)


•
Construction Forecast Summary

•
Percent Complete Analysis/Summary

•
Critical Path Analysis/Summary

•
Key Schedule Issues/Concerns



6.    Cost Performance


•
Construction Forecast Summary

•
Trend/Change Order Summary

•
Approved Trends this Month

•
Key Potential Pending Trends/Changes

•
Cost Expenditure Summary and Analysis

•
Field Procurement and Subcontracts

•
Contingency Summary

•
Invoice and Payment Status



7.    Managed-Subcontracts Status


•
Overall Summary

•
Cost Summary and Analysis

•
Schedule Summary and Analysis



8.    Issues and Concerns


10/18/17         Page 1 of 2

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit H – Form of Monthly Status Report




Attachments


•
Critical Action Items Report

•
Monthly Cost Report

•
Project Percent Complete Curves

•
Working Schedule

•
Bulk Commodity Curves

•
Scorecard (reflecting production, productivity, and schedule performance at the
unit/building/commodity level of detail)

•
Craft Staffing and Jobhours

•
Field Non-Manual Staffing and Jobhours

•
Scope Change Log

•
Monthly Trend Report

•
Progress Photos





10/18/17         Page 2 of 2

--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY


Exhibit I – Key Personnel / Lead Personnel


KEY PERSONNEL


Bechtel


•
Project Manager

•
Site Manager

•
Construction Project Controls Manager

•
Procurement & Contracts Manager

•
Quality Control Manager

•
Chief Project Field Engineering Manager

•
Unit 3 Construction Manager

•
Unit 4 Construction Manager

•
Balance of Plant Area Manager

•
Field Subcontracts Manager

•
Environmental, Safety, and Health Manager



Richmond County Constructors, LLC (Subcontractor)


•
Manager



LEAD PERSONNEL


Bechtel


•    Deputy Project Controls Manager
•    Unit 3 Project Field Engineer
•    Unit 4 Project Field Engineer
•    Central Services Project Field Engineer
•    Unit 3 Day Shift Unit Manager
•    Unit 4 Day Shift Unit Manager
•    Unit 3 Night Shift Unit Manager
•    Unit 4 Night Shift Unit Manager
•    Unit 3 Day Shift Auxiliary Building Area Manager
•    Unit 4 Day Shift Auxiliary Building Area Manager
•    Construction Infrastructure Manager
•    Construction Issues Manager
•    Turnover Group Manager
•    Unit 3 Day Shift Shield Building Area Manager
•    Unit 4 Day Shift Shield Building Area Manager
•    Unit 3 Day Shift Containment Area Manager
•    Unit 4 Day Shift Containment Area Manager
•    Unit 3 Day Shift Turbine Island Area Manager
•    Unit 4 Day Shift Turbine Island Area Manager
•    Unit 3 Day Shift Annex/ Rad Waste Building Area Manager
•    Unit 4 Day Shift Annex/ Rad Waste Building Area Manager



Richmond County Constructors, LLC (Subcontractor)


•
Deputy Manager





10/18/17        Page 1 of 1

--------------------------------------------------------------------------------


Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION


EXHIBIT J-1
DAVIS-BACON ACT REQUIRED PROVISIONS
ARTICLE 34. SECTION (a) MINIMUM WAGES, ETC.
(1) Minimum wages.
(i) All laborers and mechanics employed or working upon the site of the work (or
under the United States Housing Act of 1937 or under the Housing Act of 1949 in
the construction or development of the project), will be paid unconditionally
and not less often than once a week, and without subsequent deduction or rebate
on any account (except such payroll deductions as are permitted by regulations
issued by the Secretary of Labor under the Copeland Act (29 CFR part 3)), the
full amount of wages and bona fide fringe benefits (or cash equivalents thereof)
due at time of payment computed at rates not less than those contained in the
wage determination of the Secretary of Labor which is attached hereto and made a
part hereof, regardless of any contractual relationship which may be alleged to
exist between the contractor and such laborers and mechanics.
Contributions made or costs reasonably anticipated for bona fide fringe benefits
under section 1 (b)(2) of the Davis-Bacon Act on behalf of laborers or mechanics
are considered wages paid to such laborers or mechanics, subject to the
provisions of paragraph (a)(l)(iv) of this section; also, regular contributions
made or costs incurred for more than a weekly period (but not less often than
quarterly) under plans, funds, or programs which cover the particular weekly
period, are deemed to be constructively made or incurred during such weekly
period. Such laborers and mechanics shall be paid the appropriate wage rate and
fringe benefits on the wage determination for the classification of work
actually performed, without regard to skill, except as provided in Sec.
5.5(a)(4) [paragraph (a)(4) below]. Laborers or mechanics performing work in
more than one classification may be compensated at the rate specified for each
classification for the time actually worked therein: Provided, That the
employer’s payroll records accurately set forth the time spent in each
classification in which work is performed. The wage determination (including any
additional classification and wage rates conformed under paragraph (a)(l)(ii) of
this section) and the Davis-Bacon poster (WH-1321) shall be posted at all times
by the contractor and its subcontractors at the site of the work in a prominent
and accessible place where it can be easily seen by the workers.
(ii)(A) The contracting officer shall require that any class of laborers or
mechanics, including helpers, which is not listed in the wage determination and
which is to be employed under the contract shall be classified in conformance
with the wage determination. The contracting officer shall approve an additional
classification and wage rate and fringe benefits therefore only when the
following criteria have been met:
(1) The work to be performed by the classification requested is not performed by
a classification in the wage determination; and


Exhibit J-1 Page 1

--------------------------------------------------------------------------------

Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION


(2)The classification is utilized in the area by the construction industry; and
(3)The proposed wage rate, including any bona fide fringe benefits, bears a
reasonable relationship to the wage rates contained in the wage determination.
(ii)(B) If the contractor and the laborers and mechanics to be employed in the
classification (if known), or their representatives, and the contracting officer
agree on the classification and wage rate (including the amount designated for
fringe benefits where appropriate), a report of the action taken shall be sent
by the contracting officer to the Administrator of the Wage and Hour Division,
Employment Standards Administration, U.S. Department of Labor, Washington, DC
20210. The Administrator, or an authorized representative, will approve, modify,
or disapprove every additional classification action within 30 days of receipt
and so advise the contracting officer or will notify the
contracting officer within the 30-day period that additional time is necessary.
(ii)(C) In the event the contractor, the laborers or mechanics to be employed in
the classification or their representatives, and the contracting officer do not
agree on the proposed classification and wage rate (including the amount
designated for fringe benefits, where appropriate), the contracting officer
shall refer the questions, including the views of all interested parties and the
recommendation of the contracting officer, to the Administrator for
determination. The Administrator, or an authorized representative, will issue a
determination within 30 days of receipt and so advise the contracting officer or
will notify the contracting officer within the 30-day period that additional
time is necessary.
(ii)(D) The wage rate (including fringe benefits where appropriate) determined
pursuant to paragraphs (a)(1)(ii) (B) or (C) of this section, shall be paid to
all workers performing work in the classification under this contract from the
first day on which work is
performed in the classification.
(iii)Whenever the minimum wage rate prescribed in the contract for a class of
laborers or mechanics includes a fringe benefit which is not expressed as an
hourly rate, the
contractor shall either pay the benefit as stated in the wage determination or
shall pay another bona fide fringe benefit or an hourly cash equivalent thereof.
(iv)If the contractor does not make payments to a trustee or other third person,
the contractor may consider as part of the wages of any laborer or mechanic the
amount of any costs reasonably anticipated in providing bona fide fringe
benefits under a plan or program, Provided, That the Secretary of Labor has
found, upon the written request of the contractor, that the applicable standards
of the Davis-Bacon Act have been met. The Secretary of Labor may require the
contractor to set aside in a separate account assets for the meeting of
obligations under the plan or program.
(2) Withholding.
The Department of Energy (“DOE”) shall upon its own action or upon written
request of an authorized representative of the Department of Labor withhold or
cause to be withheld


Exhibit J-1 Page 2

--------------------------------------------------------------------------------


Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION


from the contractor under this contract or any other Federal contract with the
same prime contractor, or any other federally-assisted contract subject to
Davis-Bacon prevailing wage requirements, which is held by the same prime
contractor, so much of the accrued payments or advances as may be considered
necessary to pay laborers and mechanics, including apprentices, trainees, and
helpers, employed by the contractor or any
subcontractor the full amount of wages required by the contract. In the event of
failure to pay any laborer or mechanic, including any apprentice, trainee, or
helper, employed or working on the site of the work (or under the United States
Housing Act of 1937 or under the Housing Act of 1949 in the construction or
development of the project), all or part of the wages required by the contract,
DOE may, after written notice to the contractor, sponsor, applicant, or owner,
take such action as may be necessary to cause the
suspension of any further payment, advance, or guarantee of funds until such
violations have ceased.
(3) Payrolls and basic records.
(i) Payrolls and basic records relating thereto shall be maintained by the
contractor during the course of the work and preserved for a period of three
years thereafter for all laborers and mechanics working at the site of the work
(or under the United States Housing Act of 1937, or under the Housing Act of
1949, in the construction or development of the project). Such records shall
contain the name, address, and social security number of each such worker, his
or her correct classification, hourly rates of wages paid (including rates of
contributions or costs anticipated for bona fide fringe benefits or cash
equivalents thereof of the types described in section 1(b)(2)(B) of the
Davis-Bacon Act), daily and weekly number of hours worked, deductions made and
actual wages paid. Whenever the Secretary of Labor has found under 29 CFR
5.5(a)(1)(iv) that the wages of any laborer or mechanic include the amount of
any costs reasonably anticipated in providing benefits under a plan or program
described in section 1(b)(2)(B) of the Davis-Bacon Act, the contractor shall
maintain records which show that the commitment to provide such benefits is
enforceable, that the plan or program is financially responsible, and that the
plan or program has been communicated in writing to the laborers or mechanics
affected, and records which show the costs anticipated or the actual cost
incurred in providing such benefits. Contractors employing apprentices or
trainees under approved programs shall maintain written evidence of the
registration of apprenticeship programs and certification of trainee programs,
the registration of the apprentices and trainees, and the ratios and wage rates
prescribed in the applicable programs.
(ii)(A) The contractor shall submit weekly for each week in which any contract
work is performed a copy of all payrolls to the DOE) if the agency is a party to
the contract, but if the agency is not such a party, the contractor will submit
the payrolls to the applicant, sponsor, or owner, as the case may be, for
transmission to DOE. The payrolls submitted shall set out accurately and
completely all of the information required to be maintained under 29 CFR
5.5(a)(3)(i), except that full social security numbers and home addresses shall
not be included on weekly transmittals. Instead the payrolls shall only need to
include an individually identifying number for each employee (e.g., the last
four digits of


Exhibit J-1 Page 3

--------------------------------------------------------------------------------

Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION


the employee’s social security number). The required weekly payroll information
may be submitted in any form desired. Optional Form WH-347 is available for this
purpose from the Wage and Hour Division Web site at
http://www.dol.gov/esa/whd/forms/wh347instr.htm or its successor site. The prime
contractor is responsible for the submission of copies of payrolls by all
subcontractors. Contractors and subcontractors shall maintain the full social
security number and current address of each covered worker, and shall provide
them upon request to DOE if the agency is a party to the contract, but if the
agency is not such a party, the contractor will submit them to the applicant,
sponsor, or owner, as the case may be, for transmission to DOE, the contractor,
or the Wage and Hour Division of the Department of Labor for purposes of an
investigation or audit of compliance with prevailing wage requirements. It is
not a violation of this section for a prime contractor to require a
subcontractor to provide addresses and social security numbers to the prime
contractor for its own records, without weekly submission to the sponsoring
government agency (or the applicant, sponsor, or owner).
(ii)(B) Each payroll submitted shall be accompanied by a “Statement of
Compliance,” signed by the contractor or subcontractor or his or her agent who
pays or supervises the payment of the persons employed under the contract and
shall certify the following:
(1)That the payroll for the payroll period contains the information required to
be provided under Sec. 5.5 (a)(3)(ii) of Regulations, 29 CFR part 5, the
appropriate information is being maintained under Sec. 5.5 (a)(3)(i) of
Regulations, 29 CFR part 5, and that such information is correct and complete;
(2)That each laborer or mechanic (including each helper, apprentice, and
trainee) employed on the contract during the payroll period has been paid the
full weekly wages earned, without rebate, either directly or indirectly, and
that no deductions have been made either directly or indirectly from the full
wages earned, other than permissible deductions as set forth in Regulations, 29
CFR part 3;
(3)That each laborer or mechanic has been paid not less than the applicable wage
rates and fringe benefits or cash equivalents for the classification of work
performed, as specified in the applicable wage determination incorporated into
the contract.
(ii)(C) The weekly submission of a properly executed certification set forth on
the reverse side of Optional Form WH-347 shall satisfy the requirement for
submission of the
“Statement of Compliance” required by paragraph (a)(3)(ii)(B) of this section.
(ii)(D) The falsification of any of the above certifications may subject the
contractor or subcontractor to civil or criminal prosecution under section 1001
of title 18 and section 231 of title 31 of the United States Code.
(iii) The contractor or subcontractor shall make the records required under
paragraph (a)(3)(i) of this section available for inspection, copying, or
transcription by authorized representatives of DOE or the Department of Labor,
and shall permit such representatives


Exhibit J-1 Page 4

--------------------------------------------------------------------------------

Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION


to interview employees during working hours on the job. If the contractor or
subcontractor fails to submit the required records or to make them available,
the Federal agency may, after written notice to the contractor, sponsor,
applicant, or owner, take such action as may be necessary to cause the
suspension of any further payment, advance, or guarantee of funds. Furthermore,
failure to submit the required records upon request or to make such records
available may be grounds for debarment action pursuant to 29 CFR 5.12.
(4) Apprentices and trainees
(i) Apprentices. Apprentices will be permitted to work at less than the
predetermined rate for the work they performed when they are employed pursuant
to and individually registered in a bona fide apprenticeship program registered
with the U.S. Department of Labor, Employment and Training Administration,
Office of Apprenticeship Training, Employer and Labor Services, or with a State
Apprenticeship Agency recognized by the Office, or if a person is employed in
his or her first 90 days of probationary employment as an apprentice in such an
apprenticeship program, who is not individually registered in the program, but
who has been certified by the Office of Apprenticeship Training, Employer and
Labor Services or a State Apprenticeship Agency (where appropriate) to be
eligible for probationary employment as an apprentice. The allowable ratio of
apprentices to journeymen on the job site in any craft classification shall not
be greater than the ratio permitted to the contractor as to the entire work
force under the registered program. Any worker listed on a payroll at an
apprentice wage rate, who is not registered or otherwise employed as stated
above, shall be paid not less than the applicable wage rate on the wage
determination for the classification of work actually performed. In addition,
any apprentice performing work on the job site in excess of the ratio permitted
under the registered program shall be paid not less than the applicable wage
rate on the wage determination for the work actually performed. Where a
contractor is performing construction on a project in a locality other than that
in which its program is registered, the ratios and wage rates (expressed in
percentages of the journeyman’s hourly rate) specified in the contractor’s or
subcontractor’s registered program shall be observed. Every apprentice must be
paid at not less than the rate specified in the registered program for the
apprentice’s level of progress, expressed as a percentage of the journeymen
hourly rate specified in the applicable wage determination. Apprentices shall be
paid fringe benefits in accordance with the provisions of the apprenticeship
program. If the
apprenticeship program does not specify fringe benefits, apprentices must be
paid the full amount of fringe benefits listed on the wage determination for the
applicable
classification. If the Administrator determines that a different practice
prevails for the applicable apprentice classification, fringes shall be paid in
accordance with that determination. In the event the Office of Apprenticeship
Training, Employer and Labor Services, or a State Apprenticeship Agency
recognized by the Office, withdraws approval of an apprenticeship program, the
contractor will no longer be permitted to utilize apprentices at less than the
applicable predetermined rate for the work performed until an acceptable program
is approved.




Exhibit J-1 Page 5

--------------------------------------------------------------------------------


Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION


(ii)Trainees. Except as provided in 29 CFR 5.16, trainees will not be permitted
to work at less than the predetermined rate for the work performed unless they
are employed pursuant to and individually registered in a program which has
received prior approval, evidenced by formal certification by the U.S.
Department of Labor, Employment and Training Administration. The ratio of
trainees to journeymen on the job site shall not be greater than permitted under
the plan approved by the Employment and Training Administration. Every trainee
must be paid at not less than the rate specified in the approved program for the
trainee’s level of progress, expressed as a percentage of the journeyman hourly
rate specified in the applicable wage determination. Trainees shall be paid
fringe benefits in accordance with the provisions of the trainee program. If the
trainee program does not mention fringe benefits, trainees shall be paid the
full amount of fringe benefits listed on the wage determination unless the
Administrator of the Wage and Hour Division determines that there is an
apprenticeship program associated with the corresponding journeyman wage rate on
the wage determination which provides for less than full fringe benefits for
apprentices. Any employee listed on the payroll at a trainee rate who is not
registered and participating in a training plan approved by the Employment and
Training Administration shall be paid not less than the applicable wage rate on
the wage determination for the classification of work actually performed. In
addition, any trainee performing work on the job site in excess of the ratio
permitted under the registered program shall be paid not less than the
applicable wage rate on the wage determination for the work actually performed.
In the event the Employment and Training Administration withdraws approval of a
training program, the contractor will no longer be permitted to utilize trainees
at less than the applicable predetermined rate for the work performed until an
acceptable program is approved.
(iii)Equal employment opportunity. The utilization of apprentices, trainees and
journeymen under this part shall be in conformity with the equal employment
opportunity requirements of Executive Order 11246, as amended, and 29 CFR part
30.
(5)Compliance with Copeland Act requirements.
The contractor shall comply with the requirements of 29 CFR part 3, which are
incorporated by reference in this contract.
(6)Subcontracts.
The contractor or subcontractor shall insert in any subcontracts the clauses
contained in 29 CFR 5.5(a)(1) through (10) and such other clauses as DOE may by
appropriate instructions require, and also a clause requiring the subcontractors
to include these clauses in any lower tier subcontracts. The prime contractor
shall be responsible for the compliance by any subcontractor or lower tier
subcontractor with all the contract clauses in 29 CFR 5.5.




Exhibit J-1 Page 6

--------------------------------------------------------------------------------


Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION


(7)Contract termination: debarment.
A breach of the contract clauses in 29 CFR 5.5 may be grounds for termination of
the contract, and for debarment as a contractor and a subcontractor as provided
in 29 CFR 5.12.
(8)Compliance with Davis-Bacon and Related Acts requirements.
All rulings and interpretations of the Davis-Bacon and Related Acts contained in
29 CFR parts 1, 3, and 5 are herein incorporated by reference in this contract.
(9)Disputes concerning labor standards.
Disputes arising out of the labor standards provisions of this contract shall
not be subject to the general disputes clause of this contract. Such disputes
shall be resolved in accordance with the procedures of the Department of Labor
set forth in 29 CFR parts 5, 6, and 7. Disputes within the meaning of this
clause include disputes between the contractor (or any of its subcontractors)
and the contracting agency, the U.S. Department of Labor, or the employees or
their representatives.
(1)Certification of eligibility.
(i)By entering into this contract, the contractor certifies that neither it (nor
he or she) nor any person or firm who has an interest in the contractor’s firm
is a person or firm
ineligible to be awarded Government contracts by virtue of section 3(a) of the
Davis-Bacon Act or 29 CFR 5.12(a)(1).
(ii)No part of this contract shall be subcontracted to any person or firm
ineligible for award of a Government contract by virtue of section 3(a) of the
Davis-Bacon Act or 29 CFR 5.12(a)(1).
(iii)The penalty for making false statements is prescribed in the U.S. Criminal
Code, 18 U.S.C. 1001.




Exhibit J-1 Page 7

--------------------------------------------------------------------------------


Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION


EXHIBIT J-2
DAVIS-BACON ACT WAGE DETERMINATION(S)
1.For all construction (as defined in DOL regulations at 29 CFR 5.2 to include
installation where appropriate, hereinafter “construction”) under this Agreement
and subcontracts hereunder, incorporate the following “Heavy” wage determination
schedule and conformances: GA90 Modification 0 (1/03/14), found at:
http://www.wdol.gov/wdol/scafiles/davisbacon/GA90.dvb, and attached hereto as
Exhibit J-3.
2.For all construction under this Agreement and subcontracts hereunder, on
sheltered enclosures with walk-in access for the purpose of housing persons,
machinery, equipment, incorporate the following “Building” wage determination
schedule: GA126 Modification 1 (1/17/14) found at
http://www.wdol.gov/wdol/scafiles/davisbacon/GA126.dvb, and attached hereto as
Exhibit J-4.
3.For all construction under this Agreement and subcontracts hereunder, on paved
roads and other paved surfaces, please use GA7 Modification 0 (1/3/14) “Highway”
schedule found at http://www.wdol.gov/wdol/scafiles/davisbacon/GA7.dvb, and
attached hereto as Exhibit J-5.


Exhibit J-2 Page 1

--------------------------------------------------------------------------------


Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION


EXHIBIT J-3
HEAVY WAGE DETERMINATION
General Decision Number: GA140090 01/03/2014 GA90
Superseded General Decision Number: GA20130090
State: Georgia
Construction Type: Heavy
Heavy Construction, Includes Water and Sewer Lines, and Heavy Construction on
Treatment Plant Sites and Industrial Sites (Refineries, Power Plants, Chemical
and Manufacturing Plants, Paper Mills, Etc.)
Counties: Burke, McDuffie and Richmond Counties in Georgia.
Modification Number    Publication Date
0                         01/03/2014
* ELEC1579-002 10/01/2013
 
 
Rates
Fringes
 
 
 
 
ELECTRICIAN
 
$23.00
11.40
 
 
 
 

ENGI0474-029 07/01/2013
BURKE & RICHMOND COUNTIES
 
 
 
Rates
Fringes
POWER EQUIPMENT OPERATOR:
 
 
 
 
Crane: 119 Tons and Under
 
$24.55
12.30
 
Crane: 120 to 249 Tons
 
$25.55
12.30
 
Crane: 250 to 499 Tons
 
$26.55
12.30
 
Crane: 500 Tons and Larger
 
$27.55
12.30
 
Mechanic
 
$24.55
12.30

ENGI0926-032 07/01/2013

--------------------------------------------------------------------------------


MCDUFFIE COUNTY


Exhibit J-3 Page 1

--------------------------------------------------------------------------------

Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




 
Rates


 Fringes




POWER EQUIPMENT OPERATOR:
Crane, Mechanic
$
27.88


10.13


SUGA2012-108 08/11/2012
 
 
 
Rates


 Fringes


CARPENTER (Form Work Only)
$
15.44


0.00


CARPENTER, Excludes Form Work
$
14.76


0.00


CEMENT MASON/CONCRETE FINISHER
$
16.96


0.00


IRONWORKER, REINFORCING
$
13.30


1.66


LABORER: Common or General
$
9.84


0.00


LABORER: Pipelayer
$
9.48


0.00


OPERATOR: Backhoe/Excavator/Trackhoe
$
12.80


0.00


OPERATOR: Bulldozer
$
14.58


0.00


OPERATOR: Grader/Blade
$
20.24


0.00


OPERATOR: Loader
$
16.59


4.13


OPERATOR: Piledriver
$
18.72


2.06


OPERATOR: Roller
$
12.04


0.69


TRUCK DRIVER: Dump Truck
$
12.79


0.00


TRUCK DRIVER: Lowboy Truck
$
17.28


1.84





WELDERS - Receive rate prescribed for craft performing operation to which
welding is incidental.

--------------------------------------------------------------------------------



Unlisted classifications needed for work not included within the scope of the
classifications listed may be added after award only as provided in the labor
standards contract clauses (29CFR 5.5 (a) (1) (ii)).


Exhibit J-3 Page 2

--------------------------------------------------------------------------------

Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION



--------------------------------------------------------------------------------

The body of each wage determination lists the classification and wage rates that
have been found to be prevailing for the cited type(s) of construction in the
area covered by the wage determination. The classifications are listed in
alphabetical order of “identifiers” that indicate whether the particular rate is
union or non-union.
Union Identifiers
An identifier enclosed in dotted lines beginning with characters other than “SU”
denotes that the union classification and rate have found to be prevailing for
that classification. Example: PLUM0198-005 07/01/2011. The first four letters ,
PLUM, indicate the international union and the four-digit number, 0198, that
follows indicates the local union number or district council number where
applicable , i.e., Plumbers Local 0198. The next number, 005 in the example, is
an internal number used in processing the wage determination. The date,
07/01/2011, following these characters is the effective date of the most current
negotiated rate/collective bargaining agreement which would be July 1, 2011 in
the above example.
Union prevailing wage rates will be updated to reflect any changes in the
collective bargaining agreements governing the rates.
0000/9999: weighted union wage rates will be published annually each January.
Non-Union Identifiers
Classifications listed under an “SU” identifier were derived from survey data by
computing average rates and are not union rates; however, the data used in
computing these rates may include both union and non-union data. Example:
SULA2004-007 5/13/2010. SU indicates the rates are not union majority rates, LA
indicates the State of Louisiana; 2004 is the year of the survey; and 007 is an
internal number used in producing the wage determination. A 1993 or later date,
5/13/2010, indicates the classifications and rates under that identifier were
issued as a General Wage Determination on that date.
Survey wage rates will remain in effect and will not change until a new survey
is conducted.

--------------------------------------------------------------------------------

WAGE DETERMINATION APPEALS PROCESS
1.) Has there been an initial decision in the matter? This can be:
an existing published wage determination
a survey underlying a wage determination
a Wage and Hour Division letter setting forth a position on a wage determination
matter




Exhibit J-3 Page 3

--------------------------------------------------------------------------------

Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION


a conformance (additional classification and rate) ruling
On survey related matters, initial contact, including requests for summaries of
surveys, should be with the Wage and Hour Regional Office for the area in which
the survey was conducted because those Regional Offices have responsibility for
the Davis-Bacon survey program. If the response from this initial contact is not
satisfactory, then the process described in 2.) and 3.) should be followed.
With regard to any other matter not yet ripe for the formal process described
here, initial contact should be with the Branch of Construction Wage
Determinations. Write to:
Branch of Construction Wage Determinations
Wage and Hour Division
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
2.)If the answer to the question in 1.) is yes, then an interested party (those
affected by the action) can request review and reconsideration from the Wage and
Hour Administrator (See 29 CFR Part 1.8 and 29 CFR Part 7). Write to:
Wage and Hour Administrator
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
The request should be accompanied by a full statement of the interested party’s
position and by any information (wage payment data, project description, area
practice material, etc.) that the requestor considers relevant to the issue.
3.)If the decision of the Administrator is not favorable, an interested party
may appeal directly to the Administrative Review Board (formerly the Wage
Appeals Board). Write to:
Administrative Review Board
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
4.)All decisions by the Administrative Review Board are final.

--------------------------------------------------------------------------------

END OF GENERAL DECISION




Exhibit J-3 Page 4

--------------------------------------------------------------------------------


Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION


exhibitstobechtelagre_image1.jpg [exhibitstobechtelagre_image1.jpg]
Ms. Nikky Ude
Department of Energy
1000 Independence Avenue, SW
Washington, DC 20585
Nikky.Ude@hq.doe.gov
RE:    Project No.: Units 3 and 4 of Vogtle Electric Plant
Wage Decision No.: GA140090 Mod. 0
Location: Burke County, GA
WHD Number: 4790
Dear Ms. Ude:
This is in response to your request proposing the additional classifications and
wage rates to the above wage decision in accordance with 29 CFR 5.5(a)(1)(ii).
PROPOSED CLASSIFCATIONS
 
PROPOSED
HOURLY RATE




FRINGE BENEFITS


Asbestos Worker/Insulator
 
$23.92
 
$12.04
Millwright
 
$26.95
 
$11.55
Sprinkler Fitter
 
$25.99
 
$15.87
Mechanic Services
 
$18.21
 
$12.35
Machinist
 
$26.95
 
$11.55
Well Driller
 
$24.55
 
$12.35
 
 
 
 
 

The request for Mechanic Services is not approved because the work to be
performed by this classification may be performed by a classification already
included in the wage decision [see 29 C.F.R., section 5.5(a)(1)(ii)(A)(1)]. The
appropriate classification is Mechanic at a rate of $24.55 per hour plus $12.30
in fringe benefits and shall be paid to all workers performing work in the
classification under this contract from the first day on which work is
performed.
The Machinist is not subject as the Davis-Bacon Act provides that prevailing
wages are to be paid to all mechanics and laborers employed directly upon the
site of work. The regulations [see 29 C.F.R., section 5.2(1)] define the site of
work as limited to the physical place or places where the construction called
for in the contract will remain when work on it is completed and other adjacent
or nearby property used in the construction.
The remaining classifications and wage rates are approved and the wage rates
proposed must be paid to all workers performing work within the classifications
under this contract from the first day work is performed.


Exhibit J-3 Page 5

--------------------------------------------------------------------------------


Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION


Your request has been conformed consistent with All Agency Memorandum 213
(http://www.wdol.gov/aam/aam213.pdf) which describes the conformance process in
detail and the basis on which your proposed rate was denied. Any requests for
appeal of the conformance decision must be made within thirty (30) days from the
date of this letter. If you have any questions or concerns regarding this
conformance decision, please contact the undersigned at the telephone or email
address listed below.
Sincerely,
/s/ T. Holmes for
Kenneth Reinshuttle
Section Chief
Davis Bacon Branch
Wage & Hour Division
202.693.1016
reinshuttle.ken@dol.gov




Exhibit J-3 Page 6

--------------------------------------------------------------------------------


Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION


EXHIBIT J-4
BUILDING WAGE DETERMINATION
General Decision Number: GA140126 01/17/2014 GA126
Superseded General Decision Number: GA20130126
State: Georgia
Construction Type: Building
County: Burke County in Georgia.
Modification Number                                                 Publication
Date
0                                                                    01/03/2014
1                                                                    01/17/2014
BOIL0026-001 01/01/2013
 
Rates
 
Fringes
BOILERMAKER
$24.91
 
$19.69
 
 
 
 

--------------------------------------------------------------------------------

* ELEV0032-001 01/01/2014
 
Rates
 
Fringes
ELEVATOR MECHANIC
$36.96
 
26.785+a+b
 
 
 
 
PAID HOLIDAYS:
 
 
 

*    a. New Year’s Day, Memorial Day, Independence Day, Labor Day, Vetern’s Day,
Thanksgiving Day, the Friday after Thanksgiving, and Christmas Day.
*    b. Employer contributes 8% of regular hourly rate to vacation pay credit
for employee who has worked in business more than 5 years; 6% for less than 5
years’ service.

--------------------------------------------------------------------------------

ENGI0474-003 07/01/2013


Exhibit J-4 Page 1

--------------------------------------------------------------------------------

Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




POWER EQUIPMENT OPERATOR: Backhoe/Excavator, Bobcat/Skid Steer/Skid Loader,
Bulldozer, Forklift
(under 15 tons), and Loader Crane (over 10 tons) and Forklift
 
 
           Rates
Fringes
 
$
22.72
12.30
(15 tons and over)
 
$
24.55
12.30
Crane (over 120 tons)
 
$
25.55
12.30
Crane (over 250 tons)
 
$
26.55
12.30
Oiler
 
$
20.38
12.30

PLUM0150-006 10/01/2012
 
 
Rates
Fringes
PLUMBER/PIPEFITTER
 
 
22.94
12.71
SHEE0085-003 08/01/2012
 
 
 
 
 
 
 
Rates
Fringes
SHEET METAL WORKER (Including HVAC Duct
 
 
 
 
Installation; Excluding Metal Roof Installation)
 
$
28.34
11.55
 
 
 
 
 
SUGA2012-033 08/11/2012
 
 
 
 
 
 
 
Rates
Fringes
BRICKLAYER
 
$
16.00
0.00
CARPENTER, Includes Drywall Hanging and
 
 
 
 
Metal Stud Installation
 
$
15.28
0.00
CEMENT MASON/CONCRETE FINISHER
 
$
16.58
0.00
DRYWALL FINISHER/TAPER
 
$
17.00
0.00
ELECTRICIAN
 
$
19.71
3.60
HVAC MECHANIC (Installation of HVAC
 
 
 
 
Unit Only, Excludes Installation of
 
 
 
 
HVAC Pipe and Duct)
 
$
18.00
3.89
IRONWORKER, REINFORCING
 
$
17.94
0.00
IRONWORKER, STRUCTURAL
 
$
20.00
0.35
LABORER: Common or General
 
$
10.25
0.32



Exhibit J-4 Page 2

--------------------------------------------------------------------------------

Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION


LABORER: Mason Tender – Brick
 
$
9.00
0.00
LABORER: Pipelayer
 
$
12.00
0.23
 
 
 
 
 




 
 
Rates
Fringes
OPERATOR: Grader/Blade
 
$
17.52
0.00
PAINTER: Brush, Roller and Spray
 
$
16.00
1.62
ROOFER (Installation of Metal Roofs Only)
 
$
15.02
0.00
ROOFER, Excludes Installation of Metal Roofs
 
$
10.76
0.00
TILE FINISHER
 
$
10.31
0.00
TILE SETTER
 
$
19.50
0.00
TRUCK DRIVER: Dump Truck
 
$
12.70
0.00
TRUCK DRIVER: Lowboy Truck
 
$
17.41
0.00
 
 
 
 
 

WELDERS - Receive rate prescribed for craft performing operation to which
welding is incidental.


Unlisted classifications needed for work not included within the scope of the
classifications listed may be added after award only as provided in the labor
standards contract clauses (29CFR 5.5 (a) (1) (ii)).
The body of each wage determination lists the classification and wage rates that
have been found to be prevailing for the cited type(s) of construction in the
area covered by the wage determination. The classifications are listed in
alphabetical order of “identifiers” that indicate whether the particular rate is
union or non-union.
Union Identifiers
An identifier enclosed in dotted lines beginning with characters other than “SU”
denotes that the union classification and rate have found to be prevailing for
that classification. Example: PLUM0198-005 07/01/2011. The first four letters ,
PLUM, indicate the international union and the four-digit number, 0198, that
follows indicates the local union number or district council number where
applicable , i.e., Plumbers Local 0198. The next number, 005 in the example, is
an internal number used in processing the wage determination. The date,
07/01/2011, following these characters is the effective date of the most current
negotiated rate/collective bargaining agreement which would be July 1, 2011 in
the above example.


Exhibit J-4 Page 3

--------------------------------------------------------------------------------

Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION


Union prevailing wage rates will be updated to reflect any changes in the
collective bargaining agreements governing the rates.
0000/9999: weighted union wage rates will be published annually each January.



Non-Union Identifiers
Classifications listed under an “SU” identifier were derived from survey data by
computing average rates and are not union rates; however, the data used in
computing these rates may include both union and non-union data. Example:
SULA2004-007 5/13/2010. SU indicates the rates are not union majority rates, LA
indicates the State of Louisiana; 2004 is the year of the survey; and 007 is an
internal number used in producing the wage determination. A 1993 or later date,
5/13/2010, indicates the classifications and rates under that identifier were
issued as a General Wage Determination on that date.
Survey wage rates will remain in effect and will not change until a new survey
is conducted.
WAGE DETERMINATION APPEALS PROCESS
1.)Has there been an initial decision in the matter? This can be:
an existing published wage determination
a survey underlying a wage determination
a Wage and Hour Division letter setting forth a position on a wage determination
matter
a conformance (additional classification and rate) ruling
On survey related matters, initial contact, including requests for summaries of
surveys, should be with the Wage and Hour Regional Office for the area in which
the survey was conducted because those Regional Offices have responsibility for
the Davis-Bacon survey program. If the response from this initial contact is not
satisfactory, then the process described in 2.) and 3.) should be followed.
With regard to any other matter not yet ripe for the formal process described
here, initial contact should be with the Branch of Construction Wage
Determinations. Write to:
Branch of Construction Wage Determinations
Wage and Hour Division
U.S. Department of Labor
200 Constitution Avenue, N.W.


Exhibit J-4 Page 4

--------------------------------------------------------------------------------

Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION


Washington, DC 20210
2.)If the answer to the question in 1.) is yes, then an interested party (those
affected by the action) can request review and reconsideration from the Wage and
Hour Administrator (See 29 CFR Part 1.8 and 29 CFR Part 7). Write to:



Wage and Hour Administrator
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
The request should be accompanied by a full statement of the interested party’s
position and by any information (wage payment data, project description, area
practice material, etc.) that the requestor considers relevant to the issue.
3.)If the decision of the Administrator is not favorable, an interested party
may appeal directly to the Administrative Review Board (formerly the Wage
Appeals Board). Write to:
Administrative Review Board
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
4.)All decisions by the Administrative Review Board are final.
END OF GENERAL DECISION


Exhibit J-4 Page 5

--------------------------------------------------------------------------------

Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






Exhibit J-4 Page 6

--------------------------------------------------------------------------------


Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION


EXHIBIT J-5
HIGHWAY WAGE DETERMINATION
General Decision Number: GA140007 01/03/2014 GA7
Superseded General Decision Number: GA20130007
State: Georgia
Construction Type: Highway
Counties: Burke, Columbia, Glascock, Hancock, Jefferson, Jenkins, Lincoln,
McDuffie, Richmond, Taliaferro, Warren, Washington and Wilkes Counties in
Georgia.
HIGHWAY CONSTRUCTION PROJECTS
Modification Number
 
Publication Date
 
0
 
01/03/2014
 
SUGA2011-007 03/07/2011
 
 
 
 
 
   Rates
Fringes
CARPENTER
$
11.45
 
CEMENT MASON/CONCRETE FINISHER
$
11.36
 
LABORER
 
 
 
Asphalt Raker
$
11.00
 
Asphalt Screed Person
$
10.50
 
Common or General
$
8.93
 
Form Setter
$
10.35
 
Guardrail Erector
$
13.50
 
Milling Machine Ground Person
$
10.00
 
Pipe Layer
$
10.20
 
POWER EQUIPMENT OPERATOR:
Asphalt Distributor
$
14.10
 
Asphalt Paver/Spreader
$
12.00
 
Backhoe/Excavator
$
10.80
 
Bulldozer
$
11.60
 
Compactor
$
10.00
 
Crane/Dragline
$
17.50
 
Front End Loader
$
10.70
 
Material Transfer Vehicle (Shuttle Buggy)
$
11.30
 



Exhibit J-5 Page 1

--------------------------------------------------------------------------------

Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION




                                                                                                      
 
 
Rates
 Fringes
Mechanic
 
$
12.75
 
Milling Machine
 
$
11.50
 
Motorgrader Fine Grade
 
$
14.55
 
Motorgrader/Blade
 
$
16.00
 
Roller
 
$
10.00
 
Water Truck
 
$
11.25
 
TRUCK DRIVER
 
 
 
 
26,000 GVW & Under
 
$
10.79
 
26,001 GVW & Over
 
$
12.75
 



WELDERS - Receive rate prescribed for craft performing operation to which
welding is incidental.
Unlisted classifications needed for work not included within the scope of the
classifications listed may be added after award only as provided in the labor
standards contract clauses (29CFR 5.5 (a) (1) (ii)).
The body of each wage determination lists the classification and wage rates that
have been found to be prevailing for the cited type(s) of construction in the
area covered by the wage determination. The classifications are listed in
alphabetical order of “identifiers” that indicate whether the particular rate is
union or non-union.
Union Identifiers
An identifier enclosed in dotted lines beginning with characters other than “SU”
denotes that the union classification and rate have found to be prevailing for
that classification. Example: PLUM0198-005 07/01/2011. The first four letters ,
PLUM, indicate the international union and the four-digit number, 0198, that
follows indicates the local union number or district council number where
applicable , i.e., Plumbers Local 0198. The next number, 005 in the example, is
an internal number used in processing the wage determination. The date,
07/01/2011, following these characters is the effective date of the most current
negotiated rate/collective bargaining agreement which would be July 1, 2011 in
the above example.
Union prevailing wage rates will be updated to reflect any changes in the
collective bargaining agreements governing the rates.


Exhibit J-5 Page 2

--------------------------------------------------------------------------------

Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION


0000/9999: weighted union wage rates will be published annually each January.
Non-Union Identifiers
Classifications listed under an “SU” identifier were derived from survey data by
computing average rates and are not union rates; however, the data used in
computing these rates may include both union and non-union data. Example:
SULA2004-007 5/13/2010. SU indicates the rates are not union majority rates, LA
indicates the State of Louisiana; 2004 is the year of the survey; and 007 is an
internal number used in producing the wage determination. A 1993 or later date,
5/13/2010, indicates the classifications and rates under that identifier were
issued as a General Wage Determination on that date.
Survey wage rates will remain in effect and will not change until a new survey
is conducted.
WAGE DETERMINATION APPEALS PROCESS
1.)Has there been an initial decision in the matter? This can be:
an existing published wage determination
a survey underlying a wage determination
a Wage and Hour Division letter setting forth a position on a wage determination
matter
a conformance (additional classification and rate) ruling
On survey related matters, initial contact, including requests for summaries of
surveys, should be with the Wage and Hour Regional Office for the area in which
the survey was conducted because those Regional Offices have responsibility for
the Davis-Bacon survey program. If the response from this initial contact is not
satisfactory, then the process described in 2.) and 3.) should be followed.
With regard to any other matter not yet ripe for the formal process described
here, initial contact should be with the Branch of Construction Wage
Determinations. Write to: Branch of Construction Wage Determinations
Wage and Hour Division
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
2.)If the answer to the question in 1.) is yes, then an interested party (those
affected by the action) can request review and reconsideration from the Wage and
Hour Administrator (See 29 CFR Part 1.8 and 29 CFR Part 7). Write to:


Exhibit J-5 Page 3

--------------------------------------------------------------------------------

Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION






Exhibit J-5 Page 4

--------------------------------------------------------------------------------


Exhibit J - Davis-Bacon Act Provisions
CONFIDENTIAL& PROPRIETARY
CONFIDENTIAL TRADE SECRET INFORMATION


Wage and Hour Administrator
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
The request should be accompanied by a full statement of the interested party’s
position and by any information (wage payment data, project description, area
practice material, etc.) that the requestor considers relevant to the issue.
3.)If the decision of the Administrator is not favorable, an interested party
may appeal directly to the Administrative Review Board (formerly the Wage
Appeals Board). Write to:
Administrative Review Board
U.S. Department of Labor
200 Constitution Avenue, N.W.
Washington, DC 20210
4.)All decisions by the Administrative Review Board are final.
END OF GENERAL DECISION


Exhibit J-5 Page 5

--------------------------------------------------------------------------------


Confidential Trade Secret Information – Subject to Restricted Procedures
Exhibit K – Flow Down Clauses






Section and Title
Limitations
2.3.3 Project Information Management Systems
None.
2.5.2 Access for Southern Nuclear Co-Located Personnel
None.
2.6 Performance Standards
None.
2.11 Clean-up and Waste Disposal
Flow-down is limited to on-Site Subcontractors.
2.13 Hazardous Materials
Flow-down is limited to on-Site Subcontractors.
2.15 Safety Program
The flow-down is compliance with Contractor’s Project Safety Manual (i.e., not
provision of a manual) and compliance with the provisions of 2.15 that apply to
Subcontractors and on-Site Personnel.
2.17.5 through 2.17.10 Subcontracting
None.
2.19 Documentation Necessary for ITAACs
Flow-down is limited to Subcontractors and Vendors whose work involves ITAACs.
2.20 Support for Government Approvals and Requests
None.
4.2 Owners’ Right to Inspect, Stop and Re- perform Work
None.
5.1 Quality Assurance
None.
5.3 Access for Inspection and Audit
None.
Article 17 Insurance
To the extent an OCIP is not in place, Subcontractors will be required to meet
the insurance requirements imposed on Contractor under Article 16 as appropriate
to the Subcontractor’s scope of work.
Article 22 Protected Information and Export Control
Flow-down for Protected Information is limited to Vendors or Subcontractors to
which Confidential and Proprietary Information is disclosed.
 
 



1    

--------------------------------------------------------------------------------

Confidential Trade Secret Information – Subject to Restricted Procedures
Exhibit K – Flow Down Clauses


Section and Title
Limitations
24.1 Transfer of Title
Flow-down is limited to ensuring that passage of title conforms to Contractor’s
obligation under this section.
24.1.2 – 24.1.3 Intellectual Property
None
Article 25 Applicable Laws and Regulations
None.
Article 26 Equal Employment Opportunity
None.
Article 28 Site and Security Rules and Policies
Flow-down is limited to Subcontractors performing Work on-Site.
Article 29 Unescorted Access
Flow-down is limited to Subcontractors whose personnel will apply for or have
been granted unescorted access to VEGP Units 1 and 2 or Unit 3 or Unit 4.
Article 30 Fitness for Duty
None.
Article 31 Free Flow of Information
None.
Article 32 No Toleration of Unacceptable Behaviors
None.
Article 33 Non-English Speaking Workers
Flow-down is limited to Subcontractors performing Work on-Site.
Article 35 Qualifications and Protection of Assigned Personnel
None.
36.1 Technical Documentation
None.
36.2 Accounting Records
None.
36.3 Maintenance of Records Generally
Flow-down is limited to Subcontractors and Vendors subject to 10 C.F.R. § 50.71
and other applicable Laws.
36.4 Right to Audit
None.
36.6 Sales Tax Records
None.
37.3 Cooperation and Audit
None.







2    

--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY
Exhibit L – Trend Program




Contractor will implement a robust Trend Program for the Vogtle Units 3 & 4
Construction Completion project. The Contractor Trend Program will provide input
to and inform the Owner change control program for the overall Project.
Program Structure
The Contractor Trend Program will be structured such that the process and
outputs will inform Contractor Project Management as to the running status of
change and its cumulative effect on available contingencies. The actual process
of change identification, quantification, and acceptance (or resolution) will be
set out in a project procedure, providing standard terminology,
responsibilities, accountabilities, cycle times, and deliverables, such that the
Bechtel project team has the rules of the road for managing change as it
happens.
The Contractor Trend Program has 3 main objectives:
•
Provide a platform for engaging project leadership in the management of the
contract cost and schedule baselines and their defined contingencies.

•
Provide a transparent process for the identification, quantification, and
resolution of cost and/or schedule changes within the Contractor scope of Work
as they occur. Such cost and schedule changes may include trends potentially
impacting Target Construction Cost and/or Target Completion Date(s).

•
Provide information on the nature of change and the rate at which change is
occurring and its influence on established contingencies, as well as inform the
overarching Owner change control program.

Scope and Engagement
The Contractor Trend Program will envelope the scope of work under contract and
will be owned by the Contractor Project Manager. As the senior leader, setting
change management as a priority drives behavior and participation. While
Contractor Project Controls may ‘keep the books’, the Contractor Project Manager
sets the tone, and holds the project team accountable for promoting a cost and
schedule conscious attitude. With the leadership protocol set, identification of
change is open to everyone on the project. In the end, driving for wide
understanding of ‘what’s in the budget’ and empowering everyone to raise a hand
when they encounter something different, is the lifeblood of the program.
Administering the Program
The Contractor Trend Program will be administered on three fronts: (1) daily
handling of individual trends in a consistent manner, (2) weekly meetings to
review and adjudicate trends, and (3) monthly reporting of overall status of the
program (metric-based information) including contingency balance.




Page | 1



--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit L – Trend Program


The basic process will be as follows:
1.    Trends are identified, entered into the Trend Log, and initially
classified as “Potential.”
2.
Information is gathered, studies performed, etc. as required to substantiate and
capture the extent of condition and an estimated value (order of magnitude hours
and dollars) for each Trend. A determination is also made as to whether the
Trend relates to in-scope or out-of-scope work.

3.
Each Trend is presented in the Bechtel Trend Meeting, and if accepted, is
classified as “Resolved.” If not accepted and follow up actions are requested,
the Trend is classified as “Unresolved” and will be revisited in a later Bechtel
Trend Meeting.

4.
Each month, in-scope trends that have been “Resolved” are summarized and an
offset to available contingency is recorded (either positive or negative).
Out-of-Scope Trends or Trends that adjust the project Target Assumptions that
have been “Resolved” are forwarded to contract administration.

5.
A Monthly Trend Report is prepared, including the full Trend Log, and a summary
report showing the activity for the month and status of available contingency.

Integration of the Contractor Trend Program with Owner Change Control
The Contractor Trend Program will work within the broader Owner change control
program for the Project. The overarching Owner change control program will
encompass all the engineering, procurement, construction, and other aspects of
the project. The Contractor Trend Program will include identified interaction
points and information exchange needed to support the Owner change control
program.
A Monthly Trend Report will be prepared that will include the status of
individual trends, metrics on Trends at the major status points (Potential,
Unresolved, and Resolved), as well as a presentation of how Resolved Trends have
influenced the available contingency balance both for the month and since the
baseline was established. The Monthly Trend Report will also include information
on Out-of-Scope Trends or Trends that adjust the Target Assumptions, which would
be initial inputs to the Owner change control program.
The Monthly Trend Report will be included in Contractor’s overall monthly report
to Owners for the Project.

--------------------------------------------------------------------------------











Page | 2



--------------------------------------------------------------------------------


Exhibit M – Target Construction Cost and List of Excluded Costs


Target Construction Cost Summary
Cost Category
Hours
(in 1,000s)
Estimated Cost
(in millions)
Direct Craft Labor
[***]
[***]
Field Indirects
[***]
[***]
Field Non-Manual Services
[***]
[***]
Home Office Services
[***]
[***]
Subtotal
[***]
Escalation
[***]
Craft Processing Related Costs (DIC insurance and others)
[***]
Construction Contingency
[***]
Welder Incentives
[***]
Target Construction Cost
[***]





Excluded Costs




The following costs are “Excluded Costs” and will not be included in the
calculation of Combined Construction Costs:


(a)
any per diems or other incentives paid to craft labor engaged in performance of
the Work (except for such payments to welders);

(b)
any Taxes paid in connection with the Work or Taxes included in payments to
Contractor-Managed Subcontractors;

(c)
costs paid in connection with any non-resident sales tax bond required to be
provided by Contractor;

(d)
amounts paid to Bechtel Power Corporation under the Amended and Restated Staff
Augmentation Agreement;

(e)
amounts incurred by Southern Nuclear or any of the Owners with respect to
secondees provided to Bechtel Power Corporation under the Amended and Restated
Staff Augmentation Agreement;

(f)
amounts paid by Owners to Contractor-Managed Subcontractors with respect to work
performed by them prior to the Effective Date;  

(g)
amounts paid by Owners to Contractor-Managed Subcontractors to the extent that
such amounts paid exceed the amounts recommended for payment by Contractor
pursuant to Section 3.3.3, but only to the extent that such amounts are never
required to be paid to such subcontractors;

(h)
amounts paid by Owners to Contractor-Managed Subcontractors with respect to work
performed by them for work scope that is not related to the achievement of Final
Completion;






--------------------------------------------------------------------------------

Exhibit M – Target Construction Cost and List of Excluded Costs


(i)
amounts paid by Owners to Contractor with respect to support provided to the
Owners in connection with DOE loan guarantees and/or dealing with Government
Authorities in accordance with Section 2.20 of the Agreement;

(j)
amounts paid by Owners to Contractor or Contractor-Managed Subcontractors in
order to complete or reperform work performed prior to the Effective Date,
including work identified in the Legacy Work Packages and the Completed Work
Packages listed in Exhibit V, and that portion of work performed prior to the
Effective Date and included in the Work in Progress Work Packages listed in 
Exhibit V.














--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY


Exhibit M-1 - Field Non-Manual Resource Curve


[***]





--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY


Exhibit N – Commercial Rates


Bechtel Power Corporation – Non-Manual Related Rates
Contract Article
Cost Category
Field Office
Rates
Home Office
Rates
 
 
Straight Time
Overtime
Straight Time
Overtime
 
 
 
 
 
 
7.1.1 (i)
Payroll Adds 1
[***]
[***]
[***]
[***]
7.1.1 (iii)
Non-manual Indirect Costs
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
7.1.1 (vii)
Direct Costs Related to IT
[***]
[***]
[***]
[***]
 
Nuclear Power IT Software
[***]
[***]
[***]
[***]
 
Global IT Infrastructure
[***]
[***]
[***]
[***]
 
Global IT Security
[***]
[***]
[***]
[***]
 
Corporate IT Software
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
7.1.1 (viii)
Other Direct Costs
[***]
[***]
[***]
[***]
 
Non-Manual Facilities/Offices
[***]
[***]
[***]
[***]
 
Communications and related hardware assigned to Personnel
[***]
[***]
[***]
[***]
 
IT related hardware including computers assigned to Personnel
[***]
[***]
[***]
[***]





Notes:
1)
Payroll Adds are for calendar year 2017 and subject to annual true-up in
accordance with Article 7.1.1(i).



Contract Article
Cost Category
Applied to CAS Employed Craft
 
 
 
Straight Time
Overtime
 
 
 
 
 
 
 
 
7.1.1 (ix)
CAS overhead recovery
[***]
[***]
 
 








--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit N – Commercial Rates


Richmond County Construction LLC – Non-Manual Related Rates
Contract Article
Cost Category
Field Office
Rates
Home Office
Rates
 
 
Straight Time
Overtime
Straight Time
Overtime
 
 
 
 
 
 
7.1.1 (i)
Payroll Adds 1
 
 
 
 
 
Loaned Employees from Bechtel
[***]
[***]
[***]
[***]
 
Loaned Employees from Williams
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
7.1.1 (iii)
Non-manual Indirect Costs
[***]
[***]
[***]
[***]
 
Loaned Employees from Bechtel
[***]
[***]
[***]
[***]
 
Loaned Employees from Williams
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
7.1.1 (vii)
Direct Costs Related to IT
[***]
[***]
[***]
[***]
 
Loaned Employees from Bechtel
[***]
[***]
[***]
[***]
 
Loaned Employees from Williams
N/A
N/A


N/A


N/A


 
 
[***]
[***]
[***]
[***]
7.1.1 (viii)
Other Direct Costs
[***]
[***]
[***]
[***]
 
All Employees
[***]
[***]
[***]
[***]
 
Non-Manual Facilities/Offices
[***]
[***]
[***]
[***]
 
Communications and related hardware
[***]
[***]
[***]
[***]
 
IT related hardware including computers assigned to Personnel
[***]
[***]
[***]
[***]

Notes:
1)    Payroll Adds are for calendar year 2017 and subject to annual true-up in
accordance with Article 7.1.1(i).





--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY


Exhibit O – Form of Monthly Funding Request








exhibitstobechtelagre_image3.gif [exhibitstobechtelagre_image3.gif]




10/18/17        Page 1 of 1

--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY


Exhibit P – Form of Invoice


Page 1:
exhibitstobechtelagre_image4.gif [exhibitstobechtelagre_image4.gif]


Page 2







--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit P – Form of Invoice


exhibitstobechtelagre_image5.gif [exhibitstobechtelagre_image5.gif]
Page 3
bec.jpg [bec.jpg]





--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit P – Form of Invoice




Page 4
exhibitstobechtelagre_image7.gif [exhibitstobechtelagre_image7.gif]


Page 5
exhibitstobechtelagre_image8.gif [exhibitstobechtelagre_image8.gif]



















--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY


Exhibit Q – Lien Waivers


Form of Subcontractor’s Lien Waiver – Interim


See Attached







--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit Q – Lien Waivers




INTERIM LIEN WAIVER AND RELEASE UPON PAYMENT




STATE OF GEORGIA


COUNTY OF BURKE


THE UNDERSIGNED SUBCONTRACTOR, MECHANIC, AND/OR MATERIALMAN HAS BEEN EMPLOYED BY
BECHTEL POWER CORPORATION (“CONTRACTOR”) TO FURNISH THE FOLLOWING LABOR,
SERVICES, OR MATERIALS [INSERT DESCRIPTION OF LABOR, SERVICES, OR MATERIALS] FOR
THE CONSTRUCTION OF IMPROVEMENTS KNOWN AS VOGTLE UNITS 3 AND 4 AT THE VOGTLE
ELECTRIC GENERATING PLANT WHICH IS LOCATED IN THE CITY OF WAYNESBORO, COUNTY OF
BURKE, STATE OF GEORGIA, AND IS OWNED BY GEORGIA POWER COMPANY, OGLETHORPE POWER
CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION), MUNICIPAL ELECTRIC AUTHORITY
OF GEORGIA, MEAG POWER SPVJ, LLC, MEAG POWER SPVM, LLC, MEAG POWER SPVP, LLC,
AND THE CITY OF DALTON, GEORGIA ACTING BY AND THROUGH ITS BOARD OF WATER, LIGHT
AND SINKING FUND COMMISSIONERS AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:


ADDITIONAL UNITS PROPERTY


ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN THE 66TH GEORGIA MILITIA
DISTRICT, BURKE COUNTY, GEORGIA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:


BEGINNING AT POINT HAVING PLANT VOGTLE PLANT GRID SYSTEM COORDINATES OF NORTH
9500 FEET, EAST 5000 FEET; THENCE RUNNING EAST TO THE POINT HAVING PLANT VOGTLE
PLANT GRID SYSTEM COORDINATES OF NORTH 9500 FEET, EAST 8500 FEET; THENCE RUNNING
SOUTH TO THE POINT HAVING PLANT VOGTLE PLANT GRID SYSTEM COORDINATES OF NORTH
5500 FEET, EAST 8500 FEET; THENCE RUNNING SOUTHWEST TO THE POINT HAVING PLANT
VOGTLE PLANT GRID SYSTEM COORDINATES OF NORTH 5000 FEET, EAST 8000 FEET; THENCE
RUNNING WEST TO THE POINT HAVING PLANT VOGTLE PLANT GRID SYSTEM COORDINATES OF
NORTH 5000 FEET, EAST 5000 FEET; THENCE RUNNING NORTH TO THE POINT HAVING PLANT
VOGTLE PLANT GRID SYSTEM COORDINATES OF NORTH 9500 FEET, EAST 5000 FEET, AND THE
POINT OF BEGINNING. PLANT VOGTLE PLANT GRID SYSTEM COORDINATES CAN BE CONVERTED
TO GEORGIA STATE PLANE COORDINATES [EAST ZONE] AS FOLLOWS: PLANT VOGTLE PLANT
GRID SYSTEM NORTH+ 1,135,000 FEET = STATE NORTH; PLANT VOGTLE PLANT GRID SYSTEM
EAST+ 614,000 FEET = STATE EAST; ALL AS SHOWN ON SOUTHERN NUCLEAR OPERATING
COMPANY, INC. DRAWING NO. AR01-0000-X2-0004, VERSION 1.0, JOB NO. 25144, DATED
FEBRUARY 22, 2006.







--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit Q – Lien Waivers




UPON RECEIPT OF THE SUM OF [INSERT PAYMENT AMOUNT] THE UNDERSIGNED
SUBCONTRACTOR, MECHANIC, AND/OR MATERIALMAN WAIVES AND RELEASES ANY AND ALL
LIENS OR CLAIMS OF LIENS IT HAS UPON THE FOREGOING DESCRIBED PROPERTY OR ANY
RIGHTS AGAINST ANY LABOR AND/OR MATERIAL BOND THROUGH THE DATE OF [INSERT LAST
DATE OF WORK COVERED BY INVOICE], AND EXCEPTING THOSE RIGHTS AND LIENS THAT THE
SUBCONTRACTOR, MECHANIC, AND/OR MATERIALMAN MIGHT HAVE IN ANY RETAINED AMOUNTS
ON ACCOUNT OF LABOR OR MATERIALS, OR BOTH, FURNISHED BY SUBCONTRACTOR, MECHANIC,
AND/OR MATERIALMAN TO OR ON ACCOUNT OF CONTRACTOR FOR SAID VOGTLE PROJECT AND
PROPERTY.


[Signatures on following page]









--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit Q – Lien Waivers




GIVEN UNDER HAND AND SEAL THIS _____ DAY OF ____________, ______.






[INSERT NAME OF SUBCONTRACTOR, MECHANIC, AND/OR MATERIALMAN]




BY: ____________________________________________________ (SEAL)


PRINTED NAME: _______________________________________


TITLE: _________________________________________________






WITNESS: ______________________________________________


PRINTED NAME: ________________________________________


_________________________________________________________ (ADDRESS)






NOTICE: WHEN YOU EXECUTE AND SUBMIT THIS DOCUMENT, YOU SHALL BE CONCLUSIVELY
DEEMED TO HAVE BEEN PAID IN FULL THE AMOUNT STATED ABOVE, EVEN IF YOU HAVE NOT
ACTUALLY RECEIVED SUCH PAYMENT, 60 DAYS AFTER THE DATE STATED ABOVE UNLESS YOU
FILE EITHER AN AFFIDAVIT OF NONPAYMENT OR A CLAIM OF LIEN PRIOR TO THE
EXPIRATION OF SUCH 60 DAY PERIOD. THE FAILURE TO INCLUDE THIS NOTICE LANGUAGE ON
THE FACE OF THE FORM SHALL RENDER THE FORM UNENFORCEABLE AND INVALID AS A WAIVER
AND RELEASE UNDER O.C.G.A. SECTION 44-14-366.









--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit Q – Lien Waivers




Form of Contractor’s Lien Waiver – Interim


See Attached







--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit Q – Lien Waivers


INTERIM LIEN WAIVER AND RELEASE UPON PAYMENT


STATE OF GEORGIA


COUNTY OF BURKE


THE UNDERSIGNED BECHTEL POWER CORPORATION (“CONTRACTOR”) HAS BEEN EMPLOYED BY
GEORGIA POWER COMPANY, ACTING FOR ITSELF AND AS AGENT FOR OGLETHORPE POWER
CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION), MUNICIPAL ELECTRIC AUTHORITY
OF GEORGIA, MEAG POWER SPVJ, LLC, MEAG POWER SPVM, LLC, MEAG POWER SPVP, LLC,
AND THE CITY OF DALTON, GEORGIA ACTING BY AND THROUGH ITS BOARD OF WATER, LIGHT
AND SINKING FUND COMMISSIONERS (COLLECTIVELY, “OWNERS”) TO FURNISH MATERIALS,
EQUIPMENT, SERVICES, AND LABOR (THE “WORK”) FOR THE CONSTRUCTION OF IMPROVEMENTS
KNOWN AS UNITS 3 AND 4 OF THE VOGTLE ELECTRIC GENERATING PLANT (THE “VOGTLE
PROJECT”) WHICH IS LOCATED IN WAYNESBORO, COUNTY OF BURKE, STATE OF GEORGIA, AND
IS OWNED BY GEORGIA POWER COMPANY, OGLETHORPE POWER CORPORATION (AN ELECTRIC
MEMBERSHIP CORPORATION), MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, MEAG POWER
SPVJ, LLC, MEAG POWER SPVM, LLC, MEAG POWER SPVP, LLC, AND THE CITY OF DALTON,
GEORGIA ACTING BY AND THROUGH ITS BOARD OF WATER, LIGHT AND SINKING FUND
COMMISSIONERS AND MORE PARTICULARLY DESCRIBED AS FOLLOWS (THE “PROPERTY”):


ADDITIONAL UNITS PROPERTY


ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN THE 66TH GEORGIA MILITIA
DISTRICT, BURKE COUNTY, GEORGIA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:


BEGINNING AT POINT HAVING PLANT VOGTLE PLANT GRID SYSTEM COORDINATES OF NORTH
9500 FEET, EAST 5000 FEET; THENCE RUNNING EAST TO THE POINT HAVING PLANT VOGTLE
PLANT GRID SYSTEM COORDINATES OF NORTH 9500 FEET, EAST 8500 FEET; THENCE RUNNING
SOUTH TO THE POINT HAVING PLANT VOGTLE PLANT GRID SYSTEM COORDINATES OF NORTH
5500 FEET, EAST 8500 FEET; THENCE RUNNING SOUTHWEST TO THE POINT HAVING PLANT
VOGTLE PLANT GRID SYSTEM COORDINATES OF NORTH 5000 FEET, EAST 8000 FEET; THENCE
RUNNING WEST TO THE POINT HAVING PLANT VOGTLE PLANT GRID SYSTEM COORDINATES OF
NORTH 5000 FEET, EAST 5000 FEET; THENCE RUNNING NORTH TO THE POINT HAVING PLANT
VOGTLE PLANT GRID SYSTEM COORDINATES OF NORTH 9500 FEET, EAST 5000 FEET, AND THE
POINT OF BEGINNING. PLANT VOGTLE PLANT GRID SYSTEM COORDINATES CAN BE







--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit Q – Lien Waivers


CONVERTED TO GEORGIA STATE PLANE COORDINATES [EAST ZONE] AS FOLLOWS: PLANT
VOGTLE PLANT GRID SYSTEM NORTH+ 1,135,000 FEET = STATE NORTH; PLANT VOGTLE PLANT
GRID SYSTEM EAST+ 614,000 FEET = STATE EAST; ALL AS SHOWN ON SOUTHERN NUCLEAR
OPERATING COMPANY, INC. DRAWING NO. AR01-0000-X2-0004, VERSION 1.0, JOB NO.
25144, DATED FEBRUARY 22, 2006.




UPON RECEIPT OF THE SUM OF [INSERT PAYMENT AMOUNT] CONTRACTOR WAIVES AND
RELEASES ANY AND ALL LIENS OR CLAIMS OF LIENS IT HAS UPON THE FOREGOING
DESCRIBED PROPERTY OR ANY RIGHTS AGAINST ANY LABOR AND/OR MATERIAL BOND THROUGH
THE DATE OF [INSERT LAST DATE OF WORK COVERED BY INVOICE], AND EXCEPTING THOSE
RIGHTS AND LIENS THAT CONTRACTOR MIGHT HAVE IN ANY RETAINED AMOUNTS ON ACCOUNT
OF LABOR OR MATERIALS, OR BOTH, FURNISHED BY CONTRACTOR TO OR ON ACCOUNT OF
OWNERS FOR SAID VOGTLE PROJECT AND PROPERTY.


[Signatures on following page]







--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit Q – Lien Waivers







GIVEN UNDER HAND AND SEAL THIS _____ DAY OF ____________, ______.






BECHTEL POWER CORPORATION


BY: ____________________________________________________ (SEAL)


PRINTED NAME: _______________________________________


TITLE: _________________________________________________






WITNESS: ______________________________________________


PRINTED NAME: ________________________________________


_________________________________________________________ (ADDRESS)








NOTICE: WHEN YOU EXECUTE AND SUBMIT THIS DOCUMENT, YOU SHALL BE CONCLUSIVELY
DEEMED TO HAVE BEEN PAID IN FULL THE AMOUNT STATED ABOVE, EVEN IF YOU HAVE NOT
ACTUALLY RECEIVED SUCH PAYMENT, 60 DAYS AFTER THE DATE STATED ABOVE UNLESS YOU
FILE EITHER AN AFFIDAVIT OF NONPAYMENT OR A CLAIM OF LIEN PRIOR TO THE
EXPIRATION OF SUCH 60 DAY PERIOD. THE FAILURE TO INCLUDE THIS NOTICE LANGUAGE ON
THE FACE OF THE FORM SHALL RENDER THE FORM UNENFORCEABLE AND INVALID AS A WAIVER
AND RELEASE UNDER O.C.G.A. SECTION 44-14-366.









--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit Q – Lien Waivers






Form of Subcontractor’s Lien Waiver – Final


See Attached







--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit Q – Lien Waivers






LIEN WAIVER AND RELEASE UPON FINAL PAYMENT




STATE OF GEORGIA


COUNTY OF BURKE


THE UNDERSIGNED SUBCONTRACTOR, MECHANIC, AND/OR MATERIALMAN HAS BEEN EMPLOYED BY
BECHTEL POWER CORPORATION (“CONTRACTOR”) TO FURNISH THE FOLLOWING LABOR,
SERVICES, OR MATERIALS [INSERT DESCRIPTION OF LABOR, SERVICES, OR MATERIALS] FOR
THE CONSTRUCTION OF IMPROVEMENTS KNOWN AS VOGTLE UNITS 3 AND 4 AT THE VOGTLE
ELECTRIC GENERATING PLANT WHICH IS LOCATED IN THE CITY OF WAYNESBORO, COUNTY OF
BURKE, STATE OF GEORGIA, AND IS OWNED BY GEORGIA POWER COMPANY, OGLETHORPE POWER
CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION), MUNICIPAL ELECTRIC AUTHORITY
OF GEORGIA, MEAG POWER SPVJ, LLC, MEAG POWER SPVM, LLC, MEAG POWER SPVP, LLC,
AND THE CITY OF DALTON, GEORGIA ACTING BY AND THROUGH ITS BOARD OF WATER, LIGHT
AND SINKING FUND COMMISSIONERS AND MORE PARTICULARLY DESCRIBED AS FOLLOWS:


ADDITIONAL UNITS PROPERTY


ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN THE 66TH GEORGIA MILITIA
DISTRICT, BURKE COUNTY, GEORGIA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:


BEGINNING AT POINT HAVING PLANT VOGTLE PLANT GRID SYSTEM COORDINATES OF NORTH
9500 FEET, EAST 5000 FEET; THENCE RUNNING EAST TO THE POINT HAVING PLANT VOGTLE
PLANT GRID SYSTEM COORDINATES OF NORTH 9500 FEET, EAST 8500 FEET; THENCE RUNNING
SOUTH TO THE POINT HAVING PLANT VOGTLE PLANT GRID SYSTEM COORDINATES OF NORTH
5500 FEET, EAST 8500 FEET; THENCE RUNNING SOUTHWEST TO THE POINT HAVING PLANT
VOGTLE PLANT GRID SYSTEM COORDINATES OF NORTH 5000 FEET, EAST 8000 FEET; THENCE
RUNNING WEST TO THE POINT HAVING PLANT VOGTLE PLANT GRID SYSTEM COORDINATES OF
NORTH 5000 FEET, EAST 5000 FEET; THENCE RUNNING NORTH TO THE POINT HAVING PLANT
VOGTLE PLANT GRID SYSTEM COORDINATES OF NORTH 9500 FEET, EAST 5000 FEET, AND THE
POINT OF BEGINNING. PLANT VOGTLE PLANT GRID SYSTEM COORDINATES CAN BE CONVERTED
TO GEORGIA STATE PLANE COORDINATES [EAST ZONE] AS FOLLOWS: PLANT VOGTLE PLANT
GRID SYSTEM NORTH+ 1,135,000 FEET = STATE NORTH; PLANT VOGTLE PLANT GRID SYSTEM
EAST+ 614,000 FEET = STATE EAST; ALL AS SHOWN ON SOUTHERN







--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit Q – Lien Waivers




NUCLEAR OPERATING COMPANY, INC. DRAWING NO. AR01-0000-X2-0004, VERSION 1.0, JOB
NO. 25144, DATED FEBRUARY 22, 2006.


UPON RECEIPT OF THE SUM OF [INSERT PAYMENT AMOUNT] THE UNDERSIGNED
SUBCONTRACTOR, MECHANIC, AND/OR MATERIALMAN WAIVES AND RELEASES ANY AND ALL
LIENS OR CLAIMS OF LIENS IT HAS UPON THE FOREGOING DESCRIBED PROPERTY OR ANY
RIGHTS AGAINST ANY LABOR AND/OR MATERIAL BOND ON ACCOUNT OF LABOR OR MATERIALS,
OR BOTH, FURNISHED BY SUBCONTRACTOR, MECHANIC, AND/OR MATERIALMAN TO OR ON
ACCOUNT OF CONTRACTOR FOR SAID VOGTLE PROJECT AND PROPERTY.


[Signatures on following page]









--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit Q – Lien Waivers






GIVEN UNDER HAND AND SEAL THIS _____ DAY OF ____________, ______.






[INSERT NAME OF SUBCONTRACTOR, MECHANIC, AND/OR MATERIALMAN]




BY: ____________________________________________________ (SEAL)


PRINTED NAME: _______________________________________


TITLE: _________________________________________________






WITNESS: ______________________________________________


PRINTED NAME: ________________________________________


_________________________________________________________ (ADDRESS)






NOTICE: WHEN YOU EXECUTE AND SUBMIT THIS DOCUMENT, YOU SHALL BE CONCLUSIVELY
DEEMED TO HAVE BEEN PAID IN FULL THE AMOUNT STATED ABOVE, EVEN IF YOU HAVE NOT
ACTUALLY RECEIVED SUCH PAYMENT, 60 DAYS AFTER THE DATE STATED ABOVE UNLESS YOU
FILE EITHER AN AFFIDAVIT OF NONPAYMENT OR A CLAIM OF LIEN PRIOR TO THE
EXPIRATION OF SUCH 60 DAY PERIOD. THE FAILURE TO INCLUDE THIS NOTICE LANGUAGE ON
THE FACE OF THE FORM SHALL RENDER THE FORM UNENFORCEABLE AND INVALID AS A WAIVER
AND RELEASE UNDER O.C.G.A. SECTION 44-14-366.













--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit Q – Lien Waivers






Form of Contractor’s Lien Waiver - Final


See Attached







--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit Q – Lien Waivers






LIEN WAIVER AND RELEASE UPON FINAL PAYMENT


STATE OF GEORGIA


COUNTY OF BURKE


THE UNDERSIGNED BECHTEL POWER CORPORATION (“CONTRACTOR”) HAS BEEN EMPLOYED BY
GEORGIA POWER COMPANY, ACTING FOR ITSELF AND AS AGENT FOR OGLETHORPE POWER
CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION), MUNICIPAL ELECTRIC AUTHORITY
OF GEORGIA, MEAG POWER SPVJ, LLC, MEAG POWER SPVM, LLC, MEAG POWER SPVP, LLC,
AND THE CITY OF DALTON, GEORGIA ACTING BY AND THROUGH ITS BOARD OF WATER, LIGHT
AND SINKING FUND COMMISSIONERS (COLLECTIVELY, “OWNERS”) TO FURNISH MATERIALS,
EQUIPMENT, SERVICES, AND LABOR (THE “WORK”) FOR THE CONSTRUCTION OF IMPROVEMENTS
KNOWN AS UNITS 3 AND 4 OF THE VOGTLE ELECTRIC GENERATING PLANT (THE “VOGTLE
PROJECT”) WHICH IS LOCATED IN WAYNESBORO, COUNTY OF BURKE, STATE OF GEORGIA, AND
IS OWNED BY GEORGIA POWER COMPANY, OGLETHORPE POWER CORPORATION (AN ELECTRIC
MEMBERSHIP CORPORATION), MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, MEAG POWER
SPVJ, LLC, MEAG POWER SPVM, LLC, MEAG POWER SPVP, LLC, AND THE CITY OF DALTON,
GEORGIA ACTING BY AND THROUGH ITS BOARD OF WATER, LIGHT AND SINKING FUND
COMMISSIONERS AND MORE PARTICULARLY DESCRIBED AS FOLLOWS (THE “PROPERTY”):


ADDITIONAL UNITS PROPERTY


ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN THE 66TH GEORGIA MILITIA
DISTRICT, BURKE COUNTY, GEORGIA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:


BEGINNING AT POINT HAVING PLANT VOGTLE PLANT GRID SYSTEM COORDINATES OF NORTH
9500 FEET, EAST 5000 FEET; THENCE RUNNING EAST TO THE POINT HAVING PLANT VOGTLE
PLANT GRID SYSTEM COORDINATES OF NORTH 9500 FEET, EAST 8500 FEET; THENCE RUNNING
SOUTH TO THE POINT HAVING PLANT VOGTLE PLANT GRID SYSTEM COORDINATES OF NORTH
5500 FEET, EAST 8500 FEET; THENCE RUNNING SOUTHWEST TO THE POINT HAVING PLANT
VOGTLE PLANT GRID SYSTEM COORDINATES OF NORTH 5000 FEET, EAST 8000 FEET; THENCE
RUNNING WEST TO THE POINT HAVING PLANT VOGTLE PLANT GRID SYSTEM COORDINATES OF
NORTH 5000 FEET, EAST 5000 FEET;







--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit Q – Lien Waivers




THENCE RUNNING NORTH TO THE POINT HAVING PLANT VOGTLE PLANT GRID SYSTEM
COORDINATES OF NORTH 9500 FEET, EAST 5000 FEET, AND THE POINT OF BEGINNING.
PLANT VOGTLE PLANT GRID SYSTEM COORDINATES CAN BE CONVERTED TO GEORGIA STATE
PLANE COORDINATES [EAST ZONE] AS FOLLOWS: PLANT VOGTLE PLANT GRID SYSTEM NORTH+
1,135,000 FEET = STATE NORTH; PLANT VOGTLE PLANT GRID SYSTEM EAST+ 614,000 FEET
= STATE EAST; ALL AS SHOWN ON SOUTHERN NUCLEAR OPERATING COMPANY, INC. DRAWING
NO. AR01-0000-X2-0004, VERSION 1.0, JOB NO. 25144, DATED FEBRUARY 22, 2006.




UPON RECEIPT OF THE SUM OF [INSERT PAYMENT AMOUNT] CONTRACTOR WAIVES AND
RELEASES ANY AND ALL LIENS OR CLAIMS OF LIENS IT HAS UPON THE FOREGOING
DESCRIBED PROPERTY OR ANY RIGHTS AGAINST ANY LABOR AND/OR MATERIAL BOND ON
ACCOUNT OF LABOR OR MATERIALS, OR BOTH, FURNISHED BY THE UNDERSIGNED TO OR ON
ACCOUNT OF OWNERS FOR SAID PROPERTY.


[Signatures on following page]









--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY


Exhibit Q – Lien Waivers




GIVEN UNDER HAND AND SEAL THIS _____ DAY OF ____________, ______.






BECHTEL POWER CORPORATION


BY: ____________________________________________________ (SEAL)


PRINTED NAME: _______________________________________


TITLE: _________________________________________________






WITNESS: ______________________________________________


PRINTED NAME: ________________________________________


_________________________________________________________ (ADDRESS)








NOTICE: WHEN YOU EXECUTE AND SUBMIT THIS DOCUMENT, YOU SHALL BE CONCLUSIVELY
DEEMED TO HAVE BEEN PAID IN FULL THE AMOUNT STATED ABOVE, EVEN IF YOU HAVE NOT
ACTUALLY RECEIVED SUCH PAYMENT, 60 DAYS AFTER THE DATE STATED ABOVE UNLESS YOU
FILE EITHER AN AFFIDAVIT OF NONPAYMENT OR A CLAIM OF LIEN PRIOR TO THE
EXPIRATION OF SUCH 60 DAY PERIOD. THE FAILURE TO INCLUDE THIS NOTICE LANGUAGE ON
THE FACE OF THE FORM SHALL RENDER THE FORM UNENFORCEABLE AND INVALID AS A WAIVER
AND RELEASE UNDER O.C.G.A. SECTION 44-14-366.














--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit Q – Lien Waivers






Form of Contractor’s Affidavit - Final


See Attached





--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit Q – Lien Waivers






CONTRACTOR’S AFFIDAVIT AND REPRESENTATIONS


[INSERT DATE]


The undersigned ________________________, ________________________ of Bechtel
Power Corporation (“Contractor”) does hereby certify and warrant as follows:


1.    All Parties Paid. Pursuant to the terms of the Construction Completion
Agreement between Contractor and Georgia Power Company (“GPC”), for itself and
as agent for Oglethorpe Power Corporation, Municipal Electric Authority of
Georgia, MEAG Power SPVJ, LLC, MEAG Power SPVM, LLC, MEAG Power SPVP, LLC, and
The City of Dalton, Georgia, acting by and through its Board of Water, Light and
Sinking Fund Commissioners (collectively, “Owners”), dated as of _____________,
2017 (the “Agreement”), Contractor represent that, upon Contractor’s receipt of
the final payment in the amount of $[______________], invoiced to Owners on
[______________], (i) Contractor will have received full, complete, and final
payment for any and all materials, equipment, services and labor furnished by
Contractor to or for the benefit of the Vogtle Project (the “Work”), and (ii)
Subcontractors supplying labor or materials to Contractor in connection with the
Work and the Vogtle Project have been paid in full, or will be paid in full
promptly from the proceeds of this payment pursuant to the terms of those
parties’ respective agreements with Contractor for labor, services, equipment or
materials furnished in relation to the Work and the Vogtle Project.


2.    Waiver of Lien Claims. Upon Contractor’s receipt of the final payment in
the amount of $[______________], invoiced to Owners on [______________],
Contractor waives any and all liens, and releases and forever discharges Owners,
any construction lender, each and all of their respective directors, officers,
principals, partners, employees, agents, subsidiaries, parent and related firms,
successors, insurers, lenders, sureties, and assigns from any and all actions,
causes of action, liens, bond rights, stop notices, debts, dues, accounts,
covenants, agreements, judgments, claims, and demands of whatsoever nature or
character for nonpayment for the Work for which payment is owed and is being
made pursuant to the Agreement.


3.    Representations. Contractor represents that with regard to each
Subcontract with a total current value in excess of $150,000.00, Contractor has
secured from such Subcontractor a waiver of lien rights in the form attached to
the Agreement as Exhibit ___, with respect to services, labor, materials and/or
equipment supplied to or for the benefit of Owners and/or the Vogtle Project for
which proper and acceptable invoices have been received from such Subcontractor
and processed by Contractor.


4.    Authorization. Contractor warrants that it is the sole owner of any and
all lien claims related to the Work for which the subject payment is owed, that
it has not sold, assigned or conveyed such lien claims to any other party, and
that the individual whose signature appears below has personal knowledge of
these matters and is fully authorized and qualified to make these
representations on behalf of Contractor.







--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit Q – Lien Waivers




5.    Scope of Lien Release. The representations and lien release contained
herein are independent covenants and operate, and are effective with respect to,
labor, services, materials, or equipment provided to the Project or the Property
by or through Contractor, under the Agreement, whether modified orally or in
writing, and whether extra or additional to the Agreement.


GIVEN UNDER HAND AND SEAL THIS _____ DAY OF ____________, ______.




Signed, sealed, and
delivered                                                                   (SEAL)    
this      day of __________, 2017.        Name:                     




                                                            
Notary Public


[NOTARIAL SEAL]


My Commission Expires:                                        











--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY
Exhibit R - Parent Company Guarantee




GUARANTEE
THIS Guarantee (“Guarantee”), dated and effective as of ________ 2017, is made
and entered into by BECHTEL NUCLEAR, SECURITY & ENVIRONMENTAL, INC., a Delaware
corporation (the “Guarantor”), in favor of GEORGIA POWER COMPANY, a Georgia
corporation, OGLETHORPE POWER CORPORATION (AN ELECTRIC MEMBERSHIP CORPORATION),
an electric membership corporation formed under the laws of the State of
Georgia, MUNICIPAL ELECTRIC AUTHORITY OF GEORGIA, a public body corporate and
politic and an instrumentality of the State of Georgia, MEAG POWER SPVJ, LLC,
MEAG POWER SPVM, LLC, MEAG POWER SPVP, LLC, each a Georgia limited liability
company, and THE CITY OF DALTON, GEORGIA, an incorporated municipality in the
State of Georgia, acting by and through its Board of Water, Light and Sinking
Fund Commissioners (collectively, the “Beneficiary”). Individually, the
Guarantor and Beneficiary may be referred to as a “Party” and together the
“Parties.”
WHEREAS, Georgia Power Company, for itself and as agent for Oglethorpe Power
Corporation (An Electric Membership Corporation), Municipal Electric Authority
of Georgia, MEAG Power SPVJ, LLC, MEAG Power SPVM, LLC, MEAG Power SPVP, LLC,
and The City of Dalton, Georgia, acting by and through its Board of Water, Light
and Sinking Fund Commissioners , on the one hand, and Bechtel Power Corporation,
a subsidiary of the Guarantor (“Contractor”), on the other hand, have entered
into that certain Construction Completion Agreement with respect to the
completion of construction of Units 3 & 4 at the Vogtle plant site, dated as of
_____________, 2017, including without limitation the Exhibits attached thereto
(as may be amended, extended, supplemented, or restated, the “Agreement”);
WHEREAS, the Agreement requires the Guarantor to deliver this Guarantee to the
Beneficiary; and
WHEREAS, the Guarantor expects to derive substantial direct and indirect benefit
from the transactions contemplated by the Agreement.
NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Guarantor agrees
as follows:
ARTICLE 1 - RESERVED


ARTICLE 2 - GUARANTEE
2.1 Guarantee. Guarantor hereby unconditionally and irrevocably guarantees to
the Beneficiary and its successors and permitted assigns, upon the terms and
conditions herein, the prompt and full payment, when due and owing, of all
amounts now and/or hereafter due to be paid by the Contractor under the
Agreement, including without limitation payment of all damages arising from any
breach by Contractor of its obligations under the Agreement, all with such
interest as may accrue under the Agreement (collectively, whether now or
hereafter existing or arising, the “Guaranteed Obligations”). If Contractor
fails to pay any Guaranteed Obligations when due, then


1

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit R - Parent Company Guarantee


Guarantor will immediately pay such Guaranteed Obligations following written
notice in accordance with this Guarantee and subject to the terms and conditions
provided herein.
2.2 Guarantee Absolute. (a) Guarantor absolutely guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Agreement,
regardless of any law, rule or regulation now or hereafter in effect in any
jurisdiction affecting any of such terms or the obligations of Contractor or any
rights of the Beneficiary with respect thereto, including, without limitation
any bankruptcy, restructuring, insolvency or reorganization laws, rules or
regulations. Without limiting the foregoing, any bankruptcy or insolvency or
related discharge or release of Contractor shall not affect the Guarantor’s
obligations hereunder. This Guarantee constitutes a guarantee of payment and not
of collection. The obligations of the Guarantor hereunder are several from the
Contractor or any other person and are primary obligations concerning which the
Guarantor is the principal obligor. The liability of Guarantor under this
Guarantee shall be direct and immediate and not conditional or contingent upon
the pursuit of any rights or remedies against the Contractor or any other
person, but subject to Section 2.3(e) hereof, or against securities or liens
available to the Beneficiary or its successors or permitted assigns.
(b) Notwithstanding anything to the contrary herein, as a condition to
enforcement of this Guarantee against Guarantor, Beneficiary shall be required
to show: (i) a copy of the written notice sent by Beneficiary or its authorized
representative to the Contractor before making the claim under this Guarantee,
specifying the amount of the payment (including without limitation any damages)
not paid by Contractor and requesting the Contractor to pay the same (except
that no such notice to the Contractor shall be required as a condition to
enforcement of this Guarantee against Guarantor if the Contractor and/or its
assets are the subject of a bankruptcy, insolvency or similar proceeding); and
(ii) a letter signed by Beneficiary’s authorized representative certifying that
the Contractor has failed to remedy the non-payment within any applicable cure
period set forth in the Agreement.
(c) The liability of the Guarantor under this Guarantee shall, subject to
Section 2.2(b) and Section 2.3(e) hereof, be irrevocable, absolute and
unconditional irrespective of, and the Guarantor hereby irrevocably waives any
defenses and/or rights of discharge it may now have or hereafter acquire in any
way relating to, any or all of:
(i) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Agreement (including any of the Guaranteed Obligations),
or any other amendment, extension, supplement, restatement, modification or
waiver of, or any renewal, discharge, release, compromise, subordination or
consent to departure from, the terms of such Agreement (including any of the
Guaranteed Obligations);
(ii) any change, restructuring or termination of the corporate structure or
existence of Guarantor, the Contractor or any of their respective subsidiaries;
(iii) any lack of validity or enforceability of the Agreement (including any of
the Guaranteed Obligations) or any agreement or instrument relating thereto;


2

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit R - Parent Company Guarantee


(iv) any failure of the Beneficiary to disclose to either the Contractor or the
Guarantor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of either the
Contractor or any of its subsidiaries now or hereafter known to the Beneficiary
(the Guarantor waiving any duty on the part of the Beneficiary to disclose such
information);
(v) any taking or failure to take any action (including, without limitation, any
lack of due diligence) by the Beneficiary in the collection or protection of or
realization upon or otherwise in respect of any collateral securing the
Agreement (including any of the Guaranteed Obligations);
(vi) any circumstance whatsoever or any act of the Beneficiary or any existence
of or reliance on any representation by the Beneficiary that might otherwise
constitute a legal or equitable defense available to, or a discharge of, the
Guarantor; or
(vii) any waiver or release or exercise or refrain from exercising any rights or
remedies against Contractor,
provided that Guarantor does not waive, and shall have the benefit of and
reserves the right to assert, any defenses and/or rights of discharge available
to the Contractor to the extent that any claims by Owners (as defined in the
Agreement) against Contractor are released and/or otherwise compromised pursuant
to a written agreement between authorized representatives of Contractor and
Owners (as defined in the Agreement).
(d) This Guarantee shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
voided, rescinded or must otherwise be returned by the Beneficiary or any other
person as a preference or fraudulent transfer or otherwise for any reason,
including, without limitation, upon or after the insolvency, bankruptcy, or
reorganization of the Contractor, all as though such payment had not been made.
This Guarantee shall continue to be effective if Contractor or Guarantor merges
or consolidates with or into another entity, loses its separate legal identity
or if Contractor ceases to exist.
No action which the Beneficiary shall take or fail to take in connection with
the Guaranteed Obligations, or any security for the payment or performance of
any of the Guaranteed Obligations, nor any course of dealing with the Contractor
or any other person, shall release Guarantor’s obligations hereunder, affect
this Guarantee in any way, or afford Guarantor any recourse against the
Beneficiary.
(e) In the case of an event of default under the Agreement which has not been
cured during any applicable cure period set forth in the Agreement, or with
regard to the non-payment of any of the Guaranteed Obligations, Guarantor hereby
consents and agrees that the Beneficiary shall have the right to enforce its
rights, powers, and remedies thereunder or hereunder or under any other
instrument now or hereafter evidencing, securing, or otherwise relating to the
Guaranteed Obligations, and apply any payments or credits received from the
Contractor or Guarantor or realized from any security, in any manner and in any
order as the Beneficiary, in its sole discretion, shall see fit, and all rights,
powers, and remedies available to the Beneficiary in such event shall be


3

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit R - Parent Company Guarantee


nonexclusive and cumulative of all other rights, powers, and remedies provided
thereunder or hereunder or by law or in equity. If the Guaranteed Obligations
are partially paid by reason of the election of the Beneficiary, its successors
or permitted assigns, to pursue any of the remedies available to the
Beneficiary, or if the Guaranteed Obligations are otherwise partially paid, this
Guarantee shall nevertheless remain in full force and effect less any such
amounts indefeasibly paid to the Beneficiary in permanent reduction of the
Guaranteed Obligations, and Guarantor shall remain liable for the remaining
balance of the Guaranteed Obligations even though any rights which Guarantor may
have against the Contractor may be destroyed or diminished by the exercise of
any such remedy.
2.3 Waivers and Acknowledgments. (a) Without prejudice to the requirement for
notice set forth in Section 2.1 hereof and the requirements set forth in Section
2.2(b) hereof, Guarantor hereby waives promptness, diligence, presentment,
demand of payment, acceptance, notice of acceptance, suretyship defenses,
protest, notice of protest, notice of dishonor or default, notice of any sale of
any collateral or security, notice of the release or discharge of any person or
collateral and any other notices with respect to the Agreement (including any of
the Guaranteed Obligations) and/or this Guarantee.
(b) The Guarantor hereby unconditionally and irrevocably waives all defenses
based on suretyship.
(c) The Guarantor hereby unconditionally and irrevocably waives all rights to
require Beneficiary to commence any action to collect any or all of the
Guaranteed Obligations from the Contractor or any other person before demanding
payment under this Guarantee, including, without limitation, all of its rights
under the provisions of O.C.G.A. Section 10-7-24, as amended.
(d) The Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guarantee and acknowledges that this Guarantee is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future. The provisions of this Guarantee shall extend and be applicable to all
renewals, amendments, extensions, restatements, consolidations, and
modifications of the Agreement (including any of the Guaranteed Obligations).
(e) The Guarantor hereby unconditionally and irrevocably waives any defense
based on any right of offset, set-off or counterclaim against or in respect of
the obligations of the Guarantor hereunder; provided, however, notwithstanding
anything to the contrary herein, (i) the liability of Guarantor shall be subject
to the same limitations of liability and other liability protections applicable
to the Contractor’s obligations and liabilities under the express terms of the
Agreement, and (ii) Guarantor shall have the full benefit of, and reserves the
right to assert, any and all defenses, counterclaims, and set-off rights
available to the Contractor with respect to any obligations and liabilities
arising under the Agreement, except for defenses, counterclaims, and setoff
rights (x) waived elsewhere in this Guarantee, (y) arising out of or related to
bankruptcy, insolvency, reorganization, dissolution or liquidation of the
Contractor or the power or authority of Contractor to enter into the Agreement
or to perform its obligations thereunder, or (z) related to any lack of validity
or enforceability of the Agreement, any Guaranteed Obligations or any other
documents executed in connection with the Agreement (including any of the
Guaranteed Obligations).


4

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit R - Parent Company Guarantee


2.4 Subrogation. Notwithstanding any payment or payments or performance made by
the Guarantor hereunder, the Guarantor hereby irrevocably waives any and all
rights of subrogation to the rights of the Beneficiary against the Contractor
and any and all rights of reimbursement, assignment, indemnification or implied
contract or any similar rights (including without limitation any statutory
rights of subrogation under Section 509 of the Bankruptcy Code, 11 U.S.C. § 509)
against the Contractor until such time as all of the Guaranteed Obligations have
been indefeasibly paid in full. If, notwithstanding the foregoing, any amount
shall be paid to the Guarantor on account of such subrogation or similar rights
at any time when all of the Guaranteed Obligations shall not have been
indefeasibly paid in full, such amount shall be held by the Guarantor in trust
for the Beneficiary and shall be turned over to the Beneficiary in the exact
form received by the Guarantor, to be applied against the Guaranteed Obligations
in such order as the Beneficiary may determine in its sole discretion.
2.5 Payments Free and Clear. (a) All payments under this Guarantee shall be made
in immediately available U.S. Dollars and without any deduction or withholding
for or on account of any tax imposed upon Beneficiary or the Guarantor unless
such deduction or withholding is required by any applicable law, as modified by
the practice of any relevant governmental revenue authority, then in effect. If
the Guarantor is so required to deduct or withhold, then the Guarantor will (i)
pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount of tax required to be deducted or withheld
from any additional amount paid by the Guarantor to the Beneficiary under this
Section 2.5) promptly upon the earlier of determining that such deduction or
withholding is required or receiving notice that such an amount has been
assessed against the Beneficiary, and in any event before penalties attach
thereto or interest accrues thereon, (ii) promptly forward to the Beneficiary an
official receipt (or certified copy), or other documentation reasonably
acceptable to the Beneficiary, evidencing such payment to such authorities and,
(iii) in addition to the payment which the Beneficiary is otherwise entitled
under this Guarantee, if such withholding is on account of any tax imposed upon
Guarantor, pay to the Beneficiary such additional amount as is necessary to
ensure that the net amount actually received by the Beneficiary (free and clear
of taxes assessed against the Guarantor) will equal the full amount the
Beneficiary would have received had no such deduction or withholding been
required.


(b) If (i) the Guarantor is required to make any deduction or withholding on
account of any tax from any payment made by it under this Guarantee, (ii) the
Guarantor does not make the deduction or withholding, and (iii) a liability for
or on account of the tax is therefore assessed directly against the Beneficiary,
the Guarantor shall pay to the Beneficiary, promptly after demand, the amount of
the liability (including any related liability for interest or penalties).




ARTICLE 3 - REPRESENTATIONS AND WARRANTIES
The Guarantor hereby represents and warrants to Beneficiary as of the effective
date of this Guarantee as follows:


5

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit R - Parent Company Guarantee


3.1 Organization. The Guarantor is a corporation duly organized, validly
existing and in good standing under the laws of Delaware.
3.2 Authorization; No Conflict. The execution and delivery by the Guarantor of
this Guarantee and the performance by the Guarantor of its obligations hereunder
(i) are within the Guarantor’s corporate powers, (ii) have been duly authorized
by all necessary corporate action, do not contravene its organizational
documents or any agreement, law or regulation applicable to or binding on the
Guarantor or any of its properties, (iii) do not require any filings be made or
notices be given which have not been made or given, and (iv) do not require the
consent or approval of any person which has not already been obtained or the
satisfaction or waiver of any conditions precedent to the effectiveness of this
Guarantee that have not been satisfied or waived.
3.3 Enforceability. This Guarantee constitutes the legal, valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms, except to the extent that such enforceability may be limited by
applicable bankruptcy, insolvency, dissolution, reorganization, moratorium,
liquidation or other similar laws affecting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
3.4 No Bankruptcy Proceedings. There are no bankruptcy proceedings pending or
being contemplated by Guarantor or, to its knowledge, threatened against it.
3.5 No Legal Proceedings. There are no legal proceedings that would be
reasonably likely to materially adversely affect Guarantor’s ability to perform
this Guarantee.
3.6 Subsidiary. Contractor is a direct or indirect subsidiary of Guarantor.
3.7 Execution. The person executing this Guarantee below on behalf of Guarantor
is duly authorized and empowered to execute and deliver this Guarantee on behalf
of Guarantor.
ARTICLE 4 - MISCELLANEOUS
4.1 Continuing Guarantee; Assignment. This Guarantee is a continuing Guarantee
and shall (i) remain in full force and effect until all of the Guaranteed
Obligations, whenever arising, have been indefeasibly paid and satisfied in
full, (ii) consistent with the terms hereof, apply to all Guaranteed Obligations
whenever arising, (iii) be binding upon the Guarantor and its successors and
assigns, and (iv) inure to the benefit of, and be enforceable by, the
Beneficiary and its permitted assigns hereunder; provided that (A) no permitted
assignment or other transfer by, through or under the Beneficiary shall operate
to increase Guarantor's obligations hereunder, and (B) Guarantor shall receive
full credit for any final, indefeasible payments made by it to the Beneficiary,
its successors and permitted assigns with respect to the Guaranteed Obligations
prior to the time Guarantor receives written notice of such assignment or
succession. The Beneficiary may assign its rights or obligations under this
Guarantee to any person to whom the benefit of the Agreement is assigned,
without the prior written consent of the Guarantor. The Guarantor may not assign
or delegate its rights or obligations under this Guarantee without (x) the prior
written consent of the Beneficiary, which consent may be withheld in the
Beneficiary’s sole


6

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit R - Parent Company Guarantee


discretion, and (y) a written assignment and assumption agreement in form and
substance reasonably acceptable to the Beneficiary.
4.2 Survival. Without prejudice to the survival of any of the other agreements
of the Guarantor under this Guarantee, the agreements and obligations of the
Guarantor contained in Sections 2.2(d), 2.5 and 4.5 shall survive the final,
indefeasible payment in full of the Guaranteed Obligations and all of the other
amounts payable under this Guarantee.
4.3 Notices. All notices, requests, demands and other communications which are
required or may be given under this Guarantee shall be in writing and shall be
deemed to have been duly given when actually received if (a) personally
delivered; (b) transmitted by facsimile, electronic or digital transmission
method; or (c) if sent by certified or registered mail, return receipt
requested. In each case notice shall be sent:
 
(i)
if to the Beneficiary:



 
Georgia Power Company
[ ]
Attention: [ ]

 
 
(ii)
if to the Guarantor:
 
 
Bechtel Nuclear, Security & Environmental, Inc.
[ ]
Attention: [ ]
 
 
 
 
 
 

4.4 Delay and Waiver. No failure on the part of the Beneficiary to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
4.5 Expenses. Guarantor agrees to pay or reimburse the Beneficiary and any
permitted assigns of the Beneficiary for its reasonable costs, charges and
expenses (including reasonable fees and expenses of counsel) incurred in
connection with and to the extent of the proper enforcement and/or collection of
this Guarantee or occasioned by any non-payment of the Guaranteed Obligations or
other breach by the Guarantor of any of its obligations under this Guarantee.
The Beneficiary agrees to pay or reimburse Guarantor for its reasonable costs,
charges and expenses (including reasonable fees and expenses of counsel)
incurred in connection with defending legal proceedings brought by the
Beneficiary to enforce this Guarantee if Guarantor prevails in such legal
proceedings.


7

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit R - Parent Company Guarantee


4.6 Entire Agreement; Amendments. This Guarantee and any agreement, document or
instrument attached hereto or referred to herein integrate all the terms and
conditions mentioned herein or incidental hereto and supersede all oral
negotiations and prior writings in respect to the subject matter hereof. In the
event of any conflict between the terms, conditions and provisions of this
Guarantee and any such agreement, document or instrument, the terms, conditions
and provisions of this Guarantee shall prevail. This Guarantee may only be
amended or modified by an instrument in writing specifically referencing this
Guarantee signed by each of the Guarantor and the Beneficiary and any permitted
assigns of the Beneficiary.
4.7 Headings. The headings of the various Sections of this Guarantee are for
convenience of reference only and shall not modify, define or limit any of the
terms or provisions hereof.
4.8 Governing Law. This Guarantee shall be construed and interpreted, and the
rights of the Parties determined, in accordance with the law of the State of
Georgia without giving effect to principles of conflicts of law that would
require the application of the laws of another jurisdiction.
4.9 Disputes.
(a) Waiver of Right to Trial by Jury. Each Party irrevocably waives any and all
rights to trial by jury with respect to any and all disputes arising out of or
in connection with this Guarantee, including disputes regarding the
interpretation, scope or validity of this Guarantee or any alleged breach of any
provision contained herein or any money owed hereunder (a “Dispute”).
(b) Consent to Jurisdiction and Service of Process. All judicial proceedings
brought against Guarantor arising out of or relating to this Guarantee may be
brought in the U.S. District Court for the Southern District of Georgia (or if
such court does not have jurisdiction, the nearest court of the State of Georgia
thereto with appropriate jurisdiction). By executing and delivering this
Guarantee, Guarantor irrevocably (i) accepts generally and unconditionally the
non-exclusive jurisdiction and venue of such court; (ii) waives any defense of
forum non conveniens; (iii) agrees that service of all process in any such
proceeding in such court may be made by registered or certified mail, return
receipt requested, to the Guarantor at its address for notices provided herein;
(iv) agrees that Beneficiary retains the right to serve process in any other
manner permitted by law or to bring proceedings against Guarantor in the courts
of any other jurisdiction as may be permitted by law; and (v) without limiting
the foregoing, also appoints and shall maintain Contractor as its agent for
service of process.


4.10 Severability. Any provision of this Guarantee that shall be prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.
IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
and delivered by its duly authorized representative as of the day and year first
above written.
Guarantor


8

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY
Exhibit R - Parent Company Guarantee


 
BECHTEL NUCLEAR, SECURITY & ENVIRONMENTAL, INC.




By: ____________________________________
Name:
Title:







9

--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY


Exhibit S - Form of Confidentiality Agreement


CONFIDENTIALITY AGREEMENT




THIS CONFIDENTIALITY AGREEMENT (this “Agreement”) is made as of the ___ day of
_____________, 20__, by and between ___________________ (the “Disclosing Party’)
and ________________ (the “Recipient”).


WHEREAS, the Disclosing Party is a party to the Construction Completion
Agreement, dated as of ______________, between Georgia Power Company for itself
and as agent for the Vogtle Owners (collectively “Owners”) and Bechtel Power
Corporation (“Bechtel”) under which Bechtel will perform certain agreed-to
services for Owners for the completion of the Vogtle 3 & 4 project
(“Construction Completion Agreement”); and


WHEREAS, the Disclosing Party desires to disclose to Recipient certain
confidential and/or proprietary information which is either marked as being
confidential at the time of disclosure, or of a nature that the Recipient can
reasonably be expected to ascertain the confidential nature of such information
at the time of receipt (in either case, “Confidential and Proprietary
Information”) of Disclosing Party, Bechtel, Owners, Westinghouse Electric
Company, LLC (“Westinghouse”), WECTEC Global Project Services Inc. (“WECTEC”),
and/or another third party, as the case may be; and


WHEREAS, under the terms of the Construction Completion Agreement, the
Disclosing Party and the Recipient are required to enter into this Agreement as
a condition to disclosure of such Confidential and Proprietary Information to
the Recipient.


NOW THEREFORE, for and in consideration of the premises and the mutual promises
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1.    Recipient shall maintain the confidentiality of all Confidential and
Proprietary Information disclosed to it hereunder, and shall not use such
Confidential and Proprietary Information for any purpose other than the purposes
of construction, testing, completion and defense of ITAACs, startup,
trouble-shooting, response to plant events, inspection, evaluation of system or
component performance, scheduling, investigations, operation, maintenance,
training, repair, licensing, modification, decommissioning and compliance with
laws or the requirements of governmental authorities, in each case as it relates
to the Vogtle 3&4 project (the “Purpose”).
__________________________


2 Owners are defined as Georgia Power Company, a Georgia Corporation, Oglethorpe
Power Corporation (An Electric Membership Corporation), an electric membership
corporation formed under the laws of the State of Georgia, Municipal Electric
Authority of Georgia, a public body corporate and politic and an instrumentality
of the State of Georgia, MEAG Power SPVJ, LLC, MEAG Power SPVM, LLC, MEAG Power
SPVP, LLC, each a Georgia limited liability company, and The City of Dalton,
Georgia, an incorporated municipality in the State of Georgia acting by and
through its Board of Water, Light and Sinking Fund Commissioners. Southern
Nuclear Operating Company, Inc. (“SNC”) is the licensed operator of Vogtle 3 and
4 and is Owners’ agent for the purposes of implementation and administration of
the Construction Completion Agreement.







--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit S - Form of Confidentiality Agreement


2.    Recipient shall not transmit or further disclose such Confidential and
Proprietary Information to any third party, including, without limitation,
parent organizations of Recipient, sister organizations of Recipient,
subsidiaries of Recipient, consultants of Recipient or subcontractors of
Recipient, unless such third party has entered into a confidentiality agreement
with Disclosing Party substantially in the form of this Agreement.


3.    In the event that the Recipient or any of its representatives are
requested or required in any proceeding or by any governmental authority to
disclose any of the Confidential and Proprietary Information, the Recipient
shall provide the Disclosing Party with prompt written notice of such request or
requirement so that the Disclosing Party may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Agreement. If, in the absence of a protective order or other remedy or the
receipt of a waiver from the Disclosing Party, the Recipient or any of its
representatives are nonetheless, in the written opinion of their counsel,
legally compelled to disclose such information, it or its representatives may,
without liability hereunder, disclose only that portion of the Confidential and
Proprietary Information which such counsel advises the Recipient is legally
required to be disclosed, provided that the Recipient exercises its reasonable
efforts to preserve the confidentiality of the Confidential and Proprietary
Information, including, without limitation, by cooperating with the Disclosing
Party to obtain an appropriate protective order or other reliable assurance that
confidential treatment will be accorded the Confidential and Proprietary
Information.
    
4.    Except where necessary in furtherance of the Purpose, Recipient shall not
make any copy or in any way reproduce or excerpt such Confidential and
Proprietary Information except as authorized by the Disclosing Party in writing
prior to such reproduction or excerption. Any such copies or excerpts shall
include all proprietary notices and designations. Upon the written request of
the Disclosing Party, the Confidential and Proprietary Information provided
hereunder and any such copies or excerpts thereof shall be returned to the
Disclosing Party, or, at the sole option and request of the Disclosing Party,
Recipient shall destroy such information and any such copies and/or excerpts and
certify in writing to the Disclosing Party that such information has in fact
been destroyed (but for a single copy retained for legal archival purposes,
which shall continue to be subject to the provisions of this Agreement).


5.    Nothing herein shall apply to any information which is:
    
(a)
now generally known or readily available to the trade or public or which becomes
so known or readily available without fault of the Recipient; or

(b)
rightfully possessed by the Recipient without restriction prior to its
disclosure hereunder by the Disclosing Party; or

(c)
acquired from a third party without restriction, provided that the Recipient
does not know, or have reason to know, or is not informed subsequent to
disclosure by such third party and prior to disclosure by the Recipient that
such information was acquired under an obligation of confidentiality.






--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit S - Form of Confidentiality Agreement




6.    It is mutually understood that nothing herein shall be construed as
granting or implying any right under any letters patent, or to use any
Confidential and Proprietary Information claimed therein, or as permitting
Recipient to unfairly obtain the right to use Confidential and Proprietary
Information which becomes publicly known through an improper act or omission on
its part.


7.    Neither Owners, Bechtel, Westinghouse, WECTEC, nor their affiliates make
any warranty or representation whatsoever to the Recipient as to the sufficiency
or accuracy of the Confidential and Proprietary Information provided hereunder,
the ability of Recipient to use the Confidential and Proprietary Information for
its intended purpose, or as to the result to be obtained therefrom.


8.    Neither Owners, Bechtel, Westinghouse, WECTEC, nor their affiliates,
suppliers, or subcontractors of any tier shall be liable with respect to or
resulting from the use (or the results of such use) or misuse of any
Confidential and Proprietary Information furnished hereunder.


9.    Nothing in this Agreement shall obligate the Disclosing Party to provide
any specific information that it otherwise desires to withhold.


10.    Recipient agrees to fully comply with all laws and regulations with
regard to the Confidential and Proprietary Information transmitted hereunder.


11.    Recipient shall not, at any time file, cause or authorize the filing of
any patent application in any country in respect of any invention derived from
the Confidential and Proprietary Information supplied hereunder.


12.    Recipient shall not assign this Agreement. This Agreement shall be
binding upon the Recipient and its successors and shall benefit and be
enforceable by Owners, Bechtel, Westinghouse, or WECTEC and each of their
respective successors and assigns.
    
13.    If any of the terms of this Agreement are violated by Recipient, the
Owners, Bechtel, Westinghouse, or WECTEC, as the case may be, shall be entitled
to an injunction to be issued by any court of competent jurisdiction, enjoining
and restraining the Recipient from such violation.


14.    If any provision of this Agreement is held invalid in any respect, it
shall not affect the validity of any other provision of this Agreement. If any
provision of this Agreement is held to be unreasonable as to the time, scope or
otherwise, it shall be construed by limiting and reducing it so as to be
enforceable under then applicable law.


15.    This Agreement shall be governed in accordance with the laws of the State
of Georgia without giving effect to any choice of law, provision, or rule
(whether of Georgia or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than Georgia.







--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit S - Form of Confidentiality Agreement






IN WITNESS WHEREOF, the parties have hereto set their respective signatures to
this Agreement.






DISCLOSING PARTY:




By:                                                     


Name:                                                    


Title:                                                    


Address:                                                    


                                                    


                                                    




RECIPIENT:




By:                                                    


Name:                                                    


Title:                                                    


Address:                                                    


                                                    


                                                    









--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY


Exhibit T - Lobbying Certificate


Certification for Contracts, Grants, Loans, and Cooperative Agreements
The undersigned certifies, to the best of his or her knowledge and belief, that:
(1) No Federal appropriated funds have been paid or will be paid, by or on
behalf of the undersigned, to any person for influencing or attempting to
influence an officer or employee of any agency, a Member of Congress, an officer
or employee of Congress, or an employee of a Member of Congress in connection
with the awarding of any Federal contract, the making of any Federal grant, the
making of any Federal loan, the entering into of any cooperative agreement, and
the extension, continuation, renewal, amendment, or modification of any Federal
contract, grant, loan, or cooperative agreement.
(2) If any funds other than Federal appropriated funds have been paid or will be
paid to any person for influencing or attempting to influence an officer or
employee of any agency, a Member of Congress, an officer or employee of
Congress, or an employee of a Member of Congress in connection with this Federal
contract, grant, loan, or cooperative agreement, the undersigned shall complete
and submit Standard Form-LLL, “Disclosure Form to Report Lobbying,” in
accordance with its instructions.
(3) The undersigned shall require that the language of this certification be
included in the award documents for all subawards at all tiers (including
subcontracts, subgrants, and contracts under grants, loans, and cooperative
agreements) and that all subrecipients shall certify and disclose accordingly.
This certification is a material representation of fact upon which reliance was
placed when this transaction was made or entered into. Submission of this
certification is a prerequisite for making or entering into this transaction
imposed by section 1352, title 31, U.S. Code. Any person who fails to file the
required certification shall be subject to a civil penalty of not less than
$10,000 and not more than $100,000 for each such failure.
                                                                                                                                                           
Organization Name
                                                                                                                                                           
Name of Authorized Official
                                                                                                                                                           
Signature    Date
NAI-1503083792v1









--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY


Exhibit U - Dispute Resolution Procedures


Article 1.GENERAL
1.1.    These Dispute Resolution Board Procedures (“DRB Procedures”) specify the
requirements for the DRB pursuant to Article 38 of the Construction Completion
Agreement.
1.2.    These DRB Procedures encompass: 1) general DRB requirements and
authority; 2) regular meetings of the DRB with the Parties; 3) regular DRB
hearings and determinations; 4) expedited DRB hearings and determinations; and
5) informal advisory DRB opinions. The Owners and the Contractor shall
diligently cooperate with each other and with the DRB and shall perform such
acts as may be necessary to obtain prompt, informed, cost-effective and
expeditious resolution of any Contract Claim. These DRB Procedures do not modify
the respective rights and duties of the Owners or the Contractor per the
Construction Completion Agreement except as specifically provided herein.
1.3.    Capitalized terms used herein are used as defined in the Construction
Completion Agreement unless specifically indicated otherwise.
1.4.    In the event that the Parties fail to resolve a Contract Claim, as
determined by the Party asserting the Contract Claim, a Party may submit such
Contract Claim to the DRB (as described in more detail below), with a copy to
the other Parties.
1.5.    Each Party agrees that its compliance with Article 38 and these DRB
Procedures with regard to a Contract Claim is a condition precedent to such
Party’s commencing or pursuing any arbitration with respect to such Contract
Claim.
1.6.    To the extent a Party fails to submit to the authority of the DRB or
fails to comply with these DRB Procedures, any such failure may be properly
considered by the DRB as evidence that such Party’s Contract Claim/position is
not adequately supported.
1.7.    “DRB Members” are the three members of the DRB, each of whom is a
signatory to the DRB Member Agreement, as jointly selected by the Owners and the
Contractor as provided herein, and any replacements of such DRB Members.
1.8.    “DRB Member Agreement” is an agreement to which the individual DRB
Members, the Owners, and the Contractor are parties, which establishes the DRB
consistent with the requirements of these DRB Procedures.
1.9.    “DRB Determination” means a written decision issued by the DRB on a
Contract Claim submitted to it, either as a result of the Regular or Expedited
hearing process. DRB Determinations shall be admissible in subsequent
arbitration or other dispute resolution proceedings.
1.10.    “DRB Proceeding” means the process that is commenced by submission of a
Contract Claim to the DRB and that results in the issuance of a DRB
Determination.
1.11.    “Financial Interest” means any direct or indirect ownership interest,
loans, receivables, or payables, except for holdings in mutual funds or exchange
traded funds.


- 1 -
NAI-1503129732v1

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit U - Dispute Resolution Procedures


1.12.    “Additional Project Parties” means past or present consultants,
subconsultants, subcontractors and suppliers of all tiers engaged in connection
with the Vogtle Units 3&4 project.
1.13.    “Other Parties” means entities and individuals who have been engaged by
any of the Owners or the Contractor in any capacity within the 10 years prior to
September 30, 2017.
1.14.    “Potential Conflict Parties” means, collectively, the Parties, the
Additional Project Parties, the Other Parties, and the key individuals employed
by each, as identified in a list compiled for this purpose by the Owners and
Contractor.
1.15.    Where applicable, the definition of “Contract Claim” as used in these
DRB Procedures includes any related counterclaim that is asserted in accordance
with these DRB Procedures.
Article 2.    REQUIREMENTS FOR DRB MEMBERSHIP
2.1.    Each prospective DRB Member shall individually represent that he/she is
qualified and able to perform independently and impartially the duties set forth
in Article 38 of the Construction Completion Agreement, these DRB Procedures and
the DRB Member Agreement. It is imperative that DRB Members show no partiality
to either the Contractor or the Owners, or have any conflict of interest. The
DRB Members shall agree to abide by the Code of Ethics recommended by the
Dispute Resolution Board Foundation.
2.2.    Each DRB Member shall have the following professional experience and
qualifications:
2.2.1    Experience with the interpretation and implementation of complex
construction contracts and associated documents;
2.2.2    Experience in construction matters and the resolution of design and
construction disputes relevant to the scope of work under the Construction
Completion Agreement, and
2.2.3    Prior experience as a mediator or arbitrator with respect to complex
construction disputes is preferred, but not required.
2.3.    The DRB Chair shall also have administrative and dispute resolution
experience and the ability to facilitate the DRB’s proceedings. It is also
desirable for the DRB Chair to have substantial experience in construction
dispute resolution, adjudication or arbitration, the interpretation of
construction contract documents, and the analysis and resolution of construction
disputes.
2.4.    It is imperative that all members of the DRB be neutral, act
impartially, and be free from any conflict of interest. The avoidance of an
actual or perceived conflict of interest and/or bias is central to the
effectiveness of the DRB. Consequently, the DRB Members shall meet the following
criteria and limitations for membership:


- 2 -
NAI-1503129732v1

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit U - Dispute Resolution Procedures


2.4.1    Direct Employment: Individuals who are current or former employees of
any of the Parties, or any of the Additional Project Parties that are currently
engaged as to any aspect of the Vogtle Units 3&4 project, may not serve as DRB
Members. Prospective DRB Members who are current or former employees of any of
the Potential Conflict Parties must disclose that employment information in
writing.
2.4.2    Attorney-Client Relationships: Attorneys who have been involved in the
representation of any of the Parties, or Additional Project Parties in relation
to the Vogtle Units 3&4 project, may not serve as DRB Members. Any past or
present involvement in the representation of any of the Parties or Potential
Conflict Parties must be disclosed in writing, along with any past or present
representation of any of the Potential Conflict Parties by the prospective DRB
Member’s law firm.
2.4.3    Close Personal or Professional Relationships: Individuals with a close
personal or professional relationship with a key individual of any of the
Parties may not serve as DRB Members. All relationships with any individuals
listed as Potential Conflict Parties or otherwise known to be associated with
any of the Potential Conflicts Parties must be disclosed in writing.
2.4.4    Service on Other Mediation/Arbitration: All past and current service as
a mediator or as an arbitrator on projects involving any of the Parties or
Additional Project Parties must be disclosed in writing.
2.4.5    Prior Involvement: No DRB Member shall have had substantial prior
involvement in the Vogtle Units 3&4 project, as determined by the Owners and the
Contractor, except that prior service on a DRB relating to the Vogtle Units 3&4
project is not objectionable.
2.4.6    Financial Interest: No Member shall have any Financial Interest in any
Party or any Financial Interest in the Construction Completion Agreement except
for payment of its fees and expenses as provided herein or in the DRB Member
Agreement. Prospective DRB Members with a Financial Interest in any of the
Potential Conflict Parties, or a prior Financial Interest in any of the Project
Parties or Additional Project Parties, must disclose those Financial Interests
in writing.
2.4.7    Consultant: No DRB Member shall have been, nor for the duration of the
DRB be, employed as a consultant or otherwise by any Party or its Personnel or,
including as a representative for purposes of negotiations, unless any such
relationship has been disclosed in writing to and approved by all Parties.
2.4.8    Advice: No DRB Member shall give advice to any Party or its Personnel
concerning the conduct of the Construction Completion Agreement, other than in
accordance with these DRB Procedures.
2.4.9    Ex-parte Communication: No DRB Member shall have any ex-parte
communications with any Party at any time after their becoming a DRB Member,
except as permitted otherwise by these DRB Procedures.


- 3 -
NAI-1503129732v1

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit U - Dispute Resolution Procedures


2.4.10    Confidentiality: Each DRB Member shall treat the details of the
Construction Completion Agreement, all matters discussed with the DRB, and all
the DRB’s activities and DRB Hearings as private and confidential, and shall not
publish, comment on or disclose them without the prior written consent of the
Parties.
2.5.    While serving as a DRB Member, no DRB Member shall participate in any
discussion contemplating the creation of an agreement or making an agreement
with any of the Parties, their Personnel or any current Additional Project Party
regarding present or future employment or fee-based consulting services, or any
other business arrangement after ceasing to act as a DRB Member or after the
Construction Completion Agreement is completed.
2.6.    Except for their respective participation in any DRB proceeding, none of
the Parties shall solicit advice or consultation from the DRB Members, and the
DRB Members shall refrain from offering or providing such advice or
consultation.
Article 3.    ESTABLISHMENT OF THE DRB
3.1.    The Owners and the Contractor shall meet to exchange lists of the
Additional Project Parties, Other Parties, and their key personnel.
3.2.    The Owners and the Contractor shall discuss and establish the
qualifications upon which prospective DRB Members are to be evaluated and to
jointly agree on three or more prospective DRB Members. Upon agreement on a list
of prospective DRB Members, such prospective DRB Members will be jointly
contacted by the Parties, provided with a copy of these DRB Procedures including
Attachment 1 hereto, and the list of Potential Conflict Parties, and invited to
submit the following information for further consideration by the Owners and
Contractor:
3.2.1    Resume showing experience and qualifications as required by these DRB
Procedures.
3.2.2    Identification of past and current experience as a member of an
arbitral or mediation panel. Each such assignment shall be listed separately,
indicating the name and location of the project, dates of service, name of
owner, name of contractor, contract value, name of nominating party, if
applicable, and names of the other members.
3.2.3    Disclosure statement describing past, present, and anticipated
relationships, including indirect relationships through the prospective DRB
Member’s employer, if any, respecting all Potential Conflict Parties and
otherwise in accordance with the requirements of Article 2 above.
3.3.    Disclosure is a continuing obligation of all DRB Members throughout the
life of the DRB.
3.4.    The Owners and the Contractor shall meet again within fifteen (15) Days
of the receipt of this information to review and mutually agree on the final
selection of all three DRB Members. In the event that all three DRB Members were
not selected from the initial pool of candidates, the process shall be repeated
as necessary.


- 4 -
NAI-1503129732v1

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit U - Dispute Resolution Procedures


3.5.    Within fifteen (15) Days of completion of the selection process, the DRB
Member Agreement shall be executed among the three DRB Members, the Owners, and
the Contractor. The DRB Member Agreement sets forth the terms and conditions
that apply to the services to be provided by the DRB Members and, if the
composition of the DRB changes, shall be amended to reflect such changes. The
DRB shall be deemed constituted when the DRB Member Agreement is fully executed
by all signatories.
3.6.    The three DRB Members shall designate the DRB chair and, in writing,
notify the Owners and the Contractor of the identity of the DRB chair.
3.7.    In the event any DRB Member resigns, becomes incapacitated, dies or is
otherwise incapable of serving as a member of the DRB, then a replacement member
shall be selected in accordance with this Section 3.7. In the event of a vacancy
on the DRB, the Parties shall engage in good faith discussions to agree on a
replacement DRB Member and fill the vacancy as quickly as practicable. If the
vacancy has existed for thirty (30) Days and the Parties have not agreed on a
replacement, the Contractor shall offer the names of two prospective replacement
DRB Members and the Owners shall collectively offer two names. The information
described in Section 3.2 shall be assembled for the four candidates. The four
names, along with the assembled information, shall be provided to the remaining
members of the DRB in alphabetical order, without any information identifying
which candidates were suggested by each Party. The remaining DRB Members shall
select a replacement DRB Member from the four names on the list. If two
vacancies exist at the same time, the same process shall be used except the one
remaining DRB Member shall select two replacement DRB Members from the four
names on the list in the event the Parties are unable to fill the vacancies.
Article 4.    TERMS AND TERMINATION OF THE DRB
4.1.    Each DRB Member shall be appointed for the life of the Construction
Completion Agreement but not beyond the dissolution of the DRB as provided in
Section 4.4 below. The services of a DRB Member may be terminated without cause
only by mutual agreement of the Parties. In such event, written notice of the
termination, signed by the Parties, will be provided to the DRB Members, and the
termination will be effective upon the date the notice is signed by the Parties.
The Parties will thereafter fill the vacancy in accordance with the terms of
these DRB Procedures.
4.2.    The services of a DRB Member may be terminated for cause only as
follows:
4.2.1    Any Party may seek removal of a DRB Member for demonstrated bias,
partiality or lack of independence, inability or refusal to perform his or her
duties with diligence and in good faith or other improper conduct or any other
grounds for disqualification provided by applicable law.
4.2.2    If a Party becomes aware of a conflict of interest for a DRB Member, it
may, by written notice copied to the other Parties and all DRB Members, request
that the DRB Member with such alleged conflict explain, remedy or remove the
alleged conflict. If the alleged conflict is not remedied or removed within
twenty-one (21) Days of notice, then the Party may seek to terminate the DRB
Member.


- 5 -
NAI-1503129732v1

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit U - Dispute Resolution Procedures


4.3.    Any Party seeking to terminate a DRB Member for cause shall first confer
with the other Party to determine if the other Party agrees with the
termination. If there is failure to reach agreement, the Party seeking
termination shall have the right to proceed to a court of competent jurisdiction
as identified in the DRB Member Agreement to effect the termination.
4.4.    The DRB shall be dissolved upon completion of its deliberations and
delivery of a DRB Determination on any Contract Claims pending at Final
Completion of Unit 4; except that if the Construction Completion Agreement is
terminated, the DRB shall immediately be dissolved, except to the extent, and
for the purpose of resolving, any unresolved Contract Claims previously
submitted to the DRB. After the DRB is dissolved as provided herein, it shall
have no further authority to consider Contract Claims.
4.5.    DRB Members’ Compensation
DRB Members shall be compensated in accordance with the DRB Member Agreement.


Article 5.    DRB MEETINGS
5.1.    The DRB will visit the Site and meet with representatives of the Parties
at periodic intervals and at additional times so requested by the Parties. The
DRB Chair shall schedule the regular meetings on a quarterly basis unless the
Owner, Contractor and DRB agree that more frequent or less frequent meetings are
appropriate given the scope, duration and current status of the Vogtle Units 3&4
project. Under no circumstances, however, shall the frequency of regular DRB
meetings be less than two times per year.
5.2.    As requested by the DRB, the Contractor shall provide the DRB and Owners
with a current list of pending or unresolved change orders and claimed and open
adjustments to the Target Completion Dates or Target Construction Cost, as well
any other information, schedule, or status reports, in advance of each DRB
Meeting.
5.3.    Each meeting shall consist of an informal discussion and a field
observation of the Work in progress. The DRB may issue verbal, non-binding
advisory opinions as to current items discussed at the meeting pursuant to
Article 9 below. The discussion and field observation shall be attended by
personnel of the Owners and Contractor. Individual discussion or consultation
with DRB Members without both Parties present is strictly prohibited
Article 6.    DRB DISPUTE PROCEEDINGS - GENERAL
6.1.    DRB Rules of Operation
The DRB shall formulate its own rules of operation, consistent with these
procedures. The DRB need not adopt hard and fast rules for every aspect of its
operation; the procedures may be kept flexible to adapt to the needs of
particular situations. The DRB rules of operations shall be subject to the
approval of the Parties prior to implementation, and modifications of such rules
shall similarly be subject to approval by the Parties. The DRB Chair may make
procedural decisions, and provide direction on other issues as provided by
Article 38 or these procedures.


- 6 -
NAI-1503129732v1

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit U - Dispute Resolution Procedures


6.2.    DRB Determinations
DRB Determinations shall be consistent with the Construction Completion
Agreement and appropriate legal precedents. The DRB shall not supplant or
otherwise interfere with the respective rights, authorities, duties, and
obligations of the Owners and the Contractor as defined in the Construction
Completion Agreement. In rendering DRB Determinations and providing advisory
opinions, the DRB shall acknowledge the centrality of the Construction
Completion Agreement and shall not make a DRB Determination or provide an
advisory opinion that ignores, disregards, or undermines the intention,
requirements, economic allocation of risk, or Work specified in the Construction
Completion Agreement.


6.3.    Date, Time and Place of DRB Hearings
The DRB shall set the date, time, and place for each DRB Hearing, provided that
Hearings shall take place at the Site or in Atlanta, GA, unless otherwise agreed
by the Parties.


6.4.    Contract Claim and Defense Statements
All summaries of Contract Claims, defenses and arguments shall include, at
minimum, a statement of the Party’s position with regard to both entitlement and
amount of the Contract Claim and an explanation of the basis and justification
for such position with reference to relevant Construction Completion Agreement
language and the supporting documentation for each element of the Contract
Claim.


6.5.    Production of Information
(a)    Authority of DRB. The DRB shall have access to all such information from
any Party as it deems necessary to carry out its function. A Party that is
requested by the DRB to provide information and/or documents relating to the
subject matter of any Contract Claim submitted to the DRB shall promptly provide
such information and/or documents to the DRB, with a copy to the other Party.
The DRB shall manage any necessary exchange of information among the Parties
with a view to achieving an efficient and economical resolution of the Contract
Claim. The DRB may request production of additional information and/or documents
from any Party at any time.
(b)    A Party intending to offer an outside expert’s analysis at a DRB Hearing
shall disclose such intention in writing to the other Party and to the DRB
within the time period established by the DRB at the initial conference. The
expert’s name and a statement of the specific aspect of the Contract Claim that
will be covered by his or her testimony shall be included in the disclosure.
Upon receipt of the above disclosure, the other Party shall have the opportunity
to identify an outside expert to address or respond to those issues, who shall
be similarly disclosed.
6.6.    General Powers of the DRB
The DRB shall have the authority to issue any additional directions needed to
achieve a fair, efficient and economical DRB Determination of the Contract
Claim.


- 7 -
NAI-1503129732v1

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit U - Dispute Resolution Procedures


6.7.    Attendance at DRB Hearings
(a)    The Parties shall limit attendance at the Hearing to individuals directly
involved in the dispute or having management responsibilities with respect to
the dispute or its resolution. Prior to the Hearing, each Party shall submit a
list of its proposed attendees to the DRB and the other Party. Any disagreements
as to proposed attendees shall be resolved by the DRB. As a matter of right,
attorneys for each Party may attend as observers but not participate in the
Hearing, except as provided in these procedures.
(b)    Subcontractor personnel may attend Hearings involving pass-through
Contract Claims by such Subcontractor, or where reasonably required due to their
involvement in relevant events. The Contractor shall require that each
Subcontractor involved in a dispute have present an authorized representative
and personnel with actual knowledge of the underlying events.
(c)    The DRB shall maintain the privacy of DRB proceedings. The DRB shall have
the power to require the exclusion of any witness, other than a Party
representative or other essential person, during the testimony of any other
witness. It shall be discretionary with the DRB to determine the propriety of
the attendance of any person other than a Party and its representative.
6.8.    Transcription
No transcript of a DRB Hearing is generally contemplated. Each DRB Member may
keep his/her own notes. In special cases, upon request of a Party, the DRB may
allow transcription by a court reporter at the expense of the requesting Party,
who shall provide copies of the transcript to the DRB and the other Party at no
charge. Audio or video recordings are not permitted.


6.9.    Postponements of DRB Hearings
The DRB for good cause shown may postpone any DRB Hearing or interim deadline
upon agreement of the Parties, upon request of a Party, or upon the DRB’s own
initiative.


6.10.    Conduct of Hearings
(a)    Each Party to a DRB Proceeding shall have the right to present witnesses
and documents as reasonably necessary to achieve full and true disclosure of the
facts. The DRB has the discretion to vary the Hearing procedure, provided that
the Parties are treated with equality and that each Party has the right to be
heard and is given a fair opportunity to present its position on the Contract
Claim, through successive rebuttals as reasonably needed until, in the DRB’s
opinion, all aspects of the dispute have been fully and fairly covered.
(b)    The DRB, exercising its discretion, shall conduct the proceedings with a
view toward expediting the resolution of the Contract Claim and may direct the
order of proceeding, bifurcate proceedings, and direct the Parties to focus
their presentations on issues most significant to determination of all or
substantial part of the Contract Claim.


- 8 -
NAI-1503129732v1

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit U - Dispute Resolution Procedures


Either Party may request that the DRB direct a question to or clarification from
the other Party, which will be granted at the discretion of the DRB. In general,
the DRB will not allow one Party to be questioned directly by the other Party at
Hearings conducted without attorney representation.
(c)    In addressing each Contract Claim, the DRB shall (i) be neutral and act
fairly and impartially as between Owners and Contractor, (ii) give each Party a
reasonable opportunity to present its position regarding the Contract Claim,
through witnesses, documents and arguments to support its position, and to
respond to the other Party’s position, (iii) adopt procedures suitable to such
Contract Claim, and (iv) follow the Construction Completion Agreement and
applicable Law.
(d)    The DRB shall not accept evidence that is covered by the attorney-client
privilege or that constitutes attorney work product. The rules of evidence in a
court proceeding otherwise do not apply.
(e)    In the event that any Party fails to comply with the pre-Hearing
deadlines established by the DRB, the DRB shall, in its discretion, determine
whether the DRB Hearing shall proceed as originally scheduled, or whether
additional time shall be provided and a new date established. On the final date
and time established for the DRB Hearing, the DRB shall proceed with the DRB
Hearing and rendering its DRB Determination, utilizing the information that has
been submitted, including if a Party fails to appear.
6.11.    Site Inspections
If the DRB finds it necessary or useful to make a site inspection in connection
with a DRB proceeding, the DRB shall, subject to the agreement of the Parties,
set the date and time for such inspection. Absent agreement of the Parties, the
DRB shall not undertake a site inspection unless both Parties are present.


6.12.    Interim Measures
(a)    The DRB may direct whatever interim measures it deems necessary,
including ordering injunctive relief and measures for the protection or
conservation of property.
(b)    A request for interim measures addressed by a Party to a judicial
authority shall not be deemed incompatible with the agreement for a DRB
Proceeding or a waiver of the right to a DRB Proceeding.
6.13.    Closing of DRB Hearing
(a)    If further documents or responses are to be provided following the
Hearing, the DRB Hearing shall be closed as of the final due date set by the DRB
for the receipt of such documents or responses. Otherwise, the DRB Hearing will
be closed as of the conclusion of the DRB Hearing.


- 9 -
NAI-1503129732v1

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit U - Dispute Resolution Procedures


(b)    The time within which the DRB is required to make the DRB Determination
commences upon the closing of the DRB Hearing. The DRB may extend the time limit
for the rendering of the DRB Determination only in unusual and extreme
circumstances.
6.14.    Expenses
All DRB expenses incurred in relation to a DRB proceeding, including required
travel and other expenses of the DRB Members, shall be borne equally by the
Parties.


6.15.    Submissions to DRB
Unless otherwise instructed by the DRB, any documents submitted by any Party to
the DRB shall simultaneously be provided to the other Party.


6.16.    Scope of DRB Determination
(a)    The DRB may grant any remedy or relief that the DRB deems just and
equitable and within the scope of the agreement of the Parties, including, but
not limited to, monetary and/or equitable relief.
(b)    In addition to the final DRB Determination, the DRB may make other
decisions, including interim, interlocutory, or partial rulings, orders, and
partial DRB Determinations, as reasonably required.
(c)    The DRB Determination may include interest as provided in the
Construction Completion Agreement from such date as the DRB may deem
appropriate; and
(d)    The effectiveness and finality of a DRB Determination shall be as
provided in Article 38 of the Construction Completion Agreement.
6.17.    Form of DRB Determination
A DRB Determination shall be in writing, include an explanation of the reasoning
for the decisions reached, and be signed by at least a majority of the DRB
Members. However, the DRB shall make every effort to reach unanimous DRB
Determination. The DRB Determination shall provide a breakdown of any monetary
components included in the DRB Determination, and a line item disposition of any
non-monetary Contract Claim items.


6.18.    Acceptance of DRB Determination
Within twenty-one (21) Days of receipt of the DRB Determination (unless extended
by a request for clarification or reconsideration), each Party shall determine
whether or not it will accept or reject the DRB Determination. If the Parties
are able to resolve the dispute with the aid of the DRB Determination, their
agreement shall be promptly reflected in an executed Change Order.




- 10 -
NAI-1503129732v1

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit U - Dispute Resolution Procedures


6.19.    Court or Arbitration Proceedings
Neither the DRB nor any DRB Member is a necessary or proper party in any
judicial or arbitration proceedings relating to a DRB Proceeding or DRB
Determination.
Article 7.    REGULAR HEARING PROCEDURE
7.1.    Applicability of Regular Hearing Procedure
Unless the Parties agree, or if unable to agree, the DRB determines that the
Construction Completion Agreement specifies use of the Expedited Hearing
procedure, the Regular Hearing procedure shall apply to Contract Claims to be
heard by the DRB.


7.2.    Initial Statements of Contract Claim and Defense
(a)    Within ten (10) Days after a Contract Claim is submitted to the DRB
pursuant to the Regular procedure (or it is determined that the Regular
procedure applies to the Contract Claim), the claiming Party shall provide the
DRB and the other Party a summary of its Contract Claim including a statement of
the amounts in dispute.
(b)    Within twenty (20) Days after receipt of such statement, the Party
against whom the Contract Claim is asserted shall submit a summary of its
defenses and arguments with respect to the Contract Claim and its position with
respect to the amounts in dispute, along with any counterclaim respecting the
subject of the Contract Claim.
7.3.    Initial Telephone Conference
Within fifteen (15) Days of submission of the responsive summary, the DRB will
convene a preliminary conference via conference call to establish the Hearing
date(s), location and all appropriate pre-Hearing deadlines. If requested by the
DRB, the Parties shall provide more detailed statements of their respective
positions at a date in advance of the pre-Hearing submission.


7.4.    Pre-Hearing Submission
(a)    The Owners and the Contractor shall each prepare a pre­Hearing submission
and transmit it to the DRB at least thirty (30) Days before the date of the DRB
Hearing. The pre-Hearing submission, comprising a position paper with such
backup data as is referenced in the position paper, shall be tabbed, indexed,
and the pages consecutively numbered. When the scope of the DRB Hearing includes
Target Completion Date extension requests by the Contractor, each Party’s
submission shall include a CPM delay analysis utilizing the appropriate update
of the Project Schedule, and considering potential concurrent causes of delay.
When the scope of the DRB Hearing includes Target Construction Cost increases or
decreases, the claiming Party shall provide full actual cost details.
(b)    Any expert reports shall be included in the pre-Hearing submissions.


- 11 -
NAI-1503129732v1

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit U - Dispute Resolution Procedures


7.5.    At least fifteen (15) Days before the date of the Hearing, the Parties
shall exchange copies of all exhibits, affidavits and any other information they
intend to submit at the DRB Hearing not included in the pre-Hearing submissions,
and identify all witnesses they intend to present at the DRB Hearing.
7.6.    Use of Legal Counsel
While it is generally contemplated that attorneys for the Parties will not
participate in the Hearing (but may attend the Hearing as observers), in
particularly large or complex disputes the DRB is authorized, upon request of a
Party or in its own discretion, to permit legal counsel representation of the
Parties at the Hearing. Any such requests must be raised in advance of the
initial conference. Where permitted, both Parties must be so represented, and
the DRB may vary its otherwise applicable rules of procedure to reflect such
representation, such as by permitting reasonable cross-examination of witnesses
and opening statements or closing arguments. In no event shall the rules of
evidence applicable in a court proceeding be applied.


7.7.    Additional Hearings
In difficult or complex Contract Claims, additional DRB Hearings may be
necessary to facilitate full consideration and understanding of the Contract
Claim. In the discretion of the DRB such additional Hearing time may be allowed
as determined by the DRB.


7.8.    Time for DRB Determination
The Regular Hearing is intended to be an expedited process designed to achieve
disposition of Contract Claims within four (4) to six (6) months of instituting
the process. The DRB Determination shall be made promptly by the DRB and, unless
otherwise agreed by the Parties, no later than thirty (30) Days from closing the
Hearing.


7.9.    Clarification and Reconsideration
(a)    Either Party may request clarification of a DRB Determination within ten
(10) Days following its receipt. As expeditiously as practicable, the DRB shall
provide written clarification to both Parties. Only one request for
clarification per Contract Claim from each Party will be allowed.
(b)    Either Party may request reconsideration of a DRB Determination within
ten (10) Days following its receipt, but such requests shall be based upon new
information obtained or developed after the Hearing, or when in the Party’s
opinion the DRB misunderstood or failed to consider critical facts respecting
the Contract Claim. The DRB will not entertain requests that amount to a renewal
of prior arguments or additional arguments based on facts available at the time
of the Hearing, and only one request for reconsideration per Contract Claim from
each Party will be allowed.


- 12 -
NAI-1503129732v1

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit U - Dispute Resolution Procedures




Article 8.    EXPEDITED HEARING PROCEDURE
8.1.    Applicability
The Expedited Hearing Procedure applies when so provided in the Construction
Completion Agreement, or otherwise agreed by the Parties.


8.2.    Initial Statements of Contract Claim and Defense
(a)    At the time of submission or within (5) Days after a Contract Claim is
submitted to the DRB pursuant to the Expedited procedure (or it is determined
that the Expedited procedure applies to the Contract Claim), the claiming Party
shall provide the DRB and the other Party a summary of its Contract Claim
including a statement of the amounts in dispute.
(b)    Within ten (10) Days after receipt of such statement, the Party against
whom the Contract Claim is asserted shall submit a summary of its defenses and
arguments with respect to the Contract Claim and its position with respect to
the amounts in dispute, along with any counterclaim respecting the subject of
the Contract Claim.
8.3.    Initial Telephone Conference
Within five (5) Days of submission of the responsive summary, the DRB will
convene a preliminary conference via conference call to establish the Hearing
date(s), location and all appropriate pre-Hearing deadlines.
8.4.    Pre-Hearing Submission
(a)    The Owners and the Contractor shall each prepare a pre­Hearing submission
and transmit it to the DRB at least fifteen (15) Days before the date of the DRB
Hearing. The pre-Hearing submission, comprising a position paper with such
backup data as is referenced in the position paper, shall be tabbed, indexed,
and the pages consecutively numbered. When the scope of the DRB Hearing includes
Target Completion Date extension requests by the Contractor, each Party’s
submission shall include a CPM delay analysis utilizing the appropriate update
of the Project Schedule, and considering potential concurrent causes of delay.
When the scope of the DRB Hearing includes Target Construction Cost increases or
decreases, the claiming Party shall provide full actual cost details.
(b)    Any expert reports shall be included in the pre-Hearing submissions.
8.5.    At least ten (10) Days before the date of the Hearing, the Parties shall
exchange copies of all exhibits, affidavits and any other information they
intend to submit at the DRB Hearing not included in the pre-Hearing submissions,
and identify all witnesses they intend to present at the DRB Hearing.


- 13 -
NAI-1503129732v1

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit U - Dispute Resolution Procedures


8.6.    Use of Legal Counsel
Attorney representation may not be used for Expedited Hearings.


8.7.    Time for DRB Determination
The Expedited Hearing is intended to be a more expedited process designed to
achieve disposition of Contract Claims within no more than sixty (60) Days after
the date a Contract Claim is submitted to the DRB, and more rapidly when
practicable. It is normally to be expected that the Hearing shall be closed no
later than forty-six (46) Days after the date the Contract Claim is submitted to
the DRB, unless all Parties and the DRB agree otherwise, or the DRB extends this
time in extraordinary cases when the demands of justice require it. The DRB
Determination shall be made promptly by the DRB and, unless otherwise agreed by
the Parties, no later than fourteen (14) Days from closing the Hearing.


8.8.    Clarification
Either Party may request clarification of a DRB Determination within five (5)
Days following its receipt. As expeditiously as practicable, the DRB shall
provide written clarification to both Parties. Only one request for
clarification per Contract Claim from each Party will be allowed. No request for
reconsideration will be entertained by the DRB in the Expedited Hearing process
absent the most compelling circumstances.


Article 9.    ADVISORY OPINIONS
9.1.    An advisory opinion serves as a method for potentially avoiding a DRB
Hearing. It is not intended to replace the Hearing processes described herein,
but may be implemented as part of the good-faith negotiation conducted between
the Parties. An advisory opinion is not a DRB Determination.
9.2.    When mutually agreed by the Owners and the Contractor, the DRB may
provide an advisory opinion on any issue, whether or not the subject of a
Contract Claim. Advisory opinions are generally rendered in connection with
regular DRB meetings, but may be the subject of a special meeting if so agreed
by the Parties.
9.3.    A written submittal from each Party respecting the issue submitted for
an advisory opinion shall normally be required, subject to any limitations
established by the DRB, that defines the issue(s) to be considered and sets out
the submitting Party’s position and supporting rationale. The Parties shall
submit and exchange their submittals by e-mail a minimum of five Days prior to
the meeting at which the Parties desire to obtain the advisory opinion.
9.4.    The Parties may make such oral presentations of their positions as the
DRB determines appropriate to the issue, followed by discussion and DRB
questions as needed to help ensure that the advisory opinion is suitable and
appropriate for the issue presented.
9.5.    The DRB Members will caucus privately prior to presenting their oral
advisory opinion. Opinions will not be reduced to writing unless agreed by the
Parties and the DRB.


- 14 -
NAI-1503129732v1

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit U - Dispute Resolution Procedures


9.6.    The DRB in its discretion may decline to provide an advisory opinion
when deemed inappropriate, in its discretion.






- 15 -
NAI-1503129732v1

--------------------------------------------------------------------------------


CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 1 lists 425 Legacy Work Packages where the field work and inspections have
been completed, but the Work Package has not been closed as of October 17, 2017.


Table 2 lists 1,147 Completed and Voided Work Packages which are complete and
closed as of October 17, 2017.


Table 3 lists 4,614 In-Progress Work Packages which have been partially
implemented as of October 17, 2017.










10/18/2017
 
Page 1 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 1. Legacy Work Packages (as of October 17, 2017)
No.
Work Package Number
Title
1
SV3-RNS-P0W-ME0538
FABRICATION/INSTALLATION OF PIPING FOR ISO SV3-RNS-PLW-210
2
SV3-VWS-PHW-ME0810
INSTALLATION OF SMALL BORE VWS PIPING SUPPORTS FROM ISOMETRICS SV3-VWS-PLW-241,
AND SV3-VWS-PLW- 250 (INCLUDES SUPPORTS SV3-VWS-PH -12R24031, -12R24041,
-12R26621, AND 12R9102)
3
SV3-VWS-PHW-ME0813
INSTALLATION OF SMALL BORE VWS PIPING SUPPORTS FROM ISOMETRIC SV3-VWS-PLW-680
AND ISOMETRIC SV3-VWS-PLW-690 (INCLUDES SUPPORTS SV3-VWS-PH-12R2389, -12R2398,
-12R2770)
4
SV3-VWS-PHW-ME0812
INSTALLATION OF SMALL BORE PIPING SUPPORTS FROM ISOMETRIC SV3-VWS-PLW-390, AND
SV3-VWS-PLW-490. (INCLUDES SUPPORTS VWS-PH-12R2386, VWS-PH-12R2400,
VWS-PH-12R2401, & VWS-PH-12R9104)
5
SV3-VWS-PHW-ME0811
INSTALLATION OF SMALL BORE PIPING SUPPORTS FROM ISOMETRIC SV3-VWS-PLW-280, AND
SV3-VWS-PLW-290. (INCLUDES SUPPORTS VWS-PH-12R2392, VWS-PH-12R2395,
VWS-PH-12R2664, & VWS-PH-12R9103)
6
SV3-SFS-P0W-ME0921
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC SV3-SFS-PLW-860 (LINE
NUMBERS SFS-PL-L033 & L044)
7
SV3-WLS-PHW-ME0839
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPING SUPPORTS FOR ISOMETRIC DRAWING
SV3-WLS-PLW-931
8
SV3-CA20-S4W-CV4788
FABRICATION OF REPLACEMENT CA20 OVERLAY PLATES
9
SV4-CB65-S4W-CV2571
TEMPORARY ATTACHMENTS FOR CB65
10
SV0-DRS-XDW-CV0012
PERFORM EXCAVATION AND BACKFILL AND INSTALL BURIED DRS PIPE AND PRECAST DRAINAGE
STRUCTURES
11
SV3-4042-CRW-CV3181
U3 ANNEX AREA 2 CONCRETE REINFORCEMENT ELEVATION 100'-0" TO ELEVATION 117'-6"
12
SV3-2020-MEW-ME0849
UNIT 3 CONDENSER B CONNECTION PIECE ASSEMBLY
13
SV3-2020-MEW-ME0556
Unit 3 Condenser B Hot Well Assembly
14
SV3-2020-MEW-ME0557
Unit 3 Condenser C Hot Well Assembly
15
SV3-2020-MEW-ME0737
Install Condenser C Upper Tube Bundle
16
SV3-2020-MEW-ME0734
Assemble Condenser C Lower Tube Bundle
17
SV3-2020-MEW-ME0850
Install Condenser C Upper Shell Exterior Shell
18
SV3-2020-MEW-ME0733
Install Condenser B Lower Tube Bundle
19
SV3-2020-MEW-ME0735
Assemble Condenser A Upper Tube Bundle
20
SV3-2020-MEW-ME0846
Install Condenser B Upper Shell Exterior Shell
21
SV3-1120-CEW-CV1593
INSTALLATION OF EMBEDS AND ANCHOR BOLTS FOR CONTAINMENT ELEVATION 71'-6'' TO
84'-6''
22
SV3-CA05-S4W-CV5324
UNIT 3 CA05 OVERLAY PLATE REMOVAL AND REINSTALLATION
23
SV4-CWS-EQW-EL0118
Electrical Contuinity Installation for CWS (Phases 1 & 2)
24
SV3-1120-CRW-CV1592
Containment Concrete Reinforcement El. 71ft-6in to 84ft-6in





10/18/2017
 
Page 2 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 1. Legacy Work Packages (as of October 17, 2017)
No.
Work Package Number
Title
25
SV4-2020-CCW-CV0382
UNIT 4 TURBINE BUILDING, CONCRETE PEDESTALS, CURBS AND EQUIPMENT PADS AT 82 FT -
9 IN ELEVATION
26
SV3-CA01-S4W-CV2755
CA01-18 UNSAT IR AND N&D REPAIRS
27
SV3-CA01-S5W-CV2498
CA01-20 & CA01-21 INSPECTION REPORT (IR) & N&D REPAIRS
28
SV3-CA01-S5W-CV2666
CA01-25 UNSAT IR AND N&D REPAIRS
29
SV3-CA01-S5W-CV3110
CA01-19 PERFORM N&D & INSPECTION REPORT (IR) S561-004-14-0383 REWORK AND
REPAIRS.
30
SV3-CA01-S5W-CV3270
CA01-31 INTERNAL FABRICATION
31
SV3-CA01-S5W-CV3316
CA01-04 STRUCTURE UNSAT IR'S AND N&D'S REWORK AND REPAIRS
32
SV3-CA01-S5W-CV3320
CA01-05 UNSATISFACTORY IRS AND N&D REPAIRS - STUDS
33
SV3-CA01-S5W-CV4212
CA01-15 UNSATISFACTORY IRS AND N&D REPAIRS - STUDS
34
SV3-CA01-S5W-CV4218
CA01-33 UNSATISFACTORY IRS AND N&DS - STUDS
35
SV3-CA01-S5W-CV4223
CA01-36 UNSAT STRUCT IR AND N&D'S
36
SV3-CA05-S4W-CV2341
FABRICATE CA05 CONNECTION AND EMBEDMENT PLATES
37
SV3-CA20-S4W-CV1674
CA20 SA4 LEAK CHASE ASSEMBLY
38
SV3-CA20-V2W-CV1730
INSTALL CA20 LIFT LUGS 168 AND 169
39
SV0-PWS-PLW-ME0042
Fabrication and Installation of Trench 4 HDPE Potable Water System
40
SV3-R151-R1W-ME3666
COMPLETION OF STRUCTURAL MODULE R151
41
SV3-WLS-P0W-ME2133
Installation of Small Bore KB12 WLS Piping (Includes Isometrics SV3-WLS-PLW-60C,
60N & 686
42
SV4-CA20-S4W-CV6949
INSTALLATION OF CA20-64 & 65
43
SV4-G100-XEW-CV0543
Unit 4 Horizontal Waterproofing Membrane
44
SV3-CA05-S4W-CV1867
CA05 WALL ASSEMBLY
45
SV3-2020-MEW-ME0851
Install Condenser C Upper Shell Heat Truss
46
SV3-CA02-S5W-CV5933
CA02-01 UNSATIFACTORY IR, N&D REPAIRS - STUDS
47
SV3-CA03-S4W-CV2253
CA03 SUBMODULE WALL ASSEMBLY (07, 08, 09, 10, 11)
48
SV4-WGS-P0W-ME6623
INSTALLATION OF SMALL BORE WGS PIPING (INCLUDES SV4-WGS-PLW-051, 061, 071, 081,
091)
49
SV4-1208-SCW-CV6997
Course 4 Unit 3 Shield Building
50
SV3-CA01-S4W-CV2063
CA01-35 OVERHANG INSTALLATION
51
SV3-CA01-S4W-CV2229
INSTALLATION OF CA01-13
52
SV3-CA01-S4W-CV2237
CA01-27 SUBMODULE ERECTION
53
SV3-CA01-S4W-CV2242
CA01-34 SUBMODULE ERECTION
54
SV3-CA01-S4W-CV2554
CA01-16 FABRICATION & ASSEMBLY





10/18/2017
 
Page 3 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 1. Legacy Work Packages (as of October 17, 2017)
No.
Work Package Number
Title
55
SV3-CA01-S4W-CV2556
CA01-18 SUBMODULE ERECTION
56
SV3-CA01-S4W-CV2557
CA01 SM 19 INSTALLATION
57
SV3-CA01-S4W-CV4217
CA01 -21 SUPPOT LEG INSTALLATION (SA5)
58
SV3-CA01-S5W-CV2083
CA01-32 FINISH PRE-FABRICATION,
59
SV3-CA01-S5W-CV2326
CA01-07 REPAIRS
60
SV3-CA01-S5W-CV2707
CA01-17 UNSAT IR AND N&D REPAIR
61
SV3-CA01-S5W-CV2844
CA01-29 JOINING OF SECTION 100 AND 200
62
SV3-CA01-S5W-CV3133
CA01-39 UNSAT IRS AND N&DS - STRUCTURE REPAIRS
63
SV3-CA01-S5W-CV3325
CA01-13 PERFORM N&D & INSPECTION REPORT (IR) S561-004-14-0451 REWORK AND REPAIRS
64
SV3-CA20-S4W-CV0428
CA20 SA2 EL. 82FT-6IN FLOOR INSTALLATION
65
SV3-CA20-S4W-CV0437
CA20 SA4 Wall Submodule Assembly (Includes CA20- 26, 27, 28, 29, 30, 71, 72, 73)
66
SV3-CA20-S4W-CV1406
CA20 SA3 WALL SUBMODULE ASSEMBLY (18, 19, 20, 21, 22, 23, 24, 25 )
67
SV3-CA20-S5W-CV1422
CA20-05 LINER PLATE WELD MODIFICATION
68
SV3-CA20-S5W-CV1673
CA20 SA3 MISCELLANEOUS REWORK FOR CLOSURE OF ND'S.
69
SV3-CA20-V2W-CV1727
INSTALL CA20 LIFT LUGS 162 AND 163
70
SV3-2020-MEW-ME1598
Unit 3 Condenser A Flashbox Installation
71
SV3-1220-CPW-CV0950
Unit 3 Auxilary Building Precast Concrete Floors El.82'-6"
72
SV3-2020-MEW-ME1599
UNIT 3 CONDENSER C FLASHBOX INSTALLATION
73
SV3-KB27-KBW-ME2204
Installation of KB27 Components
74
SV4-CA20-S5W-CV5600
CA20-20 UNSAT IR - STUDS (LOOSE PARTS),
75
SV4-CA20-S4W-CV5608
INSTALLATION OF SUBMODULE CA20-21
76
SV3-CA01-S5W-CV3315
CA01-04 PERFORM N&D & INSPECTION REPORT (IR) S540-004-14-0043 REWORK AND
REPAIRS.
77
SV3-CA01-MHW-CV2162
LIFTING FRAMES AND BRACING SUBMODULES 05 THRU 10
78
SV4-CA05-S5W-CV6049
CA05-08 UNSAT IRS & N&DS - STRUCTURAL,
79
SV3-CA01-S5W-CV5780
SUBASSEMBLY 7 BASEMAT FABRICATION
80
SV4-CA05-S5W-CV6044
CA05-07 UNSATISFACTORY IRs AND N&D REPAIRS - STUDS
81
SV4-CA20-S4W-CV5748
INSTALLATION OF SUB MODULE CA20-28
82
SV4-CA05-S4W-CV6030
CA05-04 SUBMODULE INSTALLATION
83
SV4-CA05-S4W-CV6034
CA05-05 SUBMODULE INSTALLATION
84
SV4-CA05-S4W-CV6018
CA05-01 Upending/Submodule Installation
85
SV4-CA20-S4W-CV5753
INSTALLATION OF SUB MODULE CA20-29
86
SV4-CA05-S4W-CV6038
CA05-06 UPENDING / SUB MODULE INSTALLATION ON PLATEN.
87
SV4-CA20-S5W-CV7374
SA4-LEAK CHASE FABRICATION





10/18/2017
 
Page 4 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 1. Legacy Work Packages (as of October 17, 2017)
No.
Work Package Number
Title
88
SV4-CA20-S4W-CV5773
PRE-USE INSPECTION OF SUPER LIFT LUGS
89
SV3-CA01-S5W-CV4138
CA01-28 UNSAT STRUCTURAL IR & N&D REPAIR
90
SV3-CA01-S5W-CV4215
CA01-14 PERFORM STRUCTURAL N&D & INSPECTION REPORT (IR) S561-004-14-0453 REWORK
AND REPAIRS.
91
SV4-CA05-S4W-CV6022
CA05-02 UPENDING / SUB MODULE INSTALLATION
92
SV4-2040-CEW-CV5841
120' ELEV, STUD WELDS/SUPPORTS
93
SV4-CA05-S5W-CV6028
CA05-03 UNSATISFACTORY IRS AND N&D REPAIRS, E&DCRS AND LOOSE PARTS - STUDS
94
SV4-CA05-S4W-CV6027
(DESIGN SOUTH ELEV.) OLP'S AND WELDED ATTACHEMNTS INSTALLATION
95
SV4-CA01-S5W-CV6426
(BLANK)
96
SV4-CA05-S5W-CV6036
CA05-05 UNSATISFACTORY IRS AND N&D REPAIRS, E&DCRS AND LOOSE PARTS - STUDS
97
SV4-CA05-S4W-CV6019
(DESIGN NORTH ELEV.) OLP'S AND WELDED ATTACHMENTS INSTALLATION
98
SV3-CA20-S4W-CV1757
INSTALLATION OF CA20 WALL 3 EMBED PLATES
99
SV3-CA20-S4W-CV2626
CA20 SUB ASSEMBLY 2 WORK LIST ITEMS WB-W00119, WB-W00120, WB-W00121, WB-W00122,
WB-W00123, WB-W00124, WB-W00125, WB-W00126 & WB-W00128
100
SV3-CA20-S4W-CV2627
CA20 SUB ASSEMBLY 2 WORK LIST ITEMS
101
SV3-CA20-S4W-CV2629
CA20 SUB ASSEMBLY 2 WORK LIST ITEMS WB-W00168, WB-W00170, WB-W00171, WB-W00172,
WB-W00267, WB-W00268, WB-W00269, WB-W00271, WB-W00272 & WB-W00273
102
SV3-CA20-S4W-CV2630
CA20 SUB ASSEMBLY 3 WORK LIST ITEMS WB-W00173, WB-W00174, WB-W00175, WB-W00176,
WB-W00177, WB-W00178, WB-W00179, WB-W000-180, WB-W00181, WB-W00182, WB-W00183,
WB-W00184, WB-W00264 & WB-W00270
103
SV3-CA20-S4W-CV2201
Unit 3 Nuclear Island - Torquing and Welding CA20 Module Basemat Attachment
Brackets
104
SV4-CA05-S4W-CV6023
DESIGN EAST ELEV OLPs AND WELDED ATTACHMENTS INSTALLATION
105
SV3-CA20-S5W-CV5114
INSTALLATION OF OUTSTANDING CA20 MODULE COUPLER ASSEMBLIES
106
SV4-R106-R1W-ME8128
Installation of R106 Module
107
SV4-CA20-V2W-CV7513
INSTALL SUPER LIFT LUG AT CA20-10
108
SV4-CA01-S5W-CV6410
CA01-14 UNSAT IRs/N&Ds/E&DCRs/LOOSE PARTS - STRUCTURAL
109
SV3-PXS-PHW-ME5534
FABRICATION/INSTALLATION OF PIPE SUPPORT FOR ISOMETRIC DRAWING SV3-PXS-PLW-293
110
SV4-CA20-S5W-CV5611
CA20-22 AND CA20-25 INSTALL ADDITONAL BRACING AND INSTALL PENETRATION HOLES
111
SV3-CA03-S4W-CV2257
CA03 SUBMODULE WALL ASSEMBLY (15, 16, 17)





10/18/2017
 
Page 5 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 1. Legacy Work Packages (as of October 17, 2017)
No.
Work Package Number
Title
112
SV3-PXS-PHW-ME5535
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-PXS-PLW-294
113
SV3-PXS-PHW-ME5536
FABRICATION/INSTALLATION OF PIPE SUPPORT FOR ISOMETRIC DRAWING SV3-PXS-PLW-295
114
SV3-WRS-PLW-ME5776
WRS LARGE BORE PIPING INSTALLATION (INCLUDES ISOMETRIC SV3-WRS-PLW-660, 664,
665)
115
SV4-SFS-P0W-ME5408
INSTALLATION OF KB12 PIPING ISOMETRIC SV4-SFS-PLW-088
116
SV4-SFS-P0W-ME5411
INSTALLATION OF KB12 PIPING ISOMETRIC SV4-SFS-PLW-60B
117
SV3-WLS-PLW-ME0897
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-57A, B, C, and D
118
SV3-WLS-PLW-ME0896
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-57E
119
SV3-WLS-PLW-ME0895
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-57T and 57U
120
SV3-WLS-PLW-ME0534
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES ISOMETRIC SV3-WLS-PLW-931)
121
SV4-CA20-V2W-CV7515
INSTALL SUPER LIFT LUG AT CA20-18
122
SV3-CA20-S4W-CV0440
CA20 SA4 EL 81'-0" Floor Installation (CA20-31)
123
SV4-CA05-S8W-CV8006
CA05 LIFT LUGS INSTALLAITON
124
SV3-CA20-S4W-CV2582
CA20 SUB ASSEMBLY 3 & 4 WORK LIST ITEMS WB-W00011, WB-W00012, WB-W00013,
WB-W00014, WB-W00015 & WB-W00016
125
SV4-CA20-V2W-CV7514
INSTALL SUPER LIFT LUG AT CA20-21/22
126
SV4-CA20-V2W-CV7517
INSTALL SUPER LIFT LUG AT CA20-26
127
SV4-CA20-V2W-CV7516
INSTALL SUPER LIFT LUG AT CA20-29/30
128
SV3-CA20-S4W-CV5101
UNIT 3 CA20 CLEAN-OUT PORT INSTALLATION
129
SV3-SFS-P0W-ME6690
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC SV3-SFS-PLW-782 (LINE
NUMBER SFS-PL-L121)
130
SV4-CA01-S5W-CV6425
CA01-18 UNSATISFACTORY IRs/N&Ds/E&DCRs AND LOOSE PARTS - STUDS
131
SV3-KB13-KBW-ME2464
FABRICATION OF KB13 SUMP COVER
132
SV4-CA04-S4W-CV2448
STUD AND REBAR COUPLER INSTALLATION FOR UNIT 4 CA04
133
SV3-WLS-PHW-ME0768
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS WLS-PLW-93C,
-445, -940
134
SV4-CA04-S4W-CV2328
CA04 WALL SUBMODULE ASSEMBLY
135
SV4-CA05-S4W-CV7026
CA05-02 Temporary Attachments
136
SV3-CA01-S4W-CV2225
CA01-37 FINAL INSTALLATION
137
SV3-CA02-S4W-CV2565
CA02 BASEMAT INSTALLATION





10/18/2017
 
Page 6 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 1. Legacy Work Packages (as of October 17, 2017)
No.
Work Package Number
Title
138
SV4-CA05-S4W-CV6042
CA05-07 & CA05-08 UPENDING /SUB-MODULE INSTALLATION
139
SV3-CA20-S4W-CV0435
Installation of CA20 SA3 EL 92'-8 1/2" Floor Submodules (Submods 47, 48, 49, 50)
140
SV3-CA20-S4W-CV2291
CA20 SUB ASSEMBLY 2, 3, & 4 REWORK FOR CLOSURE OF N&DS
141
SV4-KB22-KBW-ME7677
INSTALLATION OF KB22 COMPONENTS
142
SV4-CA05-S4W-CV6031
OLPs AND WELDED ATTACHMENTS INSTALLATION
143
SV4-CA20-S5W-CV5590
CA20-18 UNSATISFACTORY IRS/N&Ds/E&DCRs AND LOOSE PARTS - STUDS
144
SV3-ML05-MLW-ME4775
INSTALLATION OF CA01 WALL PENETRATIONS FOR ROOM 11305/11206
145
SV3-SFS-P0W-ME7210
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC SV3-SFS-PLW-781 (LINE
NUMBER SFS-PL-L037)
146
SV3-PXS-PHW-ME5537
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-PXS-PLW-296
147
SV3-PXS-PHW-ME5538
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-PXS-PLW-297
148
SV4-CA20-S4W-CV5758
INSTALLATION OF SUB-MODULE CA20_30
149
SV3-PXS-P0W-ME3393
ASME Section III - Fabrication/Installation of Isometric# SV3-PXS-PLW-294 (CA03
Piping)
150
SV3-PXS-P0W-ME3394
ASME Section III - Fabrication/Installation of Isometric# SV3-PXS-PLW-295 (CA03
Piping)
151
SV3-PXS-P0W-ME3395
ASME Section III - Fabrication/Installation of Isometric# SV3-PXS-PLW-296 (CA03
Piping)
152
SV3-PXS-P0W-ME3396
ASME Section III - Fabrication/Installation of Isometric# SV3-PXS-PLW-297 (CA03
Piping)
153
SV3-ML05-MLW-ME5524
ASME SECTION III – FABRICATION/INSTALLATION OF CA03 PENETRATION SV3-11305-ML-P11
154
SV3-ML05-MLW-ME5525
Installation of CA03 Penetrations
155
SV3-ML05-MLW-ME5527
ASME SECTION III – FABRICATION/INSTALLATION OF CA03 PENETRATIONS:
SV3-11305-ML-P14, SV3-11305-ML-P15, SV3-11305-ML-P19, SV3-11305-ML-P20
156
SV4-CA20-S4W-CV5618
CA20-23 UPENDING/SUB-MODULE INSTALLATION
157
SV4-CA05-S4W-CV6026
CA05-03 UPENDING / SUB MODULE INSTALLATION
158
SV3-1000-CRW-CV1465
INSTALLATION OF REBAR FOR UNIT 3 SHIELD BUILDING CYLINDRICAL WALL (AZ 182.25 TO
341.25) FROM EL 66-6 TO 100.
159
SV4-CA05-MHW-CV6017
CA05 SM01 THRU 08 VERTICAL LIFTING FRAM & BRACING INSTALLATION AND REMOVAL
160
SV3-WLS-PLW-ME0688
FABRICATE AND INSTALL WLS EMBEDDED PIPING SHOWN ON ISOMETRIC DRAWING
SV3-WLS-PLW-75E
161
SV0-PWS-PLW-ME1084
FABRICATE AND INSTALL POTABLE WATER PIPING BETWEEN BUILDING 304 TO BUILDING 305.





10/18/2017
 
Page 7 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 1. Legacy Work Packages (as of October 17, 2017)
No.
Work Package Number
Title
162
SV3-WLS-PLW-ME0524
INSTALLATION OF SMALL BORE WLS PIPING. (INCLUDES:SV3-WLS-PLW-936,-93A,-990)
163
SV3-VAS-PLW-ME0574
INSTALLATION OF LARGE BORE VAS PIPING (INCLUDES ISOMETRICS SV3-VAS-PLW-340,
-350)
164
SV3-WLS-PHW-ME0842
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPING SUPPORTS FOR ISOMETRIC
SV3-WLS-PLW-33E
165
SV4-2040-CRW-CV5842
120' Elev. Rebar
166
SV4-WGS-P0W-ME7479
INSTALLATION OF KB14 WGS PIPING
167
SV4-WGS-PHW-ME7480
INSTALLATION OF KB14 WGS PIPE SUPPORTS
168
SV4-WLS-P0W-ME7488
INSTALLATION OF KB16 WLS PIPING
169
SV4-WGS-P0W-ME7491
INSTALLATION OF KB16 WGS PIPING
170
SV4-VWS-P0W-ME7494
INSTALLATION OF KB16 VWS PIPING
171
SV3-1000-CCW-CV1523
PLACEMENT OF CONCRETE OUTSIDE CVBH UP TO ELEV. 82'-6"
172
SV4-CA20-S5W-CV5605
CA20-21 UNSATISFACTORY IRS / N&DS AND E&DCRS - STUDS
173
SV4-CA20-S5W-CV7372
SA2-LEAK CHASE FABRICATION
174
SV4-CA20-S4W-CV5301
CA20 WALL K2 WEST FACE - OLPs AND WELDED ATTACHMENTS INSTALLATION
175
SV4-2050-CRW-CV5853
NS 141'-3" ELEV REBAR POUR #3
176
SV4-CA01-S4W-CV6404
UNIT 4 SUBMODULE CA01-13 INSTALLATION
177
SV4-2050-CRW-CV5851
NS 141'-3" ELEV. REBAR POUR 1
178
SV4-2050-CRW-CV5858
NS 141'3" ELEV. REBAR POUR 6
179
SV4-2050-CRW-CV5854
NS 141'-3" ELEV. REBAR POUR 4
180
SV4-WRS-P0W-ME5360
FABRICATION/INSTALLATION OF SMALL BORE WRS LEAK CHASE PIPING INCLUDING
SV4-WRS-PLW-850, 855, 856, 857, 858 AND 859
181
SV4-WRS-P0W-ME5361
FABRICATION/INSTALLATION OF SMALL BORE WRS LEAK CHASE PIPING INCLUDING
SV4-WRS-PLW-851, -852, -853, -854
182
SV4-WRS-P0W-ME5362
FABRICATION/INSTALLATION OF SMALL BORE WRS LEAK CHASE PIPING INCLUDING
SV4-WRS-PLW-85A, -85B
183
SV4-CA20-S4W-CV3266
CA20-05 SUB-MODULE ERECTION
184
SV4-CA02-S4W-860104
CA02-04 Temporary Attachments
185
SV4-CA01-S4W-CV6392
CA01-10 SUB MODULE INSTALLATION
186
SV4-CA01-S4W-CV6436
UNIT 4 SUBMODULE CA01-21 INSTALLATION
187
SV4-CA03-S4W-860181
CA03 Wall Submodule Assembly (03, 04, 05, 06, 07)
188
SV4-CA03-S4W-860182
CA03 Wall Submodule Assembly (11, 12, 13, 14, 15)
189
SV4-CA03-S4W-860183
CA03 Wall Sub module Assembly (01, 02, 03)





10/18/2017
 
Page 8 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 1. Legacy Work Packages (as of October 17, 2017)
No.
Work Package Number
Title
190
SV4-CA03-S4W-860184
CA03 Wall Submodule Assembly (15, 16, 17)
191
SV4-CA03-S4W-860188
CA03 Lift Lugs Installation by SM
192
SV4-CA03-S4W-860190
CA03 Wall Leak Chase Assembly
193
SV4-CA02-S4W-860152
CA02-01 OLPs and Welded Attachments
194
SV4-WWS-PHW-ME5006
INSTALLATION OF LARGE BORE WWS PIPING SUPPORTS (INCLUDING ISOMETRICS
SV4-WWS-PLW-312, 314)
195
SV3-1233-C0W-850001
100'-0" ELEV, TUBE STEEL, AREA 3
196
SV4-CA01-S5W-CV6402
CA01-12 UNSAT IRs/N&DS/E&DCRs/LOOSE PARTS - STRUCTURAL
197
SV3-CA02-CAW-850000
CA02 Module Installation
198
SV4-CA01-S4W-CV6388
CA01-09 SUB MODULE INSTALLATION
199
SV3-SFS-P0W-ME3852
FABRICATION/INSTALLATION OF PIPING FOR ISO SV3-SFS-PLW-421
200
SV3-CA04-S4W-CV1551
CA04 Wall Submodule Assembly (01,02,03,04,05)
201
SV3-SFS-P0W-ME3854
FABRICATION/INSTALLATION OF PIPNG FOR ISO SV3-SFS-PLW-451
202
SV4-CA01-S4W-CV6371
CA01-05 SUB MODULE INSTALLATION
203
SV4-CA01-S5W-CV6462
CA01-28 UNSAT IRs/N&Ds/E&DCRs/LOOSE PARTS - STRUCTURAL
204
SV4-CA01-S4W-CV6510
CA01-42 SUB MODULE INSTALLATION
205
SV3-CA02-S4W-CV2567
CA02-05 CONNECTION TO CA02-01
206
SV4-CA01-S4W-CV6448
CA01-24 SUB MODULE INSTALLATION
207
SV4-CA01-S5W-CV6538
SA6 LEAK CHASE FABRICATION
208
SV4-CA01-S4W-CV6359
CA01-02 SUB MODULE INSTALLATION
209
SV4-CA01-S4W-CV6363
CA01-03 SUB MODULE INSTALLATION
210
SV3-WLS-PLW-ME0894
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-57J and 57K
211
SV3-WLS-PHW-ME3866
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPING SUPPORTS FOR ISOMETRICS
SV3-WLS-PLW-284
212
SV4-CA20-S4W-CV5307
INSTALLATION OF SUB MODULE CA20-14
213
SV4-2050-CEW-CV8153
UNIT 4, TURBINE BUILDING 141' ELEVATION STUD WELDS POUR #5
214
SV4-2050-CEW-CV8152
UNIT 4, TURBINE BUILDING 141' ELEVATION STUD WELDS POUR #4
215
SV3-WLS-PLW-ME0888
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-64E, F, G, H, I, and J
216
SV3-WLS-PLW-ME0889
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-569, 57L, M, and N
217
SV3-WLS-PLW-ME0891
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-57V,W, X, Y, Z, 640,
641, and 64R
218
SV4-2050-CEW-CV8150
Unit 4, Turbine Building, 141' Elev. Stud Welds, Pour 2





10/18/2017
 
Page 9 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 1. Legacy Work Packages (as of October 17, 2017)
No.
Work Package Number
Title
219
SV4-2050-CEW-CV8151
Unit 4, Turbine Building, 141' Elev. Stud Welds, Pour 3
220
SV3-WLS-PLW-ME0886
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-64B, C, and D
221
SV0-PWS-P0W-ME1883
FABRICATE AND INSTALL POTABLE WATER PIPING FROM BLDG. 301 CAPPED FUTURE SNC
CONNECTION TO VISITOR CENTER.
222
SV3-2020-MEW-ME0736
Assemble Condenser B Upper Tube Bundle
223
SV4-1220-EGW-EL3009
INSTALL GROUND CABLES & GROUND PLATE INSERTS FOR AUXILIARY BUILDING OUTER WALLS
ELEVATION 82'-6" TO 100'-0" & EXTEND RISERS TO ELEVATION 100'-0"
224
SV4-CA01-S4W-CV6432
UNTI 4 SUBMODULE CA01-20 INSTALLATION
225
SV3-CWS-EQW-EL0062-C
TDL FOR SV3-CWS-EQW-EL0062-C
226
SV3-CA02-S4W-CV2562
CA02-01 THRU CA02-03 UPEND AND ASSEMBLE
227
SV3-CA03-S5W-CV2572
REWORK UNSAT IR'S
228
SV4-CA04-S4W-CV2624
CA04 TOP FLANGE FABRICATION AND ASSEMBLY
229
SV3-4031-SHW-EL5454
FABRICATE AND INSTALL CABLE TRAY SUPPORTS ANNEX BLDG AREA 1 ELEV 100' PARTIAL OF
BATTERY CHARGER ROOM 40308 E OF ROW LINE (G)
230
SV4-KB11-KBW-KB4955
MODULE KB11 STRUCTURAL FABRICATION
231
SV4-KB12-KBW-KB4956
MODULE KB12 STRUCTURAL FABRICATION
232
SV4-CA20-S4W-CV5297
INSTALLATION OF SUB MODULE CA20-12
233
SV4-CA20-S4W-CV5302
INSTALLATION OF SUB MODULE CA20-13
234
SV3-1208-C0W-850100
MAIN STEAM / FEED WATER PENETRATION CONCRETE PLACEMENT
235
SV4-CA20-S4W-CV5312
CA20-15 Upending/Submodule Installation
236
SV4-CA20-S4W-CV5317
INSTALLATION OF SUB MODULE CA20-16
237
SV4-SFS-P0W-ME5407
INSTALLATION OF KB12 PIPING ISOMETRICS SV4-SFS-PLW-086, -087 & SV4-WLS-PLW-60C,
-60D, -60E, -60F, -60G, -60N, -672, -686
238
SV4-CA20-S4W-CV5593
CA20-18 UPENDING/SUB-MODULE INSTALLATION
239
SV4-CA20-S4W-CV5322
INSTALLATION OF SUB MODULE CA20-17
240
SV4-CA20-S4W-CV5603
INSTALLATION OF SUB MODULE CA20-20
241
VNC-230KV-ECW-003-C
TDL FOR VNC-230KV-ECW-003-C
242
SV4-CA20-S4W-CV5613
INSTALLATION OF SUB-MODULE CA20-22
243
SV4-CA20-S5W-CV5626
CA20-25 UNSAT IR# & N&D STRUCTURAL REPAIRS
244
SV3-CA01-CAW-855000
CA01, TOP CAP PLATE FABRICATION
245
SV4-CA20-S5W-CV5746
CA20-28 UNSAT. IRS / N&DS - STRUCTURAL
246
SV4-CA20-S5W-CV5751
CA20-29 UNSATISFACTORY IRS AND N&D REPAIRS - STRUCTURAL
247
VNC-CFA-CV-DRS-002-C
TDL FOR VNC-CFA-CV-DRS-002-C





10/18/2017
 
Page 10 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 1. Legacy Work Packages (as of October 17, 2017)
No.
Work Package Number
Title
248
SV4-CA01-S4W-CV6355
SUBMODULE CA01-01 INSTALLATION
249
SV4-CA01-S4W-CV6375
CA01-16 SUB MODULE INSTALLATION
250
SV4-CA01-S4W-CV6379
CA01-07 SUBMODULE INSTALLATION
251
SV4-CA01-S4W-CV6384
CA01-08 SUB MODULE INSTALLATION
252
WCD 08-1246058001-1275-C-ERC-002-C
TDL FOR WCD 08-1246058001-1275-C-ERC-002-C
253
SV4-CA01-V2W-860312
CA01 INSTALL AND TEST LUG AT SM17
254
SV4-CA01-V2W-860313
CA01 INSTALL AND TEST LUG AT SM18
255
SV4-CA01-V2W-860314
CA01 INSTALL AND TEST LUG AT SM19
256
SV4-WWS-PLW-ME0982-C
TDL FOR SV4-WWS-PLW-ME0982-C
257
SV4-CA22-CAW-850000
CA22 MODULE FABRICATION
258
SV4-1110-CCW-CV1981-C
TDL FOR SV4-1110-CCW-CV1981-C
259
SV4-CA01-S4W-CV6444
CA01-23 SUB MODULE INSTALLATION
260
SV4-CA01-S4W-CV6440
CA01-22 SUBMODULE INSTALLATION
261
SV4-DWS-P0W-861278
INSTALLATION OF DWS PIPING ON MODULE R155
262
SV4-VWS-P0W-861284
INSTALLATION OF VWS PIPING ON MODULE R155
263
SV4-R155-MDW-861288
INSTALLATION OF DUCTWORK AND SUPPORTS ON MODULE R155
264
SV4-WRS-P0W-861343
INSTALLATION OF WRS PIPING AND ISOMETRICS SV4-WRS-PLW-59A, 85C &85D
265
SV4-R104-R1W-861248
STRUCTURAL FABRICATION OF R104 MODULE
266
SV4-CA03-S5W-861409
UNSATISFACTORY IR's/ N&Ds/ loose parts
267
SV3-SFS-PHW-860255
FABRICATION/ INSTALLATION OF PIPING SUPPORTS FOR ISO SV3-SFS-PLW-421,
SV3-SFS-PLW-431, SV3-SFS-PLW-451
268
SV4-CA03-S5W-861391
CA03-06 UNSATISFACTORY IRs/ N&D's/E&DCRs/LOOSE PARTS
269
SV4-CA03-S5W-861399
CA03-10 UNSATISFACTORY IRs/ N&D's/E&DCRs/LOOSE PARTS
270
SV4-CA03-S5W-861403
CA03-12 UNSTAISFACTORY IRs/N&Ds/E&DCRs/LOOSE PARTS
271
SV4-CA03-S5W-861389
CA03-05 UNSATISFACTORY IRs/N & Ds/ E & DCRs/ LOOSE PARTS
272
SV4-CA03-S5W-861407
CA03-14 UNSATISFACTORY IRs/N & Ds/ E & DCRs/ LOOSE PARTS
273
SV4-CA03-S5W-861387
CA03-04 UNSATISFACTORY IRs/N&Ds/E & DCRs/LOOSE PARTS
274
SV4-CA03-S5W-861405
CA03-13 UNSATISFACTORY IRs/N&Ds/E&DCRs/LOOSE PARTS
275
SV4-CA03-S5W-861401
CA03-11 UNSATISFACTORY IRs/N&Ds/E & DCRs/LOOSE PARTS





10/18/2017
 
Page 11 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 1. Legacy Work Packages (as of October 17, 2017)
No.
Work Package Number
Title
276
SV4-R155-R1W-861275
STRUCTURAL FABRICATION OF MODULE R155
277
SV4-R151-R1W-861256
STRUCTURAL FABRICATION OF R151 MODULE
278
SV4-CA03-S5W-861397
CA03-09 Unsatisfactory IRs/N&Ds/E&DCRs/Loose Parts
279
SV4-CA03-S5W-861395
CA03-08 UNSATISFACTORY IRs/N&Ds/E&DCRs AND LOOSE PARTS
280
SV4-CA03-S5W-861383
CA03-02 UNSATISFACTORY IRs/N&Ds/E&DCRs AND LOOSE PARTS
281
SV3-ML05-PNW-ME3173-C
TDL FOR SV3-ML05-PNW-ME3173-C
282
SV3-CWS-XEW-CV0055-C
TDL FOR SV3-CWS-XEW-CV0055-C
283
SV0-RWS-CCW-CV0238-C
TDL FOR SV0-RWS-CCW-CV0238-C
284
SV4-WWS-PLW-ME0961-C
TDL FOR SV4-WWS-PLW-ME0961-C
285
SV4-CA03-S5W-860185
CA03 MISCELLANEOUS STUD REMOVAL/ INSTALLATION
286
SV3-FWS-PLW-ME1383-C
TDL FOR SV3-FWS-PLW-ME1383-C
287
SV4-R161-R1W-861294
STRUCTURAL FABRICATION OF MODULE R161
288
SV4-CA03-S5W-861393
CA03-07 UNSATISFACTORY IRs/N&Ds/E&DCRs/LOOSE PARTS
289
SV4-CA03-S5W-861413
CA03-17 UNSATISFACTORY IRs/N&Ds/E&DCRs/LOOSE PARTS
290
SV3-2141-SPW-850000
FIRST BAY , 117'-6" ELEV. DECKING / GRATING
291
SV4-CA01-S4W-CV6396
SUBMODULE CA01-11 INSTALLATION
292
SV4-CA01-S4W-CV6400
SUBMODULE CA01-12 INSTALLATION
293
SV4-CA01-S4W-CV6416
SUBMODULE CA01-16 INSTALLATION
294
SV4-CA01-S4W-CV6424
SUBMODULE CA01-18 INSTALLATION
295
SV4-CA01-S4W-CV6428
SUBMODULE CA01-19 INSTALLATION
296
SV4-CA20-S4W-CV6818
INSTALLATION OF CA20 SA4 FLOOR (SUBMODULES CA20-31)
297
SV4-DWS-P0W-ME7497
INSTALLATION OF KB16 DWS PIPING
298
SV4-KB27-KBW-ME7679
INSTALLATION OF KB27 COMPONENTS
299
SV4-CA20-S5W-CV4022
CA20-06 UNSATISFACTORY IRS / N&DS / E&DCRS AND LOOSE PARTS - STRUCTURAL
300
SV3-CAS-P0W-861068
INSTALLATION OF CAS PIPING ON MODULE R251
301
SV3-FPS-P0W-861076
INSTALLATION OF FPS PIPING ON MODULE R251
302
SV4-CA01-S4W-CV6456
CA01-27 SUB MODULE INSTALLATION
303
SV4-CA01-S4W-CV6464
CA01-29 SUB MODULE INSTALLATION
304
SV4-CA01-S5W-CV6360
CA01-02 UNSATISFACTORY IRs / N&Ds / E&DCRs AND LOOSE PARTS - STUDS
305
SV4-KB28-KBW-ME7681
INSTALLATION OF KB28 COMPONENTS
306
SV3-1000-CRW-CV2373
FABRICATION OF REBAR FOR UNIT 3 NUCLEAR ISLAND





10/18/2017
 
Page 12 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 1. Legacy Work Packages (as of October 17, 2017)
No.
Work Package Number
Title
307
SV3-CA20-S5W-CV7519
INSTALLATION OF COUPLERS PER APP-1230-GEF-171
308
SV4-CA01-S4W-CV6468
CA01-30 SUBMODULE INSTALLATION
309
SV3-CA20-S4W-CV1758
INSTALLATION OF CA20 WALL 4 EMBED PLATES
310
SV4-CA01-V2W-860308
CA01 INSTALL AND TEST LUG AT SM11
311
SV4-CA01-V2W-860311
CA01 INSTALL AND TEST LUG AT SM16
312
SV4-CA01-V2W-860310
CA01 INSTALL AND TEST LUG AT SM13
313
SV4-CA01-V2W-860309
CA01 INSTALL AND TEST LUG AT SM12
314
SV4-CA01-V2W-860307
CA01-INSTALL AND TEST LUG AT SM 04
315
SV3-RNS-PHW-861211
FABRICATION/INSTALLATION OF SV3-RNS-PLW-210 PIPE SUPPORTS
316
SV3-CA05-S4W-CV1868
CA05 TEMPORARY ATTACHMENTS TO SHAPES
317
SV3-ML05-MLW-860961
INSTALLATION OF PIPE PENETRATIONS 117'-135' NORTH SHIELD WALL
318
SV0-838-P0W-ME0207
Fabrication and Installation of the Temporary Piping PWS & SDS (above slab) and
Fixtures for the Material Issue, Building 122
319
SV4-PGS-PHW-861262
INSTALLATION OF PGS PIPE SUPPORTS ON MODULE R151
320
SV4-WWS-PLW-ME0983
Turbine Building WWS 82'-9" Elevation Embedded Piping Package 2
321
SV3-FPS-P0W-ME2976-C
TDL FOR SV3-FPS-P0W-ME2976-C
322
SV3-PCS-P0W-850832
INSTALL ISOMETRIC SV3-PCS-PLW-832
323
SV3-CA01-S4W-CV3801
CA01-44 SUB MODULE INSTALLATION
324
SV3-2141-ERW-862188
ELECTRICAL CONDUIT SLEEVE FLOOR PENETRATION INSTALLATION IN THE 1ST BAY OF THE
UNIT 3 TURBINE BUILDING AT ELEVATION 117' - 6"
325
SV4-CA03-S4W-860191
CA03 Lift Lugs for NI set
326
SV4-WWS-PHW-861734
INSTALLATION OF WWS PIPING SUPPORTS ON MODULE KB10
327
SV4-WGS-P0W-861265
INSTALLATION OF WGS PIPING ON MODULE R151
328
SV4-VWS-P0W-861303
INSTALLATION OF VWS PIPING ON MODULE R161
329
SV3-WLS-MTW-862698
INSTALLATION OF LEAK CHASE COLLECTION POTS SV3-WLS-MT-23A/23B
330
SV0-YFS-P0W-862359-C
TDL FOR SV0-YFS-P0W-862359-C
331
SV4-WWS-P0W-861733
INSTALLATION OF WWS PIPING ON MODULE KB10
332
SV3-CA01-S5W-CV4252
CA01 POST PRODUCTION BENDING OF STUDS
333
SV3-CA01-S5W-CV5575
SUBASSEMBLY 2: BASEMAT FABRICATION
334
SV3-CA01-S5W-CV5576
SUBASSEMBLY 3: BASEMAT FABRICATION
335
SV3-CA01-S4W-CV3798
CA01-40 SUB MODULE INSTALLATION





10/18/2017
 
Page 13 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 1. Legacy Work Packages (as of October 17, 2017)
No.
Work Package Number
Title
336
SV3-CA01-S5W-CV5577
SUBASSEMBLY 4: BASEMAT FABRICATION
337
SV3-CA01-S5W-CV5579
SUBASSEMBLY 6: BASEMAT FABRICATION
338
SV3-ML05-MLW-ME4409
INSTALLATION OF CA01 ROOM 11303 PENETRATIONS
339
SV3-WGS-P0W-ME2972-C
TDL FOR SV3-WGS-P0W-ME2972-C
340
SV4-1210-EGW-EL1799
INSTALL GROUNDING FOR WLL POURS 2, 6, 7, 8 & 9
341
SV4-2020-MEW-ME1142
Unit 4 Condenser B Upper Shell Heater Truss Assembly
342
SV4-2020-MEW-ME1143
Unit 4 Condenser B Upper Shell Upper Truss Assembly
343
SV4-2020-MEW-ME1151
Unit 4 Condenser C Flash Box Assembly
344
SV4-2050-CRW-CV5857
NS 141'3" ELEV. REBAR POUR 5
345
SV4-CA04-S4W-ME3052
CA04 SOURCE RANGE DETECTOR WELLS INSTALLATION
346
SV4-CA04-S4W-ME3053
CA04 POWER RANGE DETECTOR WELLS INSTALLATION
347
SV4-CA04-S4W-ME3054
CA04 INTERMEDIATE RANGE DETECTOR WELLS INSTALLATION
348
SV3-1231-CPW-800000
100' Elev., Precast Panel Installation, Area 1
349
SV3-CA20-S8W-CV2412
CA20 MODULE CONCRETE REINFORCEMENT TERMINATORS
350
SV4-WRS-PLW-ME1581
Installation of Large Bore WRS Piping Includes Isometrics SV4-WRS-PLW-57A, 570,
57H, 57G)
351
SV3-ML05-MLW-ME4960
INSTALLATION OF CA01 PENETRATIONS
352
SV4-1000-CEW-CV1477
UNIT 4 NUCLEAR ISLAND BASEMAT- EL 66'-6" EMBEDDED PLATES & ANCHOR BOLTS- AREA 1
& 2
353
SV3-CA01-S4W-CV2064-C
TDL FOR SV3-CA01-S4W-CV2064-C
354
SV3-CA01-S4W-CV2095-C
TDL FOR SV3-CA01-S4W-CV2095-C
355
SV4-DWS-THW-861290
HYDROSTATIC TESTING OF DWS PIPING ON MODULE R155
356
SV4-FPS-THW-861289
HYDROSTATIC TESTING OF FPS PIPING ON MODULE R155
357
SV4-PGS-THW-861291
HYDROSTATIC TESTING OF PGS PIPING ON MODULE R155
358
SV4-WGS-THW-861293
HYDROSTATIC TESTING OF WGS PIPING ON MODULE R155
359
SV4-VWS-THW-861292
HYDROSTATIC TESTING OF VWS PIPE SUPPORTS ON MODULE R155
360
SV4-WLS-PLW-81CE-FP919
REWORK SPOOLS SV4-WLS-PLW-81CE-1A, -1B & -2 AND SV4-WLS-PLW-81GE-1, -2A, -2B &
-2C
361
SV3-VWS-PLW-05E-FP686
MODIFY PIPE SPOOL SV3-VWS-PLW-05E-1 & -2
362
SV3-CAS-PLW-731-FP143
MODIFY PIPE SPOOL SV3-CAS-PLW-731-1
363
SV4-MS12-MSW-862962
INSTALLATION OF VAS-MS-06B
364
SV4-MS12-MSW-862961
INSTALLATION OF VAS-MS-06A
365
SV4-PGS-THW-861272
HYDROSTATIC TESTING OF PGS PIPING ON MODULE R151





10/18/2017
 
Page 14 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 1. Legacy Work Packages (as of October 17, 2017)
No.
Work Package Number
Title
366
SV4-FPS-THW-861270
HYDROSTATIC OF FPS PIPING ON MODULE R151
367
SV4-DWS-THW-861271
HYDROSTATIC TESTING OF DWS PIPING ON MODULE R151
368
SV4-WGS-THW-861274
HYDROSTATIC TESTING OF WGS PIPING ON MODULE R151
369
SV4-CAS-THW-863121
PNEUMATIC TEST FOR CAS PIPING ON MODULE R151
370
SV3-CCS-THW-863090
HYDRO TESTING OF CCS PIPING ON MODULE R251
371
SV3-WRS-THW-863095
HDRO TESTING OF WRS PIPING ON MODULE R251
372
SV3-FPS-THW-863093
HYDRO TESTING OF FPS PIPING ON MODULE R251
373
SV3-CVS-THW-863091
HYDRO TESTING OF CVS PIPING ON MODULE R251
374
SV3-VWS-THW-863094
HYDRO TESTING OF VWS PIPING ON DODULE R251
375
SV3-DWS-THW-863092
HYDRO TESTING OF VWS PIPING ON MODULE R251
376
SV4-CAS-PLW-081-FP612
Modify Pipe Spools SV4-CAS-PLW-081-2
377
SV4-KB20-KBW-863248
SITE COMPLETION OF MODULE KB20
378
SV3-VWS-PLW-05C-FP685
MODIFY PIPE SPOOL SV3-3
379
SV3-WLS-PLW-80CC-FP909
REWORK SPOOLS SV3-WLS-PLW-80CC-1,-2A & -2B AND SV3-WLS-PLW-80GC-1,-2A,-2B & -2C
380
SV3-WLS-PLW-80CL-FP1012
HYDROSTATIC TEST THE FABRICATED SPOOLS SV3-WLS-PLW-80CL-3A/3B
381
SV3-CVS-PLW-50A-FP313
MODIFICATION OF PIPE SPOOL SV3-CVS-PLW-50A-1
382
SV3-ECS-01-ET007
6.9KV BREAKER 2ND TRIP COIL TEST
383
SV3-R251-R1W-862870
COMPLETE FABRICATION OF MODULE R251 STRUCTURAL
384
SV3-VWS-PLW-511-FP813
MODIFICATION OF PIPE SPOOL SV3-VWS-PLW-511-1
385
SV3-VWS-PLW-512-FP814
MODIFICATION OF PIPE SPOOL SV3-VWS-PLW-512-1
386
SV3-TCS-PLW-73AD-FP892
MODIFICATION OF PIPE SPOOL SV3-TCS-PLW-73AD-1
387
SV3-WRS-PLW-81E-FP990
FABRICATION OF PIPE SPOOL SV3-WRS-PLW-81E-3
388
SV3-VYS-PLW-163-FP846
MODIFICATION OF PIPE SPOOL SV3-VYS-PLW-163-1
389
SV4-WLS-PLW-81AX-FP914
HYDROSTATIC TEST THE FABRICATED SPOOLS SV4-WLS-PLW-81AX-1/2/3A/3B
390
SV4-WLS-PLW-81CS-FP926
Hydrostatic Test of the Fabricated Spools SV4-WLS-PLW-81CS/3A/3B
391
SV3-CFS-PLW-050-FP300
MODIFICATION OF PIPE SPOOL SV3-CFS-PLW-050-1
392
SV3-SFS-PHW-850411
INSTALL LARGE BORE PIPE SUPPORTS FOR ISO SV3-SFS-PLW-411
393
SV3-SFS-P0W-850411
INSTALL LARGE BORE PIPE - ISOMETRIC SV3-SFS-PLW-411
394
SV0-PWS-PLW-ME0266
FABRICATION AND INSTALLATION OF THE POTABLE WATER SYSTEM HDPE PIPING FOR TRENCH
7
395
SV3-2020-MEW-ME0853
UNIT 3 CONDENSER C CONNECTION PIECE ASSEMBLY





10/18/2017
 
Page 15 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 1. Legacy Work Packages (as of October 17, 2017)
No.
Work Package Number
Title
396
SV3-CA01-S4W-CV2227
CA01 SM 23 INSTALLATION
397
SV3-CA01-S4W-CV2558
CA01-20 SUBMODULE INSTALLATION
398
SV3-CA01-S5W-CV2207
CA01 SM 02 N&D REWORK & REPAIR
399
SV3-CA01-S5W-CV2278
CA01-22 INSTALLATION OF STUDS, ANGLES, REBAR AND N&D REWORK
400
SV3-CA01-S5W-CV2376
CA01-23 & CA01-24 N&D REWORK & REPAIRS
401
SV3-CA01-S5W-CV3027
CA01-29 INTERNAL FABRICATION
402
SV3-CA01-S5W-CV3109
CA01-19 PERFORM N&D & INSPECTION REPORT (IR) S540-001-14-0032 REWORK AND
REPAIRS.
403
SV3-CA01-S5W-CV4140
CA01-30 UNSAT IRS AND N&DS - STRUCTURE REPAIRS
404
SV3-CA01-S5W-CV5516
SUBASSEMBLY 1: BASEMAT FABRICATION
405
SV3-CA01-S5W-CV5578
SUBASSEMBLY 5: BASEMAT FABRICATION
406
SV3-CA01-S5W-CV5781
SUBASSEBMLY 8 BASEMAT FABRICATION
407
SV3-CA01-V2W-CV4738
PREP AND INSPECT SUPER LIFT LUGS
408
SV3-CA02-S4W-CV2563
INSTALL CA02-01 PERMANENT WELDED ATTACHMENTS
409
SV3-CA02-S4W-CV3297
CA02-04 SUB MODULE INSTALLATION
410
SV3-CA02-S4W-CV5778
INSTALL CA02-02 PERMANENT WELDED ATTACHMENTS
411
SV3-CA02-S5W-CV5512
CA02-05 Unsat IRs and N&D's - Studs
412
SV3-CA02-S5W-CV5574
CA02-02 UNSAT IR AND N&D REPAIRS
413
SV3-CA02-S5W-CV5675
CA02-04 STUCTURAL UNSAT IR'S AND N&D'S
414
SV3-CA02-S5W-CV5926
CA02-01 STRUCTURAL UNSAT IR'S AND N&D'S
415
SV3-CA02-S5W-CV6185
CA02 OVERLAY PLATE FABRICATION
416
SV3-CA01-S5W-CV3241
CA01-31 UNSAT IR AND N&D REPAIRS
417
SV3-CA20-S4W-CV2488
CA20 SUB ASSEMBLY 2 WORK LIST ITEMS WB-W00088, WB-W00099, WB-W00100, WB-W00101,
WB-W00106, WB-W00107 & WB-W00108
418
SV3-CA20-S4W-CV2628
CA20 SUB ASSEMBLY 2 WORK LIST ITEMS WB-W00200,WB-W00201, WB-W00202, WB-W00203,
WB-W00204, WB-W00205, WB-W00206, WB-W00207, WB-W00208, WB-W00209, WB-W00210,
WB-W00211, WB-W00212, WB-W00213, WB-W00214, WB-W00215, WB-W00216, WB-W00217,
WB-W00218, WB-W00219,
419
SV3-CA20-V2W-CV1848
INSTALL STRUCTURAL BOLTING FOR CA20 LIFTING LUGS
420
SV3-WLS-PLW-ME0890
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-57O, P, Q, R, and S
421
SV3-WLS-PLW-ME0893
Fabricate and Install WLS Embedded Piping ISO SV3-WLS-PLW-567, 568, 57F, G, and
H
422
VNC-YARD-MIS-002
INSTALL TEN 6" WELLS ONLY FOR HEAVE AND SETTLEMENT MONITORING SYSTEM



































10/18/2017
 
Page 16 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 1. Legacy Work Packages (as of October 17, 2017)
No.
Work Package Number
Title
423
SV4-KB20-KBW-863104
INSTALLATION OF KB20
424
SV0-RWS-EWW-862861
CABLE PULL AND TERMINATIONS FOR RWS PERMANENT WELL PUMPS 3 AND 4
425
SV3-SFS-P0W-ME3853
FABRICATION/INSTALLATION OF PIPING FOR ISO SV3-SFS-PLW-431





10/18/2017
 
Page 17 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages






Table 2. Completed and Voided Work Packages (as of October 17, 2017)
No.
Work Package Number
Title
1
SV3-2131-CSW-CV0217
Turbine Building 1st Bay Stairs
2
SV3-2161-AGW-CV0218
Turbine Building 1st Bay Roofing
3
SV3-2131-ADW-CV0215
Turbine Building 1st Bay Doors
4
SV3-2161-SUW-CV0216
Turbine Building 1st Helb Blowout Panels
5
SV3-2101-CCW-CV0214
Turbine Building 1st Bay Walls
6
SV3-2131-SUW-CV0186
Turbine Building 1st Bay Structural Steel
7
SV4-CA20-S5W-CV6856
CA20-41 Unsat IRs & N&Ds - Structural
8
SV3-PXS-P0W-ME6982
INSTALLATION OF SMALL BORE CA03 PXS PIPING (INCLUDES ISOMETRIC SV3-PXS-PLW-651)
9
SV3-PXS-PHW-ME6988
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-651
10
SV0-SES-ERW-EL2298
SV0-INSTALL SES PLANT SECURITY DUCT BANKS/EAST OF ANNEX - PHASE 6
11
SV4-1208-SCW-CV7000
Course 7 Unit 3 Shield Building
12
SV4-1208-SCW-CV7002
Course 9 Unit 4 Shield Building
13
SV4-1208-SCW-CV7003
Course 10 Unit 4 Shield Building
14
SV4-1208-SCW-CV7004
Course 11 Unit 4 Shield Building
15
SV4-1208-SCW-CV7005
Course 12 Unit 4 Shield Building
16
SV4-1208-SCW-CV7006
Course 13 Unit 4 Shield Building
17
SV4-1208-SCW-CV7008
Course 15 Unit 4 Shield Building
18
SV4-1208-SCW-CV7009
Course 16 Unit 4 Shield Building
19
SV0-PWS-PLW-TP1259
Fabricate & Install PWS Piping from Rest Room Trailer 205 to Rest Room Trailer
on the North East Side of Turbine Conex
20
SV0-0000-M0W-MU0623
Mock Up NI Basemat Mechanical Component Installation
21
SV0-6500-ETW-EL0881
Install Temporary Power For The Administration Building 301 Construction
22
SV0-PWS-PPW-ME0347
Stainless Steel Replacement of PWS piping at Tank Farm
23
SV0-892-PPW-ME0112
Weld Test Building
24
SV0-874-PLW-TP0867
Fabricate and Install Supports for One Fly Ash Pipe and One Cement Pipe at Batch
Plant N0. 2
25
SV0-841-EWW-EL0175
Installation of Electrical Power to Carpenter and Sheet Metal Fab Shop (Building
133.)
26
SV0-0000-XEW-CV0020
Install Erosion Control Measures per NOI 25
27
SV0-851-PPW-ME0370
Fabricate and Install Tie Ends to Craft Toilet Trailer # 128
28
SV0-867-EWW-EL0158
Electrical Service to Guard House at Gate 18
29
SV0-8000-AYW-CV0166
Install Decks, Canopies and Exterior Finishes for Temporary Construction
Facilities Contract 1409
30
SV3-CA20-S5W-CV4741
CA20 OVERLAY PLATE REPAIR
31
SV0-892-CCW-CV0080
Install Foundation for Weld Test Shop (Bldg. 134)
32
SV0-0000-CCW-CV0135
Temporary Water Supply Foundations
33
SV3-RCS-PHW-ME0288
ASME Demo Pipe Support
34
SV3-WLS-P0W-ME5927
PERFORM REWORK OF FLOOR DRAIN SV3-WLS-PY-D08





10/18/2017
 
Page 18 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
35
SV3-PY05-PYW-ME1528
Installation of CWS Backwash Strainers (SV3-CWS-PY-S01A,B,C)
36
SV0-842-PPW-ME0114
Pipe Fitting Shop
37
SV3-CA20-S5W-CV1459
CA20-12 Liner Plate Weld Modification
38
SV3-WWS-PLW-ME0333
Auxilary Building Embedded Piping
39
WCD 08-1246058001-1275-C-ERC-006
Erosion Control - Diversion Ditch
40
SV0-0000-EWW-EL0137
Relocation of Security Post No. 1 at the Main Entrance
41
SV0-854-EWW-EL0248
Installation of Electrical Power to Craft Shelter - Insulation Fab Shop
42
SV3-CA20-MHW-CV0453
Installation of Submodule Vertical Lifting Attachments (CA20-02, 06, 07A, & 07B)
43
SV0-8200-PLW-ME0313
MAB Compressed Air & Bulk Gas Distribution
44
VNC-ED829-EL-MSC-026
Relocation of 13.8 KV Overhead Lines at 108
45
SV0-0000-CCW-CV0299
Handicap Concrete Pad for Fire Training Facility
46
SV0-0000-XQW-CV0741
Replacement Grating for Bridge Over 100 Year Ditch
47
SV0-G100-XEW-CV0404
Nuclear Island Simulated Horizontal Waterproofing Membrane Testing
48
SV0-PWS-CCW-CV0003
Potable Water System (PWS) Storage Tank (2) Common Foundation
49
SV3-2020-EGW-EL0401
Electrical Grounding Installation for Turbine Building at Elevation 82'-9"
50
SV0-0000-XSW-CV0028
River Road Improvements and Plant Entrance Roads (NOI 8)
51
SV3-KB10-KBW-ME0337
KB10 Sump
52
SV3-PL03-PLW-ME1048
Grit/Bristle Blasting of WRS & WWS Piping
53
SV3-WWS-PLW-ME0332
Auxilary Building Embedded Piping
54
SV4-1200-CCW-CV1862
UNIT 4 NUCLEAR ISLAND PLACEMENT OF CONCRETE PEDESTAL UNDER CVBH UP TO ELEV
71'-6"
55
VNC-230KV-ECW-003
Erosion Control - NOI 13
56
SV0-YFS-PLW-ME0043
Fabrication and Installation of Trench 4 HDPE Yard Fire System
57
SV3-CA01-S5W-CV4150
CA01-46 UNSAT IRs AND N&Ds - STRUCTURE REPAIRS
58
WCD 09-1246058001-1275-C-TEST-024
Isopac Testing - Soil Isopac
59
WCD 08-1246058001-1275-C-ERC-009
Install the Erosion Control Measures for NOI 9
60
WCD 08-1246058001-1275-C-ERC-007
Erosion Control - NOI 7
61
SV0-846-EWW-EL0176
Installation of Electrical Power to Rebar Module Pad (Building 102.)
62
SV0-832-EWW-TP0545
Praxair Mobile Filling Station Electrical Installation
63
SV0-838-EWW-EL0261
Electrical Installation for Material Issue Building (Bldg 122.)
64
SV0-838-PPW-ME0111
Material Issue Building
65
SV3-1000-CEW-CV0296
Unit Three Nuclear Island Basemat Embedded Steel Plates





10/18/2017
 
Page 19 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
66
SV3-CA20-S5W-CV0900
CA20-01 C6X13 Flange Repair
67
SV4-1000-CRW-CV1272
Fabrication of Unit A Nuclear Island Basemat Construction Aids, Embeds and
Anchor Bolts
68
SV4-1000-GCW-CV1423
UNIT 4 NUCLEAR ISLAND TEMPORARY CONSTRUCTION STAIR CASES
69
VNC-CFA-ME-SDS-009
Installation of Undergound Piping for the Sanitary Drainage System
70
VN3-NIA-CV-MSC-024
Unit 3 Nulcear Island MSE Wall
71
SV3-1000-CEW-CV1063
Replacement of Threaded No. 9 Rebar on CA20 Embed Plates
72
SV4-G100-CCW-CV0064
Unit 4 Nuclear Island Mud Mat
73
SV0-PWS-PLW-ME0304
Install Valve to Trench #1
74
SV0-YFS-CCW-CV0002
Yard Fire Protection (YFS) Storage Tank Ring Foundations
75
VN4-NIA-CV-MSC-025
Unit 4 Nuclear Island MSE Wall
76
SV0-0000-PPW-ME0631
Pipe Casings For Construction Support Gas/Air Lines
77
SV0-PWS-MTW-ME0036
Potable Water System Tank Installation at Pumphouse #315
78
SV3-WGS-THW-ME2706
HYDROSTATIC TESTING OF KB04 WGS PIPING
79
SV0-DRS-XDW-CV0018
Storm Drainage Plan River Road
80
SV0-YFS-PLW-ME1567
Repair Yard Fire System (YFS)
81
WCD 08-1246058001-1275-C-ERC-023
Erosion Control for NOI 23
82
SV3-2020-CCW-CV0121
U3 Turbine Bldg. Basemat EL 202'-9" (82'-9") Northwest Quad
83
SV0-1000-E0W-EL0397
Electrical Work Package
84
SV3-1210-EGW-EL0355
Electrical Grounding Installation for Areas 4, 5, 6 in Auxiliary Building at
Elevation 66' 6"
85
VNC-CFA-CV-DRS-002
Installation of the Storm Drainage Plan for NOI-7
86
SV3-FWS-PLW-ME1405
Unit 3 Turbine Building EL 100'-0' Insulation of Embedded FWS Piping
87
SV3-1210-EGW-EL0354
Electrical Grounding Installation for Areas 1, 2, & 3 in Auxiliary Building at
Elevation 66' 6"
88
SV3-CWS-PLW-ME0050
Install PCP Piping for CWS Unit 3 Phase 2 Return Line
89
SV3-G100-CCW-CV0063
Unit 3 Nuclear Island Mud Mat
90
SV3-CWS-PLW-ME0027
Install PCP Piping for CWS Unit 3 Phase 1 Return Line
91
SV4-1110-CCW-CV1981
Unit 4 Nuclear Island Placement of Grout Under CVBH - Rev. 0
92
SV0-G100-XEW-CV0378
Nuclear Island In-Situ Hortizontal Waterproofing Membrane Testing
93
VNC-CFA-ME-YFS-007
Install Underground Piping for Yard Fire System
94
SV3-WRS-PLW-ME0325
Auxilary Building Embedded Piping
95
VNC-NIA-CV-MSC-018
Unit 3 & 4 Nuclear Island Blue Bluff Marl





10/18/2017
 
Page 20 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
96
SV3-ME71-CCW-CV0093
Unit 3 Cooling Tower Ring Beam Grading and Backfill
97
SV3-WLS-PLW-ME0684
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-756
98
SV0-YFS-MTW-ME0031
Yard Fire System Tank Istallation
99
VNC-CFA-ME-YFS-003
Installation of Yard Fire System NOI 7
100
SV3-WRS-PLW-ME0622
Welding of WRS Piping Drain Hubs
101
SV3-CA01-S5W-CV4137
CA01-28 UNSATISFACTORY IRS AND N&DS REPAIRS - STUDS
102
WCD 08-1246058001-1275-C-024
Site Road Extension
103
SV3-CA20-S4W-ME4593
REPAIR WORK OF SV3-CA20-GNR-000569
104
VNC-COMM-SWS-007
Temporary Pond for NOI 5
105
SV0-CA20-VWW-CV0014
CA20 Mockup Welding Package
106
SV0-MH90-MHW-RI0547
For HLD Machinery Deck
107
SV3-RCS-PLW-ME0287
ASME Demo Piping
108
VNC-CFA-ME-SDS-005
Fabrication and Installation of Sanitary Drainage System in NOI 7
109
SV0-SDS-PLW-ME0010
Sanitary Drainage System Piping for Trench 6
110
SV0-CA20-SPW-CV0038
Setup/Disassemble of CA20 Module Mockup Platen
111
SV0-892-PPW-ME0208
Fabrication and Installation of the Tempoary Piping PWS & SDS (above slab) and
Fixtures for the Weld Test, Building 134
112
SV0-MH90-MHW-RI0716
Tension tie column Installation
113
SV0-0000-CCW-CV0302
Install Foundation for (CR10) Pad 139
114
VNC-COMM-CVW-008
Installation of Heavy Haul Ramp
115
SV0-SAS-PLW-TP0965
Fabricate and Install SAS Piping and a Drain line for CBI Fabrication Area
116
SV0-SDS-PLW-ME0249
Remove Abandoned Underground Utilities (Trench 6)
117
SV0-0000-XEW-CV0019
Erosion Control Measures for NOI 8
118
SV0-0000-GCW-CV0283
Demolition of Existing Warehouse
119
SV0-851-PPW-ME0278
Fabrication and Installation of Temorary Piping PWS and SDS to craft toilet
trailer #2 Bldg #125
120
SV0-817-PPW-ME0279
Fabrication and Installation of Temorary Piping PWS and SDS to FFD building #162
121
SV0-854-PPW-ME0209
Fabrication and Installation of the Tempoary Piping PWS & SDS (above slab) and
Fixtures for the Craft Shelf Outer Module Fab. Area, Building 156
122
SV0-0000-ERW-EL0066
Electrical Race Way Installation for Temporary Construction Facilities
123
SV0-819-EWW-EL0282
Electrical Power Installation to BLDG. 154





10/18/2017
 
Page 21 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
124
SV0-PWS-CCW-CV0047
Make up Well 3&4 Concrete Foundation
125
SV0-MH90-MHW-RI0339
Pre-Assembly of Bigge Boom Selections
126
SV0-MH90-MHW-RI0981
HLD Updates 505435-BIG-SCI-343L
127
SV0-802-PPW-ME0202
Fabrication and Installation of the Tempoary Piping PWS & SDS (above slab) and
Fixtures for the Truck Wash Facility, Building 136/146
128
SV0-833-PPW-ME0212
Fabrication and Installation of the Tempoary Piping PWS & SDS (above slab) and
Fixtures for the Warehouse, Building 104
129
SV0-804-CCW-CV0088
Install Foundation for Air Compressor Station (Bldg. 141)
130
SV0-881-CCW-CV0016
Installtion of the Containment Vessel Assembly Area Foundation Area 108
131
SV4-1000-SYW-CV0411
Welding of Steel Test Weights for Waterproofing Membrane Testing
132
SV0-891-CCW-CV0087
Install Foundation for Material Testing Lab (Bldg. 112)
133
SV0-832-XEW-CV0714
Excavate and Backfill for Potable Water Installation to Praxair Facility
134
SV0-841-CCW-CV0074
Install Foundation for Carpenter Shop (Bldg. 133)
135
SV0-811-EWW-EL0168
Electrical Feeder Installation for Time Office (Building 117)
136
SV0-MH90-MHW-RI0420
HLD Tension Tie Column Universal Joint Installation
137
SV3-CWS-PLW-ME0026
Install PCP Piping for CWS Unit 3 Phase 1 Supply Line
138
SV4-MG01-MGW-ME8793
Installation of¿HSS Starter Cabinet(HSS-MP-02)
139
SV4-MG01-MGW-ME8794
Installation of¿Generator Seal Oil Unit(HSS-MS-01)
140
SV3-1000-CRW-CV0629
Unit 3 Nuclear Island Boot-Cleaning Station
141
SV0-0000-ELW-EL0032
Installation of High Mast Lighting
142
SV0-8000-EWW-EL0345
Power to New Survey Offices, Building 158, and GPS Base Tower
143
SV0-2020-PHW-ME0403
Turbine Building Embedded Piping Support
144
SV0-PWS-PLW-ME0162
Fabrication and Installation of Potable Water System
145
VNC-CFA-ME-YFS-001
Installation of the Yard Fire System in NOI 6 & 7
146
SV3-WLS-PLW-ME0685
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-758
147
SV3-WLS-PLW-ME0687
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-75C
148
SV3-ME01-PLW-ME0920
Condenser B Hotwell: Installation of Reheating Steam Piping
149
SV0-MH90-MHW-RI0721
HLD Concrete Blocks
150
SV3-WWS-PLW-ME0405
Turbine Building WWS 82'9 Elevation Embedded Piping Package 1
151
SV0-0000-CCW-CV0157
Concrete Foundation for Module Assembly Pad 149
152
WCD 08-1246058001-1275-C-ERC-002
Erosion Control - NOI 2





10/18/2017
 
Page 22 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
153
SV0-YFS-PLW-ME0159
Fabrication and Installtion of the Yard Fire System HDPE Piping for Trench #8
154
SV3-KB13-KBW-ME0338
KB13 Sump
155
VNC-CC87-CV-CCW-017
Installation of Concrete Batch Plant Foundations
156
SV0-835-CCW-CV0075
Install Foundation for Rigging Loft (Bldg. 143)
157
SV3-CA20-V2W-CV0949
Install CA20 Guide Pin Collar Mounting Plate
158
SV0-0000-PLW-ME0140
Temporary Piping for Construction City Water Supply
159
SV3-CA20-S4W-CV0308
CA20 SA1 Wall Submodule Assembly (1, 2, 3, 4, 5, 6, 7, 8)
160
SV4-CWS-PLW-ME0188
Unit 4 Phase 2 Return Line
161
SV4-CWS-PLW-ME0199
Unit 4 CWS Phase 1 Return Line
162
SV3-CA20-S4W-ME4564
REPAIR WORK OF SV3-CA20-GNR-000575
163
VNC-COMM-WWS-002
Install the Drainage CMP Pipe for NOI 4
164
SV0-871-EWW-EL0245
Installation of Electrical Power to Wash Pit
165
SV3-RCS-P0W-ME5583
ASME DEMO ONLY
166
SV0-833-EWW-EL0161
Electrical Installation for Construction Warehouse (Bldg 104)
167
SV3-CA05-S4W-CV1872
CA05 WALL CONNECTION PLATES
168
SV3-RCS-THW-ME0289
ASME Demo Hydrostatic Test
169
SV3-CA01-S4W-CV2062
FABRICATE LEAK CHASE PLUG BARS AND WELD END CAPS FOR LEAK CHASE FOR CA01 SUB
ASSEMBLY 3
170
SV0-804-EWW-EL0351
Electrical Power Installation for Compressor Building (BLDG. 141)
171
SV3-CA01-S4W-CV2243
CA01-46 SUBMODULE ERECTION
172
SV0-1000-EWW-TP0541
Temporary power installation to Nuclear Island
173
SV3-CA20-S5W-CV1498
"CA20 Rebar Splice Testing"
174
SV3-CA20-S4W-CV0424
Installation of CA20 SA1 EL 92'-6" Floor Submodules (Submods 38, 39, 40, 41, 42)
175
SV3-2101-CRW-CV8647
Unit 3, Turbine Building, First Bay Wall – Wall Mechanical Rebar from 140’ to
154’
176
SV3-2101-CRW-CV8648
Unit 3, Turbine Building, First Bay Wall – Wall Mechanical Couplers from 140’ to
154’
177
SV3-2101-CRW-CV8649
Unit 3, Turbine Building, First Bay Wall – Floor Mechanical Couplers at 148’-10”
178
SV3-2101-CRW-CV8650
Unit 3, Turbine Building, First Bay Wall Embeds up to 154’
179
SV3-2101-CRW-CV8652
Unit 3, Turbine Building, First Bay Wall – Wall Mechanical Rebar from 154’ to
169’
180
SV3-2101-CRW-CV8653
Unit 3, Turbine Building, First Bay Wall – Wall Mechanical Couplers from 154’ t0
169’
181
SV3-2101-CRW-CV8654
Unit 3, Turbine Building, First Bay Wall – Floor Mechanical Couplers at 169’





10/18/2017
 
Page 23 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
182
SV3-2101-CRW-CV8655
Unit 3, Turbine Building, First Bay Wall Embeds up to 169’
183
SV3-2101-CRW-CV8656
Unit 3, Turbine Building, First Bay Wall, Terminators up to 169’
184
SV3-2101-CRW-CV8657
Unit 3, Turbine Building, First Bay Elev. 117’ Slab – Rebar
185
SV3-2101-CRW-CV8658
Unit 3, Turbine Building, First Bay Elev. 117’ Slab - Mechanical Couplers
186
SV3-2101-CRW-CV8659
Unit 3, Turbine Building, First Bay Elev. 117’ Slab – Embeds / Anchor Bolts
187
SV3-2101-CRW-CV8660
Unit 3, Turbine Building, First Bay Elev. 117’ Slab - Formwork
188
SV3-2101-CRW-CV8661
Unit 3, Turbine Building, First Bay Elev. 117’ Slab - Grout
189
SV3-2101-CRW-CV8662
Unit 3, Turbine Building, First Bay Elev. 135’ Slab – Concrete
190
SV3-2101-CRW-CV8663
Unit 3, Turbine Building, First Bay Elev. 135’ Slab – Rebar
191
SV3-2101-CRW-CV8664
Unit 3, Turbine Building, First Bay Elev. 135’ Slab - Mechanical Couplers
192
SV3-2101-CRW-CV8665
Unit 3, Turbine Building, First Bay Elev. 135’ Slab – Embeds / Anchor Bolts
193
SV3-2101-CRW-CV8666
Unit 3, Turbine Building, First Bay Elev. 135’ Slab - Formwork
194
SV3-2101-CRW-CV8667
Unit 3, Turbine Building, First Bay Elev. 135’ Slab - Grout
195
SV3-2151-CRW-CV8668
Unit 3, Turbine Building, First Bay Elev. 148’ Slab – Concrete
196
SV3-2151-CRW-CV8669
Unit 3, Turbine Building, First Bay Elev. 148’ Slab – Rebar
197
SV3-2151-CRW-CV8670
Unit 3, Turbine Building, First Bay Elev. 148’ Slab - Mechanical Couplers
198
SV3-2151-CRW-CV8671
Unit 3, Turbine Building, First Bay Elev. 148’ Slab – Embeds / Anchor Bolts
199
SV3-2151-CRW-CV8672
Unit 3, Turbine Building, First Bay Elev. 148’ Slab - Formwork
200
SV3-2151-CRW-CV8673
Unit 3, Turbine Building, First Bay Elev. 148’ Slab - Grout
201
SV3-2161-CRW-CV8674
Unit 3, Turbine Building, First Bay Roof Slab – Concrete
202
SV3-2161-CRW-CV8675
Unit 3, Turbine Building, First Bay Elev. Roof Slab – Rebar
203
SV3-2161-CRW-CV8676
Unit 3, Turbine Building, First Bay Elev. Roof Slab - Mechanical Couplers
204
SV3-2161-CRW-CV8677
Unit 3, Turbine Building, First Bay Elev. Roof Slab – Embeds / Anchor Bolts
205
SV3-2161-CRW-CV8678
Unit 3, Turbine Building, First Bay Elev. Roof Slab - Formwork
206
VNC-COMM-CVW-003
Nuclear Island Units 3 & 4 Excavation "Big Dig"
207
SV3-CA20-S5W-CV1983
PERFORM ADDITIONAL MISC WORK ON CA20-26/30
208
SV0-RWS-MTW-ME0030
Raw Water System Tank Installation
209
SV0-ER02-ERW-EL0358
Electrical Feeder to Morgan's Pig Container
210
SV3-WRS-P0W-ME3650
SV3-WRS-GNR-000058 REPAIR WORK FOR SV3-WRS-PLW-81G





10/18/2017
 
Page 24 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
211
SV3-CA20-S4W-CV0883
Installation of VAS-MS-06A/B Support Steel
212
SV3-WLS-PLW-ME0856
Fabricate and Install WLS Embedded Piping shown on Isometric Drawing
SV3-WLS-PLW-751
213
SV3-ME71-CCW-CV0367
Unit 3 Micropile Installation
214
VNC-COMM-CVW-004
Geotechnical Borings for Balance of Plant Structures (3 Books)
215
SV3-CA20-S4W-CV1882
CA20 WALL N OVERLAY PLATES INSTALLATION
216
SV3-CA20-S4W-CV2486
CA20 SUB ASSEMBLT 2 WORK LIST ITEMS WB-W00002, WB-W00005 & WB-W00006
217
SV3-CA20-S4W-CV1836
FABRICATION OF CA20 OVERLAY PLATE
218
SV0-867-EWW-EL0251
Installation of Electrical Power to Guard Shack & Non Manual Turnstiles
219
SV3-CA01-S5W-CV3310
CA01-10 UNSATISFACTORY IRs AND N&D REPAIRS-STRUCTURAL REPAIRS
220
SV0-MH90-EGW-EL0236
Electrical Grounding for the Heavy Lift Derrick
221
SV0-1000-EWW-TP0970
Temp Power Feeder to Material Assembly Center
222
SV0-8000-EWW-TP0971
Temporary Power to N.O.I.G 6 Mock Up Pad
223
SV4-WWS-PLW-ME0982
Turbine Building WWS 82'-9" Elevation Embedde Piping Package 1
224
SV0-SDS-PLW-ME0133
INSTALLATION OF THE TRENCH #4 SANITARY DRAINAGE SYSTEM GRINDER PUMPS
225
VNC-CFA-ME-PWS-008
Installation Of Underground Piping for the Potable Water System
226
SV3-WLS-PLW-ME0686
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-759
227
SV3-2030-CCW-CV0132
100' EL Slab Mud Mat (Includes 1st Bay)
228
SV0-0000-CCW-CV0005
Install Chemical Skid and Tanks Foundation
229
SV0-862-EWW-EL0254
Electrical Feeder Installation to Safety, Medical, & Fire Facility (Building
142)
230
SV0-843-PPW-ME0104
FABRICATION AND INSTALLATION OF THE TEMPORARY PIPING (BELOW SLAB) FOR THE
ELECTRICAL SHOP
231
VNC-CFA-CV-MSC-010
QORE CONCRETE
232
SV4-1210-EGW-EL0356
Electrical Grounding Installation for Areas 1, 2, & 3 in Auxiliary Building at
Elevation 66' 6"
233
SV0-652-E0W-EL0398
Control Room Simulator Assembly
234
SV0-SDS-PLW-ME0048
INSTALLATION OF GRINDER PUMP STATIONS FOR TRENCH 2&3
235
VNC-09-COMM-WW-ME-000-0001
WELL WATER FILL STATION FOR DUST CONTROL
236
WP 09-124658001-1275-M-DEMO-002
NEW TITLE
237
VNC-COMM-CVW-009
Installation of Erosion Control Measures for NOI 18
238
SV0-0000-CCW-MU0632
Nuclear Island Concrete Mock-up





10/18/2017
 
Page 25 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
239
SV0-SDS-PPW-ME0259
FIELD ROUTE SDS FROM BLDG. #121 AND 165 TO GRINDER PUMP 601A
240
SV0-0000-EKW-860957
REPLACE TRIP LEVERS FOR LOAD CENTERS SV0-ZRS-EK-21 & 22 AT 315 BLDG
241
VNC-COMM-WWS-001
INSTALLATION OF Y-DRAINAGE PIPE IN LAYDOWN AREA (NOI-7)
242
SV3-PGS-THW-ME3964
HYDRO TESTING OF R161 MODULE PGS PIPING
243
VNC-YARD-MIS-002A
VNC-YARD-MIS-002A
244
WCD 09-1246058001-1275-C-YARD-025
Top Soil Removal
245
SV0-846-PPW-ME0203
Fabrication and Installation of the Tempoary Piping PWS & SDS (above slab) and
Fixtures for the Rebar Fab. Shop, Building 102
246
VNC-CFA-ME-RWS-001
Installation of the Raw Water System in NOI 6 & 7
247
SV3-CA01-S4W-CV2240
CA01-30 SUBMODULE ERECTION
248
SV3-CWS-CCW-CV0155
Install temporary pipi restraints on the Phase 1 CWS piping 90 degree elbow.
249
SV4-ME71-CCW-CV0321
Installation of the Hot Water Inlet Tunnel (Unit 4)
250
VNC-CFA-ME-SDS-001
Sanitary Drainage System Installation
251
WCD 09-1246058001-1270-M-PWS-001
WORK CONTROL DOCUMENT - POTABLE WATER SYSTEM (PWS)
252
WCD 08-1246058001-1275-C-ERC-010
The purpose of this Work Control Document is to document the installation of a
portion of the Erosion Control Measures designated as NOI 10. The work plan is
broken into 3 stages.
253
SV0-867-EWW-TP1054
D&R AND INSTALLATION OF TEMPORARY POWER TO POST 8B SECURITY BOOTH
254
SV0-0000-CCW-CV0091
Soil Screening Equipment Foundations
255
SV3-KB16-KBW-ME3710
KB16-TEMPORARY REMOVAL AND RE-ATTACHMENT OF MODULE ASSEMBLY LIFTING LUG
256
SV3-KB04-KBW-ME3671
SITE COMPLETION OF KB04 STRUCTURAL STEEL
257
SV0-YFS-EWW-EL0303
Temporary Electrical Service To YFS
258
SV0-SDS-EWW-EL0300
Electrical Installation of SDS Grinder Pumps MS-600G and MS-602C
259
SV0-SDS-EWW-EL0269
ELECTRICAL INSTALLATION OF SDS GRINDER PUMPS MS-601A AND MS-600C
260
VNC-CFA-ME-CAS-010
Installation of Piping for the Compressed Air System
261
WCD 08-1246058001-1275-C-ERC-004
Erosion Control - NOI 4
262
SV0-EFS-EFW-EL0139
Installation of Generator at Building 147
263
WCD 08-1246058001-1275-C-ERC-06A
Erosion Control - NOI 6A
264
SV0-EFS-EFW-EL0044
Telecommunications for Construction City





10/18/2017
 
Page 26 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
265
SV4-WGS-MVW-ME6121
Installation of KB04 / WGS Mechanical Equipment
266
SV0-804-PPW-ME0311
Piping and Components for Air Compressor House
267
SV0-CA20-SPW-CV0065
Installation of CA20 Platen in MAB
268
SV0-SDS-EWW-EL0314
ELECTRICAL INSTALLATION OF SDS GRINDER PUMPS MS-600B, MS-602A & MS-602B
269
VNC-JE01-EL-MSC-029
Temporary Water Solution for the Concrete Batch Plant and Dust Control
270
SV4-EZ80-EWW-EL0144
Installation of Temporary 13.8 kV Cable to Facilitate Installation of CWS Piping
271
VNC-ED829-EL-MSC-028
Temporary Power to 108 (CB&I Containment Vessel Assembly Area)
272
SV0-821-SSW-CV0263
Installation of CA01 Platen in MAB
273
SV0-802-EWW-EL0252
Installation of Electrical Power to Vehicle Repair Shop
274
SV3-CA20-S4W-CV2295
REMOVAL OF CA20 LIFTING LUGS 168 AND 169
275
SV0-8000-EWW-TP0763
Electrical Installation to Form Fabrication Area
276
SV0-SDS-EWW-EL0250
Electrical Installation of SDS Grinder Pump MS-601B and SDS Sewage Lift Station
MS-503
277
SV0-MH90-EWW-TP0624
Electrical Power Installation to HLD area
278
SV3-2020-MEW-ME0947
Assemble Condenser C Flash Box
279
SV0-8000-EWW-TP0446
Temporary power installtion to MAB mini mobiles and itaac trailer
280
SV3-CAS-THW-ME4413
HYDROSTATIC TESTING OF KB15 MODULE CAS PIPING
281
SV4-KB10-KBW-ME0962
KB10 Sump (WWS-MT-06) Installation - Including Legs & Portion 1 only
282
SV3-CA20-S5W-CV1353
CA20-01 Liner Plate Weld Rework
283
SV3-WWS-PLW-ME0334
Embedded Pipe Installation
284
SV3-CA20-S5W-CV1420
CA20-05 Submodule Stud Welding, Rebar Modifications and Misc. Rework/Repairs
285
SV3-WWS-PLW-ME0409
Turbine Building WWS 82'9 Elevation Embedded Piping Package 3
286
SV4-2020-CCW-CV0381
U4 Turbine Building Condenser Pedestals
287
SV3-CA20-S5W-CV1460
CA20-14 Liner Plate Weld Modification
288
SV3-WLS-PLW-ME0681
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-753
289
SV3-KB04-KBW-ME2478
SITE COMPLETION OF MODULE KB04
290
SV3-MS12-MSW-ME0884
Installation of VAS-MS-06A/B
291
SV0-RWS-CCW-CV0001
Raw Water System (RWS) Storage Tank Ring Foundation
292
SV4-1000-CRW-CV1265
INSTALLATION OF UNIT4 NUCLEAR ISLAND BASE MAT REINFORCING STEEL
293
VN4-XC10-CV-MSC-016
Safety Related Backfill for Nuclear Island Unit 4 (18 Books)





10/18/2017
 
Page 27 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
294
SV0-0000-ERW-EL0007
Installation of Electrical Wmbeds Through the Module Assembly Building's (BLDG.
#150) foundation. The electrical embeds will accomodate the future electrical
service to BLDG. #150
295
SV0-8700-PLW-ME0069
Installation of Ive Plant piping and piping components
296
SV0-8200-MHW-CV0145
OVERHEAD CRANE INSTALLATION IN THE MODULE ASSEMBLY BUILDING
297
SV0-8200-SSW-CV0090
Module Assembly Building Crane Rail Installation
298
VNC-NIA-CV-MSC-027
Category 1 & 2 Screening Operation
299
SV0-817-EWW-EL0344
Temporary Power to Office Trailers for River Water Intake Contractor
300
SV4-CWS-XEW-CV0151
Excavate and Backfill (Bedding) for CWS Piping (Phase 2 Supply and return lines)
301
SV0-0000-PLW-ME0025
Installation of CAS Underground Piping for Trench 5
302
VNC-CFA-ME-PWS-001
INSTALLATION OF THE POTABLE WATER SYSTEEM IN NOI 6 & 7
303
SV0-SM01-CSW-MU0898
Fabrication and Field Erection(Except Concrete Placement) for the AP1000 Shield
Building RS/SC Connection Zone and Air Inlet/Tension Ring
304
SV0-846-PPW-ME0106
REBAR FAB SHOP
305
SV0-817-EWW-EL0410
Power and Data Installation to Field Offices for Turbine and Reactor Buildings
306
SV0-804-PPW-ME0281
The installation of the floor drain piping for the Air Compressor building #141
307
VNC-CFA-EL-MSC-003
EXCAVATION
308
SV4-CWS-CCW-CV0154
Install Temporary Pipe Restaints for Supply/Return Elbows
309
SV0-874-PLW-ME0691
Fabricate and Install Sprinkler Piping and Sprinklers for the the Batch Plant
310
SV0-0000-CCW-CV0117
Bridge Slope Repairs
311
SV0-0000-PLW-TP1053
Installation of Piping & Components to Temporary Toilet Trailer East of Units 3
Nuclear Island
312
SV0-812-CCW-CV0084
Install Foundation for Dynamic Learning Center (Bldg. 154)
313
SV0-PWS-PPW-ME0256
Flush and Chlorinate Potable Water Header in Building 120
314
SV0-MH90-EWW-TP0448
Assemble and Install Electrical Systems and Components for the Bigge 125 D Heavy
Lift Derrick
315
SV0-8800-E0W-EL0293
Electrical Service Installation for CB&I Office Trailers
316
SV0-843-PPW-ME0201
Fabrication and Installation of the Tempoary Piping PWS & SDS (above slab) and
Fixtures for the Electrical Shop, Building 132
317
SV0-821-EWW-EL0262
Electrical Power Installation to Welders in MAB building (Bldg 150.)
318
SV0-PWS-PLW-TP1127
Fabricate and Install Potable Water from Building 156 to AMEC Trailer on East
Side of Roadway
319
SV0-010-EWW-TP0625
Electrical Power Installation to 111 pad





10/18/2017
 
Page 28 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
320
SV0-854-CCW-CV0086
Install Foundation for Craft Shelter (Bldg. 156)
321
SV0-853-CCW-CV0081
Install Foundation for Craft Change Facility (Bldg. 124)
322
SV0-0000-PLW-TP1106
Tie-In of Potable Water (PWS) and Sanitary Drains (SDS) Piping to Temporary
Trailer 117 Annex
323
SV0-853-CCW-CV0082
Install Foundation for Craft Change Facility (Bldg. 130)
324
SV3-2020-MEW-ME0948
Area 111 Satellite: Condensers A & C Flash Box Temporary Supports
325
SV0-838-CCW-CV0085
Install Foundation for Material Issue Warehouse (Bldg. 122)
326
SV3-CA20-ERW-EL1047
Conduit Rework
327
SV0-0000-CCW-CV0046
High Mast Lighting Concrete Foundation
328
SV0-833-CCW-CV0073
Construction Warehouse Foundation
329
SV0-0000-CCW-CV0139
Construction and Erection of Soil Screening in NOI-25 and NOI-28
330
SV0-852-EWW-EL0298
120V/208V Electrical Service at Ice House
331
SV3-CA20-MHW-CV0923
Installation of CA20-03 Vertical Lift Attachment Stiffeners
332
SV0-0000-ELW-TP0412
Lighting for Gate 18 Heavy Haul Road
333
WCD 08-1246058001-1275-C-ERC-005
Erosion Control - NOI 5
334
SV0-MH90-VWW-CV0371
Thermite Welding & Installation of HLD Crane Rail
335
SV0-0000-C0W-CV0359
SCBA - Hazmat Training System
336
SV0-ME71-CCW-CV1031
Testing of Lenton Position P9 Mechanical Rebar Splice for Cooling Tower
Foundations
337
SV0-MH90-CCW-CV0292
Installation of the HLD Ring Foundation and Associated Work Activities
338
SV3-1000-CRW-CV1017
MECHANICAL COUPLER POST INSTALLATION THREAD INSPECTION
339
SV0-851-PPW-ME0554
Construction Toilet Trailer 129 PWS, SDS, Piping from the Trailer to Tie-In
Point
340
SV0-MH90-MHW-RI0350
Assembly of the Bigge HLD Lower Slew Carriage
341
SV0-833-EWW-TP0978
Building 104 Level C Storage Lighting
342
SV0-MH90-MHW-RI0859
Receiving of the HLD
343
SV0-PWS-PLW-ME0029
Fabrication and Installation of Temporary Piping for Batch Plant Operation
344
SV0-843-EWW-EL0170
Installation of Electric Power to Electrical Shop (Building 132)
345
SV0-804-PPW-TP0418
Assemble and Install Piping Supports for Air Compressor Piping, Bldg. 141
346
VNC-COMM-CVW-005
Erosion and Sediment Control Plan for NOI 11
347
SV0-0000-ETW-EL0017
Construction Temporary Power for Building 315





10/18/2017
 
Page 29 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
348
SV0-851-PPW-ME0273
Fabrication and Installation of Temp Piping (for PWS and SDS) between toilet
trailer 127 and tie-in point
349
SV0-0000-PLW-ME0377
Installation of Piping and Components to Bath Room Trailer
350
SV0-851-PPW-ME0272
Fabrication and Installation of Temp Piping (for PWS and SDS) between toilet
trailer 126 and tie-in point
351
SV0-MH90-MHW-RI0967
Load Test of HLD
352
SV0-841-PPW-ME0108
Carpenter Shop
353
SV0-EFS-EFW-EL0189
Interchange of UPS at Building 147
354
SV0-804-PPW-ME0396
Install Air Compressor Equipment at Building 141
355
SV0-874-PLW-ME0673
Rotate One Fly Ash Pipe and One Cement Pipe 90 degrees West from Present
Location at Batch Plant 2
356
SV0-829-EWW-EL0160
Electrical Installation for 30 Ton and 50 Ton Overhead Cranes at Modular
Assembly Building
357
SV0-CA20-MHW-RI1909
CONSTRUCTING HAMMERHEAD FOR TESTING CA20 LIFTING LUG ATTACHMENTS
358
SV0-8800-EWW-TP0414
Temporary Power to CBI Trailors and Thomarios Trailors
359
SV0-851-PPW-ME0271
Fabrication and Installation of Temp Piping (for PWS and SDS) between toilet
trailer 119 and tie-in point
360
WCD 08-1246058001-1275-C-ERC-003
Erosion Control - NOI 3
361
SV0-853-EWW-EL0169
Installation of Electric Power to Craft Change House No. 2 (Building 130)
362
SV0-832-PPW-TP0667
Provide Potable Water to Praxair Facility
363
SV0-RWS-PLW-ME0634
Fabricate and Install an Alternate Raw Water Supply to the Batch Plant
364
SV3-CA20-MHW-CV0765
Installation of Submodule CA20-01 Vertical Lifting Attachments
365
SV0-851-PPW-TP0766
InstallRestroom Trailer (PWS & SDS Piping) on South East Side Of Unit3
366
SV0-853-PPW-ME0206
Fabrication and Installation of the Tempoary Piping PWS & SDS (above slab) and
Fixtures for the Craft Change #1, Building 124
367
SV4-1000-VTW-CV0150
Perform Shear Wave Velocity Testing of Nuclear Island Backfill
368
SV0-832-PPW-TP0703
Fabricate and Install Compressed Gas Piping/Supports for Weld Test Bldg 134
369
SV0-0000-XEW-CV0342
Area 111 Excavation Preparation
370
SV0-833-PPW-ME0116
Fabrication and Installation of the Temporary Piping (Below Slab) for the
Warehouse
371
SV0-832-PPW-TP0882
Provde compressed air service to buliding 136-
372
SV0-832-PPW-TP0704
Install Compressed Air and Welding Gases to the 131 Bldg (Pipe Shop)
373
SV0-0000-CBW-CV0213
Prefabricated CJ Bulkhead Panels for the Turbine Building
374
SV0-804-PPW-TP1094
Route Condensate Drain from BLDG. 141 to Sanitary Sewer





10/18/2017
 
Page 30 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
375
SV0-843-CCW-CV0079
Install Foundation for Electrical I&C Shop (Bldg. 132)
376
SV0-834-CCW-CV0076
Install Foundation for Bottle Gas Storage (Bldg. 135)
377
SV0-853-EWW-EL0174
Installation of Electrical Power to Craft Change House No. 1 (Building 124.)
378
SV0-891-PPW-ME0253
Fabrication and Installation of Temp. Piping Below Slab and to tie-in points)
for the Test Slab
379
SV0-853-PPW-ME0110
Craft Change #1
380
SV0-8000-EWW-EL0242
Installation of Electrical Power to Weld Test Shop and Gas Bottle Storage
Building (Buildings 134 & 135.)
381
SV0-802-PPW-ME0105
Truck Washing Facility
382
SV0-0000-CRW-MU0619
Mock Up Basemat
383
SV0-852-PPW-ME0406
Fabrication and Installation PWS & SDS Piping to Ice House Buildings No.144
384
SV0-817-PPW-ME0109
Dynamic Learning Center
385
SV0-8200-EWW-EL0067
Electrical Installation for Modular Assembly Building (BLDG. 150)
386
SV4-2020-CEW-CV0968
Unit 4 Turbine Building Construction Aids
387
SV0-0000-CCW-CV0617
"Mock Up" Basemat Mudat
388
SV0-841-PPW-ME0205
Fabrication and Installation of the Tempoary Piping PWS & SDS (above slab) and
Fixtures for the Carpenter Shop, Building 133
389
SV0-DRS-XDW-CV0011
Install Storm Drainage System in NOI-10 Area (Construction Parking lot)
390
SV3-WRS-PLW-ME0328
Auxilary Building Embedded Piping
391
SV3-PXS-THW-ME6275
HYDROSTATIC TESTING OF KQ10 PXS PIPE
392
SV4-KB13-KBW-ME0963
KB13 Sump (WRS-MT-01) Installation - Including Legs & Portion 1 only
393
SV3-1210-EGW-EL1065
Unit 3 Auxillary Bldg EL.66'-6" Grounding Work Package for Walls 1, 2
394
SV3-DWS-THW-ME3442
HYDROSTATIC TESTING OF KB12 DWS PIPING
395
SV3-G100-XEW-CV0246
Unit 3 Nuclear Island Horizontal Waterproof Membrane
396
SV3-CA01-S5W-CV3321
CA01-05 UNSAT IRS AND N&DS REPAIRS - STRUCTURAL REPAIRS
397
SV4-WGS-PHW-ME6123
INSTALL KB04 WGS PIPE SUPPORTS
398
SV3-WLS-P0W-ME2769
KB16-INSTALLATION OF SMALL BORE SEAL WATER PIPING (ISOMETRICS SV3-WLS-PLW-110 &
113)
399
SV3-WWS-PLW-ME0408
Turbine Building WWS 82'9 Elevation Embedded Piping Package 2
400
SV0-813-EWW-EL0171
Installation of Power to Communication Rooms in Building 120.
401
SV0-0000-XSW-CV0395
Asphalt Repairs for the Existing Roadway into Units 1 & 2.
402
SV0-853-PPW-ME0211
Construction Craft Change #2 Building above slab piping and fixtures.





10/18/2017
 
Page 31 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
403
SV0-RWS-PLW-ME0291
Water Supply from Shaw's Raw Water System (RWS) Tank to Morgan's Dust Control.
404
SV0-8700-PLW-ME0034
TEMPORARY PIPING FOR BATCH PLANT
405
SV0-835-PPW-ME0204
Construction Tool Room & Rigging Loft above slab piping and fixtures
406
SV0-0000-JTW-IC8995
INSTALL REMAINING TUBING RUNS AT THE 315 BUILDING
407
SV3-CA20-S4W-CV2322
CA20 SUB ASSEMBLY 1 PUNCH LIST ITEMS WB-W00064
408
SV0-PWS-PLW-ME0305
Install PVC water line and faucet from PWS outside of building #150
409
SV0-DRS-XDW-CV0138
Installation of 15" HDPE Storm Drain Pipe in Existing Concrete Ditch
410
VNC-PL87-ME-SDS-032
Fabrication and Installation of the Sanitary Drainage System in NOI 12
411
SV0-8200-SSW-RI0172
Functional Testing, 125% Load Testing of the 30 Ton, 50 Ton Northern and 50 Ton
Southern Overhead Cranes (MAB)
412
SV0-MH90-CCW-CV0164
Installation of the HLD Counterweight Mudmat and Associated Work Activities
413
SV3-CWS-XEW-CV0055
Excavate and Backfill (Bedding) for CWS Piping (Phase 2 Supply and Return Lines)
414
SV0-842-CCW-RI0268
Installation of the 15 Ton Overhead Cran Hoist in Building 131
415
SV0-RWS-CCW-CV0238
Raw Water System- Pipe Stanchion Support Foundations
416
SV0-SDS-PLW-ME0023
The Installation of the Sanitary Drainage System HDPE Piping for Trench 5
417
SV0-8700-GCW-CV0040
Installation of Temporary Concrete Batch Plant Structures.
418
SV3-WRS-PLW-ME0327
Auxilary Building Embedded Piping
419
SV3-WRS-PLW-ME0329
Auxilary Building Embedded Piping
420
SV3-WRS-PLW-ME0977
Installation of Large Bore WRS Piping to KB13
421
VN3-XC10-CV-MSC-015
NUCLEAR ISLAND BACKFILL UNIT 3
422
VNC-CFA-EL-MSC-002
Temporary Power for the Unit #4 Makeup Well.
423
SV0-835-PPW-ME0107
Construction Tool Room, M&TE, and Rigging Loft below slab and embedded piping.
424
SV0-YFS-CCW-CV0237
Yard Fire System - Pipe Stanchion Support Foundations
425
SV0-RWS-PLW-ME0260
Well water supply to Auger Cast Drilling Subcontractor area NOI-6 for Support of
Construction for Cooling Towers Units 3 & 4
426
SV0-851-PPW-ME0324
Fabricate and install the temporary potable water and sanitary drainage piping
for Construction City Trailers #101 and #115 for Construction City
427
SV0-8000-EWW-EL0264
Electrical Service Installation for Morgan's Pug Mill.
428
SV0-854-PPW-ME0113
Construction Craft Shelter/Insulation Fab Shop below slab and embedded piping.
429
SV0-8000-EWW-EL0255
Electrical Service Installation for Morgan's Repair Shop and Cooling Tower
Subcontractor





10/18/2017
 
Page 32 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
430
SV0-CWS-PLW-ME0290
CWS Rework Activities
431
SV3-RNS-MPW-ME1193
Disassembly of Residual Heat Removal Pump A (SV3-RNS-MP-01A)
432
SV0-ME71-EWW-EL0317
Temporary Power for Cooling Tower Subcontractor
433
SV4-CWS-PLW-ME0187
Unit 4 CWS Phase 2 Supply Line
434
SV0-CWS-PLW-ME0369
Miscellaneous Items for CWS
435
SV3-1000-VTW-CV0149
Shear Wave Testing of NI Backfill
436
SV0-010-EWW-EL0136
Electrical Installation for Pumphouse Switchgear Building
437
SV0-8000-EWW-TP1093
Temporary Power to N.O.I. 7 South Subcontractor Complex
438
SV0-8700-GCW-CV0041
Installation and erection of Ice Plant (all equipment and components)
439
SV0-YFS-PPW-ME0284
Start-up and Flush the Yard Fire Water System for Construction City. The Yard
Fire Water System Motor Driven Electrical Fire Pump start-up will be performed
by the vendor.
440
SV4-WRS-PLW-ME0951
Auxilary Building Embedded Piping
441
SV4-WRS-PLW-ME0952
Unit 4 Condenser A: Installation of Hotwell Piping
442
SV4-WRS-PLW-ME0953
Auxilary Building Embedded Piping
443
SV4-WRS-PLW-ME0954
Auxilary Building Embedded Piping
444
SV4-WRS-PLW-ME0955
Auxilary Building Embedded Piping
445
SV4-WRS-PLW-ME0956
Installation of WRS Embedded Drain Piping and Drain Hubs
446
SV4-WRS-PLW-ME0957
Auxilary Building Embedded Piping
447
SV4-WRS-PLW-ME0958
Auxilary Building Embedded Piping
448
SV3-CA20-S4W-CV2165
CA20 SUB ASSEMBLY 1 PUNCH LIST ITEMS WB-W00047 & WB-W00048
449
SV3-ML05-MLW-ME1519
Attachment of Welded Nelson Studs to Embedded Piping Penetrations 66'-6"-82'-6"
Walls only
450
SV3-CA04-S5W-CV1550
Fabrication of Submodule CA04-05
451
SV3-RNS-MPW-ME1743
Disassembly of Residual Heat Removal Pump B (SV3-RNS-MP-01B)
452
SV4-RWS-PLW-ME0070
Miscellaneous Work on Makeup Well #4
453
SV4-2020-CCW-CV0379
U4 Turbine Building Condensate Pump Pit and WWS Sump
454
SV3-WRS-PLW-ME0330
Auxilary Building Embedded Piping
455
SV4-2020-EGW-EL0402
ELECTRICAL GROUNDING INSTALLATION FOR TURBINE BUILDING AT ELEVATION 82'9"
456
SV3-WLS-THW-ME6276
HYDROSTATIC TESTING OF KQ10 WLS PIPE
457
VNC-PL87-ME-YFS-030
Fabrication and Installation of the Yard Fire Water System for NOI 12
458
SV4-CWS-CYW-CV0153
Phase 1 Joint Grouting and Flowable Fill





10/18/2017
 
Page 33 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
459
SV3-WLS-PHW-ME2221
INSTALLATION OF PIPE SUPPORTS ON KB12 (FOR ISOMETRICS SV3-WLS-PLW-60A, 60M, 608)
460
SV3-WLS-THW-ME7062
HYDROSTATIC TESTING OF KB15 WLS PIPING
461
SV3-CA20-S8W-CV1847
Temporary Bracing for CA20 Lift
462
SV3-KQ11-KQW-ME6222
KQ11 - WELDED TUBE FITTINGS AT COVER
463
SV0-0000-CCW-CV0148
Concrete Repair of flume in 100 year ditch.
464
SV3-CA04-S5W-CV1549
Fabrication of Submodule CA04-04
465
VNC-CC00-CV-CCW-033
Replacement of Concrete Liner for the 100 Year Ditch
466
SV0-PWS-PLW-ME0022
Installation of PWS Underground Piping for Trench 5
467
SV3-CA20-S5W-CV1393
CA20-03 LINER PLATE WELD MODIFICATION
468
SV3-CA20-V0W-CV1852
Unit 3 CA20 Installation of Alignment/Guide Pins
469
SV3-CA20-S5W-CV1436
CA20-10 Liner Plate Weld Modification
470
SV3-CA02-S4W-CV5918
CA02- LEAK CHASE FABRICATION
471
SV3-CA04-S5W-CV1547
Fabrication of Submodule CA04-02
472
SV3-WLS-PHW-ME2224
INSTALLATION OF PIPE SUPPORTS ON KB12 (FOR ISOMETRICS SV3-WLS-PLW-60D, 672)
473
SV4-ME71-CCW-CV0098
Unit 4 Cooling Tower Drilled Shaft Foundations
474
SV3-CWS-EQW-EL0062
Electrical Continuity Installation for CWS-Phase 1 &2
475
SV3-CA20-S4W-CV2292
REMOVAL OF CA20 LIFTING LUGS 162 AND 163
476
SV3-CA20-S4W-CV2294
REMOVAL OF CA20 LIFTING LUGS 166 AND 167
477
SV3-CA20-S4W-CV5148
INSTALLATION OF REMAINING COUPLERS IN UNIT 3 CA20 MODULE
478
SV3-CA05-S5W-CV2211
CA05 MILL OUT FILLET WELDS CA05-01 & CA05-06 PER E&DCR APP-CA05-GEF-055
479
SV3-CA01-S4W-CV2094
CA01-36 ERECTION
480
SV3-VWS-PHW-ME3158
FABRICATE/INSTALL VWS PIPE SUPPORTS IN MODULE KB16
481
SV3-SFS-P0W-ME2131
INSTALLATION OF SMALL BORE KB12SFS PIPING (INCLUDING ISOMETRICS
SV3-SFS-PLW-086,087,088,089)
482
SV0-1220-CPW-MU1652
Fabrication of Auxiliary Bldg. Precast Concrete Panel Mockup Elevation 82ft 6in
483
SV3-1230-CYW-850000
GROUT 100' ELEV., BEAM GAPS
484
SV3-4032-SHW-EL4036
INSTALL CABLE TRAY SUPPORTS ANNEX BLDG AREA 2, ROOM 40326 SOUTH WEST
485
SV3-WLS-PHW-ME5869
Fabrication/Installation of Pipe Supports for Isometric Drawing SV3-WLS-PLW-450.
486
SV3-4032-SHW-EL4037
INSTALL CABLE TRAY SUPPORTS ANNEX BLDG AREA 2, ROOM 40326 SOUTH EAST





10/18/2017
 
Page 34 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
487
SV3-4032-SHW-EL4038
INSTALL CABLE TRAY SUPPORTS ANNEX BLDG AREA 2, ROOM 40326 NORTH EAST AREA
488
SV3-4032-SHW-EL4035
INSTALL CABLE TRAY SUPPORTS ANNEX BLDG AREA 2, ROOM 40350
489
SV3-WLS-PHW-ME5870
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-WLS-PLW-451
490
SV3-MSS-P0W-800000
U3 INSTALL MAIN STEAM SYSTEM (MSS) PIPING FROM AUX BLDG TO HP TURBINE
491
SV3-WLS-THW-ME2433
HYDROSTATIC TESTING OF KB11 WLS PIPING
492
SV3-4032-SHW-EL5580
FABRICATE AND INSTALL CABLE TRAY SUPPORTS ANNEX BLDG AREA 2, ELEV 100' ADDED
SUPPORTS
493
SV3-WLS-THW-ME3954
HYDROSTATIC TESTING OF CLASS E WLS PIPING IN MODULE KB38
494
SV4-2101-CCW-CV0390
UNIT 4, TURBINE BUILDING FIRST BAY WALLS, CONCRETE UP TO 122', POUR 1W
495
SV3-CA05-S5W-CV3400
CA05 - OUT OF PLANE SHEAR REBAR #4 INSTALLATION
496
SV3-CA20-S4W-CV0425
Installation of CA20 SA1 EL 100'-0" Floor Submodules (Submods 52 & 53)- RESERVED
FOR RUSSELL FINDLEY
497
SV3-CA01-S5W-CV3311
CA01-06 UNSATISFACTORY IRs AND N&D REPAIRS - STUDS
498
SV0-0000-XSW-CV0141
Installation of Access Roads
499
SV3-CA01-S4W-CV2080
CA01-21 SUBMODULE ERECTION
500
SV3-1200-CRW-CV1410
UNIT 3 AUXILIARY BUILDING EL.66-6 "TO 82'-6" REBAR FOR WALLS,5,2,6
501
SV3-CA01-S5W-CV3322
CA01-10 UNSATISFACTORY IRs AND N&D REPAIRS-STUDS
502
SV4-WRS-PLW-ME1685
Installation of Large Bore WRS Piping to KB13
503
SV0-691-CRW-850000
BUILDING 305, COMMUNICATION SUPPORT CENTER REBAR FABRICATION
504
SV4-WLS-THW-ME5555
HYDROSTATIC TESTING OF KB11 PIPING ISOMETRICS SV4-WLS-PLW-67W
505
SV3-WLS-PLW-ME0680
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-752
506
SV3-WRS-PLW-ME0331
Auxilary Building Embedded Piping
507
SV3-1208-SCW-CV2709
ADMINISTRATION WORK PACKAGE FOR TRIAL FIT-UP OF UNIT 3 SHIELD WALL PANELS PRIOR
TO INSTALLATION
508
SV3-CA20-S4W-CV0319
Installation of CA20 SA1 EL 66'-6" Floor Submodules (Submods 64, 65)
509
SV0-842-CCW-RI0258
Installation of the 15 Ton Overhead Crane, Girders, and Rails in Building 131
510
SV3-CA01-S5W-CV3307
CA01-11 UNSAT IR & N&D STRUCTURE REPAIRS
511
SV4-WGS-PHW-ME7492
INSTALLATION OF KB16 WGS PIPE SUPPORTS
512
SV3-WWS-PLW-ME0612
Installation of Large Bore WWS Piping





10/18/2017
 
Page 35 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
513
SV3-CA04-S5W-CV1548
Fabrication of Submodule CA04-03
514
SV4-1210-EGW-EL0357
Electrical Grounding Installation for Areas 4, 5, 6 in Auxiliary Building at
Elevation 66' 6"
515
SV3-CA20-S4W-CV2167
CA20-SUB ASSEMBLY 1 PUNCH LIST ITEMS WB-W00049, WB-W00050, WB-W00051, WB-W00052,
WB-W00053
516
SV3-KQ10-KQW-ME4602
SITE COMPLETION OF MODULE KQ10
517
SV0-PWS-THW-TP1708
Hydro Test Potable Water System (PWS) From Bldg 146 to BLdgs 184 & 181
518
SV0-ZRS-EWW-TP1158
Temp Power Feed to River Intake
519
SV3-CPS-PLW-ME1216
Unit 3 Turbine Building EL 100'-0" Embedded CPS Piping
520
SV4-WWS-PLW-ME1649
UNIT 4 TURBINE BUILDING EL 100'-0": EMBEDDED WWS PIPING PACKAGE #4
521
SV3-CA01-S4W-CV2085
CA01-07 SUBMODULE ERECTION
522
SV4-WLS-THW-ME5551
HYDROSTATIC TESTING OF KB11 PIPING ISOMETRICS SV4-WLS-PLW-660 & -661
523
SV3-1110-CCW-CV1482
Grouting Under CVBH
524
SV4-WLS-THW-ME5552
HYDROSTATIC TESTING OF KB11 PIPING ISOMETRICS SV4-WLS-PLW-60K, -60L, -602, -603,
-604, -605, -606, -607, -609, -676, -678, -679, -67D, -67E, -67F, -67G, -67H,
-67K, -67L, -67N, -67P, -67U, -682, -684, -685, -687, -688, -68D, & -68E
525
SV4-WLS-THW-ME5553
HYDROSTATIC TESTING OF KB11 PIPING ISOMETRICS SV4-WLS-PLW-67C
526
SV3-FWS-PLW-ME1383
Unit 3 Turbine Building EL 100’-0” Embedded FWS Piping
527
SV4-KB16-KBW-ME8899
INSTALLATION OF VAPOR CONDENSER AND DEGASIFIER SEPARATOR ON KB16
528
SV4-WLS-THW-ME5556
HYDROSTATIC TESTING OF KB11 PIPING ISOMETRICS SV4-WLS-PLW-683
529
SV0-8200-SSW-RI0241
Overhead Crane: Reeving, and Load Block Set Up
530
SV4-WLS-THW-ME5554
YDROSTATIC TESTING OF KB11 PIPING ISOMETRICS SV4-WLS-PLW-67Q & 67S
531
SV3-WLS-P0W-ME2136
Installation of Small Bore KB12 WLS Piping (Includes Isometrics SV3-WLS-PLW-67X
& 68A)
532
SV3-SFS-PHW-ME2217
INSTALLATION OF PIPE SUPPORTS ON KB12 (FOR ISOMETRICS SV3-SFS-PLW-086, 087, 088,
089)
533
SV4-WWS-PLW-ME0961
Auxilary Building Embedded Piping
534
SV3-WLS-P0W-ME2768
KB16 - Installation of Small Bore Piping at Degasifier Separator Pumps
(Isometrics SV3-WLS-PLW-111 & 112)
535
SV3-CA20-S5W-CV1510
CA20 Miscellaneous Rework for Closure of N&D's
536
SV3-CA20-MHW-CV1387
Installation of Submodule CA20-18, 19, 20, 21, 22A, 22B, 23, 24 25 Vertical
LIfting Attachments
537
SV3-1200-CEW-CV0707
U3 Auxiliary Building Embedded Steel Survey Verfication





10/18/2017
 
Page 36 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
538
SV3-2000-X4W-CV0857
Unit 3 Turbine Building Survey Verification
539
SV4-1200-CEW-CV1472
Unit 4 Auxiliary Building Embedded Steel Survey Verification
540
SV3-2040-MLW-ME2938
INSTALLATION OF EMBEDDED PIPING PENETRATION FLOOR SLEEVES (SLAB 3)
541
SV4-2000-X4W-CV1214
Unit 4 Turbine Building Survey Verification
542
SV3-CA20-S5W-CV1018
CA20-04 Stud Welding
543
SV3-WRS-PLW-ME0326
Auxilary Building Embedded Piping
544
SV0-8000-EWW-TP1080
Dismantle and Remove Electrical and Fiber Optic Components for the Amec Complex
545
SV3-1200-CRW-CV1408
UNIT 3 AUXILIARY BUILDING WALLS EL.66'-6 "TO 82'-6" REINFORCING STEEL FOR
WALLS,1,4,25
546
SV4-WWS-PLW-ME0960
Auxilary Building Embedded Piping
547
SV3-KB16-KBW-ME3058
KB16 - INSTALLATION OF DEGASIFIER VACUUM PUMPS WLS-MP-03A & WLS-MP-03B
548
SV3-CA01-S5W-CV4222
CA01-36 UNSATISFACTORY IRs AND N&D REPAIRS-STUDS
549
SV3-2060-MLW-ME3175
TURBINE-GENERATOR DECK PIPE SLEEVE PENETRATIONS
550
SV3-2020-MEW-ME0946
ASSEMBLE CONDENSER A FLASH BOX
551
SV3-1200-CRW-CV1412
UNIT 3 AUXILIARY BUILDING EL.66-6 "TO 82'-6" REBAR FOR WALLS,3,7,15
552
SV0-DRS-XDW-CV0045
Storm Water Drainage System (DRS) Installation in NOI-7 Area
553
VNC-PL87-ME-PWS-031
Fabrication and Installation of the Potable Water System for NOI 12
554
SV3-2020-CCW-CV0120
U3 Turbine Bldg. Basemat EL 202'-9" (82'-9") Southwest Quad
555
SV3-2020-CCW-CV0125
Turbine Building 89’-2" to 100’ Walls
556
SV3-2020-CCW-CV0122
Turbine Building Condenser Piers 82’-9"
557
SV3-WRS-PLW-ME0596
Installation of Large Bore WRS Piping
558
SV0-838-PPW-ME0207
Fabrication and Installation of the Tempoary Piping PWS & SDS (above slab) and
Fixtures for the Material Issue, Building 122
559
SV3-ME01-PLW-ME1001
INSTALLATION OF REHEATER A & B EMERGENCY VENT PIPING (1ST AND 2ND REHEATERS) FOR
UNIT 3 CONDENSER A
560
SV3-ML05-PNW-ME3173
INSTALL INSULATION OF PENETRATIONS 11504-ML-P04 & P05 IN CA01
561
SV3-CA01-S5W-CV4225
CA01-38 UNSAT IRs AND N&Ds - STUD REPAIRS
562
SV3-MG01-MEW-ME4878
FRONT AND MID STANDARD (F-STD & M-STD) SOLE PLATE INSTALLATION
563
SV3-KB10-MEW-ME2495
Fabrication/Installation of North Sump Pumps WWS-MP-02A and WWS-MP-02B and
associated equipment
564
SV3-CA20-S4W-CV2489
CA20 SUB ASSEMBLY 3 & 4 WORK LIST ITEMS WB-W00037, WB-W00223, WB-W00224,
WB-W00225, & WB-W00226
565
SV3-CA01-S4W-CV2061
FABRICATE LEAK CHASE PLUG BARS AND END CAPS





10/18/2017
 
Page 37 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
566
SV4-1200-CRW-CV1740
UNIT 4 NUCLEAR ISLAND AUXILIARY BUILDING-INSTALLATION OF REINFORCING STEEL ON
EXTERIOR WALLS UP TO ELEVATION 82"-6" (WALL PLACEMENTS 1 THRU 8)
567
SV4-WLS-P0W-ME5415
INSTALLATION OF KB12 PIPING ISOMETRIC SV4-WLS-PLW-68A
568
SV4-WLS-P0W-ME5414
INSTALLATION OF KB12 PIPING ISOMETRIC SV4-WLS-PLW-67X
569
SV3-WLS-PHW-ME2223
INSTALLATION OF PIPE SUPPORTS ON KB12 (FOR ISOMETRICS SV3-WLS-PLW-60B, 60H, 60J)
570
SV3-ML05-MLW-ME3412
INSTALLATION OF CA03 PENETRATION
571
SV4-PL03-THW-ME1502
Pressure Testing of WRS and WWS in the Unit 4 Auxiliary Building
572
SV3-CA01-S5W-CV4219
CA01-33 IR STRUCTURAL AND N&D'S
573
SV3-2020-MEW-ME0740
Assemble Condenser A Upper Shell Upper Truss
574
SV3-MG01-MEW-ME4879
LOW PRESSURE TURBINES A, B, C AND TURNING GEAR SOEL PLATE INSTALLATION
575
SV3-1120-CYW-850000
GROUT, REACTOR VESSEL SUPPORTS
576
SV0-RWS-JEW-861612
INSTALL PRESSURE GAUGES AT WELL WATER PUMP 4
577
SV3-CA01-S4W-CV2239
CA01-29 SUBMODULE ERECTION
578
SV3-2020-MEW-ME0847
Install Condenser B Upper Shell Heater Truss
579
SV3-CA01-S5W-CV3314
CA01-48 UNSAT IRs AND N&Ds
580
SV3-CA01-S4W-CV2084
CA01-06 Submodule Erection
581
SV3-WGS-THW-ME3960
HYDRO TESTING OF R155 MODULE WGS PIPING
582
SV0-PWS-MTW-861924
REMOVE AND RE-INSTALL THE PWS TANKS AT THE 315 BUILDING
583
SV0-0000-JEW-IC8994
INSTALL REMAINING INSTRUMENTS AT THE 315 BUILDING
584
SV4-WRS-P0W-861251
INSTALLATION OF WRS PIPING ON MODULE R104
585
SV3-2060-MEW-ME3176
TURBINE/GENERATOR DECK FIXATOR INSTALLATION
586
SV3-ML05-MLW-ME1499
INSTALLATION OF EMBEDDED PIPING PENETRATIONS 66'-6''-82'-6'' WALLS ONLY
587
SV4-1210-EGW-EL1811
UNIT 4 GROUNDING SHIELD BUILDING WALL EL 66-6" TO 82'-6"
588
SV3-ML05-MLW-ME4926
INSTALLATION OF CA01 PENETRATION 11502-ML-P03
589
SV3-ML05-MLW-ME4912
INSTALLATION OF CA01 WALL PENETRATION FOR ROOM 11206/11202
590
SV0-ZRS-SSW-862411
FABRICATE BASEPLATE ANS INSTALL ANCHOR BOLTS FOR DIESEL GENERATOR HVAC SUPPORTS
591
SV3-WWS-PHW-ME0784
INSTALLATION OF LARGE BORE WWS PIPING SUPPORTS (INCLUDES ISOMETRICS
SV3-WWS-PLW-313, 31C, 31D)





10/18/2017
 
Page 38 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
592
SV3-ML05-MLW-ME5526
Installation of CA03 Penetration
593
SV0-RWS-MPW-ME1404
Install Raw Water Pumps in Building 315
594
SV0-YFS-P0W-862359
REMOVE EXISTING ACTUATORS AND INSTALL NEW AUMA ACTUATORS ON SV0-YFS-PL-V003A &
V003B
595
SV3-DWS-THW-ME3422
HYDRO TESTING OF DWS PIPING IN MODULE R151 - ISO SV3-DWS-PLW-621
596
SV3-ML05-MLW-ME6177
Installation of Temp-Mat Wrap for Penetrations 11209-ML-P09, P12, P13 & P14
597
SV3-WGS-P0W-ME2721
Installation of Small Bore WGS Piping (Includes SV3-WGS-PLW-050, 101, 103, 105,
107)
598
SV0-YFS-THW-ME8750
HYDROTEST YFS AT BLDG 315
599
SV3-DWS-THW-ME3956
HYDRO TESTING OF R155 MODULE DWS PIPING
600
SV0-YFS-P0W-ME9000
YFS PIPING INSTALLATION AT BLDG 315
601
SV3-ML05-MLW-ME7580
INSTALLATION OF HALF-COUPLINGS AND THERMOWELLS PXS-JE-TE041/042/043/044
602
SV3-1208-SCW-CV3087
COURSE 3 UNIT 3 SHIELD BUILDING
603
SV0-RWS-P0W-ME6002
FABRICATE AND INSTALL THE RWS WELL WATER TRANSFER PUMPS EQUIPMENT DRAINS
604
SV0-PWS-MPW-ME1403
INSTALL POTABLE WATER PUMPS, HYPOCHLORITE SKID AND THE HYPOCHLORITE TANKS IN
BUILDING 315
605
SV0-YFS-PLW-ME0071
YFS- Tank Area Installation- Balance of Plant Components Supporting Temporary
Supply
606
SV0-ZRS-PLW-ME0919
FABRICATE AND INSTALL DIESEL FUEL OIL LINES FOR BUILDING 315
607
SV3-WLS-THW-ME3947
HYDRO TESTING OF KB15 MODULE WLS PIPING
608
SV4-WGS-P0W-861305
INSTALLATION OF WGS PIPING ON MODULE R161
609
SV4-1110-CRW-CV1853
CONTAINMENT CONCRETE REINFORCEMENT - EL. 71'-6"
610
SV3-CA20-S4W-CV2168
CA20 Sub Assembly 1 Punch List Items WB-W00062, WB-W00063, & WB-W00065
611
SV3-WLS-THW-ME3952
HYDRO TESTING OF KB37 MODULE WLS CLASS D PIPING
612
SV3-WLS-THW-ME6277
Hydro Testing of R216 WLS Piping
613
SV3-VWS-PHW-ME3155
INSTALL VWS PIPE SUPPORTS ON R161 MODULE
614
SV3-FPS-THW-ME3957
HYDRO TESTING OF R155 MODULE FPS PIPING
615
SV3-CA05-S8W-CV1871
CA05 LIFT LUGS INSTALLATION
616
SV3-CA04-S5W-CV1546
Fabrication of Submodule CA04-01
617
SV0-EDS-EWW-EL3564
315 BLDG CBL. PULLING & TERMINATIONS FOR EDS/EDS9 SYSTEM
618
SV0-EHS-EWW-EL7450
HEAT TRACE SYSTEM @ 315 BUILDING
619
SV0-846-CCW-CV0077
Install Foundation for Rebar Fab Shop (Bldg. 102)





10/18/2017
 
Page 39 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
620
SV0-PWS-M0W-862038
INSTALL SUN SCREEN OVER THE PWS CHEMICAL INJECTION SKID
621
SV0-ZRS-ERW-EL2746
FABRICATE SUPPORTS AND INSTALL OUTSIDE CABLE TRAY NXT004BB FROM LOAD BANK
SV0-ZRS-LB-001 BACK TOWARDS 315 BLDG.
622
SV0-ZRS-EWW-860203
INSTALL CABLE FROM SWITCHGEAR EK21 GATEWAY TO PLC MODBUS INTERFACE
623
SV3-VWS-P0W-ME2971
FABRICATE AND INSTALL VWS PIPING FOR MODULE R161 (INCLUDES DRAWINGS
SV3-VWS-PLW-320, SV3-VWS-PLW-350, SV3-VWS-PLW-420 & SV3-VWS-PLW-450)
624
SV3-CA01-S5W-CV4144
CA01-39 UNSATISFACTORY IRS AND N&D REPAIRS-STUDS
625
SV4-WLS-P0W-861249
INSATLLATION OF WLS PIPING ON MODULE R104
626
SV0-YFS-PHW-ME9001
YFS SUPPORT INSTALLATION OF BLDG 315
627
SV0-EDS9-DCW-862001
SV0-EDS9-DC-02 BATTERY CHARGER #2
628
SV0-ZRS-PHW-ME5486
INSTALL PIPE SUPPORTS ON THE DIESEL FUEL OIL LINES FOR BUILDING 315
629
SV0-YFS-PHW-ME0926
FABRICATE AND INSTALL PIPE SUPPORTS ON THE YARD FIRE WATER LINES FOR BUILDING
315
630
SV0-PWS-P0W-861445
FABRICATE AND INSTALL THE CPVC AND OTHER PLASTIC PIPING SYSTEMS ASSOCIATED WITH
THE POTABLE WATER SYSTEM (PWS) AT 315 BUILDING
631
SV3-CA01-S4W-CV2148
CA01-10 SUBMODULE ERECTION
632
SV3-WGS-PHW-ME2985
INSTALLATION OF WGS PIPING SUPPORTS IN MODULE R151
633
SV0-RWS-PHW-ME0925
Install Pipe Supports on Raw Water lines for Building #315
634
SV3-WLS-MVW-ME2559
Installation of KB11/WLS Mechanical Equipment
635
SV3-R104-R1W-ME0722
INSTALLATION OF R104 MODULE
636
SV0-ZRS-PHW-ME8799
Fabricate and Install Pipe Supports on the Diesel Fuel Oil Lines for Building
315
637
SV3-WRS-P0W-ME2189
UNIT 3 KB13: INSTALLATION OF LARGE BORE PIPING TO WRS-MP-01A (INCLUDES
ISOMETRICS SV3-WRS-PLW-550 & 552)
638
SV4-ML05-MLW-ME6235
Install CA05 Penetration SV4-11209-ML-I18
639
SV3-WRS-P0W-ME2190
UNIT 3 KB13: INSTALLATION OF LARGE BORE PIPING TO WRS-MP-01B (INCLUDES
ISOMETRICS SV3-WRS-PLW-553, 557 & 55E)
640
SV3-WLS-PLW-ME0523
INSTALLATION OF SMALL BORE WLS PIPING. (INCLUDES: SV3-WLS-PLW-720)
641
SV4-ML05-MLW-ME7960
INSTALL SV4 CA01 PENETRATION SV4-11300-ML-P53 & SV4-11300-ML-P54
642
SV3-CA01-S4W-CV2553
INSTALLATION OF CA01-15
643
SV0-SDS-PLW-TP0870
Installation of SDS Cleanouts for Temporary Building





10/18/2017
 
Page 40 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
644
SV3-WGS-P0W-ME2770
KB16 - INSTALL MISCELLANEOUS SMALL BORE PIPING (ISOMETRICS SV3-WGS-PLW-010, &
543)
645
SV3-1208-CCW-CV8408
CONCRETE IN COURSE 2 SHIELD BUILDING PANELS
646
SV3-KB16-KBW-ME2759
KB16 - INSTALLATION OF LIQUID SEAL WATER HEAT EXCHANGER
647
SV3-WRS-P0W-ME2192
UNIT 3 KB13: INSTALLATION OF SMALL BORE PIPING (INCLUDES ISOMETRICS
SV3-WRS-PLW-551, 554, 555, 55F & 55G)
648
SV4-WLS-P0W-ME5413
INSTALLATION OF KB12 PIPING ISOMETRICS SV4-WLS-PLW-60B, 60H, 60J
649
SV4-WLS-P0W-ME5412
INSTALLATION OF KB12 PIPING ISOMETRICS SV4-WLS-PLW-60A, -60M, -608
650
SV3-CA05-S4W-CV1873
CA05 ANGLE SEATS
651
SV3-WLS-P0W-ME2134
INSTALLATION OF SMALL BORE KB12 WLS PIPING (INCLUDES ISOMETRICS SV3-WLS-PLW-60E,
60F & 60G)
652
SV3-CA01-S5W-CV4214
PERFORM REWORK ON IDENTIFIED STUD RELATED DEFICIENCIES FROM INSPECTION REPORT
(IR) S540-001-14-0061 FOR CA01-14, ALSO PERFORM N&D REWORK AND REPAIRS AS
INDICATED IN THE APPROVED DISPOSITIONS
653
SV3-CA01-V2W-CV2104
CA01 INSTALL AND TEST LUG AT SM19
654
SV0-RWS-PLW-ME0163
Fabrication and Installation of the Trench #7 Raw Water System Piping
655
SV3-CA01-S5W-CV2475
CA01-08 UNSAT IR REPAIR
656
SV3-KB16-KBW-ME2761
KB16 - INSTALLATION OF DEGASIFIER SEPARATOR PUMP WLS-MP-05B
657
SV4-KB04-KBW-ME6120
FABRICATION OF KB04 MECHANICAL EQUIPMENT MODULE
658
SV0-0000-XGW-CV0663
Pumphouse Switchgear Building #315 Grade for BLDG. Slab
659
SV0-0000-PLW-ME2477
INSTALL PIPING AND PUMP FOR BATCH PLANT CHILLER CONDENSATE
660
SV3-WLS-THW-ME2432
HYDROSTATIC TESTING OF KB12 WLS PIPING
661
SV0-RWS-PVW-862686
CORRECT VALVE POSITION INDICATOR AND ROTATE VALVE 90 DEGREES BETWEEN PIPING
FLANGES ON RWS VALVE #SV0-RWS-V012B IN ACCORDANCE WITH N&D SV0-RWS-GNR-000071
662
SV0-YFS-EWW-EL3562
315 BLDG CBL PULLING & TERMINATIONS FOR YFS SYSTEM
663
SV3-CA01-S4W-CV4207
CA01-02 Support Leg Installation (SA4)
664
SV3-WGS-PHW-ME3154
INSTALL WGS PIPE SUPPORTS ON R161 MODULE
665
SV3-PGS-THW-ME3958
HYDRO TESTING OF R155 MODULE PGS PIPING
666
SV3-CA20-S4W-CV2625
CA20 SUB ASSEMBLY 2 WORK LIST ITEMS WB-W00117 & WB-W00118
667
SV3-CA01-S4W-CV3800
CA01-43 SUBMODULE INSTALLATION





10/18/2017
 
Page 41 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
668
SV3-WLS-THW-ME3035
KB16 - HYDROSTATIC TESTING OF WLS PIPING
669
SV0-010-CYW-CV5566
Install Drywell Sump for Building 315.
670
SV0-PWS-PHW-861572
FABRICATE AND INSTALL THE PIPE SUPPORTS AND BASEPLATES ASSOCIATED WITH
ISOMETRICS SV0-PWS-PLW-980
671
SV3-WLS-P0W-ME2144
INSTALLATION OF SMALL BORE KB11 WLS PIPING (INCLUDING SV3-WLS-PLW-660, 661, 676,
67K, 67U, 684, 685, 687, & 68E)
672
SV3-WGS-P0W-ME2676
Fabrication/Installation of WGS Piping Module KB14(Isometrics
SV3-WGS-PLW-02A,04A,06A,07A,8A,9A,10E,030, 110 AND 130)
673
SV0-YFS-PLW-ME0024
Installation of YFS Underground Piping for Trench 5
674
SV3-CA01-V2W-CV2097
CA01 INSTALL AND TEST LUG AT SM 04
675
SV0-RWS-EWW-EL0943
PUMPHOUSE SWITCHGEAR BLDG 315 CABLE PULLING AND TERMINATIONS - RWS
676
SV0-YFS-PVW-862706
TROUBLESHOOT/ADJUST TRAVEL STOPS ON YSF VALVES # SV0-YFS-V008, AND
SVO-YFS-PVW-V010
677
SV3-WRS-P0W-ME2191
UNIT 3 KB13: INSTALLATION OF LARGE BORE PIPING (INCLUDES ISOMETRICS
SV3-WES-PLW-556 & 559)
678
SV3-WGS-P0W-ME2722
INSTALLATION OF SMALL BORE WGS PIPING (INCLUDES SV3-WGS-PLW-051, 061, 071, 081,
091)
679
SV4-VWS-PHW-861285
INSTALLATION OF VWS PIPE SUPPORTS ON MODULE R155
680
SV4-DWS-P0W-861299
INSTALLATION OF DWS PIPING ON MODULE R151
681
SV4-CAS-P0W-861267
INSTALLATION OF CAS PIPING ON MODULE R151
682
SV3-R161-R1W-ME0726
Installation of R161 Commodity Module
683
SV3-FPS-PHW-ME2977
INSTALLATION OF FPS PIPING SUPPORTS IN MODULE R151
684
SV3-KB38-KBW-ME2346
INSTALLATION OF KB38 COMPONENTS
685
SV4-WLS-PHW-861250
INSTALLATION OF WLS PIPIPE SUPPORTS ON MODULE R104
686
SV4-DWS-PHW-861300
INSTALLATION OF DWS PIPE SUPPORT ON MODULE R161
687
SV3-DWS-P0W-ME2978
INSTALLATION OF DWS PIPING IN MODULE R151 ISO SV3-DWS-PLW-621
688
SV3-CCS-PHW-ME0801
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CCS-PLW-522,
540
689
SV3-CA20-S5W-CV1752
PERFORM MISC REWORK/REPAIRS ON FLOOR MODULES FOR CA20
690
SV0-010-PHW-ME9016
Install Baseplates and Anchor Bolts for the Potable Water System (PWS) System at
the 315 Building
691
SV0-RWS-P0W-862358
FABRICATION & INSTALLATION OF THE #4 WELL PIPING TO THE RWS STORAGE TANK
692
SV3-KB13-KBW-ME7437
Installation of Radioactive Drain Sump Pump Cover
693
SV4-CA20-CAW-850001
CA20 SHIMS AND GUIDE PINS





10/18/2017
 
Page 42 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
694
SV3-CA01-V2W-CV2103
CA01 INSTALL AND TEST LUG AT SM 18
695
SV3-ME71-CCW-CV0092
Unit 3 Cooling Tower Drilled Shaft Foundations
696
SV0-YFS-PLW-ME1198
RELOCATE THE ELECTRIC FIRE WATER PUMP SKID TO THE 315 PUMP HOUSE
697
SV3-ML05-MLW-ME7638
100' SHIELD BUILDING FLOOR PENETRATIONS
698
SV0-817-EWW-TP1394
TEMPORARY POWER FOR CONSTRUCTION STARTUP BUILDING 207
699
SV0-ZRS-MGW-EL5569
INSTALL AND ANCHOR THE DIESEL GENERATOR SV0-ZRS-MGW-001 AND ASSOCIATED
COMPONENTS IN BUILDING 315
700
SV0-ZRS-P0W-ME8858
Fabricate and Install Piping for the above ground Diesel Fuel Oil Lines for
Building 315
701
SV4-KQ11-KQW-ME8910
FABRICATION OF KQ11 LID
702
SV4-2020-CCW-CV0380
U4 Turbine Building Condenser Bay 82’-9" Slab
703
SV0-ZRS-MTW-ME5567
INSTALL DIESEL FUEL OIL TANK AND PUMP SKID @ BUILDING 315
704
SV0-CWS-VRW-ME0053
Rework Damaged Circulation Water System (CWS) (PCCP) Pipe Fittings
705
SV3-PY05-PYW-ME1462
Installation of SWS In-Line Automatic Backwash Strainers in the Unit 3 Turbine
Building El. 82'-9" (SWS-PY-S06A&SWS-PY-S06B)
706
SV3-VWS-P0W-ME2765
KB16 - INSTALLATION OF SMALL BORE CHILLED WATER PIPING (ISOMETRIC
SV3-VWS-PLW-385 &485)
707
SV3-ML05-MLW-ME1500
Attachment of welded couplings to embedded piping penetrations 66'-6"-82'-6"
Walls only
708
SV3-1000-CRW-CV0295
Unit 3 Nuclear Island Reinforcing Steel
709
SV3-CA01-V2W-CV2102
CA01 INSTALL AND TEST LUG AT SM17
710
SV3-WLS-THW-ME3949
HYDRO TESTING OF KB22 MODULE WLS PIPING
711
SV3-WLS-THW-ME3953
HYDROSTATIC TESTING OF CLASS D WLS PIPING IN MODULE KB38
712
SV3-WLS-THW-ME3950
Hydro Testing of KB27 Module WLS Piping
713
SV3-WGS-THW-ME3966
HYDROSTATIC TESTING OF WGS PIPING ON MODULE R161
714
SV0-YFS-PLW-ME0918
Fabricate and Install Yard Fire Water Lines for Building 315
715
SV0-ZRS-EKW-EL2745
INSTALL ELECTRICAL EQUIPMENT LOAD BANK SV0-ZRS-LB-001 AT PUMPHOUSE SWITCHGEAR
BLDG. 315
716
SV0-ZRS-THW-ME6273
PERFORM HYDROSTATIC/PNEUMATIC TESTING ON THE DIESEL FUEL OIL LINES @ BUILDING
315
717
SV0-PWS-P0W-862331
SUPPORT FLUSH PLAN SV0-PWS-TFP-401 FLUSH PLAN
718
SV3-R155-KBW-ME3672
SITE COMPLETION OF R155 SRUCTURAL STEEL
719
SV0-YFS-CCW-CV5434
GROUT FOR ELECTRIC YARD FIRE WATER PUMP
720
SV0-PWS-EWW-EL3561
315 BLDG CBL PULLING & TERMINATIONS FOR PWS SYSTEM





10/18/2017
 
Page 43 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
721
SV0-ZRS-EKW-EL5901
INSTALLATION OF FLEXI-BAR BUS CONNECTIONS FOR LOAD CENTERS SV0-ZRS-EK-21 & 22 AT
315 BLDG
722
SV0-RWS-P0W-861787
SUPPORT FLUSH PLAN SV0-14-RWS-001 FOR BUILDING 315 PIPING
723
SV3-SFS-THW-ME2431
HYDROSTATIC TESTING OF KB12 SFS PIPING
724
SV3-CA05-S4W-CV1874
CA05 NORTH SIDE WALL OVERLAY PLATES AND BEAM SEATS INSTALLATION
725
SV3-VWS-THW-ME4460
HYDROSTATIC TESTING OF R161 VWS PIPING (CLASS E)
726
SV4-KB16-KBW-ME7487
INSTALLATION OF KB16 DEGASIFIER VACUUM PUMPS
727
SV3-DWS-THW-ME3963
HYDRO TESTING OF R161 MODULE DWS PIPING
728
SV3-VWS-THW-ME3959
HYDRO TESTING OF R155 MODULE VWS PIPING
729
SV3-CCS-THW-ME3962
HYDRO TESTING OF R161 MODULE CCS PIPING
730
SV3-ML05-MLW-ME4821
INSTALLATION OF PENETRATION 1120-ML-P03
731
SV4-CAS-PHW-861296
INSTALLATION OF CAS PIPE SUPPORTS ON MODULE R161
732
SV4-WWS-PLW-ME0959
Installation of WWS Embedded Drain Piping and Drain Hubs
733
SV3-KB13-MEW-ME2462
INSTALLATION OF KB13 SUMP PUMPS WRS-MP-01A & 01B
734
SV3-CWS-PLW-ME0049
Unit 3 Circulating Water System (CWS) Phase 2 Supply Lines.
735
SV3-CA01-V2W-CV2099
CA01 INSTALL AND TEST LUG SM12
736
SV3-VWS-THW-ME3965
HYDROSTATIC TESTING OF VWS PIPING ON MODULE R161
737
SV3-CA01-V2W-CV2098
CA01 INSTALL AND TEST LUG AT SM 11
738
SV3-SFS-MTW-ME2202
INSTALLATION OF KB12 DEMINERALIZER TANKS (SFS-MV-01A & SFS-MV-01B)
739
SV3-CA01-S4W-CV2060
FABRICATE LEAK CHASE PLUG BARS AND END CAPS SUBASSEMBLY 06
740
SV3-WGS-P0W-ME2984
Installation of WGS Piping in Module R151 Per ISO SV3-WGS-PLW-541
741
SV3-SFS-PHW-ME7022
FABRICATION/INSTALLATION OF CA03 CLASS D PIPE SUPPORTS SV3-SFS-PH-11R2024;
SV3-SFS-PH-11R2025; & SV3-SFS-PH-11R2026
742
SV3-WGS-P0W-ME2972
FABRICATE AND INSTALL WGS PIPING FOR MODULE R161 (INCLUDES DRAWING
SV3-WGS-PLW-540)
743
SV0-0000-SSW-CV7453
MISCELLANEOUS STRUCTURAL STEEL
744
SV0-PWS-CCW-CV0415
Pipe Support Level Foundations
745
SV3-CA01-V2W-CV2100
CA01 INSTALL AND TEST LUG AT SM13
746
SV3-WWS-P0W-ME2701
WWS EMBEDED PIPING INSTALLATION (INCLUDING ISOMETRIC SV3-WWS-PLW-310, 31E, 319,
& 31A)
747
SV4-KB16-KBW-ME7485
INSTALLATION OF LIQUID SEAL HEAT EXCHANGER SV4-WLS-ME-03
748
SV3-CA01-S4W-CV2241
CA01-31 SUBMODULE ERECTION
749
SV3-CA01-S4W-CV2552
INSTALLATION OF CA01-14
750
SV3-CA01-V2W-CV2101
CA01 Install and Test Lug at SM 16





10/18/2017
 
Page 44 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
751
SV4-CWS-PLW-ME0198
Unit 4 CWS Phase 1 Supply Line
752
SV0-PWS-PVW-862469
DISASSEMBLE/TROUBLESHOOT, PWS VALVE #SV0-PWS-V591B, AND GEAR BOX
753
SV3-WLS-PLW-ME0903
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-562, 566, 573, 574,
and 575
754
SV4-WGS-PHW-861287
INSTALLATION OF WGS PIPE SUPPORTS ON MODULE R155
755
SV3-WLS-PLW-ME0904
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-564, 565, 570, 571,
and 572
756
SV0-RWS-PHW-861105
FABRICATE AND INSTALL RWS SUPPORTS SV0-RWS-PH-00R0185 & SV0-RWS-PH-00R0189 @
BLDG 315
757
SV0-RWS-EKW-EL0679
Installation of Electric Load Centers and Misc. Equipment Commodities for the
RWS and Tank Farm Pump House Switchgear Bldg. 315
758
SV0-PWS-PHW-861991
FABRICATE AND INSTALL THE PIPE SUPPORTS AND BASEPLATES ASSOCIATED WITH ISOMETRIC
SV0-PWS-PLW-981
759
SV0-RWS-PHW-ME8406
Fabricate and Install the RWS Pipe Supports On the RWS Transfer Pumps
760
SV4-KB15-KBW-ME7476
INSTALLATION OF KB15 COMPONENTS
761
SV4-FPS-PHW-861258
INSTALLATION OF FPS PIPE SUPPORTS ON MODULE R151
762
SV0-0000-CCW-CV1583
Construction of Concrete Transformer Foundations and Other Appurtenant Concrete
for the 300 Series Buildings
763
SV0-0000-CCW-860201
MISCELLANEOUS CONCRETE FOUNDATIONS FOR THE 315 BUILDING
764
SV3-CA01-S4W-CV2206
CA01 SM 02 INSTALLATION
765
SV3-CA01-S4W-CV2147
CA01-9 Submodule Erection
766
SV3-1208-SCW-CV3034
COURSE 2 UNIT 3 SHIELD BUILDING
767
SV4-KB16-KBW-ME7486
INSTALLATION OF KB16 DEGASIFIER SEPARATOR PUMPS
768
SV3-CA01-S5W-CV4226
CA01-38 UNSAT IRS AND N&DS- STRUCTURE REPAIRS
769
SV3-CA05-S4W-CV1877
CA05 EMBED PLATES AND BEAM SEATS WEST SIDE
770
SV3-CA01-S4W-CV2081
FABRICATE LEAK CHASE PLUG BARS AND WELD END CAPS FOR LEAK CHASE FOR CA01 SUB
ASSEMBLY 5
771
SV3-CA01-S5W-CV3319
CA01-27 UNSAT IRS AND N&DS - STRUCTURE REPAIRS
772
SV3-CA01-S4W-CV2096
CA01-33 SUBMODULE ERECTION
773
SV4-R161-MDW-861307
INSTALLATION OF DUCTWORK AND SUPPORTS ON MODULE R161
774
SV4-CAS-P0W-861276
INSTALLATION OF CAS PIPING ON MODULE R155
775
SV0-ZRS-EWW-EL3563
315 BLDG CBL PULLING & TERMINATIONS FOR ZRS SYSTEM
776
SV3-CA01-S4W-CV2226
CA01 SM24 INSTALLATION





10/18/2017
 
Page 45 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
777
SV3-KB11-KBW-ME2284
FABRICATION OF KB11 MECHANICAL EQUIPMENT MODULE
778
SV4-R151-MDW-861269
INSTALLATION OF HVAC DUCTWORK AND SUPPORTS ON MODULE R151
779
SV3-CA01-S5W-CV2817
CA01-47 REPAIR WORK
780
SV3-CA20-V2W-CV1728
INSTALL CA20 LIFT LUGS 164 AND 165
781
SV0-ZRS-MTW-ME8969
Install Diesel Generator's Day Tank--SV0-ZRS-MT-002 @ Bldg 315
782
SV4-FPS-P0W-861257
INSTALLATION OF FPS PIPING ON MODULE R151
783
SV4-PGS-PHW-861302
INSTALLATION OF PGS PIPE SUPPORTS ON MODULE R161
784
SV4-PGS-P0W-861282
INSTALLATION OF PGS PIPING ON MODULE R155
785
SV0-PWS-P0W-ME8001
FABRICATE AND INSTALL THE PWS DISCHARGE PIPING FROM THE PWS PUMP SKID TO THE
EXISTING UNDERGROUND PIPE FLANGE @ BLDG. 315
786
SV4-CAS-PHW-861277
INSTALLATION OF CAS PIPE SUPPORTS ON MODULE R155
787
SV3-KB10-KBW-ME2469
Fabrication/Installation of KB10/WWS sump pit and drain structure and pipe
supports
788
SV4-PGS-PHW-861283
INSTALLATION OF PGS PIPE SUPPORTS ON MODULE R155
789
SV4-FPS-P0W-861280
INSTALLATION FPS PIPING ON MODULE R155
790
SV3-4032-CCW-CV1886
Unit 3 Annex Area 2 East SUmp and Elevator Pit Installation
791
SV3-CA01-S4W-CV2377
CA01-07-CORRECT UNSAT IR AND N&Ds
792
SV3-CA20-S4W-CV2210
Unit 3 CA20 Coupler Installation at Weld Seams
793
SV3-EDS-DBW-EL3129
INSTALL ANNEX BLDG EDS02-DB1 BATTERY RACKS, ROOM 40309
794
SV4-0000-CRW-CV8074
UNIT 4 TRANSFORMER REINFORCEMENT (PLACEMENT 2)
795
SV3-KQ11-KQW-ME0566
Install Module KQ11 Portion 1
796
SV4-FPS-PHW-861281
INSTALLATION OF FPE PIPE SUPPORTS ON MODULE R155
797
SV4-SDS-PLW-ME1266
INSTALL SANITARY DRAIN LIFT STATION MS-500
798
SV4-ML05-MLW-ME1746
Attachment of Welded Nelson Studs to Embedded Piping Penetrations 66'-6"-82'-6"
Walls Only
799
SV4-WGS-PHW-861266
INSTALLATION OF PIPE SUPPORTS OF MODULE R151
800
SV3-ME01-PLW-ME0913
Condenser A Turbine Bypass Piping & Supports
801
SV4-KB04-KBW-ME5676
Installation of Module KB04
802
SV4-CA20-P0W-860236
INSPECTION/ VERIFICATION OF CA20 EMBEDDED PIPING
803
SV3-CA03-S4W-CV2266
CA03 INSTALL LIFTING LUGS FOR NI SET
804
SV4-0000-CRW-CV8076
UNIT 4 TRANSFORMER REPLACEMENT (PLACEMENT 4)
805
SV4-WGS-PHW-861306
INSTALLATION OF WGS PIPE SUPPORTS ON MODULE R161
806
SV3-CA01-S4W-CV2064
CA01-37 PRELIMINARY SUB-MODULE FIT-UP





10/18/2017
 
Page 46 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
807
SV3-CA01-S5W-CV4213
CA01-15, PERFORM STRUCTURAL N&D & INSPECTION REPORT (IR) S561-004-14-0467 REWORK
AND REPAIRS
808
SV3-DWS-PHW-ME2979
INSTALLATION OF DWS PIPING SUPPORTS IN MODULE R151
809
SV4-WLS-P0W-ME5395
INSTALLATION OF KB11 PIPING ISOMETRICS SV4-WLS-PLW-660 & -661
810
SV3-1208-CCW-CV8997
CONCRETE IN COURSE 3 SHIELD BUILDING PANELS
811
SV3-CA05-S5W-CV2230
CA05-PAPERCLIP REBAR REMOVAL AND RE-INSTALLATION
812
SV3-CA05-S5W-CV1869
CA05 WORK N&Ds FROM SUPPLIER
813
SV3-WLS-PLW-ME0683
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-755
814
SV3-KB12-KBW-ME2258
Installation of KB12 Structural Steel
815
SV3-RNS-P0W-861215
REMOVE MODULE Q240 VALVE OPERATORS
816
SV3-KB10-KBW-ME2129
INSTALLATION OF WWS PIPING - MODULE KB10 (ISOMETRICS: WWS-PLW-010, 011, 017,
01G)
817
SV3-ML05-MLW-850000
INSTALLATION OF SV3-11206-ML-P01 PENETRATION
818
SV4-CAS-PHW-861268
INSTALLATION OF CAS PIPE SUPPORTS ON MODULE R151
819
SV0-PWS-PHW-ME0924
INSTALL PIPE SUPPORTS ON THE POTABLE WATER LINES FOR BUILDING 315
820
SV4-CCS-PHW-861298
INSTALLATION OF CCS PIPE SUPPORTS ON MODULE R161
821
SV4-VWS-P0W-861263
INSTALLATION OF VWS-PIPING ON MODULE R151
822
SV3-CA01-S5W-CV2082
CA01-32 FABRICATION & ASSEMBLY
823
SV3-CA01-S4W-CV3799
CA01-42 SUBMODULE INSTALLATION
824
SV4-VWS-PHW-861264
INSTALLATION OF VWS PIPE SUPPORTS ON MODULE R151
825
SV4-WGS-P0W-861286
INSTALLATION OF WGS PIPING ON MODULE R155
826
SV3-CA01-S4W-CV4145
CA01-39 SUBMODULE ERECTION
827
SV3-WLS-PHW-ME2481
FABRICATION/INSTALLATION OF KB11/WLS TUBING SUPPORTS(GR.35)
828
SV4-VWS-PHW-861304
INSTALLATION OF VWS PIPE SUPPORTS ON MODULE R161
829
SV4-CA20-S5W-CV4001
CA20-01 UNSATISFACTORY IRs/N&Ds/E&DCRs AND LOOSE PARTS - STUDS
830
SV4-KB14-KBW-ME7083
INSTALLATION OF THE KB14 MODULE
831
SV3-CA03-S4W-CV2261
CA03 TOP WALKWAY SUPPORT STEEL
832
SV4-PGS-P0W-861301
INSTALLATION OF PGS-PIPING ON MODULE R161
833
SV4-KB14-KBW-ME8945
KB14 STRUCTURAL FRAME REWORK
834
SV4-KQ11-KQW-ME1684
INSTALL MECHANICAL EQUIPMENT MODULE KQ11 (MT-02) - PORTION 1





10/18/2017
 
Page 47 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
835
SV3-CA01-S5W-CV4221
CA01-35 UNSAT IR'S AND N&D'S REWORK AND REPAIRS
836
SV4-CAS-P0W-861295
INSTALLATION OF CAS PIPING ON MODULE R161
837
SV3-KB10-KBW-ME2130
INSTALLATION OF WWS PIPING - MODULE KB10 (ISOMETRICS: WWS-PLW-012, 013, 015,
016)
838
SV3-CA01-S5W-CV4148
CA01-41 UNSAT IRs AND N&Ds - STRUCTURE REPAIRS
839
SV3-WLS-P0W-ME4603
INSTALLATION OF WLS PIPING IN R216 MODULE
840
SV3-CA02-S5W-CV2564
CA02-05 Unsatisfactory IRs and N&D Repairs - Structual Repairs
841
SV0-PWS-PVW-862794
PULSATION DAMPENER 0-PWS-Y50A IS LEAKING AND NOT HOLDING AIR CHARGE ABOVE ZERO
PSIG ON AIR SIDE OF DAMPENER
842
SV3-CA01-S5W-CV3042
CA01-12 UNSAT IR AND N&D REPAIRS
843
SV3-CA20-S5W-CV1433
Miscellaneous Rework for Closure of N&D's
844
SV4-WWS-PHW-ME5003
Installation of Large Bore WWS Piping Supports (Includes Isometrics:
SV4-WWS-PLW-31C, 31D, 313)
845
SV3-CA01-S5W-CV3308
CA01-09 UNSATISFACTORY IRS AND N&D REPAIRS - STUDS
846
SV3-CA20-S5W-CV1904
CA20-30 INSTALLATION OF ADDITIONAL REBAR COUPLERS AND REPLACEMENT OF REBAR
COUPLERS RLREADY INSTALLED
847
SV0-0000-CCW-CV5528
MISCELLANEOUS GROUTING IN 300 SERIES BUILDINGS/YARD
848
SV3-WLS-PHW-ME2222
INSTALLATION OF PIPE SUPPORTS ON KB12 (FOR ISOMETRICS SV3-WLS-PLW-67X,68A)
849
SV3-VCS-MXW-CT8035
U3 VCS Ductwork Coatings Rework
850
SV3-WLS-PHW-ME2219
INSTALLATION OF PIPE SUPPORTS ON KB12 (FOR ISOMETRICS SV3-WLS-PLW-60C, 60N, 686)
851
SV0-0000-MEW-ME0715
CONDENSER FABRICATION AREA PREPARATION (111 SATELLITE)
852
SV3-WLS-PHW-ME2368
FABRICATION/INSTALLATION OF KB11/WLS PIPING SUPPORTS (SV3-WLS-PH-12R0443,
12R0450, 12R0459, 12R0466, 12R0478, 12R0777, 12R0778, 12R0779, 12R0781, &
12R0782)
853
SV3-CA03-S5W-CV2932
CA03 REWORK UNSAT ITEMS- SUBMODULES 03 THRU 06
854
SV3-CA20-S4W-CV0858
Installation of CA20 SA1 EL. 107'-2" Floor Submodules (Submodules 52 & 53)
855
SV4-CA20-S4W-CV3262
CA20-01 SUB-MODULE ERECTION
856
SV4-DWS-P0W-861259
INSTALLATION OF DWS PIPING ON MODULE R151
857
SV3-CA02-S4W-CV5779
INSTALL CA02-03 PERMANENT WELDED ATTACHMENTS
858
SV4-CCS-P0W-861297
INSTALLATION OF CCS PIPING ON MODULE R161
859
SV3-VWS-P0W-ME2982
Installation of VWS Piping in Module R151 Per ISO SV3-VWS-PLW-381, & 481





10/18/2017
 
Page 48 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
860
SV3-WLS-PHW-ME2372
FABRICATION/INSTALLATION OF KB11/WLS PIPING SUPPORTS (SV3-WLS-PH-12R0002,
12R0439, 12R0467, 12R0480, 12R0481, 12R0486, 12R0488, 12R0490, & 12R0491)
861
SV4-PGS-P0W-861261
INSTALLATION OF PGS PIPING ON MODULE R151
862
SV3-1000-CPW-CV5117
CUTTING OF SOUTH SIDE UNIT 3 NUCLEAR ISLAND MSE WALL PANEL
863
SV3-CA03-S5W-CV2933
CA03 RE-WORK UNSAT IR'S AND N&D FOR SUBMODULES 12 THRU 17
864
SV0-CA01-SSW-CV4231
CA01 PLATEN MODIFICATIONS FOR SUPPORT LEGS BELOW CA01-01 AND CA01-21
865
SV3-2020-MEW-ME0845
Attach Condenser A Upper Shell to Upper Tube Bundle RESERVED FOR Oran Poe
866
SV3-WLS-PHW-ME5371
INSTALLATION OF WLS PIPE SUPPORTS IN R216 MODULE
867
SV0-YFS-JEW-863014
DISSEMBLE/REMOVE/REPLACE WITH NEW, TRANSMITTER WSV0-YFS-JE-TT002A
868
SV0-ZRS-PVW-863155
rOTATE SV0-ZRS-PL-V002 90 DEGREES (UP-RIGHT POSITION), BETWEEN PIPING FLANGES.
869
SV3-2030-M6W-ME1704
INSTALL PIPING SUPPORTS FOR "A" TO "B" CONDENSER CROSSOVER PIPING
870
SV3-CA01-S4W-CV2228
CA01 SM 22 INSTALLATION
871
SV4-4033-CRW-CV8103
(BLANK)
872
SV3-2020-MEW-ME0739
Install Condenser A Upper Shell Heater Truss
873
SV3-VCS-MXW-CT7413
U3 CONTAINMENT BUILDING MD01 VCS DAMPERS COATINGS REWORK
874
SV3-CA03-S4W-CV2256
CA03 SUBMODULE WALL ASSEMBLY (01, 02, 03)
875
SV3-CA20-S4W-CV0429
Installation of CA20 SA2 EL 92'-6" Floor Submodules (Submods 43, 44, 45, 46)
876
SV3-ME01-PLW-ME1003
Unit 3 Condenser A: Installation of MSR A&B Shell Drains
877
SV3-CA01-S4W-CV2551
CA01-12 SUBMODULE INSTALLATION
878
SV3-CA20-V2W-CV1729
INSTALL CA20 LIFT LUGS 166 AND 167
879
SV3-CA01-S5W-CV3055
CA01-12 UNSAT IR & N&D STUD REPAIRS
880
SV3-CA01-S4W-CV4277
CA01-11 N&D APP-CA01-GNR-850354 REWORK
881
SV3-CA20-S4W-CV0423
Installation of Subassembly 1 EL 82'-6" Floor Submodules
882
SV3-CA01-S5W-CV3309
CA01-09 UNSATISFACTORY IRs AND N&D REPAIRS - STRUCTURAL REPAIRS
883
SV3-CA01-S4W-CV2079
CA01-05 SUBMODULE ERECTION
884
SV3-R104-R1W-ME3033
STRUCTURAL FABRICATION OF R104 MODULE
885
SV3-CA01-S5W-CV2270
CA01-03 REPAIRS
886
SV3-KB15-KBW-ME2344
INSTALLATION OF KB15 COMPONENTS





10/18/2017
 
Page 49 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
887
SV4-DWS-PHW-861279
INSTALLATION OF DWS PIPE SUPPORTS ON MODULE R155
888
SV3-CA01-S4W-CV2238
CA01-28 SUBMODULE ERECTION
889
SV4-WRS-PHW-861252
INSTALLATION OF WRS PIPE SUPPORTS ON MODULE R104
890
SV3-CA02-MHW-CV2561
CA02 LIFTING FRAMES AND BRACING
891
SV3-CAS-P0W-ME2986
INSTALLATION OF CAS PIPING IN MODULE R151 PER ISO SV3-CAS-P0W-421, & 321
892
SV3-KB22-KBW-ME2203
INSTALLATION OF KB22 COMPONENTS
893
SV3-2020-MEW-ME0852
Install Condenser C Upper Shell to Upper Truss RESERVED FOR Oran Poe
894
SV4-CA20-CAW-850000
CA20 MODULE INSTALLATION
895
SV3-PXS-PHW-ME7021
FABRICATION/INSTALLATION OF CA03 CLASS E PIPE SUPPORT SV3-PXS-PH-11R0573
896
SV3-MG20-MEW-ME4880
Main Generator Sole Plate Installation
897
SV3-ML05-MLW-ME3413
INSTALLATION OF CA03 PENETRATION
898
SV3-CA03-S4W-CV2265
CA03 INSTALLATION OF LIFT LUGS (SUB-MODULE CA03-01 THRU CA03-17)
899
SV4-WLS-P0W-ME5400
INSTALLATION OF KB11 PIPING ISOMETRIC SV4-WLS-PLW-683
900
SV4-WLS-P0W-ME5397
INSTALLATION OF KB11 PIPING ISOMETRIC SV4-WLS-PLW-67C
901
SV3-2030-M6W-ME1702
INSTALL CWS CROSSOVER PIING FROM "A" TO "B" CONDENSER
902
SV3-CA20-S4W-CV2323
CA20 SUB ASSEMBLY 1 WORK LIST ITEMS WB-W00054, WB-W00055, WB-W00077, WB-W00080,
WB-W00081, WB-W00085 & WB-W00116
903
SV4-0000-CRW-CV8073
UNIT 4 TRANSFORMER REINFORCEMEN (PLACEMENT 1)
904
SV3-CA05-S4W-CV1875
CA05 EAST SIDE WALL OVERLAY PLATES AND BEAM SEATS INSTALLATION
905
SV4-WLS-P0W-ME5398
INSTALLATION OF KB11 PIPING ISOMETRICS SV4-WLS-PLW-67Q & -67S
906
SV4-WLS-P0W-ME5399
INSTALLATION OF KB11 PIPING ISOMETRIC SV4-WLS-PLW-67W
907
SV3-KB20-KBW-ME1675
Installation of Module KB20 (WLS Chemical Waste Pump)
908
SV3-WLS-P0W-ME2760
KB16-Install Bore Separator Pump Suction Piping (Isometric SV3-WLS-PLW-120)
909
SV3-SFS-P0W-ME2132
Installation of Large Bore KB12 SFS Piping (Including Isometrics
SV3-SFS-PLW-60A, 60B)
910
SV3-WLS-P0W-ME2766
KB16 - INSTALLATION OF SMALL BORE CONDENSER PIPING (ISOMETRICS SV3-WLS-PLW-102,
103, 104, 105, 106, & 107)
911
SV3-2020-MEW-ME0555
Unit 3 Condenser A Hot Well Assembly





10/18/2017
 
Page 50 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
912
SV0-RWS-PHW-ME9004
FABRICATE AND INSTALL THE RAW WATER PIPE SUPPORTS ON ISOMETRIC SV0-RWS-PLW-500,
502, 512, 524, 525, 737 & 738
913
SV0-RWS-PLW-ME0917
Install Raw Water Lines for Building 315
914
SV3-CA01-S5W-CV4211
CA01-16 IR STRUCTURAL AND N&DS
915
SV4-2020-MEW-TP1407
Unit 4 Condenser Upper Shell Construction Aid Support Platform
916
SV4-CA01-S5W-CV6458
CA01-27 UNSAT IRs/N&Ds/E&DCRs/LOOSE PARTS - STRUCTURAL
917
SV3-2040-MLW-ME2937
INSTALLATION OF EMBEDDED PIPING PENETRATION FLOOR SLEEVES (SLABS 1 AND 6).
918
SV3-PGS-PHW-ME2981
INSTALLATION OF PGS PIPING SUPPORTS IN MODULE R151
919
SV4-CA20-S5W-CV5294
CA20-12 UNSATISFACTORY IRs/N&DS/E&DCRs AND LOOSE PARTS - STUDS
920
SV3-KB22-KBW-ME1667
Installation of Module KB22-WLS Effluent Holdup Pump B
921
SV0-RWS-THW-ME8937
PERFORM HYDROSTATIC TESTING ON THE RAW WATER LINES @ BUILDING 315
922
SV4-CA20-S5W-CV5766
CA20-72 UNSAT IR# & N&D STRUCTURAL REPAIRS
923
SV4-CA20-S5W-CV5285
CA20-10 UNSAT IR, N&D AND SHIP LOOSE MATERIAL STRUCTURAL REPAIRS
924
SV3-1208-ITW-CV4392
PRE-ITAAC MEASUREMENTS
925
SV4-WLS-P0W-ME5394
INSTALLATION OF KB11 PIPING ISOMETRICS SV4-WLS-PLW-602, -603, -604, -605, -606,
-607, -609, -60K, & -60L
926
SV3-CA20-S4W-CV2487
CA20 SUB ASSEMBLY 3 WORK LIST ITEMS WB-W00019, WB-W00024, WB-W00025, WB-W00026,
WB-W00027 & WB-W00028
927
SV0-RWS-CWS-CV6291
RAW WATER INTAKE FOUNDATION(S)
928
SV3-2030-M6W-ME1703
INSTALL CWS CROSSOVER PIPING FROM "B" TO "C" CONDENSER
929
SV3-CA20-S4W-CV2609
FABRICATION OF ADDITIONAL CA20 OVERLAY PLATES
930
SV3-WGS-THW-ME3037
KB16-HYDROSTATIC TESTING OF WGS PIPING
931
SV3-CA01-S4W-CV2384
CA01-08 SUBMODULE PRE-ASSEMBLY FABRICATION
932
SV0-PWS-THW-ME2702
HYDRO TEST THE POTABLE WATER SYSTEM (PWS) AT BUILDING 315
933
SV4-ML05-MLW-ME7941
INSTALL CA01 PROCESS PIPE PENETRATIONS SV4-11501-ML-P03, SV4-11501-ML-P04, &
SV4-11502-ML-P03
934
SV3-CA05-S5W-CV1870
MODIFY CA05-02 AND CA05-03 PER EDCR APP-CA05-GEF-068





10/18/2017
 
Page 51 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
935
SV3-1208-SCW-CV3078
COURSE 1 UNIT 3 SHIELD BUILDING
936
SV3-CA03-S4W-CV2264
CA03 FLOOR LEAK CHASE PLATES INSTALLATION
937
SV4-CA20-S5W-CV5771
CA20-73 UNSAT IR# & N&D STRUCTURAL REPAIRS
938
SV3-2040-MLW-ME2939
INSTALLATION OF EMBEDDED PIPING PENETRATION FLOOR SLEEVES (SLAB 2).
939
SV3-WLS-PHW-ME2369
FABRICATION/INSTALLATION OF KB11/WLS PIPING SUPPORTS (SV3-WLS-PH-12R0006,
12R0453, 12R0457, 12R0460, 12R0464, 12R0470, 12R0475, & 12R0780)
940
SV4-VCS-MXW-CT7415
U4 CONTAINMENT BUILDING MD01 VCS DAMPERS COATINGS REWORK
941
SV3-2030-M6W-ME1705
INSTALL PIPING SUPPORTS FOR "B" TO "C" CONDENSER CROSSOVER PIPING
942
SV4-CA20-S4W-CV3267
INSTALLATION OF SUBMODULE CA20-06
943
SV3-R151-R1W-ME0724
R151 COMMODITY MODULE INSTALLATION
944
SV3-WLS-P0W-ME2135
INSTALLATION OF SMALL BORE KB12 WLS PIPING (INCLUDES ISOMETRICS SV3-WLS-PLW-60A,
60M & 608)
945
SV3-WRS-PHW-ME0781
INSTALLATION OF LARGE BORE WRS PIPING SUPPORTS: SV3-WRS-PH-12A0807, 12R0083
946
SV3-WLS-P0W-ME2767
KB16 - INSTALLATION OF SMALL BORE VACUUM PUMP PIPING (ISOMETRIC SV3-WLS-PLW-090,
100, & 101
947
SV3-2050-MLW-ME6296
INSTALLATION OF MECHANICAL PIPE SLEEVES FOR SLAB(S) 4 ELEVATION 140'
948
SV4-ML05-MLW-ME4812
Attachment of welded nelson studs to embedded piping penetrations 82'-6" Floors
only"
949
SV3-CA01-S5W-CV4142
CA01-34 UNSATISFACTORY IRs AND N&D REPAIRS - STUDS
950
SV4-WWS-P0W-ME1978
WWS EMBEDDED PIPING INSTALLATION (INCLUDING ISOMETRIC SV3-WWS-PLW-31C, 31D, 31K,
& 313)
951
SV4-SFS-P0W-ME5409
INSTALLATION OF KB12 PIPING ISOMETRIC SV4-SFS-PLW-089
952
SV4-4031-CCW-CV5068
UNIT 4 ANNEX BUILDING AREA 1 ELEVATOR PIT
953
SV4-CA20-S5W-CV5761
CA20-71 UNSAT IR# & N&D STRUCTURAL REPAIRS
954
SV4-VWS-PHW-ME7495
INSTALLATION OF KB16 VWS PIPE SUPPORTS
955
SV4-CA20-V2W-CV7511
INSTALL SUPER LIFT LUG AT CA20-01
956
SV4-WGS-P0W-ME2014
INSTALLATION OF SMALL BORE WGS PIPING (INCLUDES SV4-WGS-PLW-050, 101, 103, 105,
107)
957
SV3-WLS-P0W-ME2137
INSTALLATION OF SMALL BORE KB12 WLS PIPING (INCLUDES ISOMETRICS SV3-WLS-PLW-60B,
60H & 60J)
958
SV3-WLS-PHW-ME2371
FABRICATION/INSTALLATION OF KB11/WLS PIPING SUPPORTS (SV3-WLS-PH-12R0445,
12R0705, 12R0438, 12R0446, 12R0783, 12R0700, 12R0440, 12R0001, 12R0452, 12R0474)
959
SV3-VAS-MDW-ME2975
R155 MODULE HVAC AC COMPLETION
960
SV4-CA20-S4W-CV3263
CA20-02 SUB-MODULE ERECTION
961
SV3-FPS-P0W-ME2976
INSTALLATION OF FPS PIPING IN MODULE R151 PER ISO SV3-FPS-PLW-721
962
SV0-0000-XGW-CV0447
RWI Site Development





10/18/2017
 
Page 52 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
963
SV3-WLS-P0W-ME2138
INSTALLATION OF SMALL BORE KB12 WLS PIPING (INCLUDES ISOMETRICS SV3-WLS-PLW-60D
& 672)
964
SV3-R155-R1W-ME0725
INSTALLATION OF R155 COMMODITY MODULE
965
SV3-PGS-P0W-ME2980
INSTALLATION OF PGS PIPING IN MODULE R151 PER ISO SV3-PGS-PLW-121
966
SV4-R104-MDW-861253
INSTALLATION OF HVAC DUCTWORK AND SUPPORTS ON MODULE R104
967
SV4-CB65-S5W-CV4419
INSTALL COUPLERS ON SV4 CB65 OLP's
968
SV3-CAS-PHW-ME2987
INSTALLATION OF CAS PIPING SUPPORTS IN MODULE R151
969
SV3-CA02-S5W-CV5943
CA02-03 STRUCTURAL UNSAT IR'S AND N&D'S
970
SV3-VWS-PHW-ME2983
Installation of VWS Piping Supports in Module R151
971
SV4-WGS-P0W-ME6122
INSTALL KB04 WGS PIPING
972
SV3-CA20-S4W-CV2324
CA20 SUB ASSEMBLY 1 PUNCH LIST ITEMS WB-W00029, WB-W00067, WB-W00075, &
WB-W00093
973
SV3-WLS-PHW-ME0841
Installation of Small Bore WLS Piping Supports for Isometric SV#-WLS-PLW-33D
974
SV3-CA03-SUW-CV7094
CA03 - PROCEDURES AND SPECIFICATIONS BOOK
975
SV4-WLS-MVW-ME5402
INSTALLATION OF KB11/WLS MECHANICAL EQUIPMENT
976
SV3-CA01-S4W-CV0400
CA01 SM 01 INSTALLATION
977
SV3-CA05-S4W-CV1876
CA05 EMBED PLATES AND BEAM SEATS SOUTH SIDE
978
SV3-CA20-S4W-CV1386
Pre-Assembly of CA20 Floor Submodules (CA20-43, 44, 45, 46, 47, 48, 49, 50, 56,
57)
979
SV3-CA20-S4W-CV0433
CA20 WALL J2 OVERLAY PLATES INSTALLATION
980
SV3-VAS-MDW-ME2988
INSTALLATION OF VAS HVAC DUCT IN MODULE R151
981
SV4-CA01-S4W-CV6408
CA01-14-SUB MODULE INSTALLATION
982
SV4-CA20-S5W-CV4010
UNSAT IR# & N&D STRUCTURAL REPAIRS,
983
SV3-1208-SCW-CV4914
COURSE 5 UNIT 3 SHIELD BUILDING
984
SV3-2040-MLW-ME2940
INSTALLATION OF EMBEDDED PIPING PENETRATION FLOOR SLEEVES (SLABS 4 AND 5).
985
SV3-2060-MLW-ME8897
FABRICATION AND INSTALLATION OF MECHANICAL PIPING PENETRATIONS EL. 196'
986
SV3-2060-MLW-ME8896
FABRICATION AND INSTALLATION OF MECHANICAL PIPING PENETRATIONS FOR SLABS 1&2 ON
ELEVATION 170'
987
SV3-2060-MLW-ME8895
INSTALLATION OF MECHANICAL PIPE SLEEVES FOR SLAB(S) 5 & 6 ELEVATION 170'
988
SV4-SFS-MVW-ME5417
INSTALLATION OF KB12/SFS MECHANICAL EQUIPMENT
989
SV4-ML05-MLW-ME4810
ATTACHMENT OF WELDED COUPLINGS 82'-6" FLOOR PENETRATIONS
990
SV0-8100-EWW-TP1212
Temporary Power For Bldg. 203 Westinghouse Field Offices





10/18/2017
 
Page 53 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
991
SV0-852-EWW-TP0407
Power to Icehouse (144) and Well 3
992
SV0-0000-CCW-CV0008
Installation of the Module Assembly Building Foundation
993
VNC-COMM-ZRS-001
Electrical Phase 2 and Fiber Optic
994
SV3-FPS-THW-ME3421
HYDRO TESTING OF FPS PIPING IN MODULE R151 - ISO SV3-FPS-PLW-721
995
SV3-PGS-THW-ME3423
HYDRO TESTING OF PGS PIPING IN MODULW R151-IS0 SV3-PGS-PLW-121
996
SV3-VWS-THW-ME3424
HYDRO TESTING OF VWS PIPING IN MODULE R151-ISO SV3-VWS-PLW-381, & 481
997
SV3-WGS-THW-ME3425
HYDRO TESTING OF WGS PIPING IN MODULE R151 - ISO SV3-WGS-PLW-541
998
SV0-PWS-PPW-ME0257
Start-Up for the Temporary Potable Water Solution and Disinfect of PWS Header
and Building 120
999
SV4-CA01-S4W-CV6521
CA01-46 SUB MODULE INSTALLATION
1000
SV4-CA20-S5W-860207
CA20 FABRICATION OF BULK FLAT BAR
1001
SV3-WLS-PHW-ME2367
FABRICATION/INSTALLATION OF KB11/WLS PIPING SUPPORTS (SV3-WLS-PH-12R0444,
12R0447, 12R0451, 12R0454, 12R0458, 12R0461, 12R0465, 12R0468, 12R0471, &
12R9025)
1002
SV3-CA20-S4W-CV0310
CA20 SA2 Wall Submodule Erection (10, 11, 12, 13, 14, 15, 16, 17)
1003
SV4-CB65-S4W-CV2568
UNIT 4 CB65 ASSEMBLY
1004
SV3-CA20-S4W-CV0441
CA20 WALL L2 OVERLAY PLATES INSTALLATION
1005
SV3-WLS-P0W-ME2143
INSTALLATION OF SMALL BORE KB11 WLS PIPING (INCLUDING SV3-WLS-PLW-678, 679, 67D,
67E, 67G, 67H, 67L, 67N, 682, & 688)
1006
SV3-WLS-P0W-ME2145
Installation of Small Bore KB11 WLS Piping(Including SV3-WLS-PLW-67C, 67F, 67P,
67Q, 67S, 67W, 683, & 68D)
1007
SV3-CA01-S5W-CV2351
CA01-01 REPAIR WORK
1008
SV3-CA01-S4W-CV2095
INSTALLATION OF CA01-32.
1009
SV3-SFS-PHW-ME2218
INSTALLATION OF PIPE SUPPORTS ON KB12 (FOR ISOMETRICS SV3-SFS-PLW-60A, 60B)
1010
SV3-CA01-S5W-CV2327
Finish Fabrication and Perform Work per Miscellaneous N&Ds
1011
SV4-DWS-PHW-861260
INSTALLATION OF DWS PIPE SUPPORTS ON MODULE R151
1012
SV3-WLS-PHW-ME2220
INSTALLATION OF PIPE SUPPORTS ON KB12 (FOR ISOMETRICS SV3-WLS-PLW-60E, 60F, 60G)
1013
SV0-8400-EWW-EL0061
Electrical Service to the Sign Shop
1014
SV0-874-EWW-TP0702
Control Power Installation For Sprinkler System at Batch Plant
1015
SV3-WLS-P0W-ME2142
INSTALLATION OF SMALL BORE KB11 WLS PIPING (INCLUDING SV3-WLS-PLW-602, 603, 604,
605, 606, 607, 609, 60K, & 60L)





10/18/2017
 
Page 54 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
1016
SV4-ML05-MLW-ME1742
INSTALLATION OF EMBEDDED PIPING PENETRATIONS 66'-6"-82'-6" WALLS ONLY
1017
SV3-CA01-S5W-CV3318
CA01-27 UNSATISFACTORY IRs AND N&D REPAIRS-STUDS
1018
SV3-WLS-PHW-ME2370
FABRICATION/INSTALLATION OF KB11/WLS PIPING SUPPORTS (SV3-WLS-PH-12R0479,
12R0489, 12R0487, 12R0485, 12R0482, 12R0437, 12R0484, & 12R0483)
1019
SV3-2050-MLW-ME6295
INSTALLATION OF MECHANICAL PIPE SLEEVES FOR SLAB(S) 1 ELEVATION 140'
1020
SV3-CA01-S5W-CV4143
CA01-34 UNSAT STRUCT IR AND N&D'S
1021
SV3-KB37-KBW-ME2345
INSTALLATION OF KB37 COMPONENTS
1022
SV3-CA01-S4W-CV2550
CA01-11 SUBMODULE INSTALLATION
1023
SV4-2050-CRW-CV5852
NS 141'-3" ELEV. REBAR POUR 2
1024
SV4-CA20-S4W-CV3265
CA20-04 SUB-MODULE ERECTION,
1025
SV4-CA20-S4W-CV5623
CA20-24 UPENDING/SUB-MODULE INSTALLATION
1026
SV0-ZRS-ECW-863146
REPLACE SIMOCODE PRO V
1027
SV3-CA01-S5W-CV3324
CA01-13 UNSAT IR & N&D STUD REPAIRS
1028
SV0-SDS-PLW-ME0240
Installation of All Remaining Grinder Pump Stations
1029
SV3-CA01-S4W-CV2059
CA01-04 INSTALLATION
1030
SV0-891-EWW-EL0318
Electrical Power Installation to Test Lab
1031
SV0-848-CCW-CV0177
Area 158 Carpenter Pad Assembly
1032
SV0-842-CCW-CV0083
Install Foundation for Mechanical/ Structural Fab Shop (Bldg. 131)
1033
SV0-ZRS-EWW-TP0540
Installation of 13.8 KV line from Switchgear #5 to 3 way junction Northeast of
Nuclear Island
1034
SV0-805-CCW-CV0078
Install Foundation for Mechanical Shop (Bldg. 136)
1035
SV0-ME71-CCW-CV0626
Fabrication of End Wall Plates
1036
SV0-842-EWW-EL0173
Installation of Electrical Power to Mechanical Fab Shop (Building 131)
1037
SV0-812-EWW-EL0270
Electrical Feeder Installation to New Hire Office (Bldg 118.)
1038
SV4-12171-CYW-800000
Room 12171 Grout, WLS Waste Effluent Holdup Tank A (WLS-MT-05A)
1039
SV4-KB15-KBW-ME5677
INSTALLATION OF MODULE KB15 (DEGASIFIER DISCHARGE PUMP)
1040
SV3-2050-MLW-ME6294
INSTALLATION OF MECHANICAL PIPE SLEEVES FOR SLAB(S) 2 & 3 ELEVATION 140'
1041
SV3-VAS-MHW-ME2989
INSTALLATION OF STRUCTURAL FRAMES AROUND HVAC DUCT IN MODULE R151
1042
SV0-842-PPW-ME0210
Fabrication and Installation of the Tempoary Piping PWS & SDS (above slab) and
Fixtures for the Piping Fitting Shop, Building 131





10/18/2017
 
Page 55 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
1043
SV0-YFS-CCW-CV0005
Install Yard Fire System (YFS) Diesel Pumphouse Building Foundation
1044
SV0-ZRS-EWW-EL0243
Installation of 1000 kVA transformer and ZRS tie-into the north loop
1045
SV3-CA20-S4W-CV2166
CA20 SUB ASSEMBLY 1 PUNCH LIST ITEMS WB-W00042, WB-W00057, WB-W00058, WB-W00060,
WB-W00073, WB-W000872, WB-W00084, WB-W00087
1046
SV3-CA20-MHW-CV1388
Installation of Submodule CA20-26,27,28,29,30,71,72,73 Vertical Lifting
Attachments
1047
SV0-MH90-MHW-RI0558
Assembly of the HLD Boom and Mast
1048
SV3-KB27-KBW-ME1665
INSTALLATION OF KB27 MECHANICAL MODULE
1049
SV4-SFS-P0W-ME5410
INSTALLATION OF KB12 PIPING ISOMETRIC SV4-SFS-PLW-60A
1050
SV4-CA05-S4W-CV7028
CA05-04 Temporary Attachments
1051
SV3-KB28-KBW-ME1666
INSTALLATION OF MODULE KB28-WLS WASTE HOLDUP PUMP B
1052
SV3-2060-MLW-ME8894
INSTALLATION OF MECHANICAL PIPE PENETRATIONS ELEVATION 170' SLAB(S) 3 & 4
1053
SV4-KB04-MXW-CT7675
COATINGS - U4 KB04 MODULE
1054
SV3-KB28-KBW-ME2205
INSTALLATION OF KB28 COMPONENTS
1055
SV0-039-CCW-CV0309
Installation of Foundation for Gas Storage Modules Bldgs 131 and 150
1056
SV0-829-CCW-CV0179
Area 111 CH80 and CH82 Module Fabrication Pads
1057
SV4-CA20-S5W-CV5615
CA20-23 UNSAT IR - STUDS & LOOSE PARTS,
1058
SV0-MH90-CCW-CV0142
Installation of the Heavy Lift Derrick Counterweight and Ring Foundation
1059
SV3-ME71-CCW-CV0320
Installation fo the Hot Water Inlet Tunnel (Unit 3)
1060
SV0-PWS-PLW-ME0916
Install Potable Water LInes for Building 315
1061
SV3-CA03-S4W-CV2263
CA03 WALL LEAK CHASE ASSEMBLY
1062
SV3-2020-MEW-ME0732
Install Condenser A Lower Tube Bundle
1063
SV3-ME01-MEW-ME1290
Condensers A,B & C: Addition of Omitted Welds on Upper Shell Baffle Plates and
Turbine Bypass Piping
1064
SV4-12172-CYW-800000
Room 12172 Grout, WLS Waste Effluent Holdup Tank B (WLS-MT-05B)
1065
SV4-CA20-S4W-CV3269
CA20-08 SUB-MODULE ERECTION
1066
SV3-CA01-S5W-CV2496
CA01-20 & CA01-21 INSTALLATION OF PAPER CLIP REBARS PER N&D AND E&DCR'S
1067
SV3-CA02-S5W-CV5573
CA02-02-UNSAT IRS AND N&Ds - STUDS
1068
SV3-WLS-PLW-ME0892
Fabricate and Install WLS Embedded Piping ISO SV3-WLS-PLW-642, 643, 644, 645,
and 646
1069
SV3-CA01-S4W-CV2065
SUBMODULE CA01-25, CA01-47, AND CA01-48 ERECTION





10/18/2017
 
Page 56 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
1070
SV3-WLS-PLW-ME0902
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-577, 578
1071
SV4-2020-SSW-CV1824
TURBINE BUILDING CONDENSERS TEMPORARY HYDRO SUPPORT
1072
SV0-RWS-PVW-863439
TROUBLESHOOT/REPLACE LEAKING PIPING FLANGE GASKET ON SV0-RWS-PL-V027A
1073
SV4-CA20-V2W-CV7510
INSTALL SUPER LIFT LUG AT CA20-04/05
1074
SV3-CA01-S5W-CV2277
CA01-22 FABRICATION COMPLETION
1075
SV4-CA20-S4W-CV5628
INSTALLATION OF SUB-MODULE CA20-25
1076
SV4-CA20-S4W-CV5738
INSTALLATION OF SUB-MODULE CA20-26
1077
SV3-MV50-MLW-850000
CONTAINMENT VESSEL-FUEL TRANSFER TUBE: INSTALLATION OF GUARD PIPE ANNULAR RING
1078
SV3-WLS-PLW-ME0887
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-647, 648, 649, and 64A
1079
SV3-CA01-S5W-CV2832
CA01-29 UNSAT AND N&D REWORK
1080
SV4-WLS-PHW-ME5401
INSTALLATION OF KB11 PIPE STRAPS
1081
SV4-CA01-S5W-CV6535
SA3 LEAK CHASE FABRICATION
1082
SV3-CA02-S5W-CV6055
SUBMODULE CA02-03 STUD UNSAT IR AND N&D REPAIR
1083
SV4-WLS-PHW-ME7489
INSTALLATION OF KB16 WLS PIPE SUPPORTS
1084
SV3-CA01-S4W-CV2146
CA01-08 SUBMODULE ERECTION
1085
SV3-R161-KBW-ME3696
SITE COMPLETION OF R161 STRUCTURAL STEEL
1086
SV4-1208-SCW-CV6994
COURSE 1 UNIT 4 SHIELD BUILDING
1087
SV4-WLS-P0W-ME5396
INSTALLATION OF KB11 PIPING ISOMETRICS SV4-WLS-PLW-676, -678, -679, -67D, -67E,
-67F, -67G, -67H, -67K, -67L, -67N, -67P, -67U, -682, -684, -685, -687, -688,
-68D, & -68E
1088
SV3-CA01-S5W-CV2091
CA01-32 UNSAT IR AND N&D REPAIRS
1089
SV4-CA20-V2W-CV7512
INSTALL SUPER LIFT LUG AT CA20-13/14
1090
SV4-SFS-PHW-ME5416
INSTALLATION OF KB12 PIPE STRAPS
1091
SV3-CA03-S4W-CV2254
CA03 SUBMODULE WALL ASSEMBLY (03, 04, 05, 06, 07)
1092
SV3-CA03-S4W-CV2255
CA03 SUBMODULE WALL ASSEMBLY (11, 12, 13, 14, 15)
1093
SV3-CA01-S5W-CV3225
CA01-31 SUBMODULE ASSEMBLY
1094
SV3-CA01-S5W-CV4141
CA01-30 Unstatisfactory IRs and N&D Repairs - Studs
1095
SV3-CA01-S5W-CV3305
CA01 SM 11 N&D AND INSPECTION REPORT STUD REWORK
1096
SV3-2020-MEW-ME0738
UNIT 3 CONDENSER A UPPER SHELL EXTERIOR SHELL ASSEMBLY
1097
SV3-CA01-S5W-CV4210
PERFORM N&D REWORK AND REPAIRS PER (IR) S540-001-14-0066
1098
SV3-1208-SCW-CV4387
COURSE 4 UNIT 3 SHIELD BUILDING
1099
SV3-CA20-S4W-CV0427
CA20 Wall J1 Overlay Plates Installation
1100
SV0-8100-EWW-EL0060
Temporary Power to Construction Office Trailers (Bldg:150 & Bldg:120)
1101
VNC-CFA-ME-PWS-004
Potable Water System Installation





10/18/2017
 
Page 57 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
1102
VNC-EL861-EL-MSC-006
New Security Entrance Roadway Lighting.
1103
VNC-EW87-EL-MSC-005
Electrical Service to the Concrete Batch Plant
1104
VNC-CFA-ME-CAS-006
Fabrication and Installation of Compressed Air System in NOI 7
1105
SV0-8000-EWW-TP0636
Electirical Power FEED to FFD Complex
1106
SV0-MH90-EWW-TP0668
Installation of Electrical Power Feeder to HLD
1107
SV0-832-PLW-TP0546
Install Praxair Bulk Storage Tanks & Associated Piping
1108
SV3-RNS-PVW-862966
RE4-INSTALLATION OF Q240 VALVE ACTUATORS
1109
SV3-WLS-THW-ME3951
HYDRO TESTING OF KB28 MODULE WLS PIPING
1110
SV0-853-PPW-ME0115
Construction Craft Change House #2 below slab and embedded piping
1111
SV3-CA01-S4W-CV0549
CA01 SM 03 INSTALLATION
1112
SV4-DWS-PHW-ME7498
INSTALLATION OF KB16 DWS PIPE SUPPORTS
1113
SV4-RWS-JEW-863156
REPLACE LEVEL TRANSMITTER SV4-RWS-JE-LT007B
1114
SV4-WRS-P0W-ME5337
FABRICATION/INSTALLATION OF SMALL BORE WRS LEAK CHASE PIPING INCLUDING
SV4-WRS-PLW-80L
1115
SV0-SDS-PLW-ME0039
Trench #4 Sanitary Drainage System
1116
SV0-RWS-PLW-ME0072
RWS- Tank Area Installation- Balance of Plant Components Supporting Temporary
Supply
1117
SV3-WLS-PHW-ME2764
KB16 - INSTALLATION OF PIPE SUPPORTS
1118
SV4-CA01-S5W-CV6368
CA01-04 UNSATISFACTORY IRs/N&Ds/E&DCRs AND LOOSE PARTS - STUDS
1119
SV3-CA01-S5W-CV4149
CA01-46 UNSATISFACTORY IRS AND N&DS REPAIR - STUDS
1120
SV3-CA02-S8W-CV2566
INSTALL LIFTING LUGS FOR NI SET
1121
SV4-CA20-S5W-CV4013
UNSAT IR# & N&D STUD REPAIRS,
1122
SV3-2050-MLW-ME6297
INSTALLATION OF MECHANICAL PIPE SLEEVES FOR SLAB(S) 5 & 6 ELEVATION 140'
1123
SV4-CA20-S5W-CV4009
UNSAT IR# & N&D STUD REPAIRS,
1124
SV4-CA20-S5W-CV4005
CA20-02 UNSAT IR# & N&D STUD REPAIRS
1125
SV3-2020-MEW-ME0848
Install Condenser B Upper Shell to Upper Truss
1126
SV3-ML05-MLW-ME4605
INSTALLATION OF CA02/CA05 PENETRATION SV3-11305-ML-P01
1127
SV3-2050-MLW-ME6298
INSTALLATION OF MECHANICAL PIPE SLEEVES FOR SLAB(S) 7A & 7B ELEVATION 156'
1128
SV4-CA01-S5W-CV6537
SA5 LEAK CHASE FABRICATION
1129
SV4-CA20-S4W-CV3264
CA20-03 SUB-MODULE ERECTION
1130
SV3-WGS-PHW-ME2833
FABRICATION/INSTALLATION OF KB14 WGS PIPING SUPPORTS
1131
SV3-EDS-DBW-EL3130
INSTALL ANNEX BLDG EDS4-DB1 BATTERY RACKS, ROOM 40309
1132
SV4-CA01-S4W-CV6412
CA01-15 SUBMODULE INSTALLATION
1133
SV0-ZRS-JCW-862066
MAIN PANEL #SV0-ZRS-JD-MCP001





10/18/2017
 
Page 58 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 2. Completed and Voided Work Packages (as of October 17, 2017)
1134
SV3-KB13-KBW-ME2465
INSTALLATION OF STRUCTURAL STEEL PIPE AND INSTRUMENT SUPPORTS AND LIFTING LUGS
ON KB13 SUMP COVER
1135
SV3-2030-CEW-CV0131
Unit 3 Turbine Building Construction Aides for EL. 100'-0"
1136
SV4-CA01-S5W-CV6534
SA2 LEAK CHASE FABRICATION
1137
SV3-VWS-THW-ME3036
KB16-HYDROSTATIC TESTING OF VWS PIPING
1138
SV3-CA20-S4W-CV2293
REMOVAL OF CA20 LIFTING LUGS 164 AND 165
1139
SV3-CA01-S5W-CV3335
CA01 SUBASSEMBLY 02 LEAK CHASE FABRICATION
1140
SV3-CA01-S4W-CV2555
CA01-17 SUBMODULE ERECTION
1141
SV3-CA01-S5W-CV3312
CA01-06 UNSAT IR & N&D STRUCTURE REPAIRS
1142
SV4-CA20-S4W-CV5292
INSTALLATION OF SUB MODULE CA20-11
1143
SV4-CA01-S4W-CV6420
SUBMODULE CA01-17 INSTALLATION
1144
SV4-WGS-THW-ME6274
HYDRO TESTING OF KB04 WGS PIPING
1145
SV3-WLS-THW-ME4482
HYDRO TESTING OF KB37 MODULE WLS PIPING (CLASSE E)
1146
SV0-SDS-PLW-ME0143
Installation of Trench 6 Grinder Pumps, Lift Stations, and Manholes
1147
SV0-835-EWW-EL0167
Electrical Installation for Tool Room, M&TE, Rigging Loft (Bldg 143)







10/18/2017
 
Page 59 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages




Table 3. In-Progress Work Packages (as of October 17, 2017)
No.
Work Package Number
Title
1
SV3-RNS-P0W-ME0539
INSTALLATION OF RNS LARGE BORE PIPING (INCLUDES ISOMETRIC SV3-RNS-PLW-211)
2
SV3-PGS-PHW-ME0798
FABRICATION/INSTALLATION OF PGS PIPE SUPPORTS (ISO SV3-PGS-PLW-124, 129)
3
SV3-CAS-PHW-ME0789
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS
(SV3-CAS-PLW-330)
4
SV3-CAS-PLW-ME0457
INSTALLATION OF SMALL BORE CAS PIPING (INCLUDES ISOMETRICS: SV3-CAS-PLW-375,
424, 42A, & 42B)
5
SV3-2070-SUW-CV0195
TURBINE BUILDING STRUCTURAL STEEL FRAMING SEQUENCE 14
6
SV3-2070-SUW-CV0197
TURBINE BUILDING STRUCTURAL STEEL FRAMING SEQUENCE 16
7
SV3-CAS-PLW-ME0459
INSTALLATION OF SMALL BORE CAS PIPING ( INCLUDES ISOMETRICS: SV3-CAS-PLW-330 )
8
SV3-VWS-PHW-ME0814
INSTALLATION OF SMALL BORE VWS PIPING SUPPORTS FROM ISOMETRIC SV3-VWS-PLW-386
AND SV3-VWS-PLW-486.
9
SV3-DWS-PHW-ME0785
FABRICATION/INSTALLATION OF DWS PIPE SUPPORTS (ISO SV3-DWS-PLW-60D, 624, 625)
10
SV3-DWS-PHW-ME0786
FABRICATION/INSTALLATION OF DWS PIPE SUPPORTS (ISO SV3-DWS-PLW-627)
11
SV3-2060-SUW-CV0194
Turbine Building Structural Steel Framing Sequence 13
12
SV3-WLS-PHW-ME0773
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS WLS-PLW-230,
-390, -460, -710
13
SV3-WLS-PHW-ME1038
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING WLS-PLW-041
14
SV4-ME01-PLW-ME1016
UNIT 4 CONDENSER A: INSTALLATION OF CASING DRAIN PIPING
15
SV4-ME01-PLW-ME1008
UNIT 4 CONDENSERS C: INSTALLATION OF UPPER SHELL NOZZLES
16
SV4-ME01-PLW-ME1014
Unit 4 Condenser A: Installation of Water Curtain Spray Piping
17
SV4-ME01-PLW-ME1025
Condenser A: Installation of Vacuum Piping
18
SV4-ME01-PLW-ME1452
Unit 4 Condenser B: Fabrication & Installation of Casing Drain Piping
19
SV4-ME01-PLW-ME1453
UNIT 4 CONDENSER C: FABRICATION & INSTALLATION OF CASING DRAIN PIPING
20
SV3-ME3C-MEW-ME1461
INSTALLATION OF TCS HEAT EXCHANGERS (TCS-ME-01A, -01B, & -01C)
21
SV3-ASS-PHW-ME1522
Fabricate/Install of Auxiliary Steam (ASS) Supports (Portion 3) for Isometric #
SV3-ASS-PLW-02H,022,02S, & 02E
22
SV4-ME01-PLW-ME1539
UNIT 4 CONDENSER B: INSTALLATION OF WATER CURTAIN SPRAY PIPING
23
SV4-ME01-PLW-ME1540
UNIT 4 CONDENSER C: INSTALLATION OF WATER CURTAIN SPRAY PIPING
24
VN3-XC10-CV-MSC-019
Unit 3 Backfill from Elevation 180 feet to Grade





10/18/2017
 
Page 60 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
25
SV3-DOS-P0W-ME2470
FABRICATE AND INSTALL DIESEL FUEL OIL PIPING UNDER THE DIESEL BUILDING SLAB
26
SV3-CDS-PLW-ME2308
INSTALLATION OF CDS PIPING FOR ISOMETRIC SV3-CDS-PLW-71A, SV3-CDS-PLW-711,
SV3-CDS-PLW-712, SV3-CDS-PLW-713, SV3-CDS-PLW-714,SV3-CDS-PLW-715,
SV3-CDS-PLW-716,
27
SV3-VWS-PLW-ME2794
INSTALLATION OF VWS PIPING FOR ISOMETRICS SV3-VWS-PLW-10N, SV3-VWS-PLW-10P,
SV3-VWS-PLW-10Q.
28
SV3-DWS-PHW-ME3096
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-DWS-PLW-756
29
SV3-PXS-P0W-ME3237
ASME SECTION III- FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-024 (LINE
NUMBERS PXS-PL-L025B, L027B, L054B)
30
SV3-PXS-P0W-ME3235
ASME SECTION III- FABRICATION/INSTALLATION OF ISOMETIC# SV3-PXS-PLW-021 (LINE
NUMBERS PXS-PL-L015B,L059B)
31
SV3-PXS-P0W-ME3375
ASME SECTION III- FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-02D (LINE
NUMBERS PXS-PL-L120)
32
SV3-PXS-P0W-ME3380
ASME SECTION III- FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-02P (LINE
NUMBERS PXS-PL-L018B)
33
SV3-PXS-P0W-ME3377
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-02K (LINE
NUMBERS PXS-PL- L014B, L019B)
34
SV3-WLS-PHW-ME0837
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPING SUPPORTS FOR ISOMETRICS
SV3-WLS-PLW-480, -484
35
SV3-PXS-P0W-ME3376
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-02E (LINE
NUMBERS PXS-PL-L114, L120, L112B, L116B, B132B)o
36
SV3-PXS-P0W-ME3379
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-02N (LINE
NUMBERS PXS-PL-L117B)
37
SV3-WLS-P0W-ME3496
INSTALLATION OF SMALL BORE WLS PIPING (ISOMETRICS SV3-WLS-PLW-192, -193, -194)
38
SV3-WLS-PHW-ME3863
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPING SUPPORTS FOR ISOMETRICS
SV3-WLS-PLW-192, -194
39
SV4-PY85-PYW-ME2215
INSTALLATION OF WWS COLLECTION BASIN SV4-WWS-PY-D501
40
SV3-WLS-P0W-ME3497
INSTALLATION OF SMALL BORE WLS PIPING (ISOMETRICS SV3-WLS-PLW-195, -196)
41
SV3-CCS-P0W-ME3837
INSTALLATION OF LARGE BORE CCS PIPING INCLUDING ISOMETRICS SV3-CCS-PLW-021 ,
-022
42
SV3-ME01-PHW-ME1282
UNIT 3 CONDENSER C: FABRICATION OF 2ND EXTRACTION STEAM PIPING SUPPORTS
43
SV3-CAS-PHW-ME2790
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CAS-PLW-86C





10/18/2017
 
Page 61 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
44
SV3-PXS-P0W-ME3834
ASME SECTION III- FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-185 (LINE
NUMBERS PXS-PLL014A, L019A)
45
SV3-PXS-P0W-ME3835
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-20A (LINE
NUMBERS PXS-PL-L120, L150), ,
46
SV3-WLS-PHW-ME0833
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPING SUPPORTS FOR ISOMETRICS
SV3-WLS-PLW-90B, -904
47
SV3-WLS-PHW-ME0827
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPE SUPPORTS FOR ISOMETRIC DRAWING
WLS-PLW-591
48
SV3-WLS-PHW-ME3864
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPING SUPPORTS FOR ISOMETRICS
SV3-WLS-PLW-195, -196
49
SV3-WLS-PHW-ME3861
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPING SUPPORTS FOR ISOMETRICS
SV3-WLS-PLW-299, -300
50
SV3-WLS-PHW-ME0825
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPE SUPPORTS FOR ISOMETRIC DRAWING
SV3-WLS-PLW-490
51
SV3-WLS-PHW-ME3410
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPING SUPPORTS FOR ISOMETRIC:
SV3-WLS-PLW-040
52
SV3-WLS-PHW-ME2321
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPE SUPPORTS FOR ISOMETRIC DRAWING
WLS-PLW-212
53
SV3-CVS-P0W-ME2650
INSTALLATION OF SMALL BORE CVS PIPING (INCLUDES ISOMETRICS SV3-CVS-PLW-04E)
54
SV3-CVS-P0W-ME2652
INSTALLATION OF SMALL BORE CVS PIPING (INCLUDES ISOMETRICS SV3-CVS-PLW-04G)
55
SV3-CVS-P0W-ME2653
INSTALLATION OF SMALL BORE CVS PIPING (INCLUDES ISOMETRICS SV3-CVS-PLW-04J)
56
SV3-CVS-P0W-ME2651
INSTALLATION OF SMALL BORE CVS PIPING (INCLUDES ISOMETRIC: SV3-CVS-PLW-04F)
57
SV3-CAS-P0W-ME2120
FABRICATE AND INSTALL CAS SMALL BORE PIPING SHOWN ON ISOMETRIC DRAWING
#SV3-CAS-PLW-863, SV3-CAS-PLW-86C, SV3-CAS-PLW-86D, AND SV3-CAS-PLW-86H
58
SV3-CVS-P0W-ME2649
INSTALLATION OF SMALL BORE CVS PIPING (INCLUDES ISOMETRIC: SV3-CVS-PLW-04D)
59
SV3-4033-CRW-CV2839
U3 ANNEX AREA 3 CONCRETE REINFORCEMENT ELEVATION 100'-0" TO 107'2"
60
SV3-WLS-PHW-ME0826
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPE SUPPORTS FOR ISOMETRIC DRAWING
SV3-WLS-PLW-590
61
SV3-WLS-P0W-ME3499
INSTALLATION OF SMALL BORE WLS PIPING (ISOMETRICS SV3-WLS-PLW-235, -245)
62
SV3-CVS-PHW-ME4188
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CVS-PLW-524,
533, 560
63
SV3-WWS-ERW-EL0744
INSTALLATION OF ELECTRICAL UNDERGROUND COMMODITIES (MANHOLES AND DUCT BANKS) FOR
THE (WWS) WASTE WATER SYSTEM.





10/18/2017
 
Page 62 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
64
SV3-1210-EGW-EL1070
U3-AUXILIARY BUILDING INSTALL ELECTRICAL PENETRATIONS AND GROUNDING FOR WALLS
21, 22, 23 AND 24 EL 66'6'' TO 82'-6''
65
SV0-ZFS-ERW-EL2716
INSTALL ZFS DUCTBANK-PHASE 5 TO PHASE 4
66
SV0-SES-ERW-EL2689
SV0-INSTALL SES PLANT SECURITY DUCT BANKS-PHASE 5
67
SV3-4030-EGW-EL1855
UNDERGROUND COMMODITIES (EGS-GROUNDING) FOR THE ANNEX BLDG., AREA 2, ELEV. 100'
TO 107'
68
SV0-SES-ERW-EL2274
SES DUCTBANK FROM NORTHEAST OF DIESEL @ MANHOLE TO NORTH OF TRANSFORMER AREA
(PHASE 2)
69
SV3-2040-EGW-EL1457
ELECTRICAL GROUNDING INSTALLATION FOR THE TURBINE BUILDING AT ELEVATIONS
117'-6'' AND 120'-6''
70
SV3-0000-EGW-EL1895
PERFORM INSTALLATION OF UNDERGROUND COMMODITIES (SV3-SITE STATION GROUNDING
GRID) FOR GROUND GRID AREAS L1300, L1400 AND M1400 IN SUPPORT OF ANNEX PHASE 1
WORK
71
SV0-ZFS-ERW-EL2427
INSTALL ZFS DUCTBANK NORTH OF TURBINE BLDG. - PHASE 2
72
SV0-ZFS-ERW-EL2663
INSTALL ZFS DUCTBANK - PHASE 7 TO PHASE 3
73
SV3-R104-ERW-EL4154
INSTALLATION OF ELECTRICAL CABLE TRAY IN MODULE R104
74
SV3-1120-ERW-EL2350
FABRICATION AND INSTALLATION OF CABLE TRAY SUPPORTS FOR ROOM 11201 EL. 84'6"
THROUGH 107'-2"
75
SV4-CA20-S4W-CV5609
CA20-21 MAP OUT TEMPORARY ATTACHMENTS
76
SV0-ZRS-EWW-EL1582
Power Loop and Service Feeders for Buildings
301,302,303,304,305,306,307,321,322, and 324
77
SV4-ML10-MLW-ME5900
PLACEMENT OF CONTAINMENT PENETRATIONS P19, P20, P22
78
SV3-1212-ERW-EL1618
INSTALL DESIGN ROUTED RACEWAY AND SUPPORTS FOR DIVISION "A" BATTERY ROOM EL.
66'6"
79
SV3-1212-ERW-EL1622
INSTALL DESIGN ROUTED RACEWAY AND SUPPORTS FOR SPARE BATTERY ROOM 3L. 66'-6"
80
SV3-2040-SSW-CV3301
UNIT 3 TURBINE BUILDING SEQUENCE 10 HANDRAIL & STAIRS
81
SV3-2000-T2W-CV0618
HSB ASSEMBLY & INSTALLER QUALIFICATION FOR TURBINE BUILDING
82
SV3-2020-SUW-CV0182
TURBINE BUILDING SET MODULES CH80, CH81A, CH81B, CH81C, & CH82
83
SV3-2040-SUW-CV1186
TURBINE BUILDING STRUCTURAL STEEL SEQUENCE 8
84
SV3-2040-SUW-CV1189
Turbine Building Structural Steel Framing Sequence 11
85
SV3-2000-SUW-CV1391
RE-WORK OF CH80 STRUCTURAL STEEL
86
SV3-CVS-PLW-CV0560
Installation of Large Bore FPS Piping (Includes Isometrics SV3-CVS-PLW-561,
SV3-CVS-PLW-562)





10/18/2017
 
Page 63 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
87
SV3-WWS-PHW-ME4634
INSTALLATION OF TURBINE BUILDING WWS PIPING SUPPORTS FOR SLAB 1 ON 120'-6"
88
SV3-SDS-PLW-ME1267
INSTALL SANITARY DRAIN LIFT STATION MS-501.
89
SV3-SWS-PLW-ME1357
INSTALLATION OF SWS LARGE BORE PIPING (INCLUDES ISOMETRICS SV3-SWS-PLW-030, 031,
034, 035, 065, 066, 06A, 06B)
90
SV3-ASS-PHW-ME1520
FABRICATE/INSTALL OF AUXILIARY STEAM (ASS) SUPPORTS (PORTION 2) FOR ISOMETRIC#
SV3-ASS-PLW-02L, 02D, 029, 025, & 026
91
SV0-PWS-PLW-ME1085
FABRICATE AND INSTALL POTABLE WATER PIPING BETWEEN BUILDINGS 302 AND 303 TO
BUILDING 307
92
SV3-PY85-PYW-ME1920
INSTALLATION OF WWS COLLECTION BASIN SV3-WWS-PY-D501
93
SV3-CES-PHW-ME1851
FABRICATION AND INSTALLATION OF PIPE SUPPORTS FOR (ISO SV3-CES-PLW-700, 711,
720, 730, 731, 732, 733, 734, 735, 736, 780)
94
SV3-2050-MEW-ME1900
Unit 3 Turbine/Generator Deck Spring Support Foundation Installation
95
SV3-SDS-PLW-ME1656
FABRICATE AND INSTALL SANITARY DRAIN PIPING FROM THE STANDARD PLANT TIE-INS @
THE ANNEX BLDG TO LIFT STATION MS-501
96
SV4-WLS-P0W-ME2909
FABRICATE AND INSTALL UNIT 4 WLS PIPING FROM RADWASTE BUILDING THROUGH PHASE 5
97
SV3-WLS-PLW-ME0586
INSTALLATION OF WLS LARGE BORE PIPING (INCLUDING ISOMETRICS SV3-WLS-PLW-362)
98
SV3-TCS-PHW-ME2390
Installation Of TCS Piping Supports For Piping Included In The
SV3-TCS-PLW-ME2389 Work Package
99
SV3-CDS-PHW-ME3712
INSTALLATION OF CDS PIPING SUPPORTS ON 100' ELEVATION
100
SV3-CES-PHW-ME1750
Fabrication and Installation of Pipe Supports for (ISO SV3-CES-PLW-740, 751,
760, 770, 771, 772, 773, 774, 775, 776, 777, 790)
101
SV3-WWS-PHW-ME2046
UNIT 3 TURBINE BUILDING EL 82FT.-9IN. WWS PIPING SUPPORTS
102
SV0-SES-ERW-EL4203
INSTALL CONDUIT IN SES DUCT BANK BETWEEN UNIT 3 AND UNIT 4 (FROM MANHOLE
NXM689-NXM688 AND EVERYTHING BETWEEN)
103
SV0-SES-ERW-EL4204
INSTALL CONDUIT IN SES DUCT BANK BETWEEN UNIT 3 AND UNIT 4 (FROM MANHOLE
NXM688-NXM685 AND EVERYTHING BETWEEN)
104
SV0-2000-EWW-TP0878
TEMPORARY POWER FOR TURBINE BUILDING
105
SV3-2040-SUW-CV1185
Turbine Building Structural Steel Framing Sequence 7
106
SV3-2000-SUW-CV0180
Assembly and erection of CH80 module in Area 111
107
SV3-2030-SUW-CV0190
Structural Steel Framing (El. 100")
108
SV3-2000-SUW-CV0183
Assembly and Erection of CH81A, B & C Module in Area 111





10/18/2017
 
Page 64 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
109
SV4-VWS-P0W-ME4484
ASME SECTION III - FABRICATION / INSTALLATION OF ISOMETRIC# SV4-VWS-PLW-910
(LINE# VWS-PL-L032)
110
SV3-MS21-MEW-001
INSTALLATION OF SSS CONDENSER HOTWELL PUMPS (SSS-MS-01A/B/C)
111
SV3-2101-MLW-ME3349
INSTALLATION OF EMBEDDED PIPING PENETRATION WALL SLEEVES (SLAB1)
112
SV3-WWS-PLW-ME0911
Unit 3 Turbine Building, EL 100'-0" Bay 1 Embedded WWS Piping Package #2
113
SV3-WWS-PLW-ME1101
UNIT 3 TURBINE BUILDING EL 100FT.-0IN. EMBEDDED WWS PIPING PACKAGE # 3
114
SV0-1000-EWW-TP1689
CONSTRUCTION POWER RE-ROUTE AT NUCLEAR ISLAND UNIT 3
115
SV3-1210-EGW-EL1069
U3-Aux Bldg. Grounding and Conduit Sleeves/Penetrations for Wall Pours
13,14,15,19,20,20B and Hall 12111 Header
116
SV3-CB65-S4WP-CV1663
CB65 ASSEMBLY
117
SV3-1210-EGW-EL1066
Unit 3 Auxillary Bldg EL.66'-6" Grounding Work Package for Wall 3
118
SV3-2060-CCW-CV0130
INSTALL REBAR, EMBEDDED ITEMS, AND CONCRETE UNIT 3 TURBINE TABLE TOP (CA81)
119
SV3-2040-CCW-CV0124
120'-6" Elevated Slabs Unit 3 Turbine
120
SV3-ASS-PHW-ME1428
FABRICATE/INSTALL OF AUXILIARY STEAM (ASS) SUPPORTS (PORTION 1) FOR ISOMETRIC#
SV3-ASS-PLW-016, 01U, 1E, & 01F
121
SV3-2131-CCW-CV0185
Unit 3 Turbine Building First Bay 100' Slab and Equipment Pads
122
SV3-ASS-PLW-ME1474
FABRICATE AND INSTALL AUXILIARY STEAM SYSTEM(ASS) PIPING PORTION 2 FOR 82-9
123
SV3-CDS-THW-ME1204
PERFORM PRESSURE TEST ON UNIT 3 CONDENSATE PIPING FROM CONDENSER TO PUMPS
124
SV3-2040-SSW-CV3298
UNIT 3 TURNINBE BULDING SEQUENCE 7 HANDRAIL & STARIS
125
SV3-WLS-PHW-ME0834
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPING SUPPORTS FOR ISOMETRICS
SV3-WLS-PLW-35M, -355, -357
126
SV3-WRS-PLW-ME0604
WRS LARGE BORE PIPING INSTALLATION (INCLUDES ISOMETRIC SV3-WRS-PLW-57A, 570, 57G
AND 57H)
127
SV3-2030-CWS-ME1354
Installation of (2) 120" CWS Butterfly Valves (Condenser Supply) Piping and
Components to Condenser A
128
SV3-WRS-PLW-ME0598
Installation of CR-10 Piping
129
SV3-WRS-P0W-ME2260
ANNEX BUILDING - EMBEDDED WRS PIPING PACKAGE #2
130
SV3-CWS-PLW-ME2521
INSTALLATION OF CWS PIPING
131
SV3-2020-SSW-CV1075
TURBINE BUILDING CONDENSERS TEMPORARY HYDRO SUPPORT
132
SV3-DWS-P0W-ME6674
INSTALLATION OF ANNEX BLDG DWS PIPING (ISOMETRICS SV3-DWS-PLW-140, 141)





10/18/2017
 
Page 65 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
133
SV3-1230-CCW-CV2445
AUX BUILDING MISCELLANEOUS WALLS (49, 50, 51, 52 & 53) UP TO EL 100'-0"
134
SV3-1230-CCW-CV2446
AUX BUILDING MISCELLANEOUS WALLS (54, 55, 56 & 57) UP TO EL 100'-0"
135
SV3-1200-T2W-CV3353
HSB Assembly & Installer Qualification for U3 Auxiliary Building
136
SV4-1220-CCW-CV4323
UNIT 4 NUCLEAR ISLAND AUXILIARY BUILDING AREAS 3 THROUGH 6 CONCRETE PLACEMENTS
FOR INTERIOR WALLS FROM ELEVATION 82'-6" TO 100'-0"
137
SV4-1220-CEW-CV3879
AUXILIARY BUILDING: AREAS 1 & 2, ELEVATION 82' 6" FLOOR SLAB EMBEDMENT,
BLOCKOUTS & FORM WORK"
138
SV4-1220-CEW-CV3880
AUXILIARY BUILDING: AREAS 3 & 4, ELEVATION 82' 6" FLOOR SLAB EMBEDMENT,
BLOCKOUTS & FORM WORK"
139
SV3-1220-CSW-CV2468
Auxiliary Building S02 Stair Tower Elevation 66'-6" to 100'-0""
140
SV3-1160-SSW-CV3060
C8 Circular Trunk SPL25, 26, 27
141
SV3-1172-SSW-CV4544
Polar Crane Platforms SPL35, SPL36 SPL37
142
SV3-1132-SSW-CV6256
SPL11 INSTALLATION
143
SV3-1120-ERW-EL2742
INSTALLATION OF CONDUIT SUPPORTS IN ROOM 11202 EL 84'-6" THROUGH 107'-2"
144
SV3-1120-ERW-EL2820
Installation of Conduit Supports in Room 11202 EL 84'-6" through 107'-2""
145
SV3-1120-ERW-EL2821
Installation of Conduit Supports in Room 11202 EL 84'-6" through 107'-2""
146
SV3-1120-ERW-EL3521
Fabrication and Installation of Design Routed Conduit Supports in Room 11204 at
Elevation 84' 6""
147
SV3-1120-ERW-EL3523
Fabrication and Installation of Design Routed Conduit Supports in Room 11204 at
Elevation 84' 6""
148
SV3-1210-ERW-EL1625
AUXILARY BUILDING UNIT 3, EL 66'-6", AREA 5, INSTALL DESIGNED CABLE TRAYS AND
SUPPORTS
149
SV3-1210-ERW-EL3162
AUXILARY BUILDING UNIT 3, EL 66'-6", AREA 6, INSTALL DESIGNED RACEWAYS AND
SUPPORTS."
150
SV3-1210-ERW-EL3673
FABRICATE AND INSTALL FIELD ROUTED TYPICAL CONDUIT SUPPORT C13 FOR AUX BUILDING
(AREAS 1 & 2) EL 66'-6" TO 82'-6"
151
SV3-1210-ERW-EL3674
FABRICATE AND INSTALL FIELD ROUTED TYPICAL CONDUIT SUPPORT C14 FOR AUX BUILDING
(AREAS 1 & 2) EL 66'-6" TO 82'-6"
152
SV3-1210-ERW-EL3675
FABRICATE AND INSTALL FIELD ROUTED TYPICAL CONDUIT SUPPORT C15 FOR AUX BUILDING
(AREAS 1 & 2) EL 66'-6" TO 82'-6"
153
SV3-1210-ERW-EL3676
FABRICATE AND INSTALL FIELD ROUTED TYPICAL CONDUIT SUPPORT C29 FOR AUX BUILDING
(AREAS 1 & 2) EL 66'-6" TO 82'-6"
154
SV3-1210-ERW-EL3677
FABRICATE AND INSTALL FIELD ROUTED TYPICAL CONDUIT SUPPORT C31 FOR AUX BUILDING
(AREAS 1 & 2) EL 66'-6" TO 82'-6"





10/18/2017
 
Page 66 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
155
SV3-1213-ERW-EL3682
Fabricate and Install Field Routed Typical Conduit Support C31 for AUX Building
(Areas 3 & 4) EL 66'-6" to 82'-6""
156
SV3-1214-ERW-EL3167
Auxiliary Building Unit 3, El 66'-6'', Area 4, Install Scheduled Conduits and
Scheduled Pull Boxes.
157
SV3-CA20-SHW-EL5045
Field routed typical conduit support C13 for CA20 module, Elev. 66'-6" to
135'-0"
158
SV3-1212-ERW-EL3164
AUXILARY BUILDING UNIT 3, EL 66'-6", AREA 2, INSTALL SCHEDULED CONDUITS AND
SCHEDULED PULL BOX"
159
SV3-1215-ERW-EL1628
AUXILARY BUILDING UNIT 3, EL 66'-6", AREA 5, INSTALL SCHEDULED CONDUITS "
160
SV3-1231-EGW-EL6064
U3 -AUXILIARY BUILDING Install Grounding For Walls EL 100' 0" To 117' 6", to
include pigtails for extensions to Elev. 135'-3" Areas 1 & 2"
161
SV0-DOS-ERW-EL2747
Install Electrical Duct Bank SV0-0000-ER-NXD0701 from Pumphouse Switchgear 315
Bldg. to Main Diesel Fuel Pump Pad
162
SV0-SES-ERW-EL4609
Install Conduit in SES Duct Bank Between Unit 3 and Unit 4 (From Manhole
NXM685-NXM657 and everything between)
163
SV3-1233-EGW-EL6065
Install ground cables and wall plates for walls from Elev. 100'-0" - 117'-6" to
include pigtails for extensions to Elev. 135'-3" Areas 3 & 4"
164
SV3-1235-EGW-EL6066
Install ground cables and wall plates for walls from Elev. 100'-0" - 117'-6" to
include pigtails for extensions to Elev. 135'-3" Areas 5 & 6"
165
SV3-ME01-PHW-ME1274
UNIT 3 CONDENSER A: FABRICATION & INSTALLATION OF 2ND EXTRACTION STEAM PIPING
SUPPORTS
166
SV3-CAS-P0W-ME4474
Fabricate and Install Annex Compressed and Instrument Air System (CAS) piping
IAW (Isometrics SV3-CAS-PLW-25H, -25T -25W, -25X, -253, -254)
167
SV3-ML05-MLW-ME4937
INSTALLATION OF 100' FLOOR PIPING PENETRATIONS
168
SV3-PXS-P0W-ME2996
ASME Section III - Fabrication/Installation of Isometric# SV3-PXS-PLW-620 (Line
Numbers PXS-PL-L032B)
169
SV3-PXS-P0W-ME2997
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-640 (LINE
NUMBERS PXS-PL-L032A), ,
170
SV3-PXS-P0W-ME2999
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-680 (LINE
NUMBERS PXS-PL-L035A), ,
171
SV3-PXS-P0W-ME3001
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-700 (LINE
NUMBERS PXS-PL-L038A), ,
172
SV3-PXS-P0W-ME3003
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-731 (LINE
NUMBERS PXS-PL-L053A), ,
173
SV3-PXS-P0W-ME3004
ASME Section III - Fabrication/Installation of Isometric# SV3-PXS-PLW-740 (Line
Numbers PXS-PL-L031B)
174
SV3-PXS-P0W-ME3005
ASME Section III - Fabrication/Installation of Isometric# SV3-PXS-PLW-750 (Line
Numbers PXS-PL-L031A)





10/18/2017
 
Page 67 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
175
SV3-PXS-P0W-ME3006
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-761 (LINE
NUMBERS PXS-PL-L052A), ,
176
SV3-PXS-P0W-ME3373
ASME Section III - Fabrication/Installation of Isometric# SV3-PXS-PLW-02B, -02C,
-090 (Line Numbers PXS-PL-L100, L101, L106, L113B, L131B)
177
SV3-RCS-P0W-ME8613
ASME SECTION III - FABRICATION/INSTALLATION OF PIPE FOR ISOMETRIC
SV3-RCS-PLW-840
178
SV3-RCS-P0W-ME8614
ASME SECTION III - FABRICATION/INSTALLATION OF PIPE FOR ISOMETRIC
SV3-RCS-PLW-841
179
SV3-RNS-P0W-ME5059
ASME Section III - Fabrication/Installation of Isometric SV3-RNS-PLW-390 (Line
Number RNS-PL-L044)
180
SV3-RNS-P0W-ME5060
ASME Section III - Fabrication/Installation of Isometric SV3-RNS-PLW-402 (Line
Number RNS-PL-L041)
181
SV3-RNS-P0W-ME5061
ASME Section III - Fabrication/Installation of Isometric SV3-RNS-PLW-411 (Line
Number RNS-PL-L043)
182
SV3-RNS-P0W-ME5062
ASME Section III - Fabrication/Installation of Isometric SV3-RNS-PLW-422 (Line
Number RNS-PL-L042)
183
SV3-RNS-P0W-ME5501
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC SV3-RNS-PLW-190 (LINE
NUMBER RNS-PL-L018B),
184
SV3-2101-MLW-ME3350
INSTALLATION OF TURBINE BUILDING 1ST BAY EMBEDDED PIPING PENETRATION WALL
SLEEVES (PLACEMENT 2).
185
SV3-2101-MLW-ME3351
INSTALLATION OF TURBINE BUILDING 1ST BAY EMBEDDED PIPING PENETRATION WALL
SLEEVES (PLACEMENT 3 & 4).
186
SV3-CAS-P0W-ME3432
INSTALLATION OF SMALL BORE CAS PIPING (INCLUDES SV3-CAS-PLW-319, 41B, 41H, 417)
187
SV3-CVS-P0W-ME2654
Installation of Small Bore CVS Piping (Includes Isometrics: SV3-CVS-PLW-06G,
06H)
188
SV3-DWS-P0W-ME3927
Installation of Large Bore DWS Piping Including Isometrics SV3-DWS-PLW-61E
189
SV3-DWS-P0W-ME4320
Installation of Small Bore DWS Piping Including Isometrics SV3-DWS-PLW-61J
190
SV3-DWS-PHW-ME4599
Fabrication/Installation of Small Bore DWS Pipe Supports for Isometric Drawing
SV3-DWS-PLW-61J
191
SV3-FPS-P0W-ME4183
INSTALLATION OF LARGE BORE FPS PIPING (INCLUDES ISOMETRICS SV3-FPS-PLW-71B,
-71C, -71D)
192
SV3-FPS-P0W-ME4184
INSTALLATION OF LARGE BORE FPS PIPING (INCLUDES ISOMETRICS SV3-FPS-PLW-735,
-73A, -71A)
193
SV3-PWS-P0W-ME4168
Installation of Small Bore PWS Piping (Includes Isometric SV3-PWS-PLW-300, 305)
194
SV3-PWS-PHW-ME5276
Fabrication/Installation of Small Bore PWS Piping Supports for Isometric Drawing
SV3-PWS-PLW-300





10/18/2017
 
Page 68 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
195
SV3-PWS-PHW-ME5277
FABRICATION/INSTALLATION OF SMALL BORE PWS PIPING SUPPORTS FOR ISOMETRIC DRAWING
SV3-PWS-PLW-912, 922, 940, 941, 948
196
SV3-PWS-PHW-ME5282
FABRICATION/INSTALLATION OF SMALL BORE PWS PIPING SUPPORTS FOR ISOMETRIC DRAWING
SV3-PWS-PLW-921
197
SV3-SFS-P0W-ME4350
INSTALLATION OF LARGE BORE SFS PIPING (INCLUDES SV3-SFS-PLW-410, 420, 430)
198
SV3-WLS-P0W-ME3480
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES ISOMETRIC SV3-WLS-PLW-64L)
199
SV3-WLS-P0W-ME3481
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES ISOMETRIC SV3-WLS-PLW-64M)
200
SV3-WLS-P0W-ME3482
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES ISOMETRIC SV3-WLS-PLW-64N)
201
SV3-WLS-P0W-ME3483
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES ISOMETRIC SV3-WLS-PLW-64O)
202
SV3-WLS-P0W-ME3504
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES: SV3-WLS-PLW-415,
SV3-WLS-PLW-421, SV3-WLS-PLW-440, SV3-WLS-PLW-441)
203
SV3-WLS-P0W-ME3728
Installation of Small Bore WLS Piping (Isometric SV3-WLS-PLW-550,-551,-560,-56A
204
SV3-WLS-P0W-ME3732
Installation of Small Bore WLS Piping (Isometric SV3-WLS-PLW-610, 61A, 620, 62A)
205
SV3-WLS-P0W-ME3735
INSTALLATION OF SMALL BORE WLS PIPING (ISOMETRIC SV3-WLS-PLW-933, 960, 970)
206
SV3-WLS-PHW-ME4875
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-WLS-PLW-61A,
62A, 610, 620
207
SV3-WRS-P0W-ME3796
INSTALLATION OF LARGE BORE WRS PIPING (INCLUDES SV3-WRS-PLW-65M, 65N, 65P, 65R,
651)
208
SV3-WSS-PHW-ME4398
FABRICATION/INSTALLATION OF SMALL BORE WSS PIPING SUPPORTS (INCLUDES ISOMETRICS
SV3-WSS-PLW-513, 514, 600, 601)
209
SV3-WWS-P0W-ME3445
INSTALLATION OF 82'6" WWS PIPING ( SV3-WWS-PLW-01C, 323, 325)
210
SV3-WWS-PHW-ME5520
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-WWS-PLW-31F
211
SV4-CCS-P0W-ME4818
INSTALLATION OF LARGE BORE CCS PIPING (ISOMETRIC SV4-CCS-PLW-130)
212
SV4-KQ11-KQW-ME5029
INSTALL MECHANICAL EQUIPMENT MODULE KQ11(MP-02A, MP-02B) - PORTION 2
213
SV4-WWS-PHW-ME5521
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV4-WWS-PLW-31F
214
SV3-CAS-PHW-ME6003
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS
(SV3-CAS-PLW-413, 414)
215
SV3-DWS-PHW-ME6280
Fabrication/Installation of Small Bore DWS Pipe Supports for Isometric Drawing
SV3-DWS-PLW-61E
216
SV3-SFS-P0W-ME4351
Installation of Large Bore SFS Piping (SV3-SFS-PLW-450)





10/18/2017
 
Page 69 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
217
SV3-SFS-P0W-ME4352
INSTALLATION OF LARGE BORE SFS PIPING (SV3-SFS-PLW-470, 490, 532, 539)
218
SV3-SFS-P0W-ME4353
INSTALLATION OF LARGE BORE SFS PIPING (SV3-SFS-PLW-53A, 53B, 53C, 53D, 53E)
219
SV3-WLS-P0W-ME3501
Installation of Small Bore WLS Piping (Isometrics SV3-WLS-PLW-318, 319, 320)
220
SV4-FPS-P0W-ME1941
INSTALLATION OF LARGE BORE FPS PIPING (INCLUDES ISOMETRICS: SV4-FPS-PLW-810,
815)
221
SV4-VCS-P0W-ME6175
INSTALLATION OF SMALL BORE VCS PIPING SHOWN ON ISOMETRIC: SV4-VCS-PLW-010.
222
SV4-MT6F-MEW-ME5674
Installation of the Main Feedwater Pump Seal Water Drain Collector Tank
223
SV3-KB25-KBW-ME4600
SITE COMPLETION OF KB25 MODULE
224
SV3-KB26-KBW-ME4601
SITE COMPLETION OF KB26 MODULE
225
SV4-WLS-THW-ME2911
Hydro Test the Unit 4 Liquid Radwaste System Piping Phase 5
226
SV3-TCS-PHW-ME2398
INSTALLATION OF TCS SUPPORTS FOR ISOMETRICS SV3-TCS-PLW-820, SV3-TCS-PLW-821,
SV3-TCS-PLW-822, SV3-TCS-PLW-823, SV3-TCS-PLW-824, SV3-TCS-PLW-825,
SV3-TCS-PLW-826.
227
SV3-CAS-P0W-ME3428
INSTALLATION OF SMALL BORE CAS PIPING (INCLUDES SV3-CAS-PLW-312, 332, 335, 415,
894)
228
SV3-CCS-P0W-ME4090
INSTALLATION OF SMALL BORE CCS PIPING INCLUDING ISOMETRICS SV3-CCS-PLW-318 ,
-328
229
SV3-CPS-P0W-ME3589
INSTALLATION OF CPS PIPING
230
SV3-CVS-P0W-ME3897
INSTALLATION OF LARGE BORE PIPING (ISOMETRIC SV3-CVS-PLW-57J AND 507)
231
SV3-CVS-P0W-ME3899
INSTALLATION OF LARGE BORE PIPING (ISOMETRIC SV3-CVS-PLW-57N AND 50A)
232
SV3-CVS-P0W-ME3920
INSTALLATION OF SMALL BORE CVS PIPING (INCLUDES ISOMETRICS: SV3-CVS-PLW-810,
-830)
233
SV3-CVS-PHW-ME4189
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CVS-PLW-563,
564, 566, 567, 568
234
SV3-DWS-P0W-ME3923
INSTALLATION OF SMALL BORE DWS PIPING INCLUDING ISOMETRICS SV3-DWS-PLW-60E ,
-614
235
SV3-DWS-P0W-ME3924
INSTALLATION OF SMALL BORE DWS PIPING INCLUDING ISOMETRICS SV3-DWS-PLW-617
236
SV3-DWS-P0W-ME3925
INSTALLATION OF SMALL BORE DWS PIPING INCLUDING ISOMETRICS SV3-DWS-PLW-61A
237
SV3-DWS-P0W-ME3926
INSTALLATION OF LARGE BORE DWS PIPING INCLUDING ISOMETRICS SV3-DWS-PLW-61C
238
SV3-DWS-P0W-ME4314
INSTALLATION OF SMALL BORE DWS PIPING INCLUDING ISOMETRICS SV3-DWS-PLW-618
239
SV3-DWS-P0W-ME4316
INSTALLATION OF SMALL BORE DWS PIPING INCLUDING ISOMETRICS SV3-DWS-PLW-61D





10/18/2017
 
Page 70 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
240
SV3-DWS-P0W-ME4317
INSTALLATION OF SMALL BORE DWS PIPING INCLUDING ISOMETRICS SV3-DWS-PLW-61G
241
SV3-FPS-P0W-ME4179
INSTALLATION OF LARGE BORE FPS PIPING (INCLUDES ISOMETRICS SV3-FPS-PLW-70J,
-70P, -70S)
242
SV3-FPS-P0W-ME4180
INSTALLATION OF LARGE BORE FPS PIPING (INCLUDES ISOMETRICS SV3-FPS-PLW-70V,
-70W, -70Y, -70Z)
243
SV3-FPS-P0W-ME4181
INSTALLATION OF LARGE BORE FPS PIPING (INCLUDES ISOMETRICS SV3-FPS-PLW-712,
-713)
244
SV3-ME01-PHW-ME1278
UNIT 3 CONDENSER B: FABRICATION OF 2ND EXTRACTION STEAM PIPING SUPPORTS
245
SV3-PGS-P0W-ME4165
INSTALLATION OF SMALL BORE PGS PIPING (ISOMETRIC SV3-PGS-PLW-104)
246
SV3-PWS-P0W-ME4942
INITIAL ENERGIZATION - INSTALLATION OF ANNEX POTABLE WATER SYSTEM (PWS) PIPING
INCLUDING ISOMETRICS: SV3-PWS-PLW-180, -181, -182, -411, -413, & 419
247
SV3-PWS-PHW-ME4943
INITIAL ENERGIZATION - INSTALLATION OF ANNEX POTABLE WATER SYSTEM (PWS) PIPING
SUPPORTS FOR WP (SV3-PWS-P0W-ME4942)
248
SV3-VAS-P0W-ME4958
Installation of Large Bore VAS Piping (Isometric SV3-VAS-PLW-320)
249
SV3-VAS-PHW-ME4959
Fabrication/Installation of Pipe Supports for Isometric Drawing SV3-VAS-PLW-320
250
SV3-VWS-P0W-ME4882
FABRICATION/INSTALLATION OF SMALL BORE VWS PIPING (INCLUDES ISOMETRICS
SV3-VWS-PLW-313 , -314 , -315)
251
SV3-VWS-P0W-ME4883
FABRICATION/INSTALLATION OF SMALL BORE VWS PIPING (INCLUDES ISOMETRICS
SV3-VWS-PLW-343 , -344 , -345)
252
SV3-VWS-P0W-ME4884
FABRICATION/INSTALLATION OF SMALL BORE VWS PIPING (INCLUDES ISOMETRICS
SV3-VWS-PLW-413 , -414 , -415)
253
SV3-VWS-P0W-ME4885
FABRICATION/INSTALLATION OF SMALL BORE VWS PIPING (INCLUDES ISOMETRICS
SV3-VWS-PLW-443 , -444 , -445)
254
SV3-VWS-PHW-ME5326
ANNEX - Initial Energization Supports - Iso 171, 180, 181, 190, 191, & 197
255
SV3-WLS-P0W-ME3734
INSTALLATION OF LARGE BORE WLS PIPING (ISOMETRIC SV3-WLS-PLW-780, 800, 860)
256
SV3-WLS-PHW-ME3860
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPING SUPPORTS FOR ISOMETRICS
SV3-WLS-PLW-261, -271, -281
257
SV3-WLS-PHW-ME4200
Fabrication/Installation of Small Bore WLS Piping Supports for Isometrics
SV3-WLS-PLW-933
258
SV3-WLS-PHW-ME5861
Fabrication/Installation of Pipe Supports for Isometric Drawing SV3-WLS-PLW-33P.
259
SV3-WLS-PHW-ME5862
Fabrication/Installation of Pipe Supports for Isometric Drawing SV3-WLS-PLW-333.
260
SV3-WLS-PHW-ME5865
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-WLS-PLW-420.
261
SV3-WLS-PHW-ME5866
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-WLS-PLW-421.





10/18/2017
 
Page 71 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
262
SV3-WLS-PHW-ME5867
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-WLS-PLW-440.
263
SV3-WLS-PHW-ME5868
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-WLS-PLW-441.
264
SV3-WLS-PHW-ME5871
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-WLS-PLW-452.
265
SV3-WRS-PHW-ME3076
ANNEX BUILDING - ELEV 100 WRS SUPPORT PACKAGE (FOR WP SV3-WRS-P0W-ME2347)
266
SV3-WWS-PHW-ME4635
INSTALLATION OF TURBINE BUILDING WWS PIPING SUPPORTS FOR SLAB'S 4, 5, 6 ON
120'-6" ELEVATION"
267
SV4-R104-R1W-ME5678
INSTALLATION OF R104 MODULE
268
SV4-R155-R1W-ME5679
INSTALLATION OF R155 MODULE
269
SV3-CAS-P0W-ME6050
INSTALLATION OF SMALL BORE CAS PIPING (INCLUDES SV3-CAS-PLW-41D)
270
SV3-CAS-P0W-ME6052
INSTALLATION OF SMALL BORE CAS PIPING (INCLUDES SV3-CAS-PLW-317)
271
SV3-CAS-P0W-ME6053
INSTALLATION OF SMALL BORE CAS PIPING (INCLUDES SV3-CAS-PLW-314)
272
SV3-SFS-THW-ME6286
HYDRO TESTING OF KB25 SFS PIPING
273
SV3-SFS-THW-ME6287
HYDRO TESTING OF KB26 SFS PIPING
274
SV3-WWS-P0W-ME6195
ANNEX UNIT 3 - WWS PIPING (ISOMETRICS 484 & 485)
275
SV3-WWS-PHW-ME6196
ANNEX UNIT 3 - WWS SUPPORTS (ISOMETRICS 484 & 485)
276
SV3-1220-CCW-CV1486
BATTERY RACK WALLS UP TO ELEV. 82'-6"
277
SV3-CB65-S5W-CV1681
CB65 OVERLAY PLATE (OLP) INSTALLATION
278
SV3-CA05-S8W-CV2680
FINAL INSTALLATION OF CA05 MODULE
279
SV3-1000-CCW-TP1037
UNIT 3 NUCLEAR ISLAND TEMPORARY CONSTRUCTION AND FORMWORK
280
SV0-SM01-CSW-MU1077
CONCRETE PLACEMENT FOR MODULE PROTOTYPE MOCKUPS: CA20; L, TRANSITION, T; TROUGH;
AND COLUMNS.
281
SV3-2030-CWS-ME1201
Install Pipe Supports for the CWS from the Turbine Building Penetrations to the
Heat Exchangers and Backwash Strainers
282
SV3-2030-CWS-ME1200
Installation of the CWS Piping System At Elevation 82'-9" of the Turbine
Building; Tie-Ins at Wall Penetrations to Heat Exchangers (SV3-TCS-ME01A,B,C)
and Back-Wash Strainers (SV3-CWS-PY-S01A,B&C
283
SV3-ASS-PHW-ME1427
FABRICATE/INSTALL OF AUXILIARY STEAM (ASS) SUPPORTS (PORTION 1) FOR ISOMETRIC#
SV3-ASS-PLW-01J, 01K, & 01H
284
SV3-ASS-PHW-ME1426
FABRICATE/INSTALL OF AUXILIARY STEAM (ASS) SUPPORTS (PORTION 1) FOR ISOMETRIC#
SV3-ASS-PLW-019, 018, & 01C





10/18/2017
 
Page 72 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
285
SV3-RNS-P0W-ME5056
ASME Section III - Fabrication/Installation of Isometrics# SV3-RNS-PLW-183 &
SV3-RNS-PLW-18C (Line Number RNS-PL-L020,-L018A, -L066A)
286
SV3-1110-CRW-CV0665
Unit 3 Containment Concrete Reinforcement up to Elevation 71'6
287
SV3-CA04-CEW-CV1686
CA04 LANDING PLATES POST-INSTALLATION DELIVERABLES
288
SV3-CA05-S4W-CV1866
CA05 WALL TEMPORARY ATTACHMENTS
289
SV3-CAS-PLW-ME0455
INSTALLATION OF SMALL BORE CAS PIPING (INCLUDES ISOMETRICS: SV3-CAS-PLW-326, 327
& 360)
290
SV3-PXS-P0W-ME6161
FABRICATION AND INSTALLATION OF CA03 LARGE BORE PIPING SHOWN ON ISOMETRIC
SV3-PXS-PLW-221.
291
SV4-WLS-P0W-ME5970
INSTALLATION OF SMALL BORE CA01 WLS PIPING (INCLUDES ISOMETRIC SV4-WLS-PLW-64M)
292
SV4-WLS-P0W-ME5971
INSTALLATION OF SMALL BORE CA01 WLS PIPING (INCLUDES ISOMETRIC SV4-WLS-PLW-64N)
293
SV4-WLS-P0W-ME5969
INSTALLATION OF SMALL BORE CA01 WLS PIPING (INCLUDES ISOMETRIC SV4-WLS-PLW-64L)
294
SV4-WLS-P0W-ME5972
INSTALLATION OF SMALL BORE CA01 WLS PIPING (INCLUDES ISOMETRIC SV4-WLS-PLW-64O)
295
SV4-WLS-P0W-ME5974
INSTALLATION OF SMALL BORE CA01 WLS PIPING (INCLUDES ISOMETRIC SV4-WLS-PLW-64Q)
296
SV4-WLS-P0W-ME2023
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES SV4-WLS-PLW-265,
SV4-WLS-PLW-275)
297
SV3-SFS-P0W-ME5381
Fabrication/Installation of Isometric SV3-SFS-PLW-757 (Line Numbers SFS-PL-L033)
298
SV3-SFS-P0W-ME5382
ASME SECTION III Fabrication/Installation of Isometrics SV3-SFS-PLW-788 &
SV3-SFS-PLW-78B (Line Numbers SFS-PL-L035, -L037, -L038, -L098)
299
SV3-RNS-P0W-ME5494
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC SV3-RNS-PLW-013 (LINE
NUMBER RNS-PL-L001), ,
300
SV3-RNS-P0W-ME5495
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC SV3-RNS-PLW-015 (LINE
NUMBERS RNS-PL-L005, -L029, -L080),
301
SV3-RNS-P0W-ME5496
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRICS SV3-RNS-PLW-018 & -019
(LINE NUMBER RNS-PL-L001),
302
SV3-RNS-P0W-ME5502
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC SV3-RNS-PLW-191 (LINE
NUMBER RNS-PL-L018B),
303
SV3-RNS-P0W-ME5505
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC SV3-RNS-PLW-198 (LINE
NUMBERS RNS-PL-L018B, -L066B),
304
SV3-PXS-P0W-ME2952
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-430 (LINE
NUMBERS PXS-PL-L122A), ,





10/18/2017
 
Page 73 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
305
SV4-WLS-P0W-ME5973
INSTALLATION OF SMALL BORE CA01 WLS PIPING (INCLUDES ISOMETRIC SV4-WLS-PLW-64P)
306
SV0-RWS-ERW-EL0633
Installation of Electrical Underground Commodities for the (RWS) Raw Water
System and the Tank Farm Pumphouse Bldg 315
307
SV0-RWS-ERW-EL0678
Installation of Electrical Commodities Cable Tray and Raceway (Conduit) for the
RWS and Tank Farm Pump House Switchgear Bldg. 315
308
SV0-ZBS-ERW-EL2419
INSTALL ZBS DUCT BANKS NORTH OF TURBINE BLDG. - PHASE 2
309
SV4-ME01-PLW-ME1181
CONDENSER C-3RD EXTRACTION PIPING (EXTRACTION STEAM)
310
SV0-YFS-PLW-ME1090
Fabricate and Install the Yard Fire Water line East & North of Building 307,
West of Building 322 to trench 6
311
SV3-2040-SSW-CV3299
UNIT 3 TURBINE BUILDING SEQUENCE 8 HANDRAIL & STAIRS
312
SV3-2040-SSW-CV3300
UNIT 3 TURBINE BUILDING SEQUENCE 9 HANDRAIL & STAIRS
313
SV3-PWS-PHW-ME4951
ANNEX - PWS Piping Support - Iso 114, 134, 135, 192, 439, & 442
314
SV4-CA20-S4W-CV6821
CA20-32/33/74 INSTALLATION
315
SV4-CA20-S4W-CV6823
CA20-33 TEMP. ATT. & CA20-32,33,74A,74B LEDGER ANGLES TEMP. ATT.
316
SV4-CA20-S4W-CV6830
CA20-35 UNSATISFACTORY IRS/ N&DS/ E&DCRS AND LOOSE PARTS - STRUCTURAL
317
SV4-CA20-S4W-CV6961
CA20-74A/74B TEMPORARY ATTACHMENTS - FLOOR
318
SV4-CA20-S5W-CV6896
CA20-51 Unsat IRs/N&Ds/E&DCRs and LOOSE PARTS - Structural
319
SV4-CA20-S5W-CV6897
CA20-51 Unsat IRs & N&Ds - Studs
320
SV3-PWS-P0W-ME6978
INSTALLATION OF ANNEX BLDG PWS PIPING (ISOMETRICS SV3-PWS-PLW-150, 156, 157,
159, 179, 448, 454, 455, & 471)
321
SV3-PWS-PHW-ME6980
Installation of Annex Bldg PWS Pipe Supports (Isometrics SV3-PWS-PLW-159, 179,
448).
322
SV0-MH90-MHW-RI1213
HLD Block and Hook Temporary Support Frame
323
SV0-0000-XRW-CV0068
Railroad Extension and Spur
324
SV4-1210-CCW-CV1814
UNIT 4 NUCLEAR ISLAND AUXILIARY BUILDING CONCRETE PLACEMENT FOR EXERIOR WALLS
FORM ELEVATION 66'-6" TO 82'-6" (WALL PLACEMENTS 1 THRU 8)
325
SV3-PXS-P0W-ME8638
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRICS# SV3-PXS-PLW-791 & 796
(LINE NUMBER PXS-PL-L161A, L161C & L164C)
326
SV3-CAS-PHW-ME6016
INSTALLATION OF ANNEX BLDG CAS PIPE SUPPORTS (ISO SV3-CAS-PLW-20J, 20K, 20L, &
20M)
327
SV4-WLS-P0W-ME5975
INSTALLATION OF SMALL BORE CA01 WLS PIPING (INCLUDE ISOMETRICS SV4-WLS-PLW-851,
& -852





10/18/2017
 
Page 74 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
328
SV4-WLS-P0W-ME6135
INSTALLATION OF SMALL BORE CA01 WLS EMBEDDED PIPING (INCLUDE ISOMETRICS
SV4-WLS-PLW-57B, 57C, & 57D)
329
SV3-4041-CRW-CV3184
U3 ANNEX BUILDING AREA 1 CONCRETE REINFORCEMENT ELEVATION 100'-0" TO ELEVATION
117'-6"
330
SV0-0000-XCW-CV0413
Settlement Monitoring of Nuclear Island
331
SV0-0000-XEW-CV0021
Erosion Control for NOI 28
332
SV0-0000-XGW-CV0368
NOI 5 Excavation North & East of Nulcear Island #3
333
SV3-1000-CCW-CV0297
NUCLEAR ISLAND 3 CONCRETE
334
SV3-1200-MLW-CV1468
CIVIL BLOCK-OUTS FOR MECHANICAL AND ELECTRICAL PENETRATIONS IN UNIT 3 AUX. BLDG.
WALLS TO 82'-6"
335
SV3-4002-SSW-CV3906
ANNEX BUILDING AREA 2 METAL DECKING AND GRATING INSTALLATION
336
SV3-CWS-XEW-CV0054
GROUTING OF PHASE 1 CWS PIPE JOINTS (PCCP) AND FLOWABLE FILL PLACEMENT
337
SV4-CWS-CYW-CV0152
PHASE 2 JOINT GROUTING AND FLOWABLE FILL
338
WCD 08-1246058001-1275-C-ERC-012
Erosion Control - NOI 12
339
SV3-4042-CEW-CV3180
U3 ANNEX BUILDING AREA EMBEDDED ITEMS FROM ELEVATION 100'-0" TO 117'-6"
340
SV3-1220-CEW-CV1610
AUXILIARY BUILDING, ELEVATION 82' 6" - 100' 0", CIVIL/ELECTRICAL/MECHANICAL
BLOCK OUTS AND ASSOCIATED EMBEDMENT
341
SV3-1220-CRW-CV1701
UNIT 3 AUXILIARY BUILDING REINFORCING STEEL FOR FLOORS AT EL. 82'-6"
342
SV3-CWS-PHW-ME2423
FABRICATION AND INSTALLATION OF CWS PIPING SUPPORTS IN TURBINE ROOM 20309 FROM
CWS HEADER TO CMS-ME-01A/B/C/D (ELEVATION 90FT TO 101FT)
343
SV3-DWS-P0W-ME6989
INSTALLATION OF ANNEX BLDG DWS PIPING (ISOMETRIC SV3-DWS-PLW-203, -204, -237,
-238)
344
SV0-MG01-MEW-ME6219
CONSTRUCTION AIDES FOR TURBINE/GENERATOR ERECTION
345
SV4-PWS-P0W-ME2004
INSTALLATION OF SMALL BORE PWS PIPNG (INCLUDES ISOMETRIC SV4-PWS-PLW-921, 924)
346
SV4-WLS-P0W-ME5976
INSTALLATION OF SMALL BORE CA01 WLS EMBEDDED PIPING (INCLUDES ISOMETRIC
SV4-WLS-PLW-57A)
347
SV3-WWS-P0W-ME6805
INSTALLATION OF LARGE BORE WWS PIPING (INCLUDES SV3-WWS-PLW-326, 327)
348
SV3-PXS-P0W-ME2954
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-450 (LINE
NUMBERS PXS-PL-L126A)
349
SV3-PXS-P0W-ME2962
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-01A (LINE
NUMBERS PXS-PL-L113A)





10/18/2017
 
Page 75 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
350
SV0-0000-EGW-EL3915
PERFORM INSTALLATION OF UNDERGROUND COMMODITIES (SV0 SITE STATION GROUNDING
GRID) FOR GROUND GRID AREA K1100
351
SV3-WLS-PHW-ME5874
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-WLS-PLW-511.
352
SV3-WLS-PHW-ME5873
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-WLS-PLW-510.
353
SV3-1220-CEW-CV1609
U3 Auxiliary Building Embed Plates-Area 5 & 6 -EL 82'-6" Walls
354
SV4-WRS-P0W-ME1968
INSTALLATION OF LARGE BORE WRS PIPING (INCLUDES ISOMETRICS SV4-WRS-PLW-59J, 59K,
59N, 59Q, 59U)
355
SV4-VCS-PHW-ME6183
INSTALLATION OF VCS PIPING SUPPORTS SHOWN ON ISOMETRIC SV4-VCS-PLW-010.
356
SV3-VWS-P0W-ME4476
FABRICATE AND INSTALL ANNEX CENTRAL CHILLED WATER (VWS) PIPING IAW (ISOMETRICS
SV3-VWS-PLW-121, -122 -123, -131, -132, -133, -144, -147, -148)
357
SV3-RNS-P0W-ME5498
Fabrication/Installation of Isometric SV3-RNS-PLW-182 (Line Numbers RNS-PL-L017
– L018B)
358
SV3-RNS-P0W-ME5503
Fabrication/Installation of Isometric SV3-RNS-PLW-192 (Line Numbers
RNS-PL-L018B, -L019B, -L067B)
359
SV4-1208-SCW-CV6996
Course 3 Unit 4 Shield Building
360
SV3-0000-SSW-CV2420
UNIT 3 TRANSFORMER FOUNDATION STRUCTURAL STEEL
361
SV4-ECS-CCW-CV6767
UNIT 4 ECS DUCTBANK
362
SV3-1215-ERW-EL3169
AUXILARY BUILDING UNIT 3, EL 66'-6'', AREA 5, FABRICATE AND INSTALL TYPICAL
CONDUIT SUPPORTS.
363
SV3-1240-EGW-EL6062
INSTALL GROUNDING GRID AND FLOOR PLATES FOR 117'-6'' SLAB AREAS 1, 2 & 3
364
SV3-2000-PHW-ME6770
INSTALLATION OF SUPPORTS FOR TEMPORARY FIRE PROTECTION SYSTEM STANDPIPE
365
SV3-PWS-P0W-ME4950
ANNEX - PWS PIPING - ISO 114, 134, 135, 192, 439, & 442
366
SV4-WLS-P0W-ME6144
INSTALLATION OF SMALL BORE CA03 WLS EMBEDDED PIPING (INCLUDE ISOMETRICS
SV4-WLS-PLW-57Z, & -64R)
367
SV3-PWS-PHW-ME5278
FABRICATION/INSTALLATION OF SMALL BORE PWS PIPING SUPPORTS FOR ISOMETRIC DRAWING
SV3-PWS-PLW-954, 955, 956, 957
368
SV3-CAS-PHW-ME0764
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS
(SV3-CAS-PLW-375, 42A, 42B)
369
SV0-YFS-PLW-ME1088
FABRICATE AND INSTALL THE YARD FIRE WATER LINE FROM BUILDING 304 TO BUILDING 302
AND HYDRANT H-27.
370
SV0-PWS-PLW-ME1083
FABRICATE AND INSTALL POTABLE WATER PIPING BETWEEN BUILDING 304 AND BUILDINGS
302 AND 303.
371
SV0-YFS-PLW-ME1089
FABRICATE AND INSTALL THE YARD FIRE WATER LINE FROM BUILDING 302 TO BUILDINGS
303, 305 AND 307.
372
SV4-1208-SCW-CV6998
Course 5 Unit 3 Shield Building





10/18/2017
 
Page 76 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
373
SV4-1208-SCW-CV6999
Course 6 Unit 3 Shield Building
374
SV4-1208-SCW-CV7001
Course 8 Unit 3 Shield Building
375
SV4-1208-SCW-CV7007
Course 14 Unit 3 Shield Building
376
SV0-RWS-CCW-CV0718
Install RWS Manholes and Ductbank
377
SV3-1010-CRW-CV0630
INSTALLATION OF NUCLEAR ISLAND BASEMAT REINFORCEMENT BELOW CONTAINMENT VESSEL
378
SV3-2000-SUW-CV0181
Assembly and erection of CH82 module in Area 111
379
SV3-RNS-P0W-ME5497
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC SV3-RNS-PLW-021 (LINE
NUMBERS RNS-PL-L040, -L061, -L062),
380
SV3-2040-SUW-CV1187
Turbine Building Structural Steel Sequence 9
381
SV3-2030-CWS-ME1355
Installation of (2) 120" CWS Butterfly Valves (Condenser Return) Piping and
Components from Condenser C
382
SV3-RNS-P0W-ME5499
ASME SECTION III – FABRICATION/INSTALLATION OF ISOMETRIC SV3-RNS-PLW-184 (LINE
NUMBERS RNS-PL-L019A, - L067A)
383
SV3-RNS-P0W-ME5500
ASME SECTION III – FABRICATION/INSTALLATION OF ISOMETRIC SV3-RNS-PLW-186 (LINE
NUMBERS RNS-PL-L020, - L068)
384
SV4-WLS-P0W-ME6139
INSTALLATION OF SMALL BORE CA02 WLS EMBEDDED PIPING (INCLUDE ISOMETRICS
SV4-WLS-PLW-57L, -57M, -57N, & -569)
385
SV4-WLS-P0W-ME6142
INSTALLATION OF SMALL BORE CA03 WLS EMBEDDED PIPING (INCLUDE ISOMETRICS
SV4-WLS-PLW-57V, -57W, & -57X)
386
SV3-DWS-PHW-ME6354
INSTALLATION OF ANNEX BLDG DWS PIPE SUPPORTS (ISOMETRICS SV3-DWS-PLW-245 & -246)
387
SV3-1120-ERW-EL3371
FABRICATION AND INSTALLATION OF DESIGN ROUTED CONDUIT SUPPORTS IN ROOM 11201 AT
ELEVATION 84'-6"
388
SV3-1120-ERW-EL3370
FABRICATION AND INSTALLATION OF DESIGN ROUTED CONDUIT SUPPORTS IN ROOM 11201 AT
ELEVATION 84'-6"
389
SV3-1120-ERW-EL3369
FABRICATION AND INSTALLATION OF DESIGN ROUTED CONDUIT SUPPORTS IN ROOM 11201 AT
ELEVATION 84'-6"
390
SV3-1120-ERW-EL2741
FABRICATION AND INSTALLATION OF CABLE TRAY SUPPORTS IN ROOM 11204 AT ELEVATION
84'-6" TO 107'2"
391
SV3-1120-ERW-EL2847
FABRICATION AND INSTALLATION OF CABLE TRAY SUPPORTS IN ROOM 11204 AT ELEVATION
84'6" TO 107'2"
392
SV3-1120-ERW-EL3522
FABRICATION AND INSTALLATION OF DESIGN ROUTED CONDUIT SUPPORTS IN ROOM 11204 AT
ELEVATION 84' 6"
393
SV3-2040-SUW-CV1188
Turbine Building Structural Steel Framing Sequence 10
394
SV3-4034-CRW-CV2622
ANNEX AREA 4 FOUNDATION REINFORCEMENT





10/18/2017
 
Page 77 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
395
SV3-1220-CCW-CV3385
UNIT 3 AUXILIARY BUILDING FLOORS AREAS 1 AND 2- CONCRETE PLACEMENT AT ELEV. 82'
6"(SLAB PLACEMENT #1 THRU #7
396
SV3-2040-SSW-CV3302
UNIT 3 TURBINE BUILDING SEQUENCE 11 HANDRAIL & STAIRS
397
SV0-ZFS-CCW-CV2057
ZFS DUCTBANK
398
SV0-SES-CCW-CV2055
SES Ductbank
399
SV3-WRS-P0W-ME2347
ANNEX BUILDING - ELEV 100 WRS PIPING PACKAGE #1
400
SV3-WWS-P0W-ME6696
FABRICATION AND INSTALLATION OF WWS PIPE & DRAIN HUBS ELEVATION 140'
401
SV0-869-XVW-CV7066
West Vehicle Barrier Ditch
402
SV4-2040-SSW-CV1827
TURBINE BUILDING STRUCTURAL STEEL SEQUENCE 8
403
SV3-1130-SLW-CV7077
Upender Pit
404
SV3-PXS-P0W-ME6163
ASME SECTION III – FABRICATION/INSTALLATION OF ISOMETRICS #SV3-PXS-PLW-300 (LINE
NUMBER PXS-PL-L153)
405
SV3-1213-ERW-EL3678
FABRICATE AND INSTALL FIELD ROUTE TYPICAL CONDUIT SUPPORT C13 FOR AUX BUILDING
(AREAS 3 & 4) EL 66'6" TO 82'-6"
406
SV3-1213-ERW-EL3679
FABRICATE AND INSTALL FIELD ROUTED TYPICAL CONDUIT SUPPORT C14 FOR AUX BUILDING
(AREAS 3 & 4) EL 66'-6" TO 82'-6"
407
SV3-1215-ERW-EL3687
FABRICATE AND INSTALL FIELD ROUTED TYPICAL CONDUIT SUPPORT C31 FOR AUX BUILDING
(AREAS 5 &6) EL 66'-6" TO 82'-6"
408
SV4-2040-SSW-CV3971
UNIT 4 TURBINE BUILDING SEQUENCE 8 HANDRAIL & STAIRS
409
SV4-2040-SSW-CV3973
UNIT 4 TURBINE BUILDING SEQUENCE 9 HANDRAIL & STAIRS
410
SV3-PXS-P0W-ME2965
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC # SV3-PXS-PLW-01D (LINE
NUMBERS PXS-PL-L113A)
411
SV3-1213-ERW-EL1627
AUXILIARY BUILDING UNIT 3, EL 66'-6'', AREA 3, INSTALL SCHEDULED CONDUITS AND
SCHEDULED PULL BOXES.
412
SV3-PXS-P0W-ME2969
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC # SV3-PXS-PLW-01Z (LINE
NUMBERS PXS-PL-L108, L115, L119, L113A)
413
SV3-PXS-P0W-ME2964
SV3-PXS-P0W-ME2964
414
SV3-PXS-P0W-ME3236
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC # SV3-PXS-PLW-023 (LINE
NUMBERS PXS-PL-L029B)
415
SV3-PXS-P0W-ME2950
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC # SV3-PXS-PLW-330 (LINE
NUMBERS PXS-PL-L057A)





10/18/2017
 
Page 78 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
416
SV3-PXS-P0W-ME2949
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC # SV3-PXS-PLW-320 (LINE
NUMBERS PXS-PL-L056A)
417
SV4-2040-SSW-CV1828
TURBINE BUILDING STRUCTURAL STEEL SEQUENCE 9
418
SV3-1220-CEW-CV1603
AUXILIARY BUILDING EMBEDS AND ANCHOR BOLTS - ELEVATION 82 FT - 6 IN SLAB - AREAS
1 AND 2
419
SV3-2050-CCW-CV0126
141'-3" to 158'-7" Elevated Slabs Unit 3 Turbine
420
SV3-WWS-THW-ME7172
Hydro Test Unit 3 Waste Water System Steel Piping
421
SV4-WLS-P0W-ME6136
INSTALLION OF SMALL BORE CA01 WLS EMBEDDED PIPING (INCLUDE ISOMETRICS
SV4-WLS-PLW-57E)
422
SV3-MS33-MEW-ME4613
INSTALLATION OF GLAND STEAM CONDENSER (GSS-ME-01) ON 120'
423
SV3-CPS-P0W-ME3595
INSTALLATION AND FABRICATION OF CONDENSATE POLISHING SYSTEM (CPS) PIPING FOR
ISOMETRICS
424
SV3-1211-ERW-EL3776
Install Design Routed Conduit and Conduit Supports in Battery Room “B”, Room 
12104.
425
SV3-1211-ERW-EL3777
Install Design Routed Conduit and Conduit Supports in Battery Room “D”, Room 
12105
426
SV3-DOS-P0W-ME2467
FABRICATE & INSTALL DIESEL FUEL OIL PIPING NORTH OF THE UNIT 3 ANNEX TO DIESEL
FUEL OIL TANKS
427
SV3-2040-CCW-CV5190
UNIT 3 TURBINE BUILDING MISCELLANEOUS GROUTING AT ELEVATION 120'-6"
428
SV4-WLS-P0W-ME6141
INSTALLATION OF SMALL BORE WLS EMBEDDED PIPING (INCLUDE ISOMETRICS
SV4-WLS-PLW-57T & 57U)
429
SV3-WWS-P0W-ME6701
FABRICATION AND INSTALLATION OF WASTE WATER SYSTEM (WWS) PIPE & DRAIN HUBS
ELEVATION 140'
430
SV3-PXS-P0W-ME7398
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC SV3-PXS-PLW-223 (LINE
NUMBER PXS-PL-L142B)
431
SV3-2033-SHW-EL7390
ELECTRICAL CABLE TRAY AND SUPPORTS MILESTONE INSTALLATION FOR THE TURBINE
BUILDING AT ELEVATION 100'-0" IN AREA 3
432
SV3-WRS-P0W-ME4431
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES ISOMETRICS SV3-WRS-PLW-80D
433
SV3-WRS-P0W-ME4432
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES ISOMETRICS SV3-WRS-PLW-80E
434
SV3-WRS-P0W-ME4427
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES ISOMETRICS SV3-WRS-PLW-805, 806,
80M, 80Z, 862, 863 AND 864)
435
SV3-1240-EGW-EL6063
INSTALL GROUNDING GRID AND FLOOR PLATES FOR 117'-6' SLAB AREAS 4, 5 & 6
436
SV0-ZFS-ERW-EL5909
INSTALLATION OF (ZFS) COMMUNICATIONS SYSTEM ELECT DUCT BANK FOR PHASE 10
437
SV0-SES-ERW-EL5491
INSTALL CONDUIT IN SES DUCT BANK/TRENCH FOR SECURITY LOCATED BETWEEN SITE GRID
M1401-L1502 PHASE 10





10/18/2017
 
Page 79 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
438
SV3-1210-ERW-EL3160
AUXILIARY BUILDING UNIT 3, EL 66'-6", AREA 2, FABRICATE AND INSTALL DESIGNED
CONDUIT SUPPORTS
439
SV0-SES-ERW-EL4466
INSTALL CONDUIT IN SES DUCT BANK/TRENCH FOR SECURITY LOCATED BETWEEN SITE GRID
K1402-K1202 PHASE 2AND 7
440
SV3-2060-SUW-CV0193
Turbine Building Structural Steel Framing Sequence 12
441
SV4-WLS-P0W-ME6138
Installation of Small Bore CA01 WLS Embedded Piping (Include Isometrics
SV4-WLS-PLW-57J, & -57K)
442
SV3-1208-SCW-CV7395
TRAINING ADMIN PACKAGE FOR CBIS
443
SV4-WLS-P0W-ME6241
INSTALLATION OF SMALL BORE CA03 WLS EMBEDDED PIPING (INCLUDE ISOMETRICS
SV4-WLS-PLW-647, -648, -649, -64A, -64B, -64C, & -64D)
444
SV4-WLS-P0W-ME6143
INSTALLATION OF SMALL BORE CA03 WLS EMBEDDED PIPING(INCLUDE ISOMETRICS
SV4-WLS-PLW-57Y, -640, & -641)
445
SV4-WWS-PHW-ME5005
INSTALLATION OF LARGE BORE WWS PIPING SUPPORTS (INCLUDES ISOMETRICS:
SV4-WWS-PLW-014)
446
SV3-SFS-P0W-ME6691
ASME SECTION III – FABRICATION/INSTALLATION OF ISOMETRIC SV3-SFS-PLW-783, -784,
-785 (LINE NUMBER SFS-PL-L036)
447
SV3-WRS-P0W-ME3368
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES ISOMETRIC SV3-WRS-PLW-831)
448
SV3-KB21-KBW-ME7474
INSTALLATION OF KB21 COMPONENTS
449
SV3-WLS-THW-ME7475
HYDRO TESTING OF KB21 WLS PIPING
450
SV4-CAS-THW-ME7388
HYDRO-TEST CAS COMPRESSED AIR SYSTEM PIPING IN PHASE 7, EAST SIDE OF U4 TB.
451
SV4-HDS-P0W-ME5461
INSTALLATION AND FABRICATION OF HEATER DRAIN SYSTEM (HDS) PIPING
452
SV3-PSS-PHW-ME7506
Fabrication/Installation of Pipe supports for Isometric SV3-PSS-PLW-716
453
SV3-PSS-PHW-ME7507
Fabrication/Installation of Pipe supports for Isometric SV3-PSS-PLW-715
454
SV3-PSS-PHW-ME7508
INSTALLATION OF TUBE CLAMPS FOR ISOMETRIC DRAWING SV3-PSS-PLW-714
455
SV3-PSS-PHW-ME7509
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-PSS-PLW-713
456
SV4-PXS-P0W-ME7533
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV4-PXS-PLW-018 (LINE
NUMBERS PXS-PL-L112A), ,
457
SV3-CPS-PHW-ME3594
INSTALLATION OF CPS PIPING SUPPORTS FOR ISOMETRICS
458
SV4-ML05-MLW-ME7566
Installation of 100’0 Wall Penetrations Area 1
459
SV4-ML05-MLW-ME7567
Installation of 100’0 Wall Penetrations 3, 4, 5
460
SV4-ML05-MLW-ME7568
Installation of 100’0 Wall Penetrations Area 6





10/18/2017
 
Page 80 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
461
SV4-CES-P0W-ME7577
Installation of CES piping (Portion 2)
462
SV4-CES-PHW-ME7578
Installation of CES pipe supports (Portion 1)
463
SV4-CES-PHW-ME7579
INSTALLATION OF CES PIPE SUPPORTS (PORTION 6)
464
SV3-FPS-MPW-ME7581
Install Unit 3 Diesel Fire Pump Package SV3-FPS-MS-01B
465
SV3-CPS-PHW-ME3596
INSTALLATION AND FABRICATION OF CONSENSATE POLISHING SYSTEM (CPS)
466
SV3-FPS-PLW-ME4857
INITIAL ENERGIZATION - INSTALLATION OF ANNEX FIRE PROTECTION SYSTEM (FPS) PIPING
IAW (ISOMETRICS SV3-FPS-PLW-332, 587)
467
SV3-WRS-P0W-ME4425
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES ISOMETRICS SV3-WRS-PLW-803, 804,
80N, 80P, 860, 861)
468
SV4-WLS-P0W-ME6242
INSTALLATION OF SMALL BORE CA03 WLS EMBEDDED PIPING (INCLUDE ISOMETRICS
SV4-WLS-PLW-64E, -64F, -64G, -64H, -64I, & -64J)
469
SV4-WLS-P0W-ME6240
INSTALLATION OF SMALL BORE CA03 WLS EMBEDDED PIPING (INCLUDE ISOMETRICS
SV4-WLS-PLW-642, 643, 644, 645, 646)
470
SV3-WWS-PHW-ME4637
INSTALLATION OF TURBINE BUILDING WWS PIPING SUPPORTS (INCLUDES ISOMETRICS
SV3-WWS-PLW-043, 044, 045, 046, 047, 048, 110, 111, 112, 113, 114, 115 & 116)
471
SV3-SFS-P0W-ME7667
INSTALLATION OF SFS-PLW-650, 660, 665 AND 667 (THIS PACKAGE WILL INCLUDE TIE IN
WELDS TO KB12 MODULE PIPING SFS-PLW-088, 089 AND WLS-PLW-60F, 60G)
472
SV4-RNS-MPW-ME7593
INSTALLATION OF RESIDUAL HEAT REMOVAL PUMP A (RNS-MP-01A) AND STAND (RNS-MZ-12A)
473
SV4-RNS-MPW-ME7594
INSTALLATION OF RESIDUAL HEAT REMOVAL PUMP B (RNS-MP-01B) AND STAND (RNS-MZ-12B)
474
SV4-RNS-MPW-ME7595
Disassembly of Residual Heat Removal Pump A
475
SV4-RNS-MPW-ME7596
Installation of Residual Heat Removal Pump B
476
SV4-WWS-MTW-ME7669
Install Unit 4 Transformers Area Sump SV4-WWS-MTW-010
477
SV4-WWS-P0W-ME7670
Fabricate and install the Waste Water piping to the Unit 4 Transformers Area
Sump SV4-WWS-MTW-010
478
SV3-2035-SHW-EL7592
Electrical Cable Tray Supplemental Steel Installation in the Turbine Building,
Elevation 100'-0", Area 5 from Columns 13.1 to 16 & I.2 to K.2
479
SV4-HDS-P0W-ME5462
INSTALLATION AND FABRICATION OF HEATER DRAIN SYSTEM(HDS) PIPING
480
SV3-CPS-P0W-ME3591
INSTALLATION OF CPS PIPING
481
SV3-0000-ELW-EL7683
Installation of Cable for Unit 3 Standard Plant Yard Transformer Area Lighting
482
SV4-ML05-MLW-ME7644
INSTALL CA01 ASME PROCESS PIPE PENETRATION SV4-11300-ML-P47





10/18/2017
 
Page 81 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
483
SV4-ML05-MLW-ME7645
INSTALL CA01 ASME PROCESS PIPE PENETRATION SV4-11300-ML-P48
484
SV4-ML05-MLW-ME7646
INSTALL CA01 ASME PROCESS PIPE PENETRATION SV4-11300-ML-P49
485
SV4-ML05-MLW-ME7647
INSTALL CA01 ASME PROCESS PIPE PENETRATION SV4-11300-ML-P50
486
SV4-ML05-MLW-ME7648
INSTALL CA01 ASME PROCESS PIPE PENETRATION SV4-11302-ML-P09
487
SV4-ML05-MLW-ME7649
INSTALL CA01 ASME PROCESS PIPE PENETRATION SV4-11302-ML-P10
488
SV4-ML05-MLW-ME7650
INSTALL CA01 ASME PROCESS PIPE PENETRATION SV4-11303-ML-P13
489
SV4-ML05-MLW-ME7652
INSTALL CA01 ASME PROCESS PIPE PENETRATION SV4-11303-ML-P15
490
SV4-ML05-MLW-ME7653
INSTALL CA01 ASME PROCESS PIPE PENETRATION SV4-11303-ML-P16
491
SV4-ML05-MLW-ME7654
INSTALL CA01 ASME PROCESS PIPE PENETRATION SV4-11400-ML-P12
492
SV4-ML05-MLW-ME7655
INSTALL CA01 ASME PROCESS PIPE PENETRATION SV4-11400-ML-P13
493
SV4-ML05-MLW-ME7656
Install CA01 Penetration SV4-11501-ML-P01
494
SV4-ML05-MLW-ME7657
Install CA01 ASME Process Pipe Penetration SV4-11501-ML-P02
495
SV4-ML05-MLW-ME7659
INSTALL CA01 ASME PROCESS PIPE PENETRATION SV4-11504-ML-P01
496
SV4-ML05-MLW-ME7660
Install CA01 AMSE Pipe Penetration SV4-11504-ML-P02
497
SV4-ML05-MLW-ME7661
INSTALL CA01 ASME PROCESS PIPE PENETRATION
498
SV4-ML05-MLW-ME7663
INSTALLATION OF CA01 DVI PENETRATION SV4-11205-ML-P01
499
SV4-ML05-MLW-ME7664
CA01 INSTALLATION OF CA01 DVI PENETRATION SV4-11205-ML-P03
500
SV4-WLS-P0W-ME6137
INSTALLATION OF SMALL BORE CA01 WLS EMBEDDED PIPING (INCLUDE ISOMETRICS
SV4-WLS-PLW-57F, 57G, 57H, 567, & 568)
501
SV3-WWS-P0W-ME6706
FABRICATION AND INSTALLATION OF WWS PIPE & DRAIN HUBS ELEVATION 140'
502
SV3-2101-CRW-CV7315
UNIT 3 TURBINE FIRST BAY WALLS, WALL TO FLOOR MECHANICAL COUPLERS AIR 117-'6"
503
SV4-WWS-PHW-ME5004
INSTALLATION OF LARGE BORE WWS PIPING SUPPORTS (INCLUDES ISOMETRICS
SV4-WWS-PLW-01D)
504
SV3-CPS-PHW-ME3592
FABRICATION AND INSTALLATION OF CONDENSATE POLISHER SYSTEM (CPS) PIPING
505
SV4-KB12-KBW-ME1881
Installation of Module KB12
506
SV4-KB11-KBW-ME1880
Installation of Module KB11





10/18/2017
 
Page 82 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
507
SV3-DWS-PHW-ME6673
INSTALLATION OF ANNEX BLDG DWS PIPE SUPPORTS (ISOMETRICS SV3-DWS-PLW-243, 244)
508
SV3-PWS-PHW-ME7051
INSTALLATION OF ANNEX BLDG PWS SUPPORTS (ISOMETRICS SV3-PWS-PLW-113 &
SV3-PWS-PLW-155)
509
SV4-ME01-PLW-ME7831
Installation of Vacuum Piping for Condenser B
510
SV4-ME01-PLW-ME7832
INSTALLATION OF VACUUM PIPING FOR CONDENSER C
511
SV0-863-P0W-ME7836
FABRICATE AND INSTALL UNDERGROUND PIPING UTILITIES POTABLE WATER, SANITARY
SEWER, FIRE SUPPRESSION FOR BUILDING 304
512
SV3-2052-SHW-EL7838
Electrical Cable Tray Supplemental Steel Installation in the Turbine Building,
Elevation 141'-3", Area 2 from Columns 17 to 18 & P.2 to R
513
SV3-2053-SHW-EL7839
Electrical Cable Tray Supplemental Steel Installation in the Turbine Building,
Elevation 141'-3", Area 3 from Columns 18 to 19 & P.2 to R
514
SV3-2053-SHW-EL7842
Electrical Cable Tray Supplemental Steel Installation in the Turbine Building,
Elevation 141'-3", Area 3 from Columns 18 to 19 & P.1 to P.2
515
SV3-2052-SHW-EL7843
Electrical Cable Tray Supplemental Steel Installation in the Turbine Building,
Elevation 141'-3", Area 2 rom Columns 16 to 18 & L.5 to P.2
516
SV3-2053-SHW-EL7844
Electrical Cable Tray Supplemental Steel Installation in the Turbine Building,
Elevation 141'-3", Area 3 from Columns 18 to 19 & L.5 to P.1
517
SV4-HDS-P0W-ME5458
INSTALLATION AND FABRICATION OF HEATER DRAINSYSTEM(HDS) PIPING
518
SV0-863-ERW-EL7706
INSTALL UNDERGROUND CONDUIT FOR 304 BUILDING
519
SV3-4040-EGW-EL4375
PERFORM INSTALLATION OF UNDERGROUND COMMODITIES (EGS - GROUNDING) FOR THE ANNEX
BLDG, AREA 2, ELEV 117' - BETWEEN COLUMN LINES 4 & 9
520
SV3-CDS-PHW-ME2309
INSTALLATION OF CDS PIPING SUPPORTS
521
SV3-MS09-MEW-ME3566
INSTALLATION OF NON-REGENERABLE MIXED BED (DTS-MS-05A/B)
522
SV3-ME2A-MEW-ME3691
INSTALLATION OF BDS-ME-01A&B (SG BLOWDOWN) ON ELEV 100'
523
SV3-WLS-PHW-ME3870
FABRICATION/INSTALLATION OF WLS PIPING SUPPORTS FOR ISOMETRICS: SV3-WLS-PLW-536,
-53A
524
SV3-CPS-PHW-ME3600
INSTALLATION AND FABRICATION OF CONDENSATE POLISHING SYSTEM(CPS) PIPING SUPPORTS
525
SV3-CDS-PHW-ME4910
FABRICATION AND INSTALLATION OF CDS PIPING SUPPORTS FOR ISOMETRICS
SV3-CDS-PLW-70F, 70G, 70H, 70J
526
SV3-CPS-P0W-ME3599
INSTALLATION AND FABRICATION OF CONDENSATE POLISHING SYSTEM (CES) PIPING
527
SV0-0000-VNY-RI7862
Mammoet Documentation for Transport
528
SV3-WWS-PHW-ME7860
FABRICATE AND INSTALL THE PIPE SUPPORTS FOR UNIT 3 WWS PIPING IN VALVE BOXES
SV3-WWS-MY-Y04A AND SV3-WWS-MY-Y04B.





10/18/2017
 
Page 83 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
529
SV4-WGS-ITW-ME7803
GASEOUS RADWASTE SYSTEM (WGS) ITAAC FUNCTIONAL ARRANGEMENT WALKDOWN
530
SV4-2040-SSW-CV3974
UNIT 4 TURBINE BUILDING SEQUENCE 9 DECKING AND GRATING
531
SV3-1130-CCW-CV3399
U3 INTERIOR CV PLACEMENT, CURING AND REPAIR OF CONCRETE FROM ELEV 83'-0"
532
SV3-PWS-P0W-ME7861
INSTALLATION OF PWS PIPING ISOMETRICS SV3-PWS-PLW-584, 585, 587, AND 588., NEED
VENDOR TECH MANUAL
533
SV3-2036-SHW-EL6798
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE TURBINE BUILDING,
ELEVATION 100'-0", AREA6 FROM COLUMNS 16 TO 18 & I.2 TO K.1
534
SV4-HDS-P0W-ME5460
INSTALLATION AND FABRICATION OF HEATER DRAINSYSTEM(HDS) PIPING
535
SV3-1212-ERW-EL3774
Install Design Routed Conduit and Conduit Supports in Battery Room “C”, Room 
12102
536
SV3-2039-SHW-EL6799
Electrical Cable Tray Supplemental Steel Installation in the Turbine Building,
Elevation 100’-0”, Area 9 from Columns 18 to 19 & H.05 to I.2
537
SV3-KB12-KBW-ME8002
COMPLETE KB12 MODULE FABRICATION POST MODULE INSTALLATION
538
SV3-1212-ERW-EL3775
INSTALL DESIGN ROUTED CONDUIT AND CONDUIT SUPPORTS IN 'SPARE' BATTERY ROOM 12103
539
SV3-1212-ERW-EL3773
INSTALL DESIGN ROUTED CONDUIT AND CONDUIT SUPPORTS IN BATTERY ROOM "A", ROOM
12101
540
SV4-1220-SSW-CV4782
UNIT 4 NUCLEAR ISLAND AUXILIARY BUILDING AREAS 3 & 4 STRUCTURAL STEEL FOR
ELEVATION 82'-6"
541
SV4-2040-SSW-CV3972
UNTI 4 TURBINE BUILDING SEQUENCE 8 DECKING AND GRATING
542
SV3-PV71-MEW-ME6246
PRE-INSTALLATION WELDING OF MAIN STOP VALVE/CONTROL VALVE EQUALIZERS
543
SV3-CWS-PHW-ME2522
INSTALLATION OF PIPE SUPPORTS FOR CWS SYSTEM
544
SV3-WWS-P0W-ME6699
INSTALLATION AND FABRICATION OF WAST WATER SYSTEM (WWS) PIPING
545
SV4-ME2A-MEW-ME7421
INSTALLATION OF BDS-ME-01A&B (SG BLOWDOWN) ON ELEV 100'
546
SV3-WWS-P0W-ME7985
FABRICATION AND INSTALLATION OF WWS PIPE AND DRAIN HUBS ELEVATION 158’
547
SV3-WWS-P0W-ME7987
FABRICATION AND INSTALLATION OF WWS PIPE AND DRAIN HUBS ELEVATION 170'
548
SV3-WWS-P0W-ME7989
FABRICATION AND INSTALLATION OF WWS PIPE AND DRAIN HUBS ELEVATION 166’
549
SV3-WWS-P0W-ME7991
FABRICATION AND INSTALLATION OF WWS PIPE AND DRAIN HUBS ELEVATION 170’
550
SV3-WWS-PHW-ME7992
FABRICATION AND INSTALLATION OF WWS PIPING SUPPORTS ELEVATION 170¿





10/18/2017
 
Page 84 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
551
SV3-WWS-P0W-ME7993
FABRICATION AND INSTALLATION OF WWS PIPE AND DRAIN HUBS ELEVATION 170’
552
SV3-WWS-P0W-ME7995
FABRICATION AND INSTALLATION OF WWS PIPE AND DRAIN HUBS ELEVATION 170’
553
SV3-WWS-P0W-ME7997
FABRICATION AND INSTALLATION OF WWS PIPE AND DRAIN HUBS ELEVATION 170’
554
SV3-WWS-P0W-ME7999
FABRICATION AND INSTALLATION OF WWS PIPE AND DRAIN HUBS ELEVATION 200¿
555
SV3-FPS-PHW-ME4310
FABRICATION / INSTALLATION OF PIPE SUPPORTS FOR ISOMETRICS SV3-FPS-PLW-821, 827,
& 829
556
SV3-WLS-PHW-ME3871
FABRICATION/INSTALLATION OF WLS PIPING SUPPORTS FOR ISOMETRICS: SV3-WLS-PLW-537,
-538
557
SV4-PSS-P0W-ME1999
INSTALLATION OF PSS PIPING (INCLUDES ISO SV4-PSS-PLW-700, 701)
558
SV4-CWS-P0W-ME5456
INSTALLATION OF CWS PIPING AUTOMATIC BACKWASH STRAINERS (CWS-PY-S01A/B/C) TO WWS
COLLECTION BASIN (WWS-PY-D501)
559
SV3-MS22-MEW-ME3690
INSTALL BDS-MS-01A/B, STEAM GENERATOR BLOWDOWN RADIATION MONITOR EDI AND
ASSOCIATED COMPONENTS
560
SV3-2034-SHW-EL6795
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE TURBINE BUILDING
ELEV 100' AREA 4 FROM COLUMNS 12.1 TO 13.1 & I2 TO K.1
561
SV4-CDS-PHW-ME3231
INSTALLATION OF PIPE SUPPORTS FOR PIPING PACKAGE SV4-CDS-P0W-ME3230
562
SV4-CWS-P0W-ME7143
INSTALLATION AND FABRICATION OF CIRCULATING WATER SYSTEM(CWS) PIPING
563
SV4-WLS-P0W-ME6170
UNIT 4 WLS S/S PIPING FROM THE WLS/WWS TIE-IN MANHOLE SOUTHWARD HALFWAY THROUGH
THE FINAL PHASE
564
SV4-VWS-P0W-ME7149
INSTALLATION AND FABRICATION OF CENTRAL CHILLED WATER (VWS) SYSTEM PIPING
565
SV4-HDS-P0W-ME5459
(BLANK)
566
SV4-4033-CCW-CV8105
Annex Area 3 Embeds, Formwork & Concrete to Elevation 100'-00"
567
SV4-4032-CCW-CV8102
Unit 4 Annex Area 2 Embeds, Formwork & Concrete to Elevation 100'-00"
568
SV4-4032-CRW-CV8100
Unit 4 Annex Area 2 Reinforcement to Elevation 100'-00"
569
SV4-4031-CCW-CV8099
Annex Area 1 Embeds, Formwork & Concrete to Elevation 100'-00"
570
SV3-CA20-ERW-EL8053
Install Scheduled Field routed conduit in "CHEMICAL WASTE TANK ROOM" (12264)
571
SV3-CA20-ERW-EL8054
Install Scheduled Field routed conduit in "WASTE MONITOR TANK ROOM C" (12265)
572
SV3-CA20-ERW-EL8055
Install Scheduled Field routed conduit in "WASTE HOLDUP TANK ROOM A" (12166)
573
SV3-CA20-ERW-EL8056
Install Scheduled Field routed conduit in "WASTE HOLDUP TANK ROOM B" (12167)





10/18/2017
 
Page 85 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
574
SV3-CA20-ERW-EL8057
Install Scheduled Field routed conduit in "VESTIBULE")(12168),
"CORRIDOR"(12169), and WLS PUMP ROOM"(12268)
575
SV3-CA20-ERW-EL8058
Install Scheduled Field routed conduit in "PIPING VALVE ROOM"(12262) and "PIPE
CHASE"(12269)
576
SV3-CA20-ERW-EL8059
Install Scheduled Field routed conduit in "WASTE MONITOR TANK ROOM B" (12365)
577
SV3-CA20-ERW-EL8060
Install Scheduled Field routed conduit in "WASTE MONITOR TANK ROOM A" (12363)
578
SV4-WWS-P0W-ME5468
WASTE WATER SYSTEM FROM SUMP C TO PY D501
579
SV4-CWS-P0W-ME7145
CIRCULATING WATER SYSTEM, CONDENSER VENTS AND DRAINS
580
SV4-CDS-P0W-ME7113
INSTALLATION OF CDS PIPING FOR 82'9" (PORTION 3)
581
SV4-WWS-P0W-ME5466
UNIT 4 TURBINE WASTE WATER SYSTEM
582
SV4-4031-CRW-CV8062
Annex Area 1 Reinforcement to Elevation 100'-00"
583
SV4-0000-CCW-CV8066
UNIT 4 TRANSFORMER FOUNDATION CONCRETE & FORMWORK BASE SLAB PLACEMENT 2
584
SV4-0000-CCW-CV8067
Unit 4 Transformer Foundation Concrete & Formwork Base Slab Placement 3
585
SV4-0000-CCW-CV8068
Unit 4 Transformer Foundation Concrete & Formwork Base Slab Placement 4
586
SV4-0000-CRW-CV8075
UNIT 4 TRANSFORMER REPLACEMENT (PLACEMENT 3)
587
SV3-2050-SSW-CV1820
CA81 TEMP FRAMING/PERMANENT FORMS (TB05)
588
SV3-SFS-THW-ME8080
Hydro Testing of R219 SFS Piping
589
SV3-2060-CEW-CV7324
170' & 183' ELEV, SHEAR STUDS & EMBED REPAIRS
590
SV3-2060-CCW-CV4487
UNIT 3 TURBINE BUILDING CA81 TABLE TOP GROUTING ELEVATION 170'
591
SV4-CDS-P0W-ME7117
Installation of CDS Piping at Elevation 82'9" (Portion 2)
592
SV3-2038-SHW-EL6797
Electrical Cable Tray supplemental Steel Installation in the Turbine Building,
Elevation 100'-0", Area 8 from Colmns 14 to16 & H.05 to 1.2
593
SV3-CA20-S8W-CV2267
CA20 MODULE EXTERIOR WALL CONCRETE REINFORCEMENT
594
SV3-HDS-PHW-ME1372
FABRICATION AND INSTALLATION OF HDS PIPING SUPPORTS
595
SV3-HDS-PHW-ME3751
INSTALLATION AND FABRICATION OF HEATER DRAIN SYSTEM SUPPORTS
596
SV3-WWS-P0W-ME4633
FABRICATION AND INSTALLATION OF WWS PIPING
597
SV3-CA20-S4W-CV1756
INSTALLATION OF CA20 WALL 2 EMBED PLATES
598
SV3-CA20-S4W-CV2076
EXTERIOR TEMPORARY ATTACHMENTS @ COLUMN LINE 4
599
SV3-CA20-S8W-CV1690
INSTALLATION OF CA20 MODULE COMMODITIES NI-3 AREA 5 AND 6 ROOM 12162 THRU 12169





10/18/2017
 
Page 86 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
600
SV0-SAS-PLW-ME0710
INSTALL AND FABRICATE SERVICE AIR SYSTEM (SAS) TO NUCLEAR ISLAND
601
SV3-CA20-S4W-CV2585
CA20-SUB ASSEMBLY 4 WORK LIST ITEMS WB-W00152, WB-W00153, WB-W00154, WB-W00155,
WB-W00156, WB-W00157, WB-W00158 & WB-W00159
602
SV3-CA20-S4W-CV2586
CA20 SUB ASSEMBLY 4 WORK LIST ITEMS WB-W00160, WB-W00161, WB-W00162, WB-W00163,
WB-W00164, WB-W00165, WB-W00166, WB-W00167
603
SV0-SES-ERW-EL7370
INSTALL CONDUIT IN SES DUCT BANK/TRENCH FOR SECURITY LOCATED BETWEEN SITE GRID
L1402-K1601 PHASE 10
604
SV3-2032-SHW-EL6794
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE TURBINE BUILDING,
ELEVATION 100'-0", AREA 2 FROM COLUMNS 17 TO 18 & P.1 TO R
605
SV3-1230-C0W-850001
100'-0" ELEV WALLS, CL 11 (WEST), WALL 69
606
SV3-1230-C0W-850002
100'-0" ELEV WALLS, CL 11 (EAST), WALL 70
607
SV3-1230-C0W-850003
100'-0" ELEV WALLS, CL I, WALL 71
608
SV3-1230-C0W-850005
100'-0" ELEV WALLS, CL J, WALL 85
609
SV3-1230-C0W-850006
100'-0" ELEV WALLS, CL K, WALL 83
610
SV3-1230-C0W-850007
100'-0" ELEV WALLS, CL L, WALL 80
611
SV3-1230-C0W-850008
100'-0" ELEV WALLS, CL M, WALL 79
612
SV3-1230-C0W-850009
100'-0" ELEV WALLS, CL P, WALL 78
613
SV3-1231-C0W-850001
UNIT 3 AUXILIARY EL. 100 FT. AREA 1 - CIVIL - CONCRETE FOR TUBE STEEL
614
SV3-0150-ERW-EL7455
CABLE TRAY SUPPORT FOR RAT4B
615
SV3-CA20-S4W-CV2108
INTERIOR TEMPORARY ATTACHMENTS FOR SUB-ASSEMBLY 3
616
SV4-MS09-MSW-ME7105
INSTALLATION OF DTS EQUIPMENT ON THE 100' ELEVATION
617
SV4-ME3A-MEW-ME7423
INSTALLATION OF CCS HEAT EXCHANGERS (CCS-ME-01A/B)
618
SV3-2034-SHW-EL6800
Electrical Cable Tray Supplemental Steel Installation in the Turbine Building,
Elevation 100'-0", Areas 0, 1 & 4 from Columns 12.1 to 14 & K.1 to R
619
SV3-2060-PHW-ME7887
INSTALLATION OF STRUCTURAL STEEL FRAME FOR PIPE SUPPORTS IN HIGH PRESSURE
TURBINE OPENING
620
SV4-WLS-P0W-ME6140
INSTALLATION OF SMALL BORE CA01 WLS EMBEDDED PIPING (INCLUDE ISOMETRICS
SV4-WLS-PLW-570, 57P, 57Q, 57R & 575)
621
SV4-2040-CCW-CV4615
UNIT 4, TRUBINE BUILDING GROUTING ACTIVITIES ON 120' ELEVATION
622
SV3-CA01-MHW-CV2164
LIFTING FRAMES AND BRACING SUBMODULES 13 THRU 16,32,33,39 & 36





10/18/2017
 
Page 87 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
623
SV3-0150-ERW-EL7456
CABLE TRAY SUPPORT RAT 4A
624
SV4-MS09-MSW-ME8109
INSTALLATIN OF RO CARTRIDGE FILTER SKID (DTS-MS-01) RO UNIT AND FEED PUMP SKIDS
(DTS-MS021/B), EDI UNITS (DTS-MS-041/B) AND PERMEATE PUMP & TOC REDUCTION SKIDS
(DTS-MS-30A/B)
625
SV3-4032-SHW-EL8129
Fabricate and Install Non-Seg Bus Duct Supports for SV3-ECS-EB1121, Annex Bldg.
Area 2, Elev. 100'.
626
SV3-VWS-PLW-ME3017
Installation of Small Bore VWS Piping (Including Isometric SV3-VWS-PLW-490)
627
SV3-1212-ERW-EL3159
AUXILARY BUILDING UNIT 3, EL 66'-6", AREA 2, INSTALL DESIGN CONDUIT & CABLE
TRAY.
628
SV3-PH01-CEW-CV7666
Installation of Reactor Vessel Support Interior Anchor Bolt Assemblies
629
SV3-WWS-P0W-ME6704
FABRICATION AND INSTALLATION OF WWS DRAIN HUBS ELEVATION 140'
630
SV3-4032-SHW-EL8130
FABRICATE AND INSTALL NON-SEG BUS DUCT SUPPORTS FOR SV3-ECS-EB-1222, ANNEX BLDG.
AREA 2, ELEV. 100'.
631
SV3-4032-SHW-EL8131
Fabricate and Install Non-Seg Bus Duct Supports for SV3-ECS-EB1323, Annex Bldg.
Area 2, Elev. 100'.
632
SV3-4032-SHW-EL8132
Fabricate and Install Non-Seg Bus Duct Supports for SV3-ECS-EB1424, Annex Bldg.
Area 2, Elev. 100'.
633
SV3-KB11-KBW-ME8392
COMPLETION OF KB11 MODULE
634
SV3-CCS-THW-ME8079
HYDRO TESTING OF R219 CCS PIPING
635
SV4-1020-CCW-CV5152
UNIT 4 CONCRETE PLACEMENT 8A BELOW THE CONTAINMENT VESSEL FROM ELEV 82'-6" TO
87'6"
636
SV3-1231-CEW-850000
FOREMAN'S BOOK: AUXILIARY NORTH EL 100' to 117'-6" CIVIL EMBEDMENTS
637
SV3-WLS-P0W-ME3720
INSTALLATION OF SMALL BORE WLS PIPING (ISOMETRIC SV3-WLS-PLW-522)
638
SV3-WLS-P0W-ME3724
INSTALLATION OF SMALL BORE WLS PIPING (ISOMETRIC SV3-WLS-PLW-532)
639
SV3-WLS-THW-ME6213
HYDRO TEST THE UNIT 3 LIQUID RADWASTE SYSTEM PIPING IN FINAL PHASE NEAR MANHOLE
640
SV4-WLS-THW-ME6216
HYDRO TEST THE UNIT 4 LIQUID RADWASTE SYSTEM PIPING FINAL PHASE
641
SV3-DOS-THW-ME8270
PNEUMATIC TESTING OF THE UNIT 3 DIESEL FUEL OIL SYSTEM (DOS) PIPING
642
SV3-2070-SUW-CV0196
Turbine Building Structural Steel Framing Sequence 15
643
SV3-4052-CCW-CV7376
U3 Annex Building Area 2 Concrete Form-work plan Elevation 117’6" to Elevation
135’3”
644
SV3-SFS-PHW-ME8756
Fabrication/Installation of Pipe Supports for Isometric SV3-SFS-PLW-78B
645
SV3-SFS-PHW-ME8759
Fabrication/Installation of Pipe Supports for Isometric Drawing SV3-SFS-PLW-785





10/18/2017
 
Page 88 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
646
SV3-HDS-PHW-ME1368
INSTALLATION AND FABRICATION OF HEATER DRAIN SYSTEM SUPPORTS
647
SV3-HDS-PHW-ME1364
INSTALLATION AND FABRICATION OF HEATER DRAIN SYSTEM(HDS) PIPING SUPPORTS
648
SV4-HDS-PHW-ME5471
INSTALLATION AND FABRICATION OF HEATER DRAIN SYSTEM(HDS) PIPING SUPPORTS
649
SV3-DWS-PHW-ME6244
INSTALLATION OF SUPPORTS ON PIPE ISOMETRIC SV3-DWS-PLW-772
650
SV3-ML05-MLW-ME5929
INSTALLATION OF CA37 PENETRATIONS
651
SV4-WLS-P0W-ME8314
ASME SECTION III - FABRICATION/INSTALLATION OF WLS PIPING LINES WLS-PL-L061 and
WLS-PL-L110A on ISO SV4-WLS-PLW-750
652
SV4-2050-CEW-CV8149
141'-3" ELEV, STUD WELDS, POUR #1
653
SV3-2050-CCW-CV7037
UNIT 3, TB GROUTING ACTIVITIES ON 141' ELEVATION
654
SV4-2040-EGW-EL8028
ELECTRICAL GROUNDING INSTALLATION FOR THE TURBINE BUILDING AT ELEVATIONS 117'6"
AND 120'-6"
655
SV3-CA20-ERW-EL5041
INSTALL SCHEDULED FIELD ROUTED CONDUIT IN "RNS PUMP ROOM A" (12162)
656
SV3-WWS-PHW-ME6697
INSTALLATION AND FABRICATION OF WASTE WATER SYSTEM PIPE SUPPORTS FOR 120'
ELEVATION
657
SV4-ML05-MLW-ME8409
INSTALL SV4 CA05 PENETRATION SV4-11209-ML-P01
658
SV3-ML05-MLW-ME5903
INSTALLATION OF CA32 PENETRATIONS
659
SV3-ML05-MLW-ME5963
INSTALLATION OF CA58 PENETRATIONS 11400-ML-P10 & 11400-ML-P11
660
SV4-WWS-PHW-ME5479
INSTALLATION OF PIPE SUPPORTS FOR PIPING PACKAGE SV4-WWS-PHW-ME5466
661
SV3-PXS-PHW-ME3787
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-02K
662
SV3-PXS-PHW-ME4500
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-01W
663
SV3-PXS-PHW-ME3361
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-01Q
664
SV3-PXS-PHW-ME3788
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-02L
665
SV4-ML05-MLW-ME8411
INSTALL SV4 CA05 PENETRATION SV4-11209-ML-P03
666
SV4-ML05-MLW-ME8412
INSTALL SV4 CA05 PENETRATION SV4-11209-ML-P04
667
SV3-PXS-MTW-ME2934
INSTALLATION OF ACCUMULATOR TANK SV3-PXS-MT01A
668
SV4-CA20-ERW-EL6714
INSTALL ELECTRICAL WALL PENETRATIONS IN U4 CA20 MODULE SUB-ASSEMBLY 1
669
SV3-WLS-PHW-ME3872
FABRICATION/INSTALLATION OF WLS PIPING SUPPORTS FOR ISOMETRICS: SV3-WLS-PLW-550,
-551, -560, -56A
670
SV3-FPS-PHW-ME4309
FABRICATION / INSTALLATION OF PIPE SUPPORTS FOR ISOMETRICS SV3-FPS-PLW-811, 812,
& 831





10/18/2017
 
Page 89 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
671
SV3-WLS-PHW-ME8404
FABRICATION/INSTALLATION OF WLS PIPE SUPPORTS FOR SV3-WLS-PLW-513
672
SV3-WLS-PHW-ME8403
FABRICATION/INSTALLATION OF WLS PIPE SUPPORTS FOR SV3-WLS-PLW-512
673
SV3-WLS-PHW-ME8401
FABRICATION/INSTALLATION OF WLS PIPE SUPPORTS FOR SV3-WLS-PLW-451
674
SV3-WLS-PHW-ME8400
FABRICATION/INSTALLATION OF WLS PIPE SUPPORTS FOR SV3-WLS-PLW-450
675
SV4-HDS-PHW-ME5473
INSTALLATION AND FABRICATION OF HEATER DRAIN SYSTEM(HDS) PIPING SUPPORT
676
SV3-CAS-PHW-ME6155
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS
(SV3-CAS-PLW-502)
677
SV3-ZAS-ERW-EL7501
INSTALL CABLE TRAY SOUTHSIDE OF UNIT #3 TRANSFORMER AREA
678
SV4-WWS-PHW-ME5480
INSTALLATION OF PIPE SUPPORTS FOR PIPING PACKAGE SV4-WWS-PHW-ME5467
679
SV3-MSS-PHW-ME4660
INSTALLATION OF PIPE SUPPORTS FOR PIPING PACKAGE SV4-MSS-P0W-ME4659
680
SV3-MT6Z-MEW-ME5586
INSTALLATION OF THE MAIN OIL TANK (MT-01)
681
SV3-CA04-S4W-CV1680
CA04 TOP FLANGE FABRICATION AND ASSEMBLY
682
SV4-2020-SHW-EL8027
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 4 TURBINE
BUILDING AT ELEVATION 82'-9"
683
SV4-2050-CEW-CV8154
UNIT 4, TURBINE BUILDING 141' ELEVATION STUD WELDS POUR #6
684
SV4-HDS-PHW-ME5475
INSTALLATION AND FABRICATION OF HEATER DRAIN SYSTEM(HDS) PIPE SUPPORT
685
SV4-FPS-PHW-ME5001
FABRICATION/INSTALLATION OF FPS PIPE SUPPORTS (INCLUDING ISOMETRICS
SV4-FPS-PLW-830, 825, 820)
686
SV3-4041-SAW-EL8771
INSTALL SUPPLEMENTAL STEEL FOR ELECTRICAL HANGERS COL LN H9/H1.05 TO F9/F10.05
687
SV3-2060-CRW-CV8370
UNIT 3 TURBINE BUILDING 170' ELEVATED DECK REBAR FOR EQUIPMENT PADS & CURBS
688
SV3-2060-CRW-CV8368
UNIT 3 TURBINE BUILDING 170' ELEVATED DECK REBAR FOR POUR #5
689
SV3-PWS-P0W-ME4169
INSTALLATION OF SMALL BORE PWS PIPING (INCLUDES ISOMETRIC SV3-PWS-PLW-912, 922,
940, 941, 94X)
690
SV3-PWS-P0W-ME4170
INSTALLATION OF SMALL BORE PWS PIPING (INCLUDES ISOMETRIC SV3-PWS-PLW-954, 955,
956, 957)
691
SV4-WLS-P0W-ME8312
ASME SECTION III - FABRICATION/INSTALLATION OF WLS PIPING LINES WLS-PL-L062 and
WLS-PL-L110B on ISO SV4-WLS-PLW-731
692
SV4-WLS-P0W-ME8313
ASME SECTION III - FABRICATION/INSTALLATION OF WLS PIPING LINES WLS-PL-L063 and
WLS-PL-L110C on ISO SV4-WLS-PLW-741 & SV4-WLS-PLW-74A





10/18/2017
 
Page 90 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
693
SV3-PXS-PHW-ME4499
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-01R
694
SV3-CA03-S4W-CV2385
SV3-CA03-GNR-000071 ¿ 3D SCAN OF ENTIRE CA03 MODULE
695
SV3-MT73-MTW-ME7068
FABRICATION/INSTALLATION OF PXS GUTTER COLLECTION BOXES AND SUPPORTS
696
SV3-REFDOC-NI3-ME8892
SV3 CONTAINMENT PIPING/MECHANICAL FOREMAN'S BOOK 1
697
SV3-MSS-P0W-ME4655
INSTALLATION OF MSS PIPING
698
SV4-VWS-PHW-ME7150
INSTALLATION AND FABRICATION OF CENTRAL CHILLED WATER SYSTEM (VWS) PIPE SUPPORT
699
SV3-MSS-PHW-ME4658
INSTALLATION OF PIPE SUPPORTS FOR PIPING PACKAGE SV3-MSS-P0W-ME4657
700
SV4-FPS-PHW-ME5000
FABRICATION/INSTALLATION OF FPS PIPE SUPPORTS (INCLUDING ISOMETRICS
SV4-FPS-PLW-833)
701
SV3-2020-ERW-EL1840
ELECTRICAL CABLE TRAY SUPPORTS INSTALLATION FOR THE TURBINE BUILDING AT
ELEVATION 82'-9''
702
SV3-4030-EGW-EL1856
PERFORM INSTALLATION OF UNDERGROUND COMMODITIES (EGS-GROUNDING) FOR THE ANNEX
BLDG., AREA 1, ELEV. 100' & 107' - BETWEEN COLUMN LINES (9) TO (13)
703
SV3-WLS-PLW-ME0874
Fabricate and Install WLS Piping Iso SV3-WLS-PLW-750-RESERVED FOR ORAN POE
704
SV3-WLS-P0W-ME3503
INSTALLATION OF LARGE BORE WLS PIPING (INCLUDES: SV3-WLS-PLW-340,
SV3-WLS-PLW-360, SV3-WLS-PLW-400, SV3-WLS-PLW-420)
705
SV3-WLS-P0W-ME3498
INSTALLATION OF SMALL BORE WLS PIPING (ISOMETRICS SV3-WLS-PLW-221, -251)
706
SV3-CB00-S8W-CV4046
U3 CONTAINMENT INSTALLATION OF CB MODULE 21 AT ELEV 83'-0"
707
SV0-ZRS-EWW-TP0879
Installation of 13.8KV Temp Power Loop East of Unit 3
708
SV0-PWS-PLW-ME1086
Fabricate and install Potable Water Piping East & North of Building 307
709
SV3-ME01-PLW-ME1163
CONDENSER B-1ST EXTRACTON PIPING (EXTRACTION STEAM)
710
SV3-MS60-MEW-ME1645
Installation of ASS Boiler Feedpumps (ASS-MP-04A & 04B)
711
SV3-WRS-PLW-ME0600
WRS LARGE BORE PIPING INSTALLATION (INCLUDES ISOMETRIC SV3-WRS-PLW-57J)
712
SV3-2020-MEW-ME1399
UNIT 3 CONDENSER C SPRING SUPPORT FOUNDATION INSTALLATION
713
SV3-ME01-PLW-ME1005
UNIT 3 CONDENSER A: INSTALLATION OF UPPER SHELL NOZZLES
714
SV3-ML05-MLW-ME1570
INSTALLATION OF EMBEDDED PIPING PENETRATIONS 82'-6" FLOORS ONLY
715
SV3-ME01-PLW-ME1159
UNIT 3 CONDENSERS A: 1ST EXTRACTION PIPING (EXTRACTION STEAM)





10/18/2017
 
Page 91 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
716
SV3-ME2W-MEW-ME1360
INSTALLATION OF HDS DRAIN COOLER CDS-ME-7C
717
SV3-2020-MEW-ME1398
Unit 3 Condenser B Spring Support Foundation Installation
718
SV3-ME2W-MEW-ME1359
INSTALLATION OF HDS DRAIN COOLER CDS-ME7B
719
SV3-WWS-PLW-ME1379
UNIT 3 TURBINE BUILDING ELEVATION 100 FT. 0 IN. EMBEDDED WWS PIPING PACKAGE # 5
720
SV3-2030-MEW-ME1695
UNIT 3 CONDENSER A WATERBOX INSTALLATION
721
SV3-2030-MEW-ME1697
UNIT 3 CONDENSER C WATERBOX INSTALLATION
722
SV3-WWS-P0W-ME2279
ANNEX BUILDING - EMBEDDED WWS PIPING PACKAGE #1
723
SV3-WLS-PHW-ME2320
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING WLS-PLW-380
724
SV3-MS19-MEW-ME2497
RESIN ADDITION HOPPER (CPS-MT-01)
725
SV3-KB11-KBW-ME0444
INSTALLATION OF MODULE KB11
726
SV3-CWS-PLW-ME2513
INSTALLATION OF CWS PIPING FOR ISOMETRICS SV3-CWS-PLW-70AB, SV3-CWS-PLW-70AC,
SV3-CWS-PLW-70AD, SV3-CWS-PLW-70AE
727
SV3-R106-R1W-ME0723
R106 Mechanical Module
728
SV3-1000-Z0W-CV3911
UNIT 3 SHIELD BUILDING REINFORCED CONCRETE REQUIREMENTS
729
SV3-1000-GCW-CV0675
UNIT 3 NUCLEAR ISLAND CONSTRUCTION STAIRCASES
730
SV3-1110-CEW-CV1270
UNIT 3 CONTAINMENT EMBEDDED PLATES AND ANCHOR BOLTS AT EL. 71FT-6IN
731
SV3-CB65-S4W-CV1723
INSTALL AND REMOVAL OF LIFTING BEAM/LUG FOR CB65
732
SV3-1200-Z0W-CV3909
UNIT 3 AUXILIARY BUILDING REINFORCED CONCRETE REQUIREMENTS
733
SV3-4000-T2W-CV2232
HSB ASSEMBLY & INSTALLER QUALIFICATION FOR ANNEX BUILDING AREA 4
734
SV3-CA05-S4W-CV2054
CA05 INSTALL REBAR FOR OVERLAY AND CONNECTION PLATES
735
SV3-ECS-CCW-CV1902
Unit 3 ECS Ductbank
736
SV4-MT6A-MTW-ME8116
Installation of Oil Storage Tanks (LOS-MT-02A/B)
737
SV3-1213-ERW-EL1624
AUXILARY BUILDING UNIT 3, EL 66'-6", AREA 3, INSTALL DESIGNED ROUTED CABLE TRAYS
AND CONDUIT"
738
SV0-ZRS-EWW-EL6159
Electrical LOTO & Determination and Physical Removal of the North and/or South
Louvers and Actuator Controls at 315 Bldg. for Diesel Generator Installation
739
SV3-ML05-MLW-ME4820
ASME Section III - Installation of Penetration 11502-ML-P01 & 11502-ML-P02
(CA01)
740
SV3-WLS-P0W-ME4995
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES: SV3-WLS-PLW-512,
SV3-WLS-PLW-513)
741
SV3-CAS-P0W-ME4393
INSTALLATION OF SMALL BORE CAS PIPING (INCLUDES SV3-CAS-PLW-41C, 41F, 41G)





10/18/2017
 
Page 92 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
742
SV3-1110-CCW-CV1396
CONCRETE INTERIOR CVBH UP TO ELEVATION 71'-6"
743
SV3-2000-SSW-CV1861
UNIT 3 TURBINE FIELD REPAIRS AND MODIFICATIONS FOR GRATING AND HANDRAIL
744
SV4-MT2M-MTW-ME8124
Installation of Chemical Addition Tank (VYS-MT-02)
745
SV3-WLS-P0W-ME3727
Installation of Large Bore WLS Piping (Isometrics SV3-WLS-PLW-537,-538,-540)
746
SV3-WLS-P0W-ME3733
Installation of Large Bore WLS Piping (Isometric SV3-WLS-PLW-630, 632, 690, 721)
747
SV3-WSS-P0W-ME3444
INSTALLATION OF WSS PIPING (INCLUDES SV3-WSS-PLW-513, 514, 600, 601)
748
SV3-CAS-PHW-ME0728
Fabrication/Installation of Pipe Supports for Isometric Drawings
(SV3-CAS-PLW-327, 360)
749
SV3-CAS-PHW-ME0729
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS
(SV3-CAS-PLW-331)
750
SV3-CWS-XEW-CV0057
Excavate and Backfill for CWS Piping U3 Phase 3 Supply Line <Works with
SV3-CWS-PLW-ME0051>
751
SV3-WLS-P0W-ME3506
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES: SV3-WLS-PLW-510,
SV3-WLS-PLW-511, SV3-WLS-PLW-514, SV3-WLS-PLW-515)
752
SV3-WLS-P0W-ME3507
Installation of Large Bore WLS Piping (Includes: SV3-WLS-PLW-500)
753
SV3-WRS-P0W-ME3663
Installation of Small Bore WRS Piping (Includes Isometrics SV3-WRS-PLW-824 ,
-829, -880)
754
SV3-WRS-P0W-ME3855
Installation of Small Bore WRS Piping (Includes Isometric SV3-WRS-PLW-82H)
755
SV3-WRS-PLW-ME4454
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES SV3-WRS-PLW-839)
756
SV3-WRS-PLW-ME4459
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES SV3-WRS-PLW-842)
757
SV4-PY55-PYW-ME3244
Assembly of the 120" x 108" CWS Reducers and CWS Expansion joint (Supply)"
758
SV4-PY55-PYW-ME3245
Assembly of the 120" x 108" CWS Reducers and CWS Expansion joint (Return)"
759
SV3-ME3A-MEW-ME3693
INSTALLATION OF TURBINE BLDG. CCS HEAT EXCHANGERS SV3-CCS-ME-01A AND 01B.
760
SV3-WLS-PLW-ME0901
Fabricate and Install WLS Embedded Piping Iso SV3-WLS-PLW-576, 579
761
SV3-KB23-KBW-ME1682
Installation of Module KB23 (WLS Monitor Pump C)
762
SV3-2030-CCW-CV0219
Miscellaneous Interior Walls and Curbs
763
SV3-1220-CCW-CV1889
CONCRETE IN AUXILIARY BUILDING WALLS (19,20,20A,20B, AND 20C) UP TO ELEVATION
82'-6"
764
SV0-ZBS-CCW-CV2578
ZBS Ductbank
765
SV0-DFS-CCW-CV2580
DFS Ductbank





10/18/2017
 
Page 93 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
766
SV3-CB00-S8W-CV3228
INSTALLATION OF CB MODULES 22 7 23 AT ELEVATION 80'-6"
767
SV4-PGS-CCW-CV3427
UNIT 4 JACK & BORE AND PGS ENCASEMENT CONSTRUCTION
768
SV3-1120-CCW-CV1818
PLACEMENT, CURING, AND REPAIR OF CONCRETE INSIDE THE CV UP TO ELEV 83'-0" AND
ELEV 84'-6"
769
SV3-WLS-THW-ME2213
LIQUID RADWASTE SYSTEM (WLS) PIPING HYDROSTATIC TESTING
770
SV4-WRS-P0W-ME5328
Fabrication/Installation of Small Bore WRS Leak Chase Piping Including
SV4-WRS-PLW-86A, -86C, -808, -809, -868, -869
771
SV3-CA03-GWS-ME8107
WELDING PROCEDURES FOR CA03
772
SV3-VWS-PLW-ME0500
INSTALLATION OF SMALL BORE VWS PIPING (INCLUDES ISOMETRICS SV3-VWS-PLW-241, 323)
773
SV3-VWS-PLW-ME0501
INSTALLATION OF SMALL BORE VWS PIPING (INCLUDES SV3-VWS-PLW-280, 353)
774
SV3-VWS-PLW-ME0502
INSTALLATION OF SMALL BORE VWS PIPING (INCLUDES SV3-VWS-PLW-390, 424)
775
SV3-KB16-KBW-ME0443
INSTALLATION OF MODULE KB16
776
SV3-VWS-PLW-ME0503
INSTALLATION OF SMALL BORE VWS PIPING (INCLUDES SV3-VWS-PLW-680,-453)
777
SV3-CAS-PLW-ME0461
INSTALLATION OF KB15 CONNECTION PIPING
778
SV3-CAS-PLW-ME0458
INSTALLATION OF SMALL BORE CAS PIPING (INCLUDES ISOMETRICS: SV4-CAS-PLW-423,
42C)
779
SV3-CAS-PHW-ME0727
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS
(SV3-CAS-PLW-323, 328)
780
SV3-FPS-PHW-ME0693
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWNGS SV3-FPS-PLW-810,
815
781
SV4-2020-MEW-ME1481
Unit 4 Condenser C Outlet Box Installation
782
SV3-DTS-PHW-ME1517
Fabricate and Install Demineralized Water Treatment System (DTS) supports
portion 3-(Raw Water Supply to DTS-MS-01)
783
SV3-ASS-PHW-ME1525
FABRICATE/INSTALL OF AUXILIARY STEAM (ASS) SUPPORTS (PORTION 4) FOR ISOMETRIC#
SV3-ASS-PLW-012, 010, 017, 02N, & 021
784
SV3-WLS-PHW-ME0836
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPING SUPPORTS FOR ISOMETRICS
SV3-WLS-PLW-35D, -35F, -35H, -35L
785
SV3-WLS-PHW-ME0829
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPE SUPPORTS FOR ISOMETRIC DRAWING
WLS-PLW-720
786
SV3-WLS-PLW-ME0531
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES ISOMETRICS SV3-WLS-PLW-35D,
-35F, -35H, -35L)
787
SV3-WLS-PLW-ME0528
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES ISOMETRICS SV3-WLS-PLW-191,
-255)
788
SV3-VWS-PHW-ME0701
INSTALLATION OF LARGE BORE VWS PIPING SUPPORTS FOR ISOMETRIC DRAWINGS
SV3-VWS-PLW-270, -484





10/18/2017
 
Page 94 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
789
SV3-WLS-PHW-ME0840
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPING SUPPORTS (INCLUDES ISOMETRICS:
SV3-WLS-PLW-33G, -33K)
790
SV3-WLS-PLW-ME0525
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES ISOMETRICS SV3-WLS-PLW-980,
-981)
791
SV3-WLS-PHW-ME0828
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPE SUPPORTS FOR ISOMETRIC DRAWING
WLS-PLW-66Z
792
SV3-WLS-PLW-ME0537
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES ISOMETRIC SV3-WLS-PLW-33E)
793
SV4-1220-SSW-CV4783
UNIT 4 NUCLEAR ISLAND AUXILLIARY BUILDING AREAS 5 & 6 STRUCTURAL STEEL FOR
ELEVATION 82'-6"
794
SV3-CA20-S5W-CV1903
CA20 N&D REWORK TO BE PERFORMED
795
SV3-CA20-S8W-CV1905
INSTALLATION OF CA20 MODULE CIVIL COMMODITIES AND REINFORCEMENT NI3 AREA 5 & 6
ELEVATION 92'-6"
796
SV3-PH01-CEW-CV7665
INSTALLATION OF REACTOR VESSEL SUPPORT MAIN EMBEDMENT ASSEMBLY
797
SV3-CA20-S5W-CV2597
ADDITION OF FLOOR REBAR SUBMODULES 30, 71, 72, 73
798
SV3-CA20-S4W-CV0439
CA20 SA4 EL 98'-1" Floor Installation (CA20-51)
799
SV3-4041-ERW-EL7563
INSTALLATION OF CONDUIT SLEEVES FOR RACEWAY PENETRATIONS, ANNEX BUILDING, AREA
1, ELEVATION 117'-6"
800
SV4-WWS-PHW-ME7547
INSTALLATION OF ANNEX BLDG WWS PIPE SUPPORTS (ISOMETRIC SV4-WWS-PLW-951, 953)
801
SV3-WSS-P0W-ME3443
INSTALLATION OF SMALL BORE PIPING (SV3-WSS-PLW-122, 400, 510, 511, 512)
802
SV3-CA01-S4W-CV2151
INSTALL CA01-07 PERMANENT WELDED ATTACHMENTS
803
SV3-CA01-S4W-CV2149
INSTALL CA01-05 PERMANENT WELDED ATTACHMENTS
804
SV3-CA01-S4W-CV2150
INSTALL CA01-06 PERMANENT WELDED ATTACHMENTS
805
SV3-1210-ERW-EL3163
AUXILARY BUILDING UNIT 3, EL 66'-6", AREA 1, INSTALL TYPICAL RACEWAY SUPPORTS.
806
SV3-2020-EGW-EL1616
ELECTRICAL GROUNDING TERMINATIONS FOR THE TURBINE BUILDING AT ELEVATION 82'-9"
807
SV4-4032-CCW-CV8061
UNIT 4 ANNEX AREA 2 EAST SUMP AND ELEVATOR PIT INSTALLATION
808
SV4-0000-CCW-CV8065
Unit 4 Transformer Foundation Concrete & Formwork Base Slab Placement 1
809
SV4-WLS-PHW-ME3290
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING WLS-PLW-362
810
SV3-WWS-P0W-ME3446
INSTALLATION OF LARGE BORE WWS PIPING (INCLUDES SV3-WWS-PLW-32A, 32B, 32D, 32L,
334)
811
SV3-WRS-P0W-ME3794
INSTALLATION OF LARGE BORE WRS PIPING (INCLUDES SV3-WRS-PLW-568, 569, 594)
812
SV3-WLS-PHW-ME0769
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING WLS-PLW-201





10/18/2017
 
Page 95 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
813
SV3-4033-CEW-CV2838
U3 ANNEX AREA 3 EMBEDDED ITEMS AND ANCHOR BOLTS FROM ELEVATION 100'-0" TO
107'-2''
814
SV3-WRS-P0W-ME3657
INSTALLATION OF LARGE BORE WRS PIPING (INCLUDES ISOMETRICS SV3-WRS-PLW-56C)
815
SV4-2131-ERW-EL7377
ELECTRICAL CONDUIT SLEEVE INSTALLATION FOR THE UNIT 4 TURBINE BUILDING 1ST BAY
WALLS AT THE 100'
816
SV4-CA05-S5W-CV6037
CA05-05 UNSATISFACTORY IRs AND N&D REPAIRS, E&DCRs AND LOOS PARTS - STRUCTURAL
817
SV3-CA20-S5W-CV2598
ADDITION OF FLOOR REBAR SUB-MODULES 26,27,28,29
818
SV3-CA01-S5W-CV6083
INSTALLATION OF LANDING PLATES ON CA01
819
SV3-DOS-CCW-CV8391
UNIT 3 DOS TANK B WALL PLACEMENTS 2&3
820
SV3-MS45-MEW-ME1893
INSTALL FEEDWATER MAIN AND BOOSTER PUMP PACKAGE FOR MS-01C
821
SV4-SS01-Z0W-CV4382
UNIT 4 STRUCTURAL STEEL SAFETY CLASS C REQUIREMENTS
822
SV3-VAS-SHW-ME4779
FABRICATION AND INSTALLATION OF VAS DUCT SUPPORTS IN ROOM 12153
823
SV3-2030-EGW-EL1751
ELECTRICAL GROUNDING TERMINATIONS FOR THE TURBINE BUILDING AT ELEVATION 100'-0"
824
SV3-4032-ERW-EL1858
PERFORM INSTALLATION OF UNDERGROUND COMMODITIES (EMBEDDED CONDUIT) FOR THE ANNEX
BLDG., AREA 2, ELEV. 100' & 107'
825
SV3-CAS-PHW-ME0790
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS
SV3-CAS-PLW-501, 504
826
SV3-WLS-PHW-ME0819
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING WLS-PLW-140
827
SV3-WLS-P0W-ME3449
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES ISOMETRICS SV3-WLS-PLW-031,032)
828
SV4-0500-CFW-CV2664
INSTALL/REMOVE 2" SHAKE SPACE FORMS
829
SV3-CCS-PHW-ME0802
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CCS-PLW-530,
550
830
SV3-WLS-PHW-ME0830
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS WLS-PLW-93A,
-936, -990
831
SV3-1230-CCW-CV2440
AUX BUILDING EXTERIOR WALLS (43, 44, 45, 46 & 47) UP TO EL 100'-0"
832
SV3-CA04-S4W-ME1732
CA04 POWER RANGE DETECTOR WELLS INSTALLATION
833
SV3-CA04-S4W-ME1733
CA04 INTERMEDIATE RANGE DETECTOR WELLS INSTALLATION
834
SV3-SWS-PHW-ME1384
INSTALLATION OF SWS LARGE BORE PIPING SUPPORTS FOR PIPING INCLUDED IN THE
SV3-SWS-PLW-ME1356 WORK PACKAGE.
835
SV3-CAS-PLW-ME0456
INSTALLATION OF SMALL BORE CAS PIPING (INCLUDES ISOMETRICS: SV3-CAS-PLW-331)





10/18/2017
 
Page 96 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
836
SV3-4041-CCW-CV3182
U3 ANNEX BUILDING AREA 1 CONCRETE & FORMWORK FROM EL. 100'-0" TO EL. 117'-6"
837
SV3-ML05-MLW-ME5905
INSTALLATION OF CA35 PENETRATIONS
838
SV3-4031-ERW-EL1859
PERFORM INSTALLATION OF UNDERGROUND COMMODITIES (EMBEDDED CONDUIT) FOR THE ANNEX
BLDG., AREA 1, ELEV. 100'-BETWEEN COLUMN LINES (9) TO (13)
839
SV3-4033-ERW-EL1857
PERFORM INSTALLATION OF UNDERGROUND COMMODITIES (EMBEDDED CONDUIT) FOR THE ANNEX
BLDG., AREA 3, 100' & 107' - BETWEEN COLUMN LINES (2) to (4.1).
840
SV3-DOS-CCW-CV6811
Diesel Generator Fuel oil storage foundation
841
SV3-CDS-CCW-CV6812
CONDENSATE TANK FOUNDATION
842
SV3-CVS-PLW-ME0929
Fabricate and Install Small Bore CVS Piping Iso SV3-CVS-PLW-07J
843
SV0-YFS-PLW-ME1087
FABRICATE AND INSTALL THE YARD FIRE WATER LINE FROM BUILDING 301 TO BUILDING
304.
844
SV3-CES-PLW-ME1653
Fabricate and Install Condenser Tube Cleaning System (CES) Piping In Turbine
Building Elev. 82'-6" - 100'-0" (ISO
SV3-CES-PLW-700,711,720,730,731,732,733,734,735,736,780)
845
SV0-RWS-P0W-ME5966
FABRICATE AND INSTALL RAW WATER SYSTEM (RWS) TEMPORARY FLUSH LINE FOR START UP,
846
SV3-2030-CCW-CV0184
100' EL. Concrete Foundation Excluding 1st Bay
847
SV3-4001-SSW-CV3905
Annex Building Area 1 Metal Decking and Grating Installation
848
SV3-CR10-CRW-CV0322
INSTALLATION OF LAYER 4-10 REINFORCING FOR THE CR10 MODULE
849
SV3-CR10-CRW-CV0323
THE ERECTION OF THE STRUCTURAL STEEL FOR THE CR10 MODULE ON PAD 139.
850
SV3-WLS-CCW-CV1845
GROUT PLACEMENT UNDER MISCELLANEOUS EQUIPMENT AND TANKS IN THE UNIT 3 NUCLEAR
ISLAND AUXILIARY BUILDING AT ELEVATION 66'-6"
851
SV3-ASS-PLW-ME1424
FABRICATE AND INSTALL AUXILIARY STEAM SYSTEM(ASS) PIPING PORTION 1 FOR 82-9
852
SV3-KB12-KBW-ME0450
INSTALLATION OF MODULE KB12
853
SV3-ME01-PLW-ME0991
Unit 3 Condenser A, B & C: Hotwell Piping
854
SV3-1200-CRW-CV1411
UNIT 3 AUXILIARY BUILDING EL 66-6 TO 82-6 REBAR FOR WALLS 19 AND 20
855
SV3-2030-CCW-CV0226
U3 Turbine Grouting Activities Elevation 100’-0"
856
SV3-CA05-CRW-CV3668
CA05 WELDABLE COUPLER REINFORCEMENT
857
SV3-SWS-PHW-ME1506
INSTALLATION OF SWS LARGE BORE PIPING SUPPORTS FOR PIPING INCLUDED IN THE
SV3-SWS-PLW-ME1497 WORK PACKAGE. PART I
858
SV3-VAS-MDW-ME3387
R161 MODULE HVAC COMPLETION





10/18/2017
 
Page 97 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
859
SV3-FPS-P0W-ME1753
INSTALL FIRE PROTECTION PIPING AND HYDRANTS WAST OF UNIT 3 ANNEX
860
SV3-FPS-P0W-ME1754
FABRICATE AND INSTALL FIRE PROTECTION PIPING FROM UNIT 3 ANNEX TO UNIT 3 DIESEL
GENERATOR BLDG
861
SV3-SWS-PHW-ME1425
INSTALLATION OF SWS LARGE BORE PIPING SUPPORTS FOR PIPING INCLUDED IN THE
SV3-SWS-PLW-ME1357 WORK PACKAGE. PART II
862
SV3-SWS-PHW-ME1385
INSTALLATION OF SWS LARGE BORE PIPING SUPPORTS FOR PIPING INCLUDED IN THE
SV3-SWS-PLW-ME1357 WORK PACKAGE. PART I
863
SV3-ME01-PLW-ME1170
Condenser C-4th Extraction Piping (Extraction Steam)
864
SV3-ME01-PLW-ME1169
Condenser C-3rd Extraction Piping (Extraction Steam)
865
SV3-ME01-PLW-ME1013
Unit 3 Condenser A: Installation of Water Curtain Spray Piping
866
SV3-CA04-S4W-ME1731
CA04 SOURCE RANGE DETECTOR WELLS INSTALLATION
867
SV3-MP04-MEW-ME3569
INSTALLATION OF SWS SERVICE WATER PUMP A (SWS-MP-01A/B)
868
SV3-SDS-P0W-ME2301
FABRICATE AND INSTALL SANITARY DRAIN PIPING UNDER THE UNIT 3 ANNEX SLAB #3
869
SV3-CAS-PLW-ME1661
Fabricate and Install Compressed & Instrument Air Piping & Components from Unit
3 Annex Building to Unit 3 Diesel Generator Building
870
SV3-WWS-CCW-CV2579
UNIT 3 WWS Ductbank
871
SV3-2101-CFW-CV7034
UNIT 3 TURBINE FIRST BAY WALLS FORMWORK
872
SV4-CB65-S5W-CV2570
CB65 OVERLAY PLATE (OLP) INSTALLATION
873
SV3-ME01-PLW-ME1162
Condenser A-4th Extraction Piping (Extraction Steam)
874
SV3-1230-CCW-CV2444
AUX BUILDING MISCELLANEOUS WALLS (38, 39, 40, 41 & 48) UP TO EL 100'-0"
875
SV3-CA01-S4W-CV2089
CA01-41 SUBMODULE INSTALLATION
876
SV3-CA01-S5W-CV5892
CA01-45 Submodule Erection
877
SV3-1220-CCW-CV1611
INSTALLATION OF REBAR, EMBED PLATES, CONCRETE, AND FORMWORK FOR U3 AUX. BLDG.
CONCRETE BEAMS-EL.82'-6"
878
SV3-SWS-PLW-ME1495
INSTALLATION OF SWS LARGE BORE PIPING (INCLUDES ISOMETRICS SV3-SWS-PLW-070, 071,
072, 078, 07A, 07B)
879
SV3-ML05-MLW-ME5064
INSTALLATION OF CA01 PENETRATIONS
880
SV3-ME01-PLW-ME1166
Unit 3 Condenser B: 4th Extraction Piping (Extraction Steam)
881
SV3-ME01-PLW-ME1161
Condenser A-3rd Extraction Piping (Extraction Steam)
882
SV3-ME01-PLW-ME1112
Hotwell Interconnection Piping Package #1
883
SV3-ME01-PLW-ME1113
Hotwell Interconnection Piping Package #2
884
SV3-2020-MEW-ME1490
Unit 3 Condenser C Installation (Lower & Upper Shell)





10/18/2017
 
Page 98 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
885
SV3-ME01-PHW-ME1450
Unit 3 Condenser B: Fabrication & Installation of Casing Drain Piping Supports
886
SV3-ME01-PLW-ME0915
Condenser A: Vacuum Piping
887
SV3-ME01-PLW-ME1022
Condenser C: Vacuum Piping
888
SV3-FPS-P0W-ME2268
FABRICATE AND INSTALL PHASE 2 FIRE PROTECTION LINE NORTH OF UNIT 3 annex to
transformer yard.
889
SV3-ME01-PLW-ME0985
Condenser B: Vacuum Piping
890
SV3-ME01-PLW-ME1165
Condenser B-3rd Extraction Piping (Extraction Steam)
891
SV3-2030-MEW-ME1696
UNIT 3 CONDENSER B WATERBOX INSTALLATION
892
SV3-0000-CRW-CV2375
UNIT 3 TRANSFORMER FOUNDATION REBAR
893
SV3-0000-CCW-CV2126
UNIT 3 TRANSFORMER FOUNDATION CONCRETE AND FORMWORK
894
SV3-WWS-P0W-ME3652
INSTALLATION OF TURBINE BUILDING WWS PIPING FOR ISOMETRICS SV3-WWS-PLW-06B,
06BF, 06D, 06E, 06F, 06G, 06L, 06J, 06K, 06P
895
SV3-FPS-THW-ME7069
FPS HYDROSTATIC TESTING
896
SV4-CA20-S4W-CV5288
CA20-10 MAP OUT TEMPORARY ATTACHMENTS
897
SV3-MS21-MEW-ME4604
INSTALLATION OF COOLING WATER MIXING SKID (SSS-MS-04)
898
SV3-4034-CCW-CV2620
ANNEX AREA 4 FOUNDATION FORMWORK AND CONCRETE
899
SV3-CA01-S5W-CV5890
SUBASSEMBLY 1: TOP CAP FABRICATION
900
SV3-CA01-S5W-CV5891
SUBMODULE 1 TOP CAP INSTALLATION
901
SV3-FPS-THW-ME7213
Hydro test the Unit 3 Fire Protection System (FPS) Piping on Isometrics
(SV3-FPS-PLW-958,959,95AQ,95AR,95AS,95AT)
902
SV3-4042-CCW-CV3179
Annex Area 2 Formwork and Concrete to Elevation 117’-6’’
903
SV3-FPS-P0W-ME4186
INSTALLATION OF LARGE BORE FPS PIPING (INCLUDES ISOMETRICS SV3-FPS-PLW-821,
-827, -829, -82A)
904
SV3-CA01-S4W-CV4076
CA01-11 OVERLAY PLATES AND PERMANENT WELDED
905
SV3-1210-ERW-EL1623
Install Design Routed Raceway and Supports for Area 1 & 2 El. 66'-6"
906
SV3-CA20-S4W-CV0432
CA20 SA2 EL 135'-3" FLOOR INSTALLATION (CA20-58)
907
SV3-CA20-S4W-CV0431
Installation of CA20 SA2 EL 117'-6" Floor Submodules (Submods 56, 57,
76)RESERVED FOR RUSSELL FINDLEY
908
SV3-CA20-S4W-CV0426
CA20 SA1 EL 117'-6" & 135'-3" FLOOR INSTALLATION (CA20-59,60,61,62,63,77)
909
SV3-CA20-S8W-CV2537
CA20 MODULE FLOOR CIVIL COMMODITIES FROM EL. 100'-0" TO EL. 135'-3"
910
SV3-VAS-MXW-CT7420
U3 AUX BLDG. VAS SUPPORTS REWORK
911
SV3-CA20-S4W-CV0430
CA20 SA2 EL 107'-2" Floor Installation (CA20-75)





10/18/2017
 
Page 99 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
912
SV3-CA20-S4W-CV2208
CA20-SUB ASSEMBLY 2 MISC. REWORK TO CLOSE N&Ds
913
SV3-CA20-S4W-CV2209
CA20 MISCELLANEOUS N&Ds AND WORK LIST ITEMS CLOSURE
914
SV3-WLS-PHW-ME3526
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPING SUPPORTS FOR ISOMETRIC:
SV3-WLS-PLW-050
915
SV3-WLS-PHW-ME0770
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING WLS-PLW-215
916
SV3-WLS-PHW-ME0771
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS WLS-PLW-33A,
-260
917
SV3-WLS-PHW-ME0772
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING WLS-PLW-362
918
SV3-WRS-P0W-ME3797
INSTALLATION OF LARGE BORE WRS PIPING (INCLUDES SV3-WRS-PLW-668, 669)
919
SV3-CVS-PLW-ME0498
INSTALLATION OF SMALL BORE CVS PIPING (INCLUDES SV3-CVS-PLW-506)
920
SV3-CCS-PHW-ME0803
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CCS-PLW-609
921
SV3-WLS-PHW-ME0832
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPING SUPPORTS FOR ISOMETRIC
SV3-WLS-PLW-961
922
SV3-CCS-PHW-ME0799
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CCS-PLW-302
923
SV3-PXS-P0W-ME3699
FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-299 (CA03 PIPING)
924
SV3-MP50-MPM-ME1725
INSTALLATION OF TURBINE BLDG. SUMP PUMPS SV3-WWS-MP-01A/01B, SV3-WWS-MP-07A/07B
AND SV3-WWS-MP-08A/08B.
925
SV3-MS60-MEW-ME3571
INSTALLATION OF ASS ELECTROLYTE FEED TANK (ASS-MT-06)
926
SV3-WRS-P0W-ME3792
INSTALLATION OF LARGE BORE WRS PIPING (INCLUDES SV3-WRS-PLW-52C, 52E, 52G, 534)
927
SV3-CVS-P0W-ME3901
INSTALLATION OF LARGE BORE CVS PIPING (INCLUDES SV3-CVS-PLW-524, 533, 560)
928
SV4-WRS-P0W-ME5419
WRS EMBEDDED PIPING INSTALLATION (INCLUDING ISOMETRIC SV4-WRS-PLW-522)
929
SV3-2050-MEW-ME2273
INSTALL CONDENSER C CONNECTION PIECE
930
SV3-2050-MEW-ME2271
INSTALL CONDENSER A CONNECTION PIECE
931
SV3-2050-MEW-ME2272
INSTALL CONDENSER B CONNECTION PIECE
932
SV4-AX01-AXW-CT7542
UNIT 4 CONTAINMENT COATING REQUIREMENTS,
933
SV3-DOS-THW-ME2641
(BLANK)
934
SV3-CA01-S4W-CV2250
INSTALL CA01-46 PERMANENT WELDED ATTACHMENTS
935
SV3-WRS-P0W-ME2491
FABRICATION AND INSTALLATION OF LARGE BORE WRS PIPING (ISOMETRIC
SV3-WRS-PLW-652)
936
SV3-CA01-S4W-CV3383
CA01-22 OVERLAY PLATES AND ATTACHMENTS





10/18/2017
 
Page 100 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
937
SV4-2030-MEW-ME7698
UNIT 4 CONDENSER C WATERBOX INSTALLATION
938
SV3-CA01-S5W-CV4216
CA01 MISCELLANEOUS UNSATISFACTORY IRS, N&Ds, AND E&DCRs REWORK/REPAIRS
939
SV3-WLS-P0W-ME6168
UNIT 3 FINAL PHASE WLD DOUBLE WALL PIPING INSTALLATION NEAR THE WLS/WWS TIE-IN
MANHOLE
940
SV3-MS45-MEW-ME1892
INSTALL FEEDWATER MAIN AND BOOSTER PUMP PACKAGE FOR MS01-B
941
SV3-MS45-MEW-ME1891
INSTALL FEEDWATER MAIN AND BOOSTER PUMP PACKAGE FOR MS-01A
942
SV3-DOS-CCW-CV8106
UNIT 3 DIESEL GENERATOR FUEL OIL STORAGE WALLS
943
SV3-DTS-P0W-ME3581
INSTALLATION OF DTS PIPING FOR ISOMETRICS SV3-DTS-PLW-01AN AND SV3-DTS-PLW-01AP
944
SV4-1220-SSW-CV4780
Unit 4 Nuclear Island Auxiliary Building Area 1 Structural Steel for Elevation
82'-6"
945
SV3-WWS-MYW-ME7859
INSTALL VALVE BOXES FOR UNIT 3 WWS PIPING IN DIESEL FUEL OIL TANK AREA.
946
SV4-2000-SXW-CT7845
U4 TURBINE BUILDING STRUCTURAL STEEL REWORK
947
SV3-WWS-CCW-CV3367
WASTE WATER RETENTION
948
SV4-1220-EGW-EL4809
U4-AUXILIARY BUILDING INSTALL ELECTRICAL PENETRATIONS AND GROUNDING FOR WALLS
EL82'6' TO 100'0", AREAS 1&2
949
SV3-ML10-MLW-ME8733
PLACEMENT OF CONTAINMENT PENETRATIONS P05, P27, & P28
950
SV3-DWS-PHW-ME7047
INSTALLATION OF ANNEX BLDG DWS PIPE SUPPORTS (ISOMETRICS SV3-DWS-PLW-142, -242,
-256).
951
SV3-DWS-P0W-ME6672
INSTALLATION OF ANNEX BLDG DWS PIPING (ISOMETRICS SV3-DWS-PLW-243, -244
952
SV4-CAS-P0W-ME2592
FABRICATE AND INSTALL CAS SMALL BORE PIPING SHOWN ON ISOMETRIC DRAWING#
SV4-CAS-PLW-785 AND 786
953
SV3-CAS-P0W-ME2590
FABRICATE AND INSTALL CAS SMALL BORE PIPING SHOWN ON ISOMETRIC DRAWING#
SV3-CAS-PLW-681 AND 682
954
SV3-PXS-PHW-ME7052
Installation of Piping Supports for Isometric SV3-PXS-PLW-66N
955
SV4-1220-SSW-CV4781
UNIT 4 NUCLEAR ISLAND AUXILIARY BUILDING AREA 2 STRUCTURAL STEEL FOR ELEVATION
82'-6"
956
SV3-2101-CEW-CV7035
Unit 3, Turbine Building, 1st Bay Walls from 122’ to 140’, Terminators
957
SV3-WRS-PLW-ME4434
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES SV3-WRS-PLW-810)
958
SV4-2030-MEW-ME7696
UNIT 4 CONDENSER A WATERBOX INSTALLATION
959
SV3-0000-ELW-EL7397
INSTALLATION OF CONDUIT FOR UNIT 3 STANDARD PLANT YARD TRANSFORMER AREA LIGHTING
960
SV3-WLS-P0W-ME3505
INSTALLATION OF LARGE BORE WLS PIPING (INCLUDES: SV3-WLS-PLW-450,
SV3-WLS-PLW-451, SV3-WLS-PLW-452, SV3-WLS-PLW-453)





10/18/2017
 
Page 101 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
961
SV3-CA20-CCW-CV5445
UNIT 3 CA20 WALLS CONCRETE PLACEMENT FROM ELEV. 66'-6" TO 128'-1"
962
SV4-2030-MEW-ME7697
UNIT 4 CONDENSER B WATERBOX INSTALLATION
963
SV3-CA01-S4W-CV4083
CA01-19 OLP, SAND PERMANENT WELDED ATTACHMENTS
964
SV3-CA01-S4W-CV2247
INSTALL CA01-30 PERMANENT WELDED ATTACHMENTS AND OVERLAY PLATES (OLP)
965
SV3-WLS-PLW-ME0520
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES: SV3-WLS-PLW-591)
966
SV3-WLS-PLW-ME0526
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES ISOMETRICS SV3-WLS-PLW-961)
967
SV3-WRS-PLW-ME0485
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES ISOMETRIC SV3-WRS-PLW-82J)
968
SV3-4033-CCW-CV2837
UNIT 3 ANNEX BUILDING AREA 3 FORMWORK AND CONCRETE FROM EL. 100'-0" TP 107'-2"
969
SV3-WLS-PLW-ME0514
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES ISOMETRICS SV3-WLS-PLW-190)
970
SV3-WGS-P0W-ME3436
INSTALLATION OF SMALL BORE WGS PIPING (INCLUDES SV3-WGS-PLW-420, -422, -547)
971
SV3-WLS-PHW-ME0822
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS WLS-PLW-265,
-275
972
SV3-WRS-P0W-ME3667
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDING ISOMETRICS SV3-WRS-PLW-85A,
-85B, -850, -851, -852, -853, -854, -855, -856, -857, -858, -859)
973
SV3-MT2Y-MEW-ME3695
INSTALLATION OF HDS LOW PRESSURE DRAIN TANKS (HDS-MT-04A/B/C)
974
SV3-VYS-P0W-ME8643
INSTALLATION OF ANNEX BLDG VYS PIPING (ISOMETRIC SV3-VYS-PLW-423, -424, -425,
-426, -428)
975
SV4-SDS-P0W-ME7549
Installation of Annex Bldg SDS Embedded Piping (Isometric SV4-SDS-PLW-401, 402,
403, 404, 405)
976
SV3-2101-CCW-CV7317
UNIT 3, TURBINE BUILDING, FIRST BAY WALL CONCRETE UP TO 122', POUR 1E
977
SV3-2101-CCW-CV7314
UNIT 3, TURBINE BUILDING, FIRST BAY WALL CONCRETE UP TO 122', POUR 1W
978
SV3-ECS-ERW-EL1796
Installation of Underground Commodities (Manholes and Duct Banks for the ECS)
Main AC Power System from the Diesel Generator Bldg. to the Annex Bldg. - Phase
1
979
SV3-PXS-P0W-ME3240
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC # SV3-PXS-PLW-029 (LINE
NUMBERS PXS-PL-L112B)
980
SV4-ZBS-ERW-EL2642
Install ZBS Ductbank - North Of Unit 4 Turbine Bldg. - Phase 7
981
SV3-CB00-S8W-CV3229
INSTALLATION OF CB MODULES 24 & 25 AT ELEVATION 89'-6" & 87'-6"
982
SV3-1230-CCW-CV2441
AUX BUILDING EXTERIOR WALLS (25A, 26, 27, 28 & 42) UP TO EL 100'-0"





10/18/2017
 
Page 102 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
983
SV3-1130-CRW-CV4054
U3 CONTAINMENT CONCRETE REINFORCEMENT EL 84FT-6IN TO EL 87FT-6IN
984
SV3-1220-CRW-CV1586
UNIT 3 AUXILIARY BUILDING PERIMETER A3 (82'-6") WALLS REBAR INSTALLATION
985
SV3-CA01-S5W-CV4288
CA01 MISC. WORK, MISC. UNSAT. IRS/ N&DS AND E&DCRS
986
SV3-CA01-S4W-CV2248
INSTALL CA01-31 PERMANENT WELDED ATTACHMENTS
987
SV3-CA01-S4W-CV4088
INSTALL CA01-36 PERMANENT WELDED ATTACHMENTS
988
SV3-CA01-S4W-CV2249
Install CA01-34 Permanent Welded Attachments
989
SV3-CA01-S4W-CV4089
INSTALL CA01-39 PERMANENT WELDED ATTACHMENTS
990
SV3-1020-CCW-CV2699
CONCRETE IN AREA BELOW CONTAINMENT VESSEL FROM EL 82'-6" TO EL 98'-0"
991
SV3-CA01-CRW-CV6220
INSTALLATION OF REINFORCING STEEL INTO CA01 MODULE WELDABLE COUPLERS
992
SV3-1100-Z0W-CV3928
UNIT 3 CONTAINMENT REINFORCED CONCRETE REQUIREMENTS
993
SV3-1020-CEW-CV2581
Installation of Embed Plates For Shield Wall And Lower Annulus Tunnel For
Elevation
994
SV3-1220-CRW-CV1587
UNIT 3 AUXILIARY BUILDING A3 (82'-6" TO 100'-0") INTERIOR WALL REBAR - AREAS 1 &
2
995
SV3-CA01-S4W-CV4087
CA01-33 PLP and Perm Weld Attachments
996
SV3-CA01-S4W-CV4077
CA01-12 OVERLAY PLATES AND PERMANENT WELDED ATTACHMENTS
997
SV3-4032-ERW-EL6350
INSTALLATION OF CONDUIT SLEEVES FOR RACEWAY WALL AND FLOOR PENETRATIONS, ANNEX
BUILDING, AREA 2, EL. 100'-0"
998
SV3-CA01-S4W-CV4080
CA01-16 OLP AND PERM WELD ATTACHMENTS
999
SV3-CA01-S4W-CV2153
INSTALL CA01-09 PERMANENT WELDED ATTACHMENTS
1000
SV3-1220-CCW-CV1888
PLACEMENT OF CONCRETE IN MISCELLANEOUS WALLS (16, 17, 18 AND 18A) UP TO ELEV
82'-6"
1001
SV3-CA01-MHW-CV2161
LIFTING FRAMES AND BRACING SUBMODULES 04,11,12,17 THRU 19,25,47 & 48
1002
SV3-1220-EGW-EL2438
INSTALL GROUND CABLES & GROUND PLATE INSERTS FOR AUXILIARY BUILDING OUTER WALLS
ELEVATION 82'-6'' TO 100'-0'' &EXTEND RISERS TO ELEVATION 100'-0''
1003
SV3-CA01-MHW-CV2163
LIFTING FRAMES AND BRACING SUBMODULES 27 THRU 31, 34 & 46
1004
SV3-1130-CEW-CV1596
U3 CONTAINMENT CONCRETE EMBEDMENTS EL. 87FT-6IN
1005
SV3-1220-CEW-CV1606
U3 AUXILIARY BUILDING EMBED PLATES-AREA 1-EL 82'-6" WALLS
1006
SV0-YFS-THW-ME2216
HYDRO TEST YARD FIRE SYSTEM (YFS) FROM BUILDING 315 TO BUILDING 301
1007
SV3-1130-C0W-CV4055
REINFORCED CONCRETE INSIDE CONTAINMENT 87-6 TO 96-0 WEST SIDE (LAYERS 6V AND 7V)





10/18/2017
 
Page 103 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1008
SV4-FPS-P0W-ME7685
Fabricate and Install the Unit 4 Phase 7 North Side Fire Protection System (FPS)
piping in Isometrics (SV4-FPS-PLW-966,967,96AM,96AL)
1009
SV3-1220-EGW-EL3438
INSTALL GROUNDING FOR SHIELD WALL ELEVATION 82'-6" TO 100'-0"
1010
SV3-1220-ERW-EL3779
INSTALL CONDUIT SLEEVES FOR PENETRATIONS, UNIT 3 AUXILIARY BUILDING, ELEVATION
82'-6'' AREAS 4 & 5, RM 12251 (SP-09), RM 12252 (SP-10), RM12261 (SP-11 &
SP-13).
1011
SV3-1220-CEW-CV1607
Auxiliary Building Embed Plates & Anchor Bolts-EL 82'6" Walls - Area 2
1012
SV4-FPS-P0W-ME7686
Fabricate and Install the Unit 4 Phase 7 South Side Fire Protection System (FPS)
piping in Isometrics (SV4-FPS-PLW-964,965,96AK,96AW,96AX,96BA)
1013
SV4-1210-ERW-EL1808
Unit 4 Auxiliary Builing grounding and sleeves for wall pours 14-18
1014
SV3-CA20-ERW-EL0670
Installation of Electrical Penetrations in Module CA20
1015
SV3-1220-CCW-CV1483
AUXILIARY BUILDING EXTERIOR WALLS UP TO ELEVATION 82'6"
1016
SV3-CA01-S4W-CV2244
CA01-27 PERMANENT WELDED ATTACHMENTS
1017
SV3-1220-EGW-EL3098
U3-AUXILIARY BUILDING INSTALL ELECTRICAL PENETRATIONS AND GROUNDING FOR WALLS EL
82' 6'' TO 100' 0'', AREAS 1 & 2
1018
SV3-1100-ERW-EL1589
CONTAIMENT BUILDING EX CORE INSTRUMENTATION EMDEDDED CONDUIT EL 71FT-6IN TO
107FT-2IN
1019
SV3-2053-SHW-EL7840
Electrical Cable Tray Supplemental Steel Installation in the Turbine Building,
Elevation 141'-3", Area 3 from Columns 19 to 20 & P.2 to R
1020
SV3-2053-SHW-EL7841
Electrical Cable Tray Supplemental Steel Installation in the Turbine Building,
Elevation 141'-3", Area 3 from Columns 19 to 20 & L.5 to P.2
1021
SV3-WLS-PLW-ME0875
FABRICATE AND INSTALL WLS PIPING ISOMETRIC# SV3-WLS-PLW-754
1022
SV3-ME01-PLW-ME1020
UNIT 3 CONDENSER A: INSTALLATION OF FLASHBOX PIPING
1023
SV3-WRS-PLW-ME0597
WRS LARGE BORE PIPING INSTALLATION (INCLUDES ISOMETRIC SV3-WRS-PLW-655 AND 573)
1024
SV3-WWS-PLW-ME0610
INSTALLATION OF LARGE BORE WWS PIPING (INCLUDING ISOMETRICS SV3-WWS-PLW-311,
-315)
1025
SV3-WRS-PLW-ME0603
WRS LARGE BORE PIPING INSTALLATION (INCLUDES ISOMETRICS SV3-WRS-PLW-571, 576,
AND 57F)
1026
SV3-2020-PLW-ME1352
INSTALL CONDENSATE PUMP SV3-CDS-MP-01C
1027
SV3-2020-PLW-ME1350
INSTALL CONDENSATE PUMP SV3-CDS-MP-01A
1028
SV3-2020-PLW-ME1351
INSTALL CONDENSATE PUMP SV3-CDS-MP 01B
1029
SV0-SDS-PLW-ME1566
FABRICATE AND INSTALL SDS PIPING BETWEEN LIFT STATIONS MS-500 & MS-501.





10/18/2017
 
Page 104 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1030
SV3-WRS-PLW-ME0601
WRS LARGE BORE PIPING INSTALLATION (INCLUDES ISOMETRIC SV3-WRS-PLW-572, 574,
578, 579, AND 57D)
1031
SV0-YFS-PLW-ME1196
FABRICATE AND INSTALL THE YARD FIRE WATER LINE FROM HEADER TO HYDRANT H-25.
1032
SV3-ME01-PLW-ME1110
UNIT 3 CONDENSER B HOTWELL: HOTWELL PIPING
1033
SV3-WWS-PLW-ME1215
UNIT 3 TURBINE BUILDING EL 100 FT. - 0 IN. EMBEDDED WWS PIPING PACKAGE # 4
1034
SV3-ME01-PHW-ME1273
CONDENSER A: FABRICATION & INSTALLATION OF 1ST EXTRACTION STEAM PIPING SUPPORTS
1035
SV3-CPS-P0W-ME3593
INSTALLATION OF CPS PIPING
1036
SV3-WLS-PHW-ME0712
FABRICATE AND INSTALL WLS CONSTRUCTION AID SUPPORTS FOR THE CONTAINMENT BUILDING
EMBEDDED PIPE
1037
SV3-WLS-PLW-ME0689
FABRICATE AND INSTALL WLS EMBEDDED PIPING SHOWN ON ISOMETRIC DRAWING
SV3-WLS-PLW-785.
1038
SV3-ME01-PHW-ME1219
CONDENSER C: VACUUM PIPING SUPPORTS
1039
SV3-HDS-PLW-ME1431
CONNECT HEATER DRAIN PIPING TO NOZZLES
1040
SV3-ME01-MEW-ME0914
UNIT 3 CONDENSERS A, B & C-INSTALLATION OF UPPER SHELL MANHOLES
1041
SV3-WLS-MTW-ME1032
INSTALLATION OF MONITOR TANKS WLS-MT-07A AND WLS-MT-07B IN CA20
1042
SV3-ME01-PHW-ME1284
UNIT 3 CONDENSER C: FABRICATION & INSTALLATION OF 4TH EXTRACTION STEAM PIPING
SUPPORTS
1043
SV4-KQ10-KQW-ME1683
KQ10 REACTOR COOLANT DRAIN TANK (WLS-MT-01) INSTALLATION
1044
SV3-ME01-PHW-ME1277
CONDENSER B: FABRICATION & INSTALLATION OF 1ST EXTRACTION STEAM PIPING SUPPORTS
1045
SV3-ML05-MLW-ME1712
ATTACHMENT OF WELDED NELSON STUDS TO EMBEDDED PIPING PENETRATIONS 82'-6" FLOORS
ONLY
1046
SV3-CES-PLW-ME1658
FABRICATE AND INSTALL CONDENSER TUBE CLEANING SYSTEM (CES) PIPING IN TURBINE
BUILDING ELEV. 82'-6
1047
SV3-ME01-PLW-ME0986
Condenser A: WWO Piping
1048
SV3-WRS-P0W-ME3669
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDING ISOMETRICS SV3-WRS-PLW-85C,
85D)
1049
SV3-ME01-PLW-ME0987
CONDENSER B: WWO PIPING
1050
SV3-ME01-PLW-ME1007
Condenser C: WWO Piping
1051
SV3-WWS-P0W-ME1839
FABRICATE AND INSTALL WASTE WATER PIPING FROM UNIT 3 DIESEL GENERATOR BLDG. SUM
TO THE OIL/WATER SEPARATOR.
1052
SV3-WLS-PLW-ME0513
Installation of Small Bore WLS Piping (Includes: SV3-WLS-PLW-142,-33F,-216,-212)
1053
SV3-WLS-PLW-ME0588
INSTALLATION OF WLS LARGE BORE PIPING (INCLUDING ISOMETRICS SV3-WLS-PLW-631)





10/18/2017
 
Page 105 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1054
SV3-HDS-PLW-ME1371
FABRICATE/INSTALL OF HEATER DRAIN SMALL BORE PIPING ON FEEDWATER HEATER DRAIN
COOLER 7C
1055
SV3-WRS-PLW-ME0589
WRS LARGE BORE PIPING INSTALLATION (INCLUDES ISOMETRICS SV3-WRS-PLW-55A AND 55B)
1056
SV3-HDS-PHW-ME1362
FABRICATE AND INSTALL HEATER DRAIN PIPE SUPPORTS ON FEEDWATER HEATER DRAIN
COOLER 7A
1057
SV3-WLS-PLW-ME0585
INSTALLATION OF WLS LARGE BORE PIPING (INCLUDING ISOMETRICS SV3-WLS-PLW-33A,
260).
1058
SV3-HDS-PLW-ME1363
FABRICATE/INSTALL OF HEATER DRAIN SMALL BORE PIPING ON FEEDWATER HEATER DRAIN
COOLER 7A
1059
SV3-ME01-PHW-ME1220
Condenser A: WWO Piping Supports
1060
SV3-MSS-P0W-ME4659
INSTALLATION OF MSS PIPING
1061
SV3-ME01-PHW-ME1221
Condenser B: WWO Piping Supports
1062
SV3-ME01-PHW-ME1222
Condenser C: WWO Piping Supports
1063
SV3-ML05-MLW-ME0711
Installation of CA20 Penetration Sleeves
1064
SV3-SDS-CKW-ME1657
INSTALL SANITARY DRAIN MANHOLES MH-58, MH-59, MH-60, MH-61, MH-68 & MH-69.
1065
SV3-WLS-PLW-ME0578
Installation of Large Bore WLS Piping (Includes Isometrics SV3-WLS-PLW-680,
-770, -790, -850)
1066
SV3-ME01-PLW-ME1535
Unit 3 Condenser C: Installation of Water Curtain Piping
1067
SV3-WLS-PLW-ME0584
Installation of WLS Large Bore Piping (Including Isometric SV3-WLS-PLW-215)
1068
SV3-DOS-P0W-ME1812
FABRICATE AND INSTALL THE DIESEL FUEL OIL PIPING EAST OF UNIT 3 ANNEX.
1069
SV3-ME01-PLW-ME1164
CONDENSER B-2ND EXTRACTION PIPING (EXTRACTION STEAM)
1070
SV3-ME01-PLW-ME1160
CONDENSER A-2ND EXTRACTION PIPING (EXTRACTION STEAM)
1071
SV3-WLS-PLW-ME0521
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES ISOMETRICS SV3-WLS-PLW-66Y, 66Z,
601, 67A, 67R, 677, 68C)
1072
SV3-CCS-PLW-ME0490
INSTALLATION OF SMALL BORE CCS PIPING (INCLUDES ISOMETRIC: SV3-CCS-PLW-331, 340)
1073
SV3-CDS-PHW-ME2305
INSTALLATION OF CDS PIPING SUPPORTS (INCLUDES ISOMETRICS SV3-CDS-PLW-01AR,
01AQ,01AP)
1074
SV3-SDS-P0W-ME2418
ANNEX BUILDING - ELEV. 100+ SDS PIPING PACKAGE #5
1075
SV3-WWS-PHW-ME2428
INSTALLATION OF ANNEX WWS PIPING SUPPORTS (FOR WP SV3-WWS-P0W-ME2279)
1076
SV3-CAS-P0W-ME2409
FABRICATE AND INSTALL COMPRESSED AIR PIPING FROM UNIT 3 TURBINE BUILDING TO UNIT
3 TRANSFORMER AREA & DIESEL FUEL OIL SUMP PUMPS.
1077
SV3-SDS-P0W-ME2414
ANNEX BUILDING - ELEV. 100+ SDS PIPING PACKAGE #1
1078
SV3-WWS-P0W-ME2195
FABRICATE AND INSTALL THE WASTE WATER PIPING TO THE UNIT 3 MT-10 TRANSFORMER
AREA SUMP





10/18/2017
 
Page 106 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1079
SV3-SDS-P0W-ME2417
ANNEX BUILDING - ELEV. 100+ SDS PIPING PACKAGE #4
1080
SV3-SDS-P0W-ME2415
ANNEX BUILDING - ELEV. 100+ SDS PIPING PACKAGE #2
1081
SV3-SDS-P0W-ME2421
ANNEX BUILDING - ELEV. 127 + SDS PIPING PACKAGE
1082
SV3-SDS-P0W-ME2416
ANNEX BUILDING - ELEV. 100+ SDS PIPING PACKAGE #3
1083
SV3-DWS-PLW-ME0465
INSTALLATION OF SMALL BORE DWS PIPING ( SV3-DWS-PLW-60D,624,625)
1084
SV3-DWS-PLW-ME0467
DWS SML BORE PIPE INSTALLATION (SV3-DWS-PLW-62B)
1085
SV3-CCS-PLW-ME0493
INSTALLATION OF SMALL BORE CCS PIPING (INCLUDES ISOMETRIC: SV3-CCS-PLW-609)
1086
SV3-HDS-PHW-ME1370
FABRICATE AND INSTALL HEATER DRAIN SUPPORTS ON FEEDWATER HEATER DRAIN COOLER 7C
1087
SV3-PWS-PLW-ME1659
FABRICATE AND INSTALL POTABLE WATER PIPING FROM UNIT 3
1088
SV3-ML05-MLW-ME2410
INSTALLATION OF CA20 FLOOR PENETRATIONS
1089
SV3-WLS-PHW-ME0767
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS WLS-PLW-364,
-870
1090
SV3-VAS-PLW-ME0573
Installation of Large Bore VAS Piping (includes Isometrics SV3-V AS-PLW-300)
1091
SV3-CVS-PLW-ME0559
INSTALLATION OF LARGE BORE CVS PIPING (INCLUDES ISOMETRIC SV3-CVS-PLW-50D)
1092
SV0-YFS-PLW-ME1430
REWORK POST INDICATOR VALVES
1093
SV3-WLS-PLW-ME0582
INSTALLATION OF LARGE BORE WLS PIPING (INCLUDES ISOMETRIC: SV3-WLS-PLW-170)
1094
SV3-WLS-PLW-ME0587
INSTALLATION OF WLS LARGE BORE PIPING (INCLUDING ISOMETRICS SV3-WLS-PLW-230,
390, 460, 710)
1095
SV3-WRS-P0W-ME2493
FABRICATION AND INSTALLATION OF LARGE BORE WRS PIPING (ISOMETRIC
SV3-WRS-PLW-56A, -56B, -56H)
1096
SV3-FPS-PLW-ME4841
FABRICATE AND INSTALL FIRE PROTECTION SYSTEM (FPS) PIPING IAW (ISOMETRIC
SV3-FPS-PLW-341)
1097
SV3-WLS-PLW-ME0519
INSTALLATION OF SMALL BORE WLS PIPING. (INCLUDES: SV3-WLS-PLW-590)
1098
SV3-CCS-PLW-ME0494
INSTALLATION OF SMALL BORE CCS PIPING (INCLUDES ISOMETRIC: SV3-CCS-PLW-610,
611), ISO 610 IS INSTALLED WITH R161 MODULE
1099
SV3-CDS-PHW-ME2307
FABRICATION AND INSTALLATION OF CDS PIPING SUPPORTS FROM HEATER DRAIN COOLERS
(ME-07A/B/C) TO MAIN CONDENSERS (ME-01A/B/C).
1100
SV3-WLS-PLW-ME0581
INSTALLATION OF LARGE BORE WLS PIPING (INCLUDES ISOMETRIC: SV3-WLS-PLW-161)
1101
SV3-WLS-PLW-ME0583
INSTALLATION OF WLS LARGE BORE PIPING (INCLUDING ISOMETRICS SV3-WLS-PLW-201,
206)
1102
SV3-WWS-PHW-ME2682
INSTALLATION OF ANNEX WWS PIPING SUPPORTS (FOR WP SV3-WWS-P0W-ME2632)





10/18/2017
 
Page 107 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1103
SV3-PGS-PLW-ME0484
INSTALLATION OF SMALL BORE PGS PIPING (INCLUDES ISOMETRICS SV3-PGS-PLW-123,
-124, -129)
1104
SV3-SFS-PLW-ME0571
INSTALLATION OF LARGE BORE SFS PIPING (INCLUDES ISOMETRICS SV3-SFS-PLW-610,
-620)
1105
SV3-TCS-PHW-ME2394
INSTALLATION OF TCS SUPPORTS FOR PIPELINE PACKAGE SV3-TCS-PLW-ME2393
1106
SV3-TCS-PLW-ME2393
Installation Of TCS Piping (Includes Isometrics SV3-TCS-PLW-73L, 73X, 721, 722,
730)
1107
SV3-WRS-P0W-ME3661
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES ISOMETRICS SV3-WRS-PLW-82A, 82B,
82C, 82D, 820, 821, 822, 823)
1108
SV3-CCS-P0W-ME2456
Installation Of Small Bore CCS Piping (Includes Isometric: SV3-CCS-PLW-124)
1109
SV3-VWS-PLW-ME0575
INSTALLATION OF LARGE BORE VWS PIPING (INCLUDES ISOMETRICS SV3-VWS-PLW-387, 487)
1110
SV3-WRS-PLW-ME0594
Installation of Large Bore WRS Piping
1111
SV3-ME01-MEW-ME0993
Unit 3 Condenser A: Installation of Feedwater Heaters, Associated Piping and
Supports
1112
SV3-WWS-P0W-ME2193
FABRICATE AND INSTALL THE WASTE WATER PIPING TO THE UNIT 3 MT-04 DIESEL FUEL OIL
AREA SUMP
1113
SV3-CCS-P0W-ME2460
INSTALLATION OF SMALL BORE CCS PIPING (INCLUDES ISOMETRIC: SV3-CCS-PLW-153)
1114
SV3-TCS-PLW-ME2399
INSTALLATION OF TCS PIPING (INCLUDES ISOMETRICS SV3-TCS-PLW-830, 831, 832, 841,
842, 843, 844)
1115
SV3-CCS-P0W-ME2777
Installation of Large Bore CCS Piping (Includes Isometrics SV3-CCS-PLW-120, 121,
122, 123)
1116
SV3-VWS-PHW-ME0700
FABRICATION/INSTALLATION OF LARGE BORE VWS PIPING SUPPORTS FOR ISOMETRIC
DRAWINGS SV3-VWS-PLW-260, -384
1117
SV3-TCS-PLW-ME2407
INSTALLATION OF TCS PIPING FOR ISOMETRICS SV3-TCS-PLW-920, SV3-TCS-PLW-921,
SV3-TCS-PLW-922, SV3-TCS-PLW-923, SV3-TCS-PLW-924, SV3-TCS-PLW-925,
SV3-TCS-PLW-926, SV3-TCS-PLW-927.
1118
SV3-TCS-PHW-ME2396
INSTALLATION OF TCS SUPPORTS FOR ISOMETRICS: SV3-TCS-PLW-810, SV3-TCS-PLW-811
AND SV3-TCS-PLW-812.
1119
SV3-TCS-PLW-ME2395
INSTALLATION OF TCS PIPING FROM ISOMETRICS: SV3-TCS-PLW-810, SV3-TCS-PLW-811,
SV3-TCS-PLW-812, SV3-TCS-PLW-813, SV3-TCS-PLW-814, SV3-TCS-PLW-815,
SV3-TCS-PLW-816, SV3-TCS-PLW-817, AND SV3-TCS-PLW-818.
1120
SV3-WLS-PLW-ME0533
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES ISOMETRICS SV3-WLS-PLW-611,
-616)
1121
SV3-PWS-PHW-ME0793
FABRICATION/INSTALLATION OF SMALL BORE PWS PIPING SUPPORTS FOR ISOMETRIC
DRAWINGS SV3-PWS-PLW-91A,-911,-950,-951,-952,-953
1122
SV3-TCS-PLW-ME2397
INSTALLATION OF TCS PIPING FOR ISOMETRICS SV3-TCS-PLW-820, SV3-TCS-PLW-821,
SV3-TCS-PLW-822, SV3-TCS-PLW-823, SV3-TCS-PLW-824, SV3-TCS-PLW-825,
SV3-TCS-PLW-826.





10/18/2017
 
Page 108 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1123
SV3-TCS-PLW-ME2403
INSTALLATION OF TCS PIPING (INCLUDES ISOMETRICS SV3-TCS-PLW-870, 871, 872, 880,
881, 882, 883, 884)
1124
SV3-FPS-PHW-ME0694
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS SV3-FPS-PLW-833
1125
SV3-FPS-PLW-ME0561
INSTALLATION OF LARGE BORE FPS PIPING (INCLUDES ISOMETRICS SV3-FPS-PLW-810,
-815)
1126
SV3-VAS-PHW-ME0699
INSTALLATION OF LARGE BORE VAS PIPE SUPPORTS FOR ISOMETRIC DRAWING
SV3-VAS-PLW-300
1127
SV3-CDS-PHW-ME2502
INSTALLATION OF CDS SUPPORTS FOR ISOMETRICS SV3-CDS-PLW-720, SV3-CDS-PLW-721,
SV3-CDS-PLW-724
1128
SV3-WLS-P0W-ME3525
INSTALLATION OF SMALL BORE WLS PIPING (ISOMETRIC SV3-WLS-PLW-050)
1129
SV3-WWS-PHW-ME3178
ANNEX BUILDING - WWS SUPPORT ISOMETRIC 961
1130
SV3-WWS-P0W-ME3177
ANNEX BUILDING - WWS PIPING ISOMETRIC 961
1131
SV3-WWS-PHW-ME2588
INSTALL THE UNIT 3 TRANSFORMERS AREA SUMP PIPE SUPPORTS.
1132
SV3-CVS-P0W-ME3327
ANNEX BUILDING - CHEMICAL & VOLUME CONTROL PIPING ISOMETRICS SV3-CVS-PLW-640,
SV3-CVS-PLW-681, SV3-CVS-PLW-690, SV3-CVS-PLW-691, SV3-CVS-PLW-692,
SV3-CVS-PLW-693.
1133
SV3-WRS-PLW-ME0592
WRS LARGE BORE PIPING INSTALLATION (INCLUDES ISOMETRICS SV3-WRS-PLW-59W, 593,
59E, 59F AND 59X)
1134
SV3-2020-CCW-CV0129
U3 TURBINE GROUTING ACTIVITIES BELOW 100' ELEVATION
1135
SV0-PWS-PLW-ME1082
FABRICATE AND INSTALL POTABLE WATER PIPING BETWEEN BUILDING 301 TO BUILDING 304.
1136
SV3-WRS-PLW-ME1097
INSTALLATION OF LARGE BORE WRS PIPING (INCLUDES ISOMETRICS SV3-WRS-PLW-662,
-66A, -66C, -667, -66E)
1137
SV3-WLS-PLW-ME0527
WLS SML BORE PIPE INSTALLATION (INCLUDES ISOMETRICS: SV3-WLS-PLW-90B, -904)
1138
SV3-WGS-P0W-ME0507
INSTALLATION OF SMALL BORE WGS PIPING (INCLUDES SV3-WGS-PLW-545, 546)
1139
SV3-DTS-PHW-ME3588
FABRICATION AND INSTALLATION OF DTS PIPING SUPPORT
1140
SV3-WLS-PLW-ME0512
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES: SV3-WLS-PLW-150)
1141
SV3-WLS-PLW-ME0511
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES: SV3-WLS-PLW-140,
SV3-WLS-PLW-14E)
1142
SV4-1200-Z0W-CV3910
UNIT 4 AUXILIARY BUILDING REINFORCED CONCRETE REQUIREMENTS
1143
SV3-WLS-PLW-ME0530
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDING ISOMETRICS: SV3-WLS-PLW-35A,
-35C)
1144
SV3-MS08-MEW-ME3567
INSTALLATION OF DWS CORS FEED PUMP (DWS-MP-02)





10/18/2017
 
Page 109 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1145
SV3-MS25-MEW-ME3555
INSTALLATION OF CVS ZINIC INJECTION SKID (CVS-MS-01)
1146
SV3-1220-CCW-CV3386
UNIT 3 AUXILIARY BUILDING FLOORS AREAS 3 THRU 6- CONCRETE PLACEMENT AT
ELEV.82"-6" (SLAB PLACEMENT #8 THRU #15)
1147
SV3-WWS-PLW-ME0615
INSTALLATION OF LARGE BORE WWS PIPING (INCLUDES ISOMETRICS (SV3-WWS-321, 322)
1148
SV3-ME01-MEW-ME0995
Unit 3 Condenser B: Installation of Feedwater Heaters, Associated Piping and
Supports
1149
SV3-ME01-PHW-ME1279
CONDENSER B: FABRICATION & INSTALLATION OF 3RD EXTRACTION STEAM PIPING SUPPORTS
1150
SV3-ME01-PHW-ME1280
Unit 3 Condenser B: Fabrication of 4th Extraction Steam Piping Supports
1151
SV3-ME01-PHW-ME1281
Unit 3 Condenser C: Fabrication of 1st Extraction Steam Piping Supports
1152
SV3-ME01-PHW-ME1283
CONDENSER C: FABRICATION OF 3RD EXTRACTION STEAM PIPING SUPPORTS
1153
SV3-SWS-PLW-ME1356
INSTALLATION OF SWS LARGE BORE PIPING (INCLUDES ISOMETRICS SV3-SWS-PLW-032, 033,
036, 037, 038, 039, 040, 050, 067, 069)
1154
SV3-CA05-CRW-CV2259
FABRICATION OF REBAR FOR CA05 MODULE
1155
SV3-0000-CCW-CV2127
UNIT 3 ISOLATED PHASE BUS DUCT AND NON-SEGMENTED PHASE BUS DUCT CONCRETE
FOUNDATION
1156
SV3-CB00-S8W-CV1734
Final Installation of Modules CB65 and CB66
1157
SV3-ME2W-MEW-ME1358
Installation of HDS Drain Cooler CDS-ME-7A
1158
SV3-2020-MEW-ME1488
Unit 3 Condenser A Installation (Lower & Upper Shell)
1159
SV3-2020-MEW-ME1489
Unit 3 Condenser B Installation (Lower & Upper Shell)
1160
SV3-MS60-MEW-ME1602
Install Auxiliary Steam Boiler (ASS-MB-01)
1161
SV3-1220-CEW-CV1604
AUXILIARY BUILDING EMBEDS AND ANCHOR BOLTS - ELEVATION 82'-6" - AREAS 3 AND 4
1162
SV3-1210-CEW-CV1617
AUXILIARY BUILDING EMBEDMENTS-CYLINDRICAL WALL-EL. 66'-6"
1163
SV3-MS60-MEW-ME1651
Installation of ASS Boiler Make-up Pump (ASS-MP-01A & 01B)
1164
SV3-WRS-PLW-ME0608
INSTALLATION OF LARGE BORE WRS PIPING (INCLUDES ISOMETRICS SV3-WRS-PLW-53D)
1165
SV3-1120-CCW-CV1816
PLACEMENT, CURING, AND REPAIR OF CONCRETE INSIDE THE CV UP TO ELEV 76'-6"
1166
SV3-ECS-ERW-EL1843
INSALLATION OF ELECTRICAL UNDERGROUND COMMODITIES (MANHOLES AND DUCT BANKS) FOR
THE (ECS) MAIN AC POWER SYSTEM FROM NORTH OF DIESEL GENERATOR BLDG. TO DIESEL
FUEL STORAGE TANKS - PHASE 2
1167
SV3-WRS-P0W-ME2233
ANNEX BUILDING - EMBEDDED WRS PIPING PACKAGE #1
1168
SV3-WWS-P0W-ME2632
Annex Building - Elevation 100+ WWS Piping #1





10/18/2017
 
Page 110 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1169
SV3-DWS-P0W-ME3337
FABRICATE AND INSTALL DEMINERALIZED WATER PIPING IAW SV3-DWS-PLW-130,
SV3-DWS-PLW-131
1170
SV3-DWS-P0W-ME3338
FABRICATE AND INSTALL DEMINERALIZED WATER PIPING IAW SV3-DWS-PLW-101,
SV3-DWS-PLW-150, SV3-DWS-PLW-247
1171
SV3-2030-EGW-EL0980
Electrical Grounding Installation for Turbine Building at Elevation 100'-9"
1172
SV3-1211-ERW-EL1619
INSTALL DESIGN ROUTED RACEWAY AND SUPPORTS FOR DIVISION "B" BATTERY ROOM
EL.66'-6"
1173
SV3-1211-ERW-EL1621
INSTALL DESIGN ROUTED RACEWAY AND SUPPORTS FOR DIVISION "D" BATTERY ROOM EL.
66'-6"
1174
SV3-DWS-PLW-ME1711
FABRICATE AND INSTALL DEMIN WATER PIPING FROM THE UNIT 3 ANNEX BLDG. TO THE
DEMIN WATER STORAGE TANK.
1175
SV3-SWS-PLW-ME1494
INSTALLATION OF SWS LARGE BORE PIPING (INCLUDES ISOMETRICS SV3-SWS-PLW-073, 079,
07E)
1176
SV3-SWS-PLW-ME1496
INSTALLATION OF SWS LARGE BORE PIPING (INCLUDES ISOMETRICS SV3-SWS-PLW-074, 075,
076, 077, 07C, 07D)
1177
SV3-HDS-PLW-ME1365
FABRICATE AND INSTALL HEATER DRAIN PIPING ON FEEDWATER HEATER DRAIN COOLER 7B
1178
SV3-HDS-PLW-ME1369
FABRICATE AND INSTALL HEATER DRAIN PIPING ON FEEDWATER HEATER DRAIN COOLER 7C
1179
SV3-ME01-PHW-ME1218
Condenser B: Vacuum Piping Supports
1180
SV3-MS13-MSW-ME1614
Installation of CES Equipment (Ball Collector Skids, Ball Recirculation Pump
Skids, Ball Distributors, & Ball Injectors)
1181
SV3-TCS-PLW-ME1059
UNIT 3 TURBINE BUILDING EL. 82FT.-9IN. INSTALLATION OF TCS PIPING, VALVES, AND
THERMOWELLS
1182
SV3-TCS-PHW-ME1061
Unit 3 Turbine Building EL.82'-9" Installation of TCS Piping Supports
1183
SV3-FPS-PLW-ME0563
INSTALLATION OF LARGE BORE FPS PIPING (INCLUDES ISOMETRICS SV3-FPS-PLW-820,
-825, -830)
1184
SV3-ME01-PHW-ME1217
Condenser A: Vacuum Piping Supports
1185
SV3-WWS-PLW-ME0614
INSTALLATION OF LARGE BORE WWS PIPING (INCLUDES ISOMETRICS SV3-WWS-PLW-01B,
-01D, -014)
1186
SV3-WWS-PLW-ME0613
INSTALLATION OF LARGE BORE WWS PIPING
1187
SV3-ASS-PHW-ME1429
FABRICATE/INSTALL AUXILIARY STEAM SYSTEM (ASS) SUPPORTS (PORTION 2) FOR
ISOMETRIC# SV3-ASS-PLW-028, 02K, 2J, & 02A
1188
SV3-WLS-PLW-ME0517
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES: SV3-WLS-PLW-376,
SV3-WLS-PLW-380)
1189
SV3-WLS-PLW-ME0516
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES:SV3-WLS-PLW-370 &
SV3-WLS-PLW-375)
1190
SV3-ME01-PHW-ME1451
Unit 3 Condenser C: Fabrication & Installation of Casing Drain Piping Supports
1191
SV3-2030-CCW-CV1464
Unit 3 Turbine Building West Stair Foundations





10/18/2017
 
Page 111 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1192
SV3-DTS-PLW-ME1511
Fabricate and Install Demineralized Water Treatment System (DTS) piping portion
1-(Raw Water Supply to DTS-MS-01)
1193
SV3-1220-CCW-CV1487
MISCELLANEOUS WALLS UP TO ELEV. 82'-6"
1194
SV3-ASS-PHW-ME1521
FABRICATE/INSTALL OF AUXILIARY STEAM (ASS) SUPPORTS (PORTION 3) FOR ISOMETRIC#
SV3-ASS-PLW-02X, 02G, 02M, & 02F
1195
SV3-HDS-PLW-ME1361
FABRICATE AND INSTALL HEATER DRAIN PIPING ON FEEDWATER HEATER DRAIN COOLER 7A
1196
SV3-ME01-PHW-ME1449
Unit 3 Condenser A: Fabrication & Installation of Casing Drain Piping Supports
1197
SV3-KB13-KBW-ME0422
KB13 Sump (WRS-MT-01) Installation - Portion 2 Only
1198
SV3-MS60-MEW-ME1643
Installation of ASS Boiler Blowdown Flash Tank (ASS-MT-01)
1199
SV3-WRS-PLW-ME0599
WRS LARGE BORE PIPING INSTALLATION (INCLUDES ISOMETRIC SV3-WRS-PLW-57M AND 57N)
1200
SV3-WSS-PLW-ME0488
FABRICATION/INSTALLATION OF SMALL BORE WSS PIPING (INCLUDES ISOMETRIC
SV3-PLW-WSS-650)
1201
SV4-2101-CRW-CV5804
UNIT 4, TURBINE BUILDING, FIRST BAY WALL FORMSAVERS AT 117'6" ELEVATION
1202
SV3-MS21-MSW-ME3153
INSTALLATION OF SAMPLE RECOVERY TANK SKID, SSS-MS-05
1203
SV3-SFS-P0W-ME4349
INSTALLATION OF LARGE BORE SFS PIPING (INCLUDES SV3-SFS-PLW-150)
1204
SV3-CWS-PHW-ME2534
INSTALLATION OF CWS SUPPORTS FOR ISO'S SV3-CWS-PLW-72J, SV3-CWS-PLW-73J,
SV3-CWS-PLW-735, SV3-CWS-PLW-736
1205
SV3-CWS-PLW-ME2533
INSTALLATION OF CWS PIPING FOR ISO'S SV3-CWS-PLW-72J, SV3-CWS-PLW-73J,
SV3-CWS-PLW-735, & SV3-CWS-PLW-736
1206
SV3-1210-ERW-EL1071
U3-AUX BLDG EL 66'-6"-CONDUIT SLEEVE WORK PACKAGE FOR WALL 20A
1207
SV3-1225-EYW-EL1755
INSTALL CONDUIT SLEEVES FOR PENETRATION (12271-ML-E01 & 12271-ML-E02), UNIT 3
AUXILIARY BUILDING, ELEVATION 82'-6", AREA 5...
1208
SV3-1210-EGW-EL1720
U3 GROUNDING SHIELD BUILDING WALLS EL 66'-6'' TO 82'-6''
1209
SV3-1212-ERW-EL1620
INSTALL DESIGN ROUTED RACEWAY AND SUPPORTS FOR DIVISION "C" BATTERY ROOM EL.
66'6"
1210
SV3-FPS-PLW-ME4902
FABRICATE AND INSTALL ANNEX FIRE PROCTECTION SYSTEM( FPS) PIPING IAW (ISOMETRICS
SV3-FPS-PLW-292,293)
1211
SV3-ML05-MLW-ME5928
INSTALLATION OF CA35 PENETRATIONS
1212
SV4-CA01-S4W-CV8688
CA01-10 TEMPORARY ATTACHMENT INSTALLATIONS
1213
SV3-WWS-CCW-CV6128
WASTE WATER RETENTION BASIN WALL CONCRETE
1214
SV3-WWS-CRW-CV6129
WASTE WATER RETENTION BASIN WALL REINFORCEMENT
1215
SV4-CA01-S4W-CV8720
CA01-43 TEMPORARY ATTACHMENT INSTALLATIONS





10/18/2017
 
Page 112 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1216
SV4-CA01-S4W-CV8719
CA01-42 TEMPORARY ATTACHMENT INSTALLATIONS
1217
SV3-4030-CCW-CV5232
UNIT 3 ANNEX BUILDING MISCELLANEOUS GROUTING AT ELEVATION 100'-0"
1218
SV3-FPS-PHW-ME4842
INSTALLATION OF ANNEX BLDG FPS PIPE SUPPORTS (ISOMETRICS SV3-FPS-PLW-341)
1219
SV3-DWS-PHW-ME6990
INSTALLATION OF ANNEX BLDG DWS PIPE SUPPORTS (ISOMETRICS SV3-PWS-PLW-203, 204,
237, 238)
1220
SV3-1120-SSW-CV1594
CONTAINMENT STRUCTURAL STEEL AT ELEVATION 84'-6"
1221
SV3-FWS-P0W-ME3706
INSTALLATION OF NON-EMBEDDED FWS DRAIN PIPING
1222
SV0-YFS-THW-ME3152
FLUSH AND HYDRO TEST THE YARD FIRE SYSTEM (YFS) AT THE 300 BUILDINGS
1223
SV3-FWS-PHW-ME3707
INSTALLATION OF NON-EMBEDDED FWS PIPE SUPPORTS
1224
SV3-CWS-PHW-ME2530
INSTALLATION OF CWS PIPING SUPPORTS
1225
SV3-CCS-PLW-ME0497
INSTALLATION OF SMALL BORE CCS PIPING (INCLUDES ISOMETRIC: SV3-CCS-PLW-523)
1226
SV3-WRS-PHW-ME0779
INSTALLATION OF LARGE BORE WRS PIPING SUPPORTS: SV3-WRS-PH-12R0020, 12R0021
1227
SV3-PWS-PHW-ME0792
INSTALLATION OF SMALL BORE PWS PIPING SUPPORTS (INCLUDES ISOMETRIC
SV3-PWS-PLW-307)
1228
SV3-FPS-PLW-ME0562
INSTALLATION OF LARGE BORE FPS PIPING (INCLUDES ISOMETRICS SV3-FPS-PLW-832,
-833)
1229
SV3-VAS-PLW-ME0572
INSTALLATION OF LARGE BORE VAS PIPING (INCLUDES ISOMETRICS SV3-VAS-PLW-310,
-330)
1230
SV3-PWS-PLW-ME0480
PWS SML BORE PIPE INSTALLATION (INCLUDES ISOMETRICS SV3-PWS-PLW-921, -924)
1231
SV3-WRS-PHW-ME0780
INSTALLATION OF LARGE BORE WRS PIPING SUPPORTS: SV3-WRS-PH-12R0024, 12R0064
1232
SV3-WRS-PLW-ME0591
WRS LARGE BORE PIPING INSTALLATION (INCLUDES ISOMETRIC SV3-WRS-PLW-55D)
1233
SV3-RNS-PLW-ME0569
INSTALLATION OF RNS LARGE BORE PIPING (INCLUDES ISOMETRIC SV3-RNS-PLW-09B)
1234
SV3-KQ11-KQW-ME0567
INSTALL MECHANICAL EQUIPMENT MODULE KQ11 (MP-02A, MP-02B)-PORTION 2
1235
SV3-WRS-PHW-ME0778
INSTALLATION OF LARGE BORE WRS PIPING SUPPORTS: SV3-WRS-PH-12R0004, 12R0802,
12R0809
1236
SV3-WLS-PLW-ME0536
Installation of Large Bore FPS Piping (Includes Isometrics SV3-WLS-PLW-33D)
1237
SV3-PWS-PHW-ME0795
INSTALLATION OF SMALL BORE PWS PIPE SUPPORTS FOR ISOMETRIC SV3-PWS-PLW-923
1238
SV3-PWS-PLW-ME0478
INSTALLATION OF SMALL BORE PWS PIPING (INCLUDES ISOMETRIC SV3-PWS-PLW-307)
1239
SV3-FPS-PLW-ME0564
INSTALLATION OF LARGE BORE FPS PIPING (INCLUDES ISOMETRICS SV3-FPS-PLW-720,
-723, -724, -725)





10/18/2017
 
Page 113 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1240
SV3-RNS-PLW-ME0565
INSTALLATION OF RNS LARGE BORE PIPING (INCLUDES ISOMETRIC SV3-RNS-PLW-09A)
1241
SV3-CCS-PLW-ME0491
INSTALLATION OF SMALL BORE CCS PIPING (INCLUDES ISOMETRIC: SV3-CCS-PLW-522, 540)
1242
SV3-WLS-PLW-ME0532
INSTALLATION OF WLS SMALL BORE PIPING (INCLUDES ISOMETRICS SV3-WLS-PLW-480,
-482, -484)
1243
SV3-WLS-PLW-ME0529
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES ISOMETRICS SV3-WLS-PLW-355,
-357, -359, -35M)
1244
SV3-CAS-PLW-ME0460
INSTALLATION OF SMALL BORE CAS PIPING (INCLUDES ISOMETRICS: SV3-CAS-PLW-501, &
504)
1245
SV3-CCS-PLW-ME0489
INSTALLATION OF SMALL BORE CCS PIPING (INCLUDES ISOMETRIC: SV3-CCS-PLW-302)
1246
SV3-PWS-PHW-ME0794
FABRICATION/INSTALLATION OF SMALL BORE PWS PIPING SUPPORTS FOR ISOMETRIC DRAWING
SV3-PWS-PLW-924
1247
SV3-SFS-PHW-ME0809
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-SFS-PLW-653,
655
1248
SV3-WRS-PLW-ME0609
INSTALLATION OF LARGE BORE WRS PIPING (INCLUDES ISOMETRICS SV3-WRS-PLW-66D,
-666, -66B)
1249
SV3-WRS-PHW-ME0777
INSTALLATION OF LARGE BORE WRS PIPING SUPPORTS: SV3-WRS-PH-12R4030
1250
SV3-WLS-PLW-ME0579
Installation of Large Bore FPS Piping (Includes Isometrics: SV3-WRS-PLW-870,
-364)
1251
SV3-DWS-PLW-ME0466
DWS SML BORE PIPE INSTALLATION (SV3-DWS-PLW-626,627)
1252
SV3-WGS-P0W-ME0509
INSTALLATION OF SMALL BORE WGS PIPING (INCLUDES SV3-WGS-PLW-544)
1253
SV3-WRS-PLW-ME0590
WRS LARGE BORE PIPING INSTALLATION (INCLUDES ISOMETRIC SV3-WRS-PLW-55C)
1254
SV3-PSS-PLW-ME0482
INSTALLATION OF SMALL BORE PSS PIPING (INCLUDING ISOMETRICS SV3-PSS-PLW-700 AND
701)
1255
SV3-PWS-PLW-ME0476
INSTALLATION OF SMALL BORE PWS PIPING (INCLUDING ISOMETRIC SV3-PWS-PLW-060)
1256
SV3-WRS-PHW-ME0676
INSTALLATION OF LARGE BORE WRS PIPE SUPPORT (INCLUDING DRAWING WRS-PH-12A0084)
1257
SV3-WLS-PLW-ME0522
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES ISOMETRICS SV3-WLS-PLW-664, 67M,
67Z, 67Y, 67J, 671)
1258
SV3-CCS-PHW-ME0806
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CCS-PLW-521
1259
SV3-WRS-PHW-ME0776
INSTALLATION OF LARGE BORE WRS PIPING SUPPORTS: SV3-WRS-PH-12R0045
1260
SV3-PGS-PLW-ME0483
INSTALLATION OF SMALL BORE PGS PIPING (INCLUDES ISOMETRICS SV3-PGS-PLW-100,
-105, -128)
1261
SV3-WWS-PLW-ME0611
INSTALLATION OF LARGE BORE WWS PIPING INCLUDING ISOMETRICS SV3-WWS-PLW-31B, 31F
1262
SV3-VWS-PLW-ME0576
INSTALLATION OF LARGE BORE VWS PIPING (INCLUDES ISOMETRICS SV3-VWS-PLW-384, 389,
260)





10/18/2017
 
Page 114 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1263
SV3-PWS-PLW-ME0479
INSTALLATION OF SMALL BORE PWS PIPING (INCLUDES ISOMETRIC SV3-PWS-PLW-91A, 911,
950, 951, 953)
1264
SV3-ME01-PLW-ME1009
Unit 3 Condenser B: Installation of Upper Shell Nozzles
1265
SV3-ME01-MEW-ME0997
Unit 3 Condenser C: Installation of Feedwater Heaters
1266
SV3-VWS-PLW-ME0577
INSTALLATION OF LARGE BORE VWS PIPING (INCLUDES ISOMETRICS SV3-VWS-PLW-270, 484,
489)
1267
SV3-WLS-PLW-ME0515
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES: SV3-WLS-PLW-265,
SV3-WLS-PLW-275)
1268
SV3-WLS-PLW-ME0937
Fabricate and Install Small Bore Elevation WLS Piping ISO SV3-WLS-PLW-042, 45,
46, and 4B
1269
SV3-CCS-PHW-ME0804
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CCS-PLW-611
1270
SV3-WLS-PLW-ME0518
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES: SV3-WLS-PLW-490)
1271
SV3-WRS-PLW-ME0605
INSTALLATION OF LARGE BORE WRS PIPING (INCLUDES ISOMETRICS SV3-WRS-PLW-577,
-57C)
1272
SV3-WRS-PLW-ME0593
WRS LARGE BORE PIPING INSTALLATION (INCLUDES ISOMETRIC SV3-WRS-PLW-59K, 59N,
59U, 59J, AND 59Q)
1273
SV3-PWS-PLW-ME0481
INSTALLATION OF SMALL BORE PWS PIPING (INCLUDES ISOMETRIC SV3-PWS-PLW-923)
1274
SV3-ME01-PLW-ME1448
UNIT 3 CONDENSER C: FABRICATION & INSTALLATION OF CASING DRAIN PIPING
1275
SV3-ME01-PLW-ME1447
UNIT 3 CONDENSER B: FABRICATION & INSTALLATION OF CASING DRAIN PIPING
1276
SV3-ME01-PLW-ME1168
CONDENSER C-2ND EXTRACTION PIPING (EXTRACTION STEAM)
1277
SV3-WWS-PHW-ME1376
INSTALLATION OF LARGE BORE WWS PIPING SUPPORTS (INCLUDES ISOMETRICS
SV3-WWS-PLW-014)
1278
SV3-RNS-PLW-ME1373
INSTALLATION OF RNS LARGE BORE PIPING (INCLUDES ISOMETRIC SV3-RNS-PLW-090)
1279
SV3-WRS-PLW-ME1183
WRS PIPING INSTALLATION (INCLUDES ISOMETRICS SV3-WRS-PLW-544, SPOOL 2)
1280
SV3-ME01-PHW-ME1537
UNIT 3 CONDENSER B: INSTALLATION OF WATER CURTAIN SPRAY PIPING SUPPORTS
1281
SV3-ME01-PHW-ME1538
UNIT 3 CONDENSER C: INSTALLATION OF WATER CURTAIN SPRAY PIPING SUPPORTS
1282
SV3-HDS-PLW-ME1367
FABRICATE/INSTALL OF HEATER DRAIN SMALL BORE PIPING ON FEEDWATER HEATER DRAIN
COOLER 7B
1283
SV3-WLS-THW-ME1469
ASME SECTION III - HYDROSTATIC TEST PACKAGE FOR ISOMETRIC# SV3-WLS-PLW-731 LINE#
WLS-PL-L062, -113B BETWEEN WLS-PL-V071B AND WLS-PL-V072B
1284
SV3-WRS-PLW-ME0595
WRS LARGE BORE PIPING INSTALLATION (INCLUDES ISOMETRIC SV3-WRS-PLW-59A)
1285
SV3-KB10-KBW-ME0421
KB10 SUMP (WWS-MT-06) INSTALLATION - PORTION 2 ONLY





10/18/2017
 
Page 115 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1286
SV4-FPS-P0W-ME7089
INSTALLATION OF LARGE BORE FPS PIPING (INCLUDES ISOMETRICS: SV4-FPS-PLW-811,
812, 831)
1287
SV3-SFS-PLW-ME0570
INSTALLATION OF KB12 SFS LARGE BORE PIPING (INCLUDES ISOMETRICS SV3-SFS-PLW-460,
-480)
1288
SV3-VWS-P0W-ME7195
INSTALLATION OF ANNEX BLDG VWS PIPING (ISOMETRICS SV3-VWS-PLW-201, -203, -211, &
-213)
1289
SV3-CWS-PHW-ME2506
INSTALLATION OF PIPE SUPPORTS ON ISO SV3-CWS-PLW-737
1290
SV3-CA20-Z0W-CV3913
UNIT 3 CA20 CONCRETE REQUIREMENTS
1291
SV3-VWS-P0W-ME7197
INSTALLATION OF ANNEX BLDG VWS PIPING (ISOMETRICS SV3-VWS-PLW-221, -223, -231, &
-233)
1292
SV4-WGS-THW-ME7481
HYDRO TESTING OF KB14 WGS PIPING
1293
SV4-VWS-P0W-ME7482
INSTALLATION OF KB14 VWS PIPING
1294
SV4-VWS-PHW-ME7483
INSTALLATION OF KB14 VWS PIPE SUPPORTS
1295
SV4-VWS-THW-ME7484
HYDRO TESTING OF KB14 VWS PIPING
1296
SV4-WLS-THW-ME7490
HYDRO TESTING OF KB16 WLS PIPING
1297
SV4-WGS-THW-ME7493
HYDRO TESTING OF KB16 WGS PIPING
1298
SV4-VWS-THW-ME7496
HYDRO TESTING OF KB16 VWS PIPING
1299
SV4-DWS-THW-ME7499
HYDRO TESTING OF KB16 DWS PIPING
1300
SV4-MP07-MPW-ME7111
INSTALLATION OF THE FWS STARTUP PUMPS (FWS-MP-03A, FWS-MP-03B)
1301
SV3-DWS-P0W-ME7193
INSTALLATION OF ANNEX BLDG DWS PIPING (ISOMETRICS SV3-DWS-PLW-210, -220)
1302
SV3-WRS-P0W-ME3662
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES ISOMETRICS SV3-WRS-PLW-82E, 82F,
82G, 82K, 825, 826, 827, 828)
1303
SV3-SFS-PLW-ME0499
INSTALLATION OF SMALL BORE SFS PIPING (INCLUDES SV3-SFS-PLW-653, 655)
1304
SV3-CA01-S5W-CV4287
SUB-MODULES CA01-16 & CA01-34 CLOSEOUT WORK
1305
SV3-ES03-ESW-EL7414
MOUNTING OF THE UNIT 3 TURBINE BUILDING MAIN GENERATOR CIRCUIT BREAKERS
1306
SV4-WRS-P0W-ME5363
FABRICATION/INSTALLATIN OF SMALL BORE WRS LEAK CHASE PIPING INCLUDING
SV4-WRS-PLW-81F, 82A, 82B, 82C, 820, 821, 822, 823
1307
SV4-2000-Z0W-CT7540
U4 TURBINE BUILDING COATING REQUIREMENTS
1308
SV3-VWS-P0W-ME7201
INSTALLATION OF ANNEX BLDG VWS PIPING (ISOMETRICS SV3-VWS-PLW-140, -141, -150, &
-151)
1309
SV3-CCS-P0W-ME7199
INSTALLATION OF ANNEX BLDG CCS PIPING (ISOMETRICS SV3-CCS-PLW-830, -840)
1310
SV3-CA01-S4W-CV3345
CA01-24 OVERLAY PLATES AND ATTACHMENTS
1311
SV3-CA01-S4W-CV3233
CA01-02 OVERLAY PLATES AND ATTACHMENTS





10/18/2017
 
Page 116 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1312
SV3-CA01-S4W-CV3382
CA01-23 OVERLAY PLATES AND ATTACHMENTS
1313
SV3-CA01-S4W-CV4085
CA01-21 OLP AND PERM WELD ATTACHMENTS
1314
SV3-CA01-S4W-CV4084
CA01-20 OLP AND PERMANMENT WELDED ATTACHMENTS
1315
SV3-CA01-S4W-CV4086
INSTALL CA01-32 PERMANENT WELDED ATTACHMENTS
1316
SV3-1130-EGW-EL7575
GROUNDING OF CONTAINMENT AND SHIELD WALL 100'-135'
1317
SV3-G100-XBW-CV7687
INSTALLATION OF HDPE WATER BARRIER U3 (REMAINING INSTALLATION)
1318
SV3-0000-CCW-CV7737
Unit 3 Fire Water Storage Tank
1319
SV4-0000-CCW-CV7738
Unit 4 Fire Water Storage Tank
1320
SV3-4033-CCW-CV7518
ANNEX BUILDING AREA 3 TOWER FOUNDATION
1321
SV3-FWS-THW-ME1390
UNIT 3 TURBINE BUILDING EL 100'-0" HYDROSTATIC TESTING OF EMBEDDED FWS PIPING
1322
SV3-ME01-PHW-ME1276
UNIT 3 CONDENSER A: FABRICATION & INSTALLATION OF 4TH EXTRACTION PIPING SUPPORTS
1323
SV3-ME01-PHW-ME1275
CONDENSER A: FABRICATION & INSTALLATION OF 3RD EXTRACTION STEAM PIPING SUPPORTS
1324
SV3-ME01-PLW-ME0999
UNIT 3 CONDENSER C: INSTALLATION OF HEATER 3A, 3B, 4A & 4B SHELL VENT PIPING
1325
SV3-WWS-PLW-ME0910
UNIT 3 TURBINE BUILDING EL 100FT.-0IN. BAY 1 WWS EMBEDDED PIPING PACKAGE # 1
1326
SV3-WRS-PLW-ME0602
WRS LARGE BORE PIPING INSTALLATION (INCLUDES ISOMETRICS SV3-WRS-PLW-57B, 575,
AND 57E)
1327
SV3-SFS-PHW-ME4491
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-SFS-PLW-150
1328
SV0-0000-P0W-ME8898
INSTALLATION OF CONSTRUCTION AID MUD MAT
1329
SV4-2040-CEW-CV8875
UNIT 4, TURBINE BUILDING, 120' ELEVATED SLAB #5, ELEC/MECH PENETRATION SLEEVES
1330
SV4-2040-CEW-CV8876
UNIT 4, TURBINE BUILDING, 120' ELEVATED DECK, SLEEVES - POUR #6
1331
SV3-4041-SAW-EL8773
INSTALL SUPPLEMENTAL STEEL FOR ELECTRICAL HANGERS COL LN F9/F11.09 TO E9/E11.09
1332
SV3-MP1J-MEW-ME3694
INSTALLATION OF CCS PUMPS (CCS-MP-01A, CCS-MP-01B)
1333
SV3-MSS-P0W-ME4649
INSTALLATION OF MSS PIPING
1334
SV4-FPS-P0W-ME7378
FABRICATE AND INSTALL THE UNIT 4 FIRE PROTECTION SYSTEM (FPS) ON ISOMETRICS
(SV3-FPS-PLW-967, 968, 96AN, 96AR, 96AS, 96AT)
1335
SV4-CA20-S4W-CV6834
CA20-36 Temporary Attachments FLOORS
1336
SV3-WLS-PHW-ME3865
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPING SUPPORTS FOR ISOMETRICS
SV3-WLS-PLW-202, -203
1337
SV3-WLS-P0W-ME3500
INSTALLATION OF SMALL BORE WLS PIPING (ISOMETRICS SV3-WLS-PLW-299, 300)





10/18/2017
 
Page 117 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1338
SV3-WLS-P0W-ME3814
INSTALLATION OF SMALL BORE WLS PIPING (ISOMETRICS SV3-WLS-PLW-202, -203, -205)
1339
SV4-2040-CEW-CV8874
UNIT 4, TURBINE BUILDING, 120' ELEVATED DECK, SLEEVES - POUR #4
1340
SV3-KQ11-KQW-KQ8908
UNIT 3 OFF-SITE FABRICATION OF KQ11 SUMP COVER
1341
SV3-0150-ERW-EL7457
CABLE TRAY SUPPORT FOR AUX TRANSFORMER 2C
1342
SV3-ML05-MLW-ME5930
INSTALLATION OF CA35 PENETRATIONS
1343
SV3-PWS-PHW-ME4949
INSTALLATION OF ANNEX PORTABLE WATER SYSTEM (PWS) PIPING SUPPORTS FOR WP
(SV3-PWS-P0W-ME4948)
1344
SV3-PXS-MTW-ME2935
ASME SECTION III - INSTALL PXS ACCUMULATOR TANK SV3-PXS-MT-01B
1345
SV4-MP1J-MPW-ME7424
INSTALLATION OF CCS PUMPS (CCS-MP-01A-CCS-MP-01B)
1346
SV4-CA20-ERW-EL6717
INSTALL ELECTRICAL WALL PENETRATIONS IN U4 CA20 MODULE SUB-ASSEMBLY 4
1347
SV4-CA20-ERW-EL6716
INSTALL ELECTRICAL WALL PENETRATIONS IN U4 CA20 MODULE SUB-ASSEMBLY 3
1348
SV3-CA20-EGW-EL8857
INSTALL GROUNDING TO MISCELLANEOUS ITEMS SUCH AS STAIRS, LADDERS OR GRATING FOR
SV#3 MODULE CA20, 66'-6" - 117'-6" AREAS 5&6
1349
SV4-CA20-ERW-EL6715
INSTALL ELECTRICAL WALL PENETRATIONS IN U4 CA20 MODULE SUB-ASSEMBLY 2
1350
SV4-KB16-KBW-ME6709
INSTALLATION OF THE KB16 MODULE
1351
SV4-CA01-S4W-CV8687
CA01-09 TEMPORARY ATTACHMENT PLATE IDs
1352
SV4-WLS-P0W-ME6169
UNIT 4 - PHASE 12 - LIQUID RADWASTE PIPING, WLS S/S CORE PIPING
1353
SV3-WLS-THW-ME6212
HYDRO TEST THE UNIT 3 LIQUID RADWASTE SYSTEM PIPING PHASE 12
1354
SV4-WLS-THW-ME6215
HYDRO TEST THE UNIT 4 LIQUID RADWASTE SYSTEM PIPING PHASE 12
1355
SV4-WLS-THW-ME6214
HYDRO TEST THE UNIT 4 LIQUID RADWASTE SYSTEM PIPING PHASE 10
1356
SV3-WLS-THW-ME6211
HYDRO TEST THE UNIT 3 LIQUID RADWASTE SYSTEM PIPING PHASE 10
1357
SV4-1232-ERW-EL7206
INSTALL CONDUIT SLEEVES FOR PENETRATIONS IN UNIT 4 AUX BUILDING FLOOR SLABS, EL
100'-0"AREA 2 RMS. 12312 & 12313
1358
SV3-RWS-EWW-EL15129
UNIT 3 CABLE PULL BETWEEN MANHOLES NWM013 AND NWM016
1359
SV3-RWS-EWW-EL15128
UNIT 3 RWS CABLE PULL BETWEEN MANHOLES NWM010 AND NWM013
1360
SV3-RWS-EWW-EL15127
UNIT 3 RWS CABLE PULL BETWEEN MANHOLES NWM008 AND NWM010
1361
SV3-4000-CRW-CV8776
UNIT 3 ANNEX REINFORCEMENT FIELD FABRICATION





10/18/2017
 
Page 118 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1362
SV3-4052-CEW-CV7520
U3 ANNEX BUILDING AREA 2 INSTALL EMBEDS ELEVATION 117'6" TO ELEVATION 135'3"
1363
SV3-4052-CRW-CV7435
U3 ANNEX BUILDING AREA 2, INSTALL REBAR ELEVATION 117'6" TO ELEVATION 135'3"
1364
SV4-CDS-P0W-ME7119
INSTALLATION OF CDS PIPING
1365
SV4-CA01-S4W-CV8699
CA01-21 TEMPORARY ATTACHMENT PLATE ID'S
1366
SV4-CA01-S4W-CV8686
A01-08 TEMPORARY ATTACHMENT PLATE ID'S
1367
SV4-CA01-S4W-CV8700
CA01-22 TEMPORARY ATTACHMENT PLATE ID'S
1368
SV4-RWS-EWW-EL8570
UNIT 4 RWS Cable Pull Between NWM016 and NWM020
1369
SV3-RWS-EWW-EL15130
UNIT 3 RWS Cable Pull Between Manholes NWM016 and NWM020
1370
SV4-RWS-EWW-EL8568
UNIT 4 RWS Cable Pull Between NWM010 and NWM014
1371
SV4-RWS-EWW-EL8567
UNIT 4 RWS CABLE PULL BETWEEN NWM007 AND NWM010
1372
SV3-WGS-THW-ME8911
(BLANK)
1373
SV4-RWS-EWW-EL8569
UNIT 4 RWS Cable Pull Between NWM014 and NWM016
1374
SV0-PWS-P0W-ME8893
FABRICATE AND INSTALL THE POTABLE WATER SYSTEM (PWS) TO BLDG 314
1375
SV4-CA02-MHW-860100
SV4-CA02 lift Frame & Bracing Installations
1376
SV4-CA02-S4W-860101
CA02-01 Temporary Attachment installation/Removal
1377
SV4-CA02-S4W-860102
CA02-02 Temporary Attachment Instalation/Removal
1378
SV4-CA02-S4W-860103
CA02-03 Temporary Attachment Installation/Removal
1379
SV4-CA02-S4W-860105
CA02-05 Temporary Attachment Installation/Removal
1380
SV3-SFS-P0W-860111
FABRICATION/INSTALLATION OF PIPING FOR ISOMETRIC SV3-SFS-PLW-15R
1381
SV3-RNS-P0W-860114
FABRICATION/INSTALLATION OF PIPING FOR ISOMETRIC SV3-RNS-PLW-174
1382
SV3-MS09-MEW-ME5492
INSTALLATION OF THE EFFLUENT SAMPLE ANALYSIS RACK (DTS-MS-06)
1383
SV3-MP1Q-MEW-ME3692
INSTALLATION OF BDS STEAM GENERATOR BLOWDOWN EDI RECIRCULATION & DRAIN PUMP
(BDS-MP-01)
1384
SV3-MSS-P0W-ME4657
INSTALLATION OF MSS PIPING
1385
SV3-MSS-PHW-ME4656
INSTALLATION OF PIPE SUPPORTS FOR PIPING PACKAGE SV3-MSS-P0W-ME4655
1386
SV4-CDS-PHW-ME7120
INSTALLATION OF PIPE SUPPORTS FOR PIPING PACKAGE SV4-CDS-P0W-ME7119
1387
SV3-RNS-P0W-ME3083
INSTALLATION OF RNS SMALL BORE PIPING (INCLUDES ISOMETRIC SV3-RNS-PLW-216)
1388
SV3-2053-SHW-EL8557
Electrical Cable Tray Support Installation in the Turbine Building, Elevation
141’-3”, Area 3, Room 20501 (Switchgear Room #2)





10/18/2017
 
Page 119 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1389
SV3-2053-SHW-EL8558
Electrical Cable Tray Support Installation in the Turbine Building, Elevation
141’-3”, Area 3, Room 20503 (Control Cabinet Room) Trapeze Roads
1390
SV3-2052-SHW-EL8559
Electrical Cable Tray Support Installation in the Turbine Building, Elevation
141’-3”, Area 2, Room 20500
1391
SV3-2052-SHW-EL8561
Electrical Cable Tray Support Installation in the Turbine Building, Elevation
141’-3”, Area 2, Room 20502 (Switchgear Room #1)
1392
SV4-ML05-MLW-ME8413
Install SV4 CA05 / CA02 Penetration SV4-11305-ML-P01
1393
SV4-VCS-P0W-ME8415
Fabrication/Installation of Piping for Isometric SV4-VCS-PLW-020
1394
SV3-1208-C0W-850006
UNIT 3 AUXILIARY EL 117'-6" FT. - CYLINDRICAL WALL - CIVIL - RC06
1395
SV4-CA01-S4W-CV8702
CA01-24 TEMPORARY ATTACHMENT PLATE ID
1396
SV3-MSS-PHW-ME4650
INSTALLATION OF PIPE SUPPORTS FOR PIPING PACKAGE SV3-MSS-P0W-ME4649
1397
SV3-MSS-P0W-ME4669
INSATLLATION OF MAIN STEAM PIPING
1398
SV3-MSS-P0W-ME4667
INSTALLATION OF MAIN STEAM PIPING
1399
SV3-SFS-P0W-ME4356
INSATLLATION F LARGE BORE SFS PIPING ISOMETRICS SV3-SFSPLW-541, 551, 567, 568,
56A, 56D
1400
SV4-WRS-THW-ME8998
TESTING OF CA20 LEAK CHASE
1401
SV4-CA01-S4W-CV8683
CA01-05 TEMPORARY ATTACHMENT PLATE ID
1402
SV4-CA01-S5W-CV6390
CA01-09 UNSAT IRs/ N&Ds/E&DCRs/LOOSE PARTS - STRUCTURAL
1403
SV4-2020-MEW-ME1601
UNIT 4 CONDENSER C FLASHBOX INSTALLATION
1404
SV0-CE01-CEW-CV9005
TENSILE TESTING OF COUPLER WELDS ON CARBON STEEL EMBED PLATEDS FROM CIVES &
JOSEPH OAT
1405
SV3-PXS-PHW-ME4503
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-02M
1406
SV4-2040-SSW-CV1830
TURBINE BUILDING STRUCTURAL STEEL ERECTION SEQUENCE 11
1407
SV4-2050-SSW-CV1823
CA81 TEMPORARY FRAMING/PERMANENT FORMS (TB05)
1408
SV4-CWS-PHW-ME7144
INSTALLATION AND FABRICATION OF CIRCULATING WATER SYSTEM (CWS) PIPING SUPPORTS
1409
SV3-0150-ERW-EL7458
CABLE TRAY SUPPORT FOR AUX TRANSFORMER 2B
1410
SV3-4032-SHW-EL4039
INSTALL CABLE TRAY SUPPORTS ANNEX BLDG AREA 2, ROOM 40326 NORTH WEST
1411
SV3-1124-SSW-CV6257
SPL20 INSTALLATION
1412
SV4-CA01-S4W-CV8684
CA01-16 TEMPORARY ATTACHMENT PLATE ID
1413
SV4-CWS-PLW-ME0975
INSTALLATION OF PCCP PIPING FOR CWS UNIT #4 PHASE 3 SUPPLY LINE
1414
SV4-TCS-PHW-ME5478
INSTALLATION AND FABRICATION OF TURBINE BUILDING CLOSED COOLING WATER SYSTEM
(TCS) PIPING SUPPORT





10/18/2017
 
Page 120 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1415
SV4-CA01-S4W-CV8685
CA01-07 TEMPORARY ATTACHMENT PLATE ID
1416
SV3-RNS-P0W-ME3511
FABRICATION/INSTALLATION OF PIPING FOR ISO SV3-RNS-PLW-179
1417
SV3-RNS-P0W-ME3495
FABRICATION/INSTALLATION OF PIPING FOR ISO SV3-RNS-PLW-096, SV3-RNS-PLW-097
1418
SV3-MSS-P0W-ME2157
FABRICATION AND INSTALLATION OF MAIN STEAM SYSTEM (MSS) PIPING
1419
SV4-1220-ERW-EL6806
CONDUIT SLEEVES, UNIT 4 AUXILIARY BUILDINTG FLOOR SLAB, ELEVATION 82'-6", AREA 1
& 2
1420
SV4-CA01-S4W-CV8704
CA01_27 TEMPORARY ATTACHMENT PLATE ID
1421
SV3-2033-SHW-EL9017
Electrical Cable Tray Support Installation in the Turbine Building, Elevation
100', Area 3 ROOM 20300 TRAPEZ RODS
1422
SV3-2033-SHW-EL9018
Electrical Cable Tray Support Installation in the Turbine Building, Elevation
100', AREA 3, ROOM 20303 & 20304 TRAPEZE RODS
1423
SV4-1120-CCW-CV4120
UNIT 4 CONTAINMENT PLACEMENT, CURING AND REPAIR OF CONCRETE EL 76'-6" TO EL
80'-0 & 80'-6"
1424
SV3-MS09-MEW-ME4791
INSTALLATION OF CARTRIDGE FILTER SKID (DTS-MS-01)
1425
SV4-HDS-PHW-ME5472
INSTALLATION AND FABRICATION OF HEATER DRAIN SYSTEM(HDS) PIPE SUPPORT
1426
SV4-HDS-PHW-ME5474
INSTALLATION AND FABRICATION OF HEATER DRAIN SYSTEM(HDS) PIPE SUPPORT
1427
SV4-KQ11-KQW-860179
UNIT 4 OFF-SITE FABRICATION OF KQ11 SUMP COVER
1428
SV4-1208-SCW-CV6995
COURSE 2 UNIT 4 SHIELD BUILDING
1429
SV4-HDS-PHW-ME5476
INSTALLATION AND FABRICATION OF HEATER DRAIN SYSTEM(HDS) PIPE SUPPORT
1430
SV4-FPS-THW-ME7381
HYDRO TEST UNIT 4 FIRE PROTECTION PIPING (FPS) PIPING ON ISOMETRICS
(SV4-FPS-PLW-967, 968, 96AN, 96AR, 96AS, 96AT)
1431
SV4-1220-EGW-EL6288
INSTALL GROUND CABLES AND WALL PLATES FOR INTERIOR WALLS FROM ELEV. 82'-6" TO
100'-0" TO INCLUDE PIGTAILS FOR EXTENSIONS TO ELEV 117'-6" AREA 1 & 2
1432
SV3-WLS-PHW-ME0823
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING WLS-PLW-370
1433
SV3-RNS-P0W-ME3513
INSTALLATION OF RNS LARGE BORE PIPING (INCLUDES ISOMETRIC SV3-RNS-PLW-173)
1434
SV4-CA03-S4W-860180
CA03 Wall Submodule Assembly (07, 08, 09, 10, 11)
1435
SV4-CA03-S4W-860193
CA03 Temporary Bracing for Lift into NI
1436
SV4-2050-EGW-860198
INSTALLATION OF EMBEDDED GROUNDING IN TURBINE #4 CONCRETE SLABS AT ELEV 135'-3"
AND 141'-3"
1437
SV3-ML05-MLW-860199
Fabricate Annex Building Wall 09 Pipe Penetrations
1438
SV3-WWS-PHW-ME6698
INSTALLATION AND FABRICATON OF WASTE WATER SYSTEM PIPE SUPPORTS FOR 120"
ELEVATION
1439
SV3-SFS-P0W-860200
"Fabrication/Installation of Piping for Isometric SV3-SFS-PLW-35T





10/18/2017
 
Page 121 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1440
SV3-IDS-DBW-860172
INSTALL IDS DIVISION A BATTERY RACKS IN ROOM 12101 AREA 2 66'-6
1441
SV3-IDS-DBW-860173
INSTALL IDS DIVISION C BATTERY RACKS IN ROOM 12102 AREA 2 66'-6
1442
SV3-IDS-DBW-860174
INSTALL IDS DIVISION S BATTERY RACKS IN ROOM 12103 AREA 2 66'-6
1443
SV3-IDS-DBW-860175
INSTALL IDS DIVISION B BATTERY RACKS IN ROOM 12104 AREA 1 66'-6
1444
SV3-IDS-DBW-860176
INSTALL IDS DIVISION D BATTERY RACKS IN ROOM 12105 AREA 1 66'-6
1445
SV4-CA02-S4W-860149
CA02-01 Thru -04 Upend / Submodule Installation
1446
SV4-CA02-S5W-860150
CA02-01 Unsat IRs and N&Ds - Studs
1447
SV3-WWS-PHW-ME6702
FABRICATION AND INSTALLATION OF WWS SUPPORTS
1448
SV3-WWS-PHW-ME6700
INSTALLATION AND FABRICATION OF WASTE WATER SYSTEM (WWS) SUPPORTS
1449
SV4-CA02-S4W-860160
CA02-03 OLPs and Welded Attachments
1450
SV3-RNS-P0W-ME7623
FABRICATION/INSTALLATION OF PIPING FOR ISO SV3-RNS-PLW-17C
1451
SV3-MSS-PHW-ME4642
INSTALLATION AND FABRICATION OF MAIN STEAM SYSTEM (MSS) PIPING SUPPORT
1452
SV3-CCS-P0W-ME5977
INSTALLATION OF LARGE BORE CCS PIPING INCLUDING ISOMETRICS SV3-CCS-PLW-517
1453
SV3-RNS-P0W-ME7619
FABRICATION/INSTALLATION OF PIPING FOR ISO SV3-RNS-PLW-172
1454
SV3-RNS-P0W-ME7621
FABRICATION/INSTALLATION OF PIPING FOR ISO SV3-RNS-PLW-176
1455
SV3-RNS-P0W-ME7626
FABRICATION/INSTALLATION OF PIPING FOR ISO SV3-RNS-PLW-17K
1456
SV3-RNS-P0W-ME7628
FABRICATION/INSTALLATION OF PIPING FOR ISO SV3-RNS-PLW-17U
1457
SV3-1230-C0W-855000
100'-0" ELEV WALLS, CL I, WALL 72
1458
SV3-1230-C0W-855001
100'-0" ELEV WALLS, CL I, WALL 73
1459
SV3-WLS-P0W-ME3502
INSTALLATION OF LARGE BORE WLS PIPING (INCLUDES SV3-WLS-PLW-333,
SV3-WLS-PLW-33P)
1460
SV3-SFS-P0W-ME6117
(BLANK)
1461
SV3-1230-C0W-850015
100'-0" ELEV WALLS, CL 5, WALL 94
1462
SV3-1230-C0W-850016
100' Elev Walls, CL 4 WALL 96
1463
SV3-1230-C0W-850017
100'-0" ELEV WALLS, CL J-2, WALL 97
1464
SV3-1230-C0W-855002
100'-0" ELEV WALLS, CL 1, WALL 75
1465
SV3-WLS-P0W-ME6217
UNIT 3 WLS PIPING IN PHASE 1 & 2





10/18/2017
 
Page 122 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1466
SV3-WLS-P0W-ME6167
UNIT 3 PHASE 12 DOUBLE WALL PIPING INSTALLATION WLS
1467
SV4-WLS-P0W-ME6218
UNIT 4 WLS PIPING IN PHASE 1 & 2
1468
SV3-ME04-MEW-ME5688
INSTALL MOISTURE SEPARATOR REHEATER A
1469
SV3-ME04-MEW-ME5720
INSTALL MOISTURE SEPARATOR REHEATER B
1470
SV4-CA20-ERW-EL6718
INSTALL ELECTRICAL FLOOR PENETRATIONS IN U4 CA20 MODULE
1471
SV4-1233-ERW-EL7207
INSTALL CONDUIT SLEEVES FOR PENETRATIONS IN UNIT 4 AUX BUILDING FLOOR SLABS, EL
100'-0"AREA 3 RM. 12321 & AREA 4 RM. 12351 & 12253
1472
SV4-1235-ERW-EL7208
INSTALL CONDUIT SLEEVES FOR PENETRATIONS IN UNIT 4 AUX BUILDING FLOOR SLABS, EL
100'-0"AREA 5 RM. 12361 & AREA 6 RM. 12372
1473
SV3-RNS-PHW-ME8839
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISO SV3-RNS-PLW-216
1474
SV4-2040-CEW-CV8873
UNIT 4, TURBINE BUILDING, 120' ELEVATION, MECH/ ELEV CLEEVE, POUR #3
1475
SV4-WLS-MTW-ME1807
WLS EFFLUENT HOLDUP TANK B INSTALLATION
1476
SV4-WLS-MTW-ME1806
WLS EFFLUENT HOLDUP TANK A INSTALLATION
1477
SV3-RNS-P0W-ME3081
RNS PUMP A SEAL COOLER DRAIN PIPING ROOM 12162
1478
SV3-RNS-P0W-ME3080
RNS PUMP A SEAL COOLER VENT PIPING ROOM 12162
1479
SV3-RNS-P0W-ME3082
RNS PUMP B SEAL COOLER VENT PIPING ROOM 12163
1480
SV4-2040-CEW-CV8871
UNIT 4, TURBINE BUILDING, 120' ELEVATION, MECH / ELEV SLEEVE, POUR #1
1481
SV4-2040-CEW-CV8872
UNIT 4, TURBINE BUILDING, 120' ELEVATION, MECH / ELEV SLEEVE, POUR #2
1482
SV3-DOS-CCW-CV8398
CONCRETE FOR THE UNIT 3 DOS TANK A WALLS PLACEMENTS 1-3
1483
SV3-RNS-PHW-ME8838
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISO SV3-RNS-PLW-214
1484
SV3-2054-SHW-EL8953
Electrical Cable Tray Supplemental Steel Installation in the Turbine Building,
Below Elevation 169’-0”
1485
SV3-2055-SHW-EL8955
Electrical Cable Tray Supplemental Steel Installation in the Turbine Building,
Below Elevation 169’-0”, Area 5 From COLUMNS 13.1 TO 16 & I.2 TO K.1
1486
SV3-2058-SHW-EL8956
Electrical Cable Tray Supplemental Steel Installation in the Turbine Building,
Below Elevation 169’-0”, AREA 8 FROM COLUMNS 13.05 TO 16, & I.2 TO H.05
1487
SV3-1160-SSW-CV3062
C8 CIRCULAR TRUNK SPL31, 32, 33
1488
SV4-CVS-P0W-ME8913
Installation of CVS Piping (Includes Isometric SV4-CVS-PLW-65D, 65E)





10/18/2017
 
Page 123 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1489
SV4-CVS-P0W-ME8914
FABRICATION/INSTALLATION OF CVS PIPING (INCLUDING ISOMETRIC DRAWINGS
SV4-CVS-PLW-563, -564, -566, -567 AND -568)
1490
SV4-PWS-PHW-ME8853
FABRICATION/INSTALLATION OF PWS PIPING SUPPORST (ISOMETRIC DRAWING:
SV4-PWS-PLW-923)
1491
SV4-PWS-PHW-ME8854
FABRICATION/INSTALLATION OF SMALL BORE PWS PIPING SUPPORTS FOR ISOMETRIC DRAWING
SV4-PWS-PLW-921 AND -924
1492
SV3-PXS-PHW-ME8735
Fabrication/Installation of Pipe Supports for Isometric SV3-PXS-PLW-185
1493
SV3-PXS-PHW-ME8736
Fabrication/Installation of Pipe Supports for Isometric SV3-PXS-PLW-187 & 188
1494
SV3-PXS-PHW-ME8737
Fabrication/Installation of Pipe Supports for Isometric SV3-PXS-PLW-01E
1495
SV3-PXS-PHW-ME8738
Fabrication/Installation of Pipe Supports for Isometric SV3-PXS-PLW-470
1496
SV3-PXS-PHW-ME8740
Fabrication/Installation of Pipe Supports for Isometric Drawing SV3-PXS-PLW-510
1497
SV3-PXS-PHW-ME8741
Fabrication/Installation of Pipe Supports for Isometric SV3-PXS-PLW-512
1498
SV3-PXS-PHW-ME8742
Fabrication/Installation of Pipe Supports for Isometric SV3-PXS-PLW-750
1499
SV3-PXS-PHW-ME8743
Fabrication/Installation of Pipe Supports for Isometric SV3-PXS-PLW-285
1500
SV3-PXS-PHW-ME8744
Fabrication/Installation of Pipe Supports for Isometric SV3-PXS-PLW-286
1501
SV3-PXS-PHW-ME8745
Fabrication/Installation of Pipe Supports for Isometric SV3-PXS-PLW-731
1502
SV3-PXS-PHW-ME8746
Fabrication/Installation of Pipe Supports for Isometric SV3-PXS-PLW-761
1503
SV3-PXS-PHW-ME8747
Fabrication/Installation of Pipe Supports for Isometric Drawing SV3-PXS-PLW-511
1504
SV3-2057-SHW-EL8935
Electrical Cable Tray Supplemental Steel Installation in the Turbine Building,
Below Elevation 169’-0”
1505
SV3-1208-SCW-CV8901
Unit 3 Temporary Attachments
1506
SV4-2050-CEW-CV8877
Unit 4, Turbine Building 141'-3" Elev - Piping / Elec Sleeves - Pour #1
1507
SV4-2050-CEW-CV8878
Unit 4, Turbine Building 140'  Elev - Electrical Sleeves - Pour #2
1508
SV4-2050-CEW-CV8879
Unit 4, Turbine Building 140' Elev - Mech/Electrical Pour #3
1509
SV4-2050-CEW-CV8880
Unit 4, Turbine Building 140' Elev - Mech / Elec Sleeves - Pour #4
1510
SV4-2050-CEW-CV8881
Unit 4, Turbine Building 141'-3" Elev - Piping / Elec Sleeves - Pour #5
1511
SV4-2050-CEW-CV8882
Unit 4, Turbine Building 141'-3" Elev - Piping / Elec Sleeves - Pour #6
1512
SV4-ML05-MLW-ME8410
INSTALL SV4 CA05 PENETRATION SV4-11209-ML-P02
1513
SV3-ME03-MEW-ME8407
INSTALLATION OF DEAERATOR SV3-CDS-ME-05





10/18/2017
 
Page 124 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1514
SV3-DWS-PHW-ME6352
INSTALLTION OF ANNEX BLDG DWS PIPE SUPPORTS (ISOMETRICS SV3-DWS-PLW-139 & -143)
1515
SV3-2056-SHW-EL8934
Electrical Cable Tray Supplemental Steel Installation in the Turbine Building,
Below Elevation 169’-0” AREA 6 FROM COLUMNS 16 TO 18 & 1.2 TO K.5
1516
SV3-2059-SHW-EL8936
Electrical Cable Tray Supplemental Steel Installation in the Turbine Building,
Below Elevation 169’-0” Area 9 from Columns 17 to 18 & H.05 to 1.2
1517
SV3-4051-CRW-CV8902
Unit 3 Annex Area 1 Reinforcement to Elevation 135'-03"
1518
SV3-4051-CCW-CV8903
Wall 09 Embeds, Formwork, and Concrete to Elevation 135'-03"
1519
SV3-4051-CCW-CV8904
Wall 10 Area 1 Embeds, Formwork, and Concrete to Elevation 135'-03"
1520
SV3-4051-CCW-CV8905
Wall 14 Area 1 Embeds, Formwork, and Concrete to Elevation 135'-03"
1521
SV3-4051-CCW-CV8906
Wall 15 Embeds, Formwork, and Concrete to Elevation 135'-03"
1522
SV4-CDS-PHW-ME7118
INSTALLATION OF PIPE SUPPORTS FOR WP ME7117
1523
SV4-CDS-PHW-ME7114
INSTALLATION OF CDS PIPE SUPPORTS FOR WP ME7113
1524
SV4-CA01-S4W-CV8701
CA01-23 TEMPORARY ATTACHMENT PLATE ID
1525
SV3-TCS-PHW-ME8466
INSTALLATION OF TURBINE BUILDING CLOSED COOLING WATER SYSTEM (TCS) PIPE SUPPORTS
1526
SV3-TCS-P0W-ME8467
Installation of¿Turbine Building Closed Cooling Water¿System (TCS) Piping
1527
SV3-TCS-PHW-ME8468
Installation of Turbine Building Closed Cooling Water System (TCS) Pipe Supports
1528
SV3-VYS-P0W-ME8529
Installation of Hot Water Heating System (VYS) Piping
1529
SV3-VYS-PHW-ME8530
Installation of Hot Water Heating System (VYS) Pipe Supports
1530
SV3-VYS-P0W-ME8545
Installation of Hot Water Heating System (VYS) Piping
1531
SV3-VYS-PHW-ME8546
Installation of VYS Pipe Supports
1532
SV4-1220-ERW-EL5418
Install electrical penetrations in Aux Building Shield Wall from 82'-6" to
100'-0""
1533
SV3-CB32-CBW-850000
CB32 MODULE INSTALLATION
1534
SV4-4030-CCW-CV8751
UNIT 4 ANNEX MUD MAT AREAS 1-3
1535
SV4-MP50-MPW-ME5925
INSTALLATION OF THE WWS SUMP PUMPS (WWS-MP-01A/B, WWS-MP-07A/B, WWS MP-08A/B)
1536
SV4-CB22-CBW-850000
CB-22 & 23 Module Installation
1537
SV3-CA03-CAW-850000
CA03 Module Installation
1538
SV3-2060-SSW-CV8964
Turbine Building Sequence 12 Grating and Decking
1539
SV3-2050-SSW-CV8966
TURBINE BUILDING SEQUENCE 18 ROOMS 20501, 20502 & 20503
1540
SV3-4053-CRW-CV8777
Unit 3 Annex Area 3 Reinforcement to Elevation 135'-03"





10/18/2017
 
Page 125 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1541
SV3-4053-CCW-CV8778
Wall 10 & Wall 132 Embeds, Formwork, and Concrete to Elevation 135'-03"
1542
SV3-4053-CCW-CV8779
Wall 02 & Wall 31 Embeds, Formwork, and Concrete to Elevation 135'-03"
1543
SV3-4053-CCW-CV8780
UNIT 3 ANNEX AREA 3 WALL 16 & WALL 26 TO ELEVATION 135'-03"
1544
SV3-4053-CCW-CV8781
Wall 01 & Wall 19 Embeds, Formwork, and Concrete to Elevation 135'-03"
1545
SV3-4053-CCW-CV8782
Embeds, Formwork, and Concrete for Elevated Slabs to Elevation 135'-03"
1546
SV3-1220-EGW-EL8961
Install Grounding From Wall Plates to Floor Plates & Pigtails, Elevation 82'-6"
1547
SV4-1210-EGW-EL8970
Misc. grounding 66'-6" Unit 4 Aux
1548
SV3-1151-ERW-EL8972
Fabrication and Installation of Conduit Supports for Area 1 & 2 on Ring 2 of the
Containment Vessel at EL. 131'-9" to 170'-0"
1549
SV3-1154-ERW-EL8981
Fabrication and Installation of Cable Tray Supports for Area 4 on Ring 2 of the
Containment Vessel at EL. 131'-9" to 170'-0".
1550
SV3-1154-ERW-EL8982
Fabrication and Installation of Cable Tray Supports for Area 4 on Ring 2 of the
Containment Vessel at EL. 131'-9" to 170'-0".
1551
SV3-4041-SAW-EL8772
INSTALL SUPPLEMENTAL STEEL FOR ELECTRICAL HANGERS COL. LN. H10.05/H11.09 TO
F10.05/H11.09
1552
SV3-4041-SAW-EL8774
INSTALL SUPPLEMENTAL STEEL FOR ELECTRICAL HANGERS COL. LN. I.1-11.09/I.1-31 TO
G-11.09/G13
1553
SV3-4041-SAW-EL8775
INSTALL SUPPLEMENTAL STEEL FOR ELECTRICAL HANGERS COL. LN. G-11.09/G13 TO
E-11.09/E13
1554
SV3-1153-ERW-EL8973
Fabrication and Installation of Conduit Supports for Area 3 on Ring 2 of the
Containment Vessel at EL. 131'-9" to 170'-0"
1555
SV3-1152-ERW-EL8975
Fabrication and Installation of Cable Tray Supports for Area 2 on Ring 2 of the
Containment Vessel at EL. 131'-9" to 170'-0".4
1556
SV3-1153-ERW-EL8977
Fabrication and Installation of Cable Tray Supports for Area 3 on Ring 2 of the
Containment Vessel at EL. 131'-9" to 170'-0".
1557
SV3-1153-ERW-EL8978
Fabrication and Installation of Cable Tray Supports for Area 3 on Ring 2 of the
Containment Vessel at EL. 131'-9" to 170'-0".
1558
SV3-1153-ERW-EL8979
Fabrication and Installation of Cable Tray Supports for Area 3 on Ring 2 of the
Containment Vessel at EL. 131'-9" to 170'-0".
1559
SV4-WWS-P0W-ME8940
INSTALLATION AND FABRICATION OF WASTE WATER SYSTEM
1560
SV4-WWS-PHW-ME8941
Installation of WWS pipe supports (120' slab) for slabs 4,5,& 6
1561
SV4-ME01-PLW-ME8942
INSTALLATION OF AIR VENT PIPING FOR CONDENSER A
1562
SV4-ME01-PLW-ME8943
INSTALLATION OF AIR VENT PIPING FOR CONDENSER B
1563
SV0-PWS-MTW-ME8946
Install anchor straps on PWS Chemical Feed Tanks SV0-PWS-MT-501A & 501B
1564
SV4-ME01-PLW-ME8947
(BLANK)





10/18/2017
 
Page 126 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1565
SV3-RNS-P0W-ME8971
FABRICATION/INSTALLATION OF PIPING FOR ISO SV3-RNS-PLW-097
1566
SV3-WLS-P0W-ME8993
INSTALLATION OF SMALL BORE WLS PIPING ISOMETRIC SV3-WLS-PLW-103
1567
SV0-SDS-THW-ME8843
Pressure Test of the Unit 3 & 4 Sanitary Sewer System (SDS) in the Yard Area
1568
SV3-SFS-PHW-ME8761
Fabrication/Installation of Pipe Supports for Isometric Drawing SV3-SFS-PLW-789
1569
SV3-RNS-PHW-ME8762
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-RNS-PLW-181
1570
SV3-RNS-PHW-ME8763
Fabrication/Installation of Pipe Supports for Isometric SV3-RNS-PLW-182
1571
SV3-RNS-PHW-ME8764
Fabrication/Installation of Pipe Supports for Isometric SV3-RNS-PLW-183
1572
SV3-RNS-PHW-ME8765
Fabrication/Installation of Pipe Supports for Isometric SV3-RNS-PLW-184
1573
SV3-RNS-PHW-ME8766
Fabrication/Installation of Pipe Supports for Isometric SV3-RNS-PLW-186
1574
SV3-RNS-PHW-ME8767
Fabrication/Installation of Pipe Supports for Isometric SV3-RNS-PLW-18C
1575
SV3-RNS-PHW-ME8768
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-RNS-PLW-370
1576
SV3-RNS-PHW-ME8769
Fabrication/Installation of Pipe Supports for Isometric SV3-RNS-PLW-390
1577
SV3-ML05-MLW-ME8734
Room 12259 92'6" Floor Penetrations
1578
SV3-CA20-SHW-EL5052
FIELD ROUTED TYPICAL CONDUIT SUPPORT C31 FOR CA20 MODULE, ELEV. 82FT-6IN TO
100FT-0IN
1579
SV3-CA20-SHW-EL5051
FIELD ROUTED TYPICAL CONDUIT SUPPORT C15 FOR CA20 MODULE, ELEV. 82'-6IN TO
100'-0"
1580
SV3-CA20-SHW-EL5050
FIELD ROUTED TYPICAL CONDUIT SUPPORT C14 FOR CA20 MODULE, ELEV. 82'-6" TO
100'-0"
1581
SV3-CA20-SHW-EL5049
FIELD ROUTED TYPICAL CONDUIT SUPPORT C13 FOR CA20 MODULE, ELEV. 82'-6" TO
100'-0"
1582
SV3-CA20-SHW-EL5048
FIELD ROUTED TYPICAL CONDUIT SUPPORT C31 FOR CA20 MODULE , ELEV. 66'-6" TO
135'-0"
1583
SV3-CA20-SHW-EL5047
FIELD ROUTED TYPICAL CONDUIT SUPPORT C15 FOR CA20 MODULE, EVEL. 66'-6" TO
135'-0"
1584
SV3-CA20-SHW-EL5046
FIELD ROUTED TYPICAL CONDUIT SUPPORT C14 FRO CA20 MODULE, ELEV. 66'-6" TO
135'-0"
1585
SV0-REFDOC-BOP-CV8957
Foreman's Reference Guide
1586
SV3-1231-C0W-855000
100' ELEV., FLOOR SLAB AREA 1 (SP-16)
1587
SV3-ME2E-MEW-ME5687
INSTALLATION OF FEEDWATER HEATERS (CDS-ME-04A/B)
1588
SV3-ME2D-MEW-ME5899
INSTALLATION OF FEEDWATER HEATERS (CDS-ME03A/B)





10/18/2017
 
Page 127 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1589
SV3-WLS-THW-ME3151
NON ASME WLS HYDROSTATIC TESTING
1590
SV3-MS09-MEW-ME5493
INSTALLATION OF RO CLEAN-IN-PLACE SKID (DTS-MS-08)
1591
SV4-CA01-S4W-CV8712
CA01-35 TEMPORARY ATTACHMENT PLATE ID
1592
SV4-CA05-S5W-CV6020
CA05-01 UNSAT IRS & N&DS - STUDS
1593
SV3-ME2F-MEW-ME5689
INSTALLATION OF FEEDWATER HEATERS (FWS-ME-06A & 06B) ON ELEVATION 170'
1594
SV3-ME2G-MEW-ME5686
INSTALL FEEDWATER HEATERS SV3-FWS-ME-07A AND 07B IN THE TURBINE BUILDING
1595
SV4-ME01-PLW-ME8944
INSTALLATION OF AIR VENT PIPING FOR CONDENSER C
1596
SV3-VWS-PLW-ME3016
INSTALLATION OF SMALL BORE VWS PIPING (INCLUDES ISOMETRICS SV3-VWS-PLW-290)
1597
SV3-VWS-PLW-ME3018
INSTALLATION OF SMALL BORE VWS PIPING (INCLUDES ISOMETRICS SV3-VWS-PLW-690)
1598
SV4-CA01-S4W-CV8716
CA01-39 TEMPORARY ATTACHMENT PLATE ID
1599
SV4-CA01-S4W-CV8718
CA01-41 TEMPORARY ATTACHMENT PLATE ID
1600
SV4-MP04-MEW-ME7108
INSTALLATION OF THE SERVICE WATER SYSTEM PUMPS (MP01A/01B)
1601
SV3-SFS-P0W-ME6118
AUXILLARY BUILDING ROOM 12167/12268 FROM FTC TO SFS PUMPS FOR ISO
SV3-SFS-PLW-35P
1602
SV3-PXS-PHW-ME3357
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-01A
1603
SV3-PXS-PHW-ME3791
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-02Z
1604
SV3-MSS-PHW-ME4670
MSS PIPE SUPPORTS FOR PIPE PACKAGE SV3-MSS-P0W-ME4669
1605
SV4-2040-SSW-CV3977
UNIT 4 TURBINE BUILDING SEQUENCE 11 HANDRAIL AND STAIRS
1606
SV3-CA20-ERW-EL7473
MODULE CA20 UNIT 3, EL. 66'-6" TO 92'-6", INSTALL DESIGNED CONDUIT AND SUPPORTS
1607
SV3-1233-C0W-850000
100'-0" Elev. Floor Slabs, Area 3 (SP-19)
1608
SV3-1234-C0W-850000
100'-0" Elev. Floor Slabs, Area 4 (SP-21)
1609
SV3-1234-C0W-850001
100'-0" ELEV, FLOOR SLAB, AREA 4(SP-22)
1610
SV4-1233-C0W-850000
100'-0" ELEV, FLOOR SLAB, AREA 3 (SP-19)
1611
SV4-1233-C0W-850002
100'-0" ELEV, FLOOR SLAB, AREA 3 (SP-20)
1612
SV4-1234-C0W-850003
107'-2" Elev. Floor Slabs, Area 4 (SP-25)
1613
SV4-1236-C0W-850000
100'-0" Elev. Floor Slabs, Area 6 (SP-30)
1614
SV3-CWS-PLW-ME0974
Installation of PCCP Piping for CWS Unit 3 Phase 3 Return Line
1615
SV4-CWS-PLW-ME0976
Installation of PCCP Piping for CWS Unit #4 Phase 3 Return Line
1616
SV3-HDS-PHW-ME3753
INSTALLATION AND FABRIATION OF HEATER DRAIN SYSTEM(HDS) PIPING SUPPORTS





10/18/2017
 
Page 128 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1617
SV3-MSS-P0W-ME4683
INSTALLATION AND FABRICATION OF MAIN STEAM SYSTEM(MSS) PIPING
1618
SV3-CA20-ERW-EL5042
INSTALL SCHEDULED FIELD ROUTED CONDUIT IN "RNS PUMP ROOM B" (12163)
1619
SV3-VWS-PLW-ME3015
INSTALLATION OF SMALL BORE VWS PIPING (INCLUDES ISOMETRICS SV3-VWS-PLW-250)
1620
SV3-CA20-ERW-EL7757
Module CA20 Unit 3, Sub-Assembly IV El. 66'-6" to 92'-6", Install Designed Cable
Trays and Supports
1621
SV4-1210-EGW-860210
INSTALL GROUNDING FOR MISCELLANEOUS ITEMS, MODULES, STAIRS, LADDERS & TANKS UNIT
4 AUXILIARY BUILDING ELEVATION 66'6" AREA 4, 5 &6
1622
SV3-SDS-ERW-EL0316
Install Electrical Manholes and Electrical Duct Banks for SDS
1623
SV3-2060-C0W-850003
170' ELEV FLOOR SLAB, POUR 33
1624
SV3-CA20-C0W-850001
CA20 FLOOR SLAB, 64 & 65
1625
SV3-PXS-PHW-ME4510
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-20A
1626
SV3-RNS-P0W-ME3512
FABRICATION/INSTALLATION OF PIPING FOR ISO SV3-RNS-PLW-175 AND 17B
1627
SV4-2040-SSW-CV1829
SEQUENCE 10 STRUCTURAL STEEL ERECTION
1628
SV3-2060-CEW-CV7330
STUD WELDS ON U3TB 196'-3" EL.
1629
SV4-CA01-S4W-CV8715
CA01-38 TEMPORARY ATTACHMENT PLATE ID
1630
SV3-PXS-PHW-ME3781
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-023
1631
SV4-ML05-MLW-ME7978
INSTALL CA01 PENETRATION SV4-11403-ML-P13
1632
SV3-MS09-MEW-ME4794
INSTALLATION OF PERMEATE PUMP & TOC REDUCTION SKID (DTS-MS-30A/B)
1633
SV3-FPS-P0W-ME4859
(BLANK)
1634
SV4-ML05-MLW-ME7692
INSTALL CA01 PENETRATION SV4-11205-ML-P02
1635
SV3-2060-C0W-850004
170' ELEV. FLOOR SLAB POUR #4
1636
SV4-WWS-PHW-ME5007
INSTALLATION OF LARGE BORE WWS PIPING SUPPORTS (INCLUDING ISOMETRIC:
SV4-WWS-PLW-321)
1637
SV3-MSS-PHW-ME4652
MSS PIPE SUPPORTS FOR PIPE PACKAGE SV3-MSS-P0W-ME4651
1638
SV3-2060-C0W-850005
170' ELEV. FLOOR SLAB POUR #5
1639
SV4-2040-SSW-CV3975
UNIT 4 TURBINE BLDG SEQUENCE 10 HANDRAIL & STAIRS
1640
SV4-2040-SSW-CV3976
UNIT 4 TURBINE BLDG SEQUENCE 10 DECKING & GRATING
1641
SV4-2040-SSW-CV3978
UNIT 4 TURBINE BLDG SEQUENCE 11 DECKING & GRATING
1642
SV3-CA20-C0W-850004
CA20 FLOOR SLABS 52 - 55





10/18/2017
 
Page 129 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1643
SV3-PWS-P0W-ME4948
FABRICATE AND INSTALL ANNEX PORTABLE WATER SYSTEM (PWS) PIPNG IAW (ISOMETRICS
SV3-PWS-PLW-109, 110, 139, 162 & 435)
1644
SV3-MSS-P0W-ME4690
INSTALLATION OF MAIN STEAM PIPING
1645
SV3-MSS-P0W-ME4692
INSTALLATION OF MAIN STEAM PIPING
1646
SV3-CWS-P0W-ME2531
INSTALLATION AND FABRICATION OF CIRCULATING WATER (CWS) SYSTEM PIPING
1647
SV4-CA01-S4W-CV6399
CA01-11 OLPS AND WELDED ATTACHMENTS
1648
SV4-2050-CCW-CV5844
UNIT 4, TURBINE BUILDING 141'-3" ELEV CONCRETE, POUR #1
1649
SV4-2050-CCW-CV5848
UNIT 4, TURBINE BUILDING 141'3" ELEV. CONCRETE POUR #5
1650
SV4-2050-CCW-CV5849
UNIT 4, TURBINE BUILDING 141'3" ELEV. CONCRETE POUR #6
1651
SV3-MSS-P0W-ME4643
FABRICATION AND INSTALLATION OF MSS PIPING
1652
SV4-1120-CRW-CV3172
CONTAINMENT CONCRETE REINFORCEMENT EL 80'-0" TO 80'-6" TO EL 83'-0" 84'-6"
1653
SV3-2060-C0W-850006
UNIT 3, TURBINE BUILDING, POUR #6
1654
SV3-CA20-CEW-850001
CA20, Top Mech Rebar Connections Fab
1655
SV3-CA20-CEW-850002
CA20, Top Mech Rebar Connections Install
1656
SV4-CA05-S5W-CV6025
CA05 MISCELLANEOUS WORK
1657
SV4-CA01-S4W-CV8722
CA01-45 TEMPORARY ATTACHMENT PLATE ID
1658
SV4-CB60-CBW-850000
CB61 / 62 / 63 / 64 Module Installation
1659
SV4-CB50-CBW-850000
CB51 / 52 / 53 / 54 Module Installation
1660
SV4-CA05-S5W-CV6047
CA05 REBAR FABRICATION
1661
SV4-CA05-S5W-CV6021
CA05-01 UNSAT IRS & N&DS - STRUCTURAL,
1662
SV3-1230-CCW-CV2442
AUX BUILDING BATTERY RACK WALLS (29, 30, 31 & 35) UP TO EL 100'-0"
1663
SV3-CPS-PHW-ME3590
INSTALLATION OF CPS PIPING SUPPORTS
1664
SV3-2060-C0W-850001
170' ELEV FLOOR SLAB, POUR #1
1665
SV3-MS09-MEW-ME4792
INSTALLATION OF REVERSE OSMOSIS UNIT A & B (SV3-DTS-MS-02A & -02B)
1666
SV4-1000-CPW-CV5115
CUTTING OF SOUTH SIDE UNIT 4 NUCLEAR ISLAND MSE WALL PANELS
1667
SV3-2049-SHW-860206
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLTION IN THE UNIT 3 TURBINE BLDG
BELOW ELEV 140'-6" AEA 9 FROM COLUMNS 16 TO 18 & H.05 TO K.1
1668
SV3-MSS-PHW-ME4654
MSS PIPE SUPPORTS FOR PIPE PACKAGE SV3-MSS-P0W-ME4653





10/18/2017
 
Page 130 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1669
SV3-MSS-PHW-ME4691
MSS PIPE SUPPORTS FOR PIPE PACKAGE SV3-MSS-P0W-ME4690
1670
SV4-CA01-S4W-CV8717
CA01-40 TEMPORARY ATTACHMENT ID PLATE
1671
SV4-CA01-S4W-CV8714
CA01-37 TEMPORARY ATTACHMENT PLATE ID
1672
SV4-CA01-S4W-CV8721
CA01-44 TEMPORARY ATTACHMENT PLATE ID
1673
SV3-PXS-PHW-ME4497
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-01M
1674
SV3-RNS-P0W-ME3447
FABRICATION/INSTALLATION OF PIPING FOR ISO SV3-RNS-PLW-091
1675
SV3-PXS-PHW-ME4498
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-01N
1676
SV3-PXS-PHW-ME3365
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-014
1677
SV3-4040-EGW-EL4376
PERFORM INSTALLATION OF UNDERGROUND COMMODITIES FOR ANNEX BLDG, AREA 1 & 3, ELEV
117'-6" BETWEEN COLUMN LINES 9&13/1&4
1678
SV3-MS09-MEW-ME4793
INSTALLATION OF EDI UNITS A&B (SV3-DTS-MS-04A & 04B)
1679
SV3-2060-C0W-850007
196'-3" ELEVATION, FLOOR SLAB POUR #8A
1680
SV3-CA20-C0W-850006
CA20 FLOOR SLABS 56 & 57
1681
SV4-CAS-P0W-ME1927
FABRICATION/INSTALLATIN OF SMALL BORE CAS PIPING (INCLUDING ISOMETRICS
SV4-CAS-PLW-501 & 504)
1682
SV3-2060-C0W-850002
170' ELEV FLOOR SLAB POUR #2
1683
SV4-1208-SCW-CV6993
COURSE 1 UNIT 4 FOUR PANEL SHIELD BUILDING
1684
SV4-1220-CRW-CV4190
UNIT 4 AUXILIARY BUILDING INSTALLATION OF REINFORCING STEEL FOR FLOORS AT EL
82'-6" (SLAB PLACEMENTS #1 - 15)
1685
SV3-PXS-PHW-ME4502
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-02F
1686
SV4-CA20-S5W-CV7371
CA20 MISCELLANEOUS WORK
1687
SV4-CA01-S4W-CV8707
CA01-30 Temporary Attachments
1688
SV4-CA01-S4W-CV8708
CA01-31 Temporary Attachments
1689
SV4-CA01-S4W-CV8709
CA01-32 Temporary Attachments
1690
SV4-CA01-S4W-CV8710
CA01-33 Temporary Attachments
1691
SV4-CA01-S4W-CV8711
CA01-34 Temporary Attachments
1692
SV4-CA01-S4W-CV8713
CA01-36 Temporary Attachments
1693
SV4-CA01-S4W-CV8723
CA01-46 Temporary Attachment PLATE ID
1694
SV3-4042-ERW-860256
INSTALLATION OF CONDUIT SLEEVES FOR RACEWAY PENETRATIONS, ANNEX BUILDING, AREA
2, ELEV. 117'-6".





10/18/2017
 
Page 131 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1695
SV3-2047-SHW-860204
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, BELOW EL 140'-6" AREA 7 FROM COLUMNS 18 TO 20 & I2 TO K.1
1696
SV3-2049-SHW-860205
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, BELOW EL 140'-6" AREA 9 FROM COLUMNS 18 TO 20 & I2 TO H.05
1697
SV3-ECS-ESW-EL7178
INSTALL TURBINE BLDG ECS EQUIPMENT, MV SWITCHGEAR ECS-ES-5, ROOM 20502 EKEV
141'-3"
1698
SV3-ECS-ESW-EL7175
INSTALL TURBINE BLDG ECS EQUIPMENT, MV SWITCHGEAR ECS-ES-56, ROOM 20501 EKEV
141'-3"
1699
SV4-ML05-MLW-ME7938
INSTALL CA01 ASME PROCESS PIPE PENETRATION SV4-11502-ML-P02
1700
SV4-ML05-MLW-ME7956
INSTALL CA01 PENETRATIONS SV4-11303-ML-P07, SV4-11503-ML-P01, & SV4-11503-ML-P03
1701
SV4-ML05-MLW-ME7957
INSTALL CA01 PENETRATIONS SV4-11303-ML-P01, SV4-11303-ML-P02, & SV4-11303-ML-P03
1702
SV4-ML05-MLW-ME7976
INSTALL PENETRATIONS SV4-11403-P02, SV4-11403-ML-P03, AND SV4-11403-ML-I01
1703
SV4-ML05-MLW-ME7981
INSTALL SV4 CA01 PENETRATION SV4-11402-ML-P02
1704
SV3-CA20-S4W-850001
CA20 CASK LOADING PIT LEAK CHASE & LINER PLATE INSTALLATION
1705
SV3-CA20-S4W-850003
CA20-SPENT FUEL POOL LEAK CHASE & LINER PLATE INSTALLATION
1706
SV4-MS30-MSW-ME7103
INSTALLATION OF THE ANTISCALANT SKID (MS-05C), CHLORINE CONTROL SKID (MS06) AND
CAUSTIC SKIS (MS-02D)
1707
SV3-EDS-DBW-EL3127
INSTALL ANNEX BLDG EDS1-DB1 BATTERY RACKS, ROOM 40307
1708
SV3-PLS-JDW-EL7556
INSTALL TURBINE BLDG PLS AND ASSOCIATED DDS & SMS - "JD" EQUIPMENT IN ROOM 20308
ELEV 100'0"
1709
SV3-PLS-JDW-EL7173
INSTALL TURBINE BLDG. PLS EQUIPMENT ROOM 20503 ELEV 141'3"
1710
SV3-CA20-S4W-850002
CA20 CASK WASHDOWN PIT LEAK CHASE & LINER PLATE
1711
SV3-CA20-S4W-850004
CA20 FUEL TRANSFER CANAL LEAK CHASE & LINER PLATE
1712
SV3-ECS-ESW-EL7179
INSTALL TURBINE BLDG ECS EQUIPMENT, MV SWITCHGEAR ECS-ES-3, ROOM 20502, ELEV
141'3"
1713
SV3-EDS-DBW-EL3128
INSTALL ANNEX BLDG EDS3-DB1 BATTERY RACKS, ROOM 40307
1714
SV0-DFS-ERW-EL2424
DFS DUCTBANK NORTH OF TRANSFORMER AREA (PHASE 2)
1715
SV3-1230-SSW-CV4312
AUX BLD STRUCTURAAL STEEL 82'6" TO 100'-0" AREA 3 AND 4
1716
SV3-1230-CCW-CV2443
AUX BUILDING BATTERY RACK WALLS (32, 33, 34, 36 & 37) UP TO EL 100'-0"
1717
SV3-PXS-PHW-ME3785
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-02D





10/18/2017
 
Page 132 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1718
SV3-1230-SSW-CV4313
AUX BLD STRUCTURAL STEEL 82'-6" TO 100'-0" AREA 5 AND 6
1719
SV4-4000-SSW-850000
BOLT QUALIFICATION
1720
SV4-MY45-MYW-ME6721
INSTALLATION OF TURBINE DECK SPRINGS/DAMPERS
1721
SV3-2037-SHW-860239
ELECTRICAL CABLE TRAY SUPPORT INSTALLATION IN THE TURBINE BUILDING, ELEVATION
100', AREA 7 ROOM 20300 (TRAPEZE)
1722
SV4-1000-C0W-850000
CONCRETE UNDER CONTAINMENT VESSEL, 8Bx
1723
SV3-CCS-P0W-ME3441
FABRICATE AND INSTALL LARGE BORE CCS PIPING (INCLUDING ISOMETRIC SV3-CCS-PLW-330
AND SV3-CCS-PLW-690)
1724
SV3-WLS-P0W-ME3802
INSTALLATION OF SMALL BORE WLS PIPING (ISOMETRICS SV3-WLS-PLW-261, 271, 281)
1725
SV3-WLS-P0W-ME3818
INSTALLATION OF SMALL BORE WLS PIPING (ISOMETRIC SV3-WLS-PLW-284)
1726
SV3-2060-C0W-850011
UNIT 3, TURBINE BUILDING, 183'-1-1/2" ELEVATED SLAB
1727
SV3-2141-C0W-850002
1ST BAY, 117' ELEV, FLOOR SLAB, POUR #2
1728
SV3-2141-C0W-850004
117'-6" ELEV, FLOOR SLAB POUR #4
1729
SV4-2141-C0W-850004
1ST BAY, 117'-6" ELEV, FLOOR SLAB POUR #4
1730
SV3-ML05-MLW-ME4961
INSTALLATION OF CA01 PENETRATIONS
1731
SV3-CCS-P0W-ME3439
FABRICATE AND INSTALL LARGE BORE CCS PIPING (INCLUDING ISOMETRIC SV3-CCS-PLW-300
AND SV3-CCS-PLW-670)
1732
SV3-1233-ERW-EL6069
U3 AUXILIARY BUILDING: INSTALL WALL PENETRATIONS FOR INTERIOR AND EXTERIOR WALLS
ELEVATION 100'-0" - 117'-6" AREAS 3 & 4
1733
SV3-WGS-PHW-ME3859
FABRICATION/INSTALLATION OF SMALL BORE WGS PIPE SUPPORTS FOR ISOMETRICS
SV3-WGS-PLW-420, -422
1734
SV4-WWS-P0W-860277
INSTALLATION OF WASTE WATER SYSTEM (WWS) DRAINS/PIPING FOR 140' SLAB 5
1735
SV4-WWS-P0W-860278
INSTALLATION OF WASTE WATER SYSTEM (WWS) DRAINS/PIPING FOR 140' SLAB 6
1736
SV3-ECS-ESW-EL7181
INSTALL TURBINE BLDG ECS EQUIPMENT, LOCAL SWITCHGEAR CONTROL PANELS ECS-EP-003,
004, 005, 006 ROOMS 20501 & 20502 ELEV 141'3
1737
SV4-1220-CCW-CV4192
UNIT 4 NUCLEAR ISLAND AUX BUILDING CONCRETE PLACEMENT FOR SLABS AT ELEVATION
82'-6" - AREAS 1 - 6 (SLAB PLACEMENTS 1- 15)
1738
SV4-CA20-S5W-CV5320
CA20 GUIDE PIN MOUNTING PLATE AND ALIGNMENT/GUIDE PIN COLLAR INSTALLATION
1739
SV3-4000-ERW-EL7439
FABRICATE AND INSTALL TYPCIAL SUPPORTS TUYPE C14 FOR FIELD ROUTED CONDUIT IN THE
ANNEX BUILDING





10/18/2017
 
Page 133 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1740
SV3-4000-ERW-EL7441
FABRICATE AND INSTALL TYPICAL SUPPORTS TUYPE C17 FOR FIELD ROUTED CONDUIT IN THE
ANNEX BUILDING
1741
SV3-4000-ERW-EL7440
FABRICATE AND INSTALL TYPICAL SUPPORTS TUYPE C15 FOR FIELD ROUTED CONDUIT IN THE
ANNEX BUILDING
1742
SV3-4000-ERW-EL7442
FABRICATE AND INSTALL TYPICAL SUPPORTS TYPE C18 FOR FIELD ROUTED CONDUIT IN THE
ANNEX BUILDING
1743
SV4-2141-C0W-850001
UNIT 4 TURBINE BUILDING FIRST BAY 117'-6" FLOOR SLAB REINFORCING STEEL
1744
SV3-RWS-ERW-EL0864
Installation of Electrical Underground Commodities (Manholes & Duct Banks) for
the (RWS) Raw Water System to the River Intake Structure
1745
SV0-SDS-P0W-ME1195
SDS LINES FROM BLDG #306 TO GRINDER PUMP MS-504 AND LIFT STATION MS-503
1746
SV0-SDS-MPW-ME1205
GRINDER PUMP MS-504
1747
SV4-WWS-P0W-860276
INSTALLATION OF WASTE WATER SYSTEM (WWS) DRAINS/PIPING FOR 140' SLAB1
1748
SV3-4000-ERW-EL7438
FABRICATE & INSTALL TYPICAL SUPPORTS TYPE C13 FOR FIELD ROUTED CONDUIT IN THE
ANNEX BUILDING
1749
SV3-CWS-ERW-EL0315
Install Electrical Manholes and Electrical Duct Banks for CWS
1750
SV3-4032-SHW-EL4041
INSTALL CABLE TRAY SUPPORTS ANNEX BLDG AREA 2, ROOM 40303
1751
SV3-4032-SHW-EL4040
INSTALL CABLE TRAY SUPPORTS ANNEX BLDG AREA 2, ROOM 40303 & 40351
1752
SV3-4032-SHW-EL4042
INSTALL CABLE TRAY SUPPORTS ANNEX BLDG AREA 2, ROOM 40327
1753
SV3-C0S7-CCW-CV0340
Electrical Duct bank for Unit 3 CWS
1754
SV3-2060-C0W-850009
196'-3" ELEV FLOOR SLAB POUR # 8C
1755
SV3-2060-C0W-850008
196¿-3" ELEV. FLOOR SLAB, POUR # 8B
1756
SV0-0000-XEW-CV0346
Temporary Turbine Bldg Construction Support
1757
SV4-4030-EGW-EL5436
PERFORM INSTALLATION OF UNDERGROUND COMMODITIES (EGS GROUNDING) FOR THE ANNEX
BLDG AREA 2 BETWEEN COLUMNS 4.1 & 9
1758
SV3-FWS-P0W-ME3809
FABRICATION AND INSTALLATION OF FWS PIPING
1759
SV3-MSS-PHW-ME4648
MSS PIPE SUPPORTS FOR PIPE PACKAGE SV3-MSS-P0W-ME4647
1760
SV4-CA01-S4W-CV6491
CA01 ELEV 87.5 & BELOW OLPS AND WELDED ATTACHMENTS
1761
SV0-0000-XSC-CV0349
INSTALLATION OF ROLLER COMPACTED CONCRETE (RCC) FOR THE HEAVY HAUL ROAD
1762
SV4-CA01-S4W-860304
CA01-02 SUPPORTING LEG INSTALLATION
1763
SV3-CA01-S4W-CV4079
CA01-15 OLP AND PERM WELD ATTACHMENTS
1764
SV4-2101-CEW-CV5806
UNIT 4, TURBINE BUILDING FIRST BAY WALLS UP TO 122', EMBEDS AND ANCHOR BOLTS





10/18/2017
 
Page 134 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1765
SV3-VWS-PLW-ME0504
INSTALLATION OF SMALL BORE VWS PIPING (INCLUDES ISOMETRIC SV3-VWS-PLW-486).
1766
SV3-FPS-P0W-ME4182
INSTALLATION OF LARGE BORE FPS PIPING (INCLUDES ISOMETRICS SV3-FPS-PLW-718,
-719)
1767
SV3-WWS-PHW-ME1375
INSTALLATION OF LARGE BORE WWS PIPING SUPPORTS (INCLUDES ISOMETRICS
SV3-WWS-PLW-312, 314)
1768
SV3-FPS-PHW-ME4840
INSTALLATION OF ANNEX FPS PIPING SUPPORTS FOR WP (SV3-FPS-PLW-ME4839)
1769
SV4-WRS-PLW-ME5031
CA20 LEAK CHASE TESTING PROCEDURE FOR CHANNELS CONNECTING TO THE FUEL TRANSFER
CANAL (FHS-MT-02)
1770
SV4-FPS-THW-ME7863
Hydro Test the Unit 4 Fire Protection Piping (FPS) Piping on Isometrics
(SV4-FPS-PLW-964,965,966,967,96AK,96AM,96AL,96AW,96AX,96BA)
1771
SV4-WWS-P0W-ME7548
INSTALLATION OF ANNEX BLDG WWS EMBEDDED PIPING (ISOMETRIC SV4-WWS-PLW-400, 402,
402, 403, 404,405, 406, 407, 408, 409, 968, 972, 973)
1772
SV4-WWS-P0W-ME7546
INSTALLATION OF ANNEX BLDG WWS EMBEDDED PIPING (ISOMETRIC SV4-WWS-PLW-410, 411,
412, 413, 418, 951, 953, 970, 971)
1773
SV4-MSS-P0W-800000
INSTALL MAIN STEAM SYSTEM PIPING FROM AUX BUILDING TO HP TURBINE
1774
SV3-FPS-PHW-ME0695
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS
SV3-FPS-PLW-820, 825, 830
1775
SV4-FPS-PHW-ME4999
FABRICATION/INSTALLATION OF FPS PIPE SUPPORTS (INCLUDING ISOMETRICS
SV4-FPS-PLW-810, 815)
1776
SV3-MG20-MEW-ME6641
INSTALLATION OF MAIN GENERATOR STATOR
1777
SV3-WLS-PLW-ME0535
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES ISOMETRICS SV3-WLS-PLW-33B,
-33G, -33H, -33K)
1778
SV3-WLS-PHW-ME0821
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING WLS-PLW-190
1779
SV3-WLS-PHW-ME0831
INSTALLATION OF SMALL BORE WLS PIPING SUPPORTS FOR ISOMETRICS SV3-WLS-PLW-980,
-981
1780
SV3-VWS-PHW-ME2799
INSTALLATION OF VWS SUPPORTS FOR ISOMETRICS SV3-VWS-PLW-20K.
1781
SV3-CCS-PHW-ME4302
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CCS-PLW-392
1782
SV3-CVS-P0W-ME3900
INSTALLATION OF SMALL BORE CVS PIPING (INCLUDES SV3-CVS-PLW-65C AND 65F),
REQUEST CQC FOR 65F BJA 4/16/15
1783
SV3-CVS-PHW-ME4187
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CVS-PLW-65C
1784
SV4-CA20-S4W-CV6817
CA20-31 Temporary Attachments - FLOOR
1785
SV4-CA20-S4W-CV6820
CA20-32 Temporary Attachments/Floor
1786
SV4-CA20-S5W-CV6826
CA20-34 Temporary Attachments





10/18/2017
 
Page 135 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1787
SV4-CA20-S4W-CV6838
CA20-37 Temporary Attachments
1788
SV4-WRS-P0W-ME5359
FABRICATION/INSTALLATION OF SMALL BORE WRS LEAK CHASE PIPING INCLUDING
SV4-WRS-PLW-84D, -840
1789
SV3-DWS-PHW-ME7043
INSTALLATION OF ANNEX BLDG DWS PIPE SUPPORTS (ISOMETRICS SV3-DWS-PLW-180, 181,
182, & 190)
1790
SV4-WRS-P0W-ME5365
Fabrication/Installation of Small Bore WRS Leak Chase Piping Including
SV4-WRS-PLW-82E, -82K, -825, -826, -827, -828
1791
SV3-1130-C0W-850001
Reinforced Concrete Inside Containment El. 87'-6" to 96'-0" East Side (Layers 6
& 7)
1792
SV3-CB26-CBW-850000
CB26 MODULE INSTALLATION
1793
SV3-CB27-CBW-850000
CB27 MODULE INSTALLATION
1794
SV3-CB28-CBW-850000
CB28 MODULE INSTALLATION
1795
SV3-CB31-CBW-850000
CB31 MODULE INSTALLATION
1796
SV3-CB33-CBW-850000
CB33 MODULE INSTALLATION
1797
SV3-CB34-CBW-850000
CB34 MODULE INSTALLATION
1798
SV3-CB35-CBW-850000
CB35 MODULE INSTALLATION
1799
SV3-CB36-CBW-850000
CB36 MODULE INSTALLATION
1800
SV3-CB37-CBW-850000
CB37 MODULE INSTALLATION
1801
SV3-CB38-CBW-850000
CB38 MODULE INSTALLATION
1802
SV3-CB39-CBW-850000
CB39 MODULE INSTALLATION
1803
SV3-CB41-CBW-850000
CB41 MODULE INSTALLATION
1804
SV3-CB42-CBW-850000
CB42 MODULE INSTALLATION
1805
SV3-CB43-CBW-850000
CB43 MODULE INSTALLATION
1806
SV3-CB44-CBW-850000
CB44 MODULE INSTALLATION
1807
SV3-CB45-CBW-850000
CB45 MODULE INSTALLATION
1808
SV3-CB46-CBW-850000
CB46 MODULE INSTALLATION
1809
SV3-CB47-CBW-850000
CB47 MODULE INSTALLATION
1810
SV3-2060-CRW-CV8366
UNIT 3, TURBINE BUILDING 170' ELEVATED SLAB REBAR FOR POUR #3
1811
SV3-2060-CRW-CV8367
UNIT 3 TURBINE BUILDING 170' SLAB REBAR FOR POUR #4
1812
SV3-2060-CRW-CV8365
UNIT 3 TURBINEBUILDING 170' ELEV REBAR, POUR #2
1813
SV4-2101-CRW-CV5808
UNIT 4, TURBINE BUILDING FIRST BARY WALLS, TERMINATORS UP TO 122'
1814
SV3-2060-CRW-CV8364
UNIT 3 TURBINE BUILDING 170' ELEVATED SLAB REBAR FOR POUR #1
1815
SV3-2060-CRW-CV8369
UNIT 3 TURBINE BUILDING 170' ELEVATED DECK REBAR FOR POUR #6





10/18/2017
 
Page 136 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1816
SV3-REFDOC-NI3-850000
Foreman's Book: Shield Building SC Portion - Concrete Placements
1817
SV3-1208-C0W-850000
UNIT 3 AUXILIARY CYLINDRICAL WALL - CIVIL - ELECTRICAL PENETRATION ASSEMBLY
SLEEVES
1818
SV3-1208-C0W-850001
UNIT 3 AUXILIARY EL. 100 FT. - CYLINDRICAL WALL - CIVIL - RC01
1819
SV3-1208-C0W-850002
AUXILIARY EL. 100 FT. - CYLINDRICAL WALL - CIVIL - RC02
1820
SV3-1208-C0W-850003
CYLINDRICAL WALL RC03
1821
SV3-1208-C0W-850004
UNIT 3 AUXILIARY EL. 100 FT. - CYLINDRICAL WALL - CIVIL - RC04
1822
SV3-1208-C0W-850005
UNIT 3 AUXILIARY EL. 100 FT. - CYLINDRICAL WALL - CIVIL - RC05
1823
SV4-WRS-P0W-ME5366
Fabrication/Installation of Small Bore WRS Leak Chase Piping Including
SV4-WRS-PLW-82D, -82F, -82G, -880
1824
SV4-WRS-P0W-ME5364
Fabrication/Installation of Small Bore WRS Leak Chase Piping Including
SV4-WRS-PLW-824, -829
1825
SV3-WLS-PHW-ME3484
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS SV3-WLS-PLW-011
1826
SV3-DWS-P0W-ME7046
INSTALLATION OF ANNEX BLDG DWS PIPING (ISOMETRICS SV3-DWS-PLW-142, -242, -256
1827
SV3-1230-C0W-850000
100'-0" ELEV WALLS, CL Q, WALL 68
1828
SV3-1230-C0W-850004
100'-0" ELEV WALLS, CL I, WALL 93
1829
SV3-1230-C0W-850010
100'-0" ELEV WALLS, CL J, WALL 86
1830
SV3-1230-C0W-850011
100'-0" ELEV WALLS, CL1, WALL 74
1831
SV3-1230-C0W-850012
100'-0" ELEV WALLS, CL N, WALL 76
1832
SV3-1232-C0W-850001
100'-0" Elev. Concrete Beam for Floor Slab, Area 2
1833
SV4-1220-CRW-CV4322
UNIT 4 NUCLEAR ISLAND AUXILIARY BUILDING AREAS 3 THRU 6 - INSTALLATION OF
REINFORCING STEEL ON INTERIOR WALLS FROM ELEV. 82'6" TO 100'0" (WALL PLACEMENTS
72 THRU 81)
1834
SV3-PWS-PHW-ME4947
INSTALLATION OF ANNEX POTABLE WATER SYSTEM (PWS) PIPING SUPPORTS FOR WP
(SV3-PWS-P0W-ME4946)
1835
SV3-1231-CRW-850000
FOREMAN'S BOOK: AUXILIARY NORTH EL. 100' to 117'-6" CIVIL REBAR
1836
SV3-1120-CRW-850000
FOREMAN'S BOOK: CONTAINMENT EL. 84'-6" to 107'-2" CIVIL REBAR
1837
SV3-CB00-CBW-850000
FOREMAN'S BOOK: CONTAINMENT CB MODULES
1838
SV3-1208-SCW-CV7588
MS/FW PANEL
1839
SV3-WRS-P0W-ME4453
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES ISOMETRIC SV3-WRS-PLW-836
1840
SV4-2050-CEW-CV8140
UNIT 4 TURBINE BUILDING FORM WORK EMBEDS ANCHOR BOLTS ACTIVITIES POUR 1





10/18/2017
 
Page 137 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1841
SV4-2050-CEW-CV8143
Unit 4, Turbine Building, 141' Elev. Formwork / Embeds / Anchor Bolts, Pour 4
1842
SV4-2050-CEW-CV8144
Unit 4, Turbine Building, 141' Elev. Formwork / Embeds / Anchor Bolts, Pour 5
1843
SV4-2050-CEW-CV8145
Unit 4, Turbine Building, 141'-3" Elev. Formwork / Embeds / Anchor Bolts, Pour 6
1844
SV4-CA01-S4W-CV6492
CA01-36 SUB MODULE INSTALLATION
1845
SV3-1210-ERW-850024
INSTALL CABLE TRAY IN ROOMS 12111/12112
1846
SV3-1210-ERW-850046
INSTALL CABLE TRAY IN ROOM 12113
1847
SV3-CA20-CCW-CV5116
UNIT 3 CA20 WALL CONCRETE PLACEMENT FROM 87¿3¿ TO 128¿1¿ (K2 AND L2 COLUMN LINES
¿ PLACEMENT #2
1848
SV0-8700-CCW-TP0730
INSTALLATION AND SET-UP OF NITROGEN COOLING SYSTEMS
1849
SV4-RWS-ERW-EL0865
Installation of Electrical Underground Commodities (Manholes & Duct Banks) for
the (RWS)Raw Water System to the River Intake Structure
1850
SV0-1000-EWW-TP0866
Temporary Power to Nuclear Island Unit 4
1851
SV3-CCS-PLW-ME0876
Fabricate and Install CCS Piping Iso SV3-CCS-PLW-740
1852
SV3-CCS-PLW-ME0877
Fabricate and Install CCS Piping Iso SV3-CCS-PLW-750
1853
SV0-670-EWW-TP0880
Temporary Power to Rotor Storage Building (324)
1854
SV3-1124-ERW-EL5406
FABRICATION AND INSTALLATION OF DESIGN ROUTED CONDUIT SUPPORTS IN ROOM 11206
PXS-A AT ELEVATION 84'
1855
SV3-PLS-JDW-EL3126
INSTALL ANNEX BLDG. PLS EQUIPMENT, ROOM 40310
1856
SV3-PLS-JDW-EL3122
INSTALL ANNEX BLDG. PLS EQUIPMENT, ROOM 40308
1857
SV3-1123-ERW-EL5403
FABRICATION AND INSTALLATION OF DESIGN ROUTED CONDUIT SUPPORTS IN ROOM 11207
PXS-B AT ELEVATION 84'
1858
SV3-1120-ERW-EL7084
FABRICATION AND INSTALLATION OF DESIGN ROUTED CONDUIT SUPPORTS IN ROOM 11204, EL
85'-6"
1859
SV3-1120-ERW-EL2422
FABRICATION AND INSTALLATION OF DESIGN ROUTED CABLE TRAY SUPPORTS IN ROOM 11202
AT ELEVATION 84' 6" TO 107' 2"
1860
SV3-1120-ERW-EL2848
FABRICATION AND INSTALLATION OF DESIGN ROUTED CONDUIT SUPPORTS IN ROOM 11202 EL
84'-6" THROUGH 107'-2"
1861
SV3-1123-ERW-EL5404
FABRICATION AND INSTALLATION OF DESIGN ROUTED CONDUIT SUPPORTS IN ROOM 11207
PXS-B AT ELEVATION 84'-6"
1862
SV3-1124-ERW-EL5405
FABRICATION AND INSTALLATION OF DESIGN ROUTED CONDUIT SUPPORTS IN ROOM 11206
PXS-A AT ELEVATION 84'-6"





10/18/2017
 
Page 138 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1863
SV4-4030-EGW-EL5437
PERFORM INSTALLATION OF UNDERGROUND COMMODITIES (EGS GROUNDING) FOR THE ANNEX
BLDG. AREA 3 BETWEEN COLUMNS 2 & 4.1
1864
SV4-WLS-P0W-ME3116
INSTALLATION OF LARGE BORE WLS PIPING LINES WLS-PL-L020, L031, L077 & L131A OF
ISOMETRIC SV4-WLS-PLW-750
1865
SV0-REFDOC-BOP-860441
Raw Water Intake - Foreman's Book
1866
SV3-WLS-PLW-ME0941
Fabricate and Install Small Bore Elevation 1 WLS Piping Iso SV3-WLS-PLW-851
1867
SV3-WLS-PLW-ME0942
Fabricate and Install Small Bore Elevation 1 WLS Piping Iso SV3-WLS-PLW-852
1868
SV0-8000-EWW-TP0945
Electrical Power Feeder Installation to Valve Shop (BLD 184)
1869
SV4-WWS-PLW-ME0984
TURBINE BUILDING 82FT.-9IN. ELEVATION EMBEDDED WWS PIPING PACKAGE 3
1870
SV4-CWS-XEW-CV1035
UNIT 4, CIVIL INSTALLATION OF THE CWS PIPE (PHASE III)
1871
SV3-WLS-PHW-ME1039
Fabrication/Installation of pipe Supports for Isometric Drawing WLS-PLW-042
1872
SV3-WLS-PHW-ME1041
Fabrication/ Installation of pipe Supports for Isometric Drawing WLS-PLW-04B
1873
SV3-WLS-PHW-ME1043
Fabrication/ Installation of pipe Supports for Isometric Drawing WLS-PLW-046
1874
SV3-WLS-PHW-ME1045
Fabrication/ Installation of pipe Supports for Isometric Drawing WLS-PLW-754
1875
SV0-PWS-PLW-TP1046
INSTALLATION OF MPW TEMPORARY WATER FILTRATION UNIT.
1876
SV3-CWS-EQW-EL1049
ELECTRICAL CONTINUITY INSTALLATION FOR CWS (PHASE 3)
1877
SV4-TCS-PHW-ME5477
INSTALLATION AND FABRICATION OF TURBINE BUILDING CLOSED COOLING WATER SYSTEM
(TCS) PIPING SUPPORT
1878
SV4-4030-EGW-EL5435
PERFORM INSTALLATION OF UNDERGROUND COMMODITIES (EGS GROUNDING) FOR THE ANNEX
BLDG AREA 1 BETWEEN COLUMNS 9 & 13
1879
SV4-CWS-EQW-EL1050
ELECTRICAL CONTINUITY INSTALLATION FOR CWS (PHASE 3)
1880
SV3-WLS-PHW-ME1051
Fabrication /Installation of Pipe Supports for Isometric Drawing WLS-PLW-64P
1881
SV3-WLS-PHW-ME1052
Fabrication /Installation of Pipe Support for Isometric Drawing WLS-PLW-64Q
1882
SV3-CCS-PHW-ME1055
Fabrication/Installation of Pipe Supports for Isometric Drawing CCS-PLW-740
1883
SV3-DWS-PHW-ME1058
Fabrication/Installation of Pipe Supports for Isometric Drawing DWS-PLW-773
1884
SV3-SFS-P0W-ME3648
FABRICATION/INSTALLATION OF PIPING FOR ISO SV3-SFS-PLW-538
1885
SV0-SDS-PLW-ME1098
FABRICATE SANITARY DRAIN PIPING BETWEEN LIFT STATIONS MS-501 AND MS-502.





10/18/2017
 
Page 139 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1886
SV0-SDS-PLW-ME1099
FABRICATE AND INSTALL SANITARY DRAIN PIPING BETWEEN LIFT STATIONS MS-502 AND
MS-503.
1887
SV3-ML05-MLW-ME1104
ASME SECTION III - ATTACH CODE DATA PLATES ON CA01 PENETRATIONS
1888
SV3-CWS-PLW-ME1114
UNIT 3 CWS FROM PCCP TO TURBINE BUILDING
1889
SV0-SDS-PLW-ME1125
INSTALL SANITARY DRAIN LIFT STATION MS-502.
1890
SV0-1000-EWW-TP1149
Installation of Temporary Power on East Side of CR-10 PAD
1891
SV0-SDS-PLW-ME1153
FABRICATE AND INSTALL SANITARY DRAIN PIPING FROM BUILDING 301 TO MANHOLE MH-57.
1892
SV0-ZRS-EWW-EL1347
ZRS TIE-IN UNDER 100 YEAR DITCH
1893
SV4-1220-CPW-CV1418
FABRICATION OF UNIT 4 AUXILIARY BULIDING PRECAST CONCRETE PANELS AT EL.82'6"
1894
SV3-WLS-PLW-ME1466
Fabricate and Install WLS Piping Lines WLS-PL-L078 & L131B of Iso
SV3-WLS-PLW-731
1895
SV3-CVS-PLW-ME1471
Fabricate and Install Small Bore CVS Piping Isometric # SV3-CVS-PLW-803
1896
SV3-CAS-PLW-ME1473
Fabricate and Install Small Bore CAS Piping Isometric # SV3-CAS-PLW-729
1897
SV0-ZRS-EWW-TP1545
Temporary Storage Power for Plant Transformers
1898
SV0-SDS-CKW-ME1573
INSTALL SANITARY DRAIN MANHOLES SV0-SDS-MH-53, AND SV0-SDS-MH-57.
1899
SV0-SDS-PLW-ME1642
FABRICATE AND INSTALL SANITARY DRAIN PIPING FROM MANHOLE MH-57 TO MANHOLE MH-12
AND TO SNC CAPPED FUTURE CONNECTION FROM MANHOLE MH-57.
1900
SV0-MH90-CCW-CV1644
HLD Concrete Counterweights Phase II
1901
SV4-FWS-PNW-ME1671
UNIT 4 TURBINE BUILDING EL 100'-0": INSULATION OF EMBEDDED FWS PIPING
1902
SV4-FWS-THW-ME1672
UNIT 4 TURBINE BUILDING EL 100'-0" HYDROSTATIC TESTING OF EMBEDDED FWS PIPING
1903
SV0-8000-EWW-TP1687
TEMPORARY POWER TO CBI HAZARDOUS MATERIALS STORAGE AREA
1904
SV3-KB38-KBW-ME1688
INSTALLTION OF MODULE KB38- WLS MONITOR PUMP B
1905
SV3-KB37-KBW-ME1693
INSTALLATION OF MODULE KB37 - WLS MONITOR PUMP A
1906
SV4-1210-CEW-CV1737
U4 AUXILIARY BUILDING EMBED PLATES-EL 66'6" - EXTERIOR WALLS
1907
SV0-SDS-CKW-ME1719
INSTALL SANITARY DRAIN MANHOLE SV0-SDS-MH-67.
1908
SV4-ML05-MLW-ME1844
ATTACHMENT OF WELDED COUPLINGS TO EMBEDDED PIPING PENETRATIONS 66'6"-82'6" WALLS
ONLY
1909
SV3-CCS-PLW-ME0496
INSTALLATION OF SMALL BORE CCS PIPING (INCLUDES ISOMETRIC: SV3-CCS-PLW-521)
1910
SV0-ZFS-ERW-EL1863
PERFORM INSTALLATION OF UNDERGROUND COMMODITIES ZFS DUCT BANK ELEV. 240' NORTH
OF BUILDING 301





10/18/2017
 
Page 140 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1911
SV0-MH90-MHW-RI1879
REPAIRING THE HLD
1912
SV3-WRS-PHW-ME5040
FABRICATION/INSTALLATION OF CONSTRUCTION AID SUPPORTS FOR CA20 WRS PIPING
1913
SV3-DWS-PLW-ME0464
INSTALLATION OF SMALL BORE DWS PIPING
1914
SV3-CCS-PLW-ME0492
INSTALLATION OF SMALL BORE CCS PIPING (INCLUDES ISOMETRIC: SV3-CCS-PLW-530, 550)
1915
SV3-WLS-PLW-ME0580
INSTALLATION OF LARGE BORE WLS PIPING (INCLUDES ISOMETRICS SV3-WLS-PLW-93C, 940,
445)
1916
SV3-4030-EGW-EL1854
PERFORM INSTALLATION OF UNDERGOUND COMMODITIES (EGS-GROUNDING) FOR THE ANNEX
BLDG., AREA 3, ELEV. 100' & 107'-BETWEEN COLUMN LINES (2) TO (4.1)
1917
SV4-KB13-KBW-ME2057
KB13 SUMP (WRS-MT-01) INSTALLATION - PORTION 2 ONLY
1918
SV4-KB10-KBW-ME2058
KB10 SUMP (WWS-MT-06) INSTALLATION-PORTION 2 ONLY
1919
SV4-1000-C0W-850002
CONCRETE UNDER CONTAINMENT VESSEL - 8Bz
1920
SV3-FWS-P0W-ME3810
FABRICATION AND INSTALLATION OF FWS PIPING
1921
SV3-SDS-P0W-860436
INSTALLATION OF ANNEX BUILDING SDS PIPE (ISO SV3-SDS-PLW-420, 422, 423)
1922
SV3-2060-SSW-850112
TB12 STAIRS AND HANDRAILS
1923
SV3-CA01-CAW-855001
CA01 WEST TOP PLATE INSTALLATION
1924
SV3-2060-C0W-850010
196¿-3" ELEV. FLOOR SLAB, POUR # 8D
1925
SV4-1233-C0W-850001
100' ELEV., TUBE STEEL AREA 3
1926
SV3-CA03-MHW-CV2262
CA03 TEMPORARY BRACING FOR LIFT INTO NI
1927
SV4-ECS-ERW-EL2296
SV4 - ECS MAIN POWER DUCT BANKS / EAST PF ANNEX - PHASE 6
1928
SV3-4031-SHW-EL5451
FABRICATE AND INSTALL CABLE TRAY SUPPORTS ANNEX BLDG AREA 1 ELEV 100' PARTIAL OF
BATTERY CHARGER ROOM 40308 W OF ROW LINE (G)
1929
SV3-VCS-SHW-ME2313
INSTALLATION OF CONTAINMENT VCS RING HEADER HV AC SUPPORTS
1930
SV3-4031-SHW-EL5452
FABRICATE AND INSTALL CABLE TRAY SUPPORTS ANNEX BLDG AREA 1 ELEV 100' PARTIAL OF
BATTERY CHARGER ROOM 40310 E OF ROW LINE (G)
1931
SV3-VCS-SHW-ME2330
INSTALLATION OF CONTAINMENT VCS HVAC SUPPORTS FOR AZIMUTH 75 - 120
1932
SV3-VCS-SHW-ME2332
INSTALLATION OF CONTAINMENT VCS HVAC SUPPORTS FOR AZIMUTH 150° - 170°
1933
SV3-PXS-PHW-ME3364
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-013
1934
SV3-1000-TIW-855000
CONTAINMENT VESSEL TENT FABRICATION
1935
SV3-2050-SHW-860258
ELECTRICAL SUPPLEMENTAL STEEL TURBINE 3, EL 169'-0" AREA 0





10/18/2017
 
Page 141 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1936
SV3-4031-SHW-EL5453
FABRICATE AND INSTALL CABLE TRAY SUPPORTS ANNEX BLDG AREA 1 ELEV 100' BATTERY
ROOM 40309
1937
SV3-4031-SHW-EL5455
FABRICATE AND INSTALL CABLE TRAY SUPPORTS ANNEX BLDG AREA 1 ELEV 100' BATTERY
ROOM 40307
1938
SV4-CA20-CAW-850102
CA20 BASEMAT ATTACHMENT BRACKETS
1939
SV3-KQ22-KBW-860229
MODULE KQ22 FABRICATION
1940
SV3-VCS-SHW-ME2333
INSTALLATION OF CONTAINMENT VCS HVAC SUPPORTS FOR AZIMUTH 285 - 315DEG
1941
SV3-VCS-SHW-ME2334
INSTALLATION OF CONTAINMENT VCS HV AC SUPPORTS FOR AZIMUTH 320-360
1942
SV4-SWS-PHW-ME2363
INSTALLATION OF SWS SUPPORTS FOR ISOMETRICS SV4-SWS-PLW-041, SV4-SWS-PLW-042,
SV4-SWS-PLW-043,
1943
SV3-VCS-MDW-ME2378
Fabrication and Installation of VCS HVAC Duct Ring Header
1944
SV3-VCS-MDW-ME2379
FABRICATION AND INSTALLATION OF VCS DUCT ISO A1
1945
SV3-VCS-MDW-ME2380
FABRICATION AND INSTALLATION OF VCS DUCT ISO A2
1946
SV3-VCS-MDW-ME2381
FABRICATION AND INSTALLATION OF VCS DUCT ISO A3
1947
SV3-VCS-MDW-ME2382
FABRICATION AND INSTALLATION OF VCS DUCT ISO A4
1948
SV3-CDS-PLW-ME2499
INSTALLATION OF CDS PIPING
1949
SV3-MH20-EYW-860384
15 TON SECONDARY BRIDGE CRANE ELECTRICAL ASSEMBLY FOR THE TURBINE BUILDING IN
ROOM 20600
1950
SV3-ECS-ESW-EL7176
INSTALL TURBINE BLDG ECS EQUIPMENT, MV SWITCHGEAR ECS-ES-4, ROOM 20501, ELEV
141'-3"
1951
SV3-PLS-JDW-EL7561
INSTALL TURBINE BLDG PLS AND ASSOCIATED ZAS - 'EY' EQUIPMENT GROUP 2 IN ROOM
20513 ELEV 156'-0"
1952
SV4-ML05-MLW-ME7965
INSTALL CA01 PENETRATION SV4-11305-ML-P02
1953
SV4-CB65-S4W-CV2569
INSTALLATION AND REMOVAL OF LIFTING BEAM/LUGS FOR CB65
1954
SV3-PGS-P0W-ME2591
FABRICATE AND INSTALL PGS SMALL BORE PIPING SHOWN ON ISOMETRIC DRAWING#
SV3-PGS-PLW-836, 837, 862, 863, 888, 889, 914 AND 915
1955
SV4-PGS-P0W-ME2593
FABRICATE AND INSTALL PGS SMALL BORE PIPING SHOWN ON ISOMETRIC DRAWING#
SV4-PGS-PLW- 851, 852, 877, 878, 903, 904, 929 AND 930
1956
SV3-WWS-MTW-ME2643
INSTALL UNIT 3 OIL/WATER SEPARATOR AREA SUMP SV3-WWS-MT-011.
1957
SV4-ES03-ESW-860939
The installation of the Unit 4 Turbine Building Main Generator Circuit Breakers
1958
SV3-KB20-KBW-ME2687
INTALLATION OF KB20 COMPONENTS
1959
SV3-WLS-P0W-ME2762
KB16 - INSTALLATION OF VALVE ACTUATORS AT AIR OPERATED VALVES WLS-PL-V020A ,
WLS-PL-V020B & WLS-PL-V041





10/18/2017
 
Page 142 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1960
SV3-KB16-KBW-ME2763
KB16 - INSTALLATION OF LEVEL ELEMENT WLS-LT-021, THERMOCOUPLES WLS-JE-TE022 &
WLS-JE-TE023, PRESSURE TRANSMITTERS WLS-PT-015 & WLS-PT-050
1961
SV3-CAS-PHW-ME2781
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CAS-PLW-733
1962
SV3-2032-SHW-860940
Electrical Cable Tray Support Installation in the Turbine Building, Elevation
100'
1963
SV3-VWS-P0W-ME2834
INSTALLATION OF SMALL BORE KB14 PIPING (INCLUDING VALVE SV3-VWS-PL-V482)
1964
SV4-CA01-S4W-CV6502
CA01-39 SUB MODULE INSTALLATION
1965
SV3-VWS-PHW-ME2835
Fabrication/Installation of KB14/VWS Piping Supports
1966
SV3-WGS-THW-ME2845
HYDROSTATIC TESTING OF MODULE KB14 WGS PIPING
1967
SV3-WWS-THW-ME2846
HYDROSTATIC TESTING OF MODULE KB10 WWS PIPING
1968
SV4-PGS-PHW-ME2871
INSTALLATION OF PGS PIPING SUPPORTS INCLUDED IN WORK PACKAGE SV4-PGS-P0W-ME2593
1969
SV4-CAS-P0W-ME2874
FABRICATE AND INSTALL CAS SMALL BORE PIPING SHOWN ON ISOMETRIC DRAWING#
SV4-CAS-PLW-787, 788, 789, 794, 795, 796, 797 AND 798
1970
SV3-DWS-THW-ME3038
KB16 - HYDROSTATIC TESTING OF DWS PIPING
1971
SV3-WRS-THW-ME3039
KB13 - HYDROSTATIC TESTING OF WRS PIPING
1972
SV4-PGS-PNW-ME3049
INSTALL INSULATION OF UNIT 4 PGS PIPING INCLUDED IN WORK PACKAGE
SV4-PGS-P0W-ME2593
1973
SV4-4031-SSW-850000
100' ELEV STRUCTURAL STEEL, 1ST TIER COLUMNS, AREA 1
1974
SV3-MH20-EYW-860942
220 TON TURBINE BRIDGE CRANE ELECTRICAL ASSEMBLY IN ROOM 20600
1975
SV3-MH20-EYW-860943
220 TON TURBINE BRIDGE CRANE MAINLINE SYSTEM ASSEMBLY IN ROOM 20600 (CONDUCTOR
BARS)
1976
SV3-EDS-DDW-EL7177
INSTALL TURBINE BLDG EDS EQUIPMENT 125VDC PANELS ROOMS 20501, 20502, 20502 ELEB
141'-3"
1977
SV3-PLS-JDW-EL7562
INSTALL TURBINE BLDG PLS AND ASSOCIATED ZAS "EY" EQUIPMENT GROUP 3 IN ROOM 20513
ELEV 156'-0"
1978
SV3-MH20-MHW-860366
ASSEMBLY AND INSTALLATION OF 15 TON SECONDARY TURBINE CRANE
1979
SV3-1160-SSW-CV3059
C8 CIRCULAR TRUNK SPL22, 23, 24
1980
SV4-CA01-S4W-860305
CA01-21 SUPPORTING LEG INSTALLATION
1981
SV4-CA01-S4W-CV6480
CA01-33 SUB MODULE INSTALLATION
1982
SV3-EDS-DSW-EL3119
INSTALL ANNEX BLDG NON CLASS 1E DC AND UPS SYSTEM LOAD GROUP 1 ROOM 40308
1983
SV3-PLS-JDW-EL3150
INSTALL ANNEX BLDG PLS EQUIPMENT (CABINETS AND MOTOR GENERATOR SETS) ROOM 40413
1984
SV3-MSS-PHW-ME4668
MSS PIPE SUPPORTS FOR PIPE PACKAGE SV3-MSS-P0W-ME4667





10/18/2017
 
Page 143 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
1985
SV3-1130-C0W-850002
REINFORCED CONCRETE INSIDE CONTAINMENT 87'-6" T0 95' REACTOR VESSEL AND
REFUELING COMPARTMENTS
1986
SV4-1210-CRW-CV3156
UNIT 4 NUCLEAR ISLAND AUX. BLDG INSTALLATION OF REINFORCING STEEL ON CA20
EXTERIOR WALL UP TO ELEV. 82'-6" (WALL PLACEMENT #0)
1987
SV3-WRS-THW-ME3224
HYDROSTATIC TESTING OF WRS PIPING ON MODULE R104
1988
SV4-CA20-S4W-CV3268
INSTALLATION OF SUBMODULE CA20-07
1989
SV4-WLS-PHW-ME3289
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS WLS-PLW-33A,
-260
1990
SV4-WLS-PHW-ME3292
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING WLS-PLW-140
1991
SV4-WLS-PHW-ME3294
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING WLS-PLW-190
1992
SV4-WRS-P0W-ME3355
INSTALLATION OF LARGE BORE WRS PIPING ( INCLUDES ISOMETRIC SV4-WRS-PLW-57G)
1993
SV3-PXS-P0W-ME3391
ASME SECTION III – FABRICATION/INSTALLATION OF ISOMETRIC #SV3-PXS-PLW-290 (CA03
PIPING)
1994
SV3-PXS-P0W-ME3392
ASME Section III - Fabrication/Installation of Isometric# SV3-PXS-PLW-293 (CA03
Piping)
1995
SV3-PXS-P0W-ME3397
ASME SECTION III – FABRICATION/INSTALLATION OF ISOMETRIC #SV3-PXS-PLW-298 (CA03
PIPING)
1996
SV3-PXS-P0W-ME3398
AME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC #SV3-PXS-PLW-220 (CA03
PIPING)
1997
SV0-SES-ERW-EL3558
SV0-INSTALL CONDUITS IN SES DUCT BANK / SOUTH WEST OF UNIT 3 RADWASTE BUILDING
(NXD618)
1998
SV0-0000-EGW-EL3572
PERFORM INSTALLATION OF UNDERGROUND COMMODITIES (SV0 SITE STATION GROUNDING
GRID) FOR GROUND GRID AREA L1200
1999
SV3-PXS-P0W-ME3700
FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-603 (CA03 PIPING)
2000
SV3-CAS-THW-ME3955
HYDRO TESTING OF R155 MODULE CAS PIPING
2001
SV4-CA20-MHW-CV4000
VERTICAL LIFTING FRAMES & BRACING CA20-SA1 SM 01 THRU 08.
2002
SV4-CA20-S5W-CV4002
CA20-01 UNSATISFACTORY IRS/ N&DS/E&DCRS AND LOOS PARTS - STRUCTURAL
2003
SV4-CA20-S4W-CV4003
CA20 WALL 2 SOUTH FACE -OLPs AND WELDED ATTACHMENTS INSTALLATION
2004
SV4-CA20-S5W-CV4006
CA20-02 UNSAT IR# & N&D STRUCTURAL REPAIRS
2005
SV4-CA20-S4W-CV4008
CA20-02 MAP OUT TEMPORARY ATTACHMENTS
2006
SV3-PLS-JDW-EL7560
INSTALL TURBINE BLDG PLS AND ASSOCIATED ZAS EY EQUIPMENT GROUP 1 IN ROOM 20513
ELEV 156'-0"
2007
SV4-CA20-S5W-CV4014
UNSAT IR# & N&D STRUCTURAL REPAIRS
2008
SV4-CA20-S4W-CV4015
CA20 WALL 3 NORTH FACE - OLPs AND WELDED ATTACHMENTS INSTALLATION





10/18/2017
 
Page 144 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2009
SV4-CA20-S4W-CV4020
CA20-05 Map Out Temporary Attachments
2010
SV4-CA20-S4W-CV4023
CA20 WALL 4 NORTH FACE - OLPs AND WELDED ATTACHMENTS INSTALLATION
2011
SV4-CA20-S5W-CV5762
SUB-ASSEMBLY 4 BRACING
2012
SV4-CA20-S4W-CV4024
CA20-06 Map Out Temporary Attachments
2013
SV4-CA20-S4W-CV4027
CA20 WALL J1 EAST FACE - OLPs AND WELDED ATTACHMENTS INSTALLATION
2014
SV4-CA20-S4W-CV4028
MAP OUT TEMPORARY ATTACHMENTS
2015
SV4-CA20-S5W-CV4030
CA20-08 UNSAT IR# & N&D STRUCTUAL REPAIR
2016
SV4-2060-SSW-850112
TB12 STAIRS AND HANDRAILS
2017
SV3-MS10-MEW-860242
INSTALLATION OF SWITCHGEAR ROOM #1 AHUs - SV3-VTS-MS-02A & SV3-VTS-MS-02B
2018
SV4-CA20-S4W-CV4031
CA20 WALL J1 WEST FACE - OLPs AND WELDED ATTACHMENTS INSTALLATION
2019
SV4-CA20-S4W-CV4032
CA20-08 Map Out Temporary Attachments
2020
SV3-ECS-EBW-EL7603
INSTALL TURBINE BLDG LOW VOLTAGE NON-SEGRAGATED BUS FOR CROSS-TIES BETWEEN
SV3-ECS-EK-31/41 LOAD CENTERS ELEV 141'-3" ROOMS 20501, 20502
2021
SV0-010-MYW-ME7171
INSTALL OUTDOOR SAFETY SHOWERS AT BUILDING 315
2022
SV3-1141-ERW-EL14150
INSTALLATION OF CONDUIT ON SOUTHSIDE OF CA03 MODULE
2023
SV3-CAS-THW-ME4410
HYDRO TESTING OF CAS PIPING IN MODULE R151 - ISO SV3-CAS-PLW-421, & 321
2024
SV3-1208-SCW-CV4916
COURSE 7 UNIT 3 SHIELD BUILDING
2025
SV3-1208-SCW-CV4917
COURSE 8 UNIT 3 SHEILD BUILDING
2026
SV3-1208-SCW-CV4918
COURSE 9 UNIT 3 SHIELD BUILDING
2027
SV3-1208-SCW-CV4919
COURSE 10 UNIT 3 SHIELD BUILDING
2028
SV3-1208-SCW-CV4920
COURSE 11 UNIT 3 SHIELD BUILDING
2029
SV3-1208-SCW-CV4922
COURSE 13 UNIT 3 SHIELD BUILDING
2030
SV4-ML05-MLW-ME7651
INSTALL CA01 ASME PROCESS PIPE PENETRATION SV4-11303-ML-P14
2031
SV4-ML05-MLW-ME7658
Install CA01 Penetration SV4-11502-ML-P01
2032
SV4-CA01-S4W-CV8705
CA01-28 Temporary Attachment Plate ID
2033
SV4-CA01-S4W-CV8706
CA01-29 Temporary Attachment Plate ID
2034
SV3-1208-SCW-CV4923
COURSE 14 UNIT 3 SHIELD BUILDING
2035
SV3-1208-SCW-CV4924
COURSE 15 UNIT 3 SHIELD BUILDING
2036
SV3-2051-SHW-860261
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN UNIT 3 TURBINE
BUILDING, BELOW ELEVATION 169'-0", AREA 1 FROM COLUMNS 14 TO 16, & P .2 TO R





10/18/2017
 
Page 145 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2037
SV3-TDS-P0W-ME3529
Installation And Fabrication of Turbine Island Vents, Drains, and Relief Systems
(TDS) Piping
2038
SV3-2141-C0W-850003
1ST BAY 117' ELEV. FLOOR SLAB, POUR #3
2039
SV4-WRS-PLW-ME5030
CA20 LEAK CHASE TESTING PROCEDURE FOR CHANNELS CONNECTING TO THE SPENT FUEL POOL
(FHS-MT-01)
2040
SV4-CA20-S4W-CV5291
CA20 WALL J2 WEST FACE - OLPs AND WELDED ATTACHMENTS INSTALLATION
2041
SV4-CA20-S4W-CV5293
CA20-11 MAP OUT TEMPORARY ATTACHMENTS
2042
SV4-CA20-S4W-CV5296
CA20 WALL K2 EAST FACE - OLP'S AND WELDED ATTACHMENTS INSTALLATION
2043
SV4-1000-CEW-CV5122
UNIT 4 NUCLEAR ISLAND EMBED PLATE FABRICATION
2044
SV4-CA20-S4W-CV5298
CA20-12 MAP OUT TEMPORARY ATTACHMENTS
2045
SV4-CA20-S5W-CV5300
CA20-13 UNSAT IR# & N&D STRUCTURAL REPAIRS
2046
SV4-CA20-S4W-CV5303
CA20-13 MAP OUT TEMPORARY ATTACHMENTS
2047
SV3-EFS-EFW-EL7559
INSTALL TURBINE BLDG. EFS - EF COMM./TELECOM. EQUIPMENT IN ROOM 20513 ELEV.
156'0"
2048
SV3-ECS-ESW-EL3135
INSTALL ANNEX BLDG. AC SWITCHGEAR, ECS-ES-2, ROOM 40414
2049
SV3-EDS-DSW-EL3123
INSTALL ANNEX BUILDING NON CLASS 1E DC & UPS SYSTEM - LOAD GROUP 2, ROOM 40310
2050
SV3-EDS-DDW-EL7557
INSTALL TURBINE BUILDING EDS- "EA" DISTRIBUTION PNLS. EQUIPMENT IN ROOM 20308
ELEV. 100'
2051
SV3-2051-SHW-860260
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, BELOW ELEVATION 169'-0", AREA 1 FROM COLUMNS 13.1 TO 14, & P.2 TO R
2052
SV3-2057-SHW-860948
Electrical Cable Tray Support Installation in the Turbine Building, Elevation
141'3", Area 7, Room 20500
2053
SV3-2056-SHW-860946
Electrical Cable Tray Support Installation in the Turbine Building, Elevation
141'3", Area 6, Room 20300
2054
SV4-CA20-S4W-CV5306
CA20 WALL L2 EAST FACE - OLPs AND WELDED ATTACHMENTS INSTALLATION
2055
SV3-ZVS-EPW-860945
EXCITATION SYSTEM CABINETS INSTALLATION IN THE TURBINE BUILDING EQUIPMENT ROOM
20402
2056
SV4-CA20-S4W-CV5308
CA20-14 MAP OUT TEMPORARY ATTACHMENTS
2057
SV4-CA20-S5W-CV5310
CA20-15 UNSATISFACTORY IRs/N&Ds/E&DCRs AND LOOSE PARTS - STRUCTURAL
2058
SV4-CA20-S4W-CV5311
CA20 WALL L2 WEST FACE - OLPs AND WELDED ATTACHMENTS INSTALLATION
2059
SV4-CB28-CBW-850000
CB28 MODULE INSTALLATION
2060
SV4-CA20-S4W-CV5313
CA20-15 MAP OUT TEMPORARY ATTACHMENTS





10/18/2017
 
Page 146 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2061
SV4-CA20-S5W-CV5315
CA20-16 UNSATISFACTORY IRs/ N&Ds/ E&DCRs AND LOOSE PARTS -STRUCTURAL
2062
SV4-CA20-S4W-CV5316
CA20 WALL N EAST FACE - OLP's AND WELDED ATTACHMENTS INSTALLATION
2063
SV4-CA20-S4W-CV5318
CA20-16 MAP OUT TEMPORARY ATTACHMENTS
2064
SV4-CA20-S4W-CV5323
CA20-17 MAP OUT TEMPORARY ATTACHMENTS
2065
SV4-WRS-P0W-ME5330
FABRICATION/INSTALLATION OF SMALL BORE WRS LEAK CHASE PIPING INCLUDING
SV4-WRS-PLW-80G, -80H, -80J, -80K
2066
SV4-WRS-P0W-ME5331
FABRICATION/INSTALLATION OF SMALL BORE WRS LEAK CHASE PIPING INCLUDING
SV4-WRS-PLW-80A, -80W, -86D, -865, -866, -867
2067
SV4-WRS-P0W-ME5333
FABRICATION/INSTALLATION OF SMALL BORE WRS LEAK CHASE PIPING INCLUDING
SV4-WRS-PLW-80S, -86E, -801
2068
SV4-WRS-P0W-ME5334
FABRICATION/INSTALLATION OF SMALL BORE WRS LEAK CHASE PIPING INCLUDING
SV4-WRS-PLW-80M, -80Z, -805, -806, -863, -864
2069
SV4-WRS-P0W-ME5335
FABRICATION/INSTALLATION OF SMALL BORE WRS LEAK CHASE PIPING INCLUDING
SV4-WRS-PLW-80X, - 80Y, -802
2070
SV4-WRS-P0W-ME5336
Fabrication/Installation of Small Bore WRS Leak Chase Piping Including
SV4-WRS-PLW-80R, -86B, -807
2071
SV4-WRS-P0W-ME5338
Fabrication/Installation of Small Bore WRS Leak Chase Piping Including
SV4-WRS-PLW-803, -804, -860, -861, -80N, -80P
2072
SV3-CVS-P0W-ME3843
FABRICATION/INSTALLATION OF PIPING FOR ISO SV3-CVS-PLW-65A AND SV3-CVS-PLW-65B
2073
SV3-PXS-PHW-ME4496
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-PXS-PLW-01L
2074
SV4-WRS-P0W-ME5339
FABRICATION/INSTALLATION OF SMALL BORE WRS LEAK CHASE PIPING INCLUDING
SV4-WRS-PLW-81E
2075
SV4-WRS-P0W-ME5342
FABRICATION/INSTALLATION OF SMALL BORE WRS LEAK CHASE PIPING INCLUDING
SV4-WRS-PLW-811, -812, -813, -814, -815))
2076
SV4-WRS-P0W-ME5343
FABRICATION/INSTALLATION OF SMALL BORE WRS LEAK CHASE PIPING INCLUDING
SV4-WRS-PLW-816, -817, -818, -819
2077
SV4-WRS-P0W-ME5344
FABRICATION/INSTALLATION OF SMALL BORE WRS LEAK CHASE PIPING INCLUDING
SV4-WRS-PLW-81EK, -81L, -81M
2078
SV4-WRS-P0W-ME5345
Fabrication/Installation of Small Bore WRS Leak Chase Piping Including
SV4-WRS-PLW-81N, -81P, -81Q, -81R, -81S
2079
SV4-WRS-P0W-ME5346
FABRICATION/INSTALLATION OF SMALL BORE WRS LEAK CHASE PIPING INCLUDING
SV4-WRS-PLW-81G, -81H, -81J)
2080
SV4-WRS-P0W-ME5347
FABRICATION/INSTALLATION OF SMALL BORE WRS LEAK CHASE PIPING INCLUDING
SV4-WRS-PLW-83G,-83J,-830,-831
2081
SV4-WRS-P0W-ME5348
Fabrication/Installation of Small Bore WRS Leak Chase Piping Including
SV4-WRS-PLW-83B, -83E, -832, -835, -837
2082
SV4-WRS-P0W-ME5350
Fabrication/Installation of Small Bore WRS Leak Chase Piping Including
SV4-WRS-PLW-83A, -83F, -839





10/18/2017
 
Page 147 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2083
SV4-WRS-P0W-ME5351
FABRICATION/INSTALLATION OF SMALL BORE WRS LEAK CHASE PIPING INCLUDING
SV4-WRS-PLW-83C, -83D, -83H, -83L
2084
SV4-WRS-P0W-ME5352
Fabrication/Installation of Small Bore WRS Leak Chase Piping Including
SV4-WRS-PLW-83Q, -83R
2085
SV4-WRS-P0W-ME5353
FABRICATION AND INSTALLATION OF SMALL BORE WRS LEAK CHASE PIPING INCLUDING
SV4-WRS-PLW-83K, - 83M, -833, -834, -838, -872, -873
2086
SV4-WRS-P0W-ME5355
Fabrication/Installation of Small Bore WRS Leak Chase Piping Including
SV4-WRS-PLW-845, -846, -847
2087
SV4-WRS-P0W-ME5356
Fabrication/Installation of Small Bore WRS Leak Chase Piping Including
SV4-WRS-PLW-84A, -84C, -849
2088
SV4-WRS-P0W-ME5357
Fabrication/Installation of Small Bore WRS Leak Chase Piping Including
SV4-WRS-PLW-84M, -84N, -84P, -84Q
2089
SV4-WRS-P0W-ME5358
Fabrication/Installation of Small Bore WRS Leak Chase Piping Including
SV4-WRS-PLW-841, 842, 844
2090
SV4-1210-ERW-EL1809
Unit 4 Auxiliary Building - Grounding and sleeves for wall pours 23, 24, 25, 26,
27, 28, 29 & 32
2091
SV4-SWS-CEW-CV5483
UNIT 4, SWS TUNNEL, MECH / ELEC SLEEVE INSTALLATION
2092
SV3-KB14-KBW-ME4418
SMALL BORE WGS PIPING FABRICATION/INSTALLATION
2093
SV4-CA20-S4W-CV5594
CA20-18 Map Out Temporary Attachments
2094
SV4-CA20-S5W-CV5596
CA20-19 UNSAT IR# & N&D STRUCTURAL REPAIRS
2095
SV4-CA20-S4W-CV5598
INSTALLATION OF SUBMODULE CA20-19
2096
SV4-CA20-S4W-CV5599
CA20-19 Map Out Temporary Attachments
2097
SV4-WRS-P0W-ME5349
Fabrication/Installation of Small Bore WRS Leak Chase Piping Including
SV4-WRS-PLW-84B, -84E, -84R, -843, -848
2098
SV4-CA20-S5W-CV5591
CA20-18 UNSATISFACTORY IRs/N&Ds/E&DCRs AND LOOSE PARTS - STRUCTURAL
2099
SV4-CA20-S4W-CV4012
CA20-03 MAP OUT TAMPORARY ATTACHMENTS
2100
SV4-CA20-S4W-CV4016
CA20-04 MAP OUT TEMPORARY ATTACHMENTS
2101
SV4-WRS-P0W-ME5332
Fabrication/Installation of Small Bore WRS Leak Chase Piping Including
SV4-WRS-PLW-80B, -80C, -80T, -80U, -86F
2102
SV4-CA20-S5W-CV5601
CA20 SUBMODULE 20 UNSAT IR AND N&D REPAIR
2103
SV4-CA20-S4W-CV5604
CA20-20 MAP OUT TEMPORARY ATTACHMENTS
2104
SV3-ECS-EBW-EL7600
INSTALL ANNEX BLDG. "LOW VOLTAGE" NON SEGREGATED BUS FOR CROSS-TIES BETWEEN
SV3-ECS-EK-12/22 LOAD CENTERS, ELEV. 100, ROOM 40326
2105
SV4-CA20-S5W-CV5606
CA20-S1 UNSAT IR# & N&D STRUCTURAL REPAIRS
2106
SV4-CA20-S5W-CV5610
CA20-22 UNSATISFACTORY IRs AND N&D REPAIRS, E&DCRs AND LOOSE PARTS -STUDS
2107
SV4-2141-C0W-850003
Unit 4 Turbine Building First Bay 117'-6" Floor Slab Terminators





10/18/2017
 
Page 148 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2108
SV3-ECS-ESW-EL3145
INSTALL ANNEX BLDG AC SWITCHGEAR, ECS-ES=1 ROOM 40413
2109
SV3-PLS-JDW-EL3140
INSTALL ANNEX BLDG PLS EQUIPMENT ROOM 40414
2110
SV3-ECS-EBW-EL7599
INSTALL ANNEX BLDG LOW VOLTAGE NON-SEGREGATED BUS FOR CROSS TIES BETWEEN
SV3-ECS-EK-11/21 LOAD CENTERS ELEV 100 ROOM 40326
2111
SV4-CA20-S4W-CV5614
CA20-22 MAP OUT TEMPORARY ATTACHMENTS
2112
SV4-CA20-S5W-CV5616
CA20-23 UNSAT IR# & N&D STRUCTURAL REPAIRS
2113
SV4-CA20-S4W-CV5619
CA20-23 MAP OUT TEMPORARY ATTACHMENTS
2114
SV4-CA20-S4W-CV5624
CA20-24 MAP OUT TEMPORARY ATTACHMENTS
2115
SV4-CA20-S4W-CV5629
CA20-25 MAP OUT TEMPORARY ATTACHMENTS
2116
SV4-CA20-MHW-CV5732
VERTICAL LIFTING FRAMES & BRACING CA20-SA2 SM 10 THRU 17
2117
SV4-CA20-MHW-CV5733
VERTICAL LIFTING FRAMES & BRACING CA20-SA3 SM 18 THRU 25
2118
SV4-CA20-MHW-CV5734
VERTICAL LIFTING FRAMES & BRACING CA20-SA4 SM 26 THRU 30, 71, 72, 73
2119
SV4-CA20-S5W-CV5735
CA20-26 UNSATISFACTORY IRs AND N&D REPAIRS, E&DCRs AND LOOSE PARTS - STUDS
2120
SV4-CA20-S5W-CV5736
CA20-26 UNSAT IR# & N&D STRUCTURAL REPAIRS
2121
SV4-CA20-S4W-CV5739
CA20-26 MAP OUT TEMPORARY ATTACHMENTS
2122
SV4-CA20-S5W-CV5741
CA20-27 Unsat. IR# & N&D Structural Repairs
2123
SV4-CA20-S4W-CV5743
INSTALLATION OF SUB MODULE CA20-27
2124
SV4-CA20-S4W-CV5744
CA20-27 MAP OUT TEMPORARY ATTACHMENTS
2125
SV3-CA20-CEW-850003
FABRICATION OF CA20 OVERLAY PLATES
2126
SV4-2060-C0W-850003
170' ELEV. FLOOR SLAB, POUR # 3
2127
SV3-1230-ERW-860254
INSTALL CONDUIT PENETRATIONS FOR AUXILIARY BUILDING SHIELD WALL, FROM ELEVATION
100'-0 " - 117'-6"
2128
SV4-CB00-S8W-CV3831
FINAL INSTALLATION OF CB MODULES 65 & 66 AT ELEVATION 71'-6"
2129
SV4-CA20-S5W-CV5745
CA20-28 UNSATISFACTORY IRs AND N&D REPAIRS - STUDS
2130
SV4-CA20-S4W-CV5749
CA20-28 MAP OUT TEMPORARY ATTACHMENTS
2131
SV4-CB31-CBW-850000
CB31 MODULE INSTALLATION
2132
SV4-CB35-CBW-850000
CB35 MODULE INSTALLATION
2133
SV3-CAS-P0W-860290
CAS SMALL BORE TIE-IN CONNECTIONS FROM KB15 MODULE
2134
SV4-CA20-S4W-CV5754
CA20-29 MAP OUT TEMPORARY ATTACHMENTS





10/18/2017
 
Page 149 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2135
SV3-SES-EEW-EL7558
INSTALL TURBINE BLDG. SES SECURITY EQUIPMENT CONTROL PNLS. & CONTROLLERS IN ROOM
20513 ELV. 156' 0"
2136
SV4-CA20-S5W-CV5755
CA20-30 UNSATISFACTORY IRs/N&Ds/E&DCRs AND LOOS PARTS - STUDS
2137
SV4-CA20-S5W-CV5756
CA20-30 Unsat IR# & N&D Structural Repairs
2138
SV4-CA20-S4W-CV5759
CA20-30 MAP OUT TEMPORARY ATTACHMENTS
2139
SV3-CAS-P0W-ME3435
FABRICATION/INSTALLATION OF PIPING FOR ISO SV3-CAS-PLW-893, SV3-CAS-PLW-895
2140
SV4-CA20-S5W-CV5760
CA20-71 UNSAT IR - STUDS
2141
SV0-DFS-C0W-850001
DIESEL FUEL TRANSFER STATION, DFS-MS001 EQUIPMENT PAD
2142
SV4-CA20-S4W-CV5764
CA20-71 MAP OUT TEMPORARY ATTACHMENTS
2143
SV4-CA20-S5W-CV5765
CA20-72 UNSAT IR# & N&D STUD REPAIRS
2144
SV4-CA20-S4W-CV5768
INSTALLATION OF SUBMODULES CA20-71, CA20-72, AND CA20-73
2145
SV4-CA20-S4W-CV5769
CA20-72 MAP OUT TEMPORARY ATTACHMENTS
2146
SV4-CA20-S5W-CV5770
CA20-73 UNSAT IR STUDS
2147
SV4-CA20-S4W-CV5774
CA20-73 MAP OUT TEMPORARY ATTACHMENTS
2148
SV3-1154-ERW-EL8974
Fabrication and Installation of Conduit Supports for Area 4 on Ring 2 of the
Containment Vessel at EL. 131'-9" to 170'-0".
2149
SV3-PXS-P0W-ME6162
Fabrication and Installation of CA03 Large Bore Piping Shown on Isometric
SV3-PXS-PLW-230
2150
SV4-WLS-P0W-ME6237
INSTALLATION OF SMALL BORE CA01 WLS EMBEDDED PIPING (INCLUDE ISOMETRICS
SV4-WLS-PLW-562, 566, 573, 574, & 575)
2151
SV4-WLS-P0W-ME6238
INSTALLATION PF S,A;; BPRE CA01 WLS EMBEDDED PIPING (INCLUDE ISOMETRICS
SV4-WLS-PLW-564, -565, -570, -571, & -572)
2152
SV3-CA02-S4W-CV6272
INSTALL CA02-05 PERMANENT WELDED ATTACHMENTS
2153
SV4-CA01-S5W-CV6357
CA01-01 UNSATISFACTORY IRs/N&Ds/E&DCRs AND LOOSE PARTS-STRUCTURAL
2154
SV4-CA01-S5W-CV6361
CA01-02 UNSAT IRs/N&Ds/E&DCRs/LOOSE PARTS -STRUCTURAL
2155
SV4-CA01-S5W-CV6365
CA01-03 UNSAT IRS/N&DS/E&DCRS/LOOSE PARTS - STRUCTURAL
2156
SV4-CA01-S4W-CV6367
SUBMODULE CA01-04 INSTALLATION
2157
SV4-CA01-S5W-CV6386
CA01-08 UNSAT IRs/N&Ds/EDCRs/ LOOSE PARTS-STRUCTURA
2158
SV4-MSS-P0W-860356
INSTALLATION AND FABRICATION OF MAIN STEAM SYSTEM(MSS) PIPING
2159
SV3-1130-C0W-850007
REFUEL CAVITY FLOOR





10/18/2017
 
Page 150 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2160
SV4-CA01-S4W-CV6532
CA01 - OLP & WELDED ATTACHMENTS - ELV.. 94' - 96'
2161
SV4-2060-CSW-850013
TB13 STAIRS AND HANDRAILS
2162
SV4-2050-C0W-850004
141'-3" ELEV. FLOOR SLAB, POUR # 4
2163
SV3-ME01-PHW-860974
CONDENSER B HEATER DRAIN PIPING SUPPORT
2164
SV3-EDS-EAW-EL3131
INSTALL ANNES BLDG. EDS4-EA AND EDS4-DD DISTRUBUTION PANELS, ROOM 40414
2165
SV4-CA01-S4W-CV6488
CA01-35 Installation
2166
SV4-WLS-P0W-860376
FABRICATION/INSTALLATION OF WLS PIPING (ISOMETRIC DRAWING SV4-WLS-PLW-170)
2167
SV4-CA01-S5W-861314
CA01- Misc. Work, Misc. Unsat. IRs/N&Ds and E&DCRs
2168
SV3-PWS-P0W-861060
INSTALLATION OF ANNEX BLDG POTABLE WATER SYSTEM PWS PIPING (ISO SV3-PWS-PLW-412
& -414)
2169
SV3-SES-EEW-EL6227
INSTALL (SES) PLANT SECURITY SYSTEM EQUPIMENT FOR ANNEX COMPUTER ROOM "A" -
40410 ELEV. 118'-6"
2170
SV4-DWS-PHW-860938
Fabrication/Installation of DWS Piping Supports (Isometric Drawings
SV4-DWS-PLW-60D, -624 and -625
2171
SV4-VWS-PHW-860963
Fabrication/Installation of VWS Piping Supports (Isometric Drawings
SV4-VWS-PLW-260, -384 and -389)
2172
SV4-VAS-P0W-861320
INSTALLATION OF ISOMETRICS SV4-VAS-PLW-340 AND SV4-VAS-PLW-350 IN THE CA20
MODULE
2173
SV3-PXS-P0W-861165
ASME SECTION III – FABRICATION/INSTALLATION OF PIPING FOR ISOMETRIC
SV3-PXS-PLW-028 (LINE NUMBER L120)
2174
SV3-EDS1-EAW-EL6226
INSTALL (EDS1) EA-LOW VOLTAGE DISTRIBUTION PNL EQUIPMENT FOR ANNEX COMPUTER ROOM
"A"-ELEV. 118'-6"
2175
SV3-2050-SHW-860259
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, BELOW ELEVATION 169'-0" SOUTH OF COLUMN 13.1, & BETWEEN P.1 TO R
2176
SV3-CDS-PLW-ME2310
INSTALLATION OF CDS PIPING
2177
SV3-2060-CSW-850013
TB13 STAIRS AND HANDRAILS
2178
SV4-2050-C0W-850002
141'-3" ELEV. FLOOR SLAB, POUR #2
2179
SV4-2050-C0W-850003
141'-3" ELEV. FLOOR SLAB, POUR #3
2180
SV3-1130-C0W-850006
IRWST Floor
2181
SV3-KQ22-KQW-ME1691
KQ22 LOWER CVCS MODULE INSTALL
2182
SV4-CA01-S5W-860270
CA01 REBAR FABRICATION, TORQUEING TO COUPLERS AND TESTING
2183
SV4-VAS-MDW-860209
FABRICATE/INSTALL VAS DUCT AND SUPPORTS IN ROOM 12153
2184
SV3-ML05-MLW-ME6086
INSTALLATION OF ANNULUS WALL PENETRATIONS 100'0 TO 117'0





10/18/2017
 
Page 151 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2185
SV4-WLS-P0W-860375
FABRICATION/INSTALLATION OF WLS PIPING (INCLUDING ISOMETRIC SV4-WLS-PLW-161)
2186
SV3-KQ23-KQW-ME1692
KQ23 UPPER CVCS MODULE INSTALL
2187
SV3-PXS-P0W-ME2961
FABRICATION/INSTALLATION OF ISOMETRIC # SV3-PXS-PLW-019 (
2188
SV3-PXS-P0W-ME3239
FABRICATION/INSTALLATION OF ISOMETRIC # SV3-PXS-PLW-026
2189
SV3-PXS-P0W-861011
INSTALL ISOMETRIC SV3-PXS-PLW-938 LARGE BORE PIPING
2190
SV3-SFS-P0W-861167
Install Isometric SV3-SFS-PLW-780
2191
SV3-PXS-P0W-861016
Install large bore piping for Isometric SV3-PXS-PLW-948
2192
SV3-PXS-PHW-861018
INSTALL ISOMETRIC SV3-PXS-PLW-935 LARGE BORE PIPE SUPPORTS
2193
SV3-1227-ERW-860442
INSTALL DESIGN ROUTED CABLE TRAY & CABLE TRAY SUPPORTS IN SHIELD ANNULUS TUNNEL
82'-6" LEVEL
2194
SV3-1227-ERW-860443
INSTALL DESIGN ROUTED SAFETY RELATED CONDUIT, BOXES & CONDUIT SUPPORTS IN SHIELD
ANNULUS TUNNEL, 82¿-6¿ LEVEL
2195
SV3-PXS-P0W-861008
Install large bore supports for Isometric SV3-PXS-PLW-935
2196
SV3-PXS-P0W-861010
Install large bore supports for Isometric SV3-PXS-PLW-937
2197
SV3-PXS-PHW-881159
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-PXS-PLW-283
2198
SV4-KQ11-KQW-860208
INSTALL LEDGER ANGLES FOR KQ11 & PERFORM SEAL WELD FROM KQ11 TO CB65
2199
SV3-4042-SAW-861026
INSTALL HILTI GIRDER SYSTEM ANNEX BUILDING AREA 2 EL. 117'-6"
2200
SV3-1220-CPW-CV1074
UNIT 3 INSTALLATION OF FLOOR PRECAST PANELS EL.82'-6"
2201
SV3-SFS-P0W-ME3651
INSTALLATION OF LARGE BORE SFS PIPING (INCLUDES ISOMETRIC SV3-SFS-PLW-566)
2202
SV3-Q240-Q2W-861350
COMPLETION OF MODULE Q240
2203
SV4-MT71-C0W-850002
WASTE WATER RETENTION BASIN BOTTOM SLAB, CENTER POUR
2204
SV4-4031-ERW-860381
INSTALLATOIN OF EMBEDDED CONDUCT ANNEX BULIDING,AREA 1 ELEV.100'-0"
2205
SV4-2038-SHW-860264
SUPPLEMENTAL STEEL INSTALLATION AREA 8 FROM COLS 13.05 TO 14 IN TURBINE 4
2206
SV4-WLS-PHW-861335
INSTALLATION OF WLS PIPE SUPPORTS FOR ISOMETRIC SV4-WLS-PLW-364
2207
SV3-ME01-P0W-860980
INSTALLATION OF CONDENSER B HEATER DRAIN PIPING
2208
SV4-WRS-P0W-861358
INSTALLATION OF PIPING FOR ISOMETRICS SV4-WRS-PLW-660, -664 & -665
2209
SV4-FWS-P0W-860897
INSTALLATION AND FABRICATION OF MAIN AND STARTUP FEEDWATER SYSTEM (FWS) PIPING
SUPPORT





10/18/2017
 
Page 152 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2210
SV4-MT71-C0W-850004
WASTE WATER RETENTION BASIN WALL POUR # 4
2211
SV4-MSS-PHW-860359
INSTALLATION AND FABRICATION OF MAIN STEAM SYSTEM (MSS) PIPING SUPPORT
2212
SV4-WRS-PHW-861359
INSTALLATION OF PIPE SUPPORTS FOR ISOMETRICS SV4-WRS-PLW-660, 664 & 665
2213
SV4-4033-SSW-850000
STRUCTURAL STEEL, 1ST TIER COLUMNS, AREA 3
2214
SV4-WLS-P0W-861339
INSTALLATION OF WLS PIPING FOR ISOMETRICS SV4-WLS-PLW-445, 936
2215
SV3-2051-SHW-860262
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, BELOW ELEV 169'-0" AREA 1 FROM COLUMNS 14 TO 16 & P.1 TO P.2
2216
SV3-ML05-MLW-861324
FABRICATION/INSTALLATION OF PIPE PENETRATIONS FOR ISO SV3-ML05-V2-317
2217
SV3-RNS-PHW-861420
FABRICATION/INSTALLATION OF SUPPORTS FOR ISO SV3-RNS-PLW-141
2218
SV3-SFS-P0W-ME6692
FABRICATION/INSTALLATION OF ISOMETIC SV3-SFS-PLW-789 (LINE NUMBERS SFS-PL-L038,
-L052, -L140)
2219
SV3-PXS-P0W-861014
INSTALL ISOMETRIC SV3-PXS-PLW-946 LARGE BORE PIPING
2220
SV3-PXS-P0W-ME2963
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC SV3-PXS-PLW-01B (LINE
NUMBERS PXS-PL-L128A & L131A)
2221
SV3-PXS-PHW-ME5584
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-PXS-PLW-640
2222
SV3-2054-SHW-860263
CABLE TRAY SUPLEMENTAL STEEL, UNIT 3 TURBINE, BELOW EL 169'-0", AREA 4 NORTH OF
12.1, K.5-L.5
2223
SV3-R219-ERW-861315
INSTALLATION OF ELECTRICAL CABLE TRAY AND TRAY GROUNDING IN MODULE R219
2224
SV4-CA01-S4W-861376
CA01-GUIDE PIN INSTALL
2225
SV0-010-EWW-861550
ITP ELECTRICAL ASSISTANCE FOR BUILDING 315
2226
SV4-4042-SSW-850000
116'-10" ELEV FLOOR STRUCTURAL STEEL AREA 2
2227
SV4-4052-SSW-850000
134'-7" ELEV FLOOR STRUCTURAL STEEL AREA 2
2228
SV4-PXS-P0W-885600
ASME III – FABRICATION/INSTALLATION OF CA03 SMALL BORE PIPE FOR ISOMETRICS
SV4-PXS-PLW-293 & SV4-PXS-PLW-294
2229
SV3-CWS-PLW-ME2507
INSTALLATION OF CWS PIPING ISO'S 70X, 70Y, 70Z, 71D
2230
SV3-2030-SHW-860274
ELECTRICAL CABLE TRAY SUPPORT INSTALLATION IN THE TURBINE BULIDING,ELEVATION
100",AREA 0,ROOM 20300(TRAPEZE
2231
SV4-CA01-S4W-CV6506
CA01-40 SUM MODULE INSTALLATION
2232
SV4-4041-SSW-850000
116'-0" ELEV FLOOR STRUCTURAL STEEL, AREAS 1
2233
SV3-DOS-PHW-861516
INSTALL PIPE SUPPORTS(SPIDERS) ON THE DESIEL FUEL OIL LINES FROM THE DESIEL
GENERATOR





10/18/2017
 
Page 153 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2234
SV4-WLS-P0W-861507
INSTALLATION OF PIPING FOR SV4-WLS-PLW-281 & -931
2235
SV4-CAS-P0W-861510
INSTALLATION OF PIPING FOR SV4-CAS-PLW-330 & -891
2236
SV0-DFS-THW-861460
HYDRO TEST THE DIESEL FUEL OFFLOADING SYSTEM (DFS) PIPING
2237
SV0-DFS-THW-861461
PNEUMATIC TEST OFDIESEL FUEL OFFLOADING SYSTEM (DFS) PIPING
2238
SV4-WLS-P0W-861341
INSTALLATION OF WLS PIPING FOR ISOMETRICS SV4-WLS-PLW-33A & 870
2239
SV4-CA01-CAW-850000
CA01 MODULE INSTALLATION
2240
SV4-CA20-S4W-CV5118
Realignment of Unit 4 CA20 Single-Sided Walls
2241
SV4-WLS-P0W-861509
INSTALLATION OF PIPING FOR SV4-WLS-PLW-93A & -990
2242
SV4-VWS-PHW-861173
FABRICATION/ INSTALLATION OF VWS PIPING SUPPORTS (ISOMETRIC DRAWINGS
SV4-VWS-PLW-270, -484 AND -489
2243
SV4-CA20-CAW-850101
CA20 WATERTIGHT DOOR
2244
SV4-2100-SSW-850000
First Bay, Bolt Qualification
2245
SV3-CVS-MLW-861034
ASME SECTION III - INSTALLATION OF CONTAINMENT VESSEL PENETRATION SV3-CVS-PY-C01
(P05)
2246
SV3-RNS-PHW-861207
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-RNS-PLW-380
2247
SV3-SGS-MLW-861043
ASME SECTION III - INSTALLATION OF CONTAINMENT VESSEL PENETRATION
SV3-SGS-PY-C05A (P44)
2248
SV4-PXS-P0W-861450
ASME SECTION III – FABRICATION/INSTALLATION OF CA03 SMALL BORE PIPE FOR
ISOMETRIC SV4-PXS-PLW-290
2249
SV4-CA05-CAW-850000
CA05 MODULE INSTALLATION
2250
SV4-PXS-P0W-885602
ASME SECTION III – FABRICATION/INSTALLATION OF CA03 SMALL BORE PIPE FOR
ISOMETRICS SV4-PXS-PLW-297 & SV4-PXS-PLW-298
2251
SV4-WRS-P0W-861357
INSTALLATION OF PIPING FOR ISOMETRICS SV4-WRS-PLW-59R & 59V
2252
SV4-ML05-MLW-861465
INSTALLATION OF ASME CA03 PENETRATIONS SV4-11305-ML-P19 AND SV4-11305-ML-P20
2253
SV4-PXS-PHW-885603
FABRICATION/INSTALLATION OF CA03 PIPE SUPPORTS FOR ISOMETRICS SV4-PXS-PLW-781 &
SV4-PXS- PLW-801
2254
SV4-ML05-MLW-861463
INSTALLATION OF ASME CA03 PENETRATION SV4-11305-ML-P16
2255
SV4-PXS-PHW-885611
FABRICATION/INSTALLATION OF CA03 PIPE SUPPORTS FOR ISOMETRICS SV4-PXS-PLW-295 &
SV4-PXS- PLW-296
2256
SV0-DFS-P0W-860237
DFS PIPING FROM NEAR BUILDING 306 TO PAD 321
2257
SV0-DFS-P0W-860238
DFS FIBERCAST LEAK CONTAINMENT JACKET PIPING FROM NEAR BUILDING 306 TO PAD 321
2258
SV4-SFS-P0W-861517
ASME III – FABRICATION/INSTALLATION OF CA20 LARGE BORE PIPE FOR ISOMETRIC
SV4-SFS-PLW-170





10/18/2017
 
Page 154 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2259
SV4-PXS-PHW-885610
ASME III – FABRICATION/INSTALLATION OF CA03 PIPE SUPPORTS FOR ISOMETRICS
SV4-PXS-PLW-293 & SV4-PXS-PLW-294
2260
SV3-WRS-MTW-861416
INSTALLATION OF WRS-MT-02A/02B TANKS
2261
SV3-MH20-EYW-860385
15 TON SECONDARY BRIDGE CRANE MAINLINE STSTEM ASSEMBLY FOR THE TURBINE BUILDING
IN ROOM 20600 (CONDUCTOR BARS)
2262
SV3-1210-CEW-CV1262
UNIT 3 AUXILIARY BUILDING-EL. 66'6" EMBED PLATES FOR CONCRETE WALL PLACEMENTS
#5, #21, #22, #23, & #24
2263
SV3-1130-SSW-850001
UNIT 3, Q2-23 BEAM SEAT FABRICATION
2264
SV3-PWS-P0W-ME4946
INSTALLATION OF ANNEX POTABLE WATER SYSTEM (PWS) PIPING INCLUDING ISOMETRICS:
SV3-PWS-PLW-104, -136, -196, THRU 198, -453 & -470
2265
SV3-4030-AMW-850000
100' ELEV. MASONRY, BATTERY ROOMS
2266
SV3-WWS-P0W-861592
FABRICATE AND INSTALL THE HDPE WASTE WATER SYSTEM (WWS) PIPING AROUND
2267
SV4-PXS-P0W-885593
ASME III - FABRICATION/INSTALLATION OF CA03 SMALL BORE PIPE FOR ISOMETRICS
SV4-PXS-PLW-781 & SV4-PXS-PLW-801
2268
SV4-ML05-MLW-861464
INSTALLATION OF ASME CA03 PENETRATIONS SV4-11305-ML-P14 AND SV4-11305-ML-P15
2269
SV4-PXS-P0W-885596
ASME III - FABRICATION/INSTALLATION OF CA03 LARGE BORE PIPE FOR ISOMETRICS
SV4-PXS-PLW-220 & SV4-PXS-PLW-221
2270
SV4-PXS-PHW-885604
ASME III – FABRICATION/INSTALLATION OF CA03 PIPE SUPPORTS FOR ISOMETRICS
SV4-PXS-PLW-791 & SV4-PXS-PLW-796
2271
SV4-PXS-P0W-885595
ASME III - FABRICATION/INSTALLATION OF CA03 LARGE BORE PIPE FOR ISOMETRICS
SV4-PXS-PLW-223 & SV4-PXS-PLW-230
2272
SV3-CA20-C0W-850003
CA20 FLOOR SLABS 34-37
2273
SV3-1130-SSW-850002
Q2-33 BEAM SEAT FABRICATION
2274
SV3-4052-SAW-850004
Unit 3, Annex Supplemental Steel 135'-3" Elev., Area 2 from CL 7-7.1 & H-F
2275
SV3-CH77-CHW-850000
CH77 Structural Steel Installation
2276
SV3-PXS-P0W-ME3238
ASME SECTION III- FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-025 (LINE
NUMBER PXS-PL-L021B)
2277
SV4-1130-C0W-850011
CONTAINMENT BUILDING-WEST CONCRETE-ELEV 83'-0" & 84'-6" TO 87'-6"
2278
SV3-PXS-P0W-861164
ASME SECTION III – FABRICATION/INSTALLATION OF PIPING FOR ISOMETRIC
SV3-PXS-PLW-01V (LINE NUMBERS L015A, L016A, L017A)
2279
SV4-ML05-MLW-861462
INSTALLATION OF ASME CA03 PENETRATIONS SV4-11305-ML-P10& SV4-11305-ML-P11





10/18/2017
 
Page 155 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2280
SV4-WRS-P0W-861649
INSTALLATION OF PIPING FOR SV4-WRS-PLW-654
2281
SV4-CA02-S4W-860168
CA02-05 OLPs and Welded Attachments
2282
SV4-WWS-P0W-861552
INSTALLATION AND FABRICATION OF WASTE WATER SYSTEM(WWS) PIPING FOR 140"SLAB 4
2283
SV3-DWS-P0W-861096
FABRICATION/INSTALLATION OF PIPING AND SUPPORTS FOR ISOME
2284
SV4-PXS-P0W-885594
ASME III - FABRICATION/INSTALLATION OF CA03 SMALL BORE PIPE FOR ISOMETRICS
SV4-PXS-PLW-791 & SV4-PXS-PLW-796
2285
SV4-CA01-S4W-861189
CA01-SA03 -ELEV 96' TO 107' OLPs AND WELDED ATTACHMENTS
2286
SV4-WLS-P0W-861522
Fabrication/Installation of WLS Piping (Includes Isometric Drawings
SV4-WLS-PLW-33K, -357 and -35F)
2287
SV4-WLS-PHW-861456
INSTALLATION OF PIPE SUPPORTS FOR SV4-WLS-PLW-93A- & 990
2288
SV4-WLS-PHW-861454
INSTALLATION OF PIPE SUPPORTS FOR SV4-WLS-PLW-281 & -931
2289
SV3-1124-SPW-850013
SPL13 Main Support Beam Installation
2290
SV4-2050-C0W-850020
141'3" ELEVATION EQUIPMENT PADS AND CURBS
2291
SV3-PXS-PHW-ME4501
Fabrication/Installation of Pipe Supports for Isometric Drawing SV3-PXS-PLW-01X
2292
SV4-PXS-PHW-885606
ASME III – FABRICATION/INSTALLATION OF CA03 PIPE SUPPORTS FOR ISOMETRIC
SV4-PXS-PLW-221
2293
SV4-4051-SSW-850000
134'7" ELEV FLOOR STRUCTURAL STEEL AREAS 1
2294
SV3-4051-SAW-850000
Unit 3,Annex Supplemental Steel Area 1,Ei.135'3 CL 11.15-13 &E-I.1
2295
SV3-4051-SAW-850003
Supplementary Steel,EL.135',Area 1CL H/E & 9?10.05
2296
SV3-4051-SAW-850002
Supplementary Steel, El. 135'-3" ,Area 1 CL H/E & 10.5/11.09
2297
SV3-2052-SHW-860953
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEVATION 141'-3", AREA 2, BETWEEN COLUMNS 16 TO 17, & BETWEEN P.2 TO
R
2298
SV3-DWS-P0W-861099
FABRICATION/ INSTALLATION OF PIPING AND SUPPORTS FOR ISOMETRIC SV3-DWS-PLW-723 (
LINE NUMBER L260)
2299
SV3-CAS-P0W-861438
FABRICATION/ INSTALLATION OF PIPING AND SUPPORTS FOR ISOMETRIC SV3-CAS-PLW-845 (
LINE NUMBER L016)
2300
SV3-MS85-MEW-ME4799
INSTALLATION OF THE LUBE OIL SYSTEM FLUSHING UNIT
2301
SV4-1211-ERW-861224
INSTALL DESIGN ROUTED CONDUIT AND CONDUIT SUPPORTS IN BATTERY ROOM "B", ROOM
12104 EL. 66'-6"
2302
SV4-2038-SHW-860265
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION FROM COLUMNS 14 TO 16 IN
AREA 8OF THE UNIT 4 TURBINE BUILDING, BELOW ELEVATION 119'-9"
2303
SV3-DWS-P0W-861098
FABRICATION/ INSTALLATION OF PIPING AND SUPPORTS FOR ISOMETRIC SV3-DWS-PLW-720
(LINE NUMBER L260)





10/18/2017
 
Page 156 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2304
SV4-1120-CCW-CV4121
UNIT 4 CONTAINMENT PLACEMENT, CURING & REPAIR OF CONCRETE FROM EL 80'0" TO 80'6"
TO EL 83'-0" TO 84'-6"
2305
SV3-DWS-P0W-861097
FABRICATION/ INSTALLATION OF PIPING AND SUPPORTS FOR ISOMETRIC SV3-DWS-PLW-721
(LINE NUMBER L260)
2306
SV3-RNS-PHW-861208
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-RNS-PLW-194
2307
SV4-2020-MEW-860399
CONDENSER C CONNECTION PIECE ASSEMBLY
2308
SV4-2020-MEW-860397
CONDENSER A CONNECTION PIECE ASSEMBLY
2309
SV4-WLS-PHW-861365
INSTALLATION OF PIPE SUPPORTS FOR ISOMETRICS SV4-WLS-PLW-33B, -33G, & -33H
2310
SV3-CAS-P0W-861432
FABRICATION/ INSTALLATION OF PIPING AND SUPPORTS FOR ISOMETRIC SV3-CAS-PLW-724
(LINE NUMBERS L205 & L279)
2311
SV3-CAS-P0W-861437
FABRICATION/ INSTALLATION OF PIPING AND SUPPORTS FOR ISOMETRIC SV3-CAS-PLW-843
(LINE NUMBER L239)
2312
SV4-MT71-C0W-850005
WWS Basin Wall, Pour # 5
2313
SV4-CWS-PHW-ME5469
INSTALLATION OF PIPE SUPPORTS FOR WP SV4-CWS-P0W-ME5456
2314
SV3-2053-SHW-860954
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEVATION 156'-0", AREA 3, BETWEEN COLUMNS 19 TO 20, BETWEEN L.1 TO R
2315
SV3-1150-ERW-861713
FABRICATION AND INSTALLATION OF HYDROGEN IGNITER CONDUIT SUPPORTS ATTACHING TO
THE CONTAINMENT VESSEL AT 175' TO 275' ELEVATION.
2316
SV3-2057-SHW-860955
ELECTRICAL CABLW TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEVATION 156'-0", AREA 7, BETWEEN COLUMNS 19 & 20, & BETWEEN K.5 TO
L.1
2317
SV4-1000-C0W-850001
CONCRETE UNDER CONTAINMENT VESSEL, 8BY
2318
SV4-2060-SPW-850012
TB12 GRATING / DECKING
2319
SV3-PXS-P0W-ME3378
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-02L (LINE
NUMBERS PXS-PLL021B, L025B, L026B, L127B)
2320
SV3-2070-C0W-850001
Unit 3, Turbine Building, Roof Elevated Slab, Pour # 1
2321
SV3-2070-C0W-850004
UNIT 3 TURBINE BUILDING, ROOF ELEVATED SLAB, POUR # 4
2322
SV3-DWS-P0W-861103
FABRICATION/ INSTALLATION OF PIPING AND SUPPORTS FOR ISOMETRICS SV3-DWS-PLW-724
(LINE NUMBER L260/L521)
2323
SV3-DWS-P0W-861102
FABRICATION/INSTALLATION OF PIPING AND SUPPORTS FOR ISOMETRIC SV3-DWS-PLW-72C (
LINE NUMBER L260)
2324
SV4-1220-CPW-CV5123
UNIT 4 NUCLEAR ISLAND AUX BUILDING - INSTALLATION OF FLOOR PRE-CAST PANELS AT
ELEV 82'-6"





10/18/2017
 
Page 157 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2325
SV3-SFS-P0W-ME8755
FABRICATION/ INSTALLATION OF PIPING SUPPORTS FOR ISOMETRIC SV3-SFS-PLW-757
2326
SV3-PXS-P0W-861751
REMOVE MODULE Q223 VALVE OPERATORS
2327
SV3-1235-ERW-861444
INSTALL CONDUIT SLEEVES FOR PENETRATIONS IN UNIT 3 AUX BUILDING FLOOR SLABS, EL
100'-0" AREA 5 RM. 12361 & AREA 6 RM. 12372
2328
SV4-CA02-S4W-860170
CA02- BASEMAT CONNECTION PLATES
2329
SV3-4043-SPW-850000
115'-8" ELEVATION. DECKING AND GRATING, AREA 3
2330
SV3-2050-SUW-850513
156' ELEV, WALL STEEL, RM 20513
2331
SV4-4052-SAW-850002
SUPPLEMENTAL STEEL 135'-3" ELEV., AREA 2 FROM CL 4.1-7 & G-F
2332
SV3-1225-CSW-850100
S04 STAIR TOWER FROM ELEV. 66'-6" TO 135'-3"
2333
SV4-4052-SAW-850004
UNIT 4, ANNEX SUPPLEMENTAL STEEL 135'-3" ELEV., AREA 2 FROM CL 7-7.1 & H-F
2334
SV4-WWS-P0W-861593
FABRICATE AND INSTALL THE HDPE WASTE WATER SYSTEM (WWS) PIPING AROUND THE UNIT 4
WASTER WATER RETENTION BASIN
2335
SV4-FPS-PHW-860896
INSTALLATION OF FPS PIPING SUPPORTS ELEVATION 100'
2336
SV3-Q233-Q2W-861062
INSTALLATION OF MECHANICAL MODULE 1124-Q2-33
2337
SV3-2043-SHW-861332
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEVATION 120'-6", AREA 3, COLUMNS 18 TO 19 & P.1 TO P.2
2338
SV3-1242-SSW-850000
Auxiliary Building Structural Steel from Elev. 100'-0' to 117'-6", Area 2
2339
SV4-4052-SAW-850005
SUPPLEMENTAL STEEL 135'-3" ELEV. ANNEX BUILDING, AREA 2 FROM CL 7.1-9 & G-H
2340
SV4-WRS-THW-861642
HYDROSTASTIC TESTING FOR WRS IN ANNEX BUILDING
2341
SV3-CAS-P0W-861434
FABRICATION/ INSTALLATION OF PIPING AND SUPPORTS FOR ISOMETRIC SV3-CAS-PLW-840
(LINE NUMBERS L016 & L240)
2342
SV3-RNS-PHW-861488
FABRICATION/IINSTALLATION OF RNS LARGE BORE PIPE SUPPORTS FOR ISO RNS-PLW-172
2343
SV3-RNS-P0W-861490
FABRICATION/INSTALLATION OF RNS LARGE BORE PIPE FOR ISO SV3-RNS-PLW-177
2344
SV3-PXS-PHW-ME3366
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-015
2345
SV3-0150-ERW-EL4954
CONDUIT AND EQUIPMENT FOR TRANSFORMER AREA NORTH OF TURBINE BUILDING
2346
SV4-ML05-MLW-861468
INSTALLATION OF CA03PENETRATION SV4-11305-ML-P21
2347
SV4-ML05-MLW-861467
INSTALLATION OF CA03 PENETRATION SV4-11305-ML-P09
2348
SV4-ML05-MLW-861466
INSTALLATION OF CA03 PENETRATION SV4-11305-ML-P03
2349
SV4-WRS-P0W-861449
SV4-WRS-P0W-861449





10/18/2017
 
Page 158 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2350
SV4-4051-SAW-850002
SUPPLEMENTAL STEEL, EL.135'-3", AREA 1 CL H/E & 10.5/11.09
2351
SV3-4052-SAW-850007
SUPPLEMENTAL STEEL, EL.135'-3", AREA 1 CL H/E & 10.5/11.09
2352
SV4-R155-ERW-861346
U4 MODULE R155 ELECTRICAL CABLE TRAY AND TRAY GROUNDING ISTALLATION
2353
SV4-R161-ERW-861348
U4 MODULE R161 ELECTRICAL CABLE TRAY AND TRAY GROUNDING INSTALLATION
2354
SV4-R104-ERW-861349
U4 MODULE R104 ELECTRICAL CABLE TRAY AND TRAY GROUNDING INTALLATION
2355
SV4-PXS-PHW-885612
ASME III - FABRICATION/INSTALLATION OF CA03 PIPE SUPPORTS FOR ISOMETRICS
SV4-PXS-PLW-297 & SV4-PXS-PLW-298
2356
SV3-DWS-P0W-861553
INSTALLATION OF ANNEX BLDG DWS PIPING (ISO-SV3-DWS-PLW-199, 200 & 202)
2357
SV3-WWS-THW-861594
HYDRO TEST UNIT 3 WASTE WATER SYSTEM (WWS) HDPE PIPING
2358
SV3-2046-SHW-860985
TURBINE BUILDING, AREA 6, EL. 120'-6" CABLE TRAY SUPPLEMENTAL STEEL COLUMNS 17
TO 18, & I.2 TO J.15
2359
SV4-4030-C0W-850006
100'-0" Elev Wall, Wall 6
2360
SV4-WLS-P0W-ME6239
INSTALLATION OF SMALL BORE CA01 WLS EMBEDDED PIPING (INCLUDE ISOMETRICS
SV4-WLS-PLW-576, -577, -578, & -579)
2361
SV4-SFS-PHW-885608
FABRICATION/INSTALLATION OF CA03 PIPE SUPPORTS FOR ISOMETRIC SV4-SFS-PLW-604
2362
SV4-PXS-PHW-885609
FABRICATION/INSTALLATION OF CA03 PIPE SUPPORTS FOR ISOMETRIC SV4-PXS-PLW-299
2363
SV4-PXS-PHW-885607
FABRICATION/INSTALLATION OF CA03 PIPE SUPPORTS FOR ISOMETRIC SV4-PXS-PLW-603
2364
SV4-SFS-P0W-885598
FABRICATION/INSTALLATION OF CA03 SMALL BORE PIPE FOR ISOMETRIC SV4-SFS-PLW-604
2365
SV4-PXS-P0W-885599
FABRICATION/INSTALLATION OF CA03 SMALL BORE PIPE FOR ISOMETRIC SV4-PXS-PLW-299
2366
SV3-PXS-P0W-ME3381
ASME SECTION III – FABRICATION/INSTALLATION OF ISOMETRIC #SV3-PXS-PLW-02Z (LINE
NUMBERS PXS-PL-L113B & L129B)
2367
SV3-PXS-P0W-ME3372
ASME SECTION III – FABRICATION/INSTALLATION OF ISOMETRIC #SV3-PXS-PLW-02A (LINE
NUMBERS PXS-PL-L128B, L131B, & L132B)
2368
SV3-4031-ERW-861318
INSTALLATION OF SCHEDULED CONDUIT IN ROOM 40309, ANNEX BUILDING, AREA 1,
ELEVATION 100'-0"
2369
SV4-4042-SAW-850001
UNIT 4, ANNEX SUPPLEMENTAL STEEL, AREA 2, 117'-6", CL 4.1 - 6
2370
SV4-WLS-PHW-861453
FABRICATION/INSTALLATION OF WLS PIPING SUPPORTS (ISOMETRICS DRAWINGS
SV4-WLS-PLW-265 AND -275)
2371
SV4-WLS-P0W-861520
INSTALLATION OF PIPING FOR SV4-WLS-PLW-35 & -359





10/18/2017
 
Page 159 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2372
SV4-CA01-CCW-850000
CA01 MODULE GUIDE PINS
2373
SV3-RNS-PHW-861481
FABRICATION/INSTALLATION OF RNS LARGE BORE PIPE SUPPORTS FOR ISO SV3-RNS-PLW-17C
2374
SV4-REFDOC-RW4-850000
REINFORCED CONCRETE FOREMAN'S BOOK
2375
SV3-2070-C0W-850006
TURBINE ROOF ELEV. SLAB, POUR #6
2376
SV4-WLS-PHW-861340
INSTALLATION OF WLS PIPE SUPPORTS FOR ISOMETRICS SV4-WLS-PLW-445, 936, 93C & 940
2377
SV4-CA20-C0W-850002
CA20-66 FLOOR
2378
SV3-2047-SHW-861708
ELECTRICAL CABLE TRAY TRAPEZE SUPPORTS FABRICATION AND INSTALLATION IN THE UNIT
3 TURBINE BUILDING, ELEVATION 120'6", AREA 7
2379
SV3-2060-X4W-850001
UNIT 3, TURBINE DECK SURVEY MARKERS INSTALLATION
2380
SV3-VWS-P0W-860833
INSTALL TURBINE BUILDING LARGE BORE VWS PIPING (ISOMETRICS SV3-VWS-PLW-107, 108,
20AA, 20AB & 206)
2381
SV3-2060-X4W-850000
UNIT 3, TURBINE DECK SURVEY MARKERS INSTALLATION
2382
SV4-1210-CCW-CV3157
UNIT 4 AUX BUILDING WEDGE AND N-LINE (WALL PLACEMENT #0) CONCRETE PLACEMENT FROM
66'-6" TO 82'-6"
2383
SV4-CAS-PHW-861457
INSTALLATION OF PIPE SUPPORTS FOR SV4-CAS-PLW-330 & -891
2384
SV4-4041-SAW-850001
ANNEX SUPPLEMENTAL STEEL, AREA 2, 117'-6", CL 9-10.5
2385
SV3-FWS-PHW-ME3826
INSTALLATION AND FABRICATION OF FEED WATER SYSTEM (FWS)
2386
SV3-2043-SHW-861608
ELECTRICAL CABLE TRAY TRAPEZE SUPPORTS FABRICATION AND INSTALLATION IN THE UNIT
3 TURBINE BUILDING, ELEVATION 120'6", AREA 3
2387
SV3-RMS-JDW-EL6225
INSTALL (RMS) RADIATION MONITORING SYSTEM EQUIPMENT FOR ANNEX COMPUTER ROOM "A"
-40410 ELEV. 118'-6"
2388
SV4-ME01-PHW-861724
UNIT 4 CONDENSER A: INSTALLATION OF WATER CURTAIN SPRAY PIPING SUPPORTS
2389
SV4-MT71-C0W-850007
Waste Water Retention Basin Wall Pour # 7
2390
SV4-4052-SAW-850006
UNIT 4, ANNEX SUPPLEMENTAL STEEL 135'-3", ELEV., AREA 2 FROM CL 7.1-9 & G-F
2391
SV4-ME01-PHW-861726
UNIT 4 CONDENSER C: INSTALLATION OF WATER CURTAIN SPRAY PIPING SUPPORT
2392
SV4-WLS-PHW-861546
INSTALLATION OF PIPE SUPPORTS FOR SV4-WLS-PLW-261 & -267
2393
SV3-PLS-JDW-EL6229
INSTALL (PLS) PLANT CONTROL SYSTEM EQUIPMENT FOR ANNEX COMPUTER ROOM "B" -40411,
ELEV. 118'6"
2394
SV3-4031-ERW-861244
INSTALL CABLE TRAY IN RMS 40307-40310 ANNEX BLDG. AREA 1, ELEV. 100' (WP4)





10/18/2017
 
Page 160 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2395
SV3-4031-ERW-861241
INSTALL CABLE TRAY IN RMS 40307-40310 ANNEX BLDG. AREA 1, ELEV. 100' (WP1)
2396
SV3-4050-EGW-861863
INSTALLATION OF EGS GROUNDING FOR THE ANNEX BUILDING, AREAS 1, 2 & 3
ELEV.135'-3"- BETWEEN COLUMN LINES 2/13
2397
SV3-EDS3-DBW-861178
INSTALLATION OF BATTERIES & ASSOCIATED HARDWARE FOR "EDS3" 125V NON-CLASS 1E DC
& UPS SYSTEM (GROUP I) IN ANNEX BLDG. ROOM 40307
2398
SV3-EDS2-DBW-861177
INSTALLATION OF BATTERIES & ASSOCIATED HARDWARE FOR "EDS2" 125V NON-CLASS 1E DC
& UPS SYSTEM (GROUP II) IN ANNEX BLDG. ROOM 40307
2399
SV4-CAS-P0W-861564
FABRICATION/INSTALLATION OF CAS PIPING SHOWN ON ISOMETRIC DRAWINGS
SV4-CAS-PLW-326, -327 & -360
2400
SV4-WLS-P0W-861558
FABRICATION/INSTALLATION OF WLS PIPING SHOWN ON ISOMETRIC DRAWING
SV4-WLS-PLW-961
2401
SV3-4031-ERW-861243
INSTALL CABLE TRAY IN ROOMS 40307- 40310 ANNEX BLDG. AREA 1 , ELVE. 100' (WP3)
2402
SV4-4041-SAW-850002
UNIT 4 - ANNEX SSUPPLEMENTARY STEEL MODULAR ASSEMBLY), ELEV. 117'-6", AREA 1, CL
10.05 TO CL 11.09
2403
SV3-2039-SHW-861793
ELECTRICAL CABLE TRAY SUPPORT INSTALLATION IN THE TURBINE BUILDING, ELEVATION
100', AREA 9, ROOM 20300 (TRAPEZE & VF)
2404
SV3-1150-EGW-861819
INSTALL GROUNDING IN CONTAINMENT & SHEILD WALLS FROM ELEV. 117'-6" - 135'-3"
EXCLUDING AREAS WHERE SHIELD WALL & AUXILIARY BUILDING MEET
2405
SV4-KB13-KBW-861735
MECHANICAL MODULE KB13 STRUCTURAL FABRICATION
2406
SV4-CAS-PHW-861458
INSTALLATION OF PIPE SUPPORTS FOR SV4-CAS-PLW-33A & -895
2407
SV4-1110-ERW-861804
FABRICATION & INSTALLATION OF DESIGN CONDUIT SUPPORTS IN ROOM 11104
2408
SV4-1130-EGW-861818
INSTALL GROUNDIN IN CONTAINMENT & SHIELD WALLS FROM ELEV. 100'-0" - 117'-6"
EXCLUDING AREAS WHERE SHIELD WALL & AUXILIARY BUILDING MEET
2409
SV4-SDS-THW-861643
HYDROSTATIC TESTING FOR SDS IN ANNEX BUILDING
2410
SV4-ME01-PHW-861725
UNIT 4 CONDENSER B: INSTALLATION OF WATER CURTAIN SPRAY PIPING SUPPORTS
2411
SV3-2070-C0W-850003
UNIT 3, TURBINE BUILDING, ROOF ELEVATED SLAB POUR #3
2412
SV3-2030-SUW-850308
100' ELEV., WALL STEEL, ROOM 20308
2413
SV3-DDS-JDW-EL6228
INSTALL (DDS) DATA DISPLAY AND PROCESSING SYSTEM EQUIPMENT FOR ANNEX COMPUTER
ROOM "B" -40411, ELEV. 118' 6"
2414
SV3-RNS-PHW-881161
Fabrication/Installation of Pipe Supports for Isometric Drawing SV3-RNS-PLW-191
2415
SV4-0000-C0W-850008
TRANSFORMER FOUNDATION WALL POUR #8





10/18/2017
 
Page 161 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2416
SV3-4043-SPW-850001
UNIT 3 - ANNEX, 126' - 3" ELEV., DECKING INSTALLATION
2417
SV3-1240-ERW-861046
INSTALL CONDUIT PENETRATIONS FOR AUXILIARY BUILDING SHIELD WALL, FROM ELEVATION
117' - 6" - 135' - 3"
2418
SV4-CA01-S5W-CV6394
CA01-10 UNSAT IRs / N&DS / E&DCRs / LOOSE PARTS - STRUCTURAL
2419
SV3-1134-SPW-850009
SPL09 INSTALLATION
2420
SV0-DFS-C0W-850003
DIESEL FUEL TRANSFER STATION, DFS-MS003 EQUIPMENT PAD
2421
SV4-2060-SSW-850000
TB-12 THRU -16 STRUCTURAL STEEL REWORK / REPAIR
2422
SV4-2060-C0W-850006
170' ELEV. FLOOR SLAB, POUR # 6
2423
SV3-ECS-EKW-EL7174
INSTALL TURBINE BLDG ECS EQUIPMENT LV LOAD CENTER ECS-EK-41, ROOM 20501 ELEV
141'-3"
2424
SV3-4031-SHW-EL5450
FABRICATE AND INSTALL CABLE TRAY SUPPORTS ANNEX BLDG AREA 1, ELEV 100' PARTIAL
OF BATTERY CHARGER ROOM 40310 W OF ROW LINE G
2425
SV3-ECS-EKW-EL7180
INSTALL TURBINE BLDG ECS EQUIPMENT LV LOAD CENTER ECS-EK-31 ROOM 20502 ELEV
141'-3"
2426
SV0-ZRS-C0W-850004
COMMUNICATIONS SUPPORT CENTER, ZRS-MS004 EQUIPMENT PAD
2427
SV4-CA01-S5W-CV6414
CA01-15 UNSAT IRs/N&DS/E&DCRs/LOOSE PARTS - STRUCTURAL
2428
SV4-0000-C0W-850006
TRANSFORMER FOUNDATION WALL POUR #6
2429
SV3-EDS-DSW-EL3120
INSTALL ANNEX BLDG NON CLASS 1E DC AND UPS SYSTEM - LOAD GROUP 3, ROOM 40308
2430
SV3-PXS-PHW-ME3789
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-02N
2431
SV4-CA01-S5W-CV6466
CA01-29 UNSAT IRs / N&Ds / E&DCRs / LOOSE PARTS - STRUCTURAL
2432
SV4-0000-C0W-850005
TRANSFORMER FOUNDATION WALL POUR #5
2433
SV4-1000-C0W-850003
UNDER CONTAINMENT VESSEL INNER 10.2 CONCRETE PLACEMENT
2434
SV3-ECS-EBW-EL7602
INSTALL ANNEX BLDG LOW VOLTAGE NON-SEGREGATED BUS FOR CROSS TIES BETWEEN
SV3-ECS-EK-14/24 LOAD CENTERS ELEV 100 ROOM 40326
2435
SV3-ECS-EBW-EL7601
INSTALL ANNEX BLDG LOW VOLTAGE NON-SEGREGATED BUS FOR CROSS TIES BETWEEN
SV3-ECS-EK-13/23 LOAD CENTERS ELEV 100 ROOM 40326
2436
SV4-0000-C0W-850022
TRANSFORMER FOUNDATION WALL POUR #22
2437
SV4-CA05-CRW-CV5200
UNIT 4 CA05 WELDABLE COUPLER REINFORCEMENT
2438
SV0-4000-MUW-850000
MASONRY MOCK-UP
2439
SV4-CA01-S5W-CV6430
CA01-19 UNSATISFACTORY IRs/N&Ds/ E&DCRs AND LOOSE PARTS -STRUCTURAL





10/18/2017
 
Page 162 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2440
SV4-CA01-S4W-CV6452
SUBMODULE CA01-25, CA01-47 AND CA01-48 INSTALLATION
2441
SV4-CA01-S5W-CV6536
SA4 LEAK CHASE FABRICATION
2442
SV4-CA01-S4W-CV6571
U4-CA01- LIFTING FRAMES AND BRACING SUBMODULES 01, 02, 03, 20 THRU 24, & 35
2443
SV4-CA01-S4W-CV6572
U4-CA01 LIFTING FRAMES AND BRACING SUBMODULES 04, 11, 12, 17, THRU 19, 25, 47 &
48
2444
SV4-CA01-S4W-CV6573
U4-CA01 LIFTING FRAMES AND BRACING SUBMODULES 05 THRU 10
2445
SV4-CA01-S4W-CV6575
U4-CA01 LIFTING FRAMES AND BRACING SUBMODULES 13 THRU 16, 32, 33, 36, & 39
2446
SV3-MH20-MHW-860956
ASSEMBLY AND INSTALLATION OF 220 T TURBINE CRANE
2447
SV3-CA20-EGW-860291
INSTALL GROUND CABLE FOR NON ELECTRICAL COMPONENTS SUCH AS CA20 TANKS AND HEAT
EXCHANGERS, ELEVATION 100'-0" TO 107'-0"
2448
SV3-1213-ERW-EL3166
AUXILARY BUILDING UNIT 3, EL 66'-6", AREA 3, FABRICATE AND INSTALL DESIGNED TRAY
AND CONDUIT SUPPORTS
2449
SV4-CA20-S4W-CV6878
CA20-47 TEMPORARY ATTACHMENTS - FLOOR & LEDGER ANGLES FOR CA20-47, 48, 49, 50.
2450
SV4-CA20-S4W-CV6879
INSTALLATION OF CA20 SA3 FLOOR (SUBMODULES 47, 48, 49, 50))
2451
SV4-CA20-S4W-CV6882
CA20-48 Temporary Attachments
2452
SV3-ZAS-ERW-EL3254
INSTALL CABLE TRAY & RACEWAY AUX TRANSFORMER ZAS-ET-4A IN TRANSFORMER AREA NORTH
OF TURBINE BLDG
2453
SV4-CA20-S4W-CV6886
CA20-49 Floor Temporary Attachments
2454
SV3-ZAS-ERW-EL3255
INSTALL CABLE TRAY & RACEWAY AUX TRANSFORMER ZAS-ET-4B IN TRANSFORMER AREA NORTH
OF TURBINE BLDG
2455
SV4-CA20-S4W-CV6890
CA20-50 Temporary Attachments
2456
SV4-CA20-S4W-CV6956
CA20-66 Temporary Attachments
2457
SV4-CA20-S4W-CV6957
INSTALLATION OF CA20 SA4 FLOOR (SUBMODULES CA20-66)
2458
SV4-CA20-S5W-CV6973
CA20 Rebar Fabrication, Torqueing and Testing
2459
SV4-2060-SPW-850013
TB13 GRATING/DECKING
2460
SV4-CA20-S4W-CV6981
SV4-CA20 POST WELDING SURVEY DATA/VERIFICATIONS
2461
SV4-CA05-S4W-CV7025
CA05-01 Temporary Wal lAttachments
2462
SV4-CA05-S4W-CV7027
CA05-03 Temporary Attachments
2463
SV4-CA05-S4W-CV7029
CA05-05 Temporary Attachments
2464
SV4-CA05-S4W-CV7030
CA05-06 Temporary Attachments
2465
SV4-CA05-S4W-CV7031
CA05-07 TEMPORARY WALL ATTACHMENTS





10/18/2017
 
Page 163 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2466
SV4-CA05-S4W-CV7032
CA05-08 Temporary Attachments
2467
SV4-CA05-S4W-CV7033
CA05 POST WELDING SURVEY DATA / VERIFICATIONS
2468
SV4-WLS-THW-ME7099
LIQUID RADWASTE SYSTEM (WLS) PIPING HYDROSTATIC TESTING - DRAIN LINE
2469
SV4-CAS-P0W-ME7166
FABRICATE AND INSTALL CAS PIPING SHOWN IN PHASE 7
2470
SV4-2060-C0W-850008
196'-3 ELEV. FLOOR SLAB POUR # 8B
2471
SV3-MS10-MEW-860244
INSTALLATION OF SWITCHGEAR ROOM #2 AHUs
2472
SV4-4033-ERW-860383
INSTALLATION OF EMBEDDED CONDUIT ANNEX BUILDING AREA 3 ELEV 100'-0" & 107'-2"
2473
SV4-ML05-MLW-ME7167
INSTALLATION OF UNIT 4 CA20 PENETRATIONS IN ROOMS 12365, 12454, 12463
2474
SV4-ML05-MLW-ME7321
INSTALLATION OF CA20 SUBMODULE 20 WALL PENETRATIONS ELEVATION 100’0”
2475
SV4-ML05-MLW-ME7322
INSTALLATION OF CA20 SUBMODULE 22 WALL PENETRATION ELEVATION 114'6"
2476
SV4-CA01-S4W-CV6472
CA01-31 SUB MODULE INSTALLATION
2477
SV4-CA20-S5W-CV7373
SA-3 LEAK CHASE FABRICATION
2478
SV4-8200-MHW-CV7385
MISC MAB WORK
2479
SV4-CA01-S5W-CV7389
CA01 LANDING PLATE FABRICATION AND INSTALLATION
2480
SV4-WLS-THW-ME7477
HYRDO TESTING OF KB15 WLS PIPING
2481
SV3-PSS-P0W-ME7502
ASME SECTION III Fabrication/Installation of Isometric SV3-PSS-PLW-716 (Line
Number PSS-PL-T081B)
2482
SV3-PSS-P0W-ME7504
ASME SECTION III Fabrication/Installation of Isometric SV3-PSS-PLW-714 (line
Number PSS-PL-T081B)
2483
SV3-PSS-P0W-ME7505
ASME SECTION III Fabrication/Installation of Isometric SV3-PSS-PLW-713 (Line
Number PSS-PL-T081B)
2484
SV4-WRS-P0W-ME7554
INSTALLATION OF ANNEX BLD WRS EMBEDDED PIPING (ISOMETRIC SV4-WRS-PLW-410, 434,
456, 459, 45A, 45B, 45C, 45D, 468, 46B, 45V, 46D, 47A, 47B)
2485
SV4-WLS-THW-ME7682
HYDRO TESTING OF KB28 WLS PIPING
2486
SV4-CA20-V2W-CV8064
POST LOAD INSPECTION OF SPARE SUPER LIFT LUGS
2487
SV4-CA01-S4W-CV8679
CA01-01 TEMPORARY WALL ATTACHMENTS
2488
SV4-CA01-S4W-CV8680
CA01-02 TEMPORARY WALL ATTACHMENTS
2489
SV4-CA01-S4W-CV8681
CA01-03 TEMPORARY WALL ATTACHMENTS
2490
SV4-CA01-S4W-CV8689
CA01-11 TEMPORARY WALL ATTACHMENTS
2491
SV3-ECS-EKW-EL3149
INSTALL ANNEX BLDG, AC LOAD CENTER, ECS-EK-14, ROOM 40413
2492
SV3-ECS-EKW-EL3138
INSTALL ANNEX BLDG, AC LOAD CENTER, ECS-EK-23, ROOM 40414





10/18/2017
 
Page 164 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2493
SV3-ECS-EKW-EL3137
INSTALL ANNEX BLDG, AC LOAD CENTER, ECS-EK-22, ROOM 40414
2494
SV3-ECS-EKW-EL3148
INSTALL ANNEX BLDG, AC LOAD CENTER, ECS-EK-13, ROOM 40413
2495
SV3-2036-SHW-860241
ELECTRICAL CABLE TRAY SUPPORT INSTALLATION IN THE TURBINE BUILDING, ELEVATION
100' , AREA 6, ROOM 20300 (TRAPEZE)
2496
SV3-ECS-EKW-EL3136
INSTALL ANNEX BLDG, AC LOAD CENTER ECS-EK-21, ROOM 40414
2497
SV4-CA01-S4W-CV8690
CA01-12 TEMPORARY WALL ATTACHMENTS
2498
SV3-2031-SHW-860275
ELECTRICAL CABLE TRAY SUPPORT NSTALLATION IN THE TURBINE BUILDING, ELEVATION
100' AREA 1, ROOM 20300 (TRAPEZE)
2499
SV3-2038-SHW-860273
ELECTRICAL CABLE TRAY SUPPORT NSTALLATION IN THE TURBINE BUILDING, ELEVATION
100' AREA 8, ROOM 20300 (TRAPEZE)
2500
SV4-CA01-S4W-CV8691
CA01-13 TEMPORARY WALL ATTACHMENTS
2501
SV4-CA01-S4W-CV8692
CA01-14 Temporary Wall Attachments
2502
SV4-CA01-S4W-CV8693
CA01-15 TEMPORARY WALL ATTACHMENTS
2503
SV4-CA01-S4W-CV8694
CA01-16 TEMORARY WALL ATTACHMENTS
2504
SV4-CA01-S4W-CV8695
CA01-17 TEMPORARY WALL ATTACHMENTS
2505
SV4-CA01-S4W-CV8696
CA01-18 TEMPORARY WALL ATTACHMENTS
2506
SV4-CA01-S4W-CV8697
CA01-19 TEMPORARY WALL ATTACHMENTS
2507
SV4-CA01-S4W-CV8703
CA01-25 TEMPORARY WALL ATTACHMENTS
2508
SV4-CA01-S4W-CV8724
CA01-47 TEMPORARY WALL ATTACHMENTS
2509
SV4-CA01-S4W-CV8725
CA01-48 TEMPORARY WALL ATTACHMENTS
2510
SV3-SFS-PLW-ME0922
FABRICATE AND INSTALL SFS EMBEDDED PIPING ISO SV3-SFS-PLW-604
2511
SV4-CA01-S4W-CV8698
CA01_20 TEMPORARY ATTACHMENT INSTALLATION
2512
SV3-1160-SSW-CV3061
C8 Circular Trunk SPL28, 29, 30
2513
SV3-PXS-PHW-ME3363
FABRICATION /INSTALLATIN OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-011
2514
SV4-CA20-S4W-CV4011
CA20 WALL3 SOUTH FACE - OLP"S AND WELDED ATTACHMENTS INSTALLATION
2515
SV4-CA20-S4W-CV4019
CA20 WALL 4 SOUTH FACE - OLP'S AND WELDED ATTACHMENTS INSTALLMENT
2516
SV4-CA20-S5W-CV4018
CA20-05 UNSATISFACTORY IRs/N&Ds/E&DCRs AND LOOSE PARTS - STRUCTURAL
2517
SV4-CA20-S4W-CV5287
INSTALLATION OF SUBMODULE CA20-10
2518
SV4-CA20-S5W-CV5290
CA20-11 UNSATISFACTORY IRs/N&Ds/E&DCRs AND LOOSE PARTS - STRUCTURAL





10/18/2017
 
Page 165 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2519
SV3-MS83-MEW-ME5589
INSTALLATION OF STATOR COIL COOLING UNIT (TCS-MS-01)
2520
SV3-4031-SSW-850001
STRUCTURAL STEEL, BATTERY ROOM WALLS
2521
SV3-DWS-P0W-861074
INSTALLATION OF DWS PIPING ON MODULE R251
2522
SV3-R251-MDW-861082
INSTALLATION OF HVAC DUCT ON MODULE R251
2523
SV4-CA20-S4W-CV5286
CA20 WALL J2 EAST FACE - OLP"S AND WELDED ATTACHMENTS INSTALLATION
2524
SV3-1210-CEW-855000
POST-INSTALLED EMBED PLATES AT 66'-6" ELEV
2525
SV4-CAS-PHW-ME1934
INSTALLATION OF SMALL BORE CAS PIPING SUPPORTS (INCLUDING ISOMETRIC
SV4-CAS-PLW-501 AND 504)
2526
SV3-ECS-EKW-EL3139
INSTALL ANNEX BLDG AC LOAD CENTER ECS-EK-24 ROOM 40414
2527
SV3-PXS-PHW-ME3782
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-024
2528
SV0-XR01-S8W-CV0280
Railroad Installation
2529
SV0-SDS-EWW-EL0307
ELECTRICAL INSTALLATION OF SDS GRINDER PUMPS MS-600E, MS-600F AND MS-602D
2530
SV0-ZRS-EWW-TP1081
13.8KV Power Feed to West Side of NOI 7
2531
SV4-FWS-P0W-ME1669
Unit 4 Turbine Building El 100'-0": Fabrication & Installation of Embedded FWS
Piping
2532
SV4-CB24-CBW-850000
CB24 MODULE INSTALLATION
2533
SV3-EDS-DSW-EL3124
INSTALL ANNEX BLDG NON CLASS 1E DC AND UPS SYSTEM - LOAD GROUP 4, ROOM 40310
2534
SV3-ECS-EKW-EL3147
INSTALL ANNEX BLDG, AC LOAD CENTER ECS-EK-12 ROOM 40413
2535
SV3-ECS-EKW-EL3146
INSTALL ANNEX BLDG AC LOAD CENTER ECS-EK-11 ROOM 40413
2536
SV4-CA01-S4W-CV6460
CA01-28 SUB MODULE INSTALLATION
2537
SV4-CA01-S4W-CV6496
CA01-37 SUB MODULE INSTALLATION
2538
SV3-1134-SPW-850010
SPL10 Installation
2539
SV4-2060-SSW-850012
TB-12 STEEL ERECTION
2540
SV3-2060-C0W-850600
170' Elevation, Grout
2541
SV3-PXS-PHW-ME3784
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-02A
2542
SV3-1208-SCW-CV4921
COURSE 12 UNIT 3 SHIELD BUILDING
2543
SV4-CA20-S4W-CV4007
CA20 WALL 2 NORTH FACE - OLPs AND WELDED ATTACHMENT INSTALLATION
2544
SV3-1208-CCW-851004
COURSE 4 CONCRETE PLACEMENT
2545
SV3-ECS-EAW-EL3134
INSTALL ANNEX BLDG ECS-EA DISTRIBUTION PANEL ROOM 40414





10/18/2017
 
Page 166 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2546
SV3-1130-C0W-850008
CONTAINMENT CONCRETE PLACEMENT REFUEL CAVITY ELEV 87'-6" TO ELEV 95'
2547
SV3-4031-ERW-861109
Installation of all Unscheduled Conduit for Lighting / Power Annex Bldg. Area 1,
Elev. 100’, Battery Charger Room 40308
2548
SV3-4031-ERW-861110
Installation of all Unscheduled Conduit for Lighting / Power Annex Bldg. Area 1,
Elev. 100’, Battery Charger Room 40310
2549
SV3-4031-ERW-861111
Installation of all Unscheduled Conduit for Lighting / Power Annex Bldg. Area 1,
Elev. 100’, Battery Room 40307
2550
SV3-4031-ERW-861112
Installation of all Unscheduled Conduit for Lighting / Power Annex Bldg. Area 1,
Elev. 100’, Battery Room 40309
2551
SV3-1230-EGW-860944
INSTALL GROUNDING FOR AUXILIARY BUILDING SHIELD WALL 100'-0" - 117'-6"
2552
SV4-WWS-P0W-860931
INSTALLATION AND FABRICATION OF WASTE WATER SYSTEM (WWS) PIPING
2553
SV3-WWS-P0W-ME4629
FABRICATION AND INSTALLATION OF WWS I.E. PIPING ELEVATION 100'
2554
SV4-CA01-S4W-CV6528
CA01 ELEV 87.5' TO 94' OLPS AND WELDED ATTACHMENTS
2555
SV3-CA02-S5W-CV6271
CA02 MISC. WORK, MISC. UNSAT. IRS / N&DS AND E&DCRS
2556
SV3-PXS-PHW-ME3358
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-01B
2557
SV3-R365-R3W-ME1694
R365 MECHANICAL MODULE INSTALLATION
2558
SV4-ML05-MLW-ME6810
INSTALLATION OF UNIT 4 CA20 WALL PENETRATIONS
2559
SV4-CA20-S4W-CV6827
Installation of CA20 SA 1 Floor (Submodules 34,35,36,37)
2560
SV0-8200-MHW-CV7169
MAB 50 TON OVERHEAD CRANE GIRDER CHANNEL WELDS
2561
SV4-WLS-THW-ME7680
HYDRO TESTING OF KB27 WLS PIPING
2562
SV3-CA02-S5W-CV8034
CA02 ON-SITE BASEMAT FABRICATION
2563
SV4-CA01-S4W-CV8682
CA01-04 TEMPORARY WALL ATTACHMENTS
2564
SV3-WLS-PLW-ME0872
Fabricate and Install WLS Piping Lines WLS-PL-L062, & L110B of Iso
SV3-WLS-PLW-731
2565
SV3-CB47-S5W-860988
CB47 UNSATISFACTORY IRs / N&Ds / E&DCRs AND LOOSE PARTS - STRUCTURAL
2566
SV4-CA01-S4W-CV6484
CA01-34 SUB MODULE INSTALLATION
2567
SV4-0000-C0W-850021
TRANSFORMER FOUNDATION WALL POUR #21
2568
SV4-WRS-P0W-ME5327
Fabrication/Installation of Small Bore WRS Leak Chase Piping Including
SV4-WRS-PLW-80D, -80E, -80F, -86M
2569
SV3-2035-SHW-860253
ELECTRICAL CABLE TRAY SUPPORT INSTALLATION IN THE TURBINE BUILDING ELEVATION
100' AREA 5 ROOM 20300
2570
SV4-0150-ERW-860386
INSTALLATION OF CONDUIT SLEEVES FOR PENETRATION IN UNIT 4 TRANSFORMER AREA
2571
SV3-PXS-PHW-ME5539
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-PXS-PLW-298





10/18/2017
 
Page 167 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2572
SV3-PXS-PHW-ME3783
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-025
2573
SV3-PXS-PHW-ME3362
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-01Z
2574
SV3-PXS-PHW-ME3360
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-01K
2575
SV3-PXS-PHW-ME3786
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-02E
2576
SV3-VWS-P0W-861115
Install Isometric SV3-VWS-PLW-05A Large Bore Piping
2577
SV3-VWS-P0W-861116
Install Isometric SV3-VWS-PLW-05K Large Bore Piping
2578
SV3-VWS-P0W-861117
Install Isometric SV3-VWS-PLW-50A Large Bore Piping
2579
SV3-VWS-P0W-861119
Install Isometric SV3-VWS-PLW-50L Large Bore Piping
2580
SV3-VWS-P0W-861120
Install Isometric SV3-VWS-PLW-50W Large Bore Piping
2581
SV3-VWS-P0W-861121
Install Isometric SV3-VWS-PLW-50X Large Bore Piping
2582
SV3-VWS-P0W-861122
Install Isometric SV3-VWS-PLW-50Y Large Bore Piping
2583
SV3-VWS-P0W-861123
Install Isometric SV3-VWS-PLW-50Z Large Bore Piping
2584
SV3-VWS-P0W-861124
Install Isometric SV3-VWS-PLW-51A Large Bore Piping
2585
SV3-VWS-P0W-861125
INSTALL ISOMETRIC SV3-VWS-PLW-51B LARGE BORE PIPING
2586
SV3-VWS-P0W-861126
Install Isometric SV3-VWS-PLW-52A Large Bore Piping
2587
SV3-VWS-P0W-861128
Install Isometric SV3-VWS-PLW-52L Large Bore Piping
2588
SV3-VWS-P0W-861129
Install Isometric SV3-VWS-PLW-502 Large Bore Piping
2589
SV3-VWS-P0W-861130
Install Isometric SV3-VWS-PLW-513 Large Bore Piping
2590
SV3-VWS-P0W-861131
INSTALL ISOMETRIC SV3-VWS-PLW-519 LARGE BORE PIPING
2591
SV3-VWS-P0W-861134
Install Isometric SV3-VWS-PLW-532 Large Bore Piping
2592
SV3-VWS-P0W-861135
Install Isometric SV3-VWS-PLW-533 Large Bore Piping
2593
SV3-VWS-P0W-861136
Install Isometic SV3-VWS-PLW-537 Large Bore Piping
2594
SV3-VWS-PHW-861139
Install Isomertic SV3-VWS-PLW-50A Large Bore Pipe Supports
2595
SV3-VWS-PHW-861140
Install Isometric SV3-VWS-PLW-50B Large Bore Piping Supports
2596
SV3-VWS-PHW-861141
Install Isometric SV3-VWS-PLW-50L Large Bore Piping Supports
2597
SV3-VWS-PHW-861143
Install Isometric SV3-VWS-PLW-50X Large Bore Pipe Supports
2598
SV3-VWS-PHW-861144
Install Isometric SV3-VWS-PLW-50Y Large Bore Pipe Supports
2599
SV3-VWS-PHW-861145
Install Isometric SV3-VWS-PLW-50Z Large Bore Pipe Supports
2600
SV3-VWS-PHW-861146
Install Isometric SV3-VWS-PLW-51A Large Bore Pipe Supports
2601
SV3-VWS-PHW-861148
Install Isometric SV3-VWS-PLW-52A Large Bore Pipe Supports





10/18/2017
 
Page 168 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2602
SV3-VWS-PHW-861151
Install Isometric SV3-VWS-PLW-502 Large Bore Pipe Supports
2603
SV3-VWS-PHW-861152
Install Isometric SV3-VWS-PLW-513 Large Bore Pipe Supports
2604
SV3-VWS-PHW-861156
Install Isometric SV3-VWS-PLW-532 Large Bpre Pipe Supports
2605
SV3-VWS-PHW-861157
Install Isometric SV3-VWS-PLW-533 Large Bore Pipe Supports
2606
SV3-VWS-PHW-861158
Install Isometric SV3-VWS-PLW-537 Large Bore Pipe Supports
2607
SV0-ZRS-EWW-TP1795
Temporary Power for NOI 7
2608
SV3-VCS-SHW-ME2331
INSTALLATION OF CONTAINMENT VCS HVAC SUPPORTS FOR AZIMUTH 240 - 285
2609
SV3-PSS-P0W-ME7503
ASME SECTION III Fabrication/Installation of Isometric SV3-PSS-PLW-715 (Line
Number PSS-PL-T081B)
2610
SV3-1210-CEW-CV7695
NDE OF JOSEPH OAT EMBED PLATES WITH WELDABLE COUPLERS
2611
SV0-0000-M0W-MU7690
Mock-up for Qualification of ASME Tube Bending
2612
SV0-0000-MYW-CT7674
MECHANICAL/ABRASIVE CLEANING OF MISCELLANEOUS STEEL & EQUIPMENT.
2613
SV3-FPS-PHW-860506
INSTALLATION OF FIRE PROTECTING SYSTEM SUPPORTS (FPS)
2614
SV0-CE01-CEW-CV7471
NDE OF CIVES EMBEDS WITH WELDABLE COUPLERS
2615
SV4-WRS-THW-ME7465
TESTING OF CA20 WALL LEAK CHASES AND CONNECTED PIPING
2616
SV0-CA20-CCW-MU6307
CA20 CONCRETE PLACEMENT MOCK UP FOR CONSTRUCTION JOINT AT ELEV. 85'-0"
2617
SV3-RNS-MLW-860363
ASME SECTION III - INSTALLATION OF CONTAINMENT VESSEL PENETRATION SV3-RNS-PY-C01
(P19)
2618
SV3-RNS-MLW-860364
ASME SECTION III - INSTALLATION OF CONTAINMENT VESSEL PENETRATION SV3-RNS-PY-C02
(P20)
2619
SV3-SFS-MLW-860365
ASME SECTION III - INSTALLATION OF CONTAINMENT VESSEL PENETRATION SV3-SFS-PY-C02
(P22)
2620
SV3-CAS-P0W-ME6006
INSTALLATION OF ANNEX BLDG CAS PIPING (ISO SV3-CAS-PLW-20J, 20K, 20L, & 20M)
2621
SV0-0000-CCW-CV5530
Miscellaneous Grouting in 300 series Buildings/Yard
2622
SV3-MT2D-MEW-ME5377
INSTALLATION OF MSR SHELL DRAIN TANK HDS-MT-02A/B
2623
SV3-1130-SLW-855000
UPENDER PIT, FABRICATION
2624
SV4-CA01-S4W-CV6476
CA01-32 SUBMODULE INSTALLATION
2625
SV4-1220-CCW-MU5102
UNIT 4 MOCK-UP FOR CORE DRILLING IN CONCRETE PLACEMENT OUTSIDE THE CVBH AT
ELEVATION 72'-6"
2626
SV3-CA20-S4W-CV4804
SURVEY ROOMS FOR PLUMBNESS/LEVEL/WALL FLATNESS FOR SUB-ASSEMBLIES 1, 2, 3 & 4
2627
SV3-CA01-V2W-CV4802
INSTALL CA01 GUIDE PIN COLLAR MOUNTING PLATES
2628
SV3-ML05-MLW-ME4786
INSTALLATION OF 100'0" AREA 3,4,5 PIPING PENETRATIONS





10/18/2017
 
Page 169 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2629
SV3-WRS-P0W-ME4753
INSPECTION OF CASK WASHDOWN PIT LEAK CHASE PIPING
2630
SV3-1130-C0W-850004
CONTAINMENT CONCRETE PLACEMENT REFUEL CAVITY ELEV 95' TO 98' 1/2"
2631
SV3-WRS-P0W-ME4752
INSPECTION OF CASK LOADING PIT LEAK CHASE PIPING
2632
SV3-PXS-PHW-ME3780
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-021
2633
SV3-WRS-P0W-ME4751
INSPECTION OF FUEL TRANSFER CANAL LEAK CHASE PIPING
2634
SV3-WRS-P0W-ME4750
INSPECTION OF SPENT FUEL POOL LEAK CHASE PIPING
2635
SV3-WRS-P0W-ME4563
SV3-WRS-GNR-000054 REPAIR WORK FOR SV3-WRS-PLW-838
2636
SV3-VYS-PHW-ME4479
, FABRICATE AND INSTALL ANNEX HOT WATER HEATING SYSTEM (VYS) PIPING SUPPORTS FOR
SV3-VYS-P0W-ME4478 ,
2637
SV3-CAS-PHW-ME4475
The installation of the Annex CAS Piping Support for WP ( SV3-CAS-P0W-ME4474)
2638
SV3-WRS-PLW-ME4462
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES SV3-WRS-PLW-84A)
2639
SV3-WRS-P0W-ME4456
SV3-WRS-GNR-000056 REPAIR WORK FOR SV3-WRS-PLW-847
2640
SV3-WRS-P0W-ME4451
SV3-WRS-GNR-000057 REPAIR WORK FOR SV3-WRS-PLW-83C
2641
SV3-WRS-PLW-ME4449
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES SV3-WRS-PLW-81F)
2642
SV3-WRS-PLW-ME4448
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES SV3-WRS-PLW-81E)
2643
SV3-WRS-P0W-ME4430
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES ISOMETRICS SV3-WRS-PLW-80B, 80C
AND 80U
2644
SV3-VWS-P0W-ME4426
ASME SECTION III- FABRICATION/ INSTALLATION OF ISOMETRIC# SV3-VWS-PLW-910 (LINE#
VWS-PL-L032
2645
SV3-WRS-P0W-ME4423
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES ISOMETRICS SV3-WRS-PLW-801, 80S,
-86E
2646
SV3-SS01-Z0W-CV4377
UNIT 3 STRUCTURAL STEEL SAFETY CLASS E REQUIREMENTS
2647
SV3-ASS-PHW-ME4294
FABRICATE/INSTALL OF AUXILIARY STEAM (ASS) SUPPORTS (PORTION 5)
2648
SV4-1000-Z0W-CV3912
UNIT 4 SHIELD BUILDING REINFORCED CONCRETE REQUIREMENTS
2649
SV3-CAS-P0W-ME3429
INSTALLATION OF SMALL BORE CAS PIPING (INCLUDES SV3-CAS-PLW-336)
2650
SV4-MSS-P0W-860357
INSTALLATION AND FABRICATION OF MAIN STEAM SYSTEM (MSS) PIPING
2651
SV4-MSS-P0W-860358
INSTALLATION AND FABRICATION OF MAIN STEAM SYSTEM (MSS) PIPING
2652
SV3-WRS-P0W-ME3858
SV3-WRS-GNR-000055 REPAIR WORK FOR SV3-WRS-PLW-872
2653
SV3-WRS-P0W-ME3857
SV3-WRS-GNR-000060 REPAIR WORK FOR SV3-WRS-PLW-83G





10/18/2017
 
Page 170 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2654
SV3-WRS-P0W-ME3637
SV3-WRS-GNR-000049 REPAIR WORK FOR SV3-WRS-PLW-81Q
2655
SV3-DTS-PHW-ME3582
INSTALLATION OF PIPE SUPPORTS ON ISO SV3-DTS-PLW-01AP AND SV3-DTS-PLW-01AN
2656
SV3-PXS-P0W-ME3508
ASME SECTION III - PERFORM RADIOGRAPHY TEST ON SV3-PXS-PLW-014 SHOP WELD 15
2657
SV3-PGS-CCW-CV3426
UNIT 3 JACK & BORE AND PGS ENCASEMENT CONSTRUCTION
2658
SV4-CCS-P0W-ME3112
INSTALLATION OF LARGE BORE CCS PIPING (INCLUDES ISOMETRIC SV4-CCS-PLW-740, 750)
2659
SV3-CVS-PHW-ME2926
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CVS-PLW-110
2660
SV4-CA20-S4W-CV4004
CA20-01-MAP OUT TEMPORARY ATTACHMENTS
2661
SV3-WWS-PHW-ME3074
INSTALLATION OF ANNEX WWS PIPING SUPPORTS (FOR WP SV3-WWS-P0W-ME2693)
2662
SV3-PXS-PHW-ME4508
FABRICATION/INSTALLATION OF PIPE SUPPORTS FO ISOMETRIC SV3-PXS-PLW-02V
2663
SV3-PXS-P0W-861007
INSTALL ISOMETRIC SV3-PXS-PLW-934 LARGE BORE PIPING
2664
SV4-1000-XEW-CV2913
UNIT 4 POWER BLOCK EXCAVATION AND BACKFILL OF UTILITIES
2665
SV3-PXS-P0W-ME2890
ASME SECTION III- FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-018 (LINE
NUMBERS PXS-PL-L112A)
2666
SV3-0000-EGW-EL2804
PERFORM INSTALLATION OF UNDERGROUND COMMODITIES (SV3-SITE STATION GROUNDING
GRID) FOR GROUND GRID AREA, M1300
2667
SV3-VWS-PHW-ME2800
INSTALLATION OF VWS SUPPORTS FOR ISOMETRICS SV3-VWS-PLW-20L
2668
SV3-PXS-P0W-ME2751
ASME Section III-Fabrication/Installation of Isometric# SV3-PXS-PLW-02R (Line
Numbers PXS-PL-L136B)
2669
SV3-MS10-MEW-ME2472
Install TB Sampling Rooms AHU (VTS-MS-01A/1B)
2670
SV4-1000-CRW-CV2374
FABRICATION OF REBAR FOR UNIT 4 NUCLEAR ISLAND
2671
SV3-2053-SHW-EL8560
Electrical Cable Tray Support Installation in the Turbine Building, Elevation
141’-3”, Area 2, Room 20500
2672
SV3-ML05-MLW-ME1982
ATTACHMENT OF WELDED COUPLINGS 82'-6" FLOOR PENETRATIONS
2673
SV4-RWS-MEW-TP1980
REWORK ASSOCIATED WITH NONCONFORMANCE V-ND-11-0181
2674
SV0-1208-SCW-MU1894
MOCKUP-SHIELD WALL PANEL MOCKUP
2675
SV0-CA05-MHW-RI1887
CONSTRUCTION OF CA05 PLATEN
2676
SV4-CWS-THW-ME1722
UNIT 4 CIRCULATING WATER SYSTEM (CWS) HYDRO TEST FROM PRE CAST CONCRETE PIPE
(PCCP) TO TURBINE BUILDING
2677
SV3-WLS-PLWP-ME1655
Fabricate And Install WLS Piping Iso SV3-WLS-PLW-750





10/18/2017
 
Page 171 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2678
SV3-1220-CEW-CV1605
Auxiliary Building Embed Plates & Anchor Bolts-EL 82'6" - Area 5&6
2679
SV0-0000-M0W-MU1585
Mock-up for Qualification of Cleaning Methods
2680
SV3-CWS-XEW-CV0056
GROUTING OF PHASE 2 CWS PIPE JOINTS (PCCP) AND FLOWABLE FILL PLACEMENT
2681
SV3-ML05-MLW-ME6134
ASME SECTION III - ATTACH CODE DATA PLATES ON CA20 PENETRATIONS
2682
SV3-2054-SHW-EL8954
Electrical Cable Tray Supplemental Steel Installation in the Turbine Building,
Below Elevation 169’-0”
2683
SV3-ME01-PLW-ME1167
Condenser C-1st Extraction Piping (Extraction Steam)
2684
SV3-CA20-S4W-CV0436
Installation of CA20 SA3 Overlay Plates RESERVED FOR RUSSELL FINDLEY
2685
SV4-CA20-MHH-040
INSTALLATION OF UNIT 4 CA20 MODULE
2686
SV3-2070-SAW-850000
ROOF ELEV. FLOOR SLAB. STUD INSTALLATION
2687
SV3-SGS-P0W-ME6695
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC SV3-SGS-PLW-080, -81
(LINE NUMBERS SGS-PL-L009B), ,
2688
SV3-Q240-Q2W-861063
INSTALLATION OF MECHANICAL MODULE 1120-Q2-40
2689
SV4-2020-MEW-860398
CONDENSER B CONECTION PIECE ASSEMBLY
2690
SV4-4032-ERW-860382
INSTALLATION OF EMBEDDED CONDUIT, ANNEX BUILDING, AREA 2, ELEV. 100'-0"
2691
SV4-CWS-PHW-ME7146
INSTALLATION OF PIPE SUPPORTS FOR PIPING PACKAGAE SV4-CWS-P0W-ME7145
2692
SV3-MT02-MHH-004
LIFTING OF UNIT 3 ACCUMULATOR TANKS
2693
SV4-WLS-THW-861171
PNEUMATIC TEST OF THE HDPE PORTION OF THE UNIT 4 WLS SYSTEM NORTH OF THE VEHICLE
BARRIER DITCH
2694
SV3-WLS-THW-861170
PNEUMATIC TEST OF THE HDPE PORTION OF UNIT 3 WLS SYSTEM NORTH OF THE VEHICLE
BARRIER DITCH
2695
SV4-0000-C0W-850007
TRANSFORMER FOUNDATION, WALL POUR #7
2696
SV3-WLS-P0W-861168
INSTALL ELECTRO-FUSION COUPLINGS ON UNIT 3 WLS LINE ISOMETRICS SV3-WLS-PLW-80GD,
80GE, 80GF, 80GG, 80GH, 80GJ, 80GK, 80GL, 80GM, 80GN
2697
SV3-FPS-P0W-860729
INSTALLATION OF FIRE PROTECTION PIPING
2698
SV4-CA01-S4W-CV6574
U4-CA01 LIFTING FRAMES AND BRACING SUBMUDULES 27 THRU 31, -34 & -46
2699
SV3-PXS-PHW-ME5672
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-320
2700
SV3-PXS-PHW-881160
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-PXS-PLW-284
2701
SV4-WLS-P0W-861169
INSTALL ELECTRO-FUSION COUPLINGS IN UNIT 4 WLS LINE ISOMETRICS SV4-WLS-PLW-81GP,
81GQ, 81GR, 81GS, 81GU, 81GV, 81GW, 81GX, 81Y





10/18/2017
 
Page 172 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2702
SV4-ML05-MLW-ME7944
INSTALL CA01 ASME PROCESS PIPE PENETRATION SV4-11300-ML-P78 & SV4-11300-ML-P79
2703
SV4-ML05-MLW-ME7942
INSTALL CA01 PENETRATION SV4-11300-ML-P41
2704
SV4-2101-C0W-850403
122' ELEVATION WALLS POUR 2NW
2705
SV4-VWS-P0W-860370
Fabrication/Installation of VWS Piping (Isometric Drawings SV4-VWS-PLW-260, -384
and -389)
2706
SV4-CA01-S4W-CV6498
CA01-38 SUB MODULE INSTALLATION
2707
SV3-MSS-P0W-ME4647
INSTALLATION OF MSS PIPING
2708
SV3-PXS-PHW-ME3790
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-02P
2709
SV3-PXS-P0W-861009
INSTALL ISOMETRIC SV3-PXS-PLW-936 LARGE BORE PIPING
2710
SV3-PXS-P0W-861012
INSTALL ISOMETRIC SV3-PXS-PLW-944 LARGE BORE PIPING
2711
SV4-MSS-P0W-860355
INSTALLATION OF MAIN STEAM SYSTEM (MSS) PIPING
2712
SV4-CB25-CBW-850000
CB25 MODULE INSTALLATION
2713
SV4-CA03-S4W-860271
CA03 INSTALL & REMOVE TEMPORARY WALL ATTACHMENTS
2714
SV4-ML05-MLW-ME7693
INSTALL CA01 PENETRATION SV4-11202-ML-P04
2715
SV4-DWS-P0W-860369
FABRICATION/INSTALLATION OF DWS PIPING (INCLUDING ISOMETRIC DRAWINGS
SV4-DWS-PLW-60D, -624 AND -625)
2716
SV4-VWS-PHW-860400
INSTALLATION OF LARGE BORE VWS PIPING SUPPORTS (INCLUDES ISOMETRICS:
SV4-VWS-PLW-486)
2717
SV3-SFS-P0W-861166
ASME SECTION III – FABRICATION/INSTALLATION OF PIPING FOR ISOMETRICS
SV3-SFS-PLW-786 AND SV3-SFS-PLW-787 (LINE NUMBER L037)
2718
SV3-PXS-P0W-861015
INSTALL ISOMETRIC SV3-PXS-PLW-947 LARGE BORE PIPING
2719
SV3-PXS-PHW-ME3359
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC SV3-PXS-PLW-01H
2720
SV3-PXS-PHW-861021
INSTALL ISOMETRIC SV3-PXS-PLW-938 LARGE BORE PIPE SUPPORTS
2721
SV3-PXS-PHW-861017
INSTALL ISOMETRIC SV3-PXS-PLW-934 LARGE BORE PIPE SUPPORTS
2722
SV3-2030-CCW-CV0123
100 Ft Elevation Slabs (Includes Elevated Slabs and Roof Slabs for Elev. 94"3 &
100')
2723
SV3-CA01-S5W-CV4238
INSTALLATION OF CA01 SUB-MODULE INTERNAL LEAK CHASE CAPS
2724
SV3-CA01-S5W-CV4251
CA01 BEND TESTING OF STUDS REMOVED FOR WELD ISSUES
2725
SV3-CA02-S5W-CV6127
CA02 REBAR FABRICATION, TORQUEING AND TESTING
2726
SV3-2043-SHW-861333
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING ELEVATION 120' - 6", AREA 3, COLUMNS 18 TO 19 & L1 TO P.1





10/18/2017
 
Page 173 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2727
SV4-MT71-C0W-850013
Waste Water Retention Basin Wall Pour # 13
2728
SV3-2070-C0W-850002
UNIT 3, TURBINE BUILDING ROOF SLAB, POUR #2
2729
SV4-1103-ERW-861803
FABRICATION AND INSTALLATION OF EMBEDDED 11208 RNS VALVE ROOM X CONDUITS
2730
SV3-1000-ATW-850000
UNIT 3, AUXILIARY BUILDING, PHYZITE SEAL
2731
SV4-4042-SAW-850002
UNIT 4 - ANNEX SUPPLEMENT STEEL, ELEV 117' - 6", AREA 2, CL 6 TO CL 7.1
2732
SV3-4031-ERW-861317
INSTALLATION OF SCHEDULED CONDUIT IN ROOM 40308, ANNEX BUILDING, AREA 1,
ELEVATION 100' - 0"
2733
SV3-4031-ERW-861242
INSTALL CABLE TRAY IN RMS 40307-40310 ANNEX BLDG, AREA 1, ELEV. 100'(WP2)
2734
SV4-1231-ERW-EL7203
INSTALL CONDUIT SLEEVES FOR PENETRATIONS IN UNIT 4 AUX BUILDING FLOOR SLABS, EL
100'-0"AREA 1 RMS. 12304 & 12305
2735
SV4-1232-ERW-EL7205
INSTALL CONDUIT SLEEVES FOR PENETRATIONS IN UNIT 4 AUX BUILDING FLOOR SLABS, EL
100'-0"AREA 2 RMS. 12301, 12302, 12303 & 12311
2736
SV4-1231-EYW-EL7204
INSTALL CONDUIT SLEEVES FOR PENETRATIONS IN PRECAST CONCRETE PANEL. AND
CAST-IN-PLACE CONCRETE (ABOVE PRECAST CONCRETE PANELS ) UNIT 4, AUXILIARY
BUILDING, ELEVATION 100'-0", AREA 1. WORK THIS PACKAGE IN CONJUNCTION WITH CIVIL
WORK PACKAGE SV4-1230-CPW-XX
2737
SV4-CA02-S8W-860171
CA02 Install Lifting Lugs for NI Set
2738
SV4-1154-ERW-861816
FABRICATION AND INSTALLATION OF CABLE TRAY SUPPORTS FOR AREA 4 ON RING2 OF THE
CONTAINMENT VESSEL AT ELEVATION131'-9" TO 170'-0"
2739
SV4-4030-SSW-850012
100'- ELEV. S02. STAIRS
2740
SV4-WWS-THW-861595
HYDRO TEST THE UNIT 4 WASTE WATER SYSTEM (WWS) HDPE PIPING
2741
SV4-1153-ERW-861814
FABRICATION AND INSTALLATION OF CABLE TRAY SUPPORTS ATTACHING TO THE CONTAINMENT
VESSEL IN AREA 3 AT ELEVATION 170' TO 176'
2742
SV4-1153-ERW-861811
FABRICATION & INSTALLATION OF CABLE TRAY SUPPORTS FOR AREA 3 ON RING 2 OF THE
CONTAINMENT VESSEL AT ELEVATION 131'-9" TO 170'-0"
2743
SV4-1154-ERW-861807
FABRICATION & INSTALLATION OF CONDUIT SUPPORTS FOR AREA 4 ON RING 2 OF THE
CONTAINMENT VESSEL AT ELEVATION 131'-9" TO 170'-0"
2744
SV4-1152-ERW-861809
FABRICATION & INSTALLATION OF CABLE TRAY SUPPORTS FOR AREA 2 ON THE RING 2 OF
THE CONTAINMENT VESSEL AT ELEVATION 131'-9" TO 170'
2745
SV3-4051-SAW-850001
SUPPLEMENTARY STEEL, ELEVATION 135'-3", AREA 1 CL E/I.1 & 11.09/11.15





10/18/2017
 
Page 174 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2746
SV4-1151-ERW-861805
FABRICATION & INSTALLATION OF CONDUIT SUPPORTS FOR AREA 1 & 2 ON THE RING 2 OF
THE CONTAINMENT VESSEL AT ELEVATION 131'-9" TO 170'-0"
2747
SV4-1150-ERW-861808
FABRICATION & INSTALLATION OF HYDROGEN IGNITER CONDUIT SUPPORTS ATTACHING TO THE
CONTAINMENT VESSEL AT ELEVATION 170' TO 176'
2748
SV4-1153-ERW-861813
FABRICATION & INSTALLATION OF CABLE TRAY SUPPORTS FOR AREA 3 ON RING 2 OF THE
CONTAINMENT VESSEL AT ELEVATION 131'-9" TO 170'-0"
2749
SV3-CA35-ERW-861470
FABRICATION AND INSTALLATION OF ELECTRICAL PENETRATIONS WITHIN THE CA35 MODULE
2750
SV4-1152-ERW-861810
FABRICATION AND INSTALLATION OF CABLE TRAY SUPPORTS ATTACHING TO THE CONTAINMENT
VESSEL IN AREA 2 AT ELEVATION 170' TO 176'
2751
SV3-4031-ERW-861319
Installation of Scheduled Conduit in Room 40310, Annex Building, Area 1,
Elevation 100'-0"
2752
SV4-1153-ERW-861806
FABRICATION AND INSTALLATION OF CONDUIT SUPPORTS FOR AREA 3 ON RINGS 2 OF THE
CONTAINMENT VESSEL AT EL. 131'-9" TO 170'-0"
2753
SV4-1154-ERW-861817
FABRICATION AND INSTALLATION OF CABLE TRAY SUPPORTS ATTACHING TO THE CONTAINMENT
VESSEL IN AREA 4 AT ELEVATION 170' TO 176'
2754
SV4-CA03-S4W-861518
CA03 POST WELDING SURVEY DATA/VERIFICATIONS
2755
SV3-4031-ERW-861245
Install Cable Tray in Rms 40307-40310 Annex Bldg. Area 1, Elev. 100¿ (WP5)
2756
SV3-4031-ERW-861246
Install Cable Tray in Rms 40307-40310 Annex Bldg. Area 1, Elev. 100¿ (WP6)
2757
SV3-2070-SAW-850001
UNIT 3 TURBINE BUILDING ELEVATION 230'-9" SHEAR STUD INSTALLATION
2758
SV4-4030-SSW-850014
100' ELEV. S04 STAIR
2759
SV4-CB11-CBW-850000
CONTAINMENT BUILDING-INSTALLATION OF MODULE CB11 AT ELEV 84'-6"
2760
SV3-4052-SAW-850003
Unit 3, Supplemental Steel for Annex Elev 135'-3"
2761
SV3-4052-SAW-850005
Supplemental Steel 135'-3" Elev. Annex Bldg, Area 2 from CL 7.1-9 & G-H
2762
SV3-R251-ERW-861194
Module R251 Electrical Cable Tray and Tray Grounding Installation
2763
SV3-2141-SAW-850000
UNIT 3, FIRST BAY , 117'-6" ELEV., STUD INSTALLATION
2764
SV4-1160-SPW-850031
SPL31, SPL32 & SPL33 Installation
2765
SV4-CA20-C0W-850001
Auxiliary Building-Submodule CA20-Elev 75'-6"- Concrete Floors 64 & 65 FLOORS
2766
SV4-1160-SPW-850028
SPL28, 29 & 30 Structural Steel Installation
2767
SV3-2070-C0W-850005
ROOF ELEV FLOOR SLAB, POUR #5





10/18/2017
 
Page 175 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2768
SV4-1150-EGW-861819
INSTALL GROUNDING IN CONTAINMENT & SHIELD WALLS FROM EL. 117'-6" - 135'-3"
EXCLUDING AREAS WHERE SHIELD WALL & AUXILIARY BUILDING MEET
2769
SV3-MSS-PHW-ME4676
INSTALLATION AND FABRICATION OF MAIN STEAM SYSTEM(MSS) PIPING SUPPORT
2770
SV4-WWS-P0W-861605
INSTALLATION OF ANNEX BUILDING WWS PIPING (ISO
SV4-WWS-PLW-414,415,416,417,974,975 & 976)
2771
SV4-1130-C0W-850010
CONTAINMENT BLDG - EAST CONCRETE - ELEV 83'-0" & 84'-6" TO 87'-6"
2772
SV3-MP80-MEW-861785
LUBE OIL TRANSFER PUMP INSTALLATION
2773
SV3-EDS2-EAW-EL6230
INSTALL (EDS2) EA - LOW VOLTAGE DISTRIBUTION PNL EQUIPMENT FOR ANNEX COMPUTER
ROOM "B" - 40411 ELEV. 118'- 6"
2774
SV4-MT6Z-MEW-ME8562
MAIN LUBE OIL TANK
2775
SV4-MT71-C0W-850009
Waste Water Retention Basin Wall Pour # 9
2776
SV4-CB21-CBW-850000
CONTAINMENT BUILDING-INSTALLATION OF MODULE CB21
2777
SV4-1200-T2W-CV5940
HSB ASSEMBLY & INSTALLER QUALIFICATION FOR U4 AUXILIARY BUILDING
2778
SV3-1208-CCW-851005
SV3 SHIELD BLDG COURSES 5 & 6 CONCRETE
2779
SV0-863-THW-ME7837
TEST UNDERGROUND PIPING UTILITIES POTABLE WATER, SANITARY SEWER, FIRE
SUPPRESSION FOR BUILDING 304
2780
SV4-CB12-CBW-850000
CONTAINMENT BUILDING-INSTALLATION OF MODULE CB12 AT ELEV 84'-6"
2781
SV3-CA36-ERW-861471
FABRICATION AND INSTALLATION OF ELECTRICAL PENETRATIONS WITHIN THE CA36 MODULE
2782
SV3-2052-SHW-861954
ISTALLATION OF CABLE TRAY SUPPORTS IN TURBINE BUILDING (ELEV. 141'-3" AREA 2)
2783
SV0-8200-MHW-861992
MISC. MAB WORK
2784
SV0-CA00-S5W-862025
CAxx FLOOR REPAIRS
2785
SV4-RNS-P0W-861702
ASME III FABRICATION/INSTALLATION OF CA20 LARGE BORE PIPING FOR ISOMETRICS
SV4-RNS-PLW-176
2786
SV3-2040-SHW-861918
ELECTRICAL CABLE TRAY TRAPEZE SUPPORTS FABRICATION AND INSTALLATION IN THE UNIT
3 TURBINE BUILDING, ELEVATION 120'-6", AREA 0
2787
SV3-2042-SHW-861748
INSTALLATION OF TRAPEZE CABLE TRAY SUPPORTS IN TURBINE BUILDING (ELEV. 120'-6"
AREA 2)
2788
SV3-CVS-P0W-860234
COMPLETE INSTALLATION OF CVS PIPING ON MODULE KQ23
2789
SV3-2048-SHW-861896
ELECTRICAL CABLE TRAY TRAPEZE SUPPORTS FABRICATION AND INSTALLATION IN THE UNIT
3 TURBINE BUILDING,ELEVATION120 6,AREA8
2790
SV3-2053-SHW-861956
Installation of Cable Tray Supports in Turbine Buliding (Elev.141'3"ARREA)





10/18/2017
 
Page 176 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2791
SV4-R151-ERW-861347
U4 Module R151 Electrical Cable Tray and Tray Grounding Installation
2792
SV3-2046-SHW-861851
ELECTRICAL CABLE TRAY TRAPEZE SUPPORTS FABRAICATION AND INSTALLATION IN THE UNIT
3 TURBINE BULIDING,ELEVATION 120'6" ,AREA 6
2793
SV3-4031-SHW-861536
FABRICATE AND INSTALL CABLE TRAY SUPPORTS ANNEX BLDG. AREA 1, ELEV. 100¿,
BETWEEN COLUMN LINES 11.15/13 & E/F.
2794
SV3-RNS-PHW-861491
FABRICATION/INSTALLATION OF RNS LARGE BORE PIPE SUPPORTS FOR ISO SV3-RNS-PLW-175
2795
SV3-2131-CSW-850091
UNIT 3, TURBINE BUILDING, STAIR MODULE 2131-CS-91
2796
SV3-4030-SSW-850011
S01 Stair Tower
2797
SV4-CA20-S4W-CV5126
UNIT 4 CA20 SA1 FLOOR INSTALLATION AT ELEV 92'-6"
2798
SV4-CA03-S4W-860189
CA03 FloorLeak Chase Assembly
2799
SV4-1208-CCW-851005
SV4 SHIELD BLDG COURSES 5&6 CONCRETE
2800
SV3-2047-SHW-861334
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEVATION 120' - 6", AREA 7, cOLUMNS 18 TO 19 & K.1 TO L.1
2801
SV3-1230-C0W-850021
AUX BUILDING WALL, CL 4.8, ELEV 107'-2" TO 117'-6" (WALL 95)
2802
SV3-HDS-PHW-860540
INSTALLATION AND FABRICATION OF HDS SUPPORTS
2803
SV3-PXS-PHW-ME8739
Fabrication/Installation of Pipe Supports for Isometric Drawing SV3-PXS-PLW-680
2804
SV3-RNS-P0W-ME5055
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRICS SV3-RNS-PLW-181,
SV3-RNS-PLW-180, & SV3-RNS-PLW-18A (LINE NUMBERS RNS-PL-L015, -L016, -017,
L082), ,
2805
SV3-RNS-P0W-ME5057
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC SV3-RNS-PLW-370 (LINE
NUMBER RNS-PL-L047), ,
2806
SV3-RNS-P0W-ME5058
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC SV3-RNS-PLW-380 (LINE
NUMBER RNS-PL-L046), ,
2807
SV4-ME2L-MEW-861645
VYS HEAT EXCHANGERS
2808
SV3-ME01-P0W-860979
INSTALLATION OF CONDENSER A HEATER DRAIN PIPING
2809
SV4-CA22-CAW-850001
CA22 MODULE INSTALLATION
2810
SV4-2141-SSW-850000
117'-6" ELEV. STRUCTURAL STEEL
2811
SV4-2141-SPW-850000
117'-6" ELEV.DECKING/GRATING
2812
SV4-5030-C0W-850001
UNIT 4 RADWASTE SUMP MUDMATS
2813
SV0-0000-XGW-CV0276
Erosion Control - NOI 20
2814
SV0-0000-XPW-CV0616
Utility Trench Crossing





10/18/2017
 
Page 177 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2815
SV0-847-SSW-TP1813
MAB End Wall Removal And Re-Installation
2816
SV0-SDS-CCW-CV0156
Grinder Pump/Lift Station Concrete Foundations
2817
SV0-SDS-CKW-ME1529
Install Sanitary Drain Manholes SV0-SDS-MH-41, SV0-SDS-MH-43, SV0-SDS-MH-44, &
SV0-SDS-MH-45
2818
SV0-SDS-CKW-ME1530
Rework SDS Manholes MH-46 and MH-47
2819
SV0-SDS-CKW-ME1531
INSTALL SANITARY DRAIN MANHOLE SV0-SDS-MH-42.
2820
SV3-1000-XEW-CV1907
Unit 3 Power Block Excavation and Backfill of Utilities
2821
SV3-1200-CRW-CV1409
Unit 3 Auxiliary Building Walls Elevation 66'-6" to 82'-6" Reinforcing Steel For
Walls #21,22,23,& 24
2822
SV3-1200-CRW-CV1413
UNIT 3 AUXILIARY BUILDING EL 66-6 TO 82-6 REBAR FOR WALLS 8, 9, 10, 11, 12, 13,
14, 16, 17, AND 18.
2823
SV3-1210-CEW-CV1260
UNIT 3 AUXILIARY BUILDING-EL. 66'6" EMBED PLATES FOR CONCRETE WALL PLACEMENT #2
2824
SV3-CAS-PHW-ME1033
Fabrication/Installation of Pipe Supports for Isometric Drawing CAS-PLW-773
2825
SV3-CAS-PLW-ME0928
Fabricate and Install Small Bore Elevation 1 DWS Piping Iso SV3-DWS-PLW-773
2826
SV3-CDS-PLW-ME2304
INSTALLATION OF CDS PIPING FOR ISOMETRIC SV3-CDS-PLW-01AR, SV3-CDS-PLW-01AQ,
SV3-CDS-PLW-01AP, SV3-CDS-PLW-013 SPOOL #1-4.
2827
SV4-1000-CCW-850000
Unit 4 Outside The CVBH Concrete Placement X from Elev. 82'-6" to 94'-0"
2828
SV3-2052-SHW-861860
INSTALLATION OF CABLE TRAY WELDED SUPPORTS IN TURBINE BUILDING (ELEV. 141' 3"
AREA 2)
2829
SV3-CA33-S5W-862270
CA33 OLP'S AND EMBEDMENT PLATES
2830
SV3-ME01-PHW-860973
CONDENSER A HEATER DRAIN PIPE SUPPORTS
2831
SV4-WLS-P0W-861960
FABRICATION/INSTALLATION OF WLS PIPING SHOWN ON ISOMETRIC DRAWINGS
SV4-WLS-PLW-35C, -215, -376, -380 AND -904
2832
SV4-ASS-PHW-860317
INSTALLATION AND FABRICATION OF AUXILLIARY STEAM SYSTEM(ASS) PIPING SUPPORT
2833
SV4-CDS-P0W-860328
INSTALLATION OF CDS PIPING (PORTION 3)
2834
SV3-1210-CEW-CV1073
UNIT 3 AUXILIARY BUILDING EL 66FT. 6IN. EMBED PLATES FOR CONCRETE WALL
PLACEMENTS #1 & #4
2835
SV3-1210-CEW-CV1261
UNIT 3 AUXILIARY BUILDING-EL. 66'-6" EMBED PLATES FOR CONCRETE WALL PLACEMENTS
#3, #11, #12, #13 (RM 12103), & #14
2836
SV3-1210-CEW-CV1263
UNIT 3 AUXILIARY BUILDING-EL. 66'-6" EMBED PLATES FOR CONCRETE WALL PLACEMENTS
#6, #19, & #20
2837
SV3-1210-CEW-CV1264
UNIT 3 AUXILIARY BUILDING-EL. 66'-6" EMBED PLATES FOR CONCRETE WALL PLACEMENTS
#7, #8, #9, #10, #13 (ROOM 12104), #15, #16, #17, & #18





10/18/2017
 
Page 178 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2838
SV3-1210-EGW-EL1067
Unit 3 Auxillary Bldg EL.66'-6" Grounding Work Package for Walls 4, 5
2839
SV3-CAS-PHW-ME1034
Fabrication/Installation of Pipe Supports for Isometric Drawing CAS-PLW-839
2840
SV3-CAS-PLW-ME0927
Fabricate and Install Small Bore Elevation CAS Piping Iso SV3-CAS-PLW-773
2841
SV4-ME01-PHW-861875
UNIT 4 CONDENSER B: INSTALLATION OF PIPING HANGERS & SUPPORTS FOR 1ST EXTRACTION
STEAM PIPING
2842
SV3-CCS-PHW-ME1056
Fabrication/Installation of Pipe Supports for Isometric Drawing CCS-PLW-750
2843
SV3-CVS-PHW-ME1057
Fabrication/Installation of Pipe Supports for Isometric Drawing CVS-PLW-07J
2844
SV3-CWS-PLW-ME0550
UNIT 3 CWS (HDPE) PIPING FROM NUCLEAR ISLAND TO COOLING TOWER
2845
SV3-KB14-KBW-ME0452
INSTALLATION OF MODULE KB14 - WGS EQUIPMENT & VALVES
2846
SV3-RNS-MPW-ME0752
RNS-MP-01A Set & Anchor
2847
SV3-RNS-MPW-ME0753
RNS-MP-01B Set & Anchor
2848
SV3-WLS-PHW-ME0835
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPING SUPPORTS FOR ISOMETRICS
SV3-WLS-PLW-35C, -35K
2849
SV3-WLS-PHW-ME1042
Fabrication/ Installation of Pipe Supports for Isometric Drawing WLS-PLW-045
2850
SV3-WLS-PHW-ME1092
Fabrication /Installation of Pipe Supports for Isometric Drawing WLS-PLW-750
2851
SV3-WLS-PLW-ME0854
Fabricate and Install WLS Embedded Piping shown on Isometric Drawing
SV3-WLS-PLW-730
2852
SV3-WLS-PLW-ME0871
Fabricate and Install WLS Piping ISO SV3-WLS-PLW-071
2853
SV3-WLS-PLW-ME0873
Fabricate and Install WLS Piping Isometrics SV3-WLS-PLW-741 and SV3-WLS-PLW-74A
2854
SV3-WLS-PLW-ME0940
Fabricate and Install Small Bore Elevation 71'-6" WLS Piping Iso SV3-WLS-PLW-64P
and 64Q
2855
SV3-WRS-P0W-ME4422
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES ISOMETRICS SV3-WRS-PLW-800,
-86G, -86H
2856
SV3-WRS-PLW-ME0606
INSTALLATION OF LARGE BORE WRS PIPING (INCLUDES ISOMETRICS SV3-WRS-PLW-52A,
-52B, -52D, -52F)
2857
SV3-WWS-PHW-ME0782
INSTALLATION OF LARGE BORE WWS PIPING SUPPORTS (INCLUDES ISOMETRICS
SV3-WWS-PLW-321)
2858
SV4-1000-CEW-CV1478
UNIT 4 NUCLEAR ISLAND BASEMAT -EL 66'-6" EMBEDDED PLATES & ANCHOR BOLTS- AREA 3
& 4
2859
SV4-1000-CEW-CV1479
UNIT 4 NUCLEAR ISLAND BASEMAT - EL 66'-6" EMBEDDED PLATES & ANCHOR BOLTS- AREA 5
& 6
2860
SV4-1000-CRW-CV1414
UNIT 4 NUCLEAR ISLAND BOOT CLEANING STATION
2861
SV4-ME01-MEW-ME1192
INSTALLATION OF UNIT 4 CONDENSERS A, B, AND C FOUNDATION





10/18/2017
 
Page 179 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2862
SV4-ME01-PHW-861871
UNIT 4 CONDENSER A: INSTALLATION OF PIPING HANGERS & SUPPORTS FOR 1ST EXTRACTION
STEAM PIPING
2863
SV3-2053-SHW-861195
ELECTRICAL CABLE TRAY WELDED SUPPORT INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEVATION 141'3", AREA 3
2864
SV4-ME01-PHW-861879
UNIT 4 CONDENSER C: INSTALLATION OF PIPING HANGERS & SUPPORTS FOR 1ST EXTRACTION
STEAM PIPING
2865
SV4-FPS-P0W-860895
FABRICATION AND INSTALLATION OF FPS PIPING ON ELEVATION 100'
2866
SV4-ME01-PHW-861722
UNIT 4 CONDENSER B: FABRICATION & INSTALLATION O CASING DRAIN PIPING SUPPORTS
2867
SV4-PXS-P0W-851016
INSTALL SV4 RING 2 PIPE ISOMETRIC SV4-PXS-PLW-948
2868
SV4-RNS-P0W-861620
ASME III FABRICATION/INSTALLATION OF CA20 LARGE BORE PIPING FOR ISOMETRIC
SV4-RNS-PLW-141
2869
SV3-PWS-P0W-861754
INSTALLATION OF ANNEX BLDG PWS PIPING (ISO SV3-PWS-P0W-127 & 472)
2870
SV4-ME01-PHW-861721
UNIT 4 CONDENSER A: FABRICATION & INSTALLATION OF CASING DRAIN PIPING SUPPORTS
2871
SV4-ME01-PHW-861723
UMIT 4 CONDENSER C: FABRICATION & INSTALLATION OF CASING DRAIN PIPING SUPPORT
2872
SV3-2070-C0W-850012
230'-9" ELEV. FLOOR SLAB, POUR #2
2873
SV4-2141-SAW-850000
UNIT 4, FIRST BAY, 117'-6" ELEV., STUD INSTALLATION
2874
SV4-CA20-CAW-850100
CA20 CLEAN-OUT PORT
2875
SV3-2070-C0W-850011
230'-9" ELEV. FLOOR SLAB, POUR # 1
2876
SV3-1208-C0W-850009
UNIT 3 CYLINDRICAL WALL - POUR RC09
2877
SV3-CA20-EGW-860962
Module CA20 Unit 3, EL. 66¿-6¿- 92¿-6¿, Install Grounding to Waste Holdup Tanks,
Chemical Waste Tank, and Monitor Tank.
2878
SV4-1208-CCW-851001
UNIT 4 SHIELD BUILDING PLACEMENT 13M AND SC COURSE 1 CONCRETE FILL
2879
SV4-WLS-PHW-861342
INSTALLATION OF WLS PIPE SUPPORTS FOR ISOMETRICS SV4-WLS-PLW-33A & 870
2880
SV4-ME01-PHW-861881
UNIT 4 CONDENSER C: INSTALLATION OF PIPING HANGERS & SUPPORTS FOR 3RD EXTRACTION
STEAM PIPING
2881
SV4-ME01-PHW-861872
UNIT 4 CONDENSER A: INSTALLATION OF PIPING HANGERS & SUPPORTS FOR 2ND EXTRACTION
STEAM PIPING
2882
SV4-ME01-PHW-861873
UNIT 4 CONDENSER A: INSTALLATION OF PIPING HANGERS & SUPPORTS FOR 3RD EXTRACTION
STEAM PIPING
2883
SV4-4030-C0W-850004
100' Elev. Walls, Pour # 4
2884
SV3-4000-SHW-862348
FABRICATION AND INSTALLATION OF TYPICAL FIELD ROUTED CONDUIT SUPPORTS, DETAIL
C-50, ANNEX BUILDING, ALL AREAS/ELEVATIONS. BOOK 1





10/18/2017
 
Page 180 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2885
SV3-4000-SHW-862349
FABRICATION AND INSTALLATION OF TYPICAL FIELD ROUTED CONDUIT SUPPORTS, DETAIL
C-50A, ANNEX BUILDING, ALL AREAS/ELEVATIONS. BOOK 1
2886
SV3-4000-SHW-862350
FABRICATION AND INSTALLATION OF TYPICAL FIELD ROUTED CONDUIT SUPPORTS, DETAIL
C-52, ANNEX BUILDING, ALL AREAS/ELEVATIONS. BOOK 1
2887
SV4-ME01-PHW-861874
UNIT 4 CONDENSER A : INSTALLATION OF PIPING HANGERS & SUPPORTS FOR 4TH
EXTRACTION STEAM PIPING
2888
SV4-RNS-P0W-861687
ASME III FABRICATION/INSTALLATION OF CA20 LARGE BORE PIPING FOR ISOMETRIC
SV4-RNS-PLW-097
2889
SV4-RNS-P0W-861630
ASME III FABRICATION/INSTALLATION OF CA20 LARGE BORE PIPING FOR ISOMETRIC
SV4-RNS-PLW-090
2890
SV3-PXS-PHW-851941
INSTALL ISOMETRIC SV3-PXS-PLW-941 LARGE BORE PIPE SUPPORTS
2891
SV4-PXS-P0W-851009
INSTALL SV4 RING 2 PIPE ISOMETRIC SV4-PXS-PLW-936
2892
SV4-PXS-P0W-851011
INSTALL SV4 RING PIPE 2 ISOMETRIC SV4-PXS-PLW-938
2893
SV4-PXS-P0W-851007
INSTALL SV4 RING PIPE 2 ISOMETRIC SV4-PXS-PLW-934
2894
SV4-PXS-P0W-851010
INSTALL SV4 RING 2 PIPE ISOMETRIC SV4-PXS-PLW-937
2895
SV4-PXS-P0W-851008
INSTALL SV4 RING 2 PIPE ISOMETRIC SV4-PXS-PLW-935
2896
SV4-PXS-P0W-851013
INSTALL SV4 RING 2 PIPE ISOMETRIC SV4-PXS-PLW-945
2897
SV4-1020-CEW-CV3356
EMBEDS FOR ANNULUS TUNNEL AND SHIELD BUILDING
2898
SV3-2032-ERW-862171
INSTALLATION OF CABLE TRAY RACEWAY IN THE UNIT 3 TURBINE BUILDING, ELEVATION
100', AREA 2
2899
SV3-RNS-PHW-861485
FABRICATION/INSTALLATION OF RNS LARGE BORE SUPPORTS FOR ISO SV3-RNS-PLW-17K
2900
SV4-ME01-PLW-861885
UNIT 4 CONDENSER A: FABRICATION & INSTALLATION OF 3RD EXTRACTION STEAM PIPING
2901
SV4-ME01-PLW-861883
UNIT 4 CONDENSER A: FABRICATION & INSTALLATION OF 1ST EXTRACTION STEAM PIPING
2902
SV4-ME01-PLW-861886
UNIT 4 CONDENSER A: FABRICATION & INSTALLATION OF 4TH EXTRACTION STEAM PIPING
2903
SV3-CA20-C0W-850005
CA20 FLOOR SLABS 38 - 51
2904
SV3-4000-SHW-862353
FABRICATION AND INSTALLATION OF TYPICAL FIELD ROUTED CONDUIT SUPPORTS, DETAIL
C-58B, ANNEX BUILDING, ALL AREAS / ELEVATIONS. BOOK 1
2905
SV3-1214-JCW-862424
STAGE SAMPLE MONITOR PANEL (SV3-PSS-JL-01) IN ROOM 12152, AREA 4, ELEV. 66'-6"
2906
SV3-FPS-PHW-851521
INSTALLATION OF PIPE SUPPORTS FOR ISO SV3-FPS-PLW-521
2907
SV3-PCS-P0W-850054
INSTALL LARGE BORE PIPE ISOMETRIC SV3-PCS-PLW-054
2908
SV3-PXS-PHW-851932
INSTALL ISOMETRIC SV3-PXS-PLW-932 LARGE BORE PIPE SUPPORTS





10/18/2017
 
Page 181 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2909
SV3-PXS-PHW-852930
INSTALL ISOMETRIC SV3-PXS-PLW-930 LARGE BORE PIPE SUPPORTS
2910
SV4-1220-C0W-862491
INSTALLATION OF REBAR, EMBED PLATES, CONCRETE AND FORMWORK FOR U4 AUXILIARY
BUILDING CONCRETE BEAMS AT ELEV 82'-6"
2911
SV3-CVS-P0W-860231
INSTALLATION OF CVS PIPING ON MODULE KQ22
2912
SV4-ME01-PHW-861882
UNIT 4 CONDENSER C: INSTALLATION OF PIPING HANGERS & SUPPORTS FOR 4TH EXTRACTION
STEAM PIPING
2913
SV4-MT71-C0W-850016
Waste Water Retention Basin Wall Pour # 16
2914
SV4-MT71-C0W-850018
Waste Water Retention Basin Wall Pour # 18
2915
SV4-ME01-PHW-861880
UNIT 4 CONDENSER C: INSTALLATION OF PIPING HANGERS & SUPPORTS FOR 2ND EXTRACTION
STEAM PIPING
2916
SV4-ME01-PHW-861878
UNIT 4 CONDENSER B: INSTALLATION OF PIPING HANGERS & SUPPORTS FOR 4TH EXTRACTION
STEAM PIPING
2917
SV3-4030-SSW-850014
100' ELEV. S04 STAIR
2918
SV4-ME01-PLW-861884
UNIT 4 CONDENSER A: FABRICATION & INSTALLATION OF 2ND EXTRACTION STEAM PIPING
2919
SV4-ME01-PHW-861876
UNIT 4 CONDENSER B: INSTALLATION OF PIPING HANGERS & SUPPORTS FOR 2ND EXTRACTION
STEAM PIPING
2920
SV4-ME01-PHW-861877
UNIT 4 CONDENSER B: INSTALLATION OF PIPING HANGERS & SUPPORTS FOR 3RD EXTRACTION
STEAM PIPING
2921
SV3-4000-SHW-862351
FABRICATION AND INSTALLATION OF TYPICAL FIELD ROUTED CONDUIT SUPPORTS, DETAIL
C-56, ANNEX BUILDING, ALL AREAS/ELEVATIONS. BOOK 1
2922
SV4-R151-R1W-862032
R151 COMMODITY MODULE INSTALLATION
2923
SV4-ME01-MEW-862139
UNIT 4 CONDENSER B: INSTALLATIONOF FEEDWATER HEATERS
2924
SV4-ME01-PHW-861719
UNIT 4 CONDENSER B INSTALLATION OF VACUUM PIPING SUPPORTS
2925
SV4-ASS-PHW-860319
INSTALLATION AND FABRICATION OF AUXILIARY STEAM SYSTEM(ASS) PIPING SUPPORT
2926
SV4-WRS-MTW-862030
INSTALLATION OF LEAK CHASE POTS SV4-WRS-MT-02A / 02B
2927
SV4-ME01-MEW-862138
UNIT 4 CONDENSER A: INSTALLATION OF FEEDWATER HEATERS
2928
SV4-CA04-S8W-CV4095
U4 INSTALLATION OF CA04 MODULE AT ELEV. 71'-6
2929
SV4-ME01-PHW-861718
UNIT 4 CONDENSER A: INSTALLATION OF VACUUM PIPING SUPPORTS
2930
SV4-ME01-PHW-861720
UNIT 4 CONDENSER C: INSTALLATION OF VACUUM PIPING SUPPORTS
2931
SV3-MH01-ASW-850001
UNIT 3 CONTAINMENT- INITIAL POLAR CRANE RAIL INSTALLATION
2932
SV4-WWS-P0W-862362
INSTALLATION AND FABRICATION OF WASTE WATER N(WWS) PIPING FOR SLAB 2





10/18/2017
 
Page 182 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2933
SV4-ME01-MEW-862140
UNIT 4 CONDENSER C: INSTALLATION OF FEEDWATER HEATERS
2934
SV3-MH20-MHW-861869
220T CRANE INITIALIZATION PACKAGE
2935
SV4-4041-AGW-800000
Annex Building, Wall Insulation and Gypsum Board, 117'-6"' Elev., Rooms
40410,40411,40412
2936
SV3-CDS-P0W-ME1392
INSTALL LB CONDENSATE PIPING FROM CONDENSATE PUMPS TO CONDENSATE POLISHING
SYSTEM
2937
SV3-CDS-PLW-ME2503
INSTALLATION OF CDS PIPING FOR ISO'S SV3-CDS-PLW-100, -101, -102, -743, -910
2938
SV3-ZAS-ERW-862234
INSTALLATION OF CABLE TRAY SOUTH OF UNIT 3 TRANSFORMERS (24" AND 36")
2939
SV3-PXS-P0W-850941
INSTALL ISOMETRIC SV3-PXS-PLW-941 LARGE BORE PIPING
2940
SV3-RNS-PHW-850162
INSTALL LARGE BORE SUPPORTS FOR ISOMETRICS V3-RNS-PLW-162
2941
SV3-SFS-MLW-861036
ASME SECTION III - INSTALLATION OF CONTAINMENT VESSEL PENETRATION SV3-SFS-PY-C01
(P21)
2942
SV3-RNS-PHW-861874
ASME SECTION III - FABRICATION/ INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC
SV3-RNS-PLW-01B
2943
SV3-1221-SHW-861903
INSTALL TYPE 01 CABLE TRAY SUPPORTS RM 12205 82'-6" UNIT 3 AUX
2944
SV4-CVS-P0W-861600
INSTALLATION OF CVS PIPING IN ANNEX U4
2945
SV3-PWS-PHW-861979
INSTALLATION OF PWS PIPING SUPPORTS IN ANNEX 3 (PORTION 7)
2946
SV4-0000-C0W-850013
TRANFORMER FOUNDATION WALL POUR #13
2947
SV4-0000-C0W-850010
TRANSFORMER FOUNDATION, TRANSFORMER PAD 10
2948
SV4-CVS-PHW-861601
INSTALLATION OF CVS PIPE SUPPORTS IN ANNEX U4
2949
SV3-1212-ERW-EL4748
AUXILARY BUILDING UNIT 3, EL 66'-6", AREA 2, FABRICATE AND INSTALL DESIGNED TRAY
SUPPORTS
2950
SV3-MSS-P0W-ME4675
INSTALLATION AND FABRICATION OF MAIN STEAM SYSTEM(MSS) PIPING
2951
SV3-HDS-PHW-860538
FABRICATION AND INSTALLATION OF HDS SUPPORTS
2952
SV4-0000-C0W-850024
TRANSFORMER FOUNDATION, WALL POUR #24
2953
SV3-5030-C0W-850005
UNIT 3 RADWASTE BUILDING, PIT FOUNDATIONS
2954
SV3-4051-C0W-850000
UNIT 3, ANNEX BUILDING, 135' -3" ELEV. FLOOR SLAB, AREA 1
2955
SV4-RNS-P0W-850186
INSTALL LARGE BORE PIPE ISOMETRIC SV4-RNS-PLW-186
2956
SV4-0000-C0W-850011
TRANSFORMER FOUNDATION WALL POUR # 11
2957
SV3-CA05-C0W-850000
CA05 CONCRETE PRE-PLACEMENT AND PLACEMENT UP TO 105' - 2"
2958
SV3-1237-SHW-860292
INSTALL CONDUIT SUPPORTS ON SHIELD WALL AZ 270¿ TO AZ-325¿ 100'-0"





10/18/2017
 
Page 183 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2959
SV4-WRS-PHW-861737
KB13 INSTALLATION OF PIPE SUPPORTS & LEVEL TRANSMITTER MOUNT
2960
SV3-RNS-PHW-861880
ASME SECTION III - FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC
SV3-RNS-PLW-402
2961
SV3-1230-C0W-850020
WALL 97 (TOP TO 117')
2962
SV3-4033-ERW-862033
INSTALLATION OF CONDUIT PENETRATION SLEEVES, ANNEX BUILDING, AREA 3, ELEV.
100'-0", 107'-2", 121'-0 ' & 126'-3"
2963
SV3-2052-ERW-861852
ELECTRICAL CABLE TRAY RACEWAY FABRICATION AND INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEAVATION 141'-3" AREA 2
2964
SV3-2052-ERW-861891
ELECTRICAL CABLE TRAY RACEWAY FABRICATION AND INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEVATION 141'-3", AREA 2
2965
SV3-2056-ERW-861930
INSTALLATION OF CABLE TRAY RACEWAY IN THE UNIT 3 TURBINE BUILDING, ELEVATION
141' - 3", AREA 6
2966
SV3-2053-SHW-862020
ELECTRICAL CABLE TRAY SUPPORTS FABRICATION, AND INSTALLATION IN THE UNIT 3
TURBINE BUILDING, ELEVATION 141' - 3", AREA 3
2967
SV3-PXS-P0W-850932
INSTALL ISOMETRIC SV3-PXS-PLW-932 LARGE BORE PIPING
2968
SV3-RNS-PHW-861873
ASME SECTION III – FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC
SV3-RNS-PLW-01A
2969
SV3-CA34-S5W-861655
CA34 MODULE FABRICATION/ASSEMBLY OF LOOSE PARTS
2970
SV3-TDS-PHW-860614
INSTALLATION AND FABRICATION OF TURBINE ISLAND VENTS DRAINS AND RELIEF SYSTEMS
(TDS) PIPING SUPPORT
2971
SV3-CAS-P0W-ME3430
INSTALLATION OF SMALL BORE CAS PIPING (INCLUDES SV3-CAS-PLW-33A)
2972
SV3-2070-MLW-862023
INSTALLATION OF MECHANICAL PIPING PENETRATIONS ON ELEVATION 255' (ROOF)
2973
SV3-2070-MLW-862022
INSTALLATION OF MECHANICAL PIPING PENETRATIONS ELEVATION 230'
2974
SV3-ML05-MLW-ME4785
INSTALLATION OF 100'0" AREA 1 PIPING PENETRATIONS
2975
SV3-PWS-P0W-861978
INSTALLATION OF PWS PIPING IN ANNEX 3 (PORTION 7)
2976
SV4-CA01-S4W-888358
UNIT 4 CA01 B-PLATE FABRICATION
2977
SV3-2037-ERW-862158
INSTALLATION OF ELECTRICAL CABLE TRAY RACEWAY IN THE UNIT 3 TURBINE BUILDING,
EL. 100'-0" AREA 7
2978
SV3-2044-SHW-861963
ELECTRICAL CABLE TRAY TRAPEZE SUPPORTS
2979
SV3-2052-ERW-861890
ELECTRICAL CABLE TRAY RACEWAY FABRICATION AND INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEVATION 141'-3", AREA 2
2980
SV3-2048-ERW-862151
INSTALLATION ON CABLE TRAY RACEWAY IN THE UNIT 3 TURBINE BUILDING ELEVAION
120'-6"





10/18/2017
 
Page 184 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
2981
SV3-2052-ERW-861887
ELECTRICAL CABLE TRAY RACEWAY FABRICATION AND INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEVATION 141'-3", AREA 2
2982
SV3-2040-SHW-861920
ELECTRICAL CABLE TRAY TRAPEZE SUPPORTS FABRICATION AND INSTALLATION IN THE UNIT
3 TURBINE BUILDING, ELEVATION 120' - 6", AREA 0
2983
SV3-RNS-PHW-861882
ASME SECTION III - FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC
SV3-RNS-PLW-422
2984
SV4-MT71-C0W-850012
Waste Water Retention Basin Wall Pour # 12
2985
SV3-2052-ERW-861888
ELECTRICAL CABLE TRAY RACEWAY FABRICATION AND INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEVATION 141'-3", AREA 2
2986
SV4-0000-C0W-850012
TRANSFORMER FOUNDATION, TRANSFORMER PAD POUR # 12
2987
SV4-WLS-PHW-861523
Fabrication/Installation of WLS Piping Supports shown on Isometric Drawings
SV4-WLS-PLW-33K, -357 and -35F
2988
SV3-4032-SHW-EL4034
INSTALL CABLE TRAY SUPPORTS ANNEX BLDG AREA 2, ROOMS 40355, 40354 & 40360
2989
SV3-4032-SHW-EL4033
INSTALL CABLE TRAY SUPPORTS ANNEX BLDG AREA 2, ROOM 40352
2990
SV3-PXS-PHW-851943
INSTALL ISOMETRIC SV3-PXS-PLW-943 LARGE BORE PIPE SUPPORTS
2991
SV3-1232-ERW-861442
INSTALL CONDUIT SLEEVES FOR PENETRATIONS IN UNIT 3 AUX BUILDING FLOOR SLABS, EL
100'-0" AREA 2 RMS. 12312 & 12313
2992
SV4-VAS-P0W-861614
INSTALLATION OF PIPING FOR SV4-VAS-PLW-300, 310, -320 & -330
2993
SV4-CA20-S4W-CV5121
UNIT 4 CA20 MODULE BRACING, SHORING & FORMWORK
2994
SV4-4033-C0W-850000
UNIT 4 ANNEX BUILDING CONCRETE PUMP TOWER FOUNDATION IN AREA 3 AT ELEV 100'-0"
2995
SV3-CA00-S5W-862198
SV3-CA MODULES - COUPLER/REBAR ASSEMBLY FABRICATION
2996
SV4-4043-SPW-850001
UNIT 4 - ANNEX, 126'3 " ELEV., DECKING INSTALLATION
2997
SV4-4030-CYW-850000
100' ELEV. GROUT, COLUMN BASES
2998
SV4-ME2G-MEW-862057
FEEDWATER HEATERS SV4-FWS-ME-07A/B
2999
SV3-KQ10-KQW-ME0568
KQ10 REACTOR COOLANT DRAIN TANK (WLS-MT-01) INSTALLATION
3000
SV3-CA20-C0W-850002
CA20 FLOOR SLAB, 66
3001
SV3-4030-SSW-850012
100'- ELEV. S02. STAIRS
3002
SV4-VAS-PHW-861615
INSTALLATION OF PIPE SUPPORTS FOR SV4-VAS-PLW-300 & -320
3003
SV3-5000-EGW-861864
INSTALLATION OF RADWASTE BUILDING GROUNDING FOR AREAS 1, 2, & 3 AT THE 100'-0"
ELEVATION





10/18/2017
 
Page 185 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3004
SV3-2059-SHW-861056
ELECTRICAL CABLE TRAY SUPPORT INSTALLATION IN THE TURBINE BUILDING, ELEVATION
141¿3¿ , AREA 9, ROOM 20500 (TRAPEZE)
3005
SV3-MSS-P0W-860794
MAIN STEAM TURBINE BYPASS PIPING INSTALLATION
3006
SV3-1000-CYW-850000
UNIT 3, NUCLEAR ISLAND BASE MAT REPAIR
3007
SV4-1000-CYW-850000
UNIT 4, NUCLEAR ISLAND BASEMAT REPAIR
3008
SV3-PXS-PHW-851942
INSTALL ISOMETRIC SV3-PXS-PLW-942 LARGE BORE PIPE SUPPORTS
3009
SV4-PXS-P0W-851012
INSTALL SV4 RING PIPE ISOMETRIC SV4-PXS-PLW-944
3010
SV3-PXS-PHW-851931
INSTALL ISOMETRIC SV3-PXS-PLW-931 LARGE BORE PIPE SUPPORTS
3011
SV3-PXS-PHW-851940
INSTALL ISOMETRIC SV3-PXS-PLW-940 LARGE BORE PIPE SUPPORTS
3012
SV4-5030-C0W-850000
UNIT 4 RADWASTE BUILDING MUDMAT
3013
SV3-5030-ERW-861865
INSTALLATION OF RADWASTE BUILDING CONDUIT FOR AREAS 1,2, & 3 AT THE 100' - 0"
ELEVATION
3014
SV3-MSS-PHW-860570
MAIN STEAM TURBINE BYPASS PIPE SUPPORTS
3015
SV3-WWS-P0W-860880
FABRICATION AND INSTALLATION OF WWS PIPING AND PIPING DRAINS IN FIRST BAY
3016
SV3-WWS-P0W-861107
INSTALLATION OF ANNEX BLDG WWS PIPING (ISO SV3-WWS-PLW-434, 435, 436, 476 & 967)
3017
SV3-2068-SHW-800003
Install welded cable tray supports in turbin building (elevation 170'0" and
193'6" area 8)
3018
SV3-5030-C0W-850001
UNIT 3 RADWASTE BUILDING SUMP MUDMATS
3019
SV3-5030-C0W-850000
UNIT 3 RADWASTE BUILDING MUDMAT
3020
SV4-DWS-PHW-861603
INSTALLATION OF ANNEX BLDG DWS PIPE SUPPORTS (ISO SV4-DWS-PLW-131)
3021
SV3-SFS-PHW-861791
FABRICATION/INSTALLATION OF B31.1 SUPPORTS FOR ISOMETRIC SV3-SFS-PLW-780
3022
SV3-EDS-DSW-EL3125
INSTALL ANNEX BLDG. NON CLASS 1E DC AND UPS SYSTEM - DC BUS JUNCTION CABINET
LOAD GROUP SPARE, ROOM 40310,
3023
SV3-EDS-DSW-EL3121
INSTALL ANNEX BLDG. NON CLASS 1E DC AND UPS SYSTEM - LOAD GROUP SPARE, ROOM
40308,
3024
SV4-KB10-KBW-861732
MODULE KB10 STRUCTURAL FABRICATION
3025
SV4-1212-ERW-861217
INSTALL DESIGN ROUTED CABLE TRAY AND SUPPORTS FOR DIVISION "A" BATTERY ROOM
12101 EL. 66'-6"
3026
SV3-4031-ERW-861247
Install Cable Tray in Rms 40307-40310 Annex Bldg. Area 1, Elev. 100¿ (WP7)
3027
SV3-HDS-PHW-ME3765
INSTALLATION AND FABRICATION OF HEATER DRAIN SYSTEM(HDS) PIPING SUPPORTS.
3028
SV3-HDS-P0W-ME3740
INSTALLATION AND FABRICATION OF HDS PIPING





10/18/2017
 
Page 186 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3029
SV3-MSS-P0W-ME4653
INSTALLATION OF MSS PIPING
3030
SV4-2000-P0W-861999
INSTALLATION OF TEMPORARY FIRE PROTECTION SYSTEM STANDPIPE
3031
SV4-2000-PHW-862000
INSTALLATION AND FABRICETION OF TEMPORARY FIRE PROTECTION PIPING SUPPORTS
3032
SV3-CA37-CAW-850000
CA37 MODULE FABRICATION
3033
SV4-CB32-CBW-850000
CB32 MODULE INSTALLATION
3034
SV4-MT71-C0W-850006
Waste Water Retention Basin Wall Pour # 6
3035
SV4-CB33-CBW-850000
CB33 MODULE INSTALLATION
3036
SV4-2060-C0W-850000
UNIT 4, TURBINE GENERATOR DECK. 170' ELEV
3037
SV3-WWS-PHW-ME6703
WASTE WATER SYSTEM 140' ELEVATION
3038
SV4-MSS-PHW-860360
INSTALLATION AND FABRICATION OF MAIN STEAM SYSTEM(MSS) PIPE SUPPORTS
3039
SV4-4030-C0W-850002
100'-0" ELEV. WALL, POUR #2
3040
SV4-4030-C0W-850001
100'-0" ELEV. WALL, POUR #1
3041
SV3-MV90-MVW-862062
INSTALLATION OF WLS WASTE PRE-/AFTER MODULE (WLS-MV-06 AND 07
3042
SV3-CA01-CCW-850001
Unit 3 CA01 Concrete Placement, Walls #1 through #4 from Elev. 87'-6" to
146'-10-1/2"
3043
SV3-MV90-MVW-862061
INSTALLATION OF DEMINERALIZER OUTLET FILTER ALPHA AND BRAVO (SFS-MV-02A AND 02B)
3044
SV3-ME2L-MEW-ME5893
INSTALLATION OF VYS HEAT EXCHANGER (VYS-ME-01A/B) AT ELEVATION 120'-6"
3045
SV3-4050-C0W-850019
UNIT 3- ANNEX CONCRETE WALLS, CENTRAL W10 WALL, POUR #19
3046
SV3-HDS-P0W-ME3739
INSTALLATION AND FABRICATION OF HDS PIPING
3047
SV3-1232-ERW-861441
INSTALL CONDUIT SLEEVES FOR PENETRATIONS IN UNIT 3 AUX BUILDING FLOOR SLABS, EL
100'-0" AREA 2 RMS. 12301, 12302, 12303 & 12311
3048
SV3-CVS-PHW-ME0808
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CVS-PLW-506
3049
SV4-WWS-P0W-862031
INSTALLATION AND FABRICATION OF WASTE WATER (WWS) SYSTEM PIPING FOR SLAB 2
3050
SV3-2101-C0W-850402
122' ELEV WALLS, POUR 2NE
3051
SV3-2101-C0W-850403
122' ELEV WALLS, POUR 2NW
3052
SV3-MSS-PHW-ME4674
INSTALLATION AND FABRICATION OF MAIN STEAM SYSTEM(MSS) PIPING SUPPORT
3053
SV3-2101-C0W-850401
122' ELEV. WALLS, POUR 2SE
3054
SV3-HDS-PHW-ME3754
TURBINE BUILDING HDS PIPE SUPPORT INSTALLATION
3055
SV3-2101-C0W-850404
122' Elev., Walls, Pour2SW





10/18/2017
 
Page 187 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3056
SV3-MSS-PHW-ME4684
INSTALLATION AND FABRICATION FO MAIN STEAM SYSTEM(MSS) PIPING SUPPORTS
3057
SV3-PXS-P0W-ME2951
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-410 (LINE
NUMBERS PXS-PL-L121A), ,
3058
SV3-RNS-PHW-861881
ASME SECTION III – FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC
SV3-RNS-PLW-411
3059
SV3-PXS-P0W-850940
INSTALL ISOMETRIC SV3-PXS-PLW-940 LARGE BORE PIPING
3060
SV3-RNS-PHW-861877
ASME SECTION III – FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC
SV3-RNS-PLW-021
3061
SV0-SES-ERW-EL1842
INSTALLATION OF ELECTRICAL UNDERGROUND COMMODITIES (MANHOLES AND DUCT BANKS) FOR
THE (SES) PLANT SECURITY SYSTEM EAST OF THE ANNEX BLDG. - PHASE 1
3062
SV0-ZFS-ERW-EL1797
INSTALLATION OF UNDERGROUND COMMODITIES (MANHOLES AND DUCTBANKS) FOR THE
(EFS/ZFS) COMMUNICATIONS SYSTEM FROM THE ANNEX BLDG. TO MANHOLE NZM026 - PHASE 1
3063
SV3-0000-EGW-EL2236
PERFORM INSTALLATION OF UNDERGROUND COMMODITIES (EGS-GROUNDING) FOR THE
TRANSFORMER AREA, ELEV. 100'
3064
SV4-MT2Y-MEW-861646
HDS LOW PRESSURE DRAIN TANKS (MT-04A/B/C)
3065
SV3-MSS-PHW-ME4693
INSTALLATION OF MSS PIPE SUPPORTS
3066
SV4-WRS-P0W-861604
INSTALLATION OF ANNEX BLDG WRS PIPING (ISO SV4-WRS-PLW-411, 412, 413, 414, 420,
421 & 430
3067
SV4-2030-SHW-861086
INSTALLATION OF TURBINE 4 CABLE TRAY SUPPLEMENTARY STEEL ON THE 100'-0"
ELEVATION AREAS 0, 1 & 4, FROM COLUMNS K.1 TO R AND 12.1 TO 14.
3068
SV3-2043-SHW-861331
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEVATION 120'-6", AREA 3, COLUMNS 18 TO19 & P.2 TO R
3069
SV3-RNS-PHW-861878
ASME SECTION III - FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC
SV3-RNS-PLW-190
3070
SV3-CB00-S5W-CV2819
INSTALLATION OF SHEAR STUD FOR CB MODULES
3071
SV3-ME01-PLW-ME1534
UNIT 3 CONDENSER B: INSTALLATION OF WATER CURTAIN PIPING
3072
SV3-SWS-PLW-ME1484
INSTALLATION OF SWS LARGE BORE PIPING (INCLUDES ISOMETRICS SV3-SWS-PLW-010, 020)
3073
SV3-CA32-CAW-850000
Unit 3, CA32 Module Fabrication
3074
SV3-SGS-P0W-ME6693
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC SV3-SGS-PLW-070 (LINE
NUMBERS SGS-PL-L009A)
3075
SV3-2042-SHW-861327
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEVATION 120' - 6", AREA 2, SOUTH OF COLUMN 18 & P.1 TO R





10/18/2017
 
Page 188 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3076
SV3-4040-AMW-850001
MASONRY WALLS, SWITCH GEAR ROOM 40414 AND 40413
3077
SV3-1200-C0W-850002
S02 STAIR TOWER TREADS, CONCRETE PLACEMENT
3078
SV3-WWS-C0W-850001
UNIT 3 WWs OIL SEPARATOR, RETAINING WALLS AND EQUIP PADS POUR #1
3079
SV4-WWS-C0W-850001
UNIT 4, WWS OIL SEPARATOR, RETAINING WALLS AND EQUIP PADS POUR #1
3080
SV3-CA36-S5W-861650
CA36-Module Fabrication/Assembly of Loose parts
3081
SV4-1212-ERW-861219
INSTALL DESIGN ROUTED CABLE TRAY AND SUPPORTS FOR DIVISION "C" BATTERY ROOM
12102 EL. 66'-6"
3082
SV3-4050-C0W-850020
UNIT 3, ANNEX CONCRETE WALLS, W09 AND NORTH W10 WALLS, POUR #20
3083
SV4-0000-C0W-850009
Transformer Foundation, Wall Pour # 9
3084
SV4-2060-SSW-850013
TB13 STEEL ERECTION
3085
SV3-PXS-PHW-862100
AMSE SECTION III - FABRICATION/ INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC
SV3-PXS-PLW-740
3086
SV3-RNS-PHW-861886
ASME SECTION III - FABRICATION/ INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC
SV3-RNS-PLW-014
3087
SV3-PXS-P0W-851930
INSTALL ISOMETRIC SV3-PXS-PLW-930 LARGE BORE PIPING
3088
SV3-PXS-P0W-850930
INSTALL ISOMETRIC SV3-PXS-PLW-93A SMALL BORE PIPING
3089
SV3-PXS-P0W-850949
INSTALL ISOMETRIC SV3-PXS-PLW-949 SMALL BORE PIPING
3090
SV3-PXS-P0W-850931
INSTALL ISOMETRIC SV3-PXS-P0W-850931
3091
SV4-SFS-P0W-850757
INSTALL ASME PIPE FROM ISOMETRIC SV4-SFS-PLW-757
3092
SV3-1212-ERW-EL4749
AUXILARY BUILDING UNIT 3, EL 66'-6", AREA 2, FABRICATE AND INSTALL DESIGNED TRAY
SUPPORTS
3093
SV3-CVS-PHW-ME3336
INSTALLATION OF BORIC ACID CVS PIPING SUPPORTS FOR WP (SV3-CVS-P0W-ME3327).
3094
SV3-RNS-P0W-850017
INSTALL ISOMETRIC SV3-RNS-PLW-17A
3095
SV4-RNS-PHW-861621
ASME III FABRICATION/INSTALLATION OF CA20 PIPE SUPPORTS FOR ISOMETRIC
SV4-RNS-PLW-141
3096
SV3-PXS-P0W-862101
ASME SECTION III – FABRICATION/INSTALLATION OF PIPING FOR ISOMETRIC
SV3-PXS-PLW-012
3097
SV4-RNS-PHW-861624
ASME III FABRICATION/INSTALLATION OF CA20 PIPE SUPPORTS FOR ISOMETRICS
SV4-RNS-PLW-210 & -214
3098
SV3-2131-SHW-862185
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNI 3 TURBINE
BUILDING, FIRST BAY AREA1. EL. 100'-0", COLUMNS 11 TO 12.1 AND COLUMNS P.2 TO R.
3099
SV3-2131-SHW-862187
ELECTRICAL CABLE TRAY SUPPLEMENTAL TRAY STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, FIRST BAY AREA 1, EL. 100'-0", COLUMNS 11 TO 12.1 AND WEST OF 1.2





10/18/2017
 
Page 189 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3100
SV3-2053-SHW-861210
Electrical Cable Tray Welded (floor stand) Support Installation in the Unit 3
Turbine Building, Elevation 141'3", Area 3
3101
SV3-FPS-P0W-850055
INSTALL LARGE BORE PIPE PER ISO SV3-FPS-PLW-55MM
3102
SV3-TDS-P0W-861539
INSTALLATION AND FABRICATION OF TURBINE ISLAND DRAINS VENTS AND REFLIEF
SYSTEM(tds)PIPING
3103
SV4-1212-ERW-861220
INSTALL DESIGN ROUTED CONDUIT AND CONDUIT SUPPORTS IN BATTERY ROOM "C", ROOM
12102 EL. 66¿-6¿
3104
SV3-2131-SHW-862186
ELECTRICAL CABLE TRAY SUPPLEMENT STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING FIRST BAY AREA 1, EL. 100'-0", COLUMNS 11 TO 12.1 AND COLUMNS K.5 TO
L.5
3105
SV4-1212-ERW-861222
INSTALL DESIGN ROUTED CONDUIT AND CONDUIT SUPPORTS IN "SPARE" BATTERY ROOM 12103
EL. 66¿
3106
SV3-WWS-P0W-ME6281
WWS PIPING TO THE UNIT 3 WASTE WATER RETENTION BASIN
3107
SV3-PWS-PHW-862040
INSTALLATION OF ANNEX BLDG PWS PIPE SUPPORTS (ISO SV3-PWS-PLW-111, 112, 116,
142, 143, 145, 151, 152, 441 & 459)
3108
SV3-MH20-MHW-861870
15T Crane Initialization Package
3109
SV3-4000-SHW-862352
FABRICATION AND INSTALLATION OF TYPICAL FIELD ROUTED CONDUIT SUPPORTS, DETAIL
C-58A, ANNEX BUILDING, ALL AREAS/ELEVATIONS, BOOK 1
3110
SV3-PWS-P0W-862039
INSTALLATION OF ANNEX BLDG PWS PIPING (ISO SV3-PWS-PLW-111, 112, 116, 142, 143,
145, 151, 152, 441 & 459
3111
SV4-RNS-P0W-861667
ASME III FABRICATION/INSTALLATION OF CA20 LARGE BORE PIPING FOR ISOMETRIC
SV4-RNS-PLW-17C
3112
SV3-PXS-P0W-850942
INSTALL ISOMETRIC SV3-PXS-PLW-942 LARGE BORE PIPING
3113
SV3-PCS-P0W-850810
INSTALL PIPING PER ISO SV3-PCS-PLW-810
3114
SV3-1214-JCW-862429
STAGE GRAB SAMPLE PANEL PACKAGE (SV3-PSS-MS-01) IN ROOM 12152M AREA 4, ELEV.
66'-6"
3115
SV0-SES-ERW-862488
INSTALL CONDUIT IN SES DUCT BANK/TRENCH FOR SECURITY LOCATED BETWEEN SITE GRID
J1603-K1402
3116
SV4-1120-EJW-861993
FABRICATION AND INSTALLATION OF EX-CORE DETECTOR PMS JUNCTION BOX SUPPORTS IN
ROOMS 11202 & 1104 EL 84'-6"
3117
SV4-PWS-P0W-800001
Install Small Bore Pipe & Supports Per SV4-PWS-PLW-053
3118
SV3-ZBS-EWW-861313
Cable Pull from Switchyard Control House to Unit 3 Turbine
3119
SV4-CA01-CCW-850004
CA01 CONCRETE WALL PLACEMENT SEC 6 A, B, C, & D AND 9
3120
SV3-CA01-CCW-850004
CA01 CONCRETE WALL PLACEMENT SEC 6 A, B, C, & D AND 9
3121
SV4-PWS-P0W-862369
INSTALLATION OF ANNEX BLDG PWS PIPING (ISO SV4-PWS-PLW-115, - 457 & -458





10/18/2017
 
Page 190 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3122
SV4-CAS-PHW-800001
Install Small Bore Supports per Isometric SV4-CAS-PLW-839
3123
SV3-VWS-PLW-ME2798
INSTALL PIPING FOR IS0 #'S SV3-VWS-PLW-20K, SV3-VWS-PLW-20L, SV3-VWS-PLW-20M.
3124
SV3-2151-SSW-800000
First Bay, 135'-3" Elev. Structural Steel
3125
SV3-FPS-PHW-851055
INSTALL PIPE SUPPORTS FOR ISO SV3-FPS-PLW-55M
3126
SV4-MT71-C0W-850015
Waste Water Retnetion Basin Wall Pour # 15
3127
SV4-MT71-C0W-850017
Waste Water Retention Basin Wall Pour # 17
3128
SV3-1222-CSW-850100
S01 STAIR TOWER FOR NI 3, AUX BUILD, AREA 2
3129
SV4-RNS-P0W-861628
ASME III FABRICATION/INSTALLATION OF CA20 SMALL BORE PIPING FOR ISOMETRICS
SV4-RNS-PLW-211, -216 & -218
3130
SV3-PCS-P0W-850833
INSTALL ASME III LB PIPING FROM ISOMETRIC SV3-PCS-PLW-833
3131
SV3-PCS-P0W-850830
INSTALL ISOMETRIC SV3-PCS-PLW-830
3132
SV4-RNS-PHW-861629
ASME III FABRICATION/INSTALLATION OF CA20 PIPE SUPPORTS FOR ISOMETRICS
SV4-RNS-PLW-211 & -216
3133
SV3-PXS-P0W-850933
INSTALL ISOMETRIC SVE-PXS-PLW-933 LARGE BORE PIPING
3134
SV3-PWS-P0W-862367
INSTALLATION OF ANNEX BLDG PWS PIPING (ISO SV3-PWS-PLW-115, -457 & 458
3135
SV3-HDS-P0W-860763
INSTALLATION AND FABRICATION OF HDS PIPING
3136
SV4-CA20-C0W-850003
CA20 FLOOR SLABS 34 thru 37
3137
SV3-4040-AMW-850003
MASONRY WALLS, ROOMS 40412 AND 40411
3138
SV3-CDS-PHW-860479
INSTALLATION OF CDS PIPING SUPPORTS
3139
SV3-WWS-PHW-860657
FABRICATION AND INSTALLATION OF WWS PIPING SUPPORTS
3140
SV3-WWS-PHW-860656
FABRICATION AND INSTALLATION OF WWS PIPING HANGERS
3141
SV3-1000-TIW-862440
BIG SPAN CV COVER TEMPORARY ELECTRICAL
3142
SV3-WWS-PHW-861108
Installation of Annex WWS Piping Supports
3143
SV4-WLS-PHW-861363
INSTALLATION OF PIPE SUPPORTS FOR ISOMETRICS SV4-WLS-PLW-33D & 33E
3144
SV4-WLS-PHW-861361
INSTALLATION OF PIPE SUPPORTS FOR ISOMETRICS SV4-WLS-PLW-980 & -981
3145
SV3-40302-AEW-800000
Architectural Ceiling System, Room 40302
3146
SV4-2020-ERW-861800
INSTALLATION OF CABLE TRAY RACEWAY ON THE 82'-9" ELEVATION OF THE TURBINE
BUILDING
3147
SV3-2037-ERW-862159
INSTALLATION OF ELECTRICAL CABLE TRAY RACEWAY IN THE UNIT 3 TURBINE BUILDING,
EL. 100'-0" AREA 7
3148
SV4-CB41-CBW-800000
CB41 Module Installation





10/18/2017
 
Page 191 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3149
SV4-CB37-CBW-800000
CB37 Module Installation
3150
SV4-CB43-CBW-800000
CB43 Module Installation
3151
SV4-1130-C0W-800001
Reinforced Concrete inside Containment, Reactor Cavity, from 87'-6" to 98'-0"
Elev.
3152
SV4-1130-C0W-800002
Reinforced Concrete inside Containment, Refuel Cavity up to 95' Elev.
3153
SV3-PCS-P0W-850051
INSTALL PIPE ISOMETRIC SV3-PCS-PLW-051 LARGE BORE PIPE
3154
SV4-ME01-PLW-861889
UNIT 4 CONDENSER B: FABRICATION & INSTALLATION OF 3RD EXTRACTION STEAM PIPING
3155
SV4-ME01-PLW-861887
UNIT 4 CONDENSER B: FABRICATION & INSTALLATION OF 1ST EXTRACTION STEAM PIPING
3156
SV4-0000-ELW-862490
INSTALLATION OF CONDUIT FOR UNIT 4 STANDARD PLANT YARD TRANSFORMER AREA LIGHTING
3157
SV4-2060-EGW-862155
EMBEDDED GROUNDING INSTALLATION FOR TURBINE 4 AT ELEVATIONS 148'-10", 158'-7"
AND 170'-0"
3158
SV4-0000-ELW-862487
CABLE PULL AND FIXTURES FOR UNIT 4 STANDARD PLANT TRANSFORMER AREA LIGHTING
3159
SV3-FPS-P0W-850521
INSTALL LARGE BORE FPS PIPING ISO SV3-FPS-PLW-521
3160
SV4-ME01-PLW-861890
UNIT 4 CONDENSER B: FABRICATION & INSTALLATION OF 4TH EXTRACTION STEAM PIPING
3161
SV4-RNS-P0W-861697
ASME III FABRICATION/INSTALLATION OF CA20 LARGE BORE PIPING FOR ISOMETRIC
SV4-RNS-PLW-173
3162
SV4-RNS-PHW-861678
ASME III FABRICATION/INSTALLATION FO PIPE SUPPORTS FOR SV4-RNS-PLW-17S
3163
SV4-RNS-PHW-861703
ASME III FABRICATION/INSTALLATION OF CA20 PIPE SUPPORTS FOR ISOMETRIC
SV4-RNS-PLW-176
3164
SV3-R261-ERW-862645
INSTALLATION OF ELECTRICAL CABLE TRAY AND TRAY GROUNDING IN MODULE R261
3165
SV3-SGS-MLW-861041
ASME SECTION III - INSTALLATION OF CONTAINMENT VESSEL PENETRATION
SV3-SGS-PY-C03A (P27)
3166
SV3-SGS-MLW-861042
ASME SECTION III - INSTALLATION OF CONTAINMENT VESSEL PENETRATION
SV3-SGS-PY-C03B (P28)
3167
SV3-FPS-P0W-854200
INSTALL SPOOLS FOR SV3-FPS-PLW-55A, 55B, 55C, 559, 55U, 558, 55X, 55T, 556
3168
SV3-4031-SHW-861532
FABRICATE AND INSTALL CABLE TRAY SUPPORTS ANNEX BLDG. AREA 1, ELEV. 100¿, WEST
OF BATTERY CHARGER ROOMS, BETWEEN COLUMN LINES 9/10.05.
3169
SV3-5030-C0W-850006
UNIT 3 RADWASTE BUILDING, REBAR FABRICATION FOR GRADE BEAMS & TRENCHES
3170
SV4-ME01-PLW-862149
UNIT 4 CONDENSER B TO C INTERCONNECTION PIPING
3171
SV4-0000-C0W-850025
TRANSFORMER MSU PEDESTAL
3172
SV4-1208-C0W-800011
100'-0" - Cylindrical Wall - RC02
3173
SV3-CA33-S5W-862273
CA33- SEAM WELDS





10/18/2017
 
Page 192 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3174
SV3-WWS-PHW-860658
INSTALLATION OF WWS PIPE SUPPORTS
3175
SV3-RNS-PHW-861875
ASME SECTION III – FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC
SV3-RNS-PLW-013
3176
SV3-CA33-S5W-862462
CA33 MODULE - INSTALL SHIPPED LOOSE PARTS
3177
SV3-WLS-P0W-ME3726
INSTALLATION OF LARGE BORE WLS PIPING (ISOMETRICS
SV3-WLS-PLW-534,-535,-536,-53A)
3178
SV4-WLS-PHW-861367
INSTALLATION OF PIPE SUPPORTS FOR ISOMETRICS SV4-WLS-PLW-35L, -35K, -35M & -90B
3179
SV3-2042-SHW-861328
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING AREA 2, EL. 120'-6", NORTH OF COLUMN 17 AND BETWEEN COLUMNS P.1 TO R
3180
SV4-MT71-C0W-850014
Waste Water Retention Basin Wall Pour # 14
3181
SV4-1160-SPW-800000
SPL22, 23 & 24 Installation
3182
SV4-WRS-P0W-800005
Install Large Bore Pipe per Isometric SV4-WRS-PLW-59P
3183
SV3-WSS-PHW-ME4397
FABRICATION/INSTALLATION OF SMALL BORE WSS PIPING SUPPORTS (INCLUDES ISOMETRICS
SV3-WSS-PLW-510, 511, 512)
3184
SV3-CA01-CCW-850002
CA01 Concrete, Wall Placements #2 through #4 from Elev. 146'-10-1/2" to 153'-0",
and #17 and #18 to Elev. 158'-0"
3185
SV4-WRS-P0W-800006
Install Large Bore Pipe per Isometric SV4-WRS-PLW-59Y
3186
SV4-1208-CCW-851002
UNIT 4 SHIELD BUILDING COURSE 2 CONCRETE FILL
3187
SV4-CA20-C0W-850009
90'-3" & 92'-6" ELEV CA20 FLOOR SLABS, CA20-43 THRU 46 FLOORS, ROOM 12463 &
12365
3188
SV3-2131-SHW-800004
Electrical Cable Tray Supports Turbine Building First Bay Elevation 100'0" Area
1
3189
SV4-RNS-PHW-861666
ASME III FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR SV4-RNS-PLW-17B
3190
SV4-PXS-PHW-851021
INSTALL SV4 RING 2 SUPPORTS FROM PIPE ISOMETRIC SV4-PXS-PLW-938
3191
SV3-4031-AWW-850000
UNIT 3 - ANNEX BUILDING, WALL FRAMING, 100' EL., ROOMS 40300 AND 40302
3192
SV3-4051-ERW-862397
INSTALLATION OF CONDUIT PENETRATION SLEEVES, ANNEX BUILDING, AREA 1, ELEV.
135'-3"
3193
SV3-CA01-CCW-850013
UNIT 3 CA01 CONCRETE WALL PLACEMENT SECTION #16 UP TO 116'-6"
3194
SV3-2058-SHW-800000
Elec Cable Tray Welded Support Fab & Install in Unit 3 Turbine Building,
Elevation 141’ 3”, Area 8
3195
SV4-RNS-P0W-800003
Install LB Pipe from ISO SV4-RNS-PLW-17F
3196
SV4-CAS-P0W-800002
Install small bore pipe and supports per SV4-CAS-PLW-86C
3197
SV4-2070-C0W-850005
ROOF ELE. FLOOR SLAB, POUR #5
3198
SV3-1208-C0W-850007
UNIT 3 CYLINDRICAL WALL - POUR RC07A





10/18/2017
 
Page 193 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3199
SV4-CA20-S4W-850005
CA20, ROOMS 12362 & 12363, SUBMODULE 52, 53, 54 & 55 INSTALLATION
3200
SV3-2131-SHW-800006
Electrical Cable Tray Supports Turbine Building First Bay Elevation 100'0" Area
1
3201
SV4-RNS-PHW-861626
ASME III FABRICATION/INSTALLATION OF CA20 PIPE SUPPORTS FOR ISOMETRIC
SV4-RNS-PLW-161
3202
SV4-1208-CEW-800000
100'-0" - Cylindrical Wall - Fabricate Electrical EPA's
3203
SV4-1235-EYW-862722
INSTALL CONDUIT SLEEVES FOR PENETRATIONS THROUGH PRECAST CONCRETE PANEL
1225-CP-S01 UNIT 4 AUXILIARY BUILDING ELEVATION 81'-6" AREA 5
3204
SV4-PXS-P0W-860287
INSTALL LARGE BORE PIPING ISOMETRICS (SV4-PXS-PLW-187, -188, -189)
3205
SV4-DWS-P0W-860989
INSTALL SMALL BORE DWS PIPING and SUPPORTS (ISOMETRIC: SV4-DWS-PLW-772)
3206
SV4-DWS-P0W-860297
INSTALL SMALL BORE DWS PIPING and SUPPORTS (INCLUDES ISOMETRICS:
SV4-DWS-PLW-770, -771)
3207
SV4-DWS-P0W-862430
INSTALL SMALL BORE DWSPIPING AND SUPPORTS (INCLUDES ISOMETRICS: SV4-DWS-PLW-771)
3208
SV3-4041-AWW-850000
UNIT 3- ANNEX BUILDING, WALL FRAMING, 117-6' ELEV, ROOMS 40410, 40411, 40412
3209
SV4-WLS-PHW-850750
FABRICATE AND INSTALL SUPPORTS FOR ISO SV4-WLS-PLW-750
3210
SV4-2060-SAW-862812
UNIT 4 TURBINE BUILDING 170'-0" ELEVATION STUD INSTALLATION
3211
SV3-1208-C0W-850017
UNIT 3 CYLINDRICAL WALL - POUR RC07B
3212
SV3-2131-SHW-800008
Electrical Cable Tray Supports Turbine Building First Bay Elevation 100'0" Area
1
3213
SV4-4051-SAW-850001
SUPPLEMENTARY STEEL EL135'-3" AREA 1 GL E/I.1 & 11.09/11.15
3214
SV4-1211-ERW-861223
INSTALL DESIGN ROUTED CABLE TRAY AND SUPPORTS FOR DIVISION "B" BATTERY ROOM
12104 EL. 66'-6"
3215
SV3-2031-SHW-800000
Installation of Welded Cable Tray Supports in Turbine Building (Elev. 100’ 3”
Area 1)
3216
SV4-4030-C0W-850007
UNIT 4 ANNEX BUILDING REINFROCING STEEL FOR AREA 1 WALLS FROM ELEV. 100'-0" TO
117'-6"
3217
SV3-CA02-CCW-850000
UNIT 3 CONTAINMENT WALL MODULE CA02 CONCRETE PLACEMENT
3218
SV4-2050-CCW-862816
UNIT 4 TURBINE BUILDING GROUTING ACTIVITIES AT ELEVATION 141'-3"
3219
SV4-0000-C0W-850026
TRANSFORMER FOUNDATION MSU NORTH WALLS
3220
SV4-WRS-P0W-861736
INSTALLATION OF WRS PIPING ON MODULE KB13
3221
SV3-CA37-ERW-861472
FABRICATION AND INSTALLATION OF ELECTRICAL PENETRATIONS WITHIN THE CA37 MODULE





10/18/2017
 
Page 194 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3222
SV3-TDS-PHW-860618
INSTALLATION AND FABRICATION OF TURBINE ISLAND VENTS AND DRAINS AND RELIEF
SYSTEMS (TDS) PIPING SUPPORTS
3223
SV3-PWS-PHW-861414
INSTALLATION OF PWS PIPE SUPPORTS
3224
SV4-RNS-PHW-861690
ASME III FABRICATION/INSTALLATION OF CA20 PIPE SUPPORTS FOR ISOMETRIC
SV4-RNS-PLW-142
3225
SV4-RNS-PHW-861674
ASME III FABRICATION/INSTALLATION OF CA20 PIPE SUPPORTS FOR ISOMETRIC
SV4-RNS-PLW-17Q
3226
SV4-CA01-S4W-861775
CA01-SA07 - ELEV. 107' - 119' DIRECT WELDED ATTACHMENTS (DWA)
3227
SV3-2042-SHW-861329
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT3 TURBINE
BUILDING, ELEVATION 120'-6", AREA 2, COLUMNS 16 TO 17 & BETWEEN P.1 TO R
3228
SV3-2044-SHW-860224
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT3 TURBINE
BUILDING, ELEVATION 120'-6", AREA 4, COLUMNS 13.05 TO 13.1 & BETWEEN I.2 TO K.1
3229
SV3-2070-EGW-861658
ELECTRICAL GROUNDING FOR UNIT 3 TURBINE BUILDING ROOF, AREA ROOF, ELEVATION
254'-0"
3230
SV3-1130-C0W-850009
CONCRETE PRE-PLACEMENT & PLACEMENT IN THE UNIT 3 CONTAINMENT TOC EL. 107'-2"
3231
SV3-11206-CYW-800000
Grout PXS Accumulator Tank, 87'-6" Elev., Room 11206
3232
SV3-11207-CYW-800000
Grout PXS Accumulator Tank B, Room 11207
3233
SV4-4030-C0W-850008
UNIT 4 ANNEX BUILDING EMBEDMENTS AND CONCRETE FOR AREA 1 WALLS FROM ELEV 100'-0"
TO 117'-6"
3234
SV4-1130-C0W-850000
REINFORCED CONCRETE INSIDE CONTAINMENT 87'-6" TO 96'-0" WEST SIDE (LAYER 6V AND
7V)
3235
SV3-1121-JRW-855000
INSTALL INSTRUMENT RACK 1121-JR-001
3236
SV4-CA02-CCW-850000
UNIT 4 CONTAINMENT WALL MODULE CA02 CONCRETE PLACEMENT
3237
SV3-HDS-P0W-ME3738
INSTALLATION AND FABRICATION OF HEATER DRAIN SYSTEM PIPING
3238
SV3-2131-SHW-800003
Electrical Cable Tray Supports Turbine Building First Bay Elevation 100'0" Area
1
3239
SV3-2056-SHW-800001
Elect Cable Tray Welded Support Fab & Install in Unit 3 Turbine Building,
Elevation 141’ 3”, Area 6
3240
SV4-2000-C0W-862917
Unit 4 Turbine Building 100'-0" Elev. Temporary Elevator Foundation
3241
SV4-WWS-P0W-862177
INSTALL ISO SV4-WWS-PLW-437, 438, 439, 441, 442 AND 443
3242
SV3-CA35-S5W-862208
CA35 ASSEMBLY AND SHIP LOOSE MATERIAL INSTALL
3243
SV4-RNS-PHW-861631
ASME III FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR SV4-RNS-PLW-090
3244
SV4-RNS-PHW-861696
ASME III FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR SV4-RNS-PLW-172





10/18/2017
 
Page 195 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3245
SV4-PXS-PHW-851019
INSTALL SV4 RING 2 SUPPORTS FROM PIPE ISOMETRIC SV4-PXS-PLW-936
3246
SV4-PXS-PHW-851025
INSTALL SV4 RING 2 SUPPORT FROM PIPE ISOMETRIC SV4-PXS-PLW-947
3247
SV3-1123-JRW-862534
ERECT INSTRUMENT RACK 1123-JR-001
3248
SV4-12155-CYW-800000
Room 12155 Grout, R155 - WLS Equipment Room Supply Balancing Damper
3249
SV4-12162-CYW-800000
Room 12162 Grout, RNS Residual Heat Removal Pump A Stand (RNS-MZ-12A)
3250
SV4-12163-CYW-800000
Room 12163 Grout, RNS Residual Heat Removal Pump B Stand (RNS-MZ-12B)
3251
SV4-2060-CEW-862913
UNIT 4 TURBINE BUILDING 170'-0" ELEVATION PENETRATION SLEEVES
3252
SV3-PXS-P0W-862102
ASME SECTION III - FABRICATION/INSTALLATION OF PIOPING FOR ISOMETRIC
SV3-PXS-PLW-022
3253
SV4-RNS-P0W-861623
ASME III FABRICATION/INSTALLATION OF CA20 SMALL BORE PIPING FOR ISOMETRICS
SV4-RNS-PLW-210, -214 & -217
3254
SV4-PXS-P0W-850410
INSTALL PIPE FOR IS0-PXS-PLW-410
3255
SV4-RNS-PHW-861701
ASME III FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR SV4-RNS-PLW-175
3256
SV4-1208-C0W-850103
92'-6" TO 100'-0" ELEV, CONCRETE PRE-PLACEMENT AND PLACEMENT, POUR #12S
3257
SV4-WWS-P0W-862179
INSTALLATION OF ANNEX BLDG WWS PIPING (ISO SV4-WWS-PLW-419, 420, 421, 422, 423,
424, 440, 470, 471, 472, 473, 474, 475 & 950)
3258
SV4-WWS-PHW-862180
INSTALLATION OF ANNEX BLDG WWS PIPE SUPPORTS (WWS-PLW-419, 420, 421, 422, 423,
424, 440, 470, 471, 472, 473, 474, 475 & 950)
3259
SV4-1208-C0W-850101
UNIT 4 CYLINDRICAL WALL, POUR # 11A ELEV 90'-6" TO 100'-0"
3260
SV4-1208-C0W-850102
90'-6" TO 100'-0" ELEV CONCRETE PRE-PLACEMENT AND PLACEMENT POUR # 12N
3261
SV4-4051-SAW-850000
Unit 4, Annex Supplemental Steel Area 1, Elev 135'3"
3262
SV3-2141-ERW-862700
THE INSTALLATION OF CONDUIT PENETRATION SLEEVES IN THE 117'6" ELEV WALLS OF THE
FIRST BAY
3263
SV4-2053-SHW-862446
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE TURBINE BUILDING,
ELEVATION 141'-3", AREA 3 FROM COLUMNS 19 TO 20 & P.2 TO R
3264
SV4-ME01-PLW-862141
UNIT 4 CONDENSER A: INSTALLATION OF FLASHBOX PIPING
3265
SV4-FPS-PHW-860893
INSTALLATION AND FABRICATION OF FIRE PROTECTION SYSTEM(FPS) PIPING SUPPORT





10/18/2017
 
Page 196 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3266
SV3-2052-ERW-861892
ELECTRICAL CABLE TRAY RACEWAY FABRICATION AND INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEVATION 141'-3", AREA 2
3267
SV3-2053-ERW-861866
ELECTRICAL CABLE TRAY RACEWAY FABRICATION AND INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEVATION 141'3", AREA 3
3268
SV3-2053-ERW-861825
SV3-2053-ERW-861825
3269
SV3-2053-ERW-861824
ELECTRICAL CABLE TRAY RACEWAY FABRICATION AND INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEVATION 141'3", AREA 3
3270
SV3-2053-ERW-861867
ELECTRICAL CABLE TRAY RACEWAY FABRICATION AND INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEVATION 141'3", AREA 3
3271
SV3-2053-ERW-861865
ELECTRICAL CABLE TRAY RACEWAY FABRICATION AND INSTALLATION IN THE UNIT 3 TURBINE
BUILDING ELEVATION 141'3" AREA 3
3272
SV3-2053-ERW-861949
ELECTRICAL CABLE TRAY RACEWAY FABRICATION AND INSTALLATION IN THE UNIT 3 TURBINE
BUILDING ELEVATION 141'3", AREA 3
3273
SV3-0000-EGW-EL2315
PERFORM INSTALLATION OF UNDERGROUND COMMODITIES (SV3-SITE STATION GROUNDING
GRID) FOR GROUND GRID AREA, K1400.
3274
SV3-ASS-PLW-ME1476
FABRICATE AND INSTALL AUXILIARY STEAM SYSTEM(ASS) PIPING PORTION 4 FOR 100-0
3275
SV3-CA01-S4W-CV4224
CA01-38 SUBMODULE ERECTION
3276
SV3-CA01-S4W-CV4237
CA01 TEMPORARY ATTACHMENTS
3277
SV3-CA01-V1W-CV5039
U3 INSTALLATION AND REMOVAL OF CA01 MODULE GUIDE PINS AT ELEV. 83'-0"
3278
SV3-CA05-S4W-CV3013
INSTALLATION OF OPEN WORK ITEMS FOR CA05 MODULE TO BE INSTALLED AFTER SET AT
NUCLEAR ISLAND NI 3.
3279
SV4-2000-SUW-CV1819
CH80 MODULE ASSEMBLY & ERECTION
3280
SV0-YFS-P0W-ME1884
FABRICATE AND INSTALL THE YARD FIRE WATER PIPING FROM THE BLDG. 301 CAPPED
FUTURE SNC CONNECTION TO VISITOR CENTER.
3281
SV3-1220-CCW-CV1890
CONCRETE IN AUXILIARY BUILDING WALLS (21,22,23, AND 24) UP TO ELEVATION 82'-6"
3282
SV3-1220-CEW-CV1608
U3 AUXILIARY BUILDING EMBED PLATES &TEMPOARY FORMWORK-AREA 3 & 4-EL 82'-6" WALLS
(WALL PLACEMENTS #28,41,42,48,49,51,& 52)
3283
SV3-1220-CRW-CV2575
UNIT 3 AUXILIARY BUILDING A3 (82'-6" TO 100'-0") INTERIOR WALL REBAR - AREAS 3,
4, 5, &6
3284
SV3-1220-SSW-CV1591
Auxiliary Building Structural Steel Framing Elevation 82'-6"
3285
SV3-2101-CCW-CV3347
UNIT 3 TURBINE FIRST BAY WALLS
3286
SV3-4000-SSW-CV2708
RE-WORK ANNEX BUILDING AREA 4 STRUCTURAL STEEL





10/18/2017
 
Page 197 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3287
SV3-4000-T2W-CV2231
HSB ASSEMBLY & INSTALLER QUALIFICATION FOR ANNEX BUILDING AREAS 1-3
3288
SV3-4001-SSW-CV3904
Annex Building Area 1 Supplemental Steel Installation
3289
SV3-4002-SSW-CV3869
ANNEX BUILDING AREA 2 SUPPLEMENTARY STEEL INSTALLATION
3290
SV3-4040-SSW-CV2286
ANNEX BUILDING STRUCTURAL STEEL AREA 1 SEQUENCE
3291
SV3-4040-SSW-CV2287
ANNEX BUILDING STRUCTURAL STEEL AREA 2 SEQUENCE
3292
SV3-CA01-S4W-CV2152
INSTALL CA01-08 PERMANENT WELDED ATTACHMENTS
3293
SV3-CA01-S4W-CV2154
INSTALL CA01-10 PERMANENT WELDED ATTACHMENTS
3294
SV3-CA01-S4W-CV2155
CA01-SUB-ASSEMBLY 1 BASEMAT CONNECTION PLATES
3295
SV3-CA01-S4W-CV2245
INSTALL CA01-28 PERMANENT WELDED ATTACHMENTS
3296
SV3-CA01-S4W-CV2246
INSTALL CA01-29 PERMANENT WELDED ATTACHMENTS
3297
SV3-CA01-S4W-CV2941
CA01-01 OVERLAY PLATES AND ATTACHMENTS
3298
SV3-CA01-S4W-CV3697
CA01-03 OVERLAY PLATES AND ATTACHMENTS
3299
SV3-CA01-S4W-CV4075
CA01-04 OLP'S AND PERMANENT WELDED ATTACHMENTS
3300
SV3-CA01-S4W-CV4078
CA01-13 OLPs AND PERMANENT WELDED ATTACHMENTS
3301
SV3-CA01-S4W-CV4081
CA01-17 OLP AND ATTACHMENTS
3302
SV3-CA01-S4W-CV4082
CA01-18 Overlay Plates and Permanent Welded Attachments
3303
SV3-CA01-S4W-CV4151
CA01 SUBASSEMBLY 2 BASEMAT CONNECTION PLATES
3304
SV3-CA01-S4W-CV4233
INSTALL ACCESSIBLE CA01 SUB-ASSEMBLY 3 BASEMAT CONNECTION PLATES IN MAB
3305
SV3-CA01-S4W-CV4234
CA01-SUB ASSEMBLY _4 Basemat Connection Plates
3306
SV3-CA01-S4W-CV4235
SUB ASSEMBLY 5 ACCESSIBLE BASEMAT CONNECTION PLATE INSTALLATION IN MAB
3307
SV3-CA01-S4W-CV4236
SUB ASSEMBLY 6 BASEMENT CONNECTION, ACCESSIBLE B-PLATE INSTALLATION IN MAB
3308
SV3-CA01-S4W-CV4278
INSTALL CA01-38 PERMANENT WELDED ATTACHMENTS
3309
SV3-CA01-S4W-CV4284
INSTALL SV3-CA01-25,-47 & -48 PERMANENT WELDED ATTACHMENTS
3310
SV3-CA01-S4W-CV5581
CA01 OVERLAY PLATES - TORQUEING AND TESTING
3311
SV3-CA01-S4W-CV5692
CA01-14 PERMANANT WELDED ATTACHMENTS
3312
SV3-CA01-S5W-CV4146
CA01 MISCELLANEOUS UNSATISFACTORY IRS AND N&D REWORK/REPAIRS
3313
SV3-CA04-S5W-CV3778
REWORK N&D SV3-CA04-GNR-000033 FOR UNIT 3 CA04
3314
SV3-CA20-S4W-CV2075
EXTERIOR TEMPORARY ATTACHMENTS @ COLUMN LINE 2
3315
SV3-CA20-S4W-CV2077
EXTERIOR TEMPORARY ATTACHMENTS @ COLUMN LINE J1





10/18/2017
 
Page 198 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3316
SV3-CA20-S4W-CV2106
INTERIOR TEMPORARY ATTACHMENTS FOR SUB-ASSEMBLY 1
3317
SV3-CA20-S4W-CV2107
INTERIOR TEMPORARY ATTACHMENTS FOR SUB-ASSEMBLY 2
3318
SV3-CA20-S4W-CV2198
CA20 SUB ASSEMBLY 1 REWORK FOR CLOSURE OF N&Ds
3319
SV3-CA20-S4W-CV2325
CA20 SUB ASSEMBLY 2 WORK LIST ITEMS WB-W00003, WB-W00004, WB-W00017, WB-W00023,
WB-W00031, WB-W00038, WB-W00042, WB-W00043 & WB-W00044
3320
SV3-CA20-S4W-CV2560
CA20 MODULE WALL BRACING FOR CONCRETE PLACEMENT
3321
SV3-CA20-S4W-CV2599
CA20 WLS MONITOR TANKS MODIFICATIONS PER APP-CA20-GEF-1266
3322
SV3-CA20-S5W-CV1501
CA20 Installation of Rebar Couplers Removed for Testing
3323
SV3-CA20-S8W-CV2878
INSTALL COMMODITIES IN CA20 MODULE FROM ELEVATION 82'6" TO 92'6" FOR ROOMS
12166, 12167, 12262, 12264, 12265 AND 12268
3324
SV3-CB00-S8W-CV3227
INSTALLATION OF CB MODULES 61, 62, 63 & 64 AT ELEVATION 80'0
3325
SV3-R151-ERW-EL3772
INSTALLATION OF ELECTRICAL CABLE TRAY IN MODULE R151
3326
SV3-R155-ERW-EL2805
INSTALLATION OF ELECTRICAL CABLE TRAY IN MODULE R155
3327
SV3-SDS-PHW-ME2548
INSTALLATION OF ANNEX SDS SUPPORTS (FOR WP SV3-SDS-P0W-ME2421)
3328
SV3-WWS-PHW-ME3044
INSTALLATION OF WWS PIPE SUPPORTS FOR SLAB 3 AT 120' 6" ELEVATION PORTION 2
3329
SV3-CVS-P0W-ME2661
INSTALLATION OF SMALL BORE CVS PIPING (INCLUDES ISOMETRIC: SV3-CVS-PLW-802)
3330
SV3-CVS-P0W-ME2824
INSTALLATION OF LARGE BORE CVS PIPING (INCLUDES ISOMETRICS: SV3-CVS-PLW-011)
3331
SV3-CVS-P0W-ME2827
Installation of Large Bore CVS Piping (Includes Isometrics: SV3-CVS-PLW-195)
3332
SV3-CVS-PHW-ME2921
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CVS-PLW-04J
3333
SV3-CVS-PHW-ME2927
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CVS-PLW-290
3334
SV3-CVS-PHW-ME2928
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CVS-PLW-292
3335
SV3-CVS-PHW-ME2929
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CVS-PLW-800
3336
SV3-CWS-P0W-ME2179
FABRICATION AND INSTALLATION OF CWS PIPING FROM STRAINERS SV3-CWS-PY-C01A/B/C TO
HEAT EXCHANGERS SV3-TCS-ME-01A/B/C.
3337
SV3-CWS-P0W-ME2197
FABRICATION AND INSTALLATION OF CWS PIPING IN TURBINE ROOM 20309 FROM CWS HEADER
TO CMS-ME-01A/B/C/D (ELEVATION 90FT TO 101 FT)





10/18/2017
 
Page 199 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3338
SV3-CWS-P0W-ME2214
Farbrication And Installation of CWS Piping In Turbine Room 20309 From CWS
Header To CMS-ME-01A/B/C/D (Elevation 101 FT To 129 FT)
3339
SV3-CWS-PHW-ME2180
FABRICATION AND INSTALLATION OF CWS PIPING SUPPORTS FROM STRAINERS
SV3-CWS-PY-C01A/B/C TO HEAT EXCHANGERS SV3-TCS-ME-01A/B/C.
3340
SV3-CWS-PLW-ME2505
INSTALLATION OF CWS PIPING FOR ISOMETRICS SV3-CWS-PLW-737
3341
SV3-DOS-EWW-EL2623
INSTALL (PULL) ELECTRICAL LEAK DETECTION CABLES FOR THE (DOS) DIESEL OIL SYSTEM
3342
SV3-DOS-PHW-ME2312
Install Pipe Supports (Spiders) on the Diesel Fuel Oil Lines East of Unit 3
Annex.
3343
SV3-DTS-PHW-ME1515
Fabricate and Install Demineralized Water Treatment System (DTS) supports
portion 1-(Raw Water Supply to DTS-MS-01)
3344
SV3-DTS-PLW-ME1514
Fabricate and Install Demineralized Water Treatment System (DTS) piping
(DTS-MT-02 DRAIN)
3345
SV3-DWS-P0W-ME2606
FABRICATE AND INSTALL DWS SMALL BORE PIPING SHOWN ON THE ISOMETRIC DRAWING
SV3-DWS-PLW-067
3346
SV3-DWS-P0W-ME2607
FABRICATE AND INSTALL DWS SMALL BORE PIPING SHOWN ON ISOMETRIC DRAWINGS
SV3-DWS-PLW-732 & SV3-DWS-PLW-733
3347
SV3-DWS-P0W-ME2608
FABRICATE AND INSTALL DWS SMALL BORE PIPING SHOWN ON ISOMETRIC DRAWINGS
SV3-DWS-PLW-755 & SV3-DWS-PLW-756
3348
SV3-DWS-P0W-ME6351
INSTALLATION OF ANNEX BLDG DWS PIPING (ISOMETRICS SV3-DWS-PLW-139 & -143
3349
SV3-DWS-PHW-ME3339
FABRICATE AND INSTALL DEMINERALIZED WATER PIPING SUPPORT IAW SV3-DWS-PLW-150,
SV3-DWS-PLW-247
3350
SV3-DWS-PHW-ME4473
INSTALLATION OF ANNEX DWS PIPING SUPPORT FOR WP (SV3-DWS-P0W-ME4472)
3351
SV3-DWS-PHW-ME6675
INSTALLATION OF ANNEX BLDG DWS PIPE SUPPORTS (ISOMETRICS SV3-DWS-PLW-140, -141)
3352
SV3-ECS-ERW-EL2717
SV3- INSTALL ECS DUCT BANKS FROM MANHOLES NXM010, NXM011 TP FIRE PUMPS/ FIRE
WATER TANKS- PHASE 3A
3353
SV3-ECS-ERW-EL2718
SV3-INSTALL ECS DUCT BANKS FROM NORTH SIDE OF UNIT 3 TURBINE BLDG. TO CHEMICAL
FEED STORAGE BLDG. - PHASE 3/4
3354
SV3-ECS-ERW-EL2719
SV3 - INSTALL ECS DUCT BANKS FROM SWS COOLING TOWERS TO PASSIVE CONTAINMENT
COOLING TANK/DTS/WESTSIDE OF TURBINE BLDG. - PHASE 3/4
3355
SV3-FPS-P0W-ME4957
FABRICATE AND INSTALL THE UNIT 3 FIRE PROTECTION SYSTEM (FPS) PIPING ON
ISOMETRICS (SV3-FPS-PLW-956, 957, 95AM, 95AN)
3356
SV3-FPS-P0W-ME6783
FABRICATE AND INSTALL THE UNIT 3 FIRE PROTECTION SYSTEM (FPS) ON ISOMETRICS
(SV3-FPS-PLW-958, 959, 95AQ, 95AS, 95AT)





10/18/2017
 
Page 200 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3357
SV4-SWS-PLW-ME2362
INSTALLATION OF SWS PIPING FOR ISOMETRICS SV4-SWS-PLW-040, SV4-SWS-PLW-041,
SV4-SWS-PLW-042, SV4-SWS-PLW-043,
3358
SV4-SWS-PLW-ME2364
INSTALLATION OF SWS PIPING FOR ISOMETRICS SV4-SWS-PLW-050, SV4-SWS-PLW-051,
SV4-SWS-PLW-052, SV4-SWS-PLW-053,
3359
SV3-FPS-PHW-ME2474
INSTALLATION OF ANNEX FPS PIPING SUPPORTS FOR WP (SV3-FPS-PLW-ME2471)
3360
SV3-FPS-PHW-ME2480
INSTALLATION OF ANNEX FPS PIPING SUPPORTS FOR WP (SV3-FPS-PLW-ME2479)
3361
SV3-FPS-PHW-ME2577
INSTALLATION OF ANNEX FPS PIPING SUPPORTS FOR WP (SV3-FPS-PLW-ME2574)
3362
SV3-FPS-PLW-ME2471
INSTALLATION OF ANNEX FPS PIPING PACKAGE #1
3363
SV4-WRS-PLW-ME1761
INSTALLATION OF LARGE BORE WRS PIPING (INCLUDES ISOMETRICS SV4-WRS-PLW-59W, 593,
59E, 59F AND 59X)
3364
SV3-FPS-PLW-ME2479
INSTALLATION OF ANNEX FPS PIPING PACKAGE #2
3365
SV3-FPS-PLW-ME2573
INSTALLATION OF ANNEX FPS PIPING PACKAGE #3
3366
SV3-FPS-PLW-ME2574
INSTALLATION OF ANNEX FPS PIPING PACKAGE #4
3367
SV3-FPS-THW-ME2128
HYDRO TEST PACKAGE FOR UNIT 3 PHASE 1 FIRE PROTECTION SYSTEM (FPS)
3368
SV3-1110-ADW-CV4326
INSTALLATION OF RCDT COMPARTMENT REACTOR CAVITY SHIELD DOOR
3369
SV3-1120-CEW-CV5777
U3 CONTAINMENT CONCRETE CA01 BASEMAT CONNECTION EMBED PLATES EL 87'-6" TO
107'-3"
3370
SV3-1210-ERW-EL3170
AUXILARY BUILDING UNIT 3, EL 66'-6", AREA 6, INSTALL SCHEDULED CONDUIT AND
TYPICAL SUPPORTS.
3371
SV3-1220-ERW-EL2744
Conduit Sleeves, Unit 3 Auxiliary Building Floor Slab, Elevation 82'-6", Area 1
& 2
3372
SV3-1220-ERW-EL3188
INSTALL ELECTRICAL PENETRATIONS IN AUX BUILDING SHIELD WALL FROM 82'-6" TO
100'-0"
3373
SV3-1220-ERW-EL3285
INSTALL ELECTRICAL CONDUIT SLEEVES IN UNIT 3 AUXILIARY BUILDING FLOOR SLAB,
82'-6", SECTION 2, IN ROOMS 12211 & 12212.
3374
SV3-1224-EYW-EL3326
INSTALL CONDUIT SLEEVES FOR PENETRATIONS IN PRECAST CONCRETE PANEL. AND
CAST-IN-PLACE CONCRETE (ABOVE PRECAST CONCRETE PANELS) UNIT 3, AUXILIARY
BUILDING, ELEVATION 92'-6", AREA 4
3375
SV3-1230-EGW-EL2883
INSTALL GROUNDING GRID AND FLOOR PLATES FOR 100'-0'' SLAB AREAS 1, 2 & 3
3376
SV3-1230-EGW-EL2884
INSTALL GROUNDING GRID AND FLOOR PLATES FOR 100'-0" SLAB AREAS 4, 5 & 6
3377
SV3-1230-SSW-CV4311
AUX BLD STRUCTURAL STEEL 82'-6" TO 100'-0" AREA 1 AND 2
3378
SV3-2000-SSW-CV3088
TURBINE BLDG. HOUSE STEEL IN-PROCESS REPAIR/REWORK (SEQ7-SEQ11)





10/18/2017
 
Page 201 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3379
SV3-2020-ERW-EL4488
ELECTRICAL CABLE TRAY INSTALLATION FOR THE TURBINE BUILDING AT ELEVATION 82'-9"
3380
SV3-2033-SHW-EL6791
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE TURBINE BLDG, ELEV
100'-0" AREA 3 FROM COLUMNS 18 TO 19 & L.1 TO P.2
3381
SV3-2038-SHW-EL6796
Electrical Cable Tray Steel Installation in the Turbine Building, Elevation
100'-0", Area 8 from Colmns 12.1 to14 & H.05 to 1.2
3382
SV3-2040-EGW-EL3352
ELECTRICAL GROUNDING TERMINATIONS FOR THE UNIT # 3 TURBINE BUILDING AT
ELEVATIONS 117'-6" AND 120'-6".
3383
SV3-2060-CEW-CV4838
UNIT 3 TURBINE BLDG CA81 STEAM TURBINE GENERATOR FOUNDATION ANCHOR BOLT
INSTALLATION AT EL. 170'-0"
3384
SV3-2060-SSW-CV7041
TURBINE BLDG HOUSE STEEL IN-PROCESS REPAIR/REWORK (SEQUENCE 12 - SEQUENCE 16)
3385
SV3-2130-CCW-CV5214
UNIT 3 TURBINE BUILDING FIRST BAY MISCELLANEOUS GROUTING AT ELEVATION 100'-0"
3386
SV3-2131-EYW-EL2912
ELECTRICAL WALL PENETRATIONS FOR THE FIRST BAY TURBINE BUILDING AT ELEVATION
100'-0"
3387
SV3-4030-CCW-CV2187
Annex Mat Foundation - Areas 1,2, & 3
3388
SV3-ASS-P0W-ME4206
FABRICATE AND INSTALL AUXILIARY STEAM SYSTEM(ASS) PIPING PORTION 5 FOR 100'-0"
3389
SV3-CA00-S4W-CV5035
UNIT 3 NUCLEAR ISLAND SMCI OVERLAY PLATE COUPLER TENSILE TESTING FOR STRUCTURAL
MODULES
3390
SV3-CA01-V2W-CV5875
CA01 POST LOAD INSPECTIONS FOR SPARE SUPER LIFTING LUGS
3391
SV3-CA20-S4W-CV4395
TEMPORARY ATTACHMENTS FOR CA20 FLOOR ASSEMBLIES
3392
SV3-CAS-PHW-ME2783
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS SV3-CAS-PLW-759
3393
SV3-CCS-PHW-ME2916
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CCS-PLW-091
3394
SV3-CDS-PHW-ME2504
INSTALLATION OF CDS SUPPORTS FOR ISOMETRICS SV3-CDS-PLW-100, SV3-CDS-PLW-101,
SV3-CDS-PLW-102, SV3-CDS-PLW-743, SV3-CDS-PLW-910.
3395
SV3-CVS-P0W-ME2825
INSTALLATION OF LARGE BORE CVS PIPING (INCLUDES ISOMETRICS: SV3-CVS-PLW-021,
183)
3396
SV3-CVS-P0W-ME2826
INSTALLATION OF LARGE BORE CVS PIPING (INCLUDES ISOMETRICS: SV3-CVS-PLW-091,
094)
3397
SV3-FPS-P0W-ME2670
FABRICATE AND INSTALL PHASE 5 FIRE PROTECTION SYSTEM (FPS) SOUTH OF THE RAD
WASTE BUILDING. (ISO'S SV3-FPS-PLW-951,95BC,95AC,95AD,95AB)
3398
SV3-FPS-PLW-ME4839
INITIAL ENERGIZATION - INSTALLATION OF ANNEX FIRE PROTECTION SYSTEM (FPS) PIPING
IAW (ISOMETRICS SV3-FPS-PLW-343, -295)
3399
SV3-HDS-P0W-ME3748
INSTALLATION AND FABRICATION OF HEATER DRIN SYSTEM(HDS) PIPING





10/18/2017
 
Page 202 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3400
SV3-ML05-MLW-ME2818
ATTACHMENT OF COLLAR RING FOR SV3-12365-ML-P48, SV3-12365-ML-P03, AND
SV3-12365-ML-P25
3401
SV3-ML05-MLW-ME4784
INSTALLATION OF PENETRATION 11205-ML-P03 (CA01)
3402
SV3-ML05-MLW-ME4822
CA01 Penetration 11504-ML-P03 (ASME)
3403
SV3-ML05-MLW-ME4824
INSTALLATION OF PENETRATION 11205-ML-P01 (CA01)
3404
SV3-ML05-MLW-ME5037
INSTALLATION OF CA01 PENETRATIONS
3405
SV3-ML05-MLW-ME5038
INSTALLATION OF CA01 PENETRATIONS
3406
SV3-MS01-MEW-ME4612
INSTALLATION OF WATER-COOLED CENTRIFUGAL WATER CHILLERS SV3-VWS-MS-01A & 01B
3407
SV3-MS19-MEW-ME2639
Install MB Condensate Polisher Spent Resin Holdup Tank (CPS-MV-02)
3408
SV3-MS30-MEW-ME2638
INSTALL TB CHEMICAL SKIDS (CFS-MS-02D/-05C/-06)
3409
SV3-PWS-P0W-ME4944
INITIAL ENERGIZATION - INSTALLATION OF ANNEX PORABLE WATER SYSTEM (PWS) PIPING
INCLUDING ISOMETRICS: SV3-PWS-PLW-170, -193, -406, -475, -493, -495 THRU 499
3410
SV3-PXS-P0W-ME2674
Installation of Small Bore PXS Piping (Includes Isometric: SV3-PXS-PLW-66X)
3411
SV3-PXS-P0W-ME2732
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-01L (LINE
NUMBERS PXS-PL-L022A)
3412
SV3-PXS-P0W-ME2733
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-01M (LINE
NUMBERS PXS-PL-L024A)
3413
SV3-PXS-P0W-ME2734
ASME Section III - Fabrication/Installation of Isometric # SV3-PXS-PLW-01N (Line
Numbers PXS-PL-L023A)
3414
SV3-PXS-P0W-ME2736
ASME SECTION III- FABRICATION/INSTALLATION OF ISOMECTRIC# SV3-PXS-PLW-01W (LINE
NUMBERS PXS-PL-L059A)
3415
SV3-PXS-P0W-ME2738
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-01Y (LINE
NUMBERS PXS-PL-L136A)
3416
SV3-PXS-P0W-ME2886
ASME SECTION III- FARICATION/INSTALLATION OF ISOMETRIC#SV3-PXS-PLW-011 (LINE
NUMBERS PXS-PL-L015A)
3417
SV3-SWS-PHW-ME5446
FABRICATION AND INSTALLATION OF PIPE SUPPORTS FOR ISOS SV3-SWS-PLW-051, -052,
-062, -063
3418
SV3-SWS-PHW-ME5447
FABRICATION AND INSTALLATION OF PIPE SUPPORTS FOR SWS SYSTEM
3419
SV3-SWS-THW-ME6788
HYDRO TEST THE SERVICE WATER SYSTEM (SWS) IN PHASE 3A.
3420
SV3-VAS-MDW-ME4772
FABRICATION AND INSTALLATION OF VAS DUCT IN ROOM 12153





10/18/2017
 
Page 203 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3421
SV3-VYS-P0W-ME4478
FABRICATE AND INSTALL ANNEX HOT WATER HEATING SYSTEM (VYS) PIPING IAW
(ISOMETRICS SV3-VYS-PLW-431, -432, 433, -434, -438, -439, -444, -445)
3422
SV3-WLS-P0W-ME2908
FABRICATE AND INSTALL UNIT 3 WLS PIPING FROM RADWASTE BUILDING THROUGH PHASE 5
3423
SV3-WLS-PHW-ME3031
INSTALLATION OF SMALL BORE WLS PIPE SUPPORTS ON R104 MODULE
3424
SV3-WRS-P0W-ME2991
INSTALLATION OF SMALL BORE WRS PIPING ON R104 MODULE
3425
SV3-WRS-P0W-ME4429
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES ISOMETRICS SV3-WRS-PLW-80A, -
80W, -865
3426
SV3-WRS-PHW-ME4385
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-WRS-PLW-594
3427
SV3-WRS-PHW-ME4386
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-WRS-PLW-65R,
651
3428
SV3-WRS-PLW-ME4452
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES SV3-WRS-PLW-833, 873)
3429
SV3-WRS-PLW-ME4458
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES SV3-WRS-PLW-84N, 86M)
3430
SV3-WRS-PLW-ME4469
CA20 LEAK CHASE TESTING PROCEDURE FOR CHANNELS CONNECTING TO THE FUEL TRANSFER
CANAL (FHS-MT-02)
3431
SV3-WRS-PLW-ME4470
CA20 LEAK CHASE TESTING PROCEDURE FOR CHANNELS CONNECTING TO THE CASK LOADING
PIT (FHS-MT-05)
3432
SV3-WRS-PLW-ME4471
CA20 LEAK CHASE TESTING PROCEDURE FOR CHANNELS CONNECTING TO THE CASK WASHDOWN
PIT (FHS-MT-06)
3433
SV3-WWS-P0W-ME2633
ANNEX BUILDING - ELEVATION 115+ WWS PIPING #1
3434
SV3-WWS-P0W-ME2662
WWS EMBEDED PIPING INSTALLATION (INCLUDING ISOMETRIC SV3-WWS-PLW-020)
3435
SV3-WWS-P0W-ME2692
Annex Building - Elevation 100+ WWS Piping #3
3436
SV3-WWS-P0W-ME2693
ANNEX BUILDING- ELEVATION 100+ WWS PIPING #4
3437
SV3-WWS-P0W-ME4627
INSTALLATION OF TURBINE BUILDING WWS PIPING FOR SLAB 1 ON 120'-6" ELEVATION
3438
SV3-WWS-P0W-ME4628
INSTALLATION OF TURBINE BUILDING WWS PIPING FOR SLABS 4, 5, 6 ON 120'-6"
3439
SV3-WWS-PHW-ME3073
INSTALLATION OF ANNEX WWS PIPING SUPPORTS (FOR WP SV3-WWS-P0W-ME2692)
3440
SV3-WWS-PHW-ME3075
INSTALLATION OF ANNEX WWS PIPING SUPPORTS (FOR WP SV3-WWS-P0WME2694)
3441
SV3-WWS-PHW-ME3653
INSTALLATION OF TURBINE BUILDING WWS PIPING SUPPORTS FOR ISOMETRICS
SV3-WWS-PLW-06B, 06BF, 06D, 06E, 06F, 06G, 06L, 06J, 06K, 06P
3442
SV4-WWS-CCW-CV6768
UNIT 4 WWS DUCTBANK
3443
SV4-WWS-PLW-ME1346
WWS LINE TO WWRB





10/18/2017
 
Page 204 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3444
SV4-CA01-S4W-861784
CA01-SA07 ELEV ABOVE 119' OLPS AND WELDED ATTACHMENTS
3445
SV0-SES-ERW-862927
INSTALL CONDUIT IN SES DUCT BANK/TRENCH FOR SECURITY LOCATED BETWEEN SITE GRID
M101-L1502 PHASE 10
3446
SV3-4031-SHW-861531
FABRICATE AND INSTALL CABLE TRAY SUPPORTS ANNEX BLDG. AREA 1, ELEV. 100¿,
BETWEEN COLUMN LINES 11.09/11.15 & G/I.
3447
SV3-4000-SHW-862383
FABRICATION AND INSTALLATION OF TYPICAL FIELD ROUTED CONDUIT SUPPORTS, DETAILS
C-71, ANNEX BUILDING, ALL AREAS/ELEVATIONS. BOOK 1
3448
SV3-FPS-P0W-854240
INSTALL LB CONTAINMENT UPPER RING HEADER PIPING PER ISO'S SV3-FPS-PLW-552, 55Q,
553, 55R, 55K.
3449
SV3-WWS-P0W-ME2484
WWS EMBEDED PIPING INSTALLATION (INCLUDING ISOMETRICS SV3-WWS-PLW-32C, -32E,
-32F, -32G)
3450
SV3-WRS-P0W-ME4433
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES ISOMETRICS SV3-WRS-PLW-80F)
3451
SV4-0000-CCW-CV7168
Concrete and Rebar for the Diesel and Electric-Driven Pump Enclosure Foundation
3452
SV4-1000-CCW-CV1470
Unit 4 Nuclear Island Basemat Concrete Placement Up To 66'-6"
3453
SV3-WWS-PHW-ME2960
INSTALLATION OF LARGE BORE WWS PIPING SUPPORTS (INCLUDES ISOMETRICS
SV3-WWS-PLW-01D)
3454
SV4-1000-CRW-CV1736
UNIT 4, WEST SHIELD WALL REBAR BELOW 100' ELEVATION
3455
SV3-WWS-PHW-ME3043
SV3-WWS-PHW-ME3043
3456
SV4-1000-CRW-CV1744
UNIT 4, SHIELD BUILDING, EAST PERIMETER WALL REBAR FROM 66'-6" TO 82'-6"
3457
SV3-WWS-PHW-ME3045
INSTALLATION OF WWS PIPE SUPPORTS FOR SLAB 3 AT 120' 6" ELEVATION PORTION 3
3458
SV4-1010-CRW-CV1748
INSTALLATION OF #9 AND #11 WALL DOWELS AFTER BASE MAT CONCRETE PLACEMENT
3459
SV4-1020-CRW-CV1745
UNIT 4, SHIELD BUILDING, EAST PERIMETER WALL REBAR FROM 82'-6" TO 100'-0"
3460
SV4-1100-ERW-EL2285
CONTAINMENT BUILDING EX CORE INSTRUMENTATION EMBEDDED CONDUIT EL 71FT-6IN TO
10FT-2IN
3461
SV3-WWS-PHW-ME3072
INSTALLATION OF ANNEX WWS PIPING SUPPORTS (FOR WP SV3-WWS-P0W-ME2691)
3462
SV4-1100-Z0W-CV3929
UNIT 4 CONTAINMENT REINFORCED CONCRETE REQUIREMENTS
3463
SV4-1110-CCW-CV1919
Containment Concrete - EL. 71'-6"
3464
SV4-1110-CCW-CV5151
UNIT 4 INSIDE CVBH CORE DRILLING IN CONCRETE PLACEMENT AT ELEVATION 76'-6"
3465
SV3-WWS-PLW-ME3028
INSTALLTION OF WWS PIPING FOR SLAB 3 AT 120'6" EKEVATION
3466
SV4-1110-CEW-CV1878
CONTAINMENT CONCRETE EMBEDMENTS - EL. 71'-6"





10/18/2017
 
Page 205 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3467
SV4-1110-CEW-CV6676
INSTALLATION OF UNIT 4 STEAM GENERATOR COLUMN PEDESTAL EMBEDMENTS
3468
SV4-1110-CRW-CV1837
Containment Vessel Bottom Head Layers A, B, & C
3469
SV4-1120-CEW-CV4911
U4 NUCLEAR ISLAND CONTAINMNET EMBEDS AND ANCHOR BOLTS ELEVATION 71'-6" TO 84'-6"
3470
SV4-1120-CRW-CV3063
CONTAINMENT CONCRETE REINFORCEMENT EL 71 FT-6IN TO EL 76FT-6IN
3471
SV4-2040-SSW-CV3969
UNIT 4 TURBINE BUILDING SEQUENCE 7 HANDRAIL AND STAIRS
3472
SV4-ECS-ERW-EL6124
SV4-INSTALL ECS DUCT BANKS FROM MANHOLES NXM010, NXM011 TO FIRE PUMPS/FIRE WATER
TANKS - PHASE 8A
3473
SV4-1120-EGW-EL2342
INSTAL GROUNDING IN UNIT 4 CONTAINMENT BUILDING AT ELEVATION 82' 6'' TO 100' 0''
3474
SV4-ECS-ERW-EL6125
SV4-INSTALL ECS DUCT BANKS FROM NORTH SIDE OF UNIT 4 TURBINE BLDG TO CHEMICAL
FEED STORAGE BLDG - PHASE 8A
3475
SV4-1200-AXW-CT7673
COATINGS - U4 AUX. BUILDING AREAS 3 & 4 CONCRETE COATINGS
3476
SV4-1200-CRW-CV1741
UNIT 4 NUCLEAR ISLAND AUXILIARY BUILDING-INSTALLATION OF REINFORCING STEEL ON
INTERIOR WALLS UP TO 82'-6" (WALL PLACEMENTS 9 THRU 38)
3477
SV4-WRS-P0W-ME5964
FABRICATION AND INSTALLATION OF SMALL BORE WRS PIPING (ISOMETRIC
SV4-WRS-PLW-57Q)
3478
SV4-WWS-PLW-ME1766
Installation of Large Bore WWS Piping (Includes Isometrics SV4-WWS-PLW-01B,
-01D, -014)
3479
SV4-1210-CCW-CV1815
Unit 4 Nuclear Island Auxiliary Building Concrete Placement For Interior Walls
From Elevation 66'-6" (Wall Placements #9 THRU 38) -REV. 0-
3480
SV4-1210-CEW-CV1738
U4 Auxiliary Building Embed Plates-EL 66'6"- Interior Walls
3481
SV4-1210-CEW-CV1739
U4 AUXILIARY BUILDING EMBEDMENTS-CYLINDRICAL WALL-EL. 66'-6"
3482
SV4-1210-EGW-EL1798
INSTALL GROUNDING FOR WALL POURS 1, 3, 4 AND 5
3483
SV4-1210-ERW-EL1810
UNIT 4 AUXILIARY BUILDING, INSTALL ELECTRICAL PENETRATIONS & GROUNDING FOR WALLS
34,35,36,37 & 38. SECTIONS 4,5 & 6. ELEVATION 66'-6" TO 82'-6"
3484
SV4-1210-MLW-CV2466
U4 CIVIL BLOCKOUTS FOR MECHANICAL & ELECTRICAL PENETRATIONS-AUX. BUILDING WALLS
EL. 66'-6" TO EL. 82'-6"
3485
SV4-1220-CCW-CV2318
UNIT 4 CONCRETE PLACEMENT OUTSIDE CVBH UP TO ELEVATION 82'-6"
3486
SV4-1220-CCW-CV2540
Unit 4 Nuclear Island Auxiliary Building Concrete Placement for Exterior Walls
from Elev. 82'-6" to 100'-0" (Wall Placements 39 thru 48)
3487
SV4-1220-CCW-CV2541
UNIT 4 NUCLEAR ISLAND AUXILIARY BUILDING AREAS 1 AND 2 CONCRETE PLACEMENT FOR
INTERIOR WALLS FROM ELEVATION 82'-6" TO 100'-0"





10/18/2017
 
Page 206 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3488
SV4-1220-CEW-CV1612
Unit 4 Nuclear Island AUX. BLDG AREAS 1 THRU 6 - EL 82' -6
WALLS-MECHANICAL/ELECTRICAL PENETRATION BLOCKOUTS & BLOCKOUT EMBEBMENTS
3489
SV4-1220-CEW-CV2434
U4 AUXILIARY BUILDING EMBED PLATES & FORM WORK FOR AREA 1-EL 82'-6" WALLS
3490
SV4-1220-CEW-CV2436
U4 AUXILIARY BUILDING EMBED PLATES & TEMPORARY FORMWORK-AREA 3 & 4- EL. 82'-6"
WALLS
3491
SV4-1220-CRW-CV2538
UNIT 4 NUCLEAR ISLAND AUXILIARY BUILDING - INSTALLATION OF REINFORCING STEEL ON
EXTERIOR WALLS FROM ELEV. 82'6" TO 100'0" (WALL PLACEMENTS 39 THRU 48)
3492
SV4-1220-CRW-CV2539
UNIT 4 NUCLEAR ISLAND AUXILIARY BUILDING AREAS 1 AND 2 INSTALLATION OF
REINFORCING STEEL ON INTERIOR WALLS FROM ELEV. 82'6" TO 100;0" (WALL PLACEMENTS
49 THRU 71)
3493
SV4-1220-EGW-EL2723
INSTALL GROUNDING GRID AND FLOOR PLATES FOR 82'-6" SLAB AREAS 1,2 & 3
3494
SV4-1220-EGW-EL2724
INSTALL GROUNDING GRID AND FLOOR PLATES FOR 82'-6" SLAB AREAS 4, 5 & 6
3495
SV4-1220-EGW-EL5784
Install Grounding For Shield Wall Elevation 82'-6" to 100'-0""
3496
SV4-1230-EGW-EL3664
ISNTALL GROUNGING GRID AND FLOOR PLATES FOR 100'-0" SLAB AREAS 1,2 & 3
3497
SV4-1230-EGW-EL3665
INSTALL GROUNDING GRID AND FLOOR PLATES FOR 100'-0" SLAB AREAS 4,5, & 6
3498
SV3-2056-SHW-800003
Elect Cable Tray Welded Support Fab & Install in Unit 3 Turbine Building,
Elevation 141’ 3”, Area 6
3499
SV4-2000-T2W-CV1584
HSB Assembly & Installer Qualification For Turbine Building
3500
SV4-2020-CCW-CV0388
Unit 4, Turbine Building Grout below Elev. 100'
3501
SV4-2020-EGW-EL3437
ELECTRICAL GROUNDING TERMINATIONS FOR THE TURBINE BUILDING AT ELEVATION 82'-9"
3502
SV4-2020-MEW-ME1128
Unit 4 Condenser A Hotwell Assembly
3503
SV4-2020-MEW-ME1129
Unit 4 Condenser B Hotwell Assembly
3504
SV4-2020-MEW-ME1130
Unit 4 Condenser C Hotwell Assembly
3505
SV4-2020-MEW-ME1131
Unit 4 Condenser A Lower Tube Bundle Assembly
3506
SV4-2020-MEW-ME1132
Unit 4 Condenser B Lower Tube Bundle Assembly
3507
SV4-2020-MEW-ME1133
Unit 4 Condenser C Lower Tube Bundle Assembly
3508
SV4-2020-MEW-ME1134
Unit 4 Condenser A Upper Tube Bundle Assembly
3509
SV4-2020-MEW-ME1135
Unit 4 Condenser B Upper Tube Bundle Assembly
3510
SV4-2020-MEW-ME1136
Unit 4 Condenser C Upper Tube Bundle Assembly
3511
SV4-2020-MEW-ME1137
Unit 4 Condenser A Upper Shell Exterior Shell Assembly
3512
SV4-2020-MEW-ME1138
Unit 4 Condenser A Upper Shell Heater Truss Assembly





10/18/2017
 
Page 207 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3513
SV4-2020-MEW-ME1139
Unit 4 Condenser A Upper Shell Upper Truss Assembly
3514
SV4-2020-MEW-ME1141
Unit 4 Condenser B Upper Shell Exterior Shell Assembly
3515
SV4-2020-MEW-ME1145
Unit 4 Condenser C Upper Shell Exterior Shell Assembly
3516
SV4-2020-MEW-ME1146
Unit 4 Condenser C Upper Shell Heater Truss Assembly
3517
SV4-2020-MEW-ME1147
Unit 4 Condenser C Upper Shell Upper Truss Assembly
3518
SV4-2020-MEW-ME1400
Unit 4 Condenser A Spring Support Foundation Installation
3519
SV4-2020-MEW-ME1401
UNIT 4 CONDENSER B SPRING SUPPORT FOUNDATION INSTALLATION
3520
SV4-2020-MEW-ME1402
Unit 4 Condenser C Spring Support Foundation Installation
3521
SV4-2020-MEW-ME1491
UNIT 4 CONDENSER A INSTALLATION (LOWER & UPPER SHELL)
3522
SV4-2020-MEW-ME1492
UNIT 4 CONDENSER B INSTALLATION (LOWER & UPPER SHELL)
3523
SV4-2020-MEW-ME1493
Unit 4 Condenser C Installation (Lower & Upper Shell)
3524
SV4-2020-MEW-ME1600
UNIT 4 CONDENSER A FLASHBOX INSTALLATION
3525
SV3-WWS-P0W-ME4630
INSTALLATION OF WWS PIPING
3526
SV4-2030-CCW-CV0385
UNIT 4 TURBINE BUILDING CONCRETE CURBS AND PADS AT 100' ELEVATION
3527
SV4-2030-CCW-CV0389
UNIT 4 TURBINE BUILDING GROUT AT THE 100' ELEVATION
3528
SV4-2030-CCW-CV1458
UNIT 4, TURBINE BUILDING STAIR LANDINGS
3529
SV4-2030-CEW-CV1389
UNIT 4 TURBINE BLDG FABRICATION OF CONSTRUCTION AIDS FOR 100'-0"
3530
SV4-2030-EGW-EL1079
Electrical Grounding Installation for the Turbine Building at Elevation 100'-0"
3531
SV4-2030-EGW-EL4819
ELECTRICAL GROUNDING TERMINATIONS FOR THE TURBINE BUILDING AT ELEVATION 100'
3532
SV4-2030-SSW-CV1825
TURBINE BUILDING STRUCTURAL STEEL FRAMING @ 100FT. ELEVATION EXCLUDING FIRST BAY
(SEQUENCE SIX)
3533
SV4-2040-CCW-CV0387
UNIT 4, TURBINE BUILDING CONCRETE PLACEMENT AND POST-PLACEMENT ACTIVITIES, 120'
ELEVATION
3534
SV4-2040-CEW-CV5843
UNIT 4 TURBINE ELEVATION 120'-6" FORMWORK, EMBEDS, ANCHOR BOLTS
3535
SV4-2040-SSW-CV3970
UNIT 4 TURBINE BUILDING SEQUENCE 7 GRATING & DECKING
3536
SV4-2040-SUW-CV1826
TURBINE BUILDING STRUCTURAL STEEL ERECTION SEQUENCE 7
3537
SV4-2060-C0W-850005
170' ELEV. FLOOR SLAB, POUR # 5
3538
SV4-2101-CEW-CV5807
UNIT 4, TURBINE BUILDING FIRST BAY WALLS, DOOR FRAMES
3539
SV4-2101-CFW-CV5805
UNIT 4, TURBINE BUILDING FIRST BAY WALLS, FORMWORK





10/18/2017
 
Page 208 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3540
SV4-2101-CRW-CV5802
UNIT 4, TURBINE BUILDING, FIRST BAY WALLS UP TO 122' ELEV. REBAR
3541
SV4-2101-CRW-CV5803
Unit 4, Turbine Building, 1st Bay Walls, Wall to Wall Mechanical Couplers up to
122’
3542
SV4-2131-CCW-CV0391
UNIT 4, TURBINE BUILDING, FIRST BAY CONCRETE UP TO 100' ELEVATION AND EQUIPMENT
PADS
3543
SV4-4000-CEW-CV5067
UNIT 4, ANNEX BUILDING CONSTRUCTION AIDS
3544
SV4-4000-CRW-CV5094
UNIT 4 ANNEX BUILDING REBAR BENDING AND FABRICATION
3545
SV4-4000-Z0W-CV5066
UNIT 4, ANNEX BUILDING, REINFORCED CONCRETE REQUIREMENTS
3546
SV4-ASS-P0W-ME5421
INSTALLATION AND FABRICATION OF AUXILIARY STEAM SYSTEM (ASS) PIPING
3547
SV4-ASS-P0W-ME5424
INSTALLATION AND FABRICATION OF AUXILIARY STEAM SUPPLY SYSTEM (ASS) PIPING
PORTION 4
3548
SV4-ASS-P0W-ME5425
INSTALLATION AND FABRICATION OF AUXILIARY STEAM SUPPLY SYSTEM (ASS) PIPING
PORTION 5
3549
SV4-ASS-P0W-ME5426
INSTALLATION AND FABRICATION OF AUXILIARRY STEAM SUPPLY SYSTEM PIPING PORTION 6
3550
SV4-ASS-PHW-ME5427
Installation and Fabrication of Auxiliary Steam System(ASS) Piping Supports
3551
SV3-CVS-P0W-ME2648
INSTALLATION OF SMALL BORE CVS PIPING (INCLUDES ISOMETRICS: SV3-CVS-PLW-04C)
3552
SV4-ASS-PHW-ME5428
INSTALLATION AND FABRICATION OF AUXILIARY STEAM SYSTEM(ASS) PIPING SUPPORTS
PORTION 1
3553
SV4-ASS-PHW-ME5429
INSTALLATION AND FABRICATION OF PIPE SUPPORTS PORTION 2
3554
SV4-ASS-PHW-ME5430
INSTALLATION AND FABRICATION OF AUXILIARY STEAM SUPPLY SYSTEM (ASS) PIPING
SUPPORT PORTION 3
3555
SV4-ASS-PHW-ME5431
INSTALLATION AND FABRICATION OF AUXILIARY STEAM SUPPLY SYSTEM (ASS) PIPING
SUPPORT PORTION 4
3556
SV4-ASS-PHW-ME5432
INSTALLATION AND FABRICATION OF AUXILIARY STEAM SUPPLY SYSTEM(ASS) PIPING
SUPPORT PORTION 5
3557
SV4-ASS-PHW-ME5433
FABRICATION AND INSTALLATION OF ASS PIPE SUPPORTS (PORTION 6)
3558
SV4-C0S7-CCW-CV0544
Electrical Duct Bank for Unit 4 CWS, Cooling Water System
3559
SV4-CA04-S4W-CV2447
Lifting Lugs and Temporary Attachments for Unit 4 CA04
3560
SV4-CA20-S4W-CV6894
CA20-51 TEMPORAR ATTACHMENTS - FLOOR
3561
SV4-CB65-S4W-CV2665
FABRICATION OF OVERLAY PLATES (OLP) FOR CB65
3562
SV4-CDS-CCW-CV7060
U4 Condensate Tank Storage Foundation
3563
SV4-CES-P0W-ME7576
Installation of CES piping (Portion 1)
3564
SV4-CPS-P0W-ME1668
UNIT 4 TURBINE BUILDING EL 100'-0": FABRICATION & INSTALLATION OF EMBEDDED CPS
PIPING





10/18/2017
 
Page 209 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3565
SV4-CR10-CRW-CV1154
The Erection of Structural Steel for the CR10 module on Pad 139
3566
SV4-CR10-CRW-CV1416
INSTALLATION OF CR 10 UNIT 4 NUCLEAR ISLAND REINFORCING STEEL LAYERS 4-10
3567
SV4-CWS-ERW-EL0352
Electrical Installation of (CWS) Cooling Water System Manholes & Duct Banks
3568
SV4-CWS-P0W-ME1713
INSTALLATION OF LARGE BORE CWS PIPING AT GRIDLINE R
3569
SV4-CWS-P0W-ME2758
Installation of CWS Piping from Backwash Strainers to Yard.
3570
SV4-CWS-P0W-ME5457
TO INSTALL AND FABRICATE CIRCULATING WATER SYSTEM (CWS) PIPING
3571
SV4-CWS-P0W-ME7467
INSTALLATION OF CROSSOVER PIPING FROM CONDENSER A TO CONDENSER B
3572
SV4-CWS-P0W-ME7468
INSTALLATION OF CROSSOVER PIPING FROM CONDENSER B TO CONDENSER C
3573
SV4-CWS-PHW-ME1716
INSTALLATION OF LARGE BORE CWS PIPING SUPPORTS AT GRIDLINE R
3574
SV4-CWS-PHW-ME5470
INSTALLATION AND FABRICATION OF AUXILIARY STEAM SUPPLY SYSTEM (ASS) PIPING
SUPPORT
3575
SV4-CWS-PHW-ME7469
INSTALLATION OF PIPE SUPPORTS FOR 120" CROSSOVER PIPING FROM CONDENSER A TO
CONDENSER B
3576
SV4-CWS-PHW-ME7470
INSTALLATION OF PIPE SUPPORTS FOR 120" CROSSOVER PIPING FROM CONDENSER 'B' TO
CONDENSER 'C'
3577
SV4-DTS-P0W-ME1714
INSTALLATION OF DTS PIPING FROM YARD TO CARTRIDGE FILTER SKID SV4-DTS-MS-01
3578
SV4-DTS-PHW-ME1717
INSTALLATION OF DTS PIPING SUPPORTS FROM YARD TO CARTRIDGE FILTER SKID
SV4-DTS-MS-01
3579
SV4-FPS-MPW-ME7582
Install Unit 4 Diesel Fire Pump Package SV4-FPS-MS-01B
3580
SV4-FPS-P0W-ME1943
INSTALLATION OF LARGE BORE FPS PIPING (INCLUDES ISOMETRICS: SV4-FPS-PLW-820,
825, 830)
3581
SV4-HDS-P0W-ME5463
INSTALLATION AND FABRICATION OF HEATER DRAIN SYSTEM(HDS) PIPING
3582
SV4-ME01-P0W-ME2589
UNIT 4 CONDENSERS A, B & C - TURBINE BYPASS PIPING
3583
SV4-ME01-PLW-ME0992
Unit 4 Condenser A: Installation of Hotwell Piping
3584
SV4-ME01-PLW-ME1000
Unit 4 Condenser B: Installation of Hotwell Piping
3585
SV4-ME01-PLW-ME1002
UNIT 4 CONDENSER C: INSTALLATION OF HOTWELL PIPING
3586
SV4-ME01-PLW-ME1004
UNIT 4 CONDENSER A: INSTALLATION OF UPPER SHELL NOZZLE CONNECTIONS
3587
SV4-ME2W-MEW-ME3012
INSTALLATION OF HDS DRAIN COOLER CDS-ME-7A
3588
SV4-ME2W-MEW-ME3019
INSTALLATION OF HDS DRAIN COOLER CDS-ME-7B
3589
SV4-ME2W-MEW-ME3020
INSTALLATION OF HDS DRAIN COOLER CDS-ME-7C
3590
SV4-ME3C-MEW-ME2970
INSTALLATION OF TCS HEAT EXCHANGERS SV4-TCS-ME-01A/B/C





10/18/2017
 
Page 210 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3591
SV4-ML05-MLW-ME4811
INSTALLATION OF EMBEDDED PIPING PENETRATIONS 82'-6" FLOORS ONLY
3592
SV4-ML05-MLW-ME5280
INSTALLATION OF 82'6" WALL PENETRATIONS
3593
SV4-ML05-MLW-ME5281
WELDING OF NELSON STUDS 82'6" WALL PENETRATIONS
3594
SV4-ML05-MLW-ME6290
INSTALLATION OF ANNULUS WALL PENETRATIONS 82'6 TO 100'0
3595
SV4-MP03-MPW-ME2343
UNIT 4 TURBINE BUILDING EL82'-9": INSTALLATION OF CONDENSATE SYSTEM (CDS) PUMPS
SV4-CDS-MP-01A/B/C
3596
SV4-MP1H-MPW-ME7109
INSTALLATION OF TURBINE BUILDING CLOSED COOLING WATER PUMPS (TCS-MP-01A/B)
3597
SV4-MP2D-MPW-ME6764
INSTALLATION OF HDS SHELL DRAIN TANK PUMP SV4-HDS-MP-01A
3598
SV4-MP2D-MPW-ME6765
INSTALLATION OF HDS SHELL DRAIN TANK PUMP SV4-HDS-MP-01B
3599
SV4-MS13-MSW-ME5923
INSTALLATION OF THE BALL COLLECTOR SKID (MS-01A/B)
3600
SV4-MS13-MSW-ME5924
Installation of Ball Recirculation Pump (MS-02A/B
3601
SV4-MS21-MSW-ME5919
INSTALLATION OF THE CONDENSER HOTWELL SAMPLE PUMPS (SSS-MS-01 A/B/C)
3602
SV4-1110-CCW-CV3190
Containment Interior Concrete Placement - Elev. 71'-6" to 76'-6""
3603
SV4-MS45-MSW-ME3024
INSTALLATION OF MAIN & BOOSTER FEEDWATER PUMPS SV4-FWS-MP-01A/-02A
3604
SV4-MS45-MSW-ME3025
INSTALLATION OF MAIN & BOOSTER FEEDWATER PUMPS SV4-FWS-MP-01B/-02B
3605
SV4-MS45-MSW-ME3026
INSTALLATION OF MAIN & BOOSTER FEEDWATER PUMPS SV4-FWS-MP-01C/02C
3606
SV4-MS60-MSW-ME5879
INSTALLATION OF THE AUXILIARY BIOLER (ASS-MB-01)
3607
SV4-MS60-MSW-ME5920
INSTALLATION OF THE AUXILIARY BOILER BLOWDOWN FLASH TANK (ASS-MT-01)
3608
SV4-MS60-MSW-ME5921
INSTALLATION OF THE AUXILIARY BOILER FEED PUMPS (ASS-MP-04A/)
3609
SV4-MS60-MSW-ME7100
INSTALLATION OF THE AUX BOILER MAKEUP PUMPS (ASS-MP-01A/B)
3610
SV4-1220-CEW-CV2435
U4 AUXILIARY BUILDING EMBED PLATES & FORMWORK-AREA 2-EL.82'-6"
3611
SV4-PGS-P0W-ME1997
INSTALLATION OF PGS PIPING (INCLUDES SV4-PGS-PLW-105, 128)
3612
SV4-PV74-PVW-ME3071
INSTALLATION OF 120" CWS BUTTERFLY VALVES CWS-PL-V002A, -V002B, -V003A, -V003B
3613
SV4-1220-CEW-CV2437
U4 AUXILIARY BUILDING EMBED PLATES & FORMWORK- AREA 5&6- EL, 82'-6" WALLS
3614
SV4-PWS-P0W-ME2003
INSTALLATION OF SMALL BORE PWS PIPING (INCLUDES ISOMETRIC SV3-PWS-PLW-91A, 911,
950, 951, 952, 953)





10/18/2017
 
Page 211 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3615
SV4-2000-CRW-CV2974
UNIT 4 TURBINE BLDG. REBAR BENDING AND FABRICATION
3616
SV4-PWS-P0W-ME2005
Installation of Potable Water Piping (Isometric PWS-PLW-923)
3617
SV4-2000-SUW-CV1821
ASSEMBLY AND ERECTION OF CH82 MODULE IN AREA 111
3618
SV4-PWS-PHW-ME5965
FABRICATION/INSTALLATION OF SMALL BORE PWS PIPING SUPPORTS FOR ISOMETRIC DRAWING
SV4-PWS-PLW-91A, 911, 950, 951, 952, 953
3619
SV4-PY05-PYW-ME2756
INSTALLATION OF SWS BACKWASH STRAINERS (SWS-PY-S06A, SWS-PY-S06B)
3620
SV4-2000-SUW-CV1822
Assembly and Erection Of CH81A, B, & C
3621
SV4-PY05-PYW-ME2757
INSTALLATION OF CWS BACKWASH STRAINERS (CWS-PY-S01A, CWS-PY-S01B, CWS-PY-S01C)
3622
SV4-CA01-MHW-862926
CA01 LIFTING LUGS FOR THE PRESSURIZER COMPARTMENT
3623
SV4-CWS-PLW-ME1115
UNIT 4 CWS FROM PCCP TO TURBINE BUILDING
3624
SV4-RWS-P0W-ME7380
FABRICATE AND INSTALL THE RWS SUPPLY TO THE UNIT 4 COOLING TOWER BASINS A & B
AND TO THE DTS PRETREATMENT SKID
3625
SV4-SS01-Z0W-CV4378
STRUCTURAL STEEL SAFETY CLASS E REQUIREMENTS
3626
SV4-SWS-CCW-CV2646
UNIT 4, SWS TRENCH TUNNEL
3627
SV4-WLS-PHW-ME3286
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS WLS-PLW-364,
-870
3628
SV4-SWS-CRW-CV5484
UNIT 4, SWS TRENCH TUNNEL, MECHANCAL COUPLER INSTALLATION
3629
SV4-SWS-P0W-ME1715
UNIT 4 TURBINE BUILDING AREA 2022: INSTALLATION OF SWS PIPING FOR ISOMETRICS
SV4-SWS-PLW-090, -091, -092, -093, -094 & -095.
3630
SV4-SWS-P0W-ME2124
FABRICATION AND INSTALLATION OF SWS PIPING FROM YARD TO STRAINER SV4-SWS-PY-S06A
3631
SV4-SWS-P0W-ME2125
FABRICATION AND INSTALLATION OF SWS PIPING FROM YARD TO STRAINER SV4-SWS-PY-S06B
3632
SV4-SWS-P0W-ME3509
INSTALLATION OF SWS PIPING FROM BACKWASH STRAINER SWS-PY-S06A TO SWS PUMP
SWS-MP-01A
3633
SV4-SWS-P0W-ME3510
INSTALLATION OF SWS PIPING FROM BACKWASH STRAINER SWS-PY-S06B TO SWS PUMP
SWS-MP-01B
3634
SV4-SWS-P0W-ME7379
SERVICE WATER SYSTEM (SWS) PIPING INSTALLATION IN PHASE 8A
3635
SV4-SWS-PHW-ME1718
FABRICATION AND INSTALLATION OF PIPE SUPPORTS FOR ISOMETRICS SV4-SWS-PLW-090,
-091, -092
3636
SV4-SWS-PHW-ME2355
Installation of SWS Supports For Isometrics SV4-SWS-PLW-07A, SV4-SWS-PLW-07B,
SV4-SWS-PLW-070, SV4-SWS-PLW-071, SV4-SWS-PLW-072, SV4-SWS-PLW-078.
3637
SV4-SWS-PHW-ME2357
iNSTALLATION OF SWS SUPPORTS FOR INOMETRICS SV4-SWS-PLW-07C, SV4-SWS-PLW-07D,
SV4-SWS-PLW-074, SV4-SS-PLW-075, SV4-SWS-PLW-076, SV4-SWS-PLW-077





10/18/2017
 
Page 212 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3638
SV4-SWS-PHW-ME2359
INSTALLATION OF SWS SUPPORTS FOR ISOMETRICS SV4-SWS-PLW-07E, SV4-SWS-PLW-073,
SV4-SWS-PLW-079.
3639
SV4-SWS-PHW-ME2361
INSTALLATION OF SWS SUPPORTS FOR ISOMETRICS SV4-SWS-PLW-010, SV4-SWS-PLW-020
3640
SV4-SWS-PHW-ME2365
INSTALLATION OF SWS SUPPORTS FOR ISOMETRICS SV4-SWS-PLW-051, SV4-SWS-PLW-052,
SV4-SWS-PLW-053,
3641
SV4-SWS-PHW-ME3303
FABRICATION AND INSTALLATION OF PIPE SUPPORTS FOR SWS PIPING FROM CCS-ME-01A TO
YARD
3642
SV4-SWS-PHW-ME3304
FABRICATION AND INSTALLATION OF PIPE SUPPORTS FOR SWS PIPING FROM CCS-ME-01B TO
YARD
3643
SV4-SWS-PHW-ME3516
INSTALLATION OF SWS PIPING SUPPORTS FROM BACKWASH STRAINER SWS-PY-S06A TO SWS
PUMP SWS-MP01A
3644
SV4-SWS-PHW-ME3517
INSTALLATION AND FABRICATION OF SERVICE WATER SYSTEM (SWS) PIPING SUPPORTS
3645
SV4-SWS-PLW-ME2354
INSTALLATION OF SWS PIPING FOR ISOMETRICS SV4-SWS-PLW-07A, SV4-SWS-PLW-07B,
SV4-SWS-PLW-070, SV4-SWS-PLW-071, SV4-SWS-PLW-072, SV4-SWS-PLW-078.
3646
SV4-SWS-PLW-ME2356
INSTALLATION OF SWS PIPING FOR ISOMETRICS SV4-SWS-PLW-07C, SV4-SWS-PLW-07D,
SV4-SWS-PLW-074, SV4-SWS-PLW-075, SV4-SWS-PLW-076, SV4-SWS-PLW-077
3647
SV4-SWS-PLW-ME2358
Installation of SWS Piping for Isometrics
SV4-SWS-PLW-07E,SV4-SWS-PLW-073,SV4-SWS-PLW-079
3648
SV4-SWS-PLW-ME2360
INSTALLATION OF SWS PIPING FOR ISOMETRICS SV4-SWS-PLW-010 AND SV4-SWS-PLW-020
3649
SV4-SWS-THW-ME7382
Hydro Test the Service Water System (SWS) in Phase 8A
3650
SV4-TCS-P0W-ME5464
INSTALLATION AND FABRICATION OF TURBINE BUILDING CLOSED COOLING WATER SYSTEM
(TCS) PIPING
3651
SV4-TCS-P0W-ME5465
INSTALLATION AND FABRICATION OF TURBINE BUILDING CLOSED COOLING WTER SYSTEM
(TCS) PIPING
3652
SV4-WLS-CCW-CV2849
Unit 4 Nuclear Island- Grout Placement under the Liquid Radwaste System (WLS)
Tanks
3653
SV4-WLS-MTW-ME1802
WASTE HOLDUP TANK A INSTALLATION
3654
SV4-WLS-MTW-ME1803
WASTE HOLDUP TANK B INSTALLATION
3655
SV4-WLS-MTW-ME1804
WLS MONITOR TANK C INSTALLATION
3656
SV4-PXS-PHW-851018
INSTALL SV4 RING 2 SUPPORTS FROM PIPE ISOMETRIC SV4-PXS-PLW-935
3657
SV4-SFS-P0W-850860
INSTALL ISOMETRIC SV4-SFS-PLW-860
3658
SV4-RNS-P0W-861627
ASME III FABRICATION/INSTALLATION OF CA20 LARGE BORE PIPING FOR ISOMETRIC
SV4-RNS-PLW-09B
3659
SV4-PXS-PHW-851024
INSTALL SV4 RING 2 SUPPORTS FROM PIPE ISOMETRIC SV4-PXS-PLW-946
3660
SV4-1110-ADW-800000
RCDT Compartment, Reactor Cavity Shield Door Installation





10/18/2017
 
Page 213 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3661
SV3-2055-SHW-862713
INSTALLATION OF WELDED SUPPORTS IN THE UNIT 3 TURBINE BUILDING, ELEVATION
141'-3", AREA 5
3662
SV0-0000-C0W-862928
300 SERIES BUILDINGS SMALL TRANSFORMER FOUNDATIONS
3663
SV3-1120-EJW-862943
FABRICATION & INSTALLATION OF DESIGN JUNCTION BOX / CONDUIT SUPPORTS IN ROOM
11208
3664
SV4-DWS-THW-862256
DWS PRESSURE TEST
3665
SV4-CAS-P0W-855038
INSTALL PIPE AND SUPPORTS FOR ISO SV4-CAS-PLW-843
3666
SV4-DWS-P0W-855008
SMALL BORE PIPE ISO SV4-DWS-PLW-725 & SUPPORTS
3667
SV4-VWS-P0W-855009
LARGE BORE PIPE ISO. SV4-VWS-PLW-50A, CONTAINMENT RM 11702
3668
SV4-VWS-P0W-855023
INSTALL LARGE BORE PIPE SV4-VWS-PLW-532
3669
SV4-VWS-PHW-855018
CONTAINMENT BUILDING- INSTALLATION OF SUPPORTS ISO SV4-VWS-PLW-50Y
3670
SV3-WWS-PHW-860661
FABRICATION AND INSTALLATION OF WWS PIPING SUPPORTS
3671
SV4-WRS-P0W-862456
INSTALLATION OF ANNEX BLDG WRS PIPING (ISO SV4-WRS-PLW-454, 455, 464, 465, 466,
467, 469 & 474)
3672
SV4-DWS-P0W-861602
INSTALLATION OF ANNEX BLDG DWS PIPING (ISO SV4-DWS-PLW-130 & 131)
3673
SV4-MSS-PHW-860361
INSTALLATION AND FABRICATION OF MAIN STEAM SYSTEM (MSS) PIPING SUPPORTS
3674
SV3-2053-SHW-862021
ELECTRICAL CABLE TRAY SUPPORTS FABRICATION AND INSTALLATION IN THE UNIT 3
TURBINE BUILDING, ELEVATION 141'3", AREA 3
3675
SV3-ZAS-ERW-EL3253
INSTALL CABLE TRAY & RACEWAY FOR UNIT AUX. TRANSFORMER ZAS-ET-2C, IN TRANSFORMER
AREA NORTH OF TURBINE BUILDING.
3676
SV3-1231-C0W-850000
100' ELEV, FLOOR SLAB AREA 1 (SP-17)
3677
SV3-2033-SHW-862395
ELECTRICAL CABLE TRAY WELDED SUPPORTS FABRICATION AND INSTALLATION IN THE UNIT 3
TURBINE BUILDING, ELEVATION 100'0" , AREA 3
3678
SV3-1231-ERW-861084
Install Electrical Penetration Sleeves for Interior and Exterior Walls EL
100'-0" to 117'-6", Area 1, Unit 3 AUX
3679
SV3-2053-SHW-862688
INSTALLATION OF BUSS DUCT SUPPORTS IN TURBINE BUILDING (ELEV. 141'3" AREA 3)
(ROOM 20502)
3680
SV3-1232-C0W-850000
100' Elev., Floor Slab Area 2, (SP-18)
3681
SV4-CAS-P0W-850083
SMALL BORE PIPE ISO SV4-CAS-PLW-83H & SUPPORTS
3682
SV3-2053-SHW-862687
INSTALLATION OF BUSS DUCT SUPPORTS IN TURBINE BUILDING (ELEV. 141'3" AREA 3)
ROMM 20501
3683
SV4-4030-C0W-850009
UNIT 4 ANNEX BUILDING AREA 3 SLAB AT ELEV. 107'-3" REINFORCING STEEL





10/18/2017
 
Page 214 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3684
SV3-4000-SHW-862382
FABRICATION AND INSTALLATION OF TYPICAL FIELD ROUTED CONDUIT SUPPORTS, DETAIL
C-70, ANNEX BUILDING, ALL AREAS / ELEVATIONS BOOK 1
3685
SV3-4031-SHW-861530
FABRICATE AND INSTALL CABLE TRAY SUPPORTS ANNEX BLDG. AREA 1, ELEV. 100¿,
BETWEEN COLUMN LINES 11.09/11.15 & E/G.
3686
SV4-4031-ERW-862034
INSTALLATION OF CONDUIT PENETRATION SLEEVES, ANNEX BUILDING, AREA 1, ELEV.
100'-0"
3687
SV4-4032-ERW-862035
INSTALLATION OF CONDUIT PENETRATION SLEEVES, ANNEX BUILDING, AREA 2 ELEV.
100'-0"
3688
SV3-4000-SHW-862354
FABRICATION AND INSTALLATION OF TYPICAL FIELD ROUTED CONDUIT SUPPORTS, DETAIL
C-204, ANNEX BUILDING, ALL AREAS/ ELEVATIONS BOOK 1
3689
SV3-TDS-P0W-860846
INSTALLATION AND FABRICATION OF TURBINE ISLAND DRAINS VENTS AND RELEIF SYSTEM
(TDS) PIPING
3690
SV3-MH01-EYW-862916
UNIT 3 CONTAINMENT POLAR CRANE RUNWAY MAINLINE SUPPORTS AND MAINLINE CONDUCTOR
BAR ASSEMBLIES
3691
SV3-4031-SHW-861535
FABRICATE AND INSTALL CABLE TRAY SUPPORTS ANNEX BLDG. AREA 1, ELEV. 100¿,
BETWEEN COLUMN LINES 11.15/13 & F/G.
3692
SV3-4000-SHW-862384
FABRICATION AND INSTALLATION OF TYPICAL FIELD ROUTED CONDUIT SUPPORTS, DETAIL
C-82, ANNEX BUILDING, ALL AREAS/ ELEVATION BOOK 1
3693
SV3-4031-SHW-861534
FABRICATE AND INSTALL CABLE TRAY SUPPORTS ANNEX BLDG. AREA 1, ELEV. 100¿,
BETWEEN COLUMN LINES 11.15/13 & G/H.
3694
SV3-ML05-MLW-860960
Installation of Pipe Penetrations 117'-135' South Shield Wall
3695
SV3-RNS-PHW-861876
ASME SECTION III – FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC
SV3-RNS-PLW-015
3696
SV4-PXS-P0W-850430
INSTALL ISOMETRIC SV4-PXS-PLW-430
3697
SV4-CA01-S4W-862815
CA01 BASEMAT SA7 INSTALLATION
3698
SV4-ME01-MEW-862758
UNIT 4 CONDENSERS A, B & C: INSTALLATION OF UPPER SHELL MANHOLES
3699
SV3-1237-SHW-860350
INSTALL CONDUIT SUPPORTS ON SHIELD WALL AZ-225¿ TO AZ-270 ¿ 100'-0"
3700
SV3-CA37-ERW-861473
FABRICATION AND INSTALLATION OF ELECTRICAL PENETRATIONS IN THE CA37 MODULE
3701
SV3-CA20-ERW-EL7472
MODULE CA20 UNIT, SUB-ASSEMBLY I AND II EL. 66'6" TO 92'6", INSTALL DESIGNED
CABLE TRAYS AND SUPPORTS
3702
SV4-RNS-P0W-861622
ASME III FABRICATION/INSTALLATION OF CA20 LARGE BORE PIPING FOR ISOMETRIC
SV4-RNS-PLW-09A
3703
SV3-PXS-MYW-862725
FABRICATION/INSTALLATION OF 2A CONTAINMENT RECIRCULATION SCREEN
3704
SV3-MG01-MEW-862024
STEAM TURBINE WELDING
3705
SV3-CA56-S5W-862415
CA56 MODULE FABRICATION





10/18/2017
 
Page 215 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3706
SV4-WWS-P0W-862701
INSTALLATION AND FABRICATION OF WASTE WATER SYSTEM (WWS) PIPING ON 158'7" AND
156'0" SLABS
3707
SV4-1208-C0W-850005
UNIT 4 AUXILIARY EL 100' CYLINDRICAL WALLS CIVIL RC05A AND B
3708
SV4-ML05-MLW-862027
INSTALLATION OF UNIT 4 CA20 FLOOR PENETRATIONS
3709
SV3-PXS-MYW-862726
FABRICATION/INSTALLATION OF 2B CONTAINMENT RECIRCULATION SCREEN
3710
SV3-1154-SHW-800000
Fabricate and Install Welded conduit supports in Containment Area 4 Elev. 135'3"
3711
SV3-CDS-PHW-860478
INSTALLATION OF CDS SUPPORTS FOR ISOs SV3-CDS-PLW-730, 731, 732, 733 AND 734
3712
SV4-CA01-S4W-862914
CA01 SA07 ELEV 107'-119' OVERLAY PLATES (OLPS)
3713
SV4-WWS-PHW-862813
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR UNIT 4 TRANSFORMER AREA SUMP
SV4-WWS-MTW-010
3714
SV4-ME01-PLW-861893
UNIT 4 CONDENSER C: FABRICATION & INSTALLATION OF 3RD EXTRACTION STEAM PIPING
3715
SV4-ME01-PLW-861894
UNIT 4 CONDENSER C: FABRICATION & INSTALLATION OF 4TH EXTRACTION STEAM PIPING
3716
SV4-ME01-PLW-861891
UNIT 4 CONDENSER C: FABRICATION & INSTALLATION OF 1ST EXTRACTION STEAM PIPING
3717
SV4-ME01-PLW-861892
UNIT 4 CONDENSER C: FABRICATION & INSTALLATION OF 2ND EXTRACTION STEAM PIPING
3718
SV4-ME01-PLW-861888
UNIT 4 CONDENSER B: FABRICATION & INSTALLATION OF 2ND EXTRACTION STEAM PIPING
3719
SV3-1234-ERW-862935
INSTALL CONDUIT SLEEVES FOR PENETRATIONS IN PRECAST CONCRETE PANELS
SV3-1234-CP-S01 TO SV3-1234-CP-S03 UNIT 3 AUXILIARY BUILDING ELEV 92'-6" AREA 4
3720
SV0-0000-XEW-CV0868
Trench/Excavation For Commodity Installation in Non-Safety Areas (All NOI-s)
3721
SV0-PWS-THW-ME2056
HYDRO TEST THE HDPE PORTION OF THE POTABLE WATER SYSTEM (PWS)
3722
SV3-0150-ERW-EL2314
INSTALLATION OF CONDUUIT SLEEVES FOR PENETATION IN UNIT 3 TRANSFORMER AREA
3723
SV3-1110-ERW-EL1532
U3-CONTAINMENT CONDUIT SUPPORTS ROOM 11104 AND EL 71'6" TO 84'-6"
3724
SV3-1220-EGW-EL2411
INSTALL GROUNDING GRID AND FLOOR PLATES FOR 82'-6'' SLAB AREAS 4,5 & 6
3725
SV3-4034-EGW-EL2353
PERFORM INSTALLATION OF UNDERGROUND COMMODITIES (EGS-GROUNDING) FOR THE ANNEX
BLDG., AREA 4, ELEV.100'- BETWEEN COLUMN LINES (7.9) TO (15.2)
3726
SV3-4034-ERW-EL2352
PERFORM INSTALLATION OF UNDERGROUND COMMODITIES (EMBEDDED CONDUIT) FOR THE ANNEX
BLDG., AREA 4, 100' - BETWEEN COLUMN LINES (7.9) TO (15.2).





10/18/2017
 
Page 216 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3727
SV3-6000-EGW-EL2317
PERFORM INSTALLATION OF UNDERGROUND GROUNDING COMMODITIES DIESEL GENERATOR
BUILDING AREA 1 & 2 ELEVATION 100' BETWEEN COLUMN LINES (BD) & (AAD)
3728
SV3-CA01-CRW-CV2290
FABRICATION OF REBAR FOR CA01 MODULE
3729
SV3-CPS-PHW-ME2122
FABRICATION AND INSTALLATION OF CPS PIPING SUPPORTS FROM ELEVATION 100'-0" TO
SUMPS SV3-WWS-MT-09A&B
3730
SV3-DTS-PHW-ME1516
FABRICATE AND INSTALL DEMINERALIZED WATER TREATMENT SYSTEM (DTS) SUPPORTS
PORTION 2 - (RAW WATER SUPPLY TO DTS-MS-01)
3731
SV3-ML10-MLW-ME2123
PLACEMENT OF CONTAINMENT PENETRATIONS P19, P20, P22
3732
SV3-MS60-MEW-ME1676
INSTALLATION OF AUXILIARY BOILER DEAERATOR (ASS-ME-01)
3733
SV3-WRS-PLW-ME4468
CA20 LEAK CHASE TESTING PROCEDURE FOR CHANNELS CONNECTING TO THE SPENT FUEL POOL
(FHS-MT-01)
3734
SV3-WWS-PLW-ME1345
WWS LINE TO WWRB'S
3735
SV0-0000-EGW-EL3556
PERFORM INSTALLATION OF UNDERGROUND COMMODITIES (SV0 SITE STATION GROUNDING
GRID) FOR GROUND GRID AREA K1200
3736
SV0-010-ERW-EL6243
Supplemental Steel Beam Installation for Cable Tray Supports @ 315 Bldg.
3737
SV3-0000-CCW-CV7067
Concrete and Rebar for Diesel and Electric-Driven Fire Pump Enclosure Foundation
3738
SV3-1103-ERW-EL5391
11208 RNS VALVE ROOM X CONDUITS
3739
SV4-WLS-MTW-ME1805
WLS CHEMICAL WASTE TANK INSTALLATION
3740
SV4-WLS-P0W-ME1910
FABRICATE AND INSTALL WLS EMBEDDED PIPING SHOWN ON ISOMETRIC DRAWING
SV4-WLS-PLW-752.
3741
SV4-WLS-P0W-ME1911
FABRICATE AND INSTALL WLS EMBEDDED PIPING SHOWN ON ISOMETRIC DRAWING
SV4-WLS-PLW-753.
3742
SV4-WLS-P0W-ME1912
FABRICATE AND INSTALL WLS EMBEDDED PIPING SHOWN ON ISOMETRIC DRAWING
SV4-WLS-PLW-755.
3743
SV4-WLS-P0W-ME1913
FABRICATE AND INSTALL WLS EMBEDDED PIPING SHOWN ON ISOMETRIC DRAWING
SV4-WLS-PLW-756.
3744
SV4-WLS-P0W-ME1914
FABRICATE AND INSTALL WLS EMBEDDED PIPING SHOWN ON ISOMETRIC DRAWING
SV4-WLS-PLW-758.
3745
SV4-WLS-P0W-ME1915
FABRICATE AND INSTALL WLS EMBEDDED PIPING SHOWN ON ISOMETRIC DRAWING
SV4-WLS-PLW-759.
3746
SV4-WLS-P0W-ME1916
FABRICATE AND INSTALL WLS EMBEDDED PIPING SHOWN ON ISOMETRIC DRAWING
SV4-WLS-PLW-75C.
3747
SV4-WLS-P0W-ME1917
FABRICATE AND INSTALL WLS EMBEDDED PIPING SHOWN ON ISOMETRIC DRAWING
SV4-WLS-PLW-75E.
3748
SV4-WLS-P0W-ME1918
FABRICATE AND INSTALL WLS EMBEDDED PIPING SHOWN ON ISOMETRIC DRAWING
SV4-WLS-PLW-785.





10/18/2017
 
Page 217 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3749
SV4-WLS-P0W-ME1935
ASME SECTION III - FABRICATE AND INSTALL WLS EMBEDDED PIPING SHOWN ON ISOMETRIC
DRAWING SV4-WLS-PLW-730
3750
SV4-WLS-P0W-ME1936
ASME SECTION III - FABRICATE AND INSTALL WLS EMBEDDED PIPING SHOWN ON ISOMETRIC
DRAWING# SV4-WLS-PLW-740
3751
SV4-WLS-P0W-ME1937
ASME SECTION III - FABRICATE AND INSTALL WLS EMBEDDED PIPING SHOWN ON ISOMETRIC
DRAWING# SV3-WLS-PLW-751
3752
SV4-WLS-P0W-ME3113
INSTALLATION OF LARGE BORE WLS PIPING (INCLUDES ISOMETRIC SV4-WLS-PLW-071)
3753
SV4-WLS-P0W-ME3115
INSTALLATION OF LARGE BORE WLS PIPING LINES WLS-PL-L079 & L131C OF ISOMETRIC
SV4-WLS-PLW-741
3754
SV4-WRS-P0W-ME4626
WRS BASEMAT PIPING CLEANLINESS/FME REPAIR
3755
SV4-WRS-P0W-ME5329
FABRICATION/INSTALLATION OF SMALL BORE WRS LEAK CHASE PIPING INCLUDING
SV4-WRS-PLW-86G, 86H, 800
3756
SV4-WRS-P0W-ME6689
WRS EMBEDDED PIPING INSTALLATION (INCLUDING ISOMETRIC SV4-WRS-PLW-521, 52N, 52M,
52L)
3757
SV4-WRS-PLW-ME1574
INSTALLATION OF LARGE BORE WRS PIPING (INCLUDES ISOMETRICS SV4-WRS-PLW-573, 655)
3758
SV4-WRS-PLW-ME1575
WRS LARGE BORE PIPING INSTALLATION (INCLUDES ISOMETRIC SV4-WRS-PLW-57P, 57L, AND
57K)
3759
SV4-WRS-PLW-ME1577
INSTALLATION OF LARGE BORE WRS PIPING ( INCLUDES ISOMETRIC SV4-WRS-PLW-57J)
3760
SV4-WRS-PLW-ME1578
INSTALLATION OF LARGE BORE WRS PIPING ( INCLUDES ISOMETRICS SV4-WRS-PLW-572,
574, 578, 57D, 579)
3761
SV4-WRS-PLW-ME1579
INSTALLATION OF LARGE BORE WRS PIPING (INCLUDES ISOMETRICS SV4-WRS-PLW-57B, 575,
57E)
3762
SV4-WRS-PLW-ME1580
INSTALLTION OF LARGE BORE WRS PIPING (INCLUDES ISOMETRICS SV4-WRS-PLW-571, 576,
57F)
3763
SV4-WRS-PLW-ME1763
INSTALLATION OF LARGE BORE WRS PIPING (INCLUDES ISOMETRICS SV4-WRS-PLW-52A,
-52B, -52D, -52F)
3764
SV4-WRS-PLW-ME1764
INSTALLATION OF LARGE BORE WRS PIPING (INCLUDES ISOMETRICS SV4-WRS-PLW-53D)
3765
SV4-WRS-THW-ME2413
HYDROSTATIC TESTING FOR RADIOACTIVE WASTE DRAIN SYSTEM (WRS)
3766
SV4-WWS-ERW-EL0863
INSTALLATION OF ELECTRICAL UNDERGROUND COMMODITIES (MANHOLES AND DUCT BANKS) FOR
THE (WWS) WASTE WATER SYSTEM
3767
SV4-WWS-P0W-ME1977
WWS EMBEDDED PIPING INSTALLATION (INCLUDING ISOMETRIC SV3-WWS-PLW-31B, & 31F)
3768
SV4-WWS-P0W-ME2703
WWS EMBEDDED PIPING INSTALLATION (INCLUDING ISOMETRIC SV3-WWS-PLW-310, 31E, 319,
& 31A)
3769
SV4-WWS-P0W-ME3097
WWS EMBEDDED PIPING INSTALLATION (INCLUDING ISOMETRIC SV4-WWS-PLW-020)





10/18/2017
 
Page 218 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3770
SV4-WWS-P0W-ME3187
WWS EMBEDDED PIPING INSTALLATION (INCLUDING ISOMETRICS SV4-WWS-PLW-321 & 322)
3771
SV4-WWS-P0W-ME3348
WWS EMBEDED PIPING INSTALLATION (INCLUDING ISOMETRICS SV4-WWS-PLW-32C, -32E,
-32F, -32G)
3772
SV4-WWS-P0W-ME4625
WWS BASEMAT PIPING CLEANLINESS/FME REPAIR
3773
SV4-WWS-P0W-ME5467
FABRICATION AND INSTALLATION OF WWS PIPING
3774
SV4-WWS-P0W-ME6622
WWS EMBEDED PIPING INSTALLATION (INCLUDING ISOMETRICS SV4-WWS-PLW-334)
3775
SV4-WWS-P0W-ME7165
FABRICATE AND INSTALL THE WASTE WATER PIPING ON THE EAST SIDE OF THE U4 TURBINE
BUILDING IN PHASE 7.
3776
SV4-WWS-PHW-ME5481
INSTALLATION OF PIPE SUPPORTS FOR PIPING PACKAGE SV4-WWS-P0W-ME5467
3777
SV4-WWS-PLW-ME1646
UNIT 4 TURBINE BUILDING EL 100-0 FIRST BAY EMBEDDED WWS PIPING PACKAGE # 1,
3778
SV4-WWS-PLW-ME1647
UNIT 4 TURBINE BUILDING EL 100-0 FIRST BAY EMBEDDED WWS PIPING PACKAGE # 2
3779
SV4-WWS-PLW-ME1648
UNIT 4 TURBINE BUILDING EL 100'-0": EMBEDDED WWS PIPING PACKAGE # 3
3780
SV4-WWS-PLW-ME1650
UNIT 4 TURBINE BUILDING EL 100'-0": EMBEDDED WWS PIPING PACKAGE # 5
3781
SV4-WWS-PLW-ME1765
INSTALLATION OF LARGE BORE WWS PIPING (INCLUDING ISOMETRICS SV4-WWS-PLW-311,
-315)
3782
SV3-2053-ERW-861823
ELECTRICAL CABLE TRAY RACEWAY FABRICATION AND INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEV 141'3" AREA 3
3783
SV3-2052-ERW-861853
ELECTRICAL CABLE TRAY RACEWAY FABRICATION AND INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEVATION 141'3", AREA 2
3784
SV3-2057-ERW-861986
INSTALLATION OF CABLE TRAY RACEWAY IN TURBINE BUILDING (ELEV. 141'3" AREA 7)
3785
SV3-2057-ERW-861990
INSTALLATION OF CABLE TRAY RACEWAY COVERS IN TURBINE BUIDLING (ELEV. 141'3" AREA
7)
3786
SV3-4000-SHW-862357
FABRICATION AND INSTALLATION OF TYPICAL FIELD ROUTED CONDUIT SUPPORTS, DETAILS
C-189, ANNEX BUILDING, ALL AREAS/ ELEVATIONS. BOOK 1
3787
SV3-WLS-P0W-800002
Install Small Bore Piping per Isometric SV3-WLS-PLW-531
3788
SV3-WLS-PHW-800002
Install Small Bore Supports per Isometric SV3-WLS-PLW-532
3789
SV4-2000-SSW-CV3930
TURBINE BLDG. HOUSE STEEL IN-PROCESS REPAIR/REWORK (SEQ6-SEW11)
3790
SV4-2020-MEW-ME1150
UNIT 4 CONDENSER A FLASH BOX ASSEMBLY
3791
SV4-2030-SSW-CV3967
UNIT 4 TURBINE BUILDING SEQUENCE 6 HANDRAIL AND STAIRS
3792
SV4-2030-SSW-CV3968
UNIT 4 TURBINE BUILDING SEQUENCE 6 GRATING AND DECKING





10/18/2017
 
Page 219 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3793
SV4-CWS-P0W-ME3243
INSTALLATION OF CWS PIPING RISERS (RETURN SIDE)
3794
SV4-CWS-PLW-ME0551
UNIT 4 CWS PIPING FROM NUCLEAR ISLAND TO COOLING TOWER
3795
SV4-ME01-PLW-ME1006
UNIT 4 CONDENSER B: INSTALLATION OF UPPER SHELL NOZZLES
3796
SV4-WLS-P0W-ME3117
INSTALLATION OF LARGE BORE WLS PIPING (INCLUDES ISOMETRIC SV4-WLS-PLW-754)
3797
SV4-WRS-P0W-ME1974
INSTALLATION OF LARGE BORE WRS PIPING ( INCLUDES ISOMETRIC SV4-WRS-PLW-66A, 66C,
66E, 662, 667)
3798
SV4-WRS-PLW-ME1576
INSTALLATION OF LARGE BORE WRS PIPING ( INCLUDES ISOMETRICS SV4-WRS-PLW-57M AND
57N )
3799
SV3-SDS-PHW-ME2544
INSTALLATION OF ANNEX SDS SUPPORTS (FOR WP SV3-SDS-P0W-ME2415)
3800
SV3-SDS-PHW-ME2545
INSTALLATION OF ANNEX SDS SUPPORTS (FOR WP SV3-SDS-P0W-ME2416)
3801
SV3-SDS-PHW-ME2546
Installation of Annex SDS Supports (For WP SV3-SDS-P)W-ME2417)
3802
SV4-2000-Z0W-CV1908
UNIT 4 TURBINE BUILDING REINFORCED CONCRETE REQUIREMENTS
3803
SV3-SDS-PHW-ME2547
INSTALLATION OF ANNEX SDS SUPPORTS (FOR WP SV3-SDS-P0W-ME2418)
3804
SV3-SDS-THW-ME2196
HYDRO TESTING OF THE UNIT 3 ANNEX BUILDING SANITARY DRAINAGE SYSTEM
3805
SV3-SFS-P0W-ME2188
ASME SECTION III - INSTALLATION OF R365 COMMODITIES
3806
SV3-SFS-P0W-ME3644
INSTALLATION OF LARGE BORE SFS PIPING (INCLUDES ISOMETRIC SV3-SFS-PLW-12C)
3807
SV3-SS01-Z0W-CV4381
UNIT 3 STRUCTURAL STEEL SAFETY CLASS C REQUIREMENTS
3808
SV3-SWS-P0W-ME2158
FABRICATION AND INSTALLATION OF SWS PIPING IN ROOM 20309 (ISOMETRICS
SV3-SWS-PLW-051, 052, 062, 063, &064)
3809
SV3-SWS-P0W-ME2159
FABRICATION AND INSTALLATION OF SWS PIPING IN ROOM 20309 (ISOMETRICS
SV3-SWS-PLW-041, 042, 060, & 061)
3810
SV3-SWS-P0W-ME6784
Service Water System (SWS) Piping Installation in Phase 3A
3811
SV3-SWS-PHW-ME1504
INSTALLATION OF SWS LARGE BORE PIPING SUPPORTS FOR PIPING INCLUDED IN THE
SV3-SWS-PLW-ME1495 WORK PACKAGE
3812
SV3-SWS-PHW-ME1505
INSTALLATION OF SWS LARGE BORE PIPING SUPPORTS FOR PIPING INCLUDED IN THE
SV3-SWS-PLW-ME1496 WORK PACKAGE
3813
SV3-SWS-PLW-ME1497
INSTALLATION OF SWS LARGE BORE PIPING (INCLUDES ISOMETRICS SV3-SWS-PLW-090, 091,
092, 093, 094, 095)
3814
SV3-TCS-PLW-ME2389
INSTALLATION OF TCS PIPING (INCLUDES ISOMETRICS SV3-TCS-PLW-710,
711,712,71Y,703,704, & 71B)
3815
SV3-VAS-MDW-ME5775
INSTALLATION OF HVAC DUCT PIECES AND SUPPORTS IN ROOMS 12166, 12167 & 12268





10/18/2017
 
Page 220 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3816
SV3-VWS-P0W-ME5325
ANNEX - Initial Energization Piping - Iso 171, 180, 181, 190, 191, & 197
3817
SV3-VWS-PHW-ME2796
INSTALLATION OF VWS SUPPORTS FOR ISOMETRICS SV3-VWS-PLW-10P
3818
SV3-WGS-P0W-ME2725
INSTALLATION OF SMALL BORE WGS PIPING (INCLUDES SV3-WGS-PLW-020)
3819
SV3-WGS-P0W-ME2726
INSTALLATION OF SMALL BORE WGS PIPING (INCLUDES SV3-WGS-PLW-421)
3820
SV3-WGS-PHW-ME2807
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS
SV3-WGS-PLW-050, 101, 103, 105, 107
3821
SV3-WGS-PHW-ME2809
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS SV3-WGS-PLW-546
3822
SV3-WGS-PHW-ME2811
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS SV3-WGS-PLW-421
3823
SV3-WGS-PHW-ME2812
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWINGS SV3-WGS-PLW-544
3824
SV3-WLS-P0W-ME2990
INSTALLATION OF SMALL BORE WLS PIPING ON R104 MODULE
3825
SV3-WLS-P0W-ME3388
INSTALLATION OF SMALL BORE WLS PIPING (ISOMETRIC SV3-WLS-PLW-040)
3826
SV3-WLS-PLW-ME0510
INSTALLATION OF SMALL BORE WLS PIPING (INCLUDES ISOMETRIC SV3-WLS-PLW-060)
3827
SV3-WLS-PLW-ME0938
Fabricate and Install Small Bore Elevation 1 WLS Piping Iso SV3-WLS-PLW-051
3828
SV3-WLS-PLW-ME2478
FABRICATE AND INSTALL ISOMETRIC DRAWING# SV3-WLS-PLW-741
3829
SV3-WLS-PLW-ME3091
FABRICATION/INSTALLATION OF SMALL BORE WLS PIPING FOR ISOMETRIC SV3-WLS-PLW-35K
3830
SV3-WLS-THW-ME2910
HYDRO TEST THE UNIT 3 LIQUID RADWASTE SYSTEM PIPING PHASE 5
3831
SV3-WRS-P0W-ME2348
ANNEX BUILDING - ELEV 100 WRS PIPING PACKAGE #2
3832
SV3-WRS-P0W-ME2349
ANNEX BUILDING - ELEV 136 WRS PIPING PACKAGE
3833
SV3-WRS-P0W-ME2450
Fabrication and Installation of Small Bore WRS Piping (Isometric
SV3-WRS-PLW-57Q)
3834
SV3-WRS-P0W-ME2490
FABRICATION AND INSTALLATION OF LARGE BORE WRS PIPING (ISOMETRIC
SV3-SRS-PLW-650)
3835
SV3-WRS-P0W-ME4428
INSTALLATION OF SMALL BASE WRS PIPING (INCLUDES ISOMETRICS SV3-WRS-PLW-86C,
SV3-WRS-PLW-809
3836
SV3-WRS-P0W-ME6720
WRS EMBEDDED PIPING INSTALLATION (INCLUDING ISOMETRIC SV3-WRS-PLW-521, 52N, 52M,
52L)
3837
SV3-SWS-PHW-ME1503
INSTALLATION OF SWS LARGE BORE PIPING SUPPORTS FOR PIPING INCLUDED IN THE
SV3-SWS-PLW-ME1494 WORK PACKAGE
3838
SV4-2000-SUW-CV3226
TURBINE BLDG.STEEL IN-PROCESS REPAIR/REWORK (CH80,CH81,&CH82)





10/18/2017
 
Page 221 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3839
SV3-1120-ERW-EL3067
Fabrication and Installation of non-scheduled, Detail C14 conduit supports in
Unit 3 Containment Building. Seismic category II. WP1
3840
SV3-1120-ERW-EL3069
Fabrication and Installation of non-scheduled, Detail C15 conduit supports in
Unit 3 Containment Building. Seismic category II. WP1
3841
SV3-WRS-PHW-ME3032
INSTALLATION OF SMALL BORE WRS PIPE SUPPORTS ON R104 MODULE
3842
SV4-G100-XEW-CV0628
Unit 4 Vertical Waterproofing Membrane
3843
SV3-1110-CEW-CV2053
INSTALLATION OF UNIT 3 STEAM GENERATOR COLUMN PEDESTAL EMBEDMENTS
3844
SV3-1120-EGW-EL2181
GROUNDING OF THE CONTAINMENT BUILDING AT ELEVATION 82'-6" TO 100'
3845
SV3-2000-SUW-CV1571
RE-WORK OF CH81 STRUCTURAL STEEL
3846
SV4-2030-CCW-CV0383
UNIT 4 TURBINE BULIDING 100 FT ELEV.SLAB MUDMAT ( INCLUDES THE 1ST BAY)
3847
SV4-2030-CCW-CV0384
U4 Turbine Building 82’-9”  to 100’ Elevation Walls
3848
SV3-1220-EGW-EL2176
INSTALL GROUNDING GRID AND FLOOR PLATES FOR 82'-6'' SLAB AREAS 1, 2 & 3
3849
SV3-1133-SSW-CV6172
SPL44 INSTALLATION
3850
SV3-1220-EGW-EL3099
U3-AUXILIARY BUILDING INSTALL ELECTRICAL PENETRATIONS AND GROUNDING FOR AREAS 3
& 4, WALLS # 41, 48, 49, 50, 51, & 52 EL82' 6'' TO 100' 0''
3851
SV3-1220-EGW-EL3100
U3-AUXILIARY BUILDING INSTALL ELECTRICAL PENETRATIONS AND GROUNDING FOR AREAS 5
& 6, EL 82' 6" TO 100' 0"
3852
SV3-2060-EGW-EL3271
ELECTRICAL GROUNDING INSTALLATION FOR THE TURBINE BUILDING AT ELEVATIONS
170'-0", 196'-3" AND 230'-9".
3853
SV3-ASS-PHW-ME1526
FABRICATE/INSTALL OF AUXILIARY STEAM (ASS) SUPPORTS (PORTION 4) FOR ISOMETRIC#
SV3-ASS-PLW-023, 02B, & 02U
3854
SV3-WRS-P0W-ME4424
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES ISOMETRICS SV3-WRS-PLW-802,
-80X, -80Y
3855
SV4-RNS-P0W-861625
ASME III FABRICATION/INSTALLATION OF CA20 LARGE BORE PIPING FOR ISOMETRIC
SV4-RNS-PLW-161
3856
SV3-2000-P0W-ME6769
INSTALLATION OF TEMPORARY FIRE PROTECTION SYSTEM STANDPIPE
3857
SV3-2033-SHW-EL6790
Electrical Cable Tray Supplemental Steel Installation in the Turbine Building,
Elevation 100’-0”, Area 3 from Columns 18 to 19 & P.2 to R
3858
SV3-2037-SHW-EL6766
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE TURBINE BUILDING
FOR ELEV 100'-0" AREA 7 FROM COLUMNS 18 TO 19 AND 1.2 TO K.1
3859
SV3-CAS-PHW-ME2788
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CAS-PLW-83H
3860
SV3-CVS-P0W-ME2656
INSTALLATION OF SMALL BORE CVS PIPING (INCLUDES ISOMETRIC: SV3-CVS-PLW-102)





10/18/2017
 
Page 222 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3861
SV3-ME01-PHW-ME1536
Unit 3 Condenser A: Installation of Water Curtain Spray Piping Supports
3862
SV3-R161-ERW-EL4153
INSTALLATION OF ELECTRICAL CABLE TRAY IN MODULE R161
3863
SV4-1010-CRW-CV1271
Installation of Unit 4 Nuclear Island Basemat Reinforcement Below Containment
Vessel
3864
SV4-1120-CRW-CV3171
Unit 4 Containment Concrete Reinforcement El. 76'-6" to El. 80'-0" & El. 80'-6""
3865
SV4-2030-CCW-CV0386
Unit 4, Turbine Building, 100' elevation elevated slabs
3866
SV4-ASS-P0W-ME5420
Fabricate and Install Auxiliary Steam System(ASS) Piping
3867
SV4-ASS-P0W-ME5422
Installation and Fabrication of Auxiliary Steam System (ASS) Piping Portion 2
3868
SV4-ASS-P0W-ME5423
Installation and Fabrication of Auxiliary Steam Supply System(ASS) Piping
Portion 3
3869
SV3-4000-SHW-862381
FABRICATION AND INSTALLATION OF TYPICAL ROUTED CONDUIT SUPPORTS DETAIL C-89
ANNEX BUILDING ALL AREAS/ELEVATIONS BOOK 1
3870
SV3-4000-SHW-862356
FABRICATION AND INSTALLATION OF TYPICAL FIELD ROUTED CONDUIT SUPPORTS DETAIL
C-203 ANNEX BUILDING ALL AREAS ELEVATIONS BOOK 1
3871
SV3-4000-SHW-862355
FABRICATION AND INSTALLATION OF TYPICAL FIELD ROUTED CONDUIT SUPPORTS DETAIL
C-102 ANNEX BUILDING ALL AREAS ELEVATIONS BOOK 1
3872
SV3-4031-SHW-861533
FABRICATE AND INSTALL CABLE TRAY SUPPORTS ANNEX BLDG. AREA 1, ELEV. 100¿, WEST
OF BATTERY CHARGER ROOMS, BETWEEN COLUMN LINES 10.05/11.09.
3873
SV3-2030-PLW-ME1199
INSTALL PIPING SUPPORTS ON CONDENSATE PIPING BETWEEN CONDENSER AND UNIT 3
CONDENSATE PUMPS
3874
SV3-2030-PLW-ME1197
INSTALL CDS PIPING FROM THE CONDENSER C OUTLET BOX TO THE UNIT 3 CONDENSATE
PUMPS
3875
SV3-2141-C0W-850001
1ST BAY, 117'-6" ELEV, FLOOR SLAB POUR #1
3876
SV3-2047-SHW-861712
INSTALLATION OF WELDED CABLE TRAY SUPPORTS IN TURBINE BUILDING (ELEV. 120' 6"
AREA 7)
3877
SV3-2034-SHW-861540
Electrical Cable Tray Welded Support Fabrication and Installation in the Unit 3
Turbine Building, Elevation 100¿0¿¿, Area 4
3878
SV3-2059-SHW-861423
ELECTRICAL CABLE TRAY WELDED SUPPORT INSTALLATION IN THE TURBINE BUILDING,
ELEVATION 141¿3¿ , AREA 9, ROOM 20500 PART 2
3879
SV4-PH01-CEW-800000
Unit 4, Reactor Vessel Anchor Bolt Installation and Construction Aid
3880
SV4-WLS-P0W-800021
Install large bore pipe per SV4-WLS-PLW-800
3881
SV4-WRS-P0W-800008
Install large bore pipe per SV4-WRS-PLW-59M
3882
SV4-WRS-P0W-800009
Install larger bore pipe per SV4-WRS-PLW-59Z
3883
SV3-1120-ERW-862941
FABRICATION & INSTALLATION OF DESIGN ROUTED SUPPORTS IN ROOM 11208





10/18/2017
 
Page 223 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3884
SV3-1120-ERW-862942
FABRICATION & INSTALLATION OF DESIGN ROUTED CONDUIT SUPPORTS IN ROOM 11208
3885
SV0-YFS-P0W-862751
REWORK/REPLACE FIRE HYDRANT SV0-YFS-PL-H16
3886
SV3-SFS-PHW-862862
ASME SECTION III – FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC
SV3-SFS-PLW-780
3887
SV4-DWS-P0W-862958
INSTALLATION OF ANNEX BLDG DWS PIPING (ISO SV4-DWS-PLW-150)
3888
SV3-CDS-PHW-860480
FAB & INSTALL CDS SUPPORTS FOR ISOMETRICS SV3-CDS-PLW-720, SV3-CDS-PLW-721,
SV3-CDS-PLW-722, SV3-CDCS-PLW-723 & SV3-CDS-PLW-724
3889
SV3-HDS-PHW-860535
TURBINE BUILDING HDS PIPE SUPPORT INSTALLATION
3890
SV3-CDS-P0W-860698
FABRICATION AND INSTALLATION OF CDS PIPING
3891
SV3-HDS-PHW-860539
FABRICATE/INSTALL HEATER DRAIN SYSTEM PIPE SUPPORTS
3892
SV3-2044-SHW-860223
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEVATION 120'-6", AREA 4
3893
SV3-MT71-SSW-850000
STRUCTURAL STEEL, WASTE WATER RETENTION BASIN
3894
SV3-1152-SHW-800003
Install Welded conduit supports in Containment Area 2 Elev. 135'3" that are
associated with SP-L26, SP-L27 and SP-L28 PER Drawings SV3-1152-ER-602 and
SV3-1152-ER-606
3895
SV4-2101-CEW-862982
UNIT4 TURBINE BUILDING FIRST BAY WALLS TO 122' PIPE PENETRATIONS
3896
SV4-CA20-S4W-800004
90'-3" Elev., Cask Loading Pit, Room 12463, Submodules 43 thru 46
3897
SV3-FPS-THW-ME2720
HYDRO TEST PACKAGE FOR UNIT 3 PHASE 2 FIRE PROTECTION SYSTEM (FPS) INCLUDING
ISO'S (SV3-FPS-PLW-955 954,95AK,95AL,95AW,95AX,95BA)
3898
SV3-HDS-P0W-ME3736
INSTALLATION AND FABRICATION OF HEATER DRAIN SYSTEM PIPING
3899
SV3-KB23-KBW-ME2688
INSTALLATION OF KB23 COMPONENTS
3900
SV3-ML05-MLW-ME1897
INSTALLATION OF EMBEDDED PIPING PENETRATIONS 82'-6" WALLS ONLY
3901
SV3-CVS-P0W-800002
Install small bore pipe per SV3-CVS-PLW-512
3902
SV3-CVS-PHW-800001
Install small bore pipe supports per SV3-CVS-PLW-512
3903
SV3-CVS-P0W-800003
Install small bore pipe per SV3-CVS-PLW-521
3904
SV3-CVS-PHW-800002
Install small bore pipe supports per SV3-CVS-PLW-521
3905
SV3-ML05-MLW-ME1898
ATTACHMENT OF NELSON STUDS TO PIPING PENETRATIONS 82' 6" WALLS
3906
SV3-ML05-MLW-ME1899
ATTACHMENT OF WELDED COUPLINGS TO PIPING PENETRATIONS 82'6" WALLS
3907
SV3-ML05-MLW-ME2048
UNIT 3 TURBINE BUILDING EL 100'-0" PIPING PENETRATIONS





10/18/2017
 
Page 224 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3908
SV3-ML05-MLW-ME2169
INSTALLATION OF PENETRATIONS IN CA20 WALL 2
3909
SV3-ML05-MLW-ME2170
INSTALLATION OF PENETRATIONS IN CA20 WALLS 3 & 4
3910
SV3-ML05-MLW-ME2637
INSTALLATION OF ANNULUS WALL PENETRATIONS 82'6 TO 100'0
3911
SV3-ML05-MLW-ME3946
INSTALLATION OF CA01 ASME WALL PENETRATIONS FOR SUB-ASSEMBLY 4
3912
SV3-ML05-MLW-ME4909
INSTALLATION OF PENETRATION 11209-ML-118 (CA05)
3913
SV4-PV71-MEW-ME6729
PRE-INSTALLATION WELDING OF MAIN STOP VALVE/CONTROL VALVE EQUALIZERS
3914
SV3-ML05-MLW-ME5034
INSTALLATION OF CA01 PENETRATIONS
3915
SV3-ML05-MLW-ME6708
CA20 WALL PENETRATIONS SEALANT
3916
SV3-MP07-MEW-ME2914
INSTALLATION OF FWS STARTUP FEEDWATER PUMP (FWS-MP-03A)
3917
SV3-MP07-MEW-ME2915
INSTALLATION OF FWS STARTUP FEEDWATER PUMP (FES-MP-03B).
3918
SV3-MP10-MEW-ME2773
Installation Of TCS Turbine Bldg. Cooling Water Pumps (TCS-MP-01A & 01B)
3919
SV3-MP20-MEW-ME2366
INSTALLATION OF HDS MSR SHELL DRAIN PUMP (HDS-MP-01A).
3920
SV3-MP20-MEW-ME2383
INSTALLATION OF HDS MSR SHELL DRAIN PUMP (HDS-MP-01B)
3921
SV3-MS19-MEW-ME2482
INSTALL MB CONDENSATE POLISHER (CPS-MV-01A/01B) AND CPS-MS-01A/01B)
3922
SV3-MS60-MEW-ME1679
INSTALLATION OF AUXILIARY MOISTURE SEPARATOR (ASS-MT-08)
3923
SV3-MT6A-MEW-ME4797
INSTALLATION OF LOS OIL STORAGE TANK (LOS-MT-02A/B)
3924
SV3-MV7H-MPW-ME6688
INSTALLATION OF THE DEGASIFIER COLUMN (WLS-MV-01)
3925
SV3-PWS-P0W-ME4414
FABRICATE AND INSTALL THE POTABLE WATER SUPPLY LINE TO UNIT 3 TURBINE TIE-IN
3926
SV3-PWS-PHW-ME2872
INSTALLATION OF SMALL BORE PWS PIPING SUPPORTS FOR ISOMETRIC SV3-PW-PLW-060
3927
SV3-PXS-P0W-ME2640
FABRICATE AND INSTALL PXS LARGE BORE PIPING SHOWN ON ISOMETRIC DRAWINGS
SV3-PXS-PLW-187, SV3-PXS-PLW-188 & SV3-PXS-PLW-189
3928
SV3-PXS-P0W-ME2673
Installation Of Small Bore PXS Piping (Includes Isometric: SV3-PXS-PLW-652)
3929
SV3-PXS-P0W-ME2700
Installation of Small Bore PXS Piping (Includes Isometric: SV#-PXS-PLW-823)
3930
SV3-PXS-P0W-ME2731
ASME SECTION III-FABRICATION/INSTALLATION OF ISOMETRIC#SV3-PXS-PLW-01E (LINE
NUMBERS PXS-PL-L055A)





10/18/2017
 
Page 225 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3931
SV3-PXS-P0W-ME2735
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-01R (LINE
NUMBERS PXS-PL-L054A)
3932
SV3-PXS-P0W-ME2737
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-01X (LINE
NUMBERS PXS-PL-L135A)
3933
SV3-PXS-P0W-ME2748
ASME SECTION III - FABRICATION /INSTALLATION OF ISOMETRIC # SV3-PXS-PLW-02-F
(LINE NUMBER PXS-PL-L055B)
3934
SV3-PXS-P0W-ME2749
ASME Section III - Fabrication/Installation of Isometric# SV3-PXS-PLW-02M (Line
Numbers PXS-PL-L056B)
3935
SV3-PXS-P0W-ME2750
ASME Section III-Fabrication/Installation of Isometric# SV3-PXS-PLW-02Q (Line
Numbers PXS-PL-L024B)
3936
SV3-PXS-P0W-ME2752
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-02S (LINE
NUMBERS PXS-PL-L135B)
3937
SV3-PXS-P0W-ME2887
ASME Section III-Fabrication/Installation of Isometric# SV3-PXS-PLW-013 (Line
Numbers PXS-PL-L029A)
3938
SV3-PXS-P0W-ME2889
ASME SECTION III- FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-015 (LINE
NUMBERS PXS-PL-L151,-L112A,-L116A,-L117A
3939
SV3-PXS-P0W-ME2942
ASME Section III - Fabrication/Installation of Isometric# SV3-PXS-PLW-200 (Line
Numbers PXS-PL-L056B)
3940
SV3-PXS-P0W-ME2943
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-280 (LINE
NUMBERS PXS-PL-L057B)
3941
SV3-PXS-P0W-ME2944
ASME Section III - Fabrication/Installation of Isometric # SV3-PXS-PLW-281 (Line
Numbers PXS-PL-L057B)
3942
SV3-PXS-P0W-ME2945
AMSE Section III - Fabrication/Installation of Isometric # SV3-PXS-PLW-283 (Line
Numbers PXS-PL-L149B)
3943
SV3-PXS-P0W-ME2946
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-284 (LINE
NUMBERS PXS-PL-L148B)
3944
SV3-PXS-P0W-ME2966
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-01H (LINE
NUMBERS PXS-PL-L109, L132A)
3945
SV3-PXS-P0W-ME2968
ASME SECTION III- FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-01Q (LINE
NUMBERS PXS-PL-L021A, L026A, L127A)
3946
SV3-RCS-P0W-ME2710
INSTALLATION OF SMALL BORE RCS PIPING (INCLUDES ISOMETRIC: SV3-RCS-PLW-280)
3947
SV3-RCS-P0W-ME2711
Installation of Small Bore RCS Piping (Includes Isometric SV3-RCS-PLW-282)
3948
SV3-RCS-P0W-ME2712
INSTALLATION OF SMALL BORE RCS PIPING (INCLUDES ISOMETRIC: SV3-RCS-PLW-290)
3949
SV3-RCS-P0W-ME2713
Installation of Small Bore RCS Piping (Includes Isometric SV3-RCS-PLW-292)





10/18/2017
 
Page 226 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3950
SV0-0000-ERW-EL5902
INSTALLATION OF NEW DUCT BANKS AND DIRECT BURIED TO EXPOSED RACEWAYS AT 315 BLDG
FOR SYSTEMS RWS, PWS, YFS AND ZFS
3951
SV3-RCS-P0W-ME2714
Installation of Small Bore RCS Piping (Includes Isometric: SV3-RCS-PLW-927, 929)
3952
SV3-RCS-P0W-ME2715
INSTALLATION OF SMALL BORE RCS PIPING (INCLUDES ISOMETRIC: SV3-RCS-PLW-928, 92A)
3953
SV3-RNS-P0W-ME2829
INSTALLATION OF LARGE BORE RNS PIPING (INCLUDES ISOMETRICS:
SV3-RNS-PLW-022,023,07A)
3954
SV3-RNS-P0W-ME2830
INSTALLATION OF LARGE BORE RNS PIPING (INCLUDES ISOMETRICS: SV3-RNS-PLW-024)
3955
SV3-RNS-PLW-ME2704
INSTALLATION OF RNS LARGE BORE PIPING (INCLUDES ISOMETRIC SV3-RNS-PLW-141)
3956
SV3-RNS-PLW-ME2705
INSTALLATION OF RNS LARGE BORE PIPING (INCLUDES ISOMETRIC SV3-RNS-PLW-161)
3957
SV3-RWS-P0W-ME6785
FABRICATE AND INSTALL THE RWS SUPPLY TO THE UNIT 3 COOLING TOWER BASINS A & B
AND TO THE DTS PRETREATMENT SKID.
3958
SV3-CVS-P0W-800005
Install large bore pipe per SV3-CVS-PLW-531
3959
SV3-CVS-P0W-800007
Install small bore pipe and supports per SV3-CVS-PLW-65D
3960
SV3-FPS-PHW-800001
Install large bore pipe supports per SV3-FPS-PLW-713
3961
SV3-RNS-PHW-800003
Install large bore pipe supports per SV3-RNS-PLW-094
3962
SV3-RNS-P0W-800001
Install large bore pipe per SV3-RNS-PLW-17F
3963
SV3-SDS-P0W-ME2139
FABRICATE AND INSTALL SANITARY DRAIN PIPING UNDER THE UNIT 3 ANNEX SLAB #1
3964
SV3-SDS-P0W-ME2300
FABRICATE AND INSTALL SANITARY DRAIN PIPING UNDER THE UNIT 3 ANNEX SLAB #2
3965
SV3-SDS-P0W-ME2302
FABRICATE AND INSTALL SANITARY DRAIN PIPING UNDER THE UNIT 3 ANNEX SLAB #4
3966
SV3-WGS-ITW-ME4483
FUNCTIONAL ARRANGEMENT WALKDOWN OF WGS SYSTEM.
3967
SV3-WLS-MTW-ME0745
WLS EFFLUENT HOLDUP TANK A INSTALLATION
3968
SV3-WLS-PHW-ME1044
Fabrication/ Installation of Pipe Supports for Isometric Drawing WLS-PLW-071
3969
SV0-869-XVW-CV6004
NORTH VEHICLE BARRIER DITCH
3970
SV3-WLS-PLW-ME0936
Fabricate and Install Small Bore Elevation 1 WLS Piping Iso SV3-WLS-PLW-041
3971
SV4-1000-XCW-CV0059
Place Category 2 Backfill, EGB, and Common Fill in Unit 4 Excavation from
Elevation - 180ft to Final Grade
3972
SV0-SM01-CSW-MU0899
Mock up for Concrete Placement for the AP1000 Shield Building RS/SC Connection
Zone and Air Inlet/Tension Ring
3973
SV3-0000-CEW-CV2806
UNIT 3 TURBINE BUILDING TRANSFORMER FOUNDATION EMBED





10/18/2017
 
Page 227 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3974
SV3-0000-EGW-EL2316
Perform Installation of Underground Commodities (SV3-SITE STATION GROUNDING
GRID) For Ground Grid Area,K1300
3975
SV4-CWS-P0W-ME3242
INSTALLATION OF CWS PIPING RISERS (SUPPLY SIDE)
3976
SV3-0500-CFW-CV2605
INSTALL/REMOVE 2" SHAKE SPACE FORMS
3977
SV3-1000-CEW-CV0353
UNIT 3 NUCLEAR ISLAND BASEMAT CAST-IN-PLACE ANCHOR BOLTS
3978
SV3-1120-ERW-EL3065
Fabrication and Installation of non-scheduled, Detail C13 conduit supports in
Unit 3 Containment Building. Seismic category II. WP1
3979
SV3-1134-SSW-CV6173
SPL43 INSTALLATION
3980
SV3-1208-CRW-CV5106
U3 Shield Building Wall Concrete Reinforcement Fabrication and Installation El
100ft-0in to El 117ft-6in
3981
SV3-1208-CRW-CV5111
Installation of Reinforcing Steel through Unit 3 Shield Building Panels (01J -
01G, 01Q, 01R) & First Course #14 Nut Installation
3982
SV3-1210-CCW-CV2549
CONCRETE PLACEMENT IN N-LINE & CONTAINMENT BLOCKOUT UP TO ELEV 100'-0"
3983
SV3-1210-EGW-EL1068
Unit 3 Auxillary Bldg EL.66'-6" Grounding Work Package for Walls 6,7, 8
3984
SV3-1210-EGW-EL5393
Install Grounding To Modules & Stairwells For SV3 Auxiliary Building, Level
66’-6”, Area 1 thru 6
3985
SV3-1230-CEW-CV4403
VOGTLE UNIT 3 AUXILIARY BUILDING AREA 2, EMBEDS AND TEMPORARY FORMWORK,
ELEVATION 100 FT.
3986
SV3-1230-CPW-CV3079
UNIT 3 AUXILIARY BUILDING PRECAST CONCRETE FLOOR PANELS EL. 92FT.-6IN.
3987
SV3-2000-Z0W-CV5182
UNIT 3 TURBINE BUILDING REINFORCED CONCRETE REQUIREMENTS
3988
SV3-2020-MEW-ME1397
Unit 3 Condenser A Spring Support Foundation Installation
3989
SV3-2020-MEW-ME1480
Unit 3 Condenser C Outlet Box Installation
3990
SV3-2033-SHW-EL6792
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE TURBINE BUILDING
ELEVATION 100'0" AREA 3 FROM COLUMNS 19 TO 20 & L.1 TO R
3991
SV3-2037-SHW-EL6160
ELECTRICAL CABLE TRAY SUPPORTS INSTALLATION FOR THE TURBINE BUILDING AT
ELEVATION 100'-0" IN AREA 7
3992
SV3-2037-SHW-EL6793
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE TURBINE BUILDING
FOR ELEV 100'-0" AREA 7 FROM COLUMNS 18 TO 20 AND K.1 TO L.1
3993
SV3-2050-EGW-EL3089
ELECTRICAL GROUNDING INSTALLATION FOR THE TURBINE BUILDING AT ELEVATIONS 135'-3"
AND 141'-3"
3994
SV3-2060-ERW-EL3272
ELECTRICAL EMBEDDED CONDUIT INSTALLATION FOR THE TURBINE BUILDING CA-81 TURBINE
DECK SLAB AT ELEVATION 170'-0"
3995
SV3-4000-SSW-CV3868
ANNEX BUILDING AREAS 1-3 STEEL ERECTION GENERAL NOTES, DETAILS AND
SPECIFICATIONS
3996
SV3-4000-Z0W-CV4379
UNIT 3 ANNEX BUILDING REINFORCED CONCRETE REQUIREMENTS





10/18/2017
 
Page 228 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
3997
SV3-4030-CCW-CV5233
UNIT 3 ANNEX BUILDING MISCELLANEOUS GROUTING AT ELEVATION 100' 0"
3998
SV3-4030-CCW-CV5234
UNIT 3 ANNEX BUILDING MISCELLANEOUS GROUTING AT ELEVATION 107'-2" & ABOVE
3999
SV3-4031-ERW-EL6600
INSTALLATION OF CONDUIT SLEEVES FOR RACEWAY PENETRATIONS, ANNEX BUILDING, AREA
1, ELEVATION 100'-0"
4000
SV3-4040-SSW-CV2289
ANNEX BUILDING STRUCTURAL STEEL AREA 4 SEQUENCE
4001
SV3-4041-CEW-CV3183
U3 ANNEX BUILDING AREA 1 EMBEDDED ITEMS FROM ELEVATION 100-'0" TO 117'-6"
4002
SV3-FPS-PHW-ME2576
INSTALLATION OF ANNEX FPS PIPING SUPPORTS FOR WP (SV3-FPS-PLW-ME2573)
4003
SV3-ASS-PHW-ME1527
FABRICATE/INSTALL OF AUXILIARY STEAM (ASS) SUPPORTS (PORTION 4) FOR ISOMETRIC#
SV3-ASS-PLW-020, 022, 02V, 02S, & 02H
4004
SV3-ASS-PLW-ME1475
FABRICATE AND INSTALL AUXILIARY STEAM SYSTEM(ASS) PIPING PORTION 3 FOR 82'-9"
4005
SV3-CA01-MHW-CV2160
Lifting Frames and Bracing Submodules 01 Thru 03, Thru 24, & 25
4006
SV3-CA01-MHW-CV4242
CA01 INSTALL TEMP BRACES SG1 ROOM (WEST) FOR LIFT
4007
SV3-CA01-MHW-CV4243
CA01 REMOVE LIFT LUGS AT SM 04. 11, 12 AND 13
4008
SV3-CA01-MHW-CV4244
CA01 REMOVE LIFT LUGS AT SM 16, 17, 18 AND 19
4009
SV3-CA01-S4W-CV2066
CA01 POST WELDING SURVEY DATA/VERIFICATION
4010
SV3-CA22-S8W-CV6249
CA22 Floor Module 82'-6""
4011
SV3-CA33-S5W-CV5950
U3 CONTAINMENT INSTALLATION OF CA33 STIFFENERS, AREA REINFORCING BAR FABRICATION
& STAGING
4012
SV3-CAS-P0W-ME2110
Fabricate and Install CAS Small Bore Piping shown on Isometric Drawing #
SV3-CAS-PLW-732 & SV#-CAS-PLW-733
4013
SV3-CAS-P0W-ME2111
FABRICATE AND INSTALL CAS SMALL BORE PIPING SHOWN ON ISOMETRIC DRAWING#
SV3-CAS-PLW-755 & SV3-CAS-PLW-759
4014
SV3-CAS-P0W-ME2112
Fabricate and Install CAS Small Bore Piping shown on Isometric Drawing #
SV3-CAS-PLW-764 & SV3-CAS-PLW-77A
4015
SV3-CAS-P0W-ME2113
Fabricate and Install CAS Small Bore Piping shown on Isometric Drawing #
SV3-CAS-PLW-77B
4016
SV3-CAS-P0W-ME2119
FABRICATE AND INSTALL CAS SMALL BORE PIPING SHOWN ON ISOMETRIC DRAWING#
SV3-CAS-PLW-853
4017
SV3-CAS-P0W-ME3433
INSTALLATION OF SMALL BORE CAS PIPING (INCLUDES SV3-CAS-PLW-413, 414)
4018
SV3-CAS-PHW-ME2780
INSTALLATION OF SMALL BORE CAS PIPING SUPPORTS (INCLUDES ISOMETRIC
SV3-CAS-PLW-732)
4019
SV3-CAS-PHW-ME2786
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CAS-PLW-835





10/18/2017
 
Page 229 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4020
SV3-CAS-PHW-ME2787
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CAS-PLW-83F
4021
SV3-CCS-P0W-ME2822
Installation of Large Bore CCS Piping (Includes Isometrics: SV3-CCS-PLW-700,
701)
4022
SV3-CCS-P0W-ME2823
INSTALLATION OF LARGE BORE CCS PIPING (INCLUDES ISOMETRICS: SV3-CCS-PLW-710,
711)
4023
SV3-CAS-PHW-ME2789
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CAS-PLW-853
4024
SV3-CAS-PHW-ME2791
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CAS-PLW-86D
4025
SV3-CDS-PHW-ME2184
INSTALLATION OF CDS LARGE BORE PUMP DISCHARGE PIPING SUPPORTS FOR PIPING
INCLUDED IN THE SV3-CDS-PLW-ME2183 WORK PACKAGE
4026
SV3-CAS-THW-ME5582
HYDROSTATIC TESTING OF THE COMPRESSED & INSTRUMENT AIR PIPING FROM UNIT 3 ANNEX
TO UNIT 3 DIESEL GENERATOR BLDG.,
4027
SV3-CDS-PHW-ME2186
Installation of CDS Large Bore Pump Discharge Piping Supports For Piping
Included in The SV3-CDS-PLW-ME2185 Work Package
4028
SV3-CB00-S5W-CV2690
UNIT 3, NUCLEAR ISLAND, INSTALL OVERLAY PLATES FOR CB MODULES
4029
SV3-CDS-PLW-ME2183
INSTALLATION OF LARGE BORE PUMP DISCHARGE PIPING; SV3-CDS-PLW-70AA,
SV3-CDS-PLW-70A, SV3-CDS-PLW-70B, SV3-CDS-PLW-70C, SV3-CDS-PLW-70D,
SV3-CDS-PLW-70E
4030
SV3-CDS-PLW-ME2185
INSTALLATION OF LARGE BORE PUMP DISCHARGE PIPING; SV3-CDS-PLW-01AM,
SV3-CDS-PLW-013 SPOOL #5, SV3-CDS-PLW-014, SV3-CDS-PLW-015
4031
SV3-CB00-S8W-CV2681
INSTALLATION OF CB MODULES 51, 52, 53 & 54 AT ELEVATION 80'0
4032
SV3-CDS-PLW-ME2306
INSTALLATION OF CDS PIPING FOR ISOMETRICS SV3-CDS-PLW-020, SV3-CDS-PLW-021,
SV3-CDS-PLW-030, SV3-CDS-PLW-031, SV3-CDS-PLW-040, SV3-CDS-PLW-041.
4033
SV3-CES-PHW-ME1569
Fabrication/Installation of Pipe Supports for Isometric Drawing SV3-CES-PLW-702
4034
SV3-CB00-S8W-CV4047
UNIT 3 CONTAINMENT INSTALLATION OF CB MODULE 11 & MODULE 12 AT ELEV 84'-6"
4035
SV3-CES-PLW-ME1552
FABRICATE AND INSTALL CONDENSER TUBE CLEANING SYSTEM (CES) PIPING IN TURBINE
BUILDING ELEV. 82'-6"-100'-0" (ISO SV3-CES-PLW-701, 702, 710, 741, 742,750)
4036
SV3-CCS-P0W-ME2455
INSTALLATION OF SMALL BORE CCS PIPING (INCLUDES ISOMETRIC: SV3-CCS-PLW-113
4037
SV3-CCS-P0W-ME2775
Installation of Large Bore Piping ( Includes Isometrics SV#-CCS-PLW-100, 102)
4038
SV3-CPS-P0W-ME2121
FABRICATION AND INSTALLATION OF CPS PIPING FROM EL 100'-0" TO SUMPS
SV3-WWS-MT-09A/B
4039
SV3-CVS-P0W-ME2594
ASM E Secti on Ill - Fabrication/ Install ati on of Isometric# SV3-CVS-PLW- I l
2 (Line Numbers CVS-PL-L026 & CVS-PL-L540)





10/18/2017
 
Page 230 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4040
SV3-CCS-P0W-ME2776
Installation of Large Bore CCS Piping (Includes Isometrics: SV#-CCS-PLW-110,
112)
4041
SV3-CVS-P0W-ME2595
ASME Section III - Fabrication\Installation of Isometric# SV3-CVS-PLW-184 (Line
Number CVS-PL-L066
4042
SV3-CVS-P0W-ME2596
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC#S SV3-CVS-PLW-762 &
SV3-CVS-PLW-763(LINE NUMBER CVS-PL-L066)
4043
SV3-CCS-P0W-ME2778
INSTALLATION OF LARGE BORE CCS PIPING (INCLUDES ISOMETRICS: SV3-CCS-PLW-140,
142)
4044
SV3-CCS-P0W-ME2779
Installation of Large Bore Piping (Includes Isometrics: SV3-CCS-PLW-150, 152)
4045
SV3-CWS-PLW-ME0973
Installation of PCCP Piping for CWS Unit #3 Phase 3 Supply Line
4046
SV3-CWS-PLW-ME2523
INSTALLATION OF CWS PIPING FOR ISOMETRICS SV3-CWS-PLW-70AK, SV3-CWS-PLW-70AR,
SV3-CWS-PLW-71J, SV3-CWS-PLW-71K
4047
SV3-CWS-PLW-ME2527
INSTALLATION OF CWS PIPING FOR ISOMETRICS SV3-CWS-PLW-70AL, SV3-CWS-PLW-70N,
SV3-CWS-PLW-71E, SV3-CWS-PLW-71F
4048
SV3-CVS-P0W-ME2655
INSTALLATION OF SMALL BORE CVS PIPING (INCLUDES ISOMETRICS: SV3-CVS-PLW-101,
104)
4049
SV3-CVS-P0W-ME2657
INSTALLATION OF SMALL BORE CVS PIPING (INCLUDES ISOMETRIC: SV3-CVS-PLW-110)
4050
SV3-G100-XEW-CV0416
Unit 3 Nuclear Island Vertical Waterproofing Membrane Completion
4051
SV3-CVS-P0W-ME2658
INSTALLATION OF SMALL BORE CVS PIPING (INCLUDES ISOMETRICS: SV3-CVS-PLW-290,
292)
4052
SV3-CVS-P0W-ME2659
INSTALLATION OF SMALL BORE CVS PIPING (INCLUDES ISOMETRIC: SV3-CVS-PLW-800)
4053
SV3-CVS-P0W-ME2660
INSTALLATION OF SMALL BORE CVS PIPING (INCLUDES ISOMETRIC: SV3-CVS-PLW-801)
4054
SV3-KB04-KBW-ME0442
Installation of KB04 Module (WGS Delay and Gaurd Bed) RESERVED FOR Brian Bleakly
4055
SV3-KB15-KBW-ME0451
INSTALLATION OF MODULE KB15 (DEGASIFIER DISCHARGE PUMP)
4056
SV3-ME01-PLW-ME1015
UNIT 3 CONDENSER A: INSTALLATION OF CASING DRAIN PIPING
4057
SV3-ME01-PLW-ME1111
UNIT 3 CONDENSER A: HOTWELL PIPING
4058
SV3-ML05-MLW-ME2171
INSTALLATION OF PENETRATIONS IN CA20 WALLS J-1, J-2, K-2
4059
SV3-ML05-MLW-ME4411
INSTALLATION OF CA01 ROOM 11300 PENETRATIONS
4060
SV3-ML05-MLW-ME4936
INSTALLATION OF CA01 ASME WALL PENETRATIONS
4061
SV3-R104-MDW-ME2992
INSTALLATION OF HVAC ON R104 MODULE
4062
SV3-VWS-PHW-ME4477
INSTALL PIPE SUPPORTS FOR WP SV3-VWS-P0W-ME4476





10/18/2017
 
Page 231 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4063
SV3-WLS-PLW-ME0939
Fabricate and Install Small Bore Elevation 1 WLS Piping Iso SV3-WLS-PLW-061 and
06B
4064
SV3-WRS-PLW-ME0607
WRS LARGE BORE PIPING INSTALLATION (INCLUDES ISOMETRIC SV3-WRS-PLW-56D AND 56E)
4065
SV3-WRS-PLW-ME2483
WRS EMBEDDED PIPING INSTALLATION (INCLUDING ISOMETRIC SV3-WRS-PLW-522)
4066
SV3-WRS-PLW-ME4435
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES SV3-WRS-PLW-811, 812, 813, 814,
815, 816, 817, 818, 819)
4067
SV3-WRS-PLW-ME4447
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES SV3-WRS-PLW-81A, 81B, 81C, 81D)
4068
SV3-WRS-PLW-ME4450
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES SV3-WRS-PLW-81H, 81K, 81J, 81L,
81M, 81N, 81P, 81Q, 81R, 81S)
4069
SV3-WRS-PLW-ME4455
INSTALLATION OF SMALL BORE WRS PIPING (INCLUDES SV3-WRS-PLW-83D)
4070
SV3-WRS-THW-ME0717
RADIOACTIVE WASTE DRAIN SYSTEM (WRS) HYDROSTATIC TESTING
4071
SV3-WRS-THW-ME2831
ANNEX BUILDING-WRS HYDROSTATIC TESTING
4072
SV3-WRS-THW-ME4467
TESTING OF CA20 LEAK CHASE
4073
SV3-WWS-MTW-ME2587
INSTALL UNIT 3 TRANSFORMERS SUMP SV3-WWS-MT-010.
4074
SV3-WWS-MTW-ME2644
INSTALL UNIT 3 DIESEL FUEL OIL TANK AREA SUMP SV3-WWS-MT-04.
4075
SV3-WWS-P0W-ME2140
FABRICATE AND INSTALL THE WASTE WATER PIPING UNDER THE UNIT 3 ANNEX BASEMAT SLAB
4076
SV0-RWS-PLW-ME1268
RAW WATER SYSTEM
4077
SV0-RWS-PLW-ME1269
INSTALLATION
4078
SV3-WWS-P0W-ME2194
FABRICATE AND INSTALL THE WASTE WATER PIPING FOR THE UNIT 3 OIL/WATER SEPARATOR.
4079
SV0-RWS-THW-ME4321
HYDRO TEST OF THE HDPE PIPING FOR UNIT 3 AND UNIT 4 RAW WATER SYSTEM (RWS)
4080
SV0-ZRS-EWW-TP0671
Relocation of Power loop between Switchgears #4 and #5 Involving Transformers
#11, #12 and #13
4081
SV3-WWS-P0W-ME2280
ANNEX BUILDING - EMBEDDED WWS PIPING PACKAGE #2
4082
SV3-PXS-P0W-ME2947
ASME SECTION III- FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-285 (LINE
NUMBERS PXS-PL-L148A)
4083
SV3-SFS-P0W-ME3649
INSTALLATION OF LARGE BORE SFS PIPING (INCLUDES ISOMETRIC SV3-SFS-PLW-565)
4084
SV4-CVS-THW-862254
CVS PRESSURE TEST
4085
SV3-1130-C0W-850005
CONTAINMENT CONCRETE PLACEMENT, NORTH AND EAST SIDE TO ELEV 105'-2"
4086
SV4-CAS-P0W-800015
Repair Pipe ISO SV4-CAS-PLW-420 per SV4-CAS-GNR-000003 and Install Small Bore
Piping per Isometric SV4-CAS-PLW-42C





10/18/2017
 
Page 232 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4087
SV3-2045-SHW-860225
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEV 120'-6", AREA 5, COLUMNS 14 TO 16 & BETWEEN K.1 TO I2
4088
SV3-1208-C0W-850008
SHIELD BUILDING 117'-6" CYLINDRICAL WALL RC08C
4089
SV3-4000-SHW-862385
FABRICATION AND INSTALLATION OF TYPICAL FIELD ROUTED CONDUIT SUPPORTS DETAIL
C-83A ANNEX BUILDING ALL AREAS/ELEVATIONS BOOK 1
4090
SV3-4052-ERW-862398
INSTALLATION OF CONDUIT PENETRATION SLEEVES, ANNEX BUILDING AREA 2 ELEV 135'-3"
AND ABOVE
4091
SV3-ML05-MLW-862934
INSTALLATION OF 92'-6' FLOOR PIPING PENETRATIONS
4092
SV3-CNS-MLW-861727
ASME SECTION III – FABRICATION/INSTALLATION OF ELECTRICAL CONTAINMENT VESSEL
PENETRATIONS SV3-CNS-ML-E14, -E15, -E16, -E27, -E28, -E29, -E30, -E31, -E32
4093
SV3-CDS-P0W-ME3711
INSTALLATION OF CDS PIPING ISOMETRICS ON 100' ELEVATION.
4094
SV4-2060-ERW-862154
EMBEDDED CONDUIT INSTALLATION IN THE UNIT 4 TURBINE DECK SLAB AT ELEVATION
170'-0"
4095
SV3-2038-SHW-863053
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, AREA 8, ELEVATION 100' , COLUMNS 13.05 TO 13.1 & H.05 TO I.2
4096
SV4-MS08-MSW-ME7106
INSTALLATION OF CORS DEMINERALIZED WATER FEED PUMP(DWS-MP-02)
4097
SV3-CCS-P0W-ME4094
INSTALLATION OF SMALL BORE CCS PIPING INCLUDING ISOMETRICS SV3-CCS-PLW-382 ,
-392
4098
SV3-MS21-MEW-ME3688
INSTALLATION OF SSS CONDENSER HOTWELL PUMPS (SSS-MS-01A/B/C)
4099
SV3-4041-SHW-862628
ELECTRICAL CABLE TRAY TRAPEZE SUPPORTS FABRICATION AND INSTALLATION IN THE UNIT
3 ANNEX BUILDING, ELEVATION 117'-6" AND 126'-3", AREA 1
4100
SV3-4041-SHW-862621
ELECTRICAL CABLE TRAY TRAPEZE SUPPORTS FABRICATION AND INSTALLATION IN THE UNIT
3 ANNEX BUILDING, ELEVATION 117'-6" AND 126'-3", AREA 1
4101
SV3-4041-SHW-862631
ELECTRICAL CABLE TRAY TRAPEZE SUPPORTS FABRICATION AND INSTALLATION IN THE UNIT
3 ANNEX BUILDING, ELEVATION 117'-6" AND 126'-3", AREA 1
4102
SV3-4041-SHW-862618
ELECTRICAL CABLE TRAY TRAPEZE SUPPORTS FABRICATION AND INSTALLATION IN THE UNIT
3 ANNEX BUILDING, ELEVATION 117'-6" AND 126'-3", AREA 1
4103
SV3-4041-SHW-862627
ELECTRICAL CABLE TRAY WELDED SUPPORTS FABRICATION AND INSTALLATION IN THE UNIT 3
ANNEX BUILDING, ELEVATION 117'-6" AND 126'-3", AREA 1
4104
SV4-WLS-PHW-861544
INSTALLATION OF PIPE SUPPORTS FOR SV4-WLS-PLW-319
4105
SV3-2053-SHW-800001
Electrical Cable Tray Support Fab and Installation in Unit 3 Turbine Building,
Elevation 141’ 3”, Area 3





10/18/2017
 
Page 233 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4106
SV3-2058-SHW-861427
ELECTRICAL CABLE TRAY WELDED SUPPORT INSTALLATION IN THE TURBINE BUILDING,
ELEVATION 141¿3¿ , AREA 8, ROOM 20500 PART 4
4107
SV3-2055-SHW-862715
Fabrication/Installation of Electrical Cable Tray Supports - Unit 3 Turbine
Building, Elevation 141'-3", Area 5
4108
SV3-2055-SHW-862716
Fabrication/Installation of Trapeze Supports Unit 3 Turbine Building, Elevation
141'3"
4109
SV4-SFS-P0W-861660
Installation of Pipiing for SV4-SFS-PLW-390
4110
SV3-2051-ECW-862112
INTALLATION OF 480VAC MCC (ECS-EC-122) IN THE UNIT 3 TURBINE BUILDING, ELEVATION
141'3", AREA 1
4111
SV3-CNS-MLW-861728
ASME SECTION III-FABRICATION/INSTALLATION OF ELECTRICAQL CONTAINMENT VESSEL
PENETRATIONS SV3-CNS-ML-E17,-E18,-E19,-E20,-E21,-E22,-E23,-E24,-E25,-E26
4112
SV4-CA20-S4W-862963
INSTALLATION OF VAS-MS-06A SUPPORT STEEL
4113
SV3-2070-SSW-CV8965
Turbine Building Roof Decking, Sequence 14, 15 and 16
4114
SV3-1221-SHW-861929
CABLE TRAY SUPPORTS RM 12211
4115
SV3-KB11-KBW-863010
COMPLETE KB11 MODULE FABRICATION POST MODULE INSTALLATION
4116
SV4-CA20-S4W-862964
INSTALLATION OF VAS-MS-06B SUPPORT STEEL
4117
SV3-KB12-KBW-863011
COMPLETE KB12 MODULE FABRICATION POST MODULE INSTALLATION
4118
SV3-2038-ERW-862059
INSTALLATION OF ELECTRICAL CABLE TRAY RACEWAY IN THE UNIT 3 TURBINE BUILDING,
ELEVATION 100'0" , AREA 8
4119
SV3-2038-ERW-862054
INSTALLATION OF ELECTRICAL CABLE TRAY RACEWAY IN THE UNIT 3 TURBINE BUILDING,
ELEVATION 100' 0", AREA 8
4120
SV3-2038-ERW-862055
INSTALLATION OF ELECTRICAL CABLE TRAY RACEWAY IN THE UNIT 3 TURBINE BUILDING,
ELEVATION 100' 0" , AREA 8
4121
SV3-2038-ERW-862053
INSTALLATION OF ELECTRICAL CABLE TRAY RACEWAY IN THE UNIT 3 TURBINE BUILDING,
ELEVATION 100' 0", AREA 8
4122
SV3-EDS1-DBW-861176
INSTALLATION OF BATTERIES AND ASSOCIATED HARDWARE FOR "EDS1" 125V NON-CLASS 1E,
DC &UPS SYSTEM (GROUP I) IN ANNEX BLDG. ROOM 40307
4123
SV3-2033-ETW-861901
INSTALLATION OF 30KVA TRANSFORMER (ECS-ET-3141) IN THE UNIT 3 TURBINE BUILDING,
ELEVATION 100' 0", AREA 3
4124
SV4-WWS-P0W-ME6282
WWS PIPING TO THE UNIT 4 WASTE WATER RETENTION BASIN
4125
SV3-PGS-PHW-862909
INSTALLATION OF PGS PIPE SUPPORTS IN ANNEX 3
4126
SV4-FPS-P0W-860892
INSTALLATION AND FABRICATION OF FIRE PROTECTION SYSTEMS(FPS) PIPING
4127
SV4-WLS-PHW-861961
FABRICATION/INSTALLATION OF WLS PIPING SUPPORTS SHOWN ON ISOMETRIC DRAWING
SV4-WLS-PLW-380
4128
SV4-WRS-PHW-861957
FABRICATION/INSTALLATION OF WRS PIPING SUPPORTS SHOWN ON ISOMETRIC DRAWINGS
SV4-WRS-PLW-59W & -593





10/18/2017
 
Page 234 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4129
SV3-FPS-PHW-854232
INSTALL SUPPORTS FOR DRAWINGS SV3-FPS-PLW-55L, -55N, 555
4130
SV4-CA03-S5W-863063
CA03 UNSATISFACTORY IRS/N&DS/E&DCRS AND MISCELLANEOUS WORK
4131
SV3-CA32-CAW-850001
Unit 3, CA32 Module Installation
4132
SV3-2053-SHW-800002
Electrical Cable Tray Trapeze Support Fab and Installation in Unit 3 Turbine
Building, Elevation 141’ 3”, Area 3
4133
SV0-YFS-PLW-ME0134
INSTALLATION OF THE YARD FIRE SYSTEM PIPING IN TRENCH 6.
4134
SV4-2053-SHW-862447
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE TURBINE BUILDING,
ELEVATION 141'-3", AREA 3 FROM COLUMNS 18 TO 19 & P.2 TO R
4135
SV3-RNS-PHW-861885
FABRICATION/INSTALLATION OF B31.1 PIPE SUPPORTS FOR ISOMETRIC SV3-RNS-PLW-024
4136
SV3-SFS-PHW-800002
Install Large Bore Pipe Supports Per SV3-SFS-PLW-538
4137
SV3-CVS-PHW-800006
Install Small Bore Pipe Supports Per SV3-CVS-PLW-65A
4138
SV4-CCS-PHW-862867
INSTALLATION OF CCS PIPE SUPPORTS IN ANNEX 4
4139
SV4-WLS-P0W-861364
INSTALLATION OF PIPING FOR ISOMETRICS SV4-WLS-PLW-33B, -33G, -33H & -33K
4140
SV4-1231-CDW-800000
100' Elev., Decking & Grating, Areas 1
4141
SV4-PH01-CEW-800001
Unit 4, Reactor Cavity Anchor Bolts & Anchor Bolt Construction Aid Installation
4142
SV3-2056-SHW-800004
Elect Cable Tray Welded Support Fab & Install in Unit 3 Turbine Building,
Elevation 141’ 3”, Area 6
4143
SV4-MS19-MSW-ME7104
INSTALLATION OF CONDENSATE POLISHER VESSELS(MS01A/01B), SPENT RESIN TANKS(MS03)
AND RESIN HOOPER(MT01)
4144
SV4-WLS-P0W-861958
fabrication installation of WLS piping shown on Isometric Drawings
SV4-WLS-PLW-14E, -150, -206, -370 and -375
4145
SV3-1123-SSW-CV6258
SPL21 INSTALLATION
4146
SV3-RNS-PHW-861883
FABRICATION/INSTALLATION OF B31.1 PIPE SUPPORTS FOR ISOMETRIC SV3-RNS-PLW-021
4147
SV3-WLS-P0W-861906
INSTALL ELECTRO-FUSION COUPLINGS ON UNIT 3 WLS LINE, ISOMETRICS
SV3-WLS-PLW-80EK, 80EL, 80EM, 80EN, 80EP, 80EQ, 80ER, 80ES, & 80KC
4148
SV3-2033-ERW-862335
ELECTRICAL CABLE TRAY RACEWAY FABRICATION AND INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, ELEV 100'-0" AREA 3
4149
SV3-SGS-MLW-861039
ASME SECTION III - INSTALLATION OF CONTAINMENT VESSEL PENETRATION
SV3-SGS-PY-C02A (P25)
4150
SV3-SGS-MLW-861040
ASME SECTION III - INSTALLATION OF CONTAINMENT VESSEL PENETRATION
SV3-SGS-PY-C02B (P26)





10/18/2017
 
Page 235 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4151
SV4-WLS-THW-861977
PNEUMATIC TEST OF THE HDPE PORTION OF UNIT 4 WLS SYSTEM UNDER AND SOUTH OF THE
VEHICLE BARRIER DITCH
4152
SV3-2048-SHW-860226
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING AREAS 5 & 8 EL 120'-6" COLMNS 13.1-14 AND H.05-K.1
4153
SV3-TDS-P0W-860844
INSTALLATION AND FABRICATION OF TURBINE ISLAND DRAINS VENTS AND RELIEF SYSTEM
(TDS) PIPING
4154
SV3-4041-SHW-862630
ELECTRICAL CABLE TRAY TRAPEZE SUPPORTS FABRICATION AND INSTALLATION IN THE UNIT
3 ANNEX BUILDING ELEV 117'-6" AND 126'-3" AREA 1
4155
SV3-HDS-P0W-860767
TI3 HDS PIPING INSTALLATION ISOs SV3-HDS-PLW-091, 092, 093, 094, 095, 096, 097,
111, 112 113, 114, 115 & 116
4156
SV3-LOS-PHW-860568
TURBINE GENERATOR LUBE OIL SYSTEM PIPING SUPPORT INSTALLATION
4157
SV3-TDS-PHW-860620
INSTALLATION AND FABRICATION OF TURBINE ISLAND VENTS AND DRAINS AND RELIEF
SYSTEMS (TDS) PIPING SUPPORTS
4158
SV3-TDS-PHW-860616
INSTALLATION AND FABRICATION OF TURBINE ISLAND VENTS AND DRAINS AND RELIEF
SYSTEMS (TDS) PIPING SUPPORTS
4159
SV3-4041-SHW-862633
ELECTRICAL CABLE TRAY TRAPEZE SUPPORTS FABRICATION AND INSTALLATION IN THE UNIT
3 ANNEX BUILDING ELEV 117'-6" & 126'3" AREA 1
4160
SV3-4041-SHW-862629
ELECTRICAL CABLE TRAY TRAPEZE SUPPORTS FABRICATION AND INSTALLATION IN THE UNIT
3 ANNEX BUILDING ELEV 117'-6" & 126'3" AREA 1
4161
SV4-WLS-THW-862960
HYDROTEST FOR WLS-PLW-74A,741,750,731
4162
SV3-CVS-THW-862237
CVS PRESSURE TEST
4163
SV3-DWS-THW-862239
DWS PRESSURE TEST
4164
SV4-WLS-P0W-861913
INSTALL ELECTRO-FUSION COUPLINGS ON UNIT 4 WLS LINE. ISOMETRICS SV4-WLS-PLW-81EV
-81EW, -81EX, -81EY, -81EZ, -81FA, -81FB, -81FC & -81KD
4165
SV3-PXS-PHW-800000
Install Small Bore Pipe Supports Per SV3-PXS-PLW-299
4166
SV4-FPS-P0W-ME7088
INSTALLATION OF LARGE BORE FPS PIPING INCLUDES ISOMETRICS: SV4-FPS-PLW-821, 827,
829, 82A
4167
SV4-WWS-PHW-800005
TB- INSTALL WWS PIPE SUPPORTS ELEV. 100'-0"
4168
SV4-WWS-PHW-800007
TB- INSTALL WWS PIPE SUPPORTS ELEV. 170'-0"
4169
SV4-MS05-MEW-861749
INSTALLATION OF CAS INSTRUMENT AIR COMPRESSOR - CAS - MS - 01A/B
4170
SV3-RNS-PHW-861884
FABRICATION/ INSTALLATION OF B31.1 PIPE SUPPORTS FOR ISOMETRIC SV3-RNS-PLW-022
4171
SV3-1237-SHW-860295
INSTALL CONDUIT SUPPORTS ON SHIELD WALL AZ-90¿ TO AZ-180¿ 100'-0"





10/18/2017
 
Page 236 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4172
SV3-FPS-PHW-854242
INSTALL LARGE BORE PIPE SUPPORTS FOR SV3-FPS-PLW-55R & -55K
4173
SV3-FPS-PHW-854201
LARGE BORE SUPPORTS ISOS SV3-FPS-PLW-55A, 55B & 55C
4174
SV3-DWS-PHW-800000
Install Small Bore Supports per Isometric SV3-DWS-PLW-62B
4175
SV3-CAS-THW-863085
PNEUMATIC TEST FOR CAS PIPING ON MODULE R219
4176
SV3-SFS-THW-863089
HYDRO TESTING OF SFS PIPING ON MODULE R219
4177
SV4-2035-SHW-863007
UNIT 4 TURBINE BUILDING CABLE TRAY SUPPLEMENTARY STEEL IN AREA 5 ON ELEVATION
100'-0"
4178
SV4-CA35-S5W-863043
CA35 SHIP LOOSE ITEM INSTALLATION AND FABRICATION
4179
SV3-FPS-P0W-854210
INSTALL LB CONTAINMENT UPPER RING HEADER PIPING PER ISO'S SV3-FPS-PLW-55D, 55V,
55E, 55F, 55W, 55G, 55H, 55I, 55J
4180
SV3-R261-R2W-863051
COMPLETE MODULE R261 FABRICATION
4181
SV3-CA35-CAW-850001
Unit 3, Module CA35 Installation
4182
SV4-CA36-S5W-862998
CA36 SHIP LOOSE ITEM INSTALL
4183
SV3-CFS-PLW-507-FP715
FABRICATE SPOOLS SV3-CFS-PLW-507-1, -2 & SV3-CFS-PLW-536-1, -2, & -3
4184
SV3-CA20-C0W-850009
U3 CA20 FLOOR SUBMODULES 43 AND 44 CONCRETE PLACEMENT ELEV 90'-3"
4185
SV3-CAS-PHW-800002
Install Small Bore Pipe Supports Per SV3-CAS-PLW-734
4186
SV3-2057-SHW-861354
Electrical Cable Tray Welded Supports
4187
SV4-2070-SUW-863147
UNIT 4 TURBINE BUILDING STRUCTURAL STEEL FRAMING SEQUENCE 15
4188
SV3-2057-SHW-861377
Electrical Cable Tray Welded Supports in Turbine Bldg., EL. 141'3", Area 7
4189
SV4-CA55-S5W-863080
UNIT 4 CA55 FABRICATION
4190
SV3-2057-SHW-861982
ELECTRICAL CABLE TRAY TRAPEZE SUPPORTS FABRICATION AND INSTALLATION IN THE UNIT
3 TURBINE BUILDING, ELEVATION 141'-3", AREA 7
4191
SV4-DWS-PLW-01D-FP437
MODIFY PIPE SPOOL SV4-DWS-PLW-01D-1, -2, -4, -5 & -6
4192
SV3-1150-EWW-862085
FABRICATION AND INSTALLATION OF HYDROGEN SENSOR CABLE SUPPORTS AT EL. 135'-3" ON
THE CV IN AREAS 1, 2, 3 & 4.
4193
SV3-1150-ERW-862087
FABRICATION AND INSTALLATION OF HYDROGEN IGNITER CONDUIT SUPPORTS AT EL 135'-3"
IN AREA 2 ON THE CV.
4194
SV3-1150-ERW-862088
FABRICATION AND INSTALLATION OF HYDROGEN IGNITER CONDUIT SUPPORTS AT EL 135'-3"
IN AREA 3 ON THE CV
4195
SV3-1150-ERW-862090
FABRICATION AND INSTALLATION OF HYDROGEN IGNITER CONDUIT SUPPORTS AT EL 135'-3"
IN AREA 4 ON THE CV
4196
SV4-1212-ERW-861218
INSTALL DESIGN ROUTED CONDUIT AND CONDUIT SUPPORTS IN BATTERY ROOM "A", ROOM
12101 EL. 66¿-6¿





10/18/2017
 
Page 237 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4197
SV3-CFS-PLW-510-FP719
FABRICATE SPOOLS SV3-CFS-PLW-510-1, -2, -3 & -4 AND SV3-CFS-PLW-538-1, -2, -3,
-4, -5 & -6
4198
SV3-CFS-PLW-508-FP717
FABRICATE SPOOLS SV3-CFS-PLW-508-1, -2 & -3 AND SV3-CFS-PLW-537-1, -2 & -3
4199
SV3-WLS-PLW-80BU-FP906
HYDROSTATIC TEST THE FABRICATED SPOOLS SV3-WLS-PLW-80BU-1A/1B/2
4200
SV3-WLS-PLW-80AQ-FP902
HYDROSTATIC TEST THE FABRICATED SPOOLS SV3-WLS-PLW-80AQ-1/2A/2B
4201
SV4-1208-C0W-800009
UNIT 4, SHIELD BLDG, COURSE 3 CONCRETE PLACEMENT
4202
SV3-1214-ERW-863176
AUXILARY BUILDING UNIT 3, EL 66'-6", AREA 4, FABRICATE AND INSTALL DESIGNED TRAY
SUPPORTS
4203
SV3-1150-ERW-862091
FABRICATION AND INSTALLATION OF HYDROGEN IGNITER SUPPORTS AT EL 135'-3" IN AREAS
1, 2, 3 & 4 ON THE CV.
4204
SV3-WWS-PHW-800000
Install Large Bore Pipe Supports Per SV3-WWS-PLW-325
4205
SV4-1130-SLW-800000
Upender Pit Installation
4206
SV3-2037-ERW-862162
INSTALLATION OF ELECTRICAL CABLE TRAY RACEWAY IN THE UNIT 3 TURBINE BUILDING EL
100'-0" AREA 7
4207
SV3-R261-R2W-862915
INSTALLATION OF MODULE R261
4208
SV3-CAS-PHW-800004
Install Small Bore Pipe Supports Per SV3-CAS-PLW-83B
4209
SV3-CA37-CAW-850001
UNIT 3, CA37 MODULE INSTALLATION
4210
SV3-LOS-P0W-860787
FABRICATION AND INSTALLATION OF LOS PIPING
4211
SV3-4002-SSW-863177
UNIT 3 ANNEX BUILDING, S05 & S06 STAIRS
4212
SV3-CA33-CAW-850001
UNIT 3, CA33 MODULE INSTALLATION
4213
SV3-CA20-S4W-CV2109
INTERIOR TEMPORARY ATTACHMENTS FOR SUB-ASSEMBLY 4
4214
SV4-1231-SAW-850000
UNIT 4, AUXILIARY BUILDING STUDS FOR 100' ELEV, AREA 1
4215
SV3-1240-CRW-800000
Wall 11 Critical Section, Rebar Fabrication and Installation
4216
SV3-CAS-PHW-800021
Install Small Bore Pipe Supports Per SV3-CAS-PLW-862
4217
SV3-CCS-PHW-800004
Install Large Bore Pipe Supports Per SV3-CCS-PLW-04E
4218
SV3-CCS-PHW-800006
Install Large Bore Pipe Supports Per SV3-CCS-PLW-05C
4219
SV3-CCS-PHW-800014
Install Small Bore Pipe Supports Per SV3-CCS-PLW-05Q
4220
SV3-CCS-PHW-800016
Install Small Bore Pipe Supports Per SV3-CCS-PLW-05S
4221
SV3-CCS-PHW-800026
Install Small Bore Pipe Supports Per SV3-CCS-PLW-106
4222
SV3-CCS-PHW-800027
Install Small Bore Pipe Supports Per SV3-CCS-PLW-107
4223
SV3-CVS-PHW-800009
Install Large Bore Pipe Supports Per SV3-CVS-PLW-094
4224
SV3-CVS-PHW-800014
Install Small Bore Pipe Supports Per SV3-CVS-PLW-281
4225
SV3-DWS-PHW-800006
Install Small Bore Pipe Supports Per SV3-DWS-PLW-731





10/18/2017
 
Page 238 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4226
SV3-PXS-P0W-ME2888
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC # SV3-PXS-PLW-014 (LINE
NUMBERS PXS-PL-L025A, -027A, -L029A)
4227
SV3-2041-SHW-863124
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, AREA 1, ELEVATION 120'-6", COLUMNS 13.1 TO 16.1 & P.1 TO R
4228
SV3-2040-SHW-863123
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE UNIT 3 TURBINE
BUILDING, AREA 0, ELEVATION 120'-6", COLUMNS 12.1 TO 13.1 & L.1 TO P.2
4229
SV4-2036-SHW-863232
" ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE TURBINE BUILDING,
ELEVATION 100'-0".
4230
SV4-FWS-PHW-860900
INSTALLATION OF MAIN AND STARTUP FEEDWATER SYSTEM (FWS) PIPE SUPPORTS
4231
SV4-1234-CPW-850000
92'6" TO 100' ELKEV. PRE-CAST PANEL FAB, AUX BLDG. AREA 4
4232
SV4-1130-C0W-850001
UNIT 4, REINFORCED CONCRETE INSIDE CONTAINMENT BLDG. EL. 87'-6" TO 96'-0" EAST
SIDE
4233
SV4-CA20-S4W-850006
CA20, ROOM 12363, SUBMODULE 75 INSTALLATION
4234
SV4-HDS-PHW-860902
FABRICATION AND INSTALLATION OF SV4 HDS PIPING SUPPORTS
4235
SV4-1231-CPW-850000
UNIT 4, AUXILLIARY BUILD, AREA 1, 100' ELE. PRECAST PANEL FABRICATION
4236
SV3-FPS-PHW-800025
Install Large Bore Pipe Supports Per SV3-FPS-PLW-53B
4237
SV4-WLS-P0W-861915
INSTALL ELECTRO-FUSION COUPLINGS ON UNIT 4 WLS LINE. ISOMETRICS
SV4-WLS-PLW-81FL, -81FM, -81FP, -81FQ, -81FR, -81FS, -81FT, -81FU, -81FV & -81KF
4238
SV3-WLS-P0W-861907
INSTALL ELECTRO-FUSION COUPLINGS ON UNIT 3 WLS LINE. ISOMETRICS
SV3-WLS-PLW-80ET, -80EU, -80EV, -80EW, -80EX, -80EY, -80EZ & -80KD
4239
SV4-WLS-P0W-861914
INSTALL ELECTRO-FUSION COUPLINGS ON UNIT 4 WLS LINE. ISOMETRICS
SV4-WLS-PLW-81FD, -81FE, -81FF, -81FG, -81FH, -81FJ, -81FK & -81KE
4240
SV3-WLS-P0W-861908
INSTALL ELECTRO-FUSION COUPLINGS ON UNIT 3 WLS LINE. ISOMETRICS
SV3-WLS-PLW-80FA, -80FB, -80FC, -80FD, -80FE, -80FF, -80FG, -80FH, -80FJ & -80KE
4241
SV3-WWS-P0W-862360
INSTALLATION OF SMALL BORE WWS PIPING ISOMETRICS SV3-WWS-PLW-036
4242
SV3-CA55-S5W-862414
CA55 FABRICATION
4243
SV4-4042-SAW-850004
SUPPLEMENTARY STEEL, EL. 117'-6" , AREA 2 CL H/E & 7.8/9
4244
SV3-1244-CPW-800001
107'-2" Elev., Precast Panel Fabrication, Area 4
4245
SV4-RCS-P0W-800000
Install small bore pipe and supports per SV4-RCS-PLW-927
4246
SV4-RCS-P0W-800005
Install Small Bore Pipe And Supports Per SV4-RCS-PLW-290
4247
SV4-PXS-P0W-800042
Install Small Bore Pipe And Supports Per SV4-PXS-PLW-652





10/18/2017
 
Page 239 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4248
SV3-RNS-P0W-860286
FABRICATION / INSTALLATION OF RNS LARGE BORE ISOMETRIC SV3-RNS-PLW-094
4249
SV4-4033-ERW-862036
INSTALLTION OF CONDUIT PENETRATION SLEEVES, ANNEX BUILDING, AREA 3 ELEV 100'-0",
107'-2", 121'-0", & 126'-3"
4250
SV3-WWS-PHW-862954
FABRICATION AND INSTALLATION OF WWS PIPING SUPPORTS
4251
SV3-WWS-PHW-860660
FABRICATION AND INSTALLATION OF WWS PIPING SUPPORTS
4252
SV3-2070-C0W-850007
UNIT 3 TURBINE BUILDING STUDS, REINFORCING STEEL AND CONCRETE PLACEMENT FOR ROOF
SLABS OVER NW AND SW STAIRWELLS
4253
SV3-1232-ERW-861085
Install Electrical Penetration Sleeves in Interior & Exterior Walls Elevation
100'-0" to 117'-6", Area 2, Unit 3
4254
SV0-0000-C0W-862945
Building 315: Miscellaneous Concrete
4255
SV4-CA34-S5W-863024
CA34 MODULE FABRICATION/ASSEMBLY OF LOOSE PARTS
4256
SV3-1212-ERW-EL3165
AUXILARY BUILDING UNIT 3, EL 66'-6", AREA 2, FABRICATE AND INSTALL TYPICAL
CONDUIT SUPPORTS.
4257
SV4-MS01-MSW-862269
INSTALLTION FOR VWS CHILLERS - VWS-MS-01A/B
4258
SV4-CA57-S5W-863076
CA57 FABRICATION
4259
SV4-CA56-S5W-863062
CA56 MODULE FABRICATION
4260
SV3-1150-EJW-862092
FABRICATION AND INSTALLATION OF HYDROGEN SNESOR CONDUIT/ JUNCTION BOX SUPPORTS
ON CV RING 3 AND DOME
4261
SV3-1150-ERW-862089
FABRICATION AND INSTALLATION OF HYDROGEN SENSOR CONDUIT SPPORTS ON CV RING 3
4262
SV4-1220-CEW-800001
Unit 4 Aux Bldg, Areas 5 & 6, Rooms 12271 to 12275, 82'-6" Elev., Pre-Placement
Embedment Plates
4263
SV4-FPS-P0W-862841
Installation of FPS Piping in Annex 4
4264
SV3-VWS-PHW-862931
Fabrication and Installation of VWS Piping Supports
4265
SV3-0150-ERW-861870
Cable Tray Support for Aux Transformer 2A
4266
SV4-CA33-CAW-800000
CA33 Module Installation
4267
SV4-CA01-S4W-800002
CA01-44 Submodule Installation
4268
SV3-DWS-THW-863097
HYDRO TESTING OF DWS PIPING ON MODULE R261
4269
SV3-CCS-THW-863096
HYDRO TESTING OF CCS PIPING ON MODULE R261
4270
SV3-RNS-P0W-800007
Install Large Bore Piping per Isometric SV3-RNS-PLW-016
4271
SV3-FPS-PHW-854202
INSTALL SUPPORTS FOR DRAWINGS SV3-FPS-PLW-55U AND SV3-FPS-PLW-559
4272
SV3-FPS-THW-863098
HYDRO TESTING OF FPS PIPPING ON MODULE R261
4273
SV3-1121-SPW-850012
SPL 12 Main Support Beam Installation, Unit 3





10/18/2017
 
Page 240 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4274
SV3-RNS-PHW-851017
INSTALL LARGE BORE SUPPORTS FROM ISOMETRIC SV3-RNS-PLW-17B
4275
SV4-VCS-PHW-851020
INSTALLATION OF SUPPORT VCS-PH-11R0829
4276
SV0-PWS-PLW-ME0033
HDPE Potable Water System Underground Piping for Trench 6
4277
SV3-CS17-CSW-800001
CS17 Module Installation
4278
SV4-4030-C0W-850005
100' Elev. Walls, Pour # 5
4279
SV4-VWS-THW-861273
HYDROSTATIC TESTING OF VWS PIPING ON MODULE R151
4280
SV3-2070-C0W-863140
UNIT 3 TURBINE BUILDING ROOF EXHAUST FAN CURBS
4281
SV4-PGS-THW-ME2869
HYDRO TEST THE UNIT 4 PLANT GAS SYSTEM SOUTH OF THE TURBINE BUILDING
4282
SV4-PGS-THW-ME2870
HYDRO TEST THE UNIT 4 HIGH PRESSURE NITROGEN PLANT GAS SYSTEM SOUTH OF THE
TURBINE BUILDING
4283
SV4-PGS-P0W-ME2877
FABRICATE AND INSTALL PGS SMALL BORE CARBON DIOXIDE PIPING SHOWN ON ISOMETRIC
DRAWING# SV4-PGS-PLW-898, 899, 900, 901, 902, AND 945
4284
SV4-PGS-P0W-ME2875
FABRICATE AND INSTALL PGS SMALL BORE LP NITROGEN PIPING SHOWN ON ISOMETRIC
DRAWING # SV4-PGS-PLW-846, 847, 848, 849, 850 AND 951
4285
SV3-1244-SSW-850000
Auxiliary Building Structural Steel from Elev. 100'-0" to 117'-6", Area 4
4286
RFD-SV3-CAS-PHW-850041
INSTALLATION/FABRICATION OF SMALL BORE PIPE SUPPORTS FOR ISO'S CAS-PLW-41C, 41F,
41G
4287
SV4-CA37-S4W-863015
CA37 - SEAM WELDS AND INSTALLATION OF MK#50, MK#132
4288
SV4-PGS-P0W-863127
FABRICATE AND INSTALL PGS SMALL BORE HP NITROGEN PIPING SHOWN ON ISOMETRIC
DRAWING # SV4-PGS-PLW-879, 880, 881, 952, 953, 954, 955, 956
4289
SV4-CDS-PHW-860885
FABRICATE AND INSTALL PIPING SUPPORTS FOR CDS ON 100' ELEVATION
4290
SV4-FWS-PHW-860898
INSTALLATION OF FWS PIPING SUPPORTS ELEVATION 120'
4291
SV4-FPS-P0W-800001
TB- INSTALL FPS LARGE BORE PIPE ELEV. 100'-0"
4292
SV4-FPS-P0W-800004
TB- INSTALL FPS LARGE BORE PIPE ELEV. 100'-0"
4293
SV4-FPS-P0W-800005
TB- INSTALL FPS LARGE BORE PIPE ELEV. 100'-0"
4294
SV4-HDS-P0W-800000
TB- INSTALL HDS LARGE BORE PIPE ELEV. 100'-0"
4295
SV4-HDS-P0W-800001
TB- INSTALL HDS LARGE BORE PIPE ELEV. 100'-0"
4296
SV4-WWS-PHW-800000
TB- INSTALL WWS PIPE SUPPORTS ELEV. 100'-0"
4297
SV3-WWS-PHW-860662
FABRICATION AND INSTALLATION OF WWS PIPING SUPPORTS
4298
SV4-CAS-P0W-ME2873
FABRICATE AND INSTALL CAS BORE PIPING SHOWN ON ISOMETRIC DRAWING #
SV4-CAS-PLW-776, 777, 778, 778, 784, AND 799





10/18/2017
 
Page 241 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4299
SV3-2039-ERW-862118
INSTALLATION OF CABLE TRAY RACEWAY IN THE UNIT 3 TURBINE BUILDING, ELEVATION
100', AREA 9
4300
SV3-2039-ERW-862121
INSTALLATION OF CABLE TRAY RACEWAY COVERS IN THE UNIT 3 TURBINE BUILDING,
ELEVATION 100', AREA 9
4301
SV3-2039-ERW-862120
INSTALLATION OF CABLE TRAY RACEWAY IN THE UNIT 3 TURBINE BUILDING, ELEVATION
100', AREA 9
4302
SV4-CCS-PHW-861617
INSTALLATION OF PIPE SUPPORTS FOR SV4-CCS-PLW-522 AND 540
4303
SV3-2035-SHW-862410
ELECTRICAL CABLE TRAY WELDED SUPPORTS FABRICATION AND INSTALLATION IN THE UNIT 3
TURBINE BUILDING, ELEVATION 100' 0", AREA 5
4304
SV3-2032-SHW-862425
ELECTRICAL CABLE TRAY WELDED SUPPORT FABRICATION AND INSTALLATION IN THE UNIT 3
TURBINE BUILDING, ELEVATION 100' 0", AREA 2
4305
SV4-CCS-P0W-861616
INSTALLATION OF PIPING FOR SV4-CCS-PLW-522 & -540
4306
SV0-0000-CCW-CV5529
MISCELLANEOUS GROUTING IN 300 SERIES BUILDINGS/YARD
4307
SV4-MH20-EYW-863215
220 TON BRIDGE CRANE MAINLINE SYSTEM ASSEMBLY FOR THE UNIT 4 TURBINE BUILDING IN
ROOM 20600 ( CONDUCTOR BAR )
4308
SV4-WRS-PHW-800001
Install Large Bore Pipe Supports Per SV4-WRS-PLW-52B
4309
SV3-12171-S7W-800000
UNIT 3 AUX BLDG SPREADER PLATE INSTALLATION, ROOM 12171, FLOOR ELEV 66'-6"
4310
SV4-WWS-PHW-863100
INSTALLATION AND FABRICATION OF WASTE WATER SYSTEM(WWS) PIPING SUPPORTS
4311
SV4-CDS-PHW-860331
INSTALL PIPE SUPPORTS FOR TURBINE ISLAND 4 CONDENSATE SYSTEM ROOM 20300, 20600,
20700
4312
SV0-0000-EGW-862959
INSTALLATION OF GROUND GRID AND ASSOCIATED GROUNDING FOR SITE GRID AREA
LOCATION'S K1500 AND L1500
4313
SV4-CA01-S4W-861773
CA01-SUBASSEMBLY 05 ELEV 107' TO 119' OLPS AND WELDED ATTACHMENTS
4314
SV3-WWS-PHW-860652
FABRICATION AND INSTALLATION OF WWS PIPING SUPPORTS
4315
SV3-PWS-P0W-860817
POTABLE WATER SYSTEM PIPING INSTALLATION
4316
SV3-PWS-P0W-860816
INSTALLATION OF SV3 TURBINE BUILDING PWS PIPING
4317
SV4-CCS-P0W-861618
INSTALLATION OF PIPING FOR SV4-CCS-PLW-530 & -550
4318
SV3-PWS-P0W-863266
INSTALLATION OF SV3 TURBINE BUILDING PWS PIPING
4319
SV4-ME04-MEW-863330
MSR MOISTURE SEPARATOR REHEATERS (MSS-ME-01A)
4320
SV3-VWS-PLW-ME2836
INSTALLATION OF SMALL BORE VWS PIPING (INCLUDES ISOMETRICS SV3-VWS-PLW-386)
4321
SV4-WLS-PHW-861369
INSTALLATION OF PIPE SUPPORTS FOR ISOMETRICS SV4-WLS-PLW-590, -591 & -710





10/18/2017
 
Page 242 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4322
SV3-1152-SHW-800004
Fabricate welded conduit supports for Containment Area 2 Elev. 135'3" that are
associated with SP-L26, SP-L27 and SP-L28
4323
SV3-SSS-PHW-860597
INSTALLATION OF SECONDARY SAMPLING SYSTEM (SSS)
4324
SV4-RNS-MLW-800001
ASME III - Installation of Containment Vessel Penetration SV4-RNS-PY-C02 (P20)
4325
SV4-FWS-P0W-863271
INSTALL PIPING FOR TURBINE ISLAND 4 FEED WATER SYSTEM ROOM 203000
4326
SV3-0150-ERW-861866
CABLE TRAY SUPPORT FOR TRANSFORMER PHASE A
4327
SV3-0150-ERW-861867
CABLE TRAY SUPPORT FOR TRANSFORMER PHASE B ( ZAS-ET-1B )
4328
SV4-4031-C0W-850001
UNIT 4 ANNEX BLDG BATTERY/CHARGER ROOM INTERIOR WALLS ELEV 100'-0" TO 116'-10"
4329
SV4-FWS-PHW-863272
INSTALL PIPE SUPPORTS FOR TURBINE ISLAND 4 FEED WATER SYSTEM ROOM 20300
4330
SV4-DTS-PHW-863256
DEMINERALIZED WATER TREATMENT TURBINE BUILDING ROOM 20300 DTS-MS-05 A/B TO WASTE
4331
SV4-VYS-PHW-860345
AUXILIARY STEAM SUPPLY SYSTEM TURBINE BUILDING ROOM 20400 FROM ASS TO HEAT
EXCHANGER
4332
SV4-CA37-S4W-863106
UNIT 4 CA37 RIGGING MODIFICATION
4333
SV4-CA37-S4W-863017
CA37 - OLP INSTALL AND OLP & EMBED COUPLER INSTALLATION
4334
SV4-CA37-S4W-863020
UNIT 4 CA37 STUD INSTALLATION
4335
SV3-0150-ERW-861868
CABLE TRAY SUPPORT FOR TRANSFORMER PHASE C
4336
SV4-1212-ERW-861221
INSTALL DESIGN ROUTED CABLE TRAY AND SUPPORTS FOR SPARE BATTERY ROOM 12103 EL.
66'-6"
4337
SV4-WWS-PHW-800034
TB-Install WWS Large Bore Pipe SUPPORTS- EL 120'-6"
4338
SV4-MS85-MTW-863174
INSTALLATION OF LUBE OIL FLUSHING UNIT SV4-LOS-MS-05
4339
SV3-PWS-PHW-863265
FABRICATION AND INSTALLATION OF SV3 TURBINE BUILDING POTABLE WATER SYSTEM PIPING
SUPPORTS
4340
SV4-FPS-P0W-800007
FPS Piping Installation 100' Elevation
4341
SV3-FPS-PHW-862830
INSTALLATION OF FPS PIPE SUPPORTS IN ANNEX 3
4342
SV3-KB22-KBW-863241
REWORK WLS PIPING ON MODULE KB22
4343
SV4-WLS-PHW-861959
FABRICATION / INSTALLATION OF WLS PIPING SUPPORTS SHOWN ON ISOMETRIC DRAWINGS
SV4-WLS-PLW-370
4344
SV4-HDS-PHW-860906
FABRICATION AND INSTALLATION OF SV4 TURBINE BUILDING HDS PIPE SUPPORTS
4345
SV3-2058-SHW-861524
CABLE TRAY WELDED STAND SUPPORT INSTALLATION FOR TURVINE 3, AREA 8 EL 141'3"
4346
SV4-1208-CCW-851004
Course 4 Concrete Placement
4347
SV3-ML05-MLW-800007
INSTALL PENETRATIONS SV3-11300-ML-P19 & SV3-11300-ML-P20





10/18/2017
 
Page 243 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4348
SV3-MP03-EMW-863282
INSTALL AC MOTORS TO CONDENSATE PUMPS IN THE UNIT 3 TURBINE BUILDING (BETWEEN
COL. 17 & 18, COL. J.15 & I.5
4349
SV3-ME01-PHW-860975
CONDENSER C HEATER DRAIN PIPE SUPPORTS
4350
SV4-CA01-S4W-861191
CA01-SA01 - ELEV 96' TO 107' OLPSS AND WELDED ATTACHMENTS
4351
SV4-CA01-S4W-861768
CA01-SA01 - ELEV 107'-119' OLPS
4352
SV4-WLS-PLW-81CW-FP1014
HYDROSTATIC TEST THE FABRICATED SPOOLS SV4-WLS-PLW-81CW-3A/3B
4353
SV3-CWS-ERW-863235
UNIT 3 TOP DECK 1" EMBEDDED CONDUITS
4354
SV3-2060-CPW-850000
UNIT 3, TURBINE BUILDING, 170' ELEV. PRECAST PANELS
4355
SV4-0000-SSW-863284
UNIT 4 TRANSFORMER FOUNDATION STRUCTURAL STEEL
4356
SV3-VAS-MDW-860228
R161 MODULE HVAC COMPLETION
4357
SV3-2051-SHW-862677
ELECTRICAL CABLE TRAY WELDED SUPPORT FABRICATION AND INSTALLATION IN THE UNIT 3
TURBINE BUILDING ELEVATION 141'3" AREA 1
4358
SV3-PWS-PHW-863263
FABRICATION AND INSTALLATION OF SV3 TURBINE BUILDING POTABLE WATER SYSTEM PIPING
SUPPORTS
4359
SV3-PWS-PHW-863264
FABRICATION AND INSTALLATION OF SV3 TURBINE BUILDING POTABLE WATER SYSTEM PIPING
SUPPORTS
4360
SV3-KB37-KBW-863233
REWORK WLS PIPING ON MODULE KB37
4361
SV3-KB38-KBW-863234
REWORK WLS PIPING ON MODULE KB38
4362
SV3-FPS-P0W-800002
Installation of Large Bore Pipe Per ISO SV3-FPS-PLW-51R
4363
SV3-FPS-P0W-800007
Containment Building-Installation of Large Bore Pipe per ISO SV3-FPS-PLW-53B
4364
SV3-2034-SHW-800001
Electrical Welded Cable Tray Support Fab and Installation in Unit 3 Turbine
Building, Elevation 100' 0", Area 4
4365
SV4-CDS-P0W-800002
TB-Install CDS Large Bore Pipe - EL 100'
4366
SV4-VWS-PHW-861584
INSTALLATION OF PIPE SUPPORTS FOR SV4-VWS-PLW-390
4367
SV3-FPS-PHW-854231
LARGE BORE SUPPORT FOR ISOS SV3-FPS-PLW-554 & SV3-FPS-PLW-55S
4368
SV3-FPS-PHW-854241
FAB AND INSTALL LB PIPE SUPPORTS PER ISO'S SV3-FPS-PLW-552, PLW-553 AND PLW-55Q
4369
SV3-FPS-PHW-854212
FAB & INSTALL SUPPORTS FOR ISO'S SV3-FPS-PLW-55G, -55H, -551 & -55J
4370
SV3-FPS-PHW-854203
FAB AND INSTALL CONTAINMENT FPS LOWER RING HEADER SUPPORTS PER ISO'S
SV3-FPS-PLW-556, 558, 55T & 55X
4371
SV4-FPS-P0W-861568
FABRICATION / INSTALLATION OF FPS PIPING SHOWN ON ISOMETRIC DRAWINGS
SV4-FPS-PLW-710, - 720 AND 723
4372
SV4-MP80-MTW-863173
INSTALLATION OF LUBE OIL TRANSFER PUMP SV4-LOS-MP-05





10/18/2017
 
Page 244 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4373
SV3-PWS-PHW-860589
FABRICATE AND INSTALL SV3 TURBINE BUILDING POTABLE WATER PIPING SYSTEM SUPPORTS
4374
SV4-VWS-P0W-861579
INSTALLATION OF PIPING FOR SV4-VWS-PLW-290
4375
SV3-FPS-PHW-854211
LARGE BORE SUPPORTS FIR ISO'S SV3-FPS-PLW-55D, 55V, 55E, 55F & 55W
4376
SV3-1211-ERW-800002
Install Field Routed Conduit in AuxilIary Building Area 1, Elev. 66'6", Room
12104
4377
SV3-ME3B-MEW-800001
Installation of Plate Heat Exchanger SFS-ME-01B
4378
SV3-ME2Q-MEW-800000
Installation of Miniflow Heat Exchanger CVS-ME-03A
4379
SV3-CA20-S7W-800001
CA20, HVAC Spreader Plate Installations, Room 12162
4380
SV3-CA20-S7W-800002
CA20, HVAC Spreader Plate Installations, Room 12163
4381
SV3-CA20-S7W-800003
CA20, HVAC Spreader Plate Installations, Room 12264
4382
SV3-CA20-S7W-800006
CA20, HVAC Spreader Plate Installations, Room 12262
4383
SV3-CA20-S7W-800007
CA20, HVAC Spreader Plate Installations, Room 12166
4384
SV3-CA20-S7W-800008
CA20, HVAC Spreader Plate Installations, Room 12167
4385
SV3-CA20-S7W-800009
CA20, HVAC Spreader Plate Installations, Room 12268
4386
SV3-CA20-S7W-800010
CA20, HVAC Spreader Plate Installations, Room 12269
4387
SV0-YFS-P0W-863252
START UP SUPPORT FOR YFS SYSTEM @ BUILDING 315
4388
SV3-ML05-MLW-800003
Containment Building-Installation of Pipe Penetrations in Room 11300
4389
SV3-KB33-KBW-863175
COMPLETE PIPING AND PIPING SUPPORTS INSTALLATION ON MODULE KB33
4390
SV3-ECS-TIW-862099
INSTALLATION OF "TEMPORARY MODIFICATION" OF SUPPORTS & CABLES IN SUPPORT OF
INITIAL ENERGIZATION FOR UNIT SV3 ANNEX & TURBINE
4391
SV4-VWS-PHW-861588
INSTALLATION OF PIPE SUPPORTS FOR SV4-VWS-PLW-680
4392
SV4-WLS-PHW-ME3288
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING WLS-PLW-215
4393
SV3-4032-SHW-862720
FABRICATE AND INSTALL CABLE TRAY SUPPORTS ANNEX BLDG AREA 2 ELEV 100' BETWEEN
COLUMN LINES 7.1/7.8 & H/G
4394
SV3-4032-SHW-862721
FABRICATE AND INSTALL CABLE TRAY SUPPORTS ANNEX BLDG AREA 2 ELEV 100' BETWEEN
COLUMN LINES 7.1/7.8 & F/G
4395
SV3-2051-SHW-862673
ELECTRICAL CABLE TRAY WELDED SUPPORT FABRICATION & INSTALLATION IN THE UNIT 3
TURBINE BUILDING ELEV 141'3" AREA 1
4396
SV3-2051-SHW-862672
ELECTRICAL CABLE TRAY WELDED SUPPORT FABRICATION & INSTALLATION IN THE UNIT 3
TURBINE BUILDING ELEV 141'3" AREA 1
4397
SV3-KB33-KBW-862944
KB33 COMPLETE MODULE STRUCTURAL, HVAC, EQUIPMENTS INSTALLATION





10/18/2017
 
Page 245 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4398
SV3-CAS-PHW-850041
INSTALLATION/FABRICATION OF SMALL BORE PIPE SUPPORTS FOR ISO'S CAS-PLW-41C, 41F,
41G
4399
SV3-1212-ERW-800001
Install Field Routed Non 1E Couduit in Aux Area 2 Elev 66'6" Room 12102
4400
SV3-WLS-PHW-800008
Install SB Pipe Supports Per Isometric SV3-WLS-PLW-33B
4401
SV3-ML05-MLW-800005
ASME III: Installation of Penetration 12306-ML-P25
4402
SV3-1120-CCW-CV1817
PLACEMENT, CURING, AND REPAIR OF CONCRETE INSIDE THE CV UP TO ELEV 80'-0" AND
ELEV 80'-6"
4403
SV3-1212-ERW-800003
Install Field Routed Class 1E Conduit in AuxilIary Building Area 2, Elev. 66'6",
Room 12101
4404
SV4-WWS-PHW-860932
FABRICATE AND INSTALL SV4- TURBINE BUILDING WASTE WATER SYSTEM PIPE SUPPORTS
4405
SV4-CA37-S4W-863016
CA37 - MISC STRUCTURAL SHAPE INSTALLATION
4406
SV4-CA20-S4W-800008
CA20, Leak Chase Repairs
4407
SV3-CAS-P0W-863122
INSTALLATION OF CAS PIPING IN ANNEX 3 ( SWITCHGEAR ROOM )
4408
SV3-CDS-P0W-863013
INSTALLATION OF CDS PIPING FROM CONDENSATE PUMP DISCHARGE VENTS TO CONDENSER
(ISOMETRICS SV3-CDS-PLW-744/745/746
4409
SV4-TCS-P0W-860921
INSTALLATION AND FABRICATION OF TURBINE BUILDIN CLOSED COOLING WATER SYSTEM
(TCS)
4410
SV4-FPS-PHW-860335
INSTALL FPS PIPING SUPPORTS IN UNIT 4 TURBINE BUILDING
4411
SV4-HDS-PHW-863195
FABRICATE AND INSTALL HDS PIPING SUPPORTS
4412
SV3-FPS-PHW-862832
INSTALLATION OF FPS PIPE SUPPORTS IN ANNEX 3
4413
SV3-PWS-PHW-862368
INSTALLATION OF ANNEX BLDG PWS PIPE SUPPORTS (ISO SV3-PWS-PLW-115,-457 & -458
4414
SV4-1232-SAW-850000
UNIT 4, AUXILIARY BUILDING STUDS FOR 100' ELEV, AREA 2
4415
SV3-WLS-PLW-80BY-FP907
REWORK SPOOLS SV3-WLS-PLW-80BY-1A,-1B & -2 AND SV3-WLS-PLW-80FY-1A,-1B,-1C & -2
4416
SV3-2034-SHW-800000
Electrical Cable Tray Support Fab and Installation in Unit 3 Turbine Building,
Elevation 100' 0", Area 4
4417
SV3-1212-ERW-800004
Install Field Routed Non 1E Couduit in Aux Area 2 Elev 66'6" Room 12102
4418
SV3-KB33-ERW-800000
INSTALLATION OF ELECTRICAL CABLE TRAY IN MODULE KB33
4419
SV3-WLS-PLW-460-FP1010
MODIFICATION OF PIPE SPOOL SV3-WLS-PLW-460-1
4420
SV3-RWS-P0W-863001
INSTALL RWS 34" AND 20" HDPE PIPING TO UNIT 3 COOLING TOWER
4421
SV3-RWS-THW-863144
HYDROTEST RWS 34" AND 20" HDPE PIPING TO UNIT 3 COOLING TOWER





10/18/2017
 
Page 246 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4422
SV3-CA01-CCW-800009
CA01 West Steam Generator Concrete, Wall Placement, Section #7, 10b, 10c, 10d,
11, 12, 13 & 15 up to 153'-0"
4423
SV4-2050-SSW-863283
UNIT4 TURBINE BUILDING SEQUENCE 18 ROOMS 20501, 20502 & 20503
4424
SV4-SFS-P0W-861547
INSTALLATION OF PIPING FOR SV4-SFS-PLW-12C & 121
4425
SV3-1212-SHW-800008
Fabricate and Install Field-Routed Conduit Supports in Room 12102, Area 2, Elev.
66'-6"
4426
SV3-CWS-CYW-863550
PHASE 3 JOINT GROUTING AND FLOWABLE FILL
4427
SV4-KB23-THW-863504
HYDRO TESTING OF WLS PIPING ON MODULE KB23
4428
SV3-CVS-PHW-ME2930
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING SV3-CVS-PLW-801
4429
SV4-WWS-P0W-863287
INSTALL WASTE WATER SYSTEM PIPING, ISOMETRICS SV4-WWS-PLW-506, -816, 924
4430
SV3-WWS-P0W-863285
INSTALL WASTE WATER SYSTEM PIPING, ISOMETRICS SV3-WWS-PLW-505, -923, 980
4431
SV3-WWS-PHW-860653
FABRICATE AND INSTALL SV3 TURBINE BUILDING WASTE WATER (WWS) SYSTEM PIPING
SUPPORTS
4432
SV0-0000-C0W-863503
PERSONNEL ACCESS POINT PEDESTRIAN BRIDGE
4433
SV3-2026-SHW-862477
INSTALLATION OF ELECTRICAL CABLE TRAY WELDED SUPPORTS IN THE UNIT 3 TURBINE
BUILDING ELEV 82'-9" AREA 6
4434
SV4-RWS-THW-863145
Hydrotest RWS 34" and 20" HDPE Piping to Unit 4 Cooling Tower
4435
SV4-WWS-THW-863143
HYDROTEST WWS 20" HDPE PIPING FROM UNIT 4 COOLING TOWER
4436
SV3-2044-SHW-861967
ELECTRICAL CABLE TRAY WELDED SUPPORTS
4437
SV3-MSS-PLW-452-FP348
MODIFY PIPE SPOOL
4438
SV4-WWS-P0W-863000
INSTALL WWS 20" HDPE PIPING FROM UNIT 4 COOLING TOWER
4439
SV4-VWS-PHW-855014
Containment Building-Installation of Supports: ISO-SV4-VWS-PLW-502
4440
SV3-PCS-PHW-800001
INSTALL ASME III PIPE SUPPORTS PER SV3-PCS-PLW-035
4441
SV4-2070-SSW-863274
UNIT 4 TURBINE BUILDING ROOF DECKING, SEQUENCE 14, 15 AND 16
4442
SV3-2044-SHW-861966
ELECTRICAL CABLE TRAY WELDED SUPPORTS
4443
SV3-2045-SHW-861893
ELECTRICAL CABLE TRAY WELDED SUPPORTS FABRICATION AND INSTALLATION IN THE UNIT 3
TURBINE BUILDING, ELEVATION 120'6", AREA 5
4444
SV3-4000-SHW-863324
FABRICATE AND INSTALL TYPICAL FIELD ROUTED CONDUIT SUPPORTS C-131 ANNEX BUILDING
ALL AREAS AND ELEVATIONS, BOOK 1
4445
SV3-CCS-P0W-800074
Install Large Bore Pipe per SV3-CCS-PLW-516





10/18/2017
 
Page 247 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4446
SV3-CAS-PHW-850895
INSTALL ISOMETRICS SV3-CAS-PLW-895 SMALL BORE PIPE SUPPORTS
4447
SV3-1214-SHW-862408
FABRICATE & INSTALL DESIGNED CONDUIT SUPPORTS AREA 4 ELEV 66'-6"
4448
SV3-CAS-P0W-862826
INSTALLATION OF ANNEX BLDG CAS PIPING (ISO-CAS-PLW-20S, 25S, 25U, 25V, 202, 203,
205, 211, 217, 224, 225, 227, & 229)
4449
SV4-WWS-THW-862953
HYDROTEST UNIT 4 YARD WASTE WATER SYSTEM UNDERGROUND STEEL PIPING.
4450
SV4-MS18-MSW-800000
TB - Condenser Air Removal Pump Skids (CMS-MS-01A/B/C/D)
4451
SV3-1230-CRW-800008
100'-0" to 115'-6", CL 2 Wall, Rebar Fabrication & Installation (Wall 98)
4452
SV3-4000-SHW-862404
FABRICATION AND INSTALLATION OF TYPICAL FIELD ROUTED CONDUIT SUPPORTS, DETAIL
C-94, ANNEX BUILDING, ALL AREAS / ELEVATIONS. BOOK 1
4453
SV4-CA01-S4W-861769
CA01-SA01 ELEV 107" - 119" DWA
4454
SV3-4032-SHW-862719
FABRICATE AND INSTALL CABLE TRAY SUPPORTS, ANNEX BLDG. AREA 2, ELEV. 100',
BETWEEN COLUMN LINES 6/7.1 & E/F.
4455
SV4-1130-SLW-861200
Upender Pit, Fabrication
4456
SV3-1213-ERW-EL3680
FABRICATE AND INSTALL FIELD ROUTED TYPICAL CONDUIT SUPPORT C15 FOR AUX BUILDING
(AREAS 3 & 4) EL 66'-6" TO 82'-6"
4457
SV3-1213-ERW-EL3681
FABRICATE AND INSTALL FIELD ROUTED TYPICAL CONDUIT SUPPORT C29 FOR AUX BUILDING
(AREAS 3 & 4) EL 66'-6" TO 82'-6"
4458
SV3-1215-ERW-EL3683
FABRICATE AND INSTALL FIELD ROUTED TYPICAL CONDUIT SUPPORT C13 FOR AUX BUILDING
(AREAS 5 & 6) EL 66'-6" TO 82'-6"
4459
SV4-2037-SHW-863385
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE TURBINE BUILDING
ELEVATION 100'-0" AREA 7 FROM COLUMNS 18 TO 19 & I.2 TO K.1
4460
SV3-2000-PHW-863497
INSTALLATION OF TEMPORARY SUPPORTS FOR FIRE PROTECTION SYSTEM
4461
SV4-2037-SHW-863388
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE TURBINE BUILDING,
ELEVATION 100'-0", AREA 7 FROM COLUMNS 18 TO 20 & L.1 TO K.1
4462
SV3-WLS-PHW-800001
Install SB pipe supports per SV3-WLS-PLW-522
4463
SV3-2068-SHW-863447
ELECTRICAL CABLE TRAY SUPPLEMENTAL STEEL INSTALLATION IN THE TURBINE BUILDING
UNIT 3, BELOW ELEVATION 230'-9",
4464
SV3-WLS-PHW-800000
Install SB pipe supports per SV3-WLS-PLW-521
4465
SV3-CVS-PHW-800004
Install large bore pipe supports per SV3-CVS-PLW-532
4466
SV3-RNS-PHW-861487
FABRICATION/INSTALLATION OF RNS SMALL BORE PIPE SUPPORTS FOR ISO SV3-RNS-PLW-17U





10/18/2017
 
Page 248 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4467
SV3-WLS-P0W-800000
Install small bore pipe per SV3-WLS-PLW-521
4468
SV3-WLS-PHW-800004
Install Small Bore Supports per Isometric SV3-WLS-PLW-524
4469
SV3-RNS-PHW-ME9014
FABRICATION/INSTALLATION OF SUPPORTS FOR ISO SV3-RNS-PLW-174
4470
SV3-WLS-PHW-800003
Install Small Bore Supports per Isometric SV3-WLS-PLW-533
4471
SV4-FPS-PHW-863275
FABRICATION AND INSTALLATION OF SV4 TURBINE BUILDING FPS PIPING SUPPORTS
4472
SV3-2044-SHW-861965
ELECTRICAL CABLE TRAY WELDED SUPPORTS
4473
SV3-6030-C0W-850000
DIESEL GENERATOR BUILDING CONCRERT SLAB AND FOUNDATION
4474
SV4-4040-CRW-863383
AREA 3 WALLS FROM 107'2" TO 123'-8" REINFORCEMEN
4475
SV4-RNS-P0W-850180
INSTALL PIPE ISO SV4-RNS-PLW-180
4476
SV3-WWS-PHW-860663
FABRICATE AND INSTALL SV3 TURBINE BUILDING WASTE WATER (WWS) SYSTEM PIPING
SUPPORTS
4477
SV4-CA01-S4W-861770
CA01-SA02 - ELEV 107' TO 119' OLPs AND WELDED ATTACHMENTS
4478
SV3-RNS-PHW-850023
3" LARGE BORE PIPE SUPPORT PER ISO: SV3-RNS-PLW-023
4479
SV4-WWS-PHW-863288
INSTALL WASTE WATER SYSTEM PIPE SUPPORTS ISOMETRICS SV4-WWS-PLW-506, 816, 924
4480
SV3-VYS-PHW-863039
INSTALLATION OF PIPE SUPPORTS IN ANNEX 3
4481
SV3-RWS-P0W-863381
UNIT 3 RAW WATER SYSTEM PIPING NEAR THE BLOWDOWN SUMP
4482
SV4-RWS-P0W-863382
UNIT 4 RAW WATER SYSTEM PIPING AND SUPPORT NEAR THE BLOWDOWN SUMP
4483
SV4-KB37-KBW-863074
SITE COMPLETION OF MODULE KB37 FABRICATION
4484
SV3-PWS-PHW-ME6979
Installation of Annex Bldg PWS Pipe Supports (Isometrics SV3-PWS-PLW-150, 156,
157, 454, 455, 471).
4485
SV3-WWS-PHW-860654
FABRICATE AND INSTALL SV3 TURBINE BUILDING WASTE WATER SYSTEM PIPING SUPPORTS
4486
SV3-VWS-P0W-862835
INSTALLATION OF VWS PIPING IN ANNEX 3
4487
SV0-SDS-PLW-ME1148
Install Sanitary Drain Lines Between Lift Stations MS-501 and MS-502
4488
SV4-1220-CCW-CV10085
UNIT 4 CORE BUILDING IN CONCRETE PLACEMENT OUTSIDE THE CVBH AT ELEV. 72'-6"
4489
SV4-RWS-P0W-863002
INSTALL RWS 34" AND 20" HDPE PIPING TO UNIT 4 COOLING TOWER
4490
SV4-PXS-P0W-800022
Install large bore pipe per SV4-PXS-PLW-029
4491
SV4-CA33-S5W-863332
CA33 INSTALL SHIOPPED LOOSE PARTS
4492
SV4-CA01-S4W-861780
CA01 SUBASSEMBLY 03 ELEV > 119' OLPs AND WELDED ATTACHMENTS
4493
SV3-CA01-S8W-CV4043
U3 CONTAINMENT INSTALLATION OF CA01 MODULE AT ELEV. 83'-0"





10/18/2017
 
Page 249 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4494
SV3-4034-CEW-CV2621
Annex Area 4 Foundation Embed Plates And Anchor Bolts
4495
SV3-CCS-P0W-ME2774
INSTALLATION OF LARGE BORE CCS PIPING (INCLUDES ISOMETRICS: SV3-CCS-PLW-080, 082
4496
SV4-4034-C0W-863506
AREA 4 CONTROLLED DENSITY FILL AND MUDMAT PLACEMENT
4497
SV4-VWS-PHW-855028
INSTALL ISOMETRIC SV4-VWS-PLW-52A LARGE BORE PIPE SUPPORTS
4498
SV4-VWS-P0W-855011
LARGE BORE PIPE SV4-ISOMETRIC SV4-VWS-PLW-50L
4499
SV3-2026-SHW-862476
INSTALLATION OF ELECTRICAL CABLE TRAY WELDED SUPPORTS IN THE UNIT 3 TURBINE
BUILDING ELEV 82'-9", AREA 6
4500
SV4-CA01-S4W-861771
CA01-SA03 ELEV 107' - 119' OVERLAY PLATES (OLP) AND DIRECT WELDED ATTACHMENTS
(DWA)
4501
SV3-CCS-P0W-862864
INSTALLATION OF CCS PIPING IN ANNEX 3
4502
SV4-KB38-KBW-863075
SITE COMPLETION OF MODULE KB-38 FABRICATION
4503
SV4-WWS-P0W-862175
INSTALLATION OF ANNEX BLDG WWS PIPING (ISO SV4-WWS-PLW-467, 468, 469, 956, 957,
958, 959 & 960)
4504
SV3-PXS-P0W-800034
Install ASME III Valve SV3-PXS-PL-V016B and Spool SV3-PXS-PLW-020-1F per ISO
SV3-PXS-PLW-020
4505
SV3-ML05-MLW-800004
INSTALL ASME III PIPE AND PENETRATION PER ISO SV3-SFS-PLW-160
4506
SV3-PXS-PHW-850221
FABRICATE AND INSTALL LB PIPE SUPPORTS IAW ISO SV3-PXS-PLW-221
4507
SV4-WRS-P0W-800007
1" SMALL BORE PIPE PER ISO: SV4-WRS-PLW-82J
4508
SV3-PCS-P0W-800003
Install small bore pipe per SV3-PCS-PLW-450
4509
SV4-WWS-PHW-862176
INSTALLATION OF ANNEX BLDG WWS PIPE SUPPORTS (ISO SV4-WWS-PLW-467, 468, 469,
956, 957, 958, 959 & 960)
4510
SV4-2070-SUW-863273
UNIT 4 TURBINE BUILDING STRUCTURAL STEEL FRAMIN SEQUENCE 16
4511
SV3-2043-SHW-861610
ELECTRICAL CABLE TRAY TRAPEZE SUPPORTS FABRICATION AND INSTALLATION IN THE UNIT
3 TURBINE BUILDING ELEV 120'6" AREA 3
4512
SV3-PXS-P0W-ME3832
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-100, -101,
-102 (LINE NUMBERS PXS-PL-L180B)
4513
SV3-PXS-P0W-ME3833
ASME SECTION III - FABRICATION/INSTALLATION OF ISOMETRIC# SV3-PXS-PLW-110, -111,
-112, -113 (LINE NUMBERS PXS-PL-L180A)
4514
SV4-1230-CRW-800008
100'-0" to 117'-6", CL 1 Wall, Rebar Fabrication & Installation (Wall 88)
4515
SV4-1230-CRW-800009
100'-0" to 117'-6", CL 1 Wall, Rebar Installation (Wall 89)
4516
SV3-CDS-PLW-01N-FP673
MODIFICATION OF PIPE SPOOL SV3-CDS-PLW-01N-2
4517
SV4-VWS-PLW-286-FP494
MODIFICATION OF PIPE SPOOLS SV4-VWS-PLW-286-1 THRU -6
4518
SV4-TDS-PLW-303-FP492
MODIFICATION OF PIPE SPOOLS SV4-TDS-PLW-303-2 AND -3





10/18/2017
 
Page 250 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4519
SV4-WLS-PLW-81AD-FP1109
REWORK SPOOLS SV4-WLS-PLW-81AD-2, -3A & -3B AND SV4-WLS-PLW-81ED-2, -3A, -3B &
-3C
4520
SV4-WLS-PLW-81AF-FP1110
REWORK SPOOLS SV4-WLS-PLW-81AF-2, -3A & -3B AND SV4-WLS-PLW-81EF-2, -3A, -3B &
-3C
4521
SV4-DWS-PLW-929-FP1057
MODIFICATION OF PIPE SPOOL SV3-DWS-PLW-929-1 THRU -3
4522
SV3-DWS-PLW-930-FP1059
MODIFICATION OF PIPE SPOOLS SV3-DWS-PLW-830-2 THRU -5
4523
SV3-WWS-PLW-515-FP1099
MODIFICATION OF PIPE SPOOLS SV3-WWS-PLW-513-1A, -1B, -C & 2
4524
SV3-VYS-P0W-863038
INSTALLATION OF PIPING IN ANNEX 3
4525
SV4-VWS-P0W-855031
INSTALL LARGE BORE PIPE ISOMETRIC SV4-VWS-PLW-51A
4526
SV4-1233-SSW-850000
AUXILIARY BUILDING STRUCTURAL STEEL FROM ELEV 82'-6" UP TO 100'-0" AREA 3
4527
SV4-MH20-MHW-863170
ASSEMBLY AND INSTALLATION OF 15T TURBINE CRANE
4528
SV4-MH20-MHW-863168
ASSEMBLY AND INSTALLATION OF 220T TURBINE CRANE
4529
SV3-VWS-PHW-800001
Install large bore pipe support per SV3-VWS-PLW-920
4530
SV3-CVS-P0W-800006
ASME III INSTALL LB PIPING FROM ISO SV3-CVS-PLW-532
4531
SV3-CAS-P0W-800014
Install Small Bore Pipe Per SV3-CAS-PLW-833
4532
SV3-1130-C0W-850003
Containment Concrete Placement, West Side to Elev. 102'-11-1/2"
4533
SV3-MS10-MEW-860243
INSTALLATION OF TURBINE BUILDING FIRST BAY AHUs SV3-VTS-MS-03A & 03B
4534
SV3-CVS-P0W-800004
Install small bore pipe per SV3-CVS-PLW-522
4535
SV4-MS60-MSW-863329
INSTALLATION OF AUXILIARY BOILER DEAERATOR SV4-ASS-ME-01
4536
SV4-1232-SSW-850000
AUXILIARY BUILDING STRUCTURAL STEEL FROM ELEV 82'-6" UP TO 100'-0" AREA 2
4537
SV3-WWS-PHW-ME2683
INSTALLATION OF ANNEX WWS PIPING SUPPORTS (FOR WP SV3-WWS-P0W-ME2633)
4538
SV0-0000-XEW-CV0267
Erosion Control Measures per NOI-20 in Support of the RWI Site Development
4539
SV0-0000-XYW-CV0239
Maintenance and Removal of Various NOI's
4540
SV0-142-PPW-ME0306
PWS & SDS FOR BUILDING 142: SAFETY, MEDICAL AND FIRE FACILITY
4541
SV0-869-XVW-CV1421
Vehicle Barrier Ditch
4542
SV0-RWS-CCW-CV0964
RWS DUCT BANK TO THE RIVER WATER INTAKE
4543
SV0-YFS-PLW-ME0265
FABRICATION AND INSTALLATION OF THE YARD FIRE WATER SYSTEM HDPE PIPING FOR
TRENCH 7
4544
SV3-CA01-S4W-CV6061
CA01-43 PERMANENT WELDED ATTACHMENT INSTALLATION
4545
SV3-CA01-S5W-CV4285
CA01-22 N&D SV3-CA01-GNR-000067 REWORK
4546
SV3-CA20-S4W-CV0438
Install CA20-66 Floor into CA20 SA4
4547
SV4-CAS-THW-863505
HYDROSTATIC TESTING OF CAS PIPING ON MODULE R161
4548
SV3-CVS-PLW-ME0560
INSTALLATION OF LARGE BORE CVS PIPING. INCLUDES ISOMETRICS SV3-CVS-PLW-561 AND
562





10/18/2017
 
Page 251 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4549
SV3-DWS-PLW-ME0930
Fabricate and Install Small Bore Elevation 1 DWS Piping Iso SV3-DWS-PLW-773
4550
SV3-HDS-PHW-ME1366
FABRICATE AND INSTALL HEATER DRAIN PIPE SUPPORTS ON FEEDWATER HEATER DRAIN
COOLER 7B
4551
SV3-ME01-PLW-ME1011
Unit 3 Condenser C: Installation of Upper Shell Nozzles
4552
SV3-MT6F-MEW-ME3568
INSTALLATION OF MAIN FEEDWATER PUMP DRAIN COLLECTOR (FWS-MT-01)
4553
SV3-PXS-PLW-ME0931
Fabricate and Install Small Bore Elevation 1 PXS Piping Iso SV3-PXS-PLW-824
4554
SV3-WLS-MTW-ME0746
WLS EFFLUENT HOLDUP TANK B INSTALLATION
4555
SV3-WLS-MTW-ME0747
WASTE HOLDUP TANK A INSTALLATION
4556
SV3-WLS-MTW-ME0748
WASTE HOLDUP TANK B INSTALLATION
4557
SV3-WLS-MTW-ME0749
WLS MONITOR TANK C INSTALLATION
4558
SV3-WLS-MTW-ME0750
WLS CHEMICAL WASTE TANK INSTALLATION
4559
SV3-WLS-PLW-ME0855
ASME SECTION III FABRICATE AND INSTALL THE LIQUID RADWASTE SYSTEM (WLS)
COLLECTED DRAIN LINE (WLS-PL-L063) TO CONTAINMEN
4560
SV3-WRS-P0W-ME2492
FABRICATION AND INSTALLATION OF LARGE BORE WRS PIPING (ISOMETRIC
SV3-WRS-PLW-65A, -65B, -654)
4561
SV3-WRS-PHW-ME0774
INSTALLATION OF LARGE BORE WRS PIPING SUPPORTS: SV3-WRS-PH-12R4039, 12R4038)
4562
SV3-WRS-PHW-ME0775
INSTALLATION OF LARGE BORE WRS PIPING SUPPORTS: SV3-WRS-PH-12R0058, 12R0053)
4563
SV3-WRS-PLW-ME0944
WELDING OF WRS PIPING DRAIN HUBS (CA20 SCOPE) (DRAINS FOUND ON ISOMETRIC
SV3-WRS-PLW-59R, 654, 65B, 652, 650, AND 56G)
4564
SV4-1230-SSW-850000
AUXILIARY BUILDING STRUCTURAL STEEL FROM ELEV 82'-6" UP TO 100'-0" AREA 5 & 6
4565
SV3-SFS-P0W-ME4355
INSTALLATION OF LARGE BORE SFS PIPING ISOMETRICS SV3-SFS-PLW-53N, 53P, 53Y, 53Z
4566
SV3-WLS-PHW-ME1040
FABRICATION/INSTALLATION OF PIPE SUPPORTS FOR ISOMETRIC DRAWING WLS-PLW-061
4567
SV4-1208-C0W-850004
CYLINDRICAL WALL RC04
4568
SV3-2041-SHW-861948
INSTALLATION OF WELDED CABLE TRAY SUPPORTS IN TURBINE BUILDING (ELEV 120'6" AREA
1)
4569
SV3-CVS-PHW-ME4774
INSTALLATION OF ANNEX CVS PIPING SUPPORTS FOR WP (SV3-CVS-P0W-ME4773)
4570
SV3-CVS-P0W-ME4773
FABRICATE AND INSTALL CVS PIPING INCLUDING ISOMETRIC: SV3-CVS-PLW-641,650,680 &
694
4571
SV3-PXS-PHW-800074
INSTALL ASME III SUPPORT SV3-PXS-PH-11R0128 FROM ISO SV3-PXS-PLW-02X
4572
SV4-KB23-KBW-863105
INSTALLATION OF KB23
4573
SV4-CDS-P0W-863008
INSTALL CDS PIPING IN UNIT 4 TURBINE BUILDING
4574
SV4-WLS-THW-863432
HYDROSTATIC TESTING OF WLS PIPING ON MODULE KB20
4575
SV3-WWS-P0W-863012
Install Large Bore WWS Piping





10/18/2017
 
Page 252 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4576
SV4-ME04-MEW-863331
INSTALL TB 4 MSR MOISTURE SEPARATOR REHEATER SV4-MSS-ME-01B
4577
SV4-4002-SSW-863240
Unit 4 Annex Building Area 2 Stair Tower S04 Girts and Tie-Rods
4578
SV3-RNS-PHW-800004
Install large bore pipe supports per SV3-RNS-PLW-17F
4579
SV4-DWS-THW-861309
Hydrostatic Testing of WGS Piping on Module R161
4580
SV4-ME03-MEW-863437
Installation of Deaerator SV4-CDS-ME-05
4581
SV4-WGS-THW-861312
Hydrostatic Testing of WGS Piping on Module R161
4582
SV4-VWS-THW-861311
Hydrostatic Testing of VWS Piping on Module R161
4583
SV4-PGS-THW-861310
Hydrostatic Testing of PGS Piping on Module R161
4584
SV4-CCS-THW-861308
Hydrostatic Testing of CCS Piping on Module R161
4585
SV3-CA20-C0W-850010
U3 CA20 FLOOR SUBMODULES 45 AND 46 CONCRETE PLACEMENT AT ELEV 92'-6"
4586
SV3-4032-SHW-862717
FABRICATE AND INSTALL CABLE TRAY SUPPORTS, ANNEX BLDG. AREA 2, ELEV. 100',
BETWEEN COLUMN LINES 6/7.1 & F/G.
4587
SV3-4032-SHW-862718
FABRICATE AND INSTALL CABLE TRAY SUPPORTS ANNEX BLDG AREA 2 ELEV 100' BETWEEN
COLUMN LINES 4.1/6 & E/F
4588
SV4-FPS-P0W-860334
Fabricate/Install Fire Protection Piping in Unit 4 Turbine Building
4589
SV3-4031-ERW-863443
INSTALLATION OF ALL UNSCHEDULED CONDUIT TO INCLUDE BOXES & RECEPTACLES FOR POWER
IN ANNEX BLDG AREA 1 ELEV 100'-0"
4590
SV4-MS60-MSW-861738
Installation of ASS Electrolyte Feed Tank )ASS-MT-06) and Auxiliary Steam
Separator (ASS-MT-08)
4591
SV3-2036-SHW-861528
ELECTRICAL CABLE TRAY (WELDED) SUPPORT FABRICATION AND INSTALLATION IN THE UNIT
3 TURBINE BULDING ELEV 100'0" AREA 6
4592
SV4-0000-C0W-863509
UNIT 4 TRANSFORMER EXCITER PAD
4593
SV3-CCS-PHW-862865
INSTALLATION OF CCS PIPE SUPPORTS IN ANNEX 3
4594
SV3-VWS-PLW-10AU-FP1088
FABRICATION OF PIPE SPOOLS SV3-VWS-PLW-10AU-1 THRU 5
4595
SV4-KB23-KBW-863299
COMPLETE MODULE KB23 FABRICATION
4596
SV4-2070-EGW-863325
GROUNDING INSTALLATION IN THE UNIT 4 TURBINE BUILDING FROM ABOVE THE 170'
ELEVATION TO THE 254' ELEVATION ROOF.
4597
SV4-WWS-THW-863430
PRESSURE TESTING OF WWS PIPING ON MODULE KB10
4598
SV3-PWS-P0W-861752
INSTALLATION OF PWS PIPING IN ANNEX 3 AREA 1 (ISO'S SV3-PWS-PLW-154, 171, 172,
447, 456, 461 & 966)
4599
SV3-FPS-P0W-862829
INSTALLATION OF FPS PIPING IN ANNEX 3
4600
SV3-1215-ERW-EL3684
FABRICATE AND INSTALL FIELD ROUTED TYPICAL CONDUIT SUPPORT C14 FOR AUX BUILDING
(AREAS 5 & 6) EL 66'-6" TO 82'-6"
4601
SV3-KU20-KUW-800002
Auxillary Building- Staging of Filter Vessel Shield Box KU20CV4
4602
SV3-1131-SSW-800000
IRWST TOWER INSTALLATION @ ELEVATION 103'-1 1/2"





10/18/2017
 
Page 253 of 254

--------------------------------------------------------------------------------

CONFIDENTIAL AND PROPRIETARY


Exhibit V – Legacy, WIP, and Completed Work Packages


Table 3. In-Progress Work Packages (as of October 17, 2017)
4603
SV3-2043-SHW-861599
ELECTRICAL CABLE TRAY TRAPEZE SUPPORTS FABRICATION AND INSTALLATION IN UNIT 3
TURBINE BUILDING, ELEVATION 120'6", AREA 3
4604
SV3-2051-SHW-862676
ELECTRICAL CABLE TRAY WELDED SUPPORT FABRICATION AND INSTALLATION IN THE UNIT 3
TUBRING BUILDING ELEVATION 141'-3" AREA 1
4605
SV3-2051-SHW-862678
ELECTRICAL CABLE TRAY WELDED SUPPORT FABRICATION AND INSTALLATION IN THE UNIT 3
TUBRINE BUILDING ELEVATION 141'-3" AREA 1
4606
SV3-PWS-PHW-861755
INSTALL OF PWS PIPE SUPPORTS IN ANNEX 3 (AREA 1 ISO'S SV3-PWS-PLW-154, 171, 172,
447, 456, 461 & 966)
4607
SV4-0000-C0W-863510
UNIT 4 TRANSFORMER PEDESTAL PLACEMENT 14, 16, & 18
4608
SV4-CA33-S5W-863153
CA33 SEAM WELDS
4609
SV3-VWS-PHW-ME2797
INSTALLATION OF VWS SUPPORTS FOR ISOMETRIC SV3-VWS-PLW-10Q.
4610
SV3-CAS-PHW-862827
INSTALLATION OF ANNEX BLDG CAS PIPE SUPPORTS (ISO SV3-CAS-PLW-20S, 25S, 25U,
25V, 202, 203, 205, 211, 217, 224, 225, 227, & 229)
4611
SV4-CDS-P0W-860324
INSTALLATION AND FABRICATION OF CONDENSATE SYSTEM (CDS) PIPING
4612
SV3-VXS-PHW-862459
INSTALLATION OF VXS PIPE SUPPORTS IN ANNEX 3
4613
SV3-CVS-P0W-800001
Install ASME III SB Piping for ISO SV3-CVS-PLW-511
4614
SV3-RNS-PHW-800005
Install Large Bore Pipe Supports per Isometric SV3-RNS-PLW-090









10/18/2017
 
Page 254 of 254